                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


AKANNI AMBERSLIE,

                     Plaintiff,                  Civil Action No.
                                                 9:17-CV-0564 (TJM/DEP)
       v.

PRISONER TRANSPORT SERVICE
OF AMERICA, LLC, 1

                     Defendant.


APPEARANCES:                                     OF COUNSEL:

FOR PLAINTIFF:

AKANNI AMBERSLIE, Pro Se
17-B-2005
Livingston Correctional Facility
P.O. Box 91
Sonyea, NY 14556

FOR DEFENDANT:

GOLDBERG SEGALLA LLP                             JONATHAN M. BERNSTEIN, ESQ.
8 Southwoods Boulevard
Suite 300
Albany, NY 12211-2526




1      Defendant's motion papers reflect that the proper name of defendant is
"Prisoner Transportation Services, LLC," rather than "Prisoner Transport Service of
America, LLC," the name under which it was sued. Dkt. No. 39-3 at 2. The clerk of the
court will respectfully be directed to modify the court's records to reflect this change.
GOLDBERG SEGALLA LLP                       SHANNON T. O'CONNOR, ESQ.
5786 Widewaters Parkway
Syracuse, NY 13214-1840

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

              ORDER, REPORT, AND RECOMMENDATION

      This is a civil rights action brought by pro se plaintiff Akanni

Amberslie, an inmate currently confined in a New York State prison facility,

pursuant to 42 U.S.C. § 1983, against defendant Prisoner Transportation

Services, LLC ("PTS"), a corporation organized under Tennessee law, and

with its principal place of business near Nashville, Tennessee. In his

amended complaint, plaintiff alleges that defendant was engaged to

transport him in custody from Fayetteville, Georgia to Broome County,

New York as a pretrial detainee, and that during the course of the

transport, he was exposed to inhumane conditions rising to a level of

constitutional significance.

      Currently pending before the court is a motion brought by defendant

seeking dismissal of the amended complaint pursuant to Federal Rules of

Civil Procedure 12(b)(3) and 12(b)(6), without leave to replead. In the

motion, defendant argues that (1) plaintiff's complaint fails to set forth facts

sufficient to demonstrate the existence of a plausible due process claim;

(2) plaintiff's amended complaint fails to allege facts to support that his
                                       2
constitutional rights were violated pursuant to an official policy or custom

under the criteria set forth in Monell v. Dep't of Soc. Servs., 436 U.S. 658

(1978); and (3) venue is improper in the Northern District of New York.

Alternatively, defendant seeks a transfer of the action to the Middle District

of Tennessee, where defendant is headquartered, pursuant to 28 U.S.C. §

1404(a). For the reasons set forth below, I recommend that defendant's

motion to dismiss be granted, and plaintiff’s complaint be dismissed.

I.     BACKGROUND 2

       On March 14, 2017, plaintiff was transferred into the custody of

defendant PTS to be transported from Georgia to New York.3 Dkt. No. 35

at 3. In the ensuing days that he was in defendant's custody, plaintiff was



2        In light of the procedural posture of this case, the following recitation is drawn
principally from plaintiff's amended complaint, the contents of which have been
accepted as true for purposes of the pending motion. See Erickson v. Pardus, 551 U.S.
89, 94 (2007) ("[W]hen ruling on a defendant's motion to dismiss, a judge must accept
as true all of the factual allegations contained in the complaint." (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555-56 (2007)); see also Cooper v. Pate, 378 U.S. 546, 546
(1964).
         I have also considered plaintiff's opposition to the pending motion to the extent
that it is consistent with, and elaborates upon, the factual allegations contained in the
amended complaint. See Drake v. Delta Air Lines, Inc., 147 F.3d 169, 170 n.1 (2d Cir.
1998) ("[W]e deem [the plaintiff]’s complaint to include the facts contained in his
memorandum of law filed in response to [the defendant]’s 1996 motion to dismiss.").
3       Defendant's transport of plaintiff from Georgia to New York was conducted
pursuant to the Interstate Transportation of Dangerous Criminals Act of 2000, or
"Jeanna's Act", Pub. L. 106-560, S.18998 (Dec. 21, 2000), codified at 34 U.S.C. §
60601 et seq., and the regulations promulgated under that Act and found at 28 C.F.R.
Pt. 97.

                                              3
confined to a cramped prisoner transport van, where he was unable to

move or stretch for forty or fifty hours at a time. Dkt. No. 45 at 7. Plaintiff

alleges that he was not provided with his medication in a timely fashion,

that he was not given three meals per day, and that he was deprived of

the use of the bathroom for up to seven hours at a time, resulting in his

having to use a water bottle to relieve himself. Id. at 4-7; see also Dkt. No.

35.

      Plaintiff alleges that he suffered these conditions as a result of

defendant's "policies" and the lack of training of its personnel. Dkt. No. 35.

In further support of his claim, plaintiff details the treatment of other

individuals he claims were transported by defendant and subjected to

either unsafe or inhumane treatment as a result of defendant's policies

and lack of training. Dkt. No. 35 at 2-3. As a result of the conditions of his

interstate transport, plaintiff alleges that he suffers from a variety of

ailments, including anxiety, stress, headaches, night terrors, bladder

issues, depression, and pain in his knees. Dkt. No. 45 at 1.

II.   PROCEDURAL HISTORY

      Plaintiff commenced this action on May 23, 2017. Dkt. No. 1. His

original complaint named defendant PTS, the State of New York, and

Broome County as defendants. Id. at 1-2. Following the grant of plaintiff's

                                        4
application for leave to proceed in forma pauperis and the court's review of

his complaint pursuant to 28 U.S.C. §§ 1915(e), 1915A, Senior District

Judge Thomas J. McAvoy issued a decision and order on June 8, 2017, in

which he (1) dismissed all claims against the State of New York, with

prejudice; (2) dismissed plaintiff's claims against the Broome County,

without prejudice; (3) dismissed plaintiff's Fourteenth Amendment equal

protection claim against defendant PTS, without prejudice; and (4) ordered

that only plaintiff's Fourteenth Amendment cruel and unusual punishment

claim against defendant PTS survived the court's sua sponte review. See

generally Dkt. No. 4.

      In lieu of answering plaintiff’s complaint, defendant moved on August

31, 2017 seeking dismissal of his remaining claims for failure to state a

cognizable claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See generally Dkt. No. 23. Defendant also moved to dismiss

on the ground that venue was improper pursuant to Rule 12(b)(3) of the

Federal Rules of Civil Procedure and argued, in the alternative, that the

action should be transferred to the United States District Court for the

Middle District of Tennessee. See generally id. As a result of that motion,

and following my issuance of a report and recommendation, Judge




                                      5
McAvoy issued a decision and order on February 22, 2018 dismissing

plaintiff’s complaint, but granting him leave to replead. Dkt. Nos. 33, 38.

       Plaintiff availed himself of the opportunity to replead and filed an

amended complaint on February 1, 2018. Dkt. No. 35. On March 6, 2018,

defendant again moved for dismissal of plaintiff’s amended complaint

pursuant to Rule 12(b)(3) and 12(b)(6) of the Federal Rules of Civil

Procedure, arguing in the alternative that the action should be transferred

to the United States District Court for the Middle District of Tennessee,

and on May 31, 2018, submitted additional materials in support of its

motion. Dkt. Nos. 39, 46. Plaintiff filed papers in opposition to the motion

on May 25, 2018. Dkt. No. 45. Defendant's motion, which is now fully

briefed and ripe for determination, has been referred to me for the

issuance of a report and recommendation, pursuant to 28 U.S.C. §§

636(b)(1)(B) and Northern District of New York Local Rule 72.3(c). See

also Fed. R. Civ. P. 72(b).

III.   DISCUSSION

       A.    Motion to Dismiss for Improper Venue4


4       As a magistrate judge, although I lack the authority, absent consent of the
parties, to order dismissal of an action, a venue transfer is regarded as a non-
dispositive matter, which falls within the scope of my non-consensual jurisdiction under
28 U.S.C. § 636(b)(1)(A). Because defendant's motion to transfer venue is raised in
conjunction with its motion to dismiss, however, I have chosen to format my response
to that motion as a recommendation to Judge McAvoy.
                                           6
      In its motion, defendant asserts that venue is improperly laid in the

Northern District of New York, and that it is therefore entitled to dismissal

of the amended complaint pursuant to Rule 12(b)(3) of the Federal Rules

of Civil Procedure. Dkt. No. 39-10 at 18-22. As an alternative to dismissal,

defendant requests that the matter be transferred to the Middle District of

Tennessee. See generally id. Plaintiff opposes the motion to dismiss, as

well as defendant's alternative argument to transfer. See generally Dkt.

No. 45.

             1.     Legal Standard Governing Motions to Dismiss for
                    Improper Venue - Generally

      To survive a motion to dismiss for improper venue pursuant to Rule

12(b)(3) of the Federal Rules of Civil Procedure, it is the plaintiff's burden

to plead that venue is proper in the district in which the case has been

brought. Zaltz v. JDATE, 952 F. Supp. 2d 439, 447 (E.D.N.Y. 2013).

Where, as here, the parties have not yet engaged in discovery, the plaintiff

must only make a prima facie showing of venue being proper, with all the

pleadings and affidavits being construed in plaintiff's favor. Starr v. Michael

Stars, Inc., No. 12-CV-860, 2013 WL 12291517, at *2 (N.D.N.Y. Mar. 21,

2013) (Mordue, J.).5 Thus, in analyzing defendant’s claim of improper


5       Copies of all unreported decisions cited in this document have been appended
for the convenience of the pro se plaintiff.
                                          7
venue, the court must view all facts in the light most favorable to the

plaintiff. Phillips v. Audio Active Ltd., 494 F.3d 378, 384 (2d Cir. 2007).

The court "may consider evidentiary matters outside the pleadings 'by

affidavit or otherwise[.]' " TradeComet.com LLC v. Google, Inc., 693 F.

Supp. 2d 370, 375 n.3 (S.D.N.Y. 2010) (quoting Kamen v. Am. Tel. & Tel.

Co., 791 F.2d 1006, 1011 (2d Cir. 1986)). The question of whether to

dismiss on the basis of improper venue is entrusted to the sound

discretion of the district court. Minnette v. Time Warner, 997 F.2d 1023,

1026 (2d Cir. 1993).

      To determine whether venue in this district is "improper," and if a

plaintiff’s complaint is therefore subject to dismissal under Rule 12(b)(3),

the court is guided by 28 U.S.C. § 1391(b), which is applicable to claims

filed pursuant to section 1983. See, e.g., Phillips v. PTS of Am., LLC, No.

16-CV-0466, 2017 WL 9325623, at *2 (E.D. Ky. Sept. 12, 2017) ("There is

no special venue statute for § 1983 civil rights actions."). Pursuant to

section 1391(b), a civil action may be brought in:

            (1) a judicial district in which any defendant resides,
            if all defendants are residents of the State in which
            the district is located;

            (2) a judicial district in which a substantial part of the
            events or omissions giving rise to the claim
            occurred, or a substantial part of property that is the

                                       8
              subject of the action is situated; or

              (3) if there is no district in which an action may
              otherwise be brought as provided in this section,
              any judicial district in which any defendant is subject
              to the court's personal jurisdiction with respect to
              such action.

28 U.S.C. § 1391(b)(1)-(3). 6 As can be seen, "[i]n cases where the plaintiff

brings a civil action in a district other than the one where any defendant

lives, venue will be proper 'if a substantial part of the events or omissions

giving rise to the claim occurred' in that judicial district." E. Mishan & Sons,

Inc. v. Smart and Eazy Corp., No. 18-CV-3217, 2018 WL 6528496, at *7

(S.D.N.Y. Dec. 12, 2018) (quoting 28 U.S.C. § 1391(b)(2)) (finding

plaintiff's choice of venue proper in the Southern District of New York

where defendants, two California corporations, advertised, shipped, and

marketed products to New York residents).

       "In the event a court in which an action is pending finds that venue is

improper, a court 'shall dismiss, or if it be in the interest of justice, transfer

[the] case to any district or division in which it could have been brought.' "




6
       Subsection (3) of the venue statute is inapplicable unless application of
subsections (1) or (2) do not yield a judicial district in which the action may be brought.
See, e.g., Grasso v. Bakko, 570 F. Supp. 2d 392, 397 (N.D.N.Y. 2008) (Hurd, J.)
("Section (3) is inapplicable because there are other districts in which this action could
have been brought.").

                                             9
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, No. 17-CV-0034,

2017 WL 7411022, at *7 (N.D.N.Y. Mar. 23, 2017) (Peebles, M.J) (quoting

28 U.S.C. § 1406(a)); see Goldlawr, Inc. v. Heiman, 369 U.S. 463, 465-67

(1962).

            2.     Venue Pursuant to 28 U.S.C. § 1391(b)(1)

      A civil action may be brought in "a judicial district in which any

defendant resides[.]" 28 U.S.C. § 1391(b)(1). For purposes of the present

motion, defendant argues that plaintiff cannot rely on residence to

establish venue in the Northern District of New York. Dkt. No. 39-10 at 19.

In particular, defendant asserts that because it is incorporated in the State

of Tennessee and is headquartered in Whites Creek, Tennessee, a

neighborhood of Nashville, it "resides" in the Middle District of Tennessee

for purposes of section 1391(b)(1). Id.; see also Dkt. No. 39-3.

      Defendant's argument, however, ignores the contours of 28 U.S.C. §

1391(c)(2), which provides that for purposes of determining proper venue,

a business entity "shall be deemed to reside, if a defendant, in any judicial

district in which such defendant is subject to the court's personal

jurisdiction with respect to the civil action in question[.]" As a result, the

venue question turns not on the location of incorporation or principal place

of business, but on whether the district court can properly assert personal

                                        10
jurisdiction over the corporate defendant. See, e.g., Gonsalves-Carvalhal

v. Aurora Bank, FSB, No. 12-CV-2790, 2014 WL 201502, at *4 (E.D.N.Y.

Jan. 16, 2014).

      Personal jurisdiction is determined by "a two-step inquiry." Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 169 (2d Cir.

2013)). First, the court "look[s] to the law of the forum state" to determine

whether there is personal jurisdiction. Id.; see Brown v. Lockheed Martin

Corp., 814 F.3d 619, 624 (2d Cir. 2015). If there is personal jurisdiction

under state law, the court still must consider whether the exercise of

personal jurisdiction over the out-of-state defendant "comports with due

process protections established under the United States Constitution."

Licci, 732 F.3d at 169; see Whitaker v. Am. Telecasting, Inc., 261 F.3d

196, 208 (2d Cir. 2001).

      Here, although defendant indicates that it does not have any offices

or employees in the State of New York, see Dkt. No. 39-2 at 5, because it

has ignored the contours of 28 U.S.C. § 1391(c)(2), it has not provided

any additional information from which the court could meaningfully analyze

whether it is subject to the personal jurisdiction of the court for purposes of

venue. I note, however, that defendant has not moved to dismiss the

complaint for lack of personal jurisdiction pursuant to Rule 12(b)(2) of the

                                      11
Federal Rules of Civil Procedure. Moreover, it does appear that defendant

"transacts . . . business" inasmuch as it provides comprehensive prisoner

transportation services for law enforcement agencies across the State of

New York. See N.Y. C.P.L.R. § 302(a)(1).

      At this stage, when construing all pleadings and affidavits in

plaintiff's favor, as the court must, particularly in the absence of additional

information from defendant, I am inclined to conclude that venue is proper

in the Northern District of New York pursuant to 28 U.S.C. § 1391(b)(1).

Accordingly, although I recommend that defendant's motion on this basis

be denied, I will proceed to subsection (2) of the venue statute.

            3.     Venue Pursuant to 28 U.S.C. § 1391(b)(2)

      A challenge to venue pursuant to section 1391(b)(2) is informed by a

two-part inquiry. Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 432

(2d Cir. 2005). "First, a court should identify the nature of the claims and

the acts or omissions that the plaintiff alleges give rise to those claims." Id.

Second, a court must determine whether a "substantial part of the events

of omissions giving rise" to plaintiff's claim occurred in this district. Id.; 28

U.S.C. § 1391(b)(2).

      In 2005, the Second Circuit joined several other circuits in clarifying

that the phrase "a substantial part" does not mean "the substantial part,"

                                        12
and, accordingly, venue may properly lie in more than one district pursuant

to section 1391(b)(2). Gulf Ins. Co. v. Glasbrenner, 417 F.3d 353, 356-57

(2d Cir. 2005). The court cautioned, however, that the venue statute must

be strictly construed, and the term "significant" implies that "for venue to

be proper, significant events or omissions material to the plaintiff's claim

must have occurred in the district in question, even if other material events

occurred elsewhere." Id. at 357 (emphasis in original); see also Daniel,

428 F.3d at 432.

      "Substantiality is intended to preserve the element of fairness so that

a defendant is not haled into a remote district having no real relationship to

the dispute." Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294

(3d Cir. 1994). When the material acts or omissions bear a "close nexus to

the claims," they are properly considered "significant" under the statute.

Daniel, 428 F.3d at 433. For events to be considered "substantial,"

however, "does not require a majority of the events to take place here, nor

that the challenged forum be the best forum for the lawsuit to be venued."

Hayes v. Transcor Am., LLC, No. 08-CV-0293, 2009 WL 1795309, at *2

(E.D. Pa. June 23, 2009) (quoting Fellner ex rel. Estate of Fellner v.

Philadelphia Toboggan Coasters, Inc., No. 05-CV-2052, 2005 WL

2660351, at *3 (E.D. Pa. Oct. 18, 2005)). In other words, "significant

                                      13
events or omissions material to the plaintiff's claim must have occurred in

the district in question, even if other material events occurred elsewhere."

Glasbrenner, 417 F.3d at 357; see Fen Wang v. Tavernier, 621 F. App'x.

83, 84 (2d Cir. 2015).

      Addressing the first part of the inquiry pertaining to the nature of

plaintiff's claims, and drawing all reasonable inferences in his favor, I note

that plaintiff alleges the following in his amended complaint: (1) defendant

violated plaintiff's Fourteenth Amendment rights during his transfer from

Georgia to New York in which he was "depriv[ed] of food, bathroom,

unreasonable safety and medical attention"; and (2) defendant violated his

Fourteenth Amendment rights through unconstitutional policies and

inadequate training. See generally Dkt. No. 35. In effect, the acts or

omissions giving rise to plaintiff's claims stem from defendant's allegedly

unconstitutional policies and inadequate training, resulting in plaintiff's

"deprivation of food," denial of bathroom breaks, "unreasonable safety,"

and defendant's failure to provide necessary medication. Id.; see also Dkt.

No. 45.

      Defendant contests venue in this district, arguing that "a substantial

part" of the events did not occur in New York, and thus venue in this

district is improper. See Dkt. No. 39-10 at 20-22. Although plaintiff does

                                       14
not specifically plead each state through which he was transported,

viewing the facts in the light most favorable to plaintiff, it appears likely that

the alleged acts or omissions giving rise to plaintiff's claims occurred

throughout the duration of his transfer, which spanned through multiple

districts from Georgia to New York. See Dkt. No. 35 at 3 (stating that

plaintiff was subjected to the alleged harm "during his transport . . . from

Georgia to Broome County"). According to the affidavit of defendant's

president and general counsel, Joel W. Brasfield, plaintiff's transport

traversed through the following states: Georgia on March 14 and 15, 2017;

North Carolina, South Carolina, Virginia, and Maryland on March 16, 2017;

Pennsylvania, New York, and New Jersey on March 17, 2017; New Jersey

on March 18, 2017; and New Jersey and Pennsylvania on March 19,

2017. Dkt. No. 39-2 at 7-10. Plaintiff, for the second time, entered the state

of New York in the early morning hours of March 20, 2017, reaching

Buffalo, New York at approximately 12:30 a.m. Dkt. No. 39-2 at 10. The

transport then continued through Syracuse, Oriskany, and Rome before

dropping plaintiff off at his final destination in Binghamton, New York at

approximately 9:00 p.m. Dkt. No. 39-2 at 10.

      Despite the fact that the quantity of the acts or omissions alleged to

have occurred in this district is relatively small considering the duration of

                                       15
his interstate transport, those acts or omissions alleged to have been

committed by defendant are not insignificant. " 'Substantiality' for venue

purposes is more a qualitative than a quantitative inquiry, determined by

assessing the overall nature of the plaintiff's claims and the nature of the

specific events or omissions in the forum, and not by simply adding up the

number of contacts." Daniel, 428 F.3d at 432-33; see also Katz v. Mogus,

538 F. Supp. 2d 538, 543 (E.D.N.Y. 2007) (finding venue proper where

less than one-fifth of the conduct giving rise to plaintiff's claimed damages

occurred within the district).

      The court is guided by similar cases involving claims against

companies in the primary business of transporting prisoners. In those

cases, several courts have found that although the time spent in the forum

state was minimal, the defendant-transport companies' acts or omissions

in the forum state still bore a "close nexus" to the plaintiffs' claims such

that venue was proper. See, e.g., Hayes, 2009 WL 1795309, at *1

(quoting Leone v. Cataldo, 574 F. Supp. 2d 471, 484 (E.D. Pa. 2008)); see

also Daniel, 428 F.3d at 433 ("When material acts or omissions within the

forum bear a close nexus to the claims, they are properly deemed

"significant" and, thus, substantial.").




                                       16
      For example, in Hayes v. Transcor America, LLC, plaintiff was

transported by the defendant over six days, beginning in North Carolina

and ending in Philadelphia, Pennsylvania. Hayes, 2009 WL 1795309, at

*1. The plaintiff alleged that during the course of the transport and in

accordance with its unconstitutional policies, the defendant refused to

provide the plaintiff with his medications and denied his requests to use

bathroom facilities, resulting in the plaintiff defecating on himself. Id.

Applying the "substantial part" test of section 1391(b)(2), the district court

found that venue was proper in the Eastern District of Pennsylvania. Id. at

*2-4. Reasoning that the "within-[d]istrict acts or omissions" bore a close

nexus to plaintiff's claims and were "qualitatively central to [p]laintiff's

claims and comprised[d] part of the historical predicate" for the action, the

court found venue proper in the Eastern District of Pennsylvania. Id. at *3

(quoting Estate of Moore v. Dixon, 460 F. Supp. 2d 931, 936 (E.D.Wis.

2006)) (internal quotation marks omitted); see also Hastings v. Inmate

Servs. Corp., No. 2:17-CV-145, 2017 WL 5138272, at *5 (M.D. Fla. Nov.

6, 2017) (finding venue proper pursuant to section 1391(b)(2) in the Middle

District of Florida on plaintiff's section 1983 claims alleging inadequate

medical care during plaintiff's fifteen-day trip from California to Florida

because plaintiff alleged the misconduct continued while in defendant's

                                        17
custody in the state of Florida and plaintiff claimed he was treated for his

injuries in Florida); Schilling v. Transcor Am., LLC, No. 08-CV-0941, 2009

WL 3334889, at *4 (N.D. Cal. Oct. 14, 2009) (finding venue proper

pursuant to section 1391(b)(2) because "it [was] undisputed that at least

some portion of [the prisoner's] route was in the Northern District.").

      Drawing all reasonable inferences in plaintiff's favor, I find that a

substantial portion of the events or omissions giving rise to plaintiff's

claims occurred in this district, and that venue is therefore proper in the

Northern District of New York pursuant to 29 U.S.C. § 1391(b)(2).

Accordingly, I recommend that defendant's motion on this basis also be

denied.

      B.    Motion to Transfer Venue

      In the alternative, defendant has requested that the court, in the

exercise of its discretion, transfer the case to the Middle District of

Tennessee, where PTS is headquartered, pursuant to 28 U.S.C. 1404(a).

Dkt. No. 39-10 at 24-29. That section provides, in relevant part, as follows:

            for the convenience of parties and witnesses, in the
            interest of justice, a district court may transfer any
            civil action to any other district or division where it
            might have been brought or to any district or
            division to which all parties have consented.

28 U.S.C. § 1404(a); see Gottlieb v. U.S. Sec. & Exch. Comm'n, 723 F.

                                       18
App'x 17, 19 (2d Cir. 2018) (summary order)). "The purpose of section

1404(a) is to prevent the waste of time, energy, and money and to protect

litigants, witnesses and the public against unnecessary inconvenience and

expense." Flaherty v. All Hampton Limousine, Inc., 01 Civ 9939, 2002 WL

1891212, at *1 (S.D.N.Y. Aug. 16, 2002) (internal quotation marks omitted)

(quoting Eskofot A/S v. E.I. Du Pont De Nemours & Co., 872 F. Supp. 81,

94 (S.D.N.Y. 1995)); see also Van Dusen v. Barrack, 376 U.S. 612, 616

(1964). The decision of whether to grant a requested transfer under

section 1404(a) is addressed to the sound discretion of the court. Nelson

A. Taylor Co., Inc. v. Tech. Dynamics Grp. Inc., No. 95-CV-0431, 1997 WL

176325 (N.D.N.Y. Apr. 7, 1997) (Pooler, J.) (citing Minnette v. Time

Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)).

     In this circuit, the decision of whether to grant a requested transfer

under section 1404 is informed by several relevant factors, including

           (1) the plaintiff's choice of forum, (2) the
           convenience of witnesses, (3) the location of
           relevant documents and relative ease of access to
           sources of proof, (4) the convenience of parties, (5)
           the locus of operative facts, (6) the availability of
           process to compel the attendance of unwilling
           witnesses, [and] (7) the relative means of the
           parties.

D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106-07 (2d Cir. 2006)

(alteration in original) (quoting Albert Fadem Trust v. Duke Energy
                                     19
Corp., 214 F. Supp. 2d 341, 343 (S.D.N.Y. 2002)); see also N.Y. Marine &

Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010);

Wagner v. N.Y. Marriot Marquis, 502 F. Supp. 2d 312, 314 (N.D.N.Y.

2007) (Mordue, J.).

      A party seeking to transfer under section 1404(a) bears the " 'burden

of making out a strong case for a transfer.' " Filmline Prods., Inc. v. United

Artists Corp., 865 F.2d 513, 521 (2d Cir. 1989) (quoting Ford Motor Co. v.

Ryan, 182 F.2d 329, 330 (2d Cir. 1950). Although the Second Circuit has

            never explicitly approved a district court's use of the
            'clear and convincing evidence' standard in ruling on
            a motion to transfer venue . . . [i]t is . . . appropriate
            that the district courts in [this] Circuit have
            consistently applied the clear and convincing
            evidence standard in determining whether to
            exercise discretion to grant a transfer motion.

N.Y. Marine, 599 F.3d at 113-14. Thus, the court should not "disturb a

plaintiff's choice of forum 'unless [the d]efendants make a clear and

convincing showing that the balance of convenience favors [their] choice.'"

View 360 Sols., LLP v. Google, Inc., 12-CV-1352, 2013 WL 998379, at *1

(N.D.N.Y. Mar. 13, 2013) (Dancks, M.J.), report and recommendation

adopted by 2013 WL 12130430 (N.D.N.Y. Aug. 13, 2013) (Suddaby, C.J.).

      Here, because this case could have been brought in the proposed

transferee district, the determination of whether the action should be

                                       20
transferred to the Middle District of Tennessee will turn on the balance of

the convenience and interest of justice factors. While plaintiff's choice of

forum is afforded considerable weight, "[c]onvenience of both party and

non-party 'witnesses is probably the single-most important factor in the

analysis of whether transfer should be granted.' " In re Bennett Funding

Grp., Inc., 259 B.R. 243, 249 (N.D.N.Y. 2001) (Kahn, J.) (quoting Berman

v. Informix Corp., 30 F. Supp. 2d 653, 657 (S.D.N.Y. 1998)). An evaluation

of this factor typically involves weighing the materiality of testimony

witnesses may provide, the number of witnesses, and where those

witnesses are located. See View 360, 2013 WL 12130430, at *5. To that

end, the Second Circuit has stated that when a party seeks to rely on the

"convenience of witnesses" factor, the party "must clearly specify the key

witnesses to be called and must make a general statement of what their

testimony will cover." Factors Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 218

(2d Cir. 1978), abrogated on other grounds by Pirone v. MacMillan, Inc.,

894 F.2d 579, 586 (2d Cir. 1990). This requirement exists so that the court

may appropriately assess the inconvenience of a particular forum. See

Beatie & Osborn LLP v. Patriot Sci. Corp., 431 F. Supp. 2d 367, 396

(S.D.N.Y. 2006).




                                      21
      Here, through the affidavit of Mr. Brasfield, defendant PTS states

that it expects to call James Carder, an individual whom they identify as

the "Officer in Charge" and one of the drivers participating in plaintiff's

transport, as a witness. Dkt. No. 39-2 at 5. Defendant acknowledges,

however, that Mr. Carder does not reside in Tennessee, but is based in

Florida. Id. Although the Middle District of Tennessee is somewhat closer

to Mr. Carder's residence, either district would be equally inconvenient for

that witness.

      Defendant also states that "the number of witnesses relevant to this

action is unknown, but witnesses with knowledge of extradition transports

such as this one . . . are located in Tennessee." Id. at 6. Plaintiff, on the

other hand, has identified numerous witnesses who he believes will testify

on his behalf regarding the conditions of his transportation, including one

of the two drivers of the transport. See Dkt. No. 45 at 7-9. Plaintiff claims

his witnesses are located in the northeast, including in Syracuse, New

York, Pennsylvania, and New Jersey, although he does provide the

specific location of each witness listed. See Dkt. No 45 at 7-9. While the

"convenience of witness" factor would normally weigh in favor of defendant

in light of plaintiff's allegations regarding the unconstitutional policies of

defendant, considering plaintiff's identification of specific witnesses that he

                                       22
intends to call at trial, I do not find that this factor weighs heavily in favor of

one party over the other such that it should disturb plaintiff's choice of

venue.

      With respect to the third convenience and interest of justice factor,

including the location of documents, defendant recognizes that "[a]lthough

documents in this case may be available electronically, . . . it will be easier

to access in the Middle District of Tennessee since all of the original

documents are housed at Defendants home office located in Whites

Creek, Tennessee." Dkt. No. 39-10 at 26-27. Although the documents are

physically located in Tennessee and this factor would weigh in favor of

transfer, "the [c]ourt does not view it as particularly significant given that

we live in a technological age, where electronic production has become

the norm in litigation." Zaltz, 952 F. Supp. 2d at 462. In addition, this factor

is not entitled to great weight because defendant has not indicated that

transporting the original documents from Tennessee would be particularly

burdensome. See, e.g., Larew v. Larew, 11-CV-5771, 2012 WL 87616, at

*5 (S.D.N.Y. Jan. 10, 2012); see also Weintraub v. Advanced Corr.

Healthcare, Inc., 161 F. Supp. 3d 1272, 1283 (N.D. Ga. 2015) ("Since the

predominance of electronic discovery in the modern era, most courts have




                                        23
recognized that the physical location of relevant documents is no longer a

significant factor in the transfer inquiry").

      Turning next to the fourth factor and considering the convenience of

the parties, it is true that defendant will suffer some inconvenience if the

case remains in the Northern District of New York. The reality, however, is

that the plaintiff is currently incarcerated in a facility located within the

Western District of New York, and therefore will suffer considerable

hardship if the case were to be transferred to the Middle District of

Tennessee. " '[W]here transfer would merely shift the inconvenience from

one party to the other,' the court should leave plaintiff's choice of venue

undisturbed." Wagner, 502 F. Supp 2d at 316 (quoting Wilshire Credit

Corp. v. Barrett Capital Mgmt. Corp., 976 F. Supp. 174, 182 (W.D.N.Y.

1997)). Accordingly, this factor favors the action remaining in the Northern

District of New York and against transferring the action to the Middle

District of Tennessee.

      When examining the locus of operative facts, "courts look to the 'site

of the events from which the claim arises.' " Oubre v. Clinical Supplies

Mgmt., Inc., No. 05-CV-2062, 2005 WL 3077654, at *4 (S.D.N.Y. Nov. 17,

2005) (quoting 800-Flowers, Inc. v. Intercontinental Florist, Inc., 860 F.

Supp. 128, 134 (S.D.N.Y. 1994)). While the alleged harm suffered by

                                        24
plaintiff may ultimately have flowed from defendant's policies, which were

likely drafted and originated in Tennessee, where PTS is headquartered,

the relevant events themselves are alleged to have occurred as a

continuum over the course of plaintiff’s journey from Georgia to New York.

This factor is thus neutral, at best.

      As for the availability of process to compel the attendance of

unwilling witnesses, this court has the authority to compel the attendance

of a non-party witness within one hundred miles of where the individual

resides, is employed, or regularly conducts business. Fed. R. Civ. P.

45(c)(1)(A). For party witnesses, the court may compel a witness's

compliance within the state where the person resides, is employed, or

regularly transacts business. Fed. R. Civ. P. 45(c)(1)(B). Defendant has

indicated that the witnesses it intends to call either reside in Florida or

Tennessee, and thus the court is not convinced it may compel those

witnesses, if they were unwilling, to attend a trial in the Northern District of

New York. See Dkt. 39-2 at 4-5 (identifying defendant's potential

witnesses). Plaintiff has stated that he believes one potential witness lives

in Syracuse, whereas another potential witness may reside in New Jersey.

See Dkt. No 45 at 7-9. For the remainder of the witnesses listed by

plaintiff, no residence was provided. See Dkt. No 45 at 9 (listing the names

                                        25
of thirteen witnesses). Considering that the location of plaintiff's witnesses

is likely speculative, the court is not convinced it has the authority to

compel the attendance of any witnesses listed by plaintiff. Thus, this factor

weighs in favor of defendant's requested transfer where the majority its

witnesses may be compelled to attend in the Middle District of Tennessee.

      Finally, with respect to the relative means of the parties, I find that

this factor weighs heavily in favor of plaintiff. "Where a disparity exists

between the means of the parties, such as in the case of an individual

suing a large corporation, the court may consider the relative means of the

parties in determining where a case should proceed." 800-Flowers, Inc.,

860 F. Supp. at 135. In response to defendant's motion to transfer, plaintiff

asserts that he is proceeding pro se and has limited resources. Dkt. No.

45 at 8. Plaintiff further notes that travel to Tennessee is hindered by his

incarceration. Id. Where a party argues against transfer based on

inadequate means, he must offer documentation to demonstrate that

transfer would be unduly burdensome on his or her finances. See Zaltz,

952 F. Supp. 2d at 463-64 (citing cases); see also Weintraub, 161 F.

Supp. 3d at 1284 (concluding that because the defendant was "a large

and established company" and plaintiff was "retired and of modest

means," this factor weighed against transfer). As plaintiff is proceeding in

                                       26
forma pauperis in this matter, documentation is before the court regarding

plaintiff's financial status. See generally Dkt. No. 2. In light of the apparent

disparity in the financial means of the parties, the court finds that this

factor weighs heavily in favor of keeping the case in this district.

      Finally, defendant argues that in the interest of justice and trial

efficiency, this matter should be transferred. While courts often consider

this factor in making a transfer determination, see, e.g., 800-Flowers, 860

F. Supp. at 135 (discussing application of the "interest of justice" factor),

defendant has not offered any meaningful points for consideration beyond

the factors already discussed herein. See Dkt. No. 39-10 at 29. Thus, I

find no compelling reason as to why the matter should be transferred to

the Middle District of Tennessee.

      On consideration of the relevant factors, I find that notions of

convenience and fairness weigh in favor of upholding plaintiff’s choice of

venue in this district. While defendant has demonstrated that it would

suffer some inconvenience should the matter remain here, other factors

weigh heavily in plaintiff's favor, namely plaintiff's choice of forum,

plaintiff's residence, and the relative means of the parties. Accordingly, I

recommend that defendant's motion to transfer be denied.

      C.    Defendant's Motion to Dismiss Pursuant to Rule 12(b)(6)

                                       27
            1.    Legal Standard

      A motion to dismiss a complaint, brought pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, calls upon a court to gauge the

facial sufficiency of that pleading using a standard which, though

unexacting, "demands more than an unadorned, the-defendant-unlawfully-

harmed me accusation" in order to withstand scrutiny. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554,

555 (2007)). Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, "a

pleading must contain a 'short and plain statement of the claim showing

that the pleader is entitled to relief.' " Iqbal, 556 U.S. 677-78 (quoting Fed.

R. Civ. P. 8(a)(2)). While modest in its requirements, that rule commands

that a complaint contain more than mere legal conclusions. See Iqbal, 556

U.S. at 679 ("While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.").

      In deciding a Rule 12(b)(6) dismissal motion, the court must accept

the material facts alleged in the complaint as true and draw all inferences

in favor of the non-moving party. Erickson v. Pardus, 551 U.S. 89, 94

(2007) (citing Twombly, 550 U.S. at 555-56); see also Cooper, 378 U.S. at

546; Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.

2003); Burke v. Gregory, 356 F. Supp. 2d 179, 182 (N.D.N.Y. 2005)

                                      28
(Kahn, J.). To withstand a motion to dismiss, "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face.'" Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570); see also Ruotolo v. City of N.Y., 514 F.3d 184, 188 (2d Cir. 2008).

As the Second Circuit has observed, "[w]hile Twombly does not require

heightened fact pleading of specifics, it does require enough facts to

'nudge plaintiffs' claims across the line from conceivable to plausible.'" In

re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (quoting

Twombly, 550 U.S. at 570) (alterations omitted).

      When assessing the sufficiency of a complaint against this backdrop,

particular deference should be afforded to a pro se litigant, whose

complaint merits a generous construction by the court when determining

whether it states a cognizable cause of action. Erickson, 551 U.S. at 94

("'[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.'" (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976) (citation omitted)); Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) ("[W]hen a

plaintiff proceeds pro se, a court is obliged to construe his pleadings

liberally." (quotation marks and alterations omitted)); Kaminski v. Comm'r

of Oneida Cty. Dep't of Soc. Servs., 804 F. Supp. 2d 100, 104 (N.D.N.Y.

                                       29
2011) (Hurd, J.) ("A pro se complaint must be read liberally.").

            2.    Plaintiff's Due Process Claim

      Section 1983 "establishes a cause of action for 'the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws'

of the United States." German v. Fed. Home Loan Mortg. Corp., 885 F.

Supp. 537, 573 (S.D.N.Y. 1995) (citing Wilder v. Virginia Hosp. Ass'n, 496

U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983)). It " 'is not itself a source

of substantive rights[,] . . . but merely provides 'a method for vindicating

federal rights elsewhere conferred[.]' " Patterson v. Cty. of Oneida, 375

F.3d 206, 225 (2d Cir. 2004) (quoting Baker v. McCollan, 443 U.S. 137,

144 n.3 (1979)). In order to state a claim pursuant to section 1983, a

plaintiff must allege "(1) 'that some person has deprived him of a federal

right,' and (2) 'that the person who has deprived him of that right acted

under color of state . . . law.' " Velez v. Levy, 401 F.3d 75, 84 (2d Cir.

2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640 (1980)); accord, Byng

v. Delta Recovery Servs. LLC, 568 F. App'x 65, 65-66 (2d Cir. 2014).

      State action is an essential element of any claim that is brought

pursuant to section 1983. Gentile v. Republic Tobacco Co., No. 95-CV-

1500, 1995 WL 743719, at *2 (N.D.N.Y. Dec. 6, 1995) (Pooler, J.) (citing

Velaire v. City of Schenectady, 862 F. Supp. 774, 776 (N.D.N.Y. 1994)

                                       30
(McAvoy, J.)). A private entity becomes a state actor when there is " 'such

a close nexus between the [s]tate and the challenged action' that the state

is 'responsible for the specific conduct." Fabrikant v. French, 691 F.3d 193,

206 (2d Cir. 2012) (alteration and emphasis in original) (quoting Cranley v.

Nat'l Life Ins. Co. of Vt., 318 F.3d 105, 111 (2d Cir. 2003)). Courts employ

three main tests to determine whether private actions are attributable to

the states:

              (1) [when] the entity acts pursuant to the coercive
              power of the state or is controlled by the state ("the
              compulsion test"); (2) when the state provides
              significant encouragement to the entity, the entity is
              a willful participant in joint activity with the state, or
              the entity's functions are entwined with state
              policies ("the joint action test" or "close nexus test");
              or (3) when the entity has been delegated a public
              function by the state ("the public function test").

Id. at 207 (quoting Sybalski v. Indep. Grp. Home Living Program Inc., 546

F.3d 255, 257 (2d Cir. 2008)).

      Notably, numerous district courts have permitted a plaintiff to

proceed with section 1983 claims against private corporations engaged in

offering prison transport services. See, e.g., McCorvey v. Prison Transp.

Servs. of Am., LLC, No. CV 16-16993, 2017 WL 2270024, at *3 n.5 (Apr.

25, 2017), report and recommendation adopted by 2017 WL 2256778

(E.D. La. May 23, 2017); Lewis v. Extradition Transp. of Am., No. 13-CV-

                                         31
0138, 2014 WL 494573, at *4 & n.2 (D. Mont. Feb. 5, 2014); Nave v.

Trans-Cor of Am., No. 06-CV-1065, 2007 WL 2156670, at *4 (D.S.C. July

26, 2007). Here, all parties acknowledge that defendant is a private entity.

Dkt. 35 at 1; Dkt. 39-2 at 4. At this juncture, however, defendant does not

dispute that it is a state actor for purposes of a claim brought pursuant to

section 1983. See Dkt. 39-10 at 14.

      Defendant does argue that plaintiff's allegations, even if accepted as

true, do not rise to a level of constitutional significance nor do the facts as

pled support a finding that any PTS employee acted with the requisite

state of mind necessary to establish a due process violation. Dkt. No. 39-

10 at 12-13. As a state pretrial detainee, plaintiff's claims are subject to

analysis under the due process clause of the Fourteenth Amendment,

which governs claims of unconstitutional conditions of confinement of non-

sentenced prisoners. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017);

Brown v. City of New York, No. 13-CV-06912, 2017 WL 1390678, at *10

(S.D.N.Y. Apr. 17, 2017). To establish such a claim under the Fourteenth

Amendment, a pretrial detainee must demonstrate that the defendant

responsible for the allegedly unconstitutional conditions of confinement

acted with deliberate indifference to the plaintiff's circumstances. Darnell,

849 F.3d at 29; Brown, 2017 WL 1390678, at *10. This, in turn, entails a

                                       32
two-prong inquiry, including both "an 'objective prong' showing that the

challenged conditions were sufficiently serious to constitute objective

deprivations of the right to due process, and a 'subjective prong'—perhaps

better classified as a 'mens rea prong' or 'mental element prong'—showing

that the [defendant] acted with at least deliberate indifference to the

challenged conditions." Darnell, 849 F.3d at 29.

      To satisfy the objective prong at the pleading stage, plaintiff must

allege facts that plausibly demonstrate, either alone or in combination, that

he faced conditions posing an unreasonable risk of serious damage to his

health. Darnell, 849 F.3d at 29. There is no bright-line "test" to determine

whether the deprivation is sufficiently serious; rather, the objective prong is

" 'evaluated in light of contemporary standards of decency.' " Id. (quoting

Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)); see also Rhodes v.

Chapman, 452 U.S. 337, 346 (1981). Applying this standard, I note that

the Second Circuit has held a prisoner may not be deprived of basic

human needs, including, for example, food, shelter, medical care, and

reasonable safety. Darnell, 849 F.3d at 29 (quoting Jabbar v. Fischer, 683

F.3d 54, 57 (2d Cir. 2012)). Under Darnell, the second prong is ultimately

informed through an objective lens as

            the pretrial detainee must prove that the defendant-
            official acted intentionally to impose the alleged
                                      33
             condition, or recklessly failed to act with reasonable
             care to mitigate the risk that the condition posed to
             the pretrial detainee even though the defendant-
             official knew, or should have known, that the
             condition posed an excessive risk to health or
             safety. In other words, the 'subjective prong' (or
             'mens rea prong') of a deliberate indifference claim
             is defined objectively.

Id. at 35.

      Plaintiff alleges that defendant subjected him to "the deprivation of

food, bathroom, unreasonable safety and medical attention," and was

provided "a fast food sandwich for days when a prisoner is provided 3

meals a day." Dkt. No. 35 at 3 (internal quotation marks omitted). In his

opposition to defendant's motion, plaintiff elaborates that "everytime [sic]

myself or anyone on the van requested permission to use the bathroom[,]

[O]fficer Carder would say that he had to call a local precinct or jail to see

if they would allow us to stop at their jail and allow us to use the

bathroom." Dkt. No. 45 at 7. Plaintiff further states that although he cannot

recall every bathroom break during the course of the transport, he

remembers "several occasions where [he and fellow prisoners] weren't

allowed to use the bathroom for several hours," and he used "water bottles

for a urinal for most of this trip." Id. Regarding food, plaintiff recounted one

occasion where he was fed by hospital staff from Oneida Hospital as

opposed to being provided food by PTS drivers. Id. at 3. In his response,
                                       34
plaintiff does not elaborate any further regarding his alleged "deprivation of

food," nor does he elaborate upon his allegation of "unreasonable safety."

See generally Dkt. No. 45; Dkt. No. 35 at 3.

      With respect to the allegation that he was deprived of medical

attention, plaintiff provides additional facts in his opposition, alleging that

"[b]etween the time of March 14th- March 19 2016 [he] was denied [his]

blood pressure medication when [he] was having serious problems due to

hypertension"; "[t]he PTS officers were told by the nurse at fayetteville

county jail that it was extremely important that [he] was given [his]

medication every morning at 8:00 a.m. consistently"; "[he] was only given

[his] medication in Georgia and Maryland"; [he] only received [his]

medication in Maryland while using the restroom at a police station on the

16th at 11:00 p.m. [He] didn't receive medication until leaving Kearney NJ

in the morning 3 days after"; "[t]he mishandling of [his] medication could

have resulted in [his] having a stroke or a heart attack while on the

highway traveling through a number of different states." Dkt. No. 45 at 4-5.

      Plaintiff's broad allegations regarding the deprivation of food,

bathroom breaks, and unreasonable safety, over a relatively brief, finite

period, which have been accepted as true as they must at this procedural

stage, fail to rise to a level sufficient to sustain claim for a due process

                                       35
violation under the Fourteenth Amendment. See e.g., Walker v. Schriro,

2013 WL 1234930, at *12-*13 (S.D.N.Y. Mar. 26, 2013) (finding that a two-

day confinement without access to "access to food, shower, linens,

running water, and a bathroom" did not amount to a constitutional

deprivation); Dzwonczyk v. Syracuse City Police Dep't, 710 F. Supp. 2d

248, 269 (N.D.N.Y. 2008) (McCurn, J.) (finding that an overnight

deprivation of food and water did not amount to a constitutional

deprivation). Although plaintiff's amended complaint appears to allege that

defendant had knowledge of the alleged prohibited conduct through its

application of unconstitutional policies, as discussed herein, the harm

alleged by plaintiff does not rise to a level of constitutional significance.

Thus, the court need not analyze the second, mens rea prong of the test

for plaintiff's allegations regarding the deprivation of food and bathroom

breaks and unreasonable safety. 7

      Plaintiff's allegations claiming deprivation of medical care require

closer examination, as plaintiff elaborates to a greater extent regarding

defendant's alleged failure to provide plaintiff his medication. Although not




7      I note that plaintiff's amended complaint states documents are attached to his
pleading "in substantiation of this objective prong." See Dkt. No. 35. However, no such
documents are attached to his amended complaint.

                                          36
specifically set forth, the court liberally construes plaintiff's amended

complaint, in conjunction with his opposition to defendant's motion to

dismiss, to assert a claim for deliberate indifference to his medical needs.

To plead a cognizable medical deprivation claim under the Fourteenth

Amendment, plaintiff's allegations must still meet the two-prong analysis

discussed above—that is, plaintiff must establish that the deprivation was

"sufficiently serious" and that defendant was aware of plaintiff's medical

needs and "consciously disregarded a substantial risk of serious harm" to

plaintiff's health. See, e.g., Dzwonczyk, 710 F. Supp. 2d at 268 (internal

citations omitted). At this juncture, I am unable—given the paucity of

factual allegations in his amended complaint—to determine whether

plaintiff's medical condition constitutes a "sufficiently serious" condition.

See Araujo v. City of New York, No. 08-CV-3715, 2010 WL 1049583, at *7

(E.D.N.Y. Mar. 19, 2010) (stating that "[a]lthough the Second Circuit has

articulated factors that are relevant to whether a medical condition is

'sufficiently serious,' . . . the [c]ourt cannot make a conclusive

determination on that issue in this case at the motion to dismiss stage,

based upon the allegations in the complaint" where plaintiff alleged he

needed various medications for his diabetes, high blood pressure, and

post-traumatic stress disorder).

                                       37
      However, even assuming that plaintiff has satisfied the first prong of

the analysis, plaintiff has not sufficiently pled facts reflecting that

defendant acted with reckless indifference to plaintiff's medical condition.

Despite plaintiff's allegation that a nurse from the Fayetteville County Jail

informed defendant of plaintiff's need to take blood pressure medication,

plaintiff has not alleged he informed defendant that he had a life-

threatening medical condition, made requests to defendant for his

medications, or requested immediate medical care at any of the stops

during the transport. See Dkt. Nos. 35, 45. At best, plaintiff’s allegations

tend to show little more than an inadvertent failure to provide him with

adequate medical care over a brief period, and thus fail to rise to a level of

constitutional magnitude. See, e.g., Araujo, 2010 WL 1049583, at *7

(finding only inadvertent failure to provide medical care where plaintiff

failed to request immediate emergency care while in custody and failed to

inform an official that he had a "serious medical condition that caused

extreme pain, was life-threatening or fast-degenerating"). Moreover,

despite the fact that plaintiff was to take his medication daily, plaintiff

admits that his need for his medication did not go completely ignored by

defendant. See Dkt. No. 45 at 4 (noting that he received his medication in

Georgia, Maryland, and New Jersey); see also Dzwonczyk, 710 F. Supp.

                                        38
2d at 269 (finding that "because [the p]laintiff's alleged injury is not

sufficiently serious, and because he alleges that his medical concerns

were addressed by at least one person, he fails to state a claim against

[the d]efendants for deliberate indifference to a medical need.").

      Accordingly, since plaintiff has failed to allege facts to support a

cognizable due process claim under the Fourteenth Amendment, I

recommend a finding that his remaining claim is subject to dismissal.

            2.     Plaintiff's Supervisory Claims Under Monell

      As an alternative basis for seeking dismissal under Rule 12(b)(6),

defendant argues that plaintiff's allegations fail to satisfy the criteria set

forth under Monell.

      Even assuming plaintiff could meet his burden to demonstrate a

plausible due process claim, this would not carry the day for plaintiff.

Similar to holding a municipality liable for a constitutional tort, when

attempting to hold a private entity accountable, plaintiff must allege that

actions of defendant's employees were taken pursuant to some official

policy or custom of defendant that caused the constitutional violation to

occur. Rojas v. Alexander's Dep't Store, 924 F.2d 406, 408 (2d Cir. 1990);

see, e.g., Karn v. PTS of Am., LLC, No. 16-CV-3261, 2017 WL 4162251,

at *5 (D. Md. Sept. 19, 2017) (noting that the plaintiff could "proceed only

                                        39
against the PTS employees in their personal capacities, or seek to

establish that the employees were acting pursuant to an official policy or

custom of PTS."); Bess v. City of New York, No. 11-CV-7604, 2013 WL

1164919, at *2 (S.D.N.Y. Mar. 19, 2013) ("Despite the fact that it is a

private entity, [the private defendant] enjoys the benefit of the Monell

requirements for the same reason it may be named as a defendant in a

[section] 1983 suit."). In the absence of such a showing, a private entity,

such as defendant, cannot be held liable for the constitutional torts of its

employees because there is no respondeat superior liability under section

1983, whether the defendant is a municipality or a private entity acting for

the state. See Rojas, 924 F.2d at 40; Whalen v. Allers, 302 F. Supp. 2d

194, 202-03 (S.D.N.Y. 2003).

      An entity may be held accountable for a constitutional violation that

has occurred pursuant to "a policy statement, ordinance, regulation, or

decision officially adopted and promulgated by [the municipality's] officers .

. . [or] pursuant to governmental 'custom' even though such a custom has

not received formal approval through the body's official decision-making

channels." Monell., 436 U.S. at 690-91. Such liability can be established in

various ways, including through "proof of an officially adopted rule or

widespread, informal custom[] [demonstrating] 'a deliberate government

                                      40
policy of failing to train or supervise its officers.' " Bruker v. City of N.Y. 337

F. Supp. 2d 539, 556 (S.D.N.Y. 2004) (quoting Anthony v. City of N.Y.,

339 F.3d 129, 140 (2d Cir. 2003)). A plaintiff may also show that the

allegedly unconstitutional action was "taken or caused by an official whose

actions represent official policy," Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir.

2000), or when municipal officers have acquiesced in or condoned a

known policy, custom, or practice that violates federal law. Amnesty Am. v.

Town of W. Hartford, 361 F.3d 113, 126 (2d Cir. 2004); see also Reynolds

v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) ("Monell's policy or custom

requirement is satisfied where a local government is faced with a pattern

of misconduct and does nothing, compelling the conclusion that the local

government has acquiesced in or tacitly authorized its subordinates'

unlawful actions.").

      A state actor's failure to act "satisfies the policy or custom

requirement only where the need to act is so obvious, and the inadequacy

of current practices [is] so likely to result in a deprivation of federal rights[]

that the municipality . . . can be found deliberately indifferent to the need."

Reynolds, 506 F.3d at 192 (citing City of Canton, Ohio v. Harris, 489 U.S.

378, 390 (1989)). Assuming a plaintiff can prove that a state action has

acquiesced to a pattern of conduct that may result in a violation of federal

                                        41
law, "for liability to attach[,] . . . the identified deficiency . . . must be closely

related to the ultimate injury." City of Canton, 489 U.S. 391; accord,

Amnesty Am., 361 F.3d at 130 ("City of Canton requires that plaintiffs

establish not only that the officials' purported failure to train occurred under

circumstances that could constitute deliberate indifference, but also that

plaintiffs identify a specific deficiency in the city's training program and

establish that . . . it actually caused the constitutional deprivation." (internal

quotation marks omitted)).

      Plaintiff's complaint fails to allege facts that would plausibly establish

Monell liability on the part of defendant PTS. See generally Dkt. No. 35.

The Supreme Court’s decision in Twombly and Iqbal both require that

Monell-like liability claims provide a "factual description of such a policy,

not just bald allegations that such a thing existed." Bess, 2013 WL

1164919, at *2 (citing Davis v. City of New York, 07-CV-1395, 2008 WL

2511734 (S.D.N.Y. June 19, 2008)); see also Dilworth v. Goldberg, 914 F.

Supp. 2d 433, 454 (S.D.N.Y. 2012) (requiring more than simply conclusory

allegations that an employee did not receive proper training and

unexplained implications that additional training would have resulted in

better conditions).




                                         42
      Here, plaintiff alleges that defendant employs multiple policies that

result in the endangerment of passengers' lives during transport. Dkt. No.

35 at 2. These purported "policies" on behalf of defendant include a policy

to "operate vans without bathrooms," lack of adequate bathroom breaks,

and a lack of seatbelts in the prisoner transport vans. Id. (internal

quotation mark omitted). Plaintiff alleges that with respect to the lack of

seatbelt policy, it has resulted in over ten "crashes involving injuries and

even death . . . because prisoners are shackled, but without [seatbelts

and] unable to brace themselves." Id. However, plaintiff simply alleges that

because certain conditions existed, they result from unidentified policies,

as opposed to providing a factual description of the alleged policies.

Likewise, plaintiff has also failed to plead sufficient facts to show that such

customs constitute a deprivation of federal rights such that defendant may

be found deliberately indifferent to plaintiff's needs.

      Moreover, plaintiff contends that although defendant provides

training to its employees, that training is wholly inadequate. Dkt. No. 35 at

1-2. Plaintiff contends that defendant's employees do not receive training

in "medical and mental health education," which would plaintiff alleges

would "prevent[ the] deprivation of life, [and] minimize[] the risk of injuries"

suffered by prisoners during transport. Id. at 2. Yet, plaintiff has not

                                       43
pleaded any facts with respect to how this alleged failure to train resulted

in a deprivation of plaintiff's rights.

      Plaintiff also points to specific instances where passengers were

allegedly injured during the course of their transportation by defendant,

including a 2009 crash that resulted in the death of an unidentified

passenger due to lack of seatbelt; the 2014 death of William Weintraub

due to lack of medical attention; the 2014 death of Denise Isaacs due to

lack of medical attention; and the 2016 death of William Culpepper due to

lack of medical attention. Dkt. No. 35 at 3. These isolated instances devoid

of any further context, while perhaps indicating negligence on the part of

individual drivers, do not amount to a pattern of misconduct. Reynolds,

506 F.3d at 192 ("Such a pattern, if sufficiently persistent or widespread as

to acquire the force of law, may constitute a policy or custom within the

meaning of Monell."). There are no allegations as to when the training

occurred, what training was provided to the driver on plaintiff's transport, or

most notably, any connection to the ultimate injury alleged in this case.

      Accordingly, as an alternative basis for dismissal of plaintiff's

remaining claim, I recommend a finding that plaintiff's amended complaint

fails to allege facts that would demonstrate a plausible basis to find

Monell-type liability on the part of defendant PTS.

                                          44
      D.    Whether to Permit Amendment

      Ordinarily, a court should not dismiss a complaint filed by a pro se

litigant without granting leave to amend at least once "when a liberal

reading of the complaint gives any indication that a valid claim might be

stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also

Fed. R. Civ. P. 15(a) ("The court should freely give leave when justice so

requires."); see also Mathon v. Marine Midland Bank, N.A., 875 F. Supp.

986, 1003 (E.D.N.Y.1995) (permitting leave to replead where court could

"not determine that the plaintiffs would not, under any circumstances, be

able to allege a civil RICO conspiracy"). An opportunity to amend is not

required, however, where "the problem with [the plaintiff's] causes of

action is substantive" such that "better pleading will not cure it." Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) ("Of course, where a

plaintiff is unable to allege any fact sufficient to support its claim, a

complaint should be dismissed with prejudice."). Stated differently,

"[w]here it appears that granting leave to amend is unlikely to be

productive, . . . it is not an abuse of discretion to deny leave to amend."

Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993); accord,




                                        45
Brown v. Peters, No. 95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept.

22, 1997) (Pooler, J.).

      In this instance, the deficiencies identified in this report are

substantive in nature and extend beyond the mere sufficiency of plaintiff's

complaint. Moreover, plaintiff has already been afforded one opportunity to

amend his complaint and failed to cure the deficiencies there were

identified by the court. See Dkt. Nos. 33, 38. Because I find that any

amendment that might be offered by plaintiff would be futile, I recommend

against granting him leave to further amend his complaint.

IV.   ORDER, SUMMARY, AND RECOMMENDATION

      While plaintiff's experience during his transport from Georgia to New

York may have been unpleasant and uncomfortable, he has failed to

plausibly allege that defendant's policies resulted in a deprivation of a

constitutional magnitude. Accordingly, it is hereby respectfully

      RECOMMENDED that defendant's motion to dismiss (Dkt. No. 39)

be GRANTED in part to the extent outlined in this report and

recommendation, and that plaintiff's amended complaint (Dkt. No. 35) be

DISMISSED, without leave to replead.

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

                                       46
with the clerk of the court within FOURTEEN days of service of this

report. 8 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993). It is further hereby

         ORDERED that the clerk of the court is respectfully directed to

modify the court's records to change defendant Prisoner Transport Service

of America, LLC name on the docket to "Prisoner Transportation Services

of America, LLC"; and it is further hereby

         ORDERED that the clerk of the court serve a copy of this report and

recommendation upon the parties in accordance with this court's local

rules.




Dated:        March 4, 2019
              Syracuse, New York




8      If you are proceeding pro se and are served with this order, report and
recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the report and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                           47
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

                                                                   (2) the constitutional violations occurred as a result
                                                                   of a custom, policy, usage, or rule maintained by
     KeyCite Yellow Flag - Negative Treatment                      the Municipal Defendants. (See generally, Doc. No. 1,
Distinguished by Fogelman v. Donato, E.D.N.Y., June 16, 2015    
                                                                   Complaint (“Compl.”) ¶¶ 1, 7-13.) Plaintiff also alleges
                  2010 WL 1049583
                                                                   violations of 42 U.S.C. §§ 1981 and 1988. 2 (Id. ¶¶ 1-2.)
    Only the Westlaw citation is currently available.
                                                                   Plaintiff claims that the Individual Defendants are liable
 This decision was reviewed by West editorial                      in their individual and official capacities. (Id. ¶ 10.)
staff and not assigned editorial enhancements.
                                                                   1      This case was initially assigned to the Honorable
                 NOT FOR PUBLICATION
                                                                          Charles P. Sifton and subsequently reassigned to the
                United States District Court,                             undersigned on November 24, 2009.
                      E.D. New York.
                                                                   2      Although the Complaint cites 42 U.S.C. §§ 1981
               William ARAUJO, Plaintiff,                                 and 1988 in the sections titled “Preliminary
                              v.                                          Statement” (Compl.¶ 1) and “Jurisdiction” (id. ¶¶
     The CITY OF NEW YORK, the New York City                              2-3), neither the Complaint nor plaintiff's opposition
                                                                          to defendant's instant motion make further mention
  Police Department, The New York City Department
                                                                          of, or allege any claim for relief under, either section.
    of Corrections, Detective Tammie Ordonez and                          Section 1981 was “meant, by its broad terms, to
  Detective “john Doe” (said name being fictitious, as                    proscribe discrimination in making or enforcement
   his true name is presently unknown), individually                      of contracts against, or in favor of, any race.”
       and in their official capacities, Defendants.                      Gratz v. Bollinger, 539 U.S. 244, 276 n. 23, 123
                                                                          S.Ct. 2411, 156 L.Ed.2d 257 (2003) (citation and
                No. 08-CV-3715 (KAM)(JMA).                                internal quotation marks omitted). Section 1981 is
                             |                                            inapplicable to this action because plaintiff does not
                      March 19, 2010.                                     allege that he was discriminated against based on
                                                                          his race or that any contract is involved in this suit.
Attorneys and Law Firms                                                   Moreover, Section 1988 does not confer a substantive
                                                                          right; rather, it permits the recovery of attorney's fees
Arnold Jay Levine, Arnold J. Levine, Esq., New York,                      by prevailing parties in civil rights actions. Guadagni
NY, for Plaintiff.                                                        v. New York City Transit Auth., No. 08-CV-3163
                                                                          (CPS), 2009 WL 1910953, at *10 (E.D.N.Y. June
Elizabeth M. Daitz, Max Oliver McCann, New York City                      30, 2009). Accordingly, to the extent plaintiff alleges
Law Department, New York, NY, for Defendants.                             claims under Sections 1981 and 1988, those claims
                                                                          are dismissed as to all defendants. defendants' motion
                                                                          and has filed opposition papers addressing arguments
                                                                          relating to all defendants.
               MEMORANDUM & ORDER
                                                                   Presently before this court is the Municipal Defendants'
MATSUMOTO, District Judge.                                         motion for judgment on the pleadings pursuant to Federal
                                                                   Rule of Civil Procedure 12(c). Although defendants'
 *1 Plaintiff William Araujo commenced this action on
                                                                   Notice of Motion indicates that only the Municipal
September 12, 2008 against the City of New York (the
                                                                   Defendants seek judgment on the pleadings, defendants'
“City”), the New York City Police Department (the
                                                                   memorandum of law in support of the motion seeks
“NYPD”), the New York City Department of Corrections
                                                                   dismissal of plaintiff's Complaint in its entirety, including
(the “DOC”) (collectively, the “Municipal Defendants”),
                                                                   as against the Individual Defendants. (See Doc. No.
and NYPD Detectives Tammie Ordonez and “John
                                                                   20, Defendants' Memorandum of Law (“Defs.Mem.”) at
Doe” (collectively, the “Individual Defendants”). 1                5-11, 13.) Plaintiff's counsel received notice of defendant'
Plaintiff claims that (1) the Individual Defendants                motion and has filed opposition papers addressing
deprived him of his rights under the Fourth, Fifth, Sixth,         arguments relating to all defendants. (See Doc. No. 22
Eighth and Fourteenth Amendments to the Constitution,              Plaintiff's Memorandum of Law (“Pl.Mem.”).) The court
in violation of 42 U.S.C. § 1983 (“Section 1983”); and             considers the motion as one made by all defendants and,


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

for the reasons set forth herein, the motion is granted in      questioned for approximately two hours. (Id. ¶¶ 18, 24.)
part and denied in part.                                        Plaintiff alleges that prior to being questioned, he asked
                                                                the Individual Defendants whether he needed an attorney
                                                                and was told that he did not. (Id. ¶ 22.) Plaintiff also
                                                                asserts that he was not read his Miranda rights before his
                     BACKGROUND
                                                                custodial interrogation. (Id. ¶ 23.) During the questioning,
The following facts are drawn from plaintiff's Complaint        plaintiff informed the Individual Defendants that he had
and are taken as true for purposes of this motion.              been “impotent for more than ten years, including during
Plaintiff is a resident of Queens County in the State of        the time he allegedly sexually abused the complainant, and
New York. (Compl.¶ 6.) Defendant City of New York               was unable during the time of the alleged abuse to have an
is a municipality of the State of New York. (Id. ¶ 7.)          erection or to ejaculate.” (Id. ¶ 25.) According to plaintiff,
Defendants NYPD and DOC are municipal agencies of               Detective Ordonez telephoned plaintiff's wife and inquired
defendant City. (Id. ¶¶ 8-9.) Defendants Tammie Ordonez         whether plaintiff was then currently, and was at the time
and “John Doe” are detectives employed by defendant             of the alleged incidents, impotent. (Id. ¶ 27.) Plaintiff's wife
NYPD. (Id. ¶ 10.)                                               confirmed that plaintiff was impotent and had been so
                                                                during the relevant time period. (Id.) Notwithstanding the
On October 5, 2006, at approximately 12:00 p.m., plaintiff      statements by plaintiff's wife, plaintiff was handcuffed and
was arrested at his home by defendant detectives Ordonez        placed in a cell in the precinct. (Id. ¶ 28.)
and Doe. (Id . ¶ 14.) Plaintiff alleges that the arrest was
made without a warrant, based on a complaint by a               Plaintiff then informed the Individual Defendants that he
                            3                                   needed various medications for his diabetes, high blood
seven-year-old girl, J.D., made two days earlier, that
                                                                pressure, and post traumatic stress disorder. (Id. ¶ 29.)
plaintiff had sexually abused her on several occasions
                                                                Plaintiff alleges that the Individual Defendants returned
approximately three and one-half to four and one-half
                                                                to plaintiff's home and retrieved his medications. (Id. ¶ 30.)
years earlier. (Id. ¶ 15.) According to the Complaint,
“[a]mong the allegations made by the complainant [J.D.]
                                                                Plaintiff was then transported from the Special Victim's
against Plaintiff was the claim that Plaintiff on some
                                                                Unit to the 112th police precinct and fingerprinted, and
occasions” masturbated and ejaculated. (See Compl. ¶
                                                                subsequently taken to Queens Central Booking, where
17.) Plaintiff alleges that J.D.'s father is a retired NYPD
                                                                he remained for “several hours” before being arraigned
officer. (Id. ¶ 16.)
                                                                on a felony complaint. (Id. ¶¶ 31-33 .) The court set bail
                                                                at $25,000 and issued an Order of Protection requiring
3      Plaintiff's Complaint refers to the alleged infant       plaintiff to stay away from the complainant. (Id. ¶ 33-34.)
       complainant by her full name, in contravention
       of the Federal Rules of Civil Procedure and an
                                                                At approximately 1:00 a.m. the following morning,
       Administrative Order of this court requiring parties
                                                                October 7, 2006, plaintiff was released from a DOC facility
       to refer to minors in court filings by their initials.
       See Fed.R.Civ.P. 5.2 (adopted in compliance with E-
                                                                in the Bronx upon the payment of bail. (Id. ¶¶ 35-36.)
       Government Act of 2002, Pub L. 107347, 116 Stat.         Plaintiff alleges that “[d]espite his numerous requests of
       2899 § 205(c)(3) (2002)) (directing the Supreme Court    members of [the] NYPD and DOC,” he was not permitted
       to prescribe rules to protect privacy and security       “to take his required medications while in the custody
       concerns relating to electronic filing of documents);    of NYPD or DOC, resulting in high blood sugar and
       E.D.N.Y. Administrative Order 2004-09, available         worsening and aggravation of diabetes, blood pressure,
       at http:// www.nyed.uscourts.gov /pub/docs/              and post traumatic stress disorder.” (Id. ¶ 37.)
       adminorders/adminorder04-09.pdf          [last visited
       March 19, 2010]. Plaintiff shall immediately contact     Plaintiff alleges that as a result of the criminal charges,
       the Clerk's Office and arrange for the substitution      he was obligated to appear in Queens Criminal Court on
       of the present Complaint with one that refers to the
                                                                approximately seven occasions, check in weekly with a
       complainant only by her initials.
                                                                bail bondsman, was prevented by the Order of Protection
*2 After plaintiff was arrested, he was transported to the      from attending his church and shopping at certain stores
Queens Special Victims Unit of the NYPD, where he was           which he previously had frequented, and was required to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

spend $7,700 to retain counsel to represent him in the                      other person within the jurisdiction
criminal case. (Id. ¶¶ 39-42.) Plaintiff contends that he did               thereof to the deprivation of any
not commit the alleged criminal acts, and has suffered                      rights, privileges, or immunities
embarrassment, humiliation and reputational harm. (Id.                      secured by the Constitution and
¶ 43, 48.) On September 10, 2007, the criminal charges                      laws, shall be liable to the party
against plaintiff were dismissed and sealed on motion of                    injured in an action at law, suit in
the prosecutor. (Id. ¶ 46.)                                                 equity, or other proper proceeding
                                                                            for redress ....


                      DISCUSSION
                                                                42 U.S.C. § 1983.
   A. Standard of Review
 *3 In deciding a Rule 12(c) motion for judgment on             Section 1983 “is not itself a source of substantive rights,
the pleadings, courts apply the same standard as that           but merely provides a method for vindicating federal
applicable to a motion to dismiss for failure to state          rights elsewhere conferred.” Graham v. Connor, 490
a claim under Rule 12(b)(6), accepting the allegations          U.S. 386, 393-94, 109 S.Ct. 1865, 104 L.Ed.2d 443
contained in the complaint as true and drawing all              (1989) (internal quotation marks and citation omitted).
reasonable inferences in favor of the non-moving party.         To establish liability under Section 1983, a plaintiff
See LaFaro v. New York Cardiothoracic Group, PLLC,              must demonstrate that “(1) the challenged conduct was
570 F.3d 471, 475-76 (2d Cir.2009). Accordingly, courts         attributable at least in part to a person who was acting
must determine whether the complaint has pled “enough           under color of state law and (2) the conduct deprived the
facts to state a claim to relief that is plausible on its       plaintiff of a right guaranteed under the Constitution of
face.” Ruotolo v. City of New York, 514 F.3d 184, 188           the United States.” Snider v. Dylag, 188 F.3d 51, 53 (2d
(2d Cir.2008) (quoting Bell Atlantic Corp. v. Twombly, 550      Cir.1999) (citation omitted).
U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
A claim is plausible “when the plaintiff pleads factual         Liberally construing the Complaint, plaintiff alleges that
content that allows the court to draw the reasonable            defendants, while acting under the color of state law,
inference that the defendant is liable for the misconduct       violated his constitutional rights by subjecting him to
alleged.” Ashcroft v. Iqbal, --- U.S. ----, ----, 129 S.Ct.     an unreasonable seizure, in violation of the Fourth
1937, 1949, 173 L.Ed.2d 868 (2009) (citing Twombly, 550         Amendment; unlawful interrogation, in violation of the
U.S. at 556). “Threadbare recitals of the elements of the       Fifth Amendment; cruel and unusual punishment, in
cause of action” do not suffice; “[w]hile legal conclusions     violation of the Eight Amendment; and that a municipal
can provide the framework of a complaint, they must be          policy or custom caused a deprivation of plaintiff's
supported by factual allegations.” Id. at 1949-50.              constitutional rights. (See Compl. ¶¶ 66-69.) Defendants
                                                                contend that each allegation fails to state a claim. (Defs.
                                                                Mem. at 4.)
  B. Claims Arising under Section 1983
The plaintiff brings this action pursuant to 42 U.S.C. §
1983 for the alleged deprivation of his rights under the          C. Alleged Constitutional Violations by the Individual
Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments            Defendants
to the Constitution. In relevant part, Section 1983              *4 Plaintiff purports to raise claims under Section 1983,
provides that                                                   but fails to specify, as required to state a valid Section 1983
                                                                cause of action, which substantive constitutional rights
                                                                defendant allegedly violated. In this regard, plaintiff's
            Every person who, under color of                    complaint does not appear to “give the defendant fair
            any statute, ordinance, regulation,                 notice of what the plaintiff's claim is and the grounds
            custom, or usage, of any State ...                  upon which it rests[,]” as required by Fed.R.Civ.P. 8(a).
            subjects, or causes to be subjected,                See Jackson v. Onondaga County, 549 F.Supp.2d 204, 212
            any citizen of the United States or                 (N.D.N.Y.2008) (quoting Dura Pharm., Inc. v. Broudo,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

544 U.S. 336, 346, 125 S.Ct. 1627, 161 L.Ed.2d 577 (2005));        v. Jacobs, 961 F.2d 359, 366 (2d Cir.1992) (“The elements
Fed.R.Civ.P. 8(a)(2) (requiring that a pleading contain “a         of a claim of false arrest under § 1983 are ‘substantially the
short and plain statement of the claim showing that the            same’ as the elements of a false arrest claim under New
pleader is entitled to relief ....”).                              York law.”) (citing Posr v. Doherty, 944 F.2d 91, 96 (2d
                                                                   Cir.1991)). Only the last element is in dispute.
Moreover, it appears that plaintiff has incorrectly sued
NYPD Detectives Tammie Ordonez and “John Doe” in                   “There can be no federal civil rights claim for false arrest
their “individual and official capacities.” (See Compl. ¶          where the arresting officer had probable cause” to arrest.
10.) It is, however, well settled that a “state official sued in   Singer v. Fulton County Sheriff, 63 F.3d 110, 118 (2d
his official capacity is not a person within the meaning of        Cir.1995) (citing Bernard v. United States, 25 F.3d 98, 102
Section 1983, and, consequently, is not subject to liability       (2d Cir.1994)). “Probable cause is established when the
for depriving a person of constitutional rights.” Perez            arresting officer has knowledge or reasonably trustworthy
v. City of New York, No. 07-CV-10319, 2009 U.S. Dist.              information sufficient to warrant a person of reasonable
LEXIS 50066, 2009 WL 4901732 at *11 (S.D.N.Y. June                 caution in the belief that an offense has been committed
8, 2009) (citing Will v. Michigan Dep't of State Police, 491       by the person to be arrested.” Id. at 119 (citations and
U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989)).               internal quotation marks omitted). “To find that probable
                                                                   cause for an arrest existed, it is not necessary to show
Notwithstanding, the court liberally construes plaintiff's         evidence beyond a reasonable doubt, ... [n]or do police
Complaint to allege three separate acts potentially                officers need to demonstrate that it is more probable than
giving rise to constitutional violations by the Individual         not [that] an offense has been committed to make a prima
Defendants: (1) false arrest; (2) unlawful interrogation;          facie showing of criminal activity. Instead, the standard of
and (3) indifference to plaintiff's medical needs. 4 In            probable cause requires only the probability of criminal
briefing this motion, plaintiff argues only that judgment          activity.” Miloslavsky v. AES Eng'g Soc., Inc., 808 F.Supp.
on the pleadings is not warranted with respect to the              351, 354 (S.D.N.Y.1992) (citations and internal quotation
false arrest claim, and appears to abandon the remaining           marks omitted). “Whether or not there was probable
claims. (See generally, Pl. Mem.) Notwithstanding, each            cause to arrest depends on the information available at
claim is addressed below.                                          the time of the arrest, judged against the totality of the
                                                                   circumstances ....” Morgan v. Nassau County, No. 03-
4                                                                  CV-5109 (SLT), 2009 U . S. Dist. LEXIS 79180, 2009 WL
       The court liberally construes plaintiff's Complaint
                                                                   2882823 at *12-13 (E.D.N.Y. Sept. 2, 2009) (citations and
       because he would be permitted to replead. See Cortec
                                                                   internal quotation marks omitted).
       Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48
       (2d Cir.1991) (“It is the usual practice upon granting
       a motion to dismiss to allow leave to replead”)              *5 “Even where probable cause is not found to exist,
       (citations omitted).                                        a police officer sued for false arrest is immune from suit
                                                                   under the doctrine of qualified immunity where ‘arguable
   1. False Arrest Claim                                           probable cause’ exists.” Rodriguez v. New York City
Plaintiff was arrested and endured detention and                   Transit Auth., No. 06-CV-13762 (RJS), 2009 U.S. Dist.
interrogation on a charge which was ultimately dismissed.          LEXIS 106464, 2009 WL 3817298 at *19 (S.D.N.Y. Nov.
The issue before the court, however, is not whether                10, 2009) (citing Escalera v. Lunn, 361 F.3d 737, 743 (2d
plaintiff is innocent of the crime charged-which he is             Cir.2004)). “While arguable probable cause should not be
presumed to be-but rather, whether there was probable              understood to mean almost probable cause, it exists where
cause for plaintiff's arrest.                                      officers of reasonable competence could disagree on the
                                                                   legality of the defendant's actions.” Id. (citing Jenkins v.
The elements of a false arrest claim are that “(1) the             City of New York, 478 F.3d 76, 87 (2d Cir.2007); Lennon v.
defendant intended to confine the plaintiff, (2) the plaintiff     Miller, 66 F.3d 416, 420 (2d Cir.1995)) (internal quotation
was conscious of the confinement, (3) the plaintiff did not        marks omitted). “The essential inquiry in determining
consent to the confinement, and (4) the confinement was            whether qualified immunity is available to an officer
not otherwise privileged.” Savino v. City of New York, 331         accused of false arrest is whether it was objectively
F.3d 63, 75 (2d Cir.2003) (citation omitted); see also Hygh



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

reasonable for the officer to conclude that probable cause                a photo array, or whether plaintiff's name was first
existed.” Jenkins, 478 F.3d at 87 (citations omitted).                    mentioned by the complainant or by the Individual
                                                                          Defendants. (See Transcript of Oral Argument on
“[I]t is well-established that a law enforcement official has             Oct. 8, 2009 (“Tr.”) at 4-7.)
probable cause to arrest if he received his information             *6 Defendants cite to a number of distinguishable cases
from some person, normally the putative victim or                  which dismissed false arrest claims where law enforcement
eyewitness, unless the circumstances raise doubt as to             officers were presented with different accounts from
the person's veracity.” Panetta v. Crowley, 460 F.3d 388,          the complainant and arrestee. (See Defs. Mem. at 7-9.)
395 (2d Cir.2006) (citations and internal quotation marks          Defendants' reliance on Cabble v. City of New York,
omitted). Absent specific facts suggestive of prevarication        No. 04-CV-9413 (LTS), 2009 U.S. Dist. LEXIS 26478,
or unreliability, “[t]he veracity of citizen complaints who        2009 WL 890098 (S.D.N.Y. Mar. 30, 2009), is misplaced.
are the victims of the very crime they report to the police is     There, the court, inter alia, dismissed without prejudice
assumed.” Miloslavsky, 808 F.Supp. at 355 (citing Adams            to replead, plaintiff's false arrest claim, finding that
v. Williams, 407 U.S. 143, 146-47, 92 S.Ct. 1921, 32               plaintiff alleged no facts to suggest that the police had
L.Ed.2d 612 (1972)).                                               any reason to doubt the complaints of two adult women
                                                                   that had been sexually assaulted by the plaintiff. See Id.,
Here, plaintiff contends that probable cause for his arrest        at *15-16. Similarly, in Silver v. Kuehbeck, 05-6316-cv,
was lacking because a reasonable officer would not have            217 Fed. Appx. 18 (2d Cir. Feb.8, 2007), the Second
credited the unsubstantiated complaint of a seven-year-            Circuit affirmed the dismissal of a false arrest claim
old child, reporting events that allegedly occurred when           based on a finding that the defendant officer “clearly”
she was between two and one-half and three and one-half            had probable cause to arrest the plaintiff for aggravated
years of age. (See Pl. Mem. at 6; see also Compl. ¶ 15.)           harassment where the complaint alleged that plaintiff's
Further, plaintiff contends that (1) there is no evidence          “agitation had grown to anger” and he attempted to
that the alleged victim's claims were corroborated in any          contact the complainant and left telephone messages
way; (2) the claims were not made under oath; and (3)              “about her evident lack of consideration and disrespect[.]”
there is no evidence that the child informant appreciated          Id. Further, in Obilo v. City Univ. of New York, No. 01-
the difference between truth and falsehood. (See Pl. Mem.          CV-5118 (DGT), 2003 U.S. Dist. LEXIS 2886, 2003 WL
at 6-7.)                                                           715749 at *26 (E.D.N.Y. Feb. 28, 2003), the plaintiff was
                                                                   arrested for sexual assault reported by a female college
Based on a review of the Complaint, the court concludes            student whom plaintiff alleged was his girlfriend. The
that plaintiff has pled sufficient facts to state a false arrest   court granted the arresting officer's motion to dismiss
claim against the Individual Defendants that is plausible          a false arrest claim where the pleadings indicated that
on its face. The court does not conclude that an arrest            the arresting officer relied on an exhaustive investigation
is unreasonable as a matter of law based on a statement            by college campus security officers and had interviewed
of a seven-year-old child about events that reportedly             the complainant “one day after she filed her police
occurred when the child was between two and one-half               complaint.” Id. at *24. In Jouthe v. City of New York, No.
and three and one-half years of age. Plaintiff, however, has       05-CV-1374 (NGG), 2009 U.S. Dist. LEXIS 18163, 2009
pled sufficient facts to cross “the line between possibility       WL 701110 (E.D.N.Y. Mar. 10, 2009), the court granted
and plausibility” concerning whether the circumstances             the arresting officer summary judgment dismissing the
should have raised doubts as to complainant's reliability          plaintiff's false arrest claim after the parties had conducted
or veracity. See Iqbal, 129 S.Ct. at 1949; see also Twombly,       discovery.
550 U.S. at 557. Discovery may plausibly reveal that
the Individual Defendants lacked a reasonable basis for            Further, based upon the Complaint, the Individual
believing either (1) that a crime had been committed, or           Defendants have not established the existence of
(2) that plaintiff was the perpetrator. 5                          “arguable probable cause” for purposes of qualified
                                                                   immunity. Plaintiff has plausibly alleged that under the
5                                                                  circumstances, it would not have been reasonable for an
       At oral argument, plaintiff's counsel stated that
                                                                   officer to have believed he or she was justified in arresting
       plaintiff might seek discovery concerning, among
       other things, whether the complainant was shown
                                                                   plaintiff. Accordingly, defendants have not established



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

that “the only conclusion a rational jury could reach is
that reasonable officers would disagree about the legality         3. Medical Indifference Claim
of the defendant's conduct under the circumstances.” See         Plaintiff claims that he was not permitted by the
Lee v. Sandberg, 136 F.3d 94, 102 (2d Cir.1997) (citation        Individual Defendants to take necessary medications
and internal quotation marks omitted). Thus, the court           while he was in the custody of NYPD or DOC, “resulting
declines to dismiss plaintiff's false arrest claim against the   in high blood sugar and worsening and aggravation
Individual Defendants.                                           of diabetes, blood pressure, and post traumatic stress
                                                                 disorder.” (Compl.¶ 37.) Although not specifically pled,
                                                                 the court liberally construes the Complaint to allege
   2. Unlawful Interrogation Claim                               a claim of inadequate medical care or treatment and
Plaintiff claims that he suffered constitutional injury by       deliberate indifference in violation of the Due Process
being interrogated without having a lawyer present, and          Clause of the Fourteenth Amendment. 6
without having been first read his Miranda rights, in
violation of the Fifth Amendment. (See Compl. ¶¶ 23-24,          6      A pretrial detainee's claims of inadequate medical
61, 68.) “The Supreme Court concluded [in Chavez v.
                                                                        treatment and deliberate indifference to serious
Martinez, 538 U.S. 760, 123 S.Ct. 1994, 155 L.Ed.2d 984
                                                                        medical needs are analyzed under the Fourteenth
(2003) ] that an officer could not be subjected to civil                Amendment's Due Process Clause as opposed to the
liability for an alleged violation of the privilege against             Cruel and Unusual Punishment Clause of the Eighth
compelled self-incrimination where the coerced statement                Amendment, but the tests are the same under the
is not thereafter used against the person who gave the                  Eighth and Fourteenth Amendments. See Cuoco v.
statement.” Higazy v. Templeton, 505 F.3d 161, 171 (2d                  Moritsugu, 222 F.3d 99, 106 (2d Cir.2000) (citing
Cir.2007). “[A] run-of-the-mill Miranda violation, ... can              Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.1996);
taint the evidence but is not independently actionable as               Dzwonczyk v. Syracuse City Police Dep't, No. 08-
a civil rights claim.” Jocks v. Tavernier, 316 F.3d 128, 138            CV557 (NPM), 2008 U.S. Dist. LEXIS 103315, at
(2d Cir.2003).                                                          *37-38, 2008 WL 5459147 (N.D.N.Y. Dec. 22, 2008).
                                                                 To establish a claim for deliberate indifference to a
 *7 In Higazy, government officials used allegedly               medical need, a plaintiff must allege facts demonstrating
coerced statements by plaintiff Higazy as the basis for          both an objective and a subjective element: (1) objectively,
filing a criminal complaint and opposing bail. 505 F.3d          a deprivation must be “sufficiently serious,” i.e., “a
at 167. The government later withdrew its complaint,             deprivation that presents a condition of urgency, one
and Higazy was released. Id. Higazy subsequently filed           that may produce death, degeneration, or extreme pain[;]”
a federal civil rights action against officials. Id. at 168.     and (2) subjectively, the defendant officials must act
The Second Circuit held that although Higazy's coerced           with a reckless indifference, “that is, defendants were
statements were never used against him at a criminal trial,      aware of plaintiff's serious medical needs and consciously
the government's use of his statements against him at the        disregarded a substantial risk of serious harm.” See
preliminary bail hearing provided a sufficient basis for         Dzwonczyk, 2008 U.S. Dist. LEXIS 103315, at 38-39
alleging a violation of his Fifth Amendment rights. Id. at       (internal quotation marks and citations omitted); see also
170.                                                             Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.1998)).

Here, plaintiff does not allege that the statements he           With respect to the first element-that plaintiff was
made to the Individual Defendants were used against              detained under conditions posing a substantial risk
him in the criminal prosecution, in violation of the Fifth       of serious harm-plaintiff alleges that the Individual
Amendment. Indeed, plaintiff asserts that he was arrested        Defendants failed to provide him with prescribed
in spite of his statements that he could not have sexually       medications from the time of his arrest, at approximately
assaulted the complainant in the manner described by             12:00 p.m. on October 5, 2006, until his release,
the complainant. Accordingly, plaintiff's allegation that        at approximately 1:00 a.m. on October 7, 2006, or
he was interrogated in violation of Miranda, and without         approximately 37 hours. (See Compl. ¶¶ 14, 36-37.)
being afforded counsel, fails to state a Section 1983 claim.     Defendants contend that plaintiff has failed to “plead
                                                                 that he suffers from an objectively serious medical



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           6
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

condition sufficient to state a claim for deliberate [medical]   adequate medical care” does not constitute “deliberate
indifference.” (Defs. Mem. at 12.) Although the Second           indifference”); Smith v. Carpenter, 316 F.3d 178, 184
Circuit has articulated factors that are relevant to             (2d Cir.2003). Accordingly, plaintiff's medical indifference
whether a medical condition is “sufficiently serious,”           claim is dismissed.
such as whether a reasonable doctor or patient would
find it important and whether it causes chronic and
substantial pain, see, e.g., Brock v. Wright, 315 F.3d              D. Alleged Constitutional Violations by the Municipal
158, 162 (2d Cir.2003), “the Court cannot make a                    Defendants
conclusive determination on that issue in this case at           As an initial matter, although plaintiff purports to name
the motion to dismiss stage, based upon the allegations          the NYPD and DOC as defendants, both are non-suable
in the complaint.” See Thomas v. Tisch, No. 08-CV-400            agencies of defendant City. See Wray v. City of New York,
(JFB), 2009 WL 701009, at *7 (E.D.N.Y. Mar.11, 2009).            340 F.Supp.2d 291, 303 (E.D.N.Y.2004) (“All actions and
Thus, liberally construing plaintiff's Complaint, the court      proceedings for the recovery of penalties for the violation
declines to dismiss plaintiff's medical indifference claim on    of any law shall be brought in the name of the city of
defendant's contention that plaintiff has not alleged that       New York and not in that of any agency, except where
he suffers from an objectively serious medical condition.        otherwise provided by law.”) (quoting NYC Charter § 396)
See id. at *7-8 (holding that complaint stated a claim           (judgment vacated on other grounds); see also Jenkins v.
where plaintiff alleged, inter alia, that a twenty-hour delay    City of New York, 478 F.3d 76, 93 n. 19 (2d Cir.2007)
in receiving medication for diabetes and epilepsy resulted       (noting that “[t]he district court correctly noted that the
in mental anguish, pain and suffering and ridicule from          NYPD is a non-suable agency of the City.”) (citing Wray,
other inmates and officers).                                     340 F.Supp.2d at 303); Adams v. Galletta, 966 F.Supp.
                                                                 210, 212 (S.D.N.Y.1997) ( “where a plaintiff has named
 *8 Even assuming that plaintiff has satisfied the               the Department of Corrections as a defendant he has
first element that he suffered substantial harm from             sued a non-suable entity”). Accordingly, all claims are
the Individual Defendants' failure to treat a serious            dismissed against the NYPD and the DOC. See Maier v.
medical condition, plaintiff has not plausibly alleged           New York City Police Dep't, No. 08-CV-5104 (ILG), 2009
that the defendants acted with reckless or deliberate            U.S. Dist. LEXIS 78821, at *6, 2009 WL 2915211 (Sept. 1,
indifference toward plaintiff's medical condition. Plaintiff     2009) (dismissing all claims against the NYPD and DOC
alleges that he did not alert officers that he suffered          as non-suable entities).
from any medical condition until approximately two
hours after his arrest. (See Compl. ¶¶ 24, 29.) After            Plaintiff alleges that the Municipal Defendants are liable
being informed of plaintiff's condition, the Individual          for constitutional violations under Section 1983. To
Defendants returned to plaintiff's home and retrieved his        impose liability under Section 1983 on a municipality for
medications. (Compl.¶ 30.) While in custody, plaintiff           the acts of its employees, a plaintiff must “plead and
was transferred numerous times: he was moved from                prove ... (1) an official policy or custom that (2) causes the
the Special Victim's Unit to the 112th Precinct to be            plaintiff to be subjected to (3) denial of a constitutional
fingerprinted, then to Queens Central Booking to await           right.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d
arraignment, then to Queens Criminal Court to be                 Cir.1995) (citation omitted); see Monell v. Department of
arraigned, and ultimately to a DOC facility in the Bronx         Soc. Servs. of City of New York, 436 U.S. 658, 694, 98 S.Ct.
from which he was released. (See Compl. ¶¶ 18, 31, 35.)          2018, 56 L.Ed.2d 611 (1978). 7
Plaintiff does not allege that he requested immediate
emergency care at any of these locations, or that he             7      Plaintiff's memorandum of law in opposition to
informed an official at any of the locations that he                    defendants' motion does not mention municipal
had a serious medical condition that caused extreme                     liability or cite any theory under which the Municipal
pain, was life-threatening or fast-degenerating. Thus,                  Defendants would be liable. The Complaint,
plaintiff's Complaint does not allege anything more than                however, alleges municipal liability arising out of
an inadvertent failure to provide adequate medical care.                the Municipal Defendants' “customs, policies, usages,
See Estelle v. Gamble, 429 U.S. 97, 105-06, 97 S.Ct. 285,               practices, procedures and rule[s],” suggesting an
50 L.Ed.2d 251 (1976) (“inadvertent failure to provide



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Araujo v. City of New York, Not Reported in F.Supp.2d (2010)
2010 WL 1049583

       intent to invoke liability under the theory of Monell.       to properly train, screen, supervise, or discipline
       (Compl.¶ 64.)                                                employees ... [which] were a direct and proximate cause of
                                                                    the unconstitutional conduct alleged.” (Compl.¶ 58.) “In
 *9 “Following Monell and its progeny, a municipality
                                                                    this regard, [plaintiff's] complaint succinctly states one of
cannot be held liable under § 1983 under a theory of
                                                                    the core legal concepts animating Monell liability. But it
respondeat superior.” Abreu v. City of New York, 657
                                                                    does absolutely nothing else.” See Abreu, 657 F.Supp.2d
F.Supp.2d 357, 360 (E.D.N.Y.2009) (citations omitted).
                                                                    at 360-61. Plaintiff alleges no facts to indicate any
“Rather, there must be a ‘direct causal link between a
                                                                    deliberate choice by municipal policymakers to engage in
municipal policy or custom and the alleged constitutional
                                                                    unconstitutional conduct. Moreover, plaintiff's allegation
deprivation.’ ” Id. (quoting City of Canton v. Harris, 489
                                                                    that the Municipal Defendants acted pursuant to “de facto
U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)).
                                                                    policies, practices, customs, and usages” (Compl.¶ 58),
“[A] plaintiff may establish this required causal link by
                                                                    without any facts suggesting the existence of the same, are
showing that a defendant was deliberately indifferent to
                                                                    plainly insufficient to state a Section 1983 claim against
the training, supervision, or discipline of its employees.”
                                                                    the Municipal Defendants. See Abreu, 657 F.Supp.2d
Id. (citing Amnesty Am. v. Town of W. Hartford, 361 F.3d
                                                                    at 360-61; Bradley, 2009 U.S. Dist. LEXIS 51532, at
113, 127-130 (2d Cir.2004)); see also Jenkins, 478 F.3d at
                                                                    *8-9 (dismissing municipal liability claim where the
94 (“[T]he inadequacy of police training may serve as the
                                                                    “[c]omplaint's conclusory, boilerplate language-that the
basis for § 1983 liability only where the failure to train
                                                                    City ‘fail[ed] to adequately train, discipline, and supervise’
amounts to deliberate indifference to the rights of persons
                                                                    employees and ‘fail[e]d to promulgate and put into effect
with whom the police come into contact.”) (citing Harris,
                                                                    appropriate rules and regulations applicable to the duties
489 U .S. at 388).
                                                                    and behavior’ of its employees”-[was] insufficient to raise
                                                                    an inference of the existence of a custom or policy).
In the context of a motion to dismiss, “[t]o allege the
                                                                    Accordingly, plaintiff's Section 1983 claim against the
existence of an affirmative municipal policy, a plaintiff
                                                                    Municipal Defendants is dismissed.
must make factual allegations that support a plausible
inference that the constitutional violation took place
pursuant either to a formal course of action officially
promulgated by the municipality's governing authority or                                  CONCLUSION
the act of a person with policymaking authority for the
                                                                     *10 For the foregoing reasons, defendants' motion for
municipality.” Missel v. County of Monroe, No. 09-0235-
                                                                    judgment on the pleadings is denied with respect to
cv, 2009 U.S.App. LEXIS 24120, at *4, 2009 WL 3617787
                                                                    plaintiff's claim for false arrest against the Individual
(2d Cir. Nov. 4, 2009) (citing Vives v. City of New York,
                                                                    Defendants, and granted in all other respects. The parties
524 F.3d 346, 350 (2d Cir.2008)); see also Iqbal, 129 S.Ct.
                                                                    are respectfully referred to Magistrate Judge Azrack, to
at 1951; Twombly, 550 U.S. at 555. Mere “boilerplate”
                                                                    whom this case is assigned for pretrial supervision.
assertions that a municipality has such a custom or policy
which resulted in a deprivation of the plaintiff's rights is
insufficient to state a Monell claim. See Bradley, 2009 U.S.        SO ORDERED.
Dist. LEXIS 51532, at *8-9 (citations omitted).
                                                                    All Citations
Here, plaintiff's Complaint contains only a conclusory
allegation that the Municipal Defendants had “de                    Not Reported in F.Supp.2d, 2010 WL 1049583
facto policies, practices, customs, and usages of failing

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Bess v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1164919

                                                               continued to seek medical care. But he alleges that he was
                                                               repeatedly denied care and at one point was told “that's
                  2013 WL 1164919
                                                               not our problem. You should've fixed the problem when
    Only the Westlaw citation is currently available.
                                                               you [were] in police custody.” It appears that Bess was seen
             United States District Court,
                                                               by a doctor at least once as evidenced by the “request for
                   S.D. New York.
                                                               a second opinion” form attached to his complaint and his
               Curtis BESS, Plaintiff,                         statement on that form that the treatment he received up
                        v.                                     to that point had not been medically appropriate.
        CITY OF NEW YORK, et al., Defendant.
                                                               Bess alleges that, due to the automobile accident and
                  No. 11 Civ. 7604(TPG).                       lack of subsequent medical care, he suffers from severe
                              |                                back and neck pain as well as nausea, headaches, and
                     March 19, 2013.                           sleeplessness. He seeks damages of $3,000,000.



                        OPINION                                                        Discussion

THOMAS P. GRIESA, District Judge.                              To survive a motion to dismiss under Fed.R.Civ.P. 12(b)
                                                               (6), a complaint must plead sufficient facts to state a claim
 *1 Curtis Bess, pro se, brings this action under 42 U.S.C.
                                                               to relief that is plausible on its face. Bell Atl. Corp. v.
§ 1983 alleging that defendants, the City of New York and
                                                               Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556
Corizon Health Services, failed to provide him adequate
                                                               U.S. 662, (2009). In deciding such a motion, a court must
medical care during his detention at Otis Bantum
                                                               accept as true the facts alleged in the complaint, but it
Correctional Center on Rikers Island. Bess originally sued
                                                               should not assume the truth of its legal conclusions. Iqbal,
the New York City Department of Corrections and Prison
                                                               556 U.S. at 678–79. A court must also draw all reasonable
Health Services but the court subsequently substituted the
                                                               inferences in the plaintiffs favor, and it may consider
City of New York as a party for NYCDOC, and Prison
                                                               documents attached to the complaint, incorporated by
Health Services has subsequently changed its name to
                                                               reference into the complaint, or known to and relied on
Corizon Health Services.
                                                               by the plaintiff in bringing the suit. ATSI Commc'ns, Inc.
                                                               v. Shaar Fund. Ltd., 493 F.3d 87, 98 (2d Cir.2007). A
Defendants move to dismiss the complaint. The motion is
                                                               complaint filed by a pro se plaintiff is to be construed
granted.
                                                               liberally and, therefore, interpreted to raise the strongest
                                                               arguments that it suggests. See Harris v. Mills, 572 F.3d
                                                               66, 72 (2d Cir.2009); Triestman v. Fed. Bureau of Prisons,
                      The Complaint                            470 F.3d 471, 474 (2d Cir.2006).

Bess alleges that, on an undisclosed date, he was taken         *2 It is well established that a municipality may not be
into custody by the police, presumably the New York            sued under 42 U.S.C. § 1983 for acts of its employees
Police Department, and placed in the backseat of a police      unless a plaintiff can show that these actions were caused
vehicle. The police vehicle he was riding in, however, was     by an official policy or custom of the municipality. Monell
involved in an accident with a taxi cab and, therefore,        v. Dep't of Soc. Services of City of New York, 436 U.S. 658
he was transferred to another vehicle which took him           (1978). And, in keeping with the pleading requirements
to the police station. Bess alleges that, throughout this      imposed by Twombly and Iqbal, a plaintiff must give
process, he made several requests for medical attention, all   a factual description of such a policy, not just bald
of which were ignored.                                         allegations that such a thing existed. See Davis v. City
                                                               of New York, 07 Civ. 1395, 2008 WL 2511734 (S.D.N.Y.
Eventually, for reasons Bess does not explain, he became       June 19, 2008).
an inmate at Otis Bantum Correctional Center under the
care of NYCDOC. Bess alleges that, while in prison, he



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Bess v. City of New York, Not Reported in F.Supp.2d (2013)
2013 WL 1164919

Here, plaintiff brings claims against a municipality, the         that “NYCDOC is directly responsible for my well-being
                                                                  and healthcare while in their custody. They employ the
City of New York, and a private entity performing a
                                                                  services of [Corizon] and all of its staff.” But this contains
municipal function, Corizon. Despite the fact that it is a
                                                                  no allegation at all that these employees were acting
private entity, Corizon enjoys the benefit of the Monell
                                                                  pursuant to anything like an official policy. Therefore, the
requirements for the same reason it may be named as a
                                                                  allegations in Bess's complaint are not adequate to support
defendant in a § 1983 suit. In providing medical care in
                                                                  an action against the City of New York or Corizon under
prisons, Corizon performs a role traditionally within the
                                                                  § 1983.
exclusive prerogative of the state and therefore, in this
context, is the functional equivalent of the municipality.
See Buckner v. Toro, 116 F.3d 450, 452 (11th Cir.1997);
Conner v. Donnelly, 42 F.3d 220, 224 (4th Cir.1994);                                        Conclusion
Iskander v. Vill. of Forest Park, 690 F.2d 126, 128 (7th
Cir.1982); Mercado v. City of New York, 8 Civ. 2855, 2011         Defendants' motion to dismiss is granted and the
WL 6057839 at *7 n. 10 (S.D.N.Y. Dec. 5, 2011).                   complaint is therefore dismissed.


Thus, to bring a § 1983 action against either the City
                                                                  So ordered.
of New York or Corizon, Bess must plausibly allege
that the constitutional violations he alleges were caused         All Citations
by official policies or customs of those entities. But he
has not done so. Bess's only allegation that speaks to            Not Reported in F.Supp.2d, 2013 WL 1164919
defendants' liability for the actions of their employees is

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

                                                                   3      For purposes of this motion to dismiss, the court
                   2017 WL 1390678                                        accepts Brown’s factual allegations as true and draws
     Only the Westlaw citation is currently available.                    all reasonable inferences in his favor. See Gonzalez v.
                                                                          Hasty, 651 F.3d 318, 321 (2d Cir. 2011).
      United States District Court, S.D. New York.
                                                                   Brown was arrested in April 2012 following a domestic
               Shone BROWN, Plaintiff,                             dispute with his ex-wife. Compl. ¶ 22. After his
                        v.                                         arraignment, Brown was held as a pretrial detainee at
      The CITY OF NEW YORK, et al., Defendants.                    the Otis Bantum Correctional Center, a DOC facility on
                                                                   Rikers Island. Id. ¶ 23-24. On July 7, 2012, the DOC
                          13-cv-06912                              moved Brown to a different facility on Rikers Island: the
                                |                                  George Motchan Detention Center (“GMDC”). Id. ¶ 24.
                       Signed 04/17/2017

Attorneys and Law Firms
                                                                           A. Attack on Brown in GMDC’s Dayroom
Ugochukwu Uzoh, UGO Uzoh, P.C., Brooklyn, NY, for
Plaintiff.                                                         At approximately 4:30 PM on July 15, 2012, Brown
                                                                   entered a dayroom at GMDC and sat down in a chair. Id.
Ashley Rebecca Garman, New York City                         Law   ¶¶ 46-47. After Brown sat down, four inmates who were
Department, New York, NY, for Defendants.                          members of the Bloods gang approached him and told him
                                                                   to get up because “the chair belonged to Bloods.” Id. ¶ 48.
                                                                   Brown did not get up and instead asked why he could not
                           OPINION                                 sit in the chair. Id. ¶ 49. The four inmates then attacked
                                                                   him. Id. The attack lasted for about twenty minutes and
THOMAS P. GRIESA, United States District Judge:                    rendered Brown unconscious. Id. ¶¶ 50-51.
 *1 Plaintiff Shone Brown brings this action pursuant to
                                                                   Correction Officer (“CO”) Regina James and CO
42 U.S.C. § 1983 against the City of New York (the “City”)
                                                                   Kenyonda Grinkley witnessed the attack but did not
and eleven individuals employed by the New York City
                                                                   intervene. Id. ¶¶ 52, 54. They “merely stood idly by
Department of Correction (the “DOC”). 1 Brown alleges
                                                                   and watched.” Id. ¶ 54. After Brown had been severely
that Defendants violated his constitutional rights while
                                                                   wounded, CO James and CO Grinkley called for aid.
he was a pretrial detainee at Rikers Island. Brown also
                                                                   Id. Brown’s attackers then left the area. Id. ¶ 57. Before
brings claims against Defendants under New York State
                                                                   assistance arrived, Brown regained consciousness and
law. Defendants move to partially dismiss the complaint 2          asked CO James why she did not protect him. Id. ¶ 55.
pursuant to Federal Rule of Civil Procedure 12(b)(6). For
the reasons stated below, Defendants' motion is granted            A group of additional DOC personnel, known as a “probe
in part and denied in part.                                        team,” responded to the dayroom. Id. ¶ 56. The probe
                                                                   team was led by Captain Ronald Rudolph. Id. ¶ 16. Brown
1       The court will refer to all defendants, collectively, as   told Captain Rudolph that he had been attacked by four
        “Defendants,” and the individuals, collectively, as the    members of the Bloods. Id. ¶ 58. Brown also told Captain
        “Individual Defendants.”                                   Rudolph that he wanted to press charges against the four
2                                                                  Bloods members, but Brown did not know their names
        All references to the complaint refer to the amended
                                                                   because he had just been transferred to GMDC. Id. ¶
        complaint filed on November 17, 2015 (ECF No. 52).
                                                                   60-61. Brown asked Captain Rudolph and CO James to
                                                                   help him identify the four inmates who attacked him. Id. ¶
                       BACKGROUND                                  61. Brown also complained to Captain Rudolph that CO
                                                                   James saw the attack but did not intervene. 4 Id. ¶ 59.
                       3
    I. The Complaint




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

4      It is unclear why Brown did not also complain to       On July 20, 2012, CO Jose Freire met with Brown to
       Captain Rudolph that CO Grinkley saw the attack        discuss the incident. Id. ¶ 166. At this meeting, Brown
       but did not intervene.                                 prepared a handwritten complaint stating that he was
                                                              attacked by four members of the Bloods while CO James
 *2 DOC personnel took Brown to GMDC’s medical
                                                              stood by and watched. Id. ¶ 79. Brown also wrote that he
clinic. The doctor who saw Brown at the clinic noted
                                                              wanted to press charges against CO James and the gang
that Brown had visible injuries to his back, lips, jaw, and
                                                              members. Id. CO Freire told Brown that he would show
ankle. Id. ¶ 72. At approximately 6:15 PM, Brown was
                                                              Brown a photo array of GMDC inmates to help Brown
transported from GMDC to Elmhurst Hospital Center,
                                                              identify his attackers. Id. ¶ 166. CO Freire also said he
and later to Bellevue Hospital, for additional treatment.
                                                              would investigate Brown’s complaint and assist Brown in
Id. ¶¶ 73, 132-33. Brown was diagnosed with a broken jaw
                                                              pressing charges against CO James and the gang members.
and a fractured ankle. Id. ¶¶ 50, 134. Doctors performed
                                                              Id. ¶ 167.
surgery on Brown and implanted a plate, wires, and screws
into his ankle. Id. ¶¶ 142-143. Brown was confined to a
                                                              Brown speculates that, after this exchange, CO Freire
wheelchair for several months. Id. ¶ 144.
                                                              met with CO James, CO Grinkley, and Captain Skepple
                                                              (the supervisor) to discuss the situation. Id. ¶ 168.
Captain Edwin Skepple was a supervisor on duty at the
                                                              Brown claims that, during this discussion, CO James, CO
time of the incident. Id. ¶¶ 15, 105. Assistant Deputy
                                                              Grinkley, and Captain Skepple told CO Freire that they
Warden Raymond Beltz was the commanding officer on
                                                              were working with other DOC personnel to cover up the
duty. Id. ¶¶ 14, 105. Assistant Deputy Warden Beltz tasked
                                                              truth about the incident. Id. ¶ 169. Specifically, Brown
Captain Skepple with investigating the incident. Id. ¶ 105.
                                                              contends that CO James, CO Grinkley, and Captain
Brown contends, however, that Captain Skepple did not
                                                              Skepple informed CO Freire that Captain Rudolph (the
conduct an investigation. Id. ¶ 106.
                                                              probe team leader), Assistant Deputy Warden Beltz (the
                                                              commanding officer), Deputy Warden Daniel O'Connell,
                                                              and Deputy Warden Felipe Laboriel 5 were all part of
       B. Post-Attack Events and Incident Reports             the conspiracy to cover up the incident. Id. According to
                                                              Brown, once CO Freire learned that these seven DOC
After the incident, CO James prepared and signed a
                                                              personnel were working together to hide the truth, CO
handwritten report, dated July 15, 2012, detailing what
                                                              Freire agreed to join the effort to conceal the actual facts
she had observed. Id. ¶ 62. In the report, CO James wrote
                                                              of the incident. Id. ¶ 170. Thus, after the discussion, CO
that she saw Brown and another inmate, “D.T.,” engaged
                                                              Freire refused to meet with Brown again, did not provide
in a fist fight. Id. CO James said she ordered Brown and
                                                              Brown with the promised photo array, and did not assist
D.T. to stop fighting but they ignored her commands.
                                                              Brown in pressing charges against CO James and the four
Id. ¶ 63. According to the report, CO James then warned
                                                              gang members. Id. ¶ 171.
Brown and D.T. that she would use pepper spray if they
continued fighting. Id. ¶ 64. CO James wrote that the fight
                                                              5      Brown lists Laboriel as “Acting Warden” in the case
then ended, and both inmates were escorted out of the
area without further incident. Id. ¶¶ 64, 67. CO James also          caption. Defendants, however, refer to Laboriel as a
noted in her report that CO Grinkley witnessed the fight.            “Deputy Warden.” The court assumes Defendants'
Id. ¶ 65. Brown claims that CO James lied in this report             description of Laboriel’s DOC rank is correct, and
                                                                     thus the court will use “Deputy Warden” throughout
to cover up the attack and to retaliate against him for his
                                                                     this opinion.
complaint about her to Captain Rudolph. Id. ¶ 62.
                                                               *3 On July 23, 2012, Captain Rudolph filed a report
A similar report about the incident, also dated July 15,      about the incident. Id. ¶ 77. Captain Rudolph wrote that
2012, bears CO Grinkley’s signature. Id. ¶ 69-70. Brown       he responded to the dayroom with the probe team on July
says this report, despite purporting to be authored by CO     15, and Brown told him at the scene that he was involved
Grinkley, was really prepared by CO James as well. Id. ¶      in a fight with one other inmate. Id. ¶ 78. Brown contends
69.                                                           that Captain Rudolph submitted this false report as part
                                                              of his collusion with CO James, CO Grinkley, Captain
                                                              Skepple, and other DOC personnel. Id. ¶¶ 77, 79.


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

                                                                Brown, D.T. was seen by a doctor at GMDC’s clinic after
On July 30, 2012, Captain Skepple submitted a report            the incident. Id. ¶ 135. But unlike Brown, D.T. did not
detailing the findings of his investigation. 6 Id. ¶ 107. In    sustain any visible injuries and did not need treatment.
his report, Captain Skepple wrote that he attempted to          Id. ¶¶ 135-36. Brown says it is impossible that D.T., who
question Brown on July 15 at GMDC’s medical clinic but          weighs less than Brown, inflicted such severe injuries on
Brown refused to provide a statement or any information         Brown without sustaining any injuries of his own. Id. ¶
as to how he got hurt. Id. ¶ 108. Captain Skepple also          146.
noted that he told Brown that fighting was not tolerated in
DOC facilities, and that Brown would be “infracted” for         On September 18, 2012, Brown met with Captain Rudolph
violating DOC rules. Id. ¶ 109. Captain Skepple wrote that      to complete an application for protective custody. Id. ¶
he tried to give Brown a formal notice of the infraction        81. Brown wrote that he was attacked by four members
during the morning of July 20, 2012—i.e., just before           of the Bloods gang, and that he was worried the Bloods
CO Freire went to meet with Brown—but Brown refused             would target him again. Id. ¶ 84. Captain Rudolph
to sign and take a copy. Id. ¶¶ 110-11. Captain Skepple         signed Brown’s application as a witness. Id. ¶ 85. Captain
concluded in his report that no other inmates besides           Rudolph wrote in his own separate form, though, that
Brown and D.T. were involved in the altercation. Id. ¶¶         Brown was involved in an altercation with just one other
113, 118. Captain Skepple speculated that Brown lied in         inmate who is a known member of the Bloods. Id. ¶¶ 86-87.
his statement to CO Freire on July 20 because Brown
had just been given notice of the infraction and wanted          *4 The DOC did not hold a hearing to adjudicate the
to make himself look like a victim to avoid discipline. Id.     merits of the misbehavior report filed against Brown. Id.
¶¶ 115-17. Moreover, Captain Skepple praised CO James           ¶¶ 157, 159, 163. The infraction remained in Brown’s
for her quick response to the situation. Id. ¶ 120. Brown       official inmate file. Id. ¶¶ 161-62. Defendants relied on
claims that he never spoke to Captain Skepple and that          the misbehavior report to maintain Brown’s custody
this report, like the others, is inaccurate. Id. ¶¶ 107, 110.   level at a classification that deprived him of several
                                                                benefits available to inmates with a lower custody level
6                                                               classification. Id. ¶ 164.
       As mentioned above, Brown alleges that Captain
       Skepple did not actually conduct an investigation.
Deputy Warden Laboriel, Deputy Warden O'Connell,
and Assistant Deputy Warden Beltz reviewed all of the                      C. Screening for Gang Membership
reports, agreed with their findings, and “signed off” on
                                                                Brown claims that D.T. did not belong in GMDC’s
them. Id. ¶ 150. Deputy Warden Laboriel, Deputy Warden
O'Connell, and Assistant Deputy Warden Beltz also               general population. Brown says CO Tietjen, 7 who
praised their staff for responding quickly to the incident,     processed D.T.’s inmate classification, failed to screen
exonerated CO James of any wrongdoing, and summarily            D.T. for gang membership. Id. ¶ 187. Further, Brown
dismissed Brown’s complaint against CO James and the            alleges that Warden Brian Suprenant, the individual
gang members. Id. ¶ 151. As the commanding officer,             responsible for approving D.T.’s initial placement, also
Assistant Deputy Warden Beltz submitted a final report          improperly reviewed D.T.’s criminal history and missed
about the incident. Id. ¶ 152. Beltz wrote that Brown and       D.T.’s gang membership. Id. ¶¶ 188-89. According to
D.T. were “horse playing” when the situation escalated          Brown, had CO Tietjen and Warden Suprenant properly
and turned into a fist fight. Id. ¶ 154. Brown contends that    evaluated D.T., then D.T. would have been placed in a
Beltz’s report contains numerous lies and was fabricated        special housing area away from the general population. Id.
to cover up the incident.                                       ¶¶ 190-92.


Brown supports his allegation that Defendants' fist-fight       7      Brown refers to this defendant as “Tretjen,” and
theory is implausible by highlighting D.T.’s physical traits           the case caption includes that spelling. Defendants,
and medical records. D.T. is 5 feet, 7 inches tall and weighs          however, refer to this individual as “Tietjen.” The
140 pounds. Id. ¶ 140. Brown, on the other hand, is 5                  court assumes Defendants' spelling is correct, and will
                                                                       thus use “Tietjen” throughout this opinion.
feet, 9 inches tall and weighs 180 pounds. Id. ¶ 139. Like



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

                                                               first four causes of action arise under 42 U.S.C. § 1983 and
                                                               allege as follows:
  D. Allegations of Violence and Corruption at GMDC
                                                                  *5 (1) Commissioner Ponte, Warden Suprenant,
Brown further alleges that GMDC is known for inmate
                                                                   Deputy Warden Laboriel, Deputy Warden
assaults. Brown says that DOC Commissioner Joseph
                                                                   O'Connell, Assistant Deputy Warden Beltz, Captain
Ponte and other DOC officials are aware of gang-related
                                                                   Skepple, CO James, CO Grinkley, and CO Tietjen
violence at GMDC but do not take corrective action. Id.
                                                                   engaged in conduct that “amounted to deliberate
¶¶ 35-44, 197-98. Moreover, Brown claims that correction
                                                                   indifference to a serious threat to the health or safety,
officers regularly recruit inmates who are gang members
                                                                   cruel and inhuman treatment, cruel and unusual
to help control the general prison population. Id. ¶¶ 27-28,
                                                                   punishment and denial of due process rights.” Id. ¶¶
45. Brown contends that correction officers give these
                                                                   204-07.
gang members exclusive use of common areas, including
dayrooms and chairs, and allow gang members to attack            (2) Deputy Warden Laboriel, Deputy Warden
other inmates who attempt to use these areas. Id. ¶ 32-34.          O'Connell, Assistant Deputy Warden Beltz, Captain
According to Brown, a few days before he was attacked,              Skepple, CO James, CO Grinkley, and Captain
another inmate at GMDC was attacked by the Bloods in                Rudolph engaged in conduct that “amounted to first
a similar manner. Id. ¶ 193.                                        amendment retaliation and denial of due process
                                                                    rights.” Id. ¶¶ 208-11.

   II. Procedural History                                        (3) Deputy Warden Laboriel, Deputy Warden
Brown brought this lawsuit on September 30, 2013.                   O'Connell, Assistant Deputy Warden Beltz, Captain
Defendants answered the original complaint and, on April            Skepple, CO James, CO Grinkley, Captain Rudolph,
16, 2015, moved for partial judgment on the pleadings               and CO Freire engaged in conduct that “amounted
pursuant to Federal Rule of Civil Procedure 12(c). Brown            to conspiracy, denial of equal protection of the laws
responded on June 2, 2015 by moving for leave to amend              and denial of due process rights.” Id. ¶¶ 212-15.
his complaint. The court granted Brown’s motion for
leave to file an amended complaint on November 13, 2015.         (4) The City is liable for having an unconstitutional
ECF No. 49. In light of that decision, the court denied             municipal policy or custom, and for failing to
Defendants' motion for partial judgment on the pleadings.           properly train, supervise, or discipline its correction
                                                                    officers. Id. ¶¶ 216-45.
Brown filed his amended complaint on November 17,
2015 and listed the following parties as defendants:           The remaining four causes of action arise under state law
the City, Commissioner Ponte, Warden Suprenant,                and make the following allegations:
Deputy Warden Laboriel, Deputy Warden O'Connell,
                                                                 (5) All defendants violated Brown’s rights under various
Assistant Deputy Warden Beltz, Captain Skepple,
                                                                    provisions of the New York State Constitution. Id. ¶¶
Captain Rudolph, CO James, CO Grinkley, CO Tietjen,
                                                                    246-50.
and CO Freire. Each of the Individual Defendants is
named in his or her official capacity and individual             (6) All defendants are liable for “other New York
capacity. Six of these defendants—Ponte, Suprenant,                 torts,” including “negligence, assault and battery,
Laboriel, O'Connell, Rudolph, and Tietjen were not listed           and breach of special duty or relationship.” Id. ¶¶
in the original complaint. On the other hand, some                  251-53.
defendants listed in the original complaint were not
named in the amended complaint, including former DOC             (7) Unspecified defendants are liable for intentional
Commissioner Dora Schriro and numerous “John Doe”                   infliction of emotional distress and negligent
and “Jane Doe” defendants.                                          infliction of emotional distress. Id. ¶¶ 254-57.

                                                                 (8) The City negligently hired and retained DOC
In his amended complaint, Brown brings various claims
                                                                    employees. Id. ¶¶ 258-62.
against Defendants through eight causes of action. The




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

On March 16, 2016, all defendants except for CO                      Phillips v. Cty. of Orange, 894 F. Supp. 2d 345, 384
James and CO Grinkley moved to dismiss the complaint                 n.35 (S.D.N.Y. 2012). Thus, Brown’s claims against the
pursuant to Federal Rule of Civil Procedure 12(b)                    Individual Defendants in their official capacities are
(6). Specifically, the City, Commissioner Ponte, Warden              dismissed.
Suprenant, Deputy Warden Laboriel, Deputy Warden
O'Connell, Assistant Deputy Warden Beltz, Captain
Skepple, Captain Rudolph, CO Tietjen, and CO Freire                     III. Section 1983 Claims
seek dismissal of all Brown’s claims against them.                    *6 As outlined above, Brown asserts four causes of
                                                                     action against Defendants pursuant to 42 U.S.C. § 1983.
                                                                     “Section 1983 provides a civil claim for damages against
                                                                     any person who, acting under color of state law, deprives
                        DISCUSSION                                   another of a right, privilege or immunity secured by the
                                                                     Constitution or the laws of the United States.” Sykes
   I. Standard of Review
                                                                     v. James, 13 F.3d 515, 519 (2d Cir. 1993). “Section
“To survive a motion to dismiss, a complaint must contain
                                                                     1983 itself creates no substantive rights; it provides only
sufficient factual matter, accepted as true, to ‘state a claim
                                                                     a procedure for redress for the deprivation of rights
to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556
                                                                     established elsewhere.” Id. (citing City of Oklahoma City v.
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
                                                                     Tuttle, 471 U.S. 808, 816 (1985)). The City, Commissioner
550 U.S. 544, 570 (2007)). “A claim has facial plausibility
                                                                     Ponte, Warden Suprenant, Deputy Warden Laboriel,
when the plaintiff pleads factual content that allows the
                                                                     Deputy Warden O'Connell, Assistant Deputy Warden
court to draw the reasonable inference that the defendant
                                                                     Beltz, Captain Skepple, Captain Rudolph, CO Tietjen,
is liable for the misconduct alleged.” Iqbal, 556 U.S. at
                                                                     and CO Freire (i.e., all defendants except for CO James
678. However, “[t]hreadbare recitals of the elements of a
                                                                     and CO Grinkley) move to dismiss Brown’s § 1983 claims.
cause of action, supported by mere conclusory statements,
do not suffice.” Id.

                                                                                            A. Timeliness
   II. Claims Against the Individual Defendants in their
   Official Capacities                                               As a preliminary matter, the six individuals added as
The court notes that Brown has sued the Individual                   defendants in the amended complaint—Commissioner
Defendants in both their official and individual capacities.         Ponte, Warden Suprenant, Deputy Warden Laboriel,
Compl. ¶¶ 10-20. Brown’s claims against the Individual               Deputy Warden O'Connell, Captain Rudolph, and CO
Defendants in their official capacities are duplicative of           Tietjen contend that all of Brown’s claims against them are
his claims against the City because “a suit against a                time-barred. The statute of limitations for claims brought
governmental officer in his official capacity is the same            pursuant to § 1983 is determined by state law. Owens v.
as a suit against the entity of which the officer is an              Okure, 488 U.S. 235, 249-51 (1989). In New York State,
agent.” McMillian v. Monroe Cty., 520 U.S. 781, 785 n.2              the statute of limitations for personal injury actions under
(1997) (internal quotation marks and citations omitted).             § 1983 is three years. Shomo v. City of New York, 579
“As long as the government entity receives notice and an             F.3d 176, 181 (2d Cir. 2009). The incident that is the
opportunity to respond, an official-capacity suit is, in all         subject of this lawsuit occurred on July 15, 2012. Brown
respects other than name, to be treated as a suit against            filed his original complaint on September 30, 2013—well
the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985);           within the limitations period. But the original complaint
see also Davis v. Stratton, 360 Fed.Appx. 182, 183 (2d               did not name Commissioner Ponte, Warden Suprenant,
Cir. 2010) (“[I]n a suit against a public entity, naming             Deputy Warden Laboriel, Deputy Warden O'Connell,
officials of the public entity in their official capacities          Captain Rudolph, and CO Tietjen as defendants. On
add[s] nothing to the suit.” (internal quotation marks and           June 2, 2015, Brown moved to amend his complaint to
citation omitted)). “Within the Second Circuit, where a              add these six individuals. The court granted Brown’s
plaintiff names both the municipal entity and an official in         motion to amend on November 13, 2015, and Brown
his or her official capacity, district courts have consistently      promptly filed his amended complaint on November 17,
dismissed the official capacity claims as redundant.”                2015. 8 Commissioner Ponte, Warden Suprenant, Deputy



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

Warden Laboriel, Deputy Warden O'Connell, Captain               Deputy Warden Laboriel, Deputy Warden O'Connell,
Rudolph, and CO Tietjen argue that Brown’s § 1983               Assistant Deputy Warden Beltz, Captain Skepple,
claims against them are time-barred because the amended         Captain Rudolph, and CO Freire were “were working in
complaint was filed more than three years after the date        cahoots ... to cover up the actual facts of the incident.”
of the incident.                                                Compl. ¶¶ 169. This broad assertion does not establish
                                                                their personal involvement.
8      Brown attempted to file his amended complaint on
       November 16, 2015, but due to a filing error, it was      *7 “To state a legal truism, just because a litigant
       not properly docketed until November 17, 2015.           posits the existence of a conspiracy does not make it
                                                                plausible.” McIntosh v. United States, No. 14-cv-7889,
“When a plaintiff seeks to add a new defendant in an
                                                                2016 WL 1274585, at *15 (S.D.N.Y. Mar. 31, 2016).
existing action, the date of the filing of the motion to
                                                                “A complaint containing only conclusory, vague, or
amend constitutes the date the action was commenced
                                                                general allegations of conspiracy to deprive a person
for statute of limitations purposes.” Nw. Nat'l Ins. Co.
                                                                of constitutional rights cannot withstand a motion to
v. Alberts, 769 F. Supp. 498, 510 (S.D.N.Y. 1991). Here,
                                                                dismiss.” Sommer v. Dixon, 709 F.2d 173, 175 (2d Cir.
Brown filed his motion to amend on June 2, 2015, which
                                                                1983). Thus, Brown’s assertion that Deputy Warden
was within the three-year limitations period that began
                                                                Laboriel, Deputy Warden O'Connell, Assistant Deputy
to run on July 15, 2012. The fact that the amended
                                                                Warden Beltz, Captain Skepple, Captain Rudolph, and
complaint was not actually filed until November 17,
                                                                CO Freire were part of a conspiracy is insufficient to state
2015 is irrelevant. Brown’s § 1983 claims against the six
                                                                a claim under § 1983 because it is conclusory, vague, and
new defendants in the amended complaint are, therefore,
                                                                unsupported by specific factual allegations.
timely.

                                                                Having disposed of Brown’s vague allegations about a
Having determined that all of the § 1983 claims in Brown’s
                                                                conspiracy, the court turns to his specific allegations about
amended complaint are timely, the court turns to their
                                                                each of the Individual Defendants seeking dismissal.
merits. The court first considers Brown’s claims against
the Individual Defendants, followed by his claims against
the City.
                                                                                  a. Commissioner Ponte

                                                                Ponte became DOC Commissioner in April 2014—
       B. Claims Against the Individual Defendants              i.e., nearly two years after the incident. Accordingly,
                                                                Commissioner Ponte could not conceivably have had
                  1. Personal Involvement                       any personal involvement in the constitutional violations
                                                                Brown claims to have suffered in July 2012. Brown’s §
“It is well settled in this Circuit that personal involvement   1983 claims against Commissioner Ponte are therefore
of defendants in alleged constitutional deprivations is         dismissed.
a prerequisite to an award of damages under § 1983.”
Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (internal
quotation marks and citation omitted). Commissioner
                                                                 b. Deputy Warden Laboriel, Deputy Warden O'Connell,
Ponte, Warden Suprenant, Deputy Warden Laboriel,
                                                                  Assistant Deputy Warden Beltz, and Captain Skepple
Deputy Warden O'Connell, Assistant Deputy Warden
Beltz, Captain Skepple, Captain Rudolph, CO Tietjen,            Brown contends that he has “adequately pleaded
and CO Freire argue that Brown cannot state claims              supervisory liability” against Deputy Warden Laboriel,
against them under § 1983 because they were not                 Deputy Warden O'Connell, Assistant Deputy Warden
personally involved in any violation of his constitutional      Beltz, and Captain Skepple. Pl.'s Br. 23. Brown cannot,
rights. The court will address the personal involvement         however, state § 1983 claims against these defendants
of each of these defendants in turn. Before examining           merely because they were supervisors at GMDC. See
the specific allegations about each defendant, though,          Hernandez v. Keane, 341 F.3d 137, 144-45 (2d Cir.
the court notes that Brown alleges generally that               2003) (noting that a supervisory official cannot be held


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

liable under § 1983 simply because he had a position of             Brown’s first allegation about these defendants—that they
authority). Instead, to establish their liability, Brown must       created or acquiesced in an unconstitutional policy by
show that they were personally involved in the allegedly            allowing the Bloods to control GMDC’s common areas
unlawful conduct. See id. Proof of “linkage in the prison           —is insufficient to establish personal involvement. “[T]o
chain of command” is insufficient. Ayers v. Coughlin, 780           hold supervisors liable for creating a custom or policy
F.2d 205, 210 (2d Cir. 1985). 9                                     fostering a constitutional violation, courts in this Circuit
                                                                    have required that plaintiffs plead more than conclusory
9                                                                   allegations of the existence of the custom or policy.”
       The Second Circuit has previously held that the
                                                                    Lindsey v. Butler, 43 F. Supp. 3d 317, 330 (S.D.N.Y.
       personal involvement of a supervisory defendant can
                                                                    2014); see also Burgis v. Dep't of Sanitation City of New
       be shown in five ways: (1) the defendant participated
       directly in the alleged constitutional violation; (2)        York, No. 13-cv-1011, 2014 WL 1303447, at *6 (S.D.N.Y.
       the defendant, after being informed of the violation         Mar. 31, 2014) (“[I]ncluding boilerplate language alleging
       through a report or appeal, failed to remedy the             the existence of a policy, without factual allegations
       wrong; (3) the defendant created a policy or custom          to support it, is not enough at the pleading stage.”).
       under which unconstitutional practices occurred, or          “Allegations involving only a single incident are generally
       allowed the continuance of such a policy or custom;          insufficient to demonstrate the existence of an official
       (4) the defendant was grossly negligent in supervising       policy or custom for purposes of establishing personal
       subordinates who committed the wrongful acts; or             involvement under § 1983.” Parris v. N.Y. State Dep't
       (5) the defendant exhibited deliberate indifference to       Corr. Servs., 947 F. Supp. 2d 354, 364 (S.D.N.Y. 2013).
       the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.
                                                                    Brown contends that Deputy Warden Laboriel, Deputy
       See Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).
                                                                    Warden O'Connell, Assistant Deputy Warden Beltz, and
       The Supreme Court’s 2009 decision in Iqbal, though,
       may have nullified all or part of Colon’s holding. See
                                                                    Captain Skepple gave gang members special privileges and
       Hollins v. City of New York, No. 10-cv-1650, 2014            responsibilities at GMDC. But Brown has not pled any
       WL 836950, at *13 (S.D.N.Y. Mar. 3, 2014) (“The              specific facts that, if accepted as true, would establish
       district courts of the Second Circuit disagree about         that these defendants created this policy or allowed it to
       what remains of Colon after Iqbal.”). Iqbal addressed        continue under their watch. For example, Brown does
       supervisory liability claims, and held that “[b]ecause       not allege that Deputy Warden Laboriel, Deputy Warden
       vicarious liability is inapplicable to ... § 1983 suits,     O'Connell, Assistant Deputy Warden Beltz, and Captain
       a plaintiff must plead that each Government-official         Skepple instructed specific correction officers to behave
       defendant, through the official’s own individual             this way, nor does Brown claim that Laboriel, O'Connell,
       actions, has violated the Constitution.” 556 U.S. at         Beltz, and Skepple learned of and ignored specific
       676. “Accordingly, some courts in this Circuit have
                                                                    instances of correction officers condoning attacks by the
       found that Iqbal abrogated all of the Colon categories
                                                                    Bloods. The complaint’s conclusory statements that these
       except for the first and either all or part of the third.”
                                                                    defendants' created an unconstitutional policy are thus
       Doe v. New York, 97 F. Supp. 3d 5, 11 (E.D.N.Y.
       2015).
                                                                    insufficient to demonstrate their personal involvement in
       This court need not make a ruling on whether                 this case.
       all of the Colon categories remain after Iqbal
       because, as will be discussed below, Brown has pled          Brown’s allegation that Deputy Warden Laboriel, Deputy
       facts sufficient to establish that Deputy Warden             Warden O'Connell, Assistant Deputy Warden Beltz, and
       Laboriel, Deputy Warden O'Connell, Assistant                 Captain Skepple failed to arrange a disciplinary hearing
       Deputy Warden Beltz, and Captain Skepple directly            is also insufficient to establish their personal involvement.
       participated in an alleged constitutional violation.         Although a prisoner has “a due process right to a hearing
 *8 Brown alleges that Deputy Warden Laboriel, Deputy               before he may be deprived of a liberty interest on the
Warden O'Connell, Assistant Deputy Warden Beltz,                    basis of a misbehavior report,” Boddie v. Schnieder, 105
and Captain Skepple (1) allowed the Bloods to control               F.3d 857, 862 (2d Cir. 1997), the complaint here does
aspects of GMDC, (2) authored or “signed off” on false              not contain any specific description of the liberty interest
reports, and (3) failed to hold a hearing to adjudicate             that Brown allegedly lost. In fact, all Brown says is
the misbehavior reports. Compl. ¶¶ 32, 75, 150, 157.                that he was deprived of “several benefits available to



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

an inmate with lower custody level classification.” See        and approving false reports is sufficient to establish
Compl. ¶ 164. This vague assertion does not establish a        their personal involvement in a constitutional violation.
constitutional violation. Moreover, there is no indication     Brown’s other allegations about these defendants, though,
that these defendants were even responsible for scheduling     are insufficient to show personal involvement.
disciplinary hearings at GMDC. Thus, Brown’s claim that
Deputy Warden Laboriel, Deputy Warden O'Connell,
Assistant Deputy Warden Beltz, and Captain Skepple
                                                                                   c. Captain Rudolph
failed to arrange a disciplinary hearing is insufficient to
establish their personal involvement in a constitutional       Brown alleges that Captain Rudolph was personally
violation.                                                     involved in violating his constitutional rights in two ways.
                                                               First, Brown contends that Captain Rudolph filed a false
Brown’s allegations about the false reports, though,           report to cover up the attack and to retaliate against him.
are sufficient to establish the personal involvement of        Compl. ¶¶ 75, 95. Second, Brown alleges that Captain
Deputy Warden Laboriel, Deputy Warden O'Connell,               Rudolph lied on the protective custody application. Id. ¶¶
Assistant Deputy Warden Beltz, and Captain Skepple.            86-87.
Brown contends that Assistant Deputy Warden Beltz
and Captain Skepple authored false reports, and that           As discussed above, “a prison inmate has no general
Deputy Warden Laboriel, Deputy Warden O'Connell,               constitutional right to be free from being falsely accused
and Assistant Deputy Warden Beltz “signed off” on false        in a misbehavior report.” Boddie, 105 F.3d at 862. “There
reports prepared by others. Compl. ¶¶ 75, 150. Defendants      must be more, such as retaliation against the prisoner
cite the Second Circuit’s decision in Williams v. Smith,       for exercising a constitutional right.” Id. Here, Brown
781 F.2d 319, 324 (2d Cir. 1986) for the proposition           claims that Rudolph lied in the incident report and on
that “the creation of an inaccurate report alone” does         the protective custody application to retaliate against
not constitute a constitutional violation. Defs, Br. 15.       him for complaining about CO James. At this point in
Here, however, Brown alleges not only that the incident        the litigation, these allegations are sufficient to establish
reports were inaccurate, but also that the Individual          Captain Rudolph’s personal involvement in a violation of
Defendants who authored and reviewed them did so to            Brown’s constitutional rights.
retaliate against him for his complaint about CO James.
Although “a prison inmate has no general constitutional
right to be free from being falsely accused in a misbehavior
                                                                                      d. CO Freire
report,” the creation of a false report can infringe on an
inmate’s constitutional rights when it is used to retaliate    Brown contends that CO Freire violated his constitutional
against him for exercising a constitutional right. Boddie,     rights by failing to investigate the incident. Brown alleges
105 F.3d at 862. Since the complaint here plausibly            that CO Freire originally promised to provide him with
suggests that Deputy Warden Laboriel, Deputy Warden            a photo array to help identify the attackers and press
O'Connell, Assistant Deputy Warden Beltz, and Captain          charges against them, but decided not to after speaking
Skepple had a retaliatory motive, the court cannot dismiss     with other DOC personnel and agreeing “to work in
Brown’s § 1983 claims against them for lack of personal        cahoots” with them. There is, however, no constitutional
involvement. Cf. Heyliger v. Gebler, No. 06-cv-6220L,          right to an investigation by government officials. See
2010 WL 7746201, at *2 (W.D.N.Y. July 30, 2010)                Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400, 433
(dismissing a § 1983 claim against a correction officer        (S.D.N.Y. 2012); Carrasquillo v. City of New York, 324
that was premised on the officer filing a false report         F. Supp. 2d 428, 438 (S.D.N.Y. 2004). “Furthermore,
because there was “no suggestion in the complaint that         a victim of allegedly criminal conduct is not entitled
[the defendant] acted out of any retaliatory motive”).         to a criminal investigation or the prosecution of the
                                                               alleged perpetrator of the crime.” Johnson v. Ruiz, No.
*9 To summarize, at this stage in the litigation,              3:11-cv-542, 2012 WL 90159, at *4 (D. Conn. Jan. 10,
Brown’s allegation that Deputy Warden Laboriel, Deputy         2012). Accordingly, Brown cannot establish CO Freire’s
Warden O'Connell, Assistant Deputy Warden Beltz, and           personal involvement in any violation of his constitutional
Captain Skepple had a retaliatory motive in drafting



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

rights by alleging that CO Freire failed to properly             a constitutional violation is discussed below. The court
investigate Brown’s complaint.                                   cannot, however, dismiss the complaint against them for
                                                                 lack of personal involvement.
Brown makes a related argument that, because CO Freire
did not uncover the identities of the Bloods members,
Brown has been deprived of his opportunity to sue them,
                                                                                         f. Summary
which he says is a violation of his constitutional rights.
To support his claim, Brown cites the Supreme Court’s            Having determined that Brown has alleged facts
decision in Bounds v. Smith, 430 U.S. 817 (1977), and the        sufficient to support the personal involvement of Warden
Second Circuit’s decision in Ayers v. Ryan, 152 F.3d 77 (2d      Suprenant, Deputy Warden Laboriel, Deputy Warden
Cir. 1998). These cases, though, do not support Brown’s          O'Connell, Assistant Deputy Warden Beltz, Captain
claims.                                                          Skepple, Captain Rudolph, and CO Tietjen, the court
                                                                 will now address the substance of Brown’s § 1983 claims
In Bounds, the Supreme Court held that “the fundamental          against them.
constitutional right of access to the courts requires prison
authorities to assist inmates in the preparation and
filing of meaningful legal papers by providing prisoners
                                                                                  2. Deliberate Indifference
with adequate law libraries or adequate assistance from
persons trained in the law.” 430 U.S. at 828. Brown              In his first cause of action pursuant to § 1983, Brown
does not allege that he was hindered from accessing legal        alleges, among other things, that Warden Suprenant,
materials or lawyers, so Bounds is irrelevant.                   Deputy Warden Laboriel, Deputy Warden O'Connell,
                                                                 Assistant Deputy Warden Beltz, Captain Skepple, and CO
In Ayers, the Second Circuit held that a prison official         Tietjen engaged in conduct that amounted to deliberate
violated an inmate’s due process rights by not following         indifference to his health or safety. Brown’s deliberate
through on a promise to assist the inmate in preparing his       indifference claims arise under the Due Process Clause
defense for a disciplinary hearing. 152 F.3d at 80-81. Ayers     of the Fourteenth Amendment because he was a pretrial
is distinguishable because Brown does not allege that CO         detainee at the time of the incident. See Darnell v.
Freire promised to help with a disciplinary hearing, but         Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). While a convicted
rather that CO Freire promised to act as Brown’s personal        prisoner’s claim of deliberate indifference arises under the
investigator for a potential civil lawsuit or criminal action.   Eighth Amendment’s prohibition on cruel and unusual
Even assuming CO Freire made this promise, it would              punishment, this proscription does not apply to a pretrial
be insufficient to make him personally involved in any           detainee because a pretrial detainee is not being punished.
violation of Brown’s constitutional rights.                      Id. A pretrial detainee’s rights under the Fourteenth
                                                                 Amendment, though, “are ‘at least as great as the
 *10 Brown, therefore, has not pled facts sufficient             Eighth Amendment protections available to a convicted
to establish CO Freire’s personal involvement in any             prisoner.” ’ Id. (quoting City of Revere v. Mass. Gen.
violation of his constitutional rights. The § 1983 claims        Hosp., 463 U.S. 239, 244 (1983)).
against CO Freire are dismissed.
                                                                 “A pretrial detainee may establish a § 1983 claim for
                                                                 allegedly unconstitutional conditions of confinement by
           e. Warden Suprenant and CO Tietjen                    showing that the officers acted with deliberate indifference
                                                                 to the challenged conditions.” Darnell, 849 F.3d at 29. The
Brown says that Warden Suprenant and CO Tietjen                  claim consists of two prongs. The first is the “objective
caused D.T. to be improperly placed in the general               prong,” which requires the pretrial detainee to show
prison population, which jeopardized Brown’s health and          “that the challenged conditions were sufficiently serious
safety. This allegation plausibly suggests that Warden           to constitute objective deprivations of the right to due
Suprenant and CO Tietjen were personally involved                process.” Id. The second is the “subjective prong,” under
in a violation of Brown’s rights under the Fourteenth            which the pretrial detainee must prove “that the officer
Amendment. Whether their conduct actually amounted to            acted with at least deliberate indifference to the challenged


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

conditions.” Id. The Second Circuit has suggested that the      Skepple, and CO Tietjen acted with the state of mind
subjective prong is “perhaps better classified as a ‘mens rea   necessary to establish deliberate indifference. None of
prong’ or ‘mental element prong.’ ” Id.                         these individuals was present at the time of the attack,
                                                                and thus none of them could have actually intervened to
To establish an objective deprivation under the first           stop it. Further, none of these defendants was on notice
prong, a plaintiff must show that he was detained               that an attack was imminent because there had been no
under conditions posing an unreasonable risk of serious         prior altercations involving Brown, and Brown had not
damage to his health, including his “physical and mental        complained to any prison officials that he was in danger.
soundness.” Id. at 30 (citations omitted). The parties here
dispute whether Brown was subject to an unreasonable            At worst, Warden Suprenant and CO Tietjen improperly
risk of serious harm. Defendants argue that such a              placed Brown and D.T. together in the general prison
risk can only be demonstrated where there is evidence           population. Brown himself describes this conduct as mere
of a previous altercation between an inmate and his             negligence. See Compl. ¶ 194 (“The defendants negligently
attacker, coupled with a request by the inmate to be            placed the plaintiff in GMDC....”) (emphasis added); id.
separated from the attacker. Brown counters that evidence       ¶ 199 (“The defendants negligently placed the plaintiff in
of a specific risk is not required. The court need not          GMDC....”) (emphasis added). Because “any § 1983 claim
decide this issue because, as explained below, Brown has        for a violation of due process requires proof of a mens
not sufficiently alleged that Warden Suprenant, Deputy          rea greater than mere negligence,” Darnell, 849 F.3d at
Warden Laboriel, Deputy Warden O'Connell, Assistant             36, Brown’s deliberate indifference claims against Warden
Deputy Warden Beltz, Captain Skepple, and CO Tietjen            Suprenant and CO Tietjen are dismissed.
acted with deliberate indifference as contemplated by the
subjective prong.                                               Brown’s allegations regarding Deputy Warden Laboriel,
                                                                Deputy Warden O'Connell, Assistant Deputy Warden
 *11 To show deliberate indifference under the subjective       Beltz, and Captain Skepple primarily relate to post-attack
prong, “the pretrial detainee must prove that the               investigations and reports. Brown says that Assistant
defendant-official acted intentionally to impose the            Deputy Warden Beltz and Captain Skepple prepared
alleged condition, or recklessly failed to act with             false reports, and that Deputy Warden Laboriel, Deputy
reasonable care to mitigate the risk that the condition         Warden O'Connell, and Assistant Deputy Warden Beltz
posed to the pretrial detainee even though the defendant-       “signed off” on false reports. Brown also claims that
official knew, or should have known, that the condition         Assistant Deputy Warden Skepple failed to conduct a
posed an excessive risk to health or safety.” 10 Id. at         proper investigation. Even if these allegations are true,
35. Therefore, the pretrial detainee must prove that the        they do not support a claim for deliberate indifference
prison official acted with “a mens rea greater than mere        because they occurred after the attack, and thus in no
negligence,” id. at 36, because “liability for negligently      way imply that these defendants knew of and disregarded
inflicted harm is categorically beneath the threshold of        an excessive risk to Brown’s safety leading up to
constitutional due process,” Kingsley v. Hendrickson,           the incident. Finally, Brown’s allegations that Deputy
135 S. Ct. 2466, 2472 (2015). “Absent clear notice              Warden Laboriel, Deputy Warden O'Connell, Assistant
of a risk of harm to the prisoner, [c]ourts routinely           Deputy Warden Beltz, and Captain Skepple acted with
deny deliberate indifference claims based upon surprise         deliberate indifference to his safety by allowing the Bloods
attacks.” Fernandez v. New York City Dep't of Corr., No.        to control common areas at GMDC is insufficient to
08-cv-4294, 2010 WL 1222017, at *4 (S.D.N.Y. Mar. 29,           state a claim under § 1983 because, as discussed above,
2010) (internal quotation marks and citation omitted).          Brown has pled no specific facts to support the theory.
                                                                See Iqbal, 556 U.S. at 678 (holding that a complaint fails
10                                                              if it “tenders naked assertion[s] devoid of further factual
       “In other words, the ‘subjective prong’ (or ‘mens rea
                                                                enhancement”) (internal quotation marks and citation
       prong’) of a deliberate indifference claim is defined
                                                                omitted). Accordingly, Brown’s deliberate indifference
       objectively.” Darnell, 849 F.3d at 35.
                                                                claims against Deputy Warden Laboriel, Deputy Warden
Here, Brown has not pled facts to establish that Warden         O'Connell, Assistant Deputy Warden Beltz, and Captain
Suprenant, Deputy Warden Laboriel, Deputy Warden                Skepple are dismissed.
O'Connell, Assistant Deputy Warden Beltz, Captain


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

                                                              rights, and he seeks to hold the City liable pursuant to
 *12 To summarize, Brown brought a deliberate                 Monell v. Department of Social Services, 436 U.S. 658
indifference claim against Commissioner Ponte, Warden         (1978). The City moves to dismiss the claim.
Suprenant, Deputy Warden Laboriel, Deputy Warden
O'Connell, Assistant Deputy Warden Beltz, Captain             In Monell, the Supreme Court held that a municipality
Skepple, CO James, CO Grinkley, and CO Tietjen.               may not be held liable under § 1983 for its employees'
See Compl. ¶¶ 204-07. The claim is dismissed as to            conduct solely on the basis of respondeat superior. Id.
Commissioner Ponte for lack of personal involvement.          at 694. Instead, to state a claim for relief against a
For the reasons described above, the claim is also            local government under § 1983, a plaintiff must show
dismissed as to Warden Suprenant, Deputy Warden               that the violation of his constitutional rights resulted
Laboriel, Deputy Warden O'Connell, Assistant Deputy           from a municipal policy or custom. Ricciuti v. N.Y.C.
Warden Beltz, Captain Skepple, and CO Tietjen. Brown’s        Transit Auth., 941 F.2d 119, 122 (2d Cir. 1991). “Official
deliberate indifference claim, then, only remains as to CO    municipal policy includes the decisions of a government’s
James and CO Grinkley.                                        lawmakers, the acts of its policymaking officials, and
                                                              practices so persistent and widespread as to practically
                                                              have the force of law.” Connick v. Thompson, 563 U.S.
                                                              51, 61 (2011). Additionally, in limited circumstances, a
             3. Other Claims Under § 1983
                                                              municipality’s failure to train its employees about their
            Against the Individual Defendants
                                                              legal duty to avoid violating citizens' rights may rise to
As described in the procedural history, Brown asserts a       the level of an official government policy for purposes of
variety of other claims against the Individual Defendants     § 1983. Id.
pursuant to § 1983. Commissioner Ponte, Warden
Suprenant, Deputy Warden Laboriel, Deputy Warden              “Ultimately, the burden is on the plaintiff to ‘demonstrate
O'Connell, Assistant Deputy Warden Beltz, Captain             that, through its deliberate conduct, the municipality was
Skepple, Captain Rudolph, CO Tietjen, and CO Freire           the ‘moving force’ behind the alleged injury.’ ” Whitfield
(i.e., all defendants except for CO James and CO Grinkley)    v. City of Newburgh, No. 08-cv-8516, 2015 WL 9275695,
move to dismiss these claims. Their only argument,            at *28 (S.D.N.Y. Dec. 17, 2015) (quoting Roe v. City of
though, is lack of personal involvement. Because the          Waterbury, 542 F.3d 31, 37 (2d Cir. 2008)). The plaintiff
court has found that neither Commissioner Ponte nor CO        must also establish a causal connection, or an “affirmative
Freire was personally involved in any violation of Brown’s    link,” between the municipal policy and the deprivation of
constitutional rights, all of Brown’s § 1983 claims against   his constitutional rights. Tuttle, 471 U.S. at 823.
Commissioner Ponte and CO Freire are dismissed. But
to the extent the complaint asserts other claims under §       *13 Brown offers two avenues for relief under Monell.
1983—i.e., claims not for deliberate indifference—against     First, Brown says that the City has failed to properly
Warden Suprenant, Deputy Warden Laboriel, Deputy              train and supervise its correction officers. Second, Brown
Warden O'Connell, Assistant Deputy Warden Beltz,              contends that the City has an unofficial custom of
Captain Skepple, Captain Rudolph, and CO Tietjen,             engaging gangs to operate DOC jails and using false
those claims remain.                                          reports to cover up incidents involving inmates. The City
                                                              counters that Brown has failed to state a plausible Monell
                                                              claim under either of these theories. Alternatively, the
                                                              City argues that even if Brown has sufficiently alleged
            C. Monell Claim Against the City                  the existence of a municipal policy, he has not plausibly
                                                              alleged that a particular violation of his constitutional
Brown alleges that the City has failed to properly train,
                                                              rights was directly caused by such a policy.
supervise, or discipline its correction officers. Brown
also contends that the City has a policy or custom of
encouraging false reports and allowing the Bloods and
other gangs to operate DOC facilities. According to              1. Failure to Properly Train, Supervise, or Discipline
Brown, the City’s policy/custom and inadequate training
program resulted in a deprivation of his constitutional


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     11
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

To state a claim against a municipality for its failure          authorized its subordinates' unlawful actions.” Reynolds
to properly train, supervise, or discipline its employees,       v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007).
a plaintiff must show that the local government acted
with “deliberate indifference to the rights of persons with      Here, Brown concedes that he “does not have any evidence
whom the [untrained employees] come into contact.”               at this time” to suggest that the DOC had an official or
Connick, 563 U.S. at 61 (quoting City of Canton v. Harris,       formal policy of turning over control of DOC facilities
489 U.S. 378, 388 (1989)). The “deliberate indifference”         to the Bloods. Pl.'s Br. 11. Brown argues, however, that
test “is a stringent standard of fault, requiring proof          the City’s “tolerance” of the Bloods and their activities
that a municipal actor disregarded a known or obvious            at DOC jails is so well settled that City policymaking
consequence of his action.” Bd. of Cty. Comm'rs v. Brown,        officials can be said to have either actual or constructive
520 U.S. 397, 410 (1997). “The operative inquiry is              knowledge of it. In essence, Brown contends that the City
whether the municipality was on notice that ‘a particular        has a custom of allowing gangs to control certain aspects
omission in their training program causes city employees         of DOC facilities.
to violate citizens constitutional rights.’ ” Williams v. City
of New York, 121 F. Supp. 3d 354, 373-74 (S.D.N.Y. 2015)          *14 To sustain a claim for municipal liability under
(quoting Connick, 563 U.S. at 61).                               § 1983 based on the existence of a custom, a plaintiff
                                                                 must do more than simply state that a municipal custom
Here, Brown has not offered any specific factual                 exists. Santos v. New York City, 847 F. Supp. 2d 573,
allegations regarding the City’s training, supervision, or       576 (S.D.N.Y. 2012). “Rather, a plaintiff must allege
discipline programs for DOC personnel. In fact, there            facts tending to support, at least circumstantially, an
is only one reference to the City’s training program in          inference that such a municipal policy or custom exists.”
the complaint, and it simply alleges in conclusory terms         Id. A single instance of unconstitutional conduct is
that the City’s training is inadequate. See Compl. ¶ 217.        generally insufficient to infer that a municipality has an
Since a plaintiff cannot “unlock the doors of discovery”         unlawful policy or custom. Tuttle, 471 U.S. at 823-24.
with “nothing more than [his] unsupported supposition,”          However, courts in this Circuit have held that a plaintiff
5 Borough Pawn, LLC v. City of New York, 640 F. Supp.            may state a plausible Monell claim by citing cases
2d 268, 299 (S.D.N.Y. 2009), the court dismisses Brown’s         or newspapers articles containing allegations of similar
Monell claim to the extent it is based on the City’s alleged     repeated misconduct. See, e.g., Gonzalez v. New York City,
failure to properly train its employees.                         No. 16-cv-00254, 2016 WL 7188147, at *8 (S.D.N.Y. Dec.
                                                                 2, 2016) (collecting cases).

                                                                 Brown alleges numerous times that the DOC allows—
           2. Unconstitutional Policy or Custom
                                                                 even invites the Bloods to control DOC facilities such as
Brown also alleges that the City, acting through the             GMDC. See, e.g., Compl. ¶¶ 27-28, 32-38, 44-45. Standing
DOC, unofficially delegates duties to gangs at Rikers,           alone, these allegations are conclusory and are insufficient
fails to protect inmates from attacks by other inmates,          to support a plausible Monell claim based on Brown’s
and encourages false reports to cover up incidents. A            single incident. But Brown also claims that the Bloods
municipal “policy” is generally defined as a regulation          perpetrated a similar attack on another inmate a few days
that has been officially promulgated through a formal act        before he was attacked, Compl. ¶ 193, and he cites an
by the municipality’s governing body. Monell, 436 U.S.           assortment of cases and articles reporting on corruption
at 690. A municipal “custom,” on the other hand, is not          and gang-related violence at Rikers. Granted, many of
formally approved but “may fairly subject a municipality         these reports offer no support for Brown’s allegation that
to liability on the theory that the relevant practice is so      the City has an unofficial custom of allowing gang activity
widespread as to have the force of law.” Brown, 520 U.S.         to occur at GMDC. Certain ones, however, bear enough
at 404. “Monell’s policy or custom requirement is satisfied      factual similarity to the incident that is the subject of this
where a local government is faced with a pattern of              lawsuit to allow Brown’s Monell claim to survive the City’s
misconduct and does nothing, compelling the conclusion           motion to dismiss.
that the local government has acquiesced in or tacitly




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         12
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

For example, Brown cites a New York, Times article
about the killing of a teenage inmate at Rikers by other          IV. State Law Claims
inmates in 2008. Compl. ¶¶ 229-33. In that case, the teen’s      *15 In addition to his federal claims, Brown brings
attackers had allegedly been enlisted by correction officers    various state law claims against Defendants. The court
to act as enforcers to help maintain control over the           addresses these claims below.
jail. The scheme, nicknamed “the Program,” also gave
certain inmates special privileges such as deciding who was
allowed to use chairs in common rooms.                              A. Claims Under the New York State Constitution

Brown also cites a 2007 Village Voice article reporting         Brown asserts that Defendants violated his rights under
on violence at Rikers. Id. ¶¶ 240-41. That article, which       the New York State Constitution. There is, however,
quotes deposition testimony by a former correction              no private right of action under the New York State
officer, describes how certain inmates were deputized as        Constitution for claims that can be brought under § 1983.
enforcers by correction officers to control other inmates.      Davis v. City of New York, No. 15-cv-08575, 2016 WL
The article also discussed an alleged practice known as         4532203, at *10 (S.D.N.Y. Aug. 29, 2016). Here, § 1983
“write with us,” in which DOC personnel conspired to            provides a remedy for all of the claims Brown brings under
make false reports on incidents involving inmates.              the New York State Constitution against the Individual
                                                                Defendants. Brown’s state constitutional claims against
These articles, which contain allegations that are              the Individual Defendants are therefore dismissed. See
strikingly similar to the factual allegations here, plausibly   Allen v. Antal, 665 Fed.Appx. 9, 13-14 (2d Cir. 2016)
support Brown’s contention that the DOC has not                 (affirming a district court’s dismissal of claims brought
adequately responded to a pattern of misconduct. At this        under the New York State Constitution where alternative
stage in the litigation, the court finds that Brown has         remedies were available).
adequately alleged the existence of a municipal policy or
custom.                                                         But § 1983 does not provide an alternative remedy
                                                                for Brown’s state constitutional claims against the City
                                                                because § 1983 does not recognize respondeat superior
                                                                liability. See Campbell v. City of New York, No. 09-
                   3. Causal Connection
                                                                cv-3306, 2011 WL 6329456, at *5 (E.D.N.Y. Dec. 15,
To state a claim for municipal liability under § 1983,          2011). Thus, to the extent Brown asserts claims under
a plaintiff must not only establish the existence of a          the New York State Constitution against the City, those
municipal policy or custom, but also show a causal              claims survive.
connection, or “affirmative link,” between the policy and
the deprivation of his constitutional rights. Vippolis v.
Village of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985). The                     B. Claim Against the City for
City argues that, even if Brown has sufficiently alleged                      Negligent Hiring and Retention
the existence of a municipal policy, he has not plausibly
alleged that his constitutional rights were violated as a       Brown also brings a claim against the City for negligent
result of that policy.                                          hiring and retention. The City seeks dismissal of this claim,
                                                                and Brown voluntarily withdraws it with prejudice. This
If the City has a custom of enlisting gang members to           claim is therefore dismissed with prejudice.
help control other inmates, it is plausible that the attack
on Brown—and the correction officers' lack of response
—was directly connected to this policy. Accordingly, the                     C. Remaining State Law Claims
City’s motion to dismiss Brown’s claim for municipal
liability based on an unofficial custom or practice is          Brown further alleges that Defendants are liable
denied.                                                         for various torts under New York State law. The
                                                                City, Commissioner Ponte, Warden Suprenant, Deputy
                                                                Warden Laboriel, Deputy Warden O'Connell, Assistant



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       13
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

Deputy Warden Beltz, Captain Skepple, Captain                    New York State law allow, in certain circumstances,
Rudolph, CO Tietjen, and CO Freire move to dismiss               an amended pleading to relate back to the date of the
these claims.                                                    original pleading for purposes of the statute of limitations.
                                                                 “Federal courts choosing between federal and state
The City, Assistant Deputy Warden Beltz, Captain                 relation back doctrines should pick the more forgiving
Skepple, and CO Freire offer no argument in support              principle of relating back.” Fisher v. Cty. of Nassau, No.
of their motion to dismiss these state law claims. Their         10-cv-0677, 2011 WL 4899920, at *4 (E.D.N.Y. Oct. 13,
motion is thus denied.                                           2011) (internal quotation marks and citations omitted).
                                                                 Here, the federal relation back doctrine allows Brown
Commissioner Ponte, Warden Suprenant, Deputy                     to proceed with his state law claims against Deputy
Warden Laboriel, Deputy Warden O'Connell, Captain                Warden Laboriel. However, neither the federal relation
Rudolph, and CO Tietjen (i.e., the six individuals added         back doctrine nor the New York relation back doctrine
in the amended complaint) argue that Brown’s state law           saves Brown’s untimely state law claims against Warden
claims against them are time barred. Brown’s state law tort      Suprenant, Deputy Warden O'Connell, Captain Rudolph,
claims against the City and its employees are subject to a       and CO Tietjen.
one-year and ninety-day statute of limitations. See N.Y.
Gen. Mun. § 50-i(l)(c); Jones v. City of New York, No.           The federal relation back doctrine is governed by Rule
13-cv-929, 2016 WL 1322443, at *5 (S.D.N.Y. Mar. 31,             15(c)(1) of the Federal Rules of Civil Procedure. An
2016). Brown does not dispute the length of the limitations      amended complaint that adds a party to the litigation
period or its application to these claims but he contends        after the statute of limitations has run relates back to the
that, despite the limitations period, his state law claims are   original complaint if (1) the amendment asserts a claim
nonetheless timely.                                              or defense that arose out of the conduct, transaction, or
                                                                 occurrence set forth in the original complaint, and (2)
In support of his argument that the state law claims             within the time for serving the original complaint, the new
against Commissioner Ponte are timely, Brown points to           party both (i) received such notice of the action that it will
Federal Rule of Civil Procedure 25(d), which provides            not be prejudiced in defending on the merits, and (ii) knew
that when a public officer who is a party in an official         or should have known that the action would have been
capacity ceases to hold office while a lawsuit against           brought against it, but for a mistake concerning the proper
him is pending, the officer’s successor is automatically         party’s identity. Fed. R. Civ. P. 15(c)(1)(C); Fisher, 2011
substituted as a party. See Fed. R. Civ. P. 25(d);               WL 4899920, at *4; Abdell v. City of New York, 759 F.
Gusler v. City of Long Beach, No. 10-cv-2077, 2015               Supp. 2d 450, 454 (S.D.N.Y. 2010).
WL 3796328, at *1 (E.D.N.Y. June 18, 2015). Brown’s
original complaint listed Commissioner Schriro as a              It is clear that the new claims against Warden Suprenant,
defendant. Ponte replaced Schriro as DOC Commissioner            Deputy Warden Laboriel, Deputy Warden O'Connell,
in April 2014. Under Rule 25(d), Ponte was automatically         Captain Rudolph, and CO Tietjen arise out of the same
substituted—in his official capacity—as a party in this          occurrence set forth in the original complaint, namely
litigation at that time. But as discussed above, Brown’s         the attack on Brown at GMDC. Only Deputy Warden
claims against the Individual Defendants in their official       Laboriel, though, received timely notice of the action.
capacities are duplicative of his claims against the City.
To the extent Brown asserts claims against Commissioner          Rule 15 requires that the party to be added receive
Ponte in his individual capacity, Rule 25(d) is irrelevant.      notice of the action within the time period provided
Thus, Brown’s state law claims against Commissioner              by Rule 4(m), which—at the time this lawsuit began in
Ponte in his individual capacity are untimely.                   2013—was 120 days after the filing of the complaint. 11
                                                                 See Fed. R. Civ. P. 4(m); Fed. R. Civ. P. 15(c)(1)(C).
 *16 With respect to Warden Suprenant, Deputy Warden             Notice for purposes of Rule 15 can be either actual or
Laboriel, Deputy Warden O'Connell, Captain Rudolph,              constructive. Girau v. Eurpower, Inc., 317 F.R.D. 414, 421
and CO Tietjen, Brown argues that his state law claims           (S.D.N.Y. 2016). “Under the constructive notice doctrine,
against them are timely due to the “relation back”               the court can impute knowledge of a lawsuit to a new
doctrine. Both the Federal Rules of Civil Procedure and          defendant government official through his attorney, when



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         14
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

the attorney also represented the officials originally sued,
so long as there is some showing that the attorney[s] knew      New York’s relation back doctrine also fails to save
that the additional defendants would be added to the            Brown’s untimely state law claims against Warden
existing suit.” Muhammad v. Pico, No. 02-cv-1052, 2003          Suprenant, Deputy Warden O'Connell, Captain Rudolph,
WL 21792158, at *20 (S.D.N.Y. Aug. 5, 2003) (internal           and CO Tietjen. The relation back doctrine under New
quotation marks and citations omitted). “The relevant           York law allows claims against a new defendant to relate
inquiry for determining whether such constructive notice        back to timely filed claims previously asserted against
should be based on ‘sharing of counsel’ is whether counsel      a co-defendant when (1) the new claims arose out of
‘knew or should have known’ within the limitations period       the same conduct, transaction, or occurrence as the
that the additional defendants would be added.” Samuels         original allegations; (2) the new defendant is “united in
v. Dalsheim, No. 81-cv-7050, 1995 WL 1081308, at *14            interest” with the original defendant, and by reason of
(S.D.N.Y. Aug. 22, 1995) (quoting Gleason v. McBride,           that relationship can be charged with such notice of the
869 F.2d 688, 693 (2d Cir. 1989)).                              institution of the action that he will not be prejudiced in
                                                                maintaining his defense on the merits; and (3) the new
11     Rule 4(m) has since been amended to reduce the           defendant knew or should have known that, but for a
       presumptive time for serving a defendant from 120        mistake as to the identity of the proper parties, the action
       days to 90 days. See Fed. R. Civ. P. 4(m) advisory       would have been brought against him as well. Buran v.
       committee’s note to 2015 amendment. The court will       Coupal, 661 N.E.2d 978, 981 (N.Y. 1995), see also N.Y.
       apply the 120-day period here since that rule was in     C.P.L.R. § 203; Strada v. City of New York, No. 11-
       effect at the time service was originally made.          cv-5735, 2014 WL 3490306, at *6 (E.D.N.Y. July 11,
In the caption of his original complaint, Brown listed          2014). “This test was patterned largely after the Federal
“Deputy Warden John Doe [Shield# 561]” as a defendant.          relation back rule ... and, at least with respect to its
See ECF No. 1. In his amended complaint, Brown                  third prong, it uses the same standard as Federal Rule
replaced this John Doe defendant with “Acting Warden            15.” Fisher, 2011 WL 4899920, at *5 (internal quotation
                                                                marks and citations omitted). As discussed above, there
Felipe Laboriel [Shield # 561].” 12 See ECF No. 52.
                                                                is no indication here that Warden Suprenant, Deputy
Because Brown specifically identified Laboriel by his
                                                                Warden O'Connell, Captain Rudolph, and CO Tietjen
shield number in the original complaint, counsel knew
                                                                knew or should have known that they would be added as
or should have known within the limitations period that
                                                                defendants. Thus, New York’s relation back doctrine is
Laboriel would be added as a defendant. Further, this
                                                                unavailing as well.
knowledge can be imputed to Laboriel within 120 days of
when the original complaint was filed on September 20,
                                                                Nor can Brown simply substitute Warden Suprenant,
2013 because defense counsel appeared in this matter on
                                                                Deputy Warden O'Connell, Captain Rudolph, and CO
January 7, 2014. See ECF Nos. 1, 3. Accordingly, Brown’s
                                                                Tietjen for the “John Doe” and “Jane Doe” defendants
state law claims against Deputy Warden Laboriel relate
                                                                listed in the original complaint. Section 1024 of the New
back under Rule 15.
                                                                York Civil Practice Law and Rules allows a plaintiff
                                                                to replace a John Doe defendant with a named party
12     Since Laboriel does not dispute whether this is his      after the statute of limitations has run if (1) the plaintiff
       actual shield number, the court assumes it is correct.
                                                                exercised “due diligence, prior to the running of the
 *17 Rule 15, however, is of no help to Brown with              statute of limitations, to identify the defendant by name,”
respect to Warden Suprenant, Deputy Warden O'Connell,           and (2) the plaintiff described “the John Doe party in
Captain Rudolph, and CO Tietjen. These defendants were          such form as will fairly apprise the party that [he] is the
not identified in any manner in the original complaint’s        intended defendant.” See Hogan v. Fischer, 738 F.3d 509,
caption. Moreover, the original complaint contained no          518-19 (2d Cir. 2013). Here, regardless of whether Brown
factual allegations regarding these defendants' alleged         exercised due diligence, he cannot rely on § 1024 because
conduct. Thus, there is no indication that counsel knew         he did not provide any identifying information whatsoever
or should have known that Warden Suprenant, Deputy              about any of the John Doe defendants listed in the original
Warden O'Connell, Captain Rudolph, and CO Tietjen               complaint.
would be named as defendants in an amended complaint.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       15
Brown v. City of New York, Not Reported in Fed. Supp. (2017)
2017 WL 1390678

In sum, Brown’s state law claims are dismissed as                 amended complaint. The motion for reconsideration is,
                                                                  therefore, denied. If Brown wishes to amend his complaint
to Commissioner Ponte, Warden Suprenant, Deputy
                                                                  a second time, he may file a motion seeking leave to do so
Warden O'Connell, Captain Rudolph, and CO Tietjen.
                                                                  pursuant to Federal Rule of Civil Procedure 15(a).
These claims remain, however, as to the City, Deputy
Warden Laboriel, Assistant Deputy Warden Beltz,
Captain Skepple, and CO Freire.
                                                                                        CONCLUSION

  V. Brown’s Motion for Reconsideration                           For the foregoing reasons, Defendants' motion to dismiss
Brown was able to file his amended complaint in this              certain claims in the amended complaint is granted in
action because the court granted him leave to do so               part and denied in part. All of Brown’s claims against
on November 13, 2015. ECF No. 49. Brown now                       the Individual Defendants in their official capacities
asks the court to reconsider that November 13, 2015               are dismissed. All of Brown’s § 1983 claims against
decision because, when he filed his amended complaint,            Commissioner Ponte and CO Freire are dismissed for
he mistakenly deleted former DOC Commissioner Schriro             lack of personal involvement. Brown’s § 1983 claims
as a defendant. ECF No. 73. Brown’s motion for                    for deliberate indifference only are also dismissed as to
reconsideration is denied.                                        Warden Suprenant, Deputy Warden Laboriel, Deputy
                                                                  Warden O'Connell, Assistant Deputy Warden Beltz,
 *18 Brown’s motion for reconsideration is governed by            Captain Skepple, and CO Tietjen. Brown’s claims under
Local Rule 6.3. Under Local Rule 6.3, a motion for                the New York State Constitution against the Individual
reconsideration must be served within fourteen days after         Defendants are dismissed. Brown’s claim against the
the court’s determination of the original motion. Here, the       City for negligent hiring and retention is dismissed.
underlying decision was entered on November 13, 2015.             Brown’s state law tort claims against Commissioner
Brown’s request for reconsideration, however, was not             Ponte, Warden Suprenant, Deputy Warden O'Connell,
filed until April 21, 2016. Thus, the motion is untimely,         Captain Rudolph, and CO Tietjen are dismissed. All other
and it can be denied on that basis alone. See Garcia v.           claims in the amended complaint remain.
BAE Cleaners Inc., No. 10-cv-7804, 2012 WL 98511, at *1
(S.D.N.Y. Jan. 11, 2012).                                         Brown’s motion for reconsideration is denied.

But even if the motion were timely made, it would still be        This opinion resolves the items listed at docket numbers
denied. “[R]econsideration will generally be denied unless        63 and 73.
the moving party can point to controlling decisions or
data that the court overlooked matters, in other words,
that might reasonably be expected to alter the conclusion         SO ORDERED.
reached by the court.” Shrader v. CSX Transp., Inc.,
                                                                  All Citations
70 F.3d 255, 257 (2d Cir. 1995). Here, Brown does not
point to any controlling decisions or data that the court         Not Reported in Fed. Supp., 2017 WL 1390678
overlooked; he only says that he erred while drafting his

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            16
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

                                                                Plaintiff Kenneth Brown commenced this Section 1983
                                                                civil rights action on November 17, 1995. On February
                   1997 WL 599355
                                                                12, 1996, Magistrate Judge Scanlon ordered Brown to
    Only the Westlaw citation is currently available.
                                                                submit an amended complaint alleging the specific acts
     United States District Court, N.D. New York.
                                                                committed by the individuals named as defendants which
               Kenneth BROWN, Plaintiff,                        Brown claimed violated his constitutional rights. Brown
                           v.                                   filed an amended complaint on March 21, 1996. In
 Andrew PETERS, Warden, Watertown Correctional                  his amended complaint, Brown alleged that defendants
                                                                violated his rights under the Eighth and Fourteenth
 Facility; Joseph Williams, Warden, Lincoln Work–
                                                                Amendments by failing to process properly his interstate
  Release Center; Francis J. Herman, Senior Parole
                                                                compact paperwork, resulting in Brown being imprisoned
 Officer Interstate Bureau; T. Stanford, Senior Parole
                                                                pursuant to a parole hold when in fact he had never
    Officer; Deborah Stewart, Parole Officer; John              violated the conditions of his parole. For a more complete
   Doe # 1, Parole Agent, Watertown Correctional                statement of Brown's claims, see his amended complaint.
     Facility; John Doe # 2, Parole Agent, Lincoln              Dkt. No. 5.
   Work Release Center; Susan Bishop, Director of
  Interstate Compact, South Carolina; Cecil Magee,              On August 5, 1996, defendants Peters and Williams made
    Parole Officer, South Carolina; Frank Barton,               a motion to dismiss for failure to state a claim pursuant
    Parole Officer, South Carolina; John McMahan,               to Fed.R.Civ.P. 12(b)(6). Dkt. No. 13; Dkt. No. 14, at 2.
      Parole Officer, South Carolina, Defendants.               On August 19, 1996, defendants Bishop, Magee, Barton,
                                                                and McMahan made a motion to dismiss the complaint
                No. Civ.A. 95CV1641RSPDS.                       against them or, in the alternative, for summary judgment.
                              |                                 Dkt. No. 20. On October 17, 1996, defendants Herman,
                       Sept. 22, 1997.                          Stewart, and Stanford made a motion to dismiss for failure
                                                                to state a claim. Dkt. No 34. On April 17, 1996, Magistrate
Attorneys and Law Firms                                         Judge Scanlon recommended that all defendants' motions
                                                                to dismiss be granted and that the complaint be dismissed.
Kenneth Brown, State Court                Institute–Greene,
                                                                Dkt. No. 50.
Waynesburg, PA, plaintiff, pro se.

Dennis C. Vacco, New York State Attorney General,               On June 9, 1997, Brown filed objections to the magistrate
The Capitol Albany, NY, for defendants Peters, Herman           judge's report-recommendation, having been granted
Stewart, Doe # 1, Doe # 2, and Williams, Jeffrey M.             additional time in which to do so. Dkt. No. 52. In addition,
Dvorin, Assistant Attorney General, Carl N. Lundberg,           Brown filed on June 9, 1997, a motion for leave to file a
Chief Legal Counsel, South Carolina Department of               second amended complaint and a copy of his proposed
Probation, Columbia, SC, for defendants Bishop, Magee,          amended complaint. Dkt. No. 53. I turn first to the last
Barton, McMahan, and Stanford, Carl N. Lundberg, of             motion filed, Brown's motion for leave to amend his
Counsel.                                                        complaint a second time.

                                                                Brown seeks to file a second amended complaint “setting
                                                                forth in detail the personal involvement of each defendant
               DECISION AND ORDER
                                                                and how their acts of commission and omission served to
POOLER, J.                                                      deprive plaintiff of Constitutionally secured rights.” Dkt.
                                                                No. 53. The district court has discretion whether to grant
 *1 The above matter comes to me following a Report–            leave to amend. Ruffolo v. Oppenheimer & Co., 987 F.2d
Recommendation by Magistrate Judge Daniel Scanlon,              129, 131 (2d Cir.1993). In exercising that discretion, the
Jr., duly filed on April 17, 1997. Following ten days from      court should freely grant leave to amend when justice so
the service thereof, the Clerk has sent me the entire file,     requires. Fed.R.Civ.P. 15(a). However, the court need not
including any and all objections filed by the parties herein.   grant leave to amend where it appears that amendment




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

would prove to be unproductive or futile. Ruffolo, 987            would be futile, and I deny Brown's motion for leave to
F.2d at 131.                                                      amend his complaint.

Here, Brown moved to amend his complaint to add                   I turn now to the magistrate judge's report-
additional allegations against the named defendants.              recommendation and defendants' motions. The
However, the additional allegations fail to cure the              magistrate judge recommends that I grant defendants'
deficiency which forms the basis of defendants' motion to         motions and dismiss the complaint as to all defendants.
dismiss—the absence of defendants' personal involvement           The report-recommendation clearly describes the grounds
in a constitutional deprivation. Section 1983 imposes             on which the magistrate judge recommends dismissal as
liability upon an individual only when personal                   to each defendant. Fed.R.Civ.P. 72(b) requires the district
involvement of that individual subjects a person to               judge to make a de novo determination on “any portion
deprivation of a federal right. See Monell v. Dep't of Soc.       of the magistrate's disposition to which specific, written
Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).       objection has been made.” Brown's objections fail to
A complaint is fatally defective if it fails to allege personal   address directly any of the analysis. Brown's objections
involvement sufficient to establish that a supervisor was         state (1) that he has been deprived of his constitutional
“directly and personally responsible for the purported            rights; (2) that he has stated a cause of action; (3) that the
unlawful conduct.” Alfaro Motors, Inc. v. Ward, 814 F.2d          court wrongly refused to appoint an attorney for him and
883, 886 (2d Cir.1987).                                           wrongly stayed discovery pending the outcome of these
                                                                  motions; (4) that he seeks to file an amended complaint;
 *2 Brown's proposed amended complaint alleges in                 (5) the standard of review for a Fed.R.Civ.P. 12(b)(6)
conclusory fashion that defendants acted “in a grossly            motion; (6) that he disagrees with the magistrate judge's
negligent and concerted manner which breached their               recommendation to grant defendants' motions because the
duties owed to Plaintiff and is the proximate cause of [the       allegations in his complaint, which he repeats, show that
violation of plaintiff's constitutional rights].” Proposed        his rights were violated; and (7) the text of the Fourteenth
Am. Compl., at 3. Brown continues in the same vein,               and Eighth Amendments.
stating that defendants owed duties to plaintiff to carry
out their jobs in a professional manner and they failed           Even affording the objections the liberal reading required
to carry out those duties appropriately. The complaint            for pro se pleadings, I find that these objections fail to
states that defendants held specific responsibilities, such       state any basis whatsoever, much less a specific one, for
as checking for outstanding warrants, which if performed          the court not to adopt the magistrate judge's rulings.
properly should have alerted them to a problem. However,          They simply re-state the relief sought and the facts
nowhere does the complaint set forth allegations that             on which Brown grounds his complaint and conclude
these defendants either participated directly in any              that the magistrate judge's conclusions are wrong. When
constitutional infraction or that they were even aware            the parties make only frivolous, conclusive, or general
of such an infraction. The proposed amended complaint             objections, the court reviews the report-recommendation
merely alleges that these defendants failed in performing         for clear error. See Camardo v. General Motors Hourly–
their supervisory and ministerial functions. “These bare          Rate Employees Pension Plan, 806 F.Supp. 380, 382
assertions do not state a claim under 42 U.S.C. § 1983.”          (W.D.N.Y.1992) (court need not consider objections
Smiley v. Davis, 1988 WL 78306, *2 (S.D.N.Y.).                    which are frivolous, conclusive, or general and constitute
                                                                  a rehashing of the same arguments and positions taken
This plaintiff previously has had the opportunity to              in original pleadings); Chambrier v. Leonardo, 1991 WL
amend his complaint for the same reason asserted                  44838, *1 (S.D.N.Y.) (restatement of allegations already
here, to allege personal involvement on the part of               before the court and assertion that valid constitutional
defendants. Brown's first amended complaint failed to             claim exists insufficient to form specific objections);
accomplish that task, and it appears that even if allowed         Schoolfield v. Dep't of Correction, 1994 WL 119740, *2
to amend again Brown would be unable to make the                  (S.D.N.Y.) (objections stating that magistrate judge's
requisite allegations with sufficient specificity to sustain      decisions are wrong and unjust, and restating relief sought
his complaint. Consequently, I find that amendment                and facts upon which complaint grounded, are conclusory
                                                                  and do not form specific basis for not adopting report-



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

recommendation); Vargas v. Keane, 1994 WL 693885,                 judgment, or in the alternative to dismiss (dkt.20); and
*1 (S.D.N.Y.) (general objection that report does not             defendants Herman, Stewart and Stanford also have filed
address violation of petitioner's constitutional rights is        a motion to dismiss (dkt.34). Plaintiff opposes these three
a general plea that report not be adopted and cannot              motions (dkts.27, 29, 33, 38). Defendants Bishop, Magee
be treated as objection within the meaning of 28 U.S.C.           and McMahan have filed a motion to stay discovery
§ 636), aff'd, 86 F.3d 1273 (2d Cir.), cert. denied, 519          (dkt.41) and plaintiff has filed a motion to extend time
U.S. 895, 117 S.Ct. 240, 136 L.Ed.2d 169 (U.S.1996). See          (dkt.44) in which to file opposition to the latter motion for
also Scipio v. Keane, 1997 WL 375601, *1 (1997) (when             a stay of discovery.
objections fail to address analysis directly, court reviews
report-recommendation for clear error); Fed.R.Civ.P.              The Court addresses these issues seriatim.
72(b), Advisory Comm. Note (when no specific, written
objections filed, “court need only satisfy itself that there is
no clear error on the face of the record in order to accept
                                                                                       BACKGROUND
the recommendation”).
                                                                  Plaintiff's amended complaint, which he has brought
 *3 Because Brown fails to make specific objections or            pursuant to 42 U.S.C. § 1983, alleges the following
provide any basis for his general objections, I review            facts. In October, 1991, plaintiff was incarcerated in
the report-recommendation for clear error. After careful          the Watertown Correctional Facility in Watertown, New
review, I conclude that the magistrate judge's report-            York. He applied for an interstate compact because he
recommendation is well-reasoned and is not clearly                wanted to return to South Carolina to live with his
erroneous. 1 The magistrate judge employed the proper             common law wife, Pamela Reid. During the application
standard, accurately recited the facts, and reasonably            process, he was interviewed by the facility's parole officer,
applied the law to those facts. Consequently, I adopt the         identified only as defendant John Doe # 1. After signing
report-recommendation.                                            the necessary papers, his application was forwarded to
                                                                  defendant Andrew Peters, the facility's superintendent,
1      I note, however, that the report-recommendation
                                                                  who reviewed, signed and forwarded the papers to the
       would survive even de novo review.                         Interstate Bureau. Amend. Compl. at ¶¶ 1–2; Exs. A, B.

                                                                  On or about January 15, 1992, while his compact was
                      CONCLUSION                                  waiting for review at the Interstate Bureau, plaintiff was
                                                                  approved for work release and sent to the Lincoln Work
Because plaintiff's proposed amendment demonstrates               Release Center in New York City. While at the center,
that amendment would be futile, I deny plaintiff's motion         plaintiff spoke to a parole officer, defendant John Doe #
for leave to amend his complaint. I approve the magistrate        2, and told him that he was seeking a compact that would
judge's recommendation and grant defendants' motions to           return him to South Carolina upon his conditional release.
dismiss. Plaintiff's complaint is dismissed in its entirety.      Plaintiff claims the parole officer told him that he would
                                                                  handle the necessary paperwork, although the officer had
IT IS SO ORDERED.                                                 had no experience with an interstate compact. Amend.
                                                                  Compl. at ¶¶ 3, 4.


    ORDER and REPORT–RECOMMENDATION                                *4 Plaintiff, meanwhile, asked Reid whether any officials
                                                                  had contacted her in South Carolina regarding his
This matter was referred to the undersigned for report and        prospective residence in that state. Upon discovering no
recommendation by the Hon. Rosemary S. Pooler, United             one had contacted her, plaintiff asked a lawyer he knew,
States District Judge, by Standing Order dated November           Navron Ponds, to inquire as to his compact status. In
12, 1986. Currently before this Court are a number of             March, 1992, the lawyer spoke with defendant Susan
motions. Defendants Peters and Williams have filed a              Bishop, who is the director of the interstate compact
motion to dismiss (dkt.13); defendants Bishop, Magee,             program in South Carolina. Bishop allegedly told Ponds
Barton and McMahan have filed a motion for summary                that plaintiff “was disapproved because there was a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

discrepancy about approving plaintiff['s] compact.” The         Island, New York. The hearing officer found no probable
“discrepancy” was the fact that plaintiff owed the state        cause that plaintiff had violated any condition of parole.
of South Carolina eighty-six days of confinement from           He was released. Amend. Compl. at ¶¶ 11–14; Exs. C–J.
a previous sentence. Plaintiff claims Bishop told Ponds
to contact defendants Cecil Magee and Frank Barton,              *5 Plaintiff claims that he would not have suffered
who worked for the South Carolina Parole Department.            hardships if his interstate compact had been handled
Sometime in March, 1992, Ponds made some calls to               correctly. He alleges that defendant Deborah Stewart
Barton and Magee. A verbal agreement was reached, and           failed to follow up and see whether plaintiff had arrived
plaintiff, upon speaking with Barton and Magee was told         in South Carolina. If she had, he argues, she would have
that his compact had been approved. He also was told            discovered that he had been arrested upon his arrival. He
that he should report to the South Carolina Department          alleges that defendant Francis Herman, a parole officer
of Parole upon being released. Amend. Compl. at ¶¶ 5–7.         at the Interstate Bureau failed to do his job by not
                                                                investigating plaintiff's violation reports. Amend. Compl.
Prior to leaving the Lincoln Work Release Center,               at ¶¶ 15–17; Exs. F–I.
plaintiff processed paperwork related to his interstate
compact. His paperwork was sent by Doe # 2 to defendant         Plaintiff asserts that the foregoing amounts violations of
Joseph Williams, the superintendent of the center.              his Eighth and Fourteenth Amendment rights, wherefore
Williams reviewed, signed and returned the paperwork to         he both compensatory and declaratory relief.
plaintiff. On May 1, 1992, upon his release from the center,
plaintiff traveled to South Carolina. Three days later, he
entered a South Carolina parole office and promptly was
                                                                                     DISCUSSION
arrested because of the eighty-six days of confinement
that he owed the state. Plaintiff's paperwork was given         A. Motion to Dismiss by Williams and Peters.
to defendant John McMahan, a parole officer. Plaintiff          Williams and Peters have filed a motion to dismiss
claims that McMahan never returned this paperwork               plaintiff's complaint pursuant to FED.R.CIV.P. 12(b)(6)
to him. On May 20, 1992, the state of South Carolina            on the grounds that it fails to state a claim upon which
revoked plaintiff's parole and plaintiff was returned to        relief may be granted. In a Rule 12(b)(6) motion, all
prison to serve the eighty-six days that he owed. When          factual allegations in the complaint must be taken and
he asked McMahan what would happen to his one year              construed in plaintiff's favor. See LaBounty v. Adler, 933
of parole from New York, the officer allegedly told him         F.2d 121, 122 (2d Cir.1991) (citing Ortiz v. Cornette,
that his New York parole would run concurrently with            867 F.2d 146, 149 (1989)). The Court's role is not to
his South Carolina parole, and that when he finished            assess whether plaintiffs have raised questions of fact or
his South Carolina parole, he would not owe any parole          demonstrated an entitlement to a judgment as a matter
whatsoever. Plaintiff served the eighty-six days he owed        of law, as in a motion made pursuant to FED.R.CIV.P.
and was released on July 31, 1992. Amend. Compl. at ¶¶          56 for summary judgment, but rather to determine
8–10.                                                           whether plaintiff's complaint sufficiently alleges all of
                                                                the necessary legal elements to state a claim under the
In February, 1993, plaintiff was arrested on robbery            law. See Christopher v. Laidlaw Transit, Inc. 899 F.Supp.
charges in South Carolina. The charges ultimately were          1224, 1226 (S.D.N.Y.1995), (citing Ricciuti v. New York
dropped, but he apparently encountered some difficulties        City Transit Authority, 941 F.2d 119, 124 (2d Cir.1991)).
regarding this arrest as a result of a parole hold that New     Factual allegations in brief or memoranda may not be
York state had placed upon him. Bishop's office told him        considered. Fonte v. Board of Managers of Continental
that it had nothing to do with his parole hold and that         Towers Condominium, 848 F.2d 24, 25 (2d Cir.1988). The
any problem that he had was between him and the state of        Court now turns to the issues presented.
New York. He talked to authorities in Albany, New York
regarding the parole hold, but was not successful in his        Personal involvement of defendants in alleged
efforts to have the hold removed. On September 30, 1993,        constitutional deprivations is a prerequisite to an award
after had been extradited to New York as a fugitive from        of damages under § 1983. Wright v. Smith, 21 F.3d
justice, plaintiff was given a preliminary hearing at Riker's   496, 501 (2d Cir.1994). As superintendents at New York



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     4
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

State Correctional facilities, Williams and Peter may be        negligent in handling plaintiff's interstate compact and
found personally involved in the alleged deprivation of         parole. To state a cognizable § 1983 claim, the prisoner
plaintiff's constitutionally protected rights by a showing      must allege actions or omissions sufficient to demonstrate
that they: (1) directly participated in the infraction; (2)     deliberate indifference; mere negligence will not suffice.
knew of the infraction, but failed to remedy the wrong;         Hayes v. New York City Dept. of Corrections, 84 F.3d
(3) created or continued a policy or custom under which         614, 620 (2d Cir.1996); Morales v. New York State Dep't
unconstitutional practices occurred; or (4) were grossly        of Corrections, 842 F.2d 27, 30 (2d Cir.1988) (section
negligent in managing subordinates who caused unlawful          1983 does not encompass a cause of action sounding in
conditions or events. Id., (quoting Williams v. Smith,          negligence).
781 F.2d 319, 323–24 (2d Cir.1986)). Supervisory liability
also may be imposed against Williams or Peters with a           The Court finds that the claims against Bishop, Magee,
showing of gross negligence or deliberate indifference to       Barton and McMahan should be dismissed.
plaintiff's constitutional rights. Id. Absent some personal
involvement by Williams or Peters in the allegedly
constitutionally infirm conduct of their subordinates,          C. Motion to Dismiss by Herman, Stewart and Stanford.
neither can be held liable under § 1983. Gill v. Mooney, 824    Plaintiff's claim against Stewart is that she failed to
F.2d 192, 196 (2d Cir.1987).                                    follow up and see whether plaintiff had arrived in South
                                                                Carolina. Herman, he likewise asserts, failed to do his job
 *6 Plaintiff has not provided any evidence linking             because he did not investigate plaintiff's violation reports.
either Williams or Peters to his alleged constitutional         Plaintiff has not alleged how these actions run afoul of the
deprivations. All that plaintiff has alleged is that Williams   Constitution; and again, these claims seem to be grounded
and Peters, as superintendents, have reviewed and signed        in negligence, which is not actionable under § 1983. Hayes,
paperwork relating to plaintiff's compact. Though it            84 F.3d at 620.
has long been held that pro se complaints are held to
“less stringent standards than formal pleadings drafted         Plaintiff's claim against Stanford must fail because his
by lawyers” for the purpose of a motion to dismiss              complaint literally fails to state a claim against that
under Rule 12(b)(6), Haines v. Kerner, 404 U.S. 519, 520,       defendant. Aside from naming Stanford as a defendant,
92 S.Ct. 594, 595–96, 30 L.Ed.2d 652 (1972), plaintiff          and alleging that he was the appointed Senior Parole
has not explained how the ministerial conduct of these          Officer at plaintiff's September 30, 1993 revocation
two defendants was violative of the Constitution. Their         hearing at Riker's Island, plaintiff does not detail
motion to dimiss should be granted.                             how Stanford violated his constitutional rights. Absent
                                                                some personal involvement by Stanford in the allegedly
                                                                constitutionally infirm conduct of his subordinates, he
B. Motion for Summary Judgment or to Dismiss by                 cannot be held liable under § 1983. Gill, 824 F.2d at 196.
Bishop, Magee, Barton and McMahan.
Bishop, Magee, Barton and McMahan have filed a                   *7 Accordingly, the Court finds that Stanford, Stewart
motion for summary judgment, or in the alternative a            and Herman's motion to dismiss should be granted.
motion to dismiss. The Court will treat their motion as
a motion to dismiss. “[C]omplaints relying on the civil
rights statutes are insufficient unless they contain some       D. Plaintiff's “John Doe” Claims.
specific allegations of fact indicating a deprivation of        In so far as neither John Doe # 1 nor John Doe # 2 have
rights, instead of a litany of general conclusions that shock   been identified and served in this matter, the Court does
but have no meaning.” Barr v. Adams, 810 F.2d 358,              not have jurisdiction over these parties and does not reach
363 (2d Cir.1987). Plaintiff has not alleged specifically       the merits of plaintiff's claims against them.
how the conduct of these four defendants infringed
upon his constitutional rights. In his amended complaint,
                                                                E. Discovery Motions.
he contends that defendants violated the Constitution
                                                                Defendants Bishop, Magee and McMahan have filed a
by “continuously breaching [[[their] duty” to him. This
                                                                motion to stay discovery until the Court has made a
language underscores the defect with the complaint: if
                                                                ruling on their motion to dismiss. Plaintiff has filed a
it alleges anything at all, it alleges that defendants were


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Brown v. Peters, Not Reported in F.Supp. (1997)
1997 WL 599355

motion to extend the time in which he may file opposition          RECOMMENDED, that defendants Peters and
                                                                   Williams' motion to dismiss (dkt.13) be granted; and it is
to defendants' motion. Plaintiff, however, has filed his
                                                                   further
opposing response (dkt.47), therefore his instant discovery
motion is denied as moot. In that the Court recommends
                                                                   RECOMMENDED, that defendants Bishop, Magee,
granting defendants' motion to dismiss, discovery in
                                                                   Barton and McMahan's motion to dismiss (dkt.20) be
this matter would be fruitless. Accordingly, defendants'
                                                                   granted; and it is further
motion for a stay of discovery pending the resolution of
their motion to dismiss is granted.
                                                                   RECOMMENDED, that defendants Herman, Stewart
                                                                   and Stanford's motion to dismiss (dkt.34) be granted.

                     CONCLUSION                                    Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
                                                                   the parties have ten (10) days within which to file written
WHEREFORE, based upon the foregoing analysis, it is
                                                                   objections to the foregoing report. Such objections shall be
hereby
                                                                   filed with the Clerk of the Court. FAILURE TO OBJECT
                                                                   TO THIS REPORT WITHIN TEN (10) DAYS WILL
ORDERED, that plaintiff's motion to extend the time to
                                                                   PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
file an opposing reply (dkt.44) is denied as moot; and it is
                                                                   984 F.2d 85, 89 (2d Cir.1993) (citing Small v. Secretary of
further
                                                                   Health and Human Services, 892 F.2d 15 (2d Cir.1989)); 28
                                                                   U.S.C. § 636(b)(1); FED.R.CIV.P. 6(a), 6(e) and 72.
ORDERED, that defendants Bishop, Magee and
McMahan's motion to stay discovery until their motion to
dismiss is decided (dkt.41) is granted; and it is further          All Citations

                                                                   Not Reported in F.Supp., 1997 WL 599355

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

                                                               in violation of Plaintiff's constitutional rights. (Compl. ¶¶
                                                               15-34; Defs.' Rule 56.1 Stmt. ¶ 2; Pl.'s Rule 56.1 Stmt.
                  2008 WL 2511734
                                                               ¶ 2.) The complaint also alleges that the City of New
    Only the Westlaw citation is currently available.
                                                               York failed to properly train and supervise its officers,
             United States District Court,
                                                               resulting in the deprivation of Plaintiff s constitutional
                   S.D. New York.
                                                               rights. (Compl. ¶¶ 65-66; Defs.' Rule 56.1 Stmt. ¶ 3; Pl.'s
               Gregory DAVIS, Plaintiff,                       Rule 56.1 Stmt. ¶ 3.
                           v.
      CITY OF NEW YORK, New York City Police                   By letter dated April 25, 2007 and copied to Plaintiff's
                                                               counsel, Sabrina Tann, Esq., counsel for Defendant City
       Department, Police Officer George Lopez
                                                               of New York, requested an adjournment of the initial
        Police Officer “John Doe”, Defendants.
                                                               pretrial conference scheduled for the following day on
                  No. 07 Civ. 1395(RPP).                       the grounds that “none of the named defendants in this
                             |                                 action have been served with a copy of the summons and
                      June 19, 2008.                           complaint.” (Tann Decl., Ex. C; Defs.' Rule 56.1 Stmt. ¶
                                                               6.) On May 10, 2007, Plaintiff served Corporation Counsel
Attorneys and Law Firms                                        of the City of New York, located at 100 Church Street,
                                                               New York, New York 10007, with two copies of the
Mark Lubelsky & Associates, Attn: Mark L. Lubelsky,            summons and complaint. (Tann Decl. ¶ 7; Defs.' Rule
New York, NY, for Plaintiff.                                   56.1 Stmt. ¶ 7; Pl.'s Rule 56.1 Stmt. ¶ 7.) Each of the
                                                               two summons, dated February 26, 2007, were addressed
Office of the Corporation Counsel, New York City Law
                                                               to “Police Officer George Lopez,” “Police Officer John
Dep't, Attn: Sabrina Melissa Tann, New York, NY, for
                                                               Doe,” “City of New York,” and “The New York City
Defendants.
                                                               Police Department” at “100 Church Street, Fourth Floor,
                                                               New York, New York 10026.” 1 (Tann Decl., Ex. D; id.
                                                               ¶ 8; Defs.' Rule 56.1 Stmt ¶ 8; Pl.'s Rule 56.1 Stmt. f
                OPINION AND ORDER
                                                               8.) Plaintiff never filed any affidavits of service of the
ROBERT P. PATTERSON, JR., District Judge.                      summons and complaint with the Court. (Tann Decl. ¶ 11;
                                                               Defs.' Rule 56.1 Stmt. ¶ 10; Pl.'s Rule 56.1 Stmt. ¶ 10.)
 *1 Plaintiff Gregory Davis filed a complaint against
Defendants City of New York, New York City Police              1      Plaintiff acknowledges that the zip code was written
Department (“NYPD”), Police Officer George Lopez and                  as “10026” in error and that the correct zip code is
Police Officer “John Doe” alleging a cause of action                  10007. (Tann Decl. at 2 n. 1.)
under 42 U.S.C. § 1983. Defendants City of New York
                                                               On June 12, 2007, Defendants City of New York and
and NYPD move to dismiss the complaint in its entirety
                                                               NYPD filed their answer to the complaint. (Tann Decl.
pursuant to Rule 56(c) of the Federal Rules of Civil
                                                               ¶ 12; Defs.' Rule 56.1 Stmt. ¶ 11; Pl.'s Rule 56.1 Stmt.
Procedure. For the following reasons, Defendants' motion
                                                               ¶ 11.) In their answer, Defendants City of New York
for summary judgment (Doc. No. 12) is granted.
                                                               and NYPD stated “[u]pon information and belief, the
                                                               individual identified in the caption of the complaint as
BACKGROUND                                                     George Lopez, has not been served with a copy of the
On February 26, 2007, Plaintiff initiated this action by       Summons and Complaint or requested representation
filing the complaint with the Court. (Defs.' Rule 56.1 Stmt.   from the office of Corporation Counsel.” (Tann Decl., Ex.
¶ 4; Pl.'s Rule 56.1 Stmt. ¶ 4.) The complaint alleges that    E; Defs.' Rule 56.1 Stmt. ¶ 12; Pl.'s Rule 56.1 Stmt. ¶ 12.)
on or about March 16, 2004, Police Officers George Lopez
and “John Doe” used excessive force while arresting             *2 On September 11, 2007, at an initial conference
Plaintiff near the intersection of Broadway and 136th          with both counsel present before the Court, Defendants'
Street for minor drug possession, caused him physical          counsel stated that service of process had not been effected
injury, and subsequently denied him medical treatment          on the named defendant George Lopez. (Tann Decl. ¶ 13;
                                                               Defs.' Rule 56.1 Stmt. ¶ 13.) At that conference, the Court


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

set a briefing schedule for Defendants' proposed motion
to dismiss the complaint pursuant to Federal Rule of Civil      Defendants City of New York and NYPD move for
Procedure 12(c). (Tann Decl. ¶ 15; Defs.' Rule 56.1 Stmt.       summary judgment on the grounds that the NYPD is not
¶ 15; Pl.s' Rule 56.1 Stmt. ¶ 15.) By letter dated September    a suable entity and that the complaint fails to state a
26, 2007, Defendants withdrew their request to submit the       claim against the City of New York for failure to properly
motion to dismiss, and by order dated September 26, 2007,       train and supervise the defendant officers. Defendants
the Court directed the parties to complete discovery by         also argue that the claims against Officers Lopez and
January 1, 2008 and submit a proposed Pre-Trial order           “John Doe” should be dismissed pursuant to Federal Rule
by January 18, 2008. (Tann Decl., Ex. F; Defs.' Rule 56.1       of Civil Procedure 4(m) because Plaintiff failed properly
Stmt. ¶¶ 16-17; Pl's Rule 56.1 Stmt. ¶¶ 16-17.)                 to serve Officer Lopez within 120 days of filing this action
                                                                despite having notice that his service was defective and
Following the Court's September 27, 2007 Order, Plaintiff       also failed to apply for an order extending the 120-day
failed to seek leave from the Court for a further period        period.
in which to serve Defendant George Lopez with process.
(Tann Decl. ¶ 18; Defs.' Rule 56.1 Stmt. ¶ 18.) Ms. Tann,
counsel for Defendants City of New York and NYPD,               DISCUSSION
has not contacted Mr. Lopez with respect to the claims
                                                                   I. Summary Judgment Standard
asserted against him in the complaint, nor has Mr. Lopez
                                                                 *3 A court may grant summary judgment only where the
contacted the office of Corporation Counsel to request
                                                                “pleadings, depositions, answers to interrogatories, and
legal representation in this matter. (Tann Decl. ¶ 19; Defs.'
                                                                admissions on file, together with the affidavits, if any,
Rule 56.1 Stmt. ¶ 19.) Upon information and belief of
                                                                show there is no genuine issue as to any material fact and
Defendants, to date, George Lopez has had no notice of
                                                                the moving party is entitled to judgment as a matter of
this action. (Tann Decl. ¶ 20; Defs.' Rule 56.1 Stmt. ¶ 20.)
                                                                law.” Fed.R.Civ.P. 56(c). When considering a motion for
                                                                summary judgment, the court must view the facts in the
On November 19, 2007, Plaintiff served the City of New
                                                                light most favorable to the nonmoving party and draw
York with a first demand for production of documents
                                                                all reasonable inferences in its favor. Anderson v. Liberty
and first set of interrogatories. (Pl.s' Affirmation, Ex. C.)
                                                                Lobby, 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202
On December 12, 2007, Plaintiff's counsel sought a two-
                                                                (1986); Braham v. Clancy, 425 F.3d 177, 181 (2d Cir.2005).
month stay of discovery on the grounds that counsel,
                                                                Summary judgment is inappropriate if, after resolving all
despite ardent efforts, was unable to contact Plaintiff to
                                                                ambiguities and drawing all inferences against the moving
assist him with the prosecution of this matter. (Tann
                                                                party, there remains a dispute about a material fact “such
Decl., Ex. G; Defs.' Rule 56.1 Stmt. ¶ 23; Pl's Rule
                                                                that a reasonable jury could return a verdict for the
56.1 Stmt. ¶ 23.) By letter dated December 18, 2007,
                                                                nonmoving party.” Anderson, 477 U.S. at 248.
Defendants opposed Plaintiff's application for a stay and
sought leave to file a motion pursuant to Federal Rule
of Civil Procedure 56. (Tann Decl., Ex. H; Defs.' Rule             II. Plaintiff's Claim against Police Officers George
56.1 Stmt. ¶ 24; Pl.'s Rule 56.1 Stmt. ¶ 24.) By order             Lopez and “John Doe”
dated December 20, 2007, the Court granted Plaintiff's          Defendants move for summary judgment in favor of the
application in part and stayed discovery until February 12,     individual police officers against whom Plaintiff alleges
2008. (Pl.s' Affirmation, Ex. B; Pl.s' Rule 56.1 Stmt. ¶ 25.)   § 1983 violations on the grounds that they were never
                                                                served with the summons and complaint. Defendants
Defendants City of New York and NYPD filed the instant          argue that the claim against the defendant officers should
motion for summary judgment on January 18, 2008. At             be dismissed with prejudice because Plaintiff cannot show
the time the motion was filed, Plaintiff had not sought to      good cause for his failure to timely serve, the statute of
depose any witnesses in this matter or identified “Police       limitations ran on Plaintiff's claim on March 16, 2007, and
Officer John Doe.” (Tann Decl. ¶¶ 21, 22; Defs.' Rule 56.1      Officer Lopez would be prejudiced by an extension for
Stmt. ¶ 21, 22; Pl.s' Rule 56.1 Stmt. ¶ 21, 22.) Nor had        service at this time.
Defendants responded to Plaintiffs' document demands
and interrogatories. (Pl.s' Rule 56.1 Stmt. ¶ 21 .)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

                                                                  by the officers, and no effort was made to serve them
   A. Whether service was effected on the defendant               personally or leave papers at their residences).
   officers
Federal Rule of Civil Procedure 4(e)(1) provides that
service of process is effected on an individual in one of            B. Whether an extension for service should be granted
three ways: (1) pursuant to the law of the state in which the      *4 Under Rule 4(m) of the Federal Rules of Civil
district court is located, or in which the service is effected;   Procedure, a plaintiff must properly serve the defendants
(2) by delivering a copy of the summons and complaint             within 120 days of filing of the complaint. Fed.R.Civ.P.
to the individual personally, or by leaving copies at the         4(m). If a plaintiff fails to timely serve, the district court
individual's “dwelling house or usual place of abode with         must either “dismiss the action without prejudice as to
some person of suitable age and discretion then residing          that defendant or direct that service is effected within a
therein”; or (3) by delivering a copy of the summons and          specified time.” Id. The district court is required to grant
complaint to an agent authorized by law to receive service        an appropriate extension of time to effect service if the
of process. Under New York law, service can be made by            plaintiff shows good cause for failure to serve and has
delivering the summons “to a person of suitable age and           discretion to grant such an extension even in the absence
discretion at the actual place of business ... and by either      of good cause. Id.; Zapata v. City of New York, 502
mailing the summons to the person to be served at his or          F.3d 192, 197 (2d Cir.2007) (holding that under Rule
her last known residence or by mailing the summons by             4(m) “district courts have discretion to grant extensions
first class mail to the person to be served at his or her         even in the absence of good cause” but are not required
actual place of business.” N.Y. C.P.L.R. 308 (McKinney            to do so). The policy behind Rule 4(m) and the statute
2007). Under this section, “ ‘actual place of business' shall     of limitations is to promote the “diligent prosecution of
include any location that the defendant, through regular          civil cases.” Nat'l Union Fire Ins. Co. v. Sun, No. 93 Civ.
solicitation or advertisement, has held out as its place of       7170, 1994 U.S. Dist. LEXIS 11934, at *7 (S.D.N.Y. Aug.
business.” Id.                                                    18, 1994); accord Gordon v. Hunt, 116 F.R.D. 313, 320
                                                                  (S.D.N.Y.1987) (noting that the policy behind Rule 4(m)
Plaintiff argues that he complied with New York law by            and the statute of limitations is “to encourage prompt
serving Police Officers George Lopez and “John Doe”               movement of civil actions in the federal courts”).
at the office of Corporation Counsel. Under C.P.L.R.
§ 311, Corporation Counsel is an authorized agent                 In this case, Plaintiff cannot show good cause for failure
permitted to accept service on behalf of the City of New          to serve the defendant police officers within the 120-day
York. N.Y. C.P.L.R. § 311. Plaintiff contends because             period. Plaintiff and Plaintiff's counsel were put on notice
the police officers are employees of the City of New              on June 8, 2007, when Defendants filed their answer,
York, service on the City is proper. Section 311 of the           and again on September 11, 2007, at the initial pretrial
C.P.L.R., however, pertains to “personal service upon             conference before the Court, that the defendant police
a corporation or governmental subdivision” and does               officers had not been served. (Tann Decl. ¶¶ 12, 13.)
not authorize the City of New York to accept service              Despite this notice, Plaintiff took no steps to serve Officer
on behalf of individuals. See id. Nor is the office of            Lopez, request an extension of the 120-day period (Tann
Corporation Counsel the “actual place of business” for            Decl. ¶ 18), or request assistance in locating the officers.
Officer Lopez or the unnamed officer “John Doe,” under            An attorney's inadvertence, neglect, or ignorance of the
C.P.L.R. § 308. The police precinct to which they report          rules does not constitute good cause for untimely service.
and where they conduct their business is their actual             McKibben v. Credit Lyonnais, No. 98 Civ. 3358, 1999 U.S.
place of business. Moreover, Plaintiff made no effort to          Dist. 12310, at *9 (S.D.N.Y. Aug. 9, 1999) (citing Klein v.
serve the officers personally or at their actual residences.      Williams, 144 F.R.D. 16, 19-20 (E.D.N.Y.1992)). Under
Under these circumstances, service on the City of New             the circumstances in this case, Plaintiff fails to establish
York constitutes improper service on the defendant                good cause for untimely service. See Bogle-Assegai v.
police officers. See Moultry v. City of Poughkeepsie, 154         Connecticut, 470 F.3d 498, 508 (2d Cir.2006) (holding that
F.Supp.2d 809, 811 (S.D.N.Y.2001) (holding that service           the plaintiff failed to establish good cause where she knew
on the police officers who allegedly violated plaintiff's civil   that defendants thought service was improper and made
rights was not proper where the summons and complaint             no effort to remedy this defect or ask the court to extend
were served on an official in a city office never frequented      her time to effect service).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

                                                                that, even if the claim is adequately plead, Plaintiff fails to
Nor is this a case where an extension should be granted in      proffer any evidentiary support for the claim.
the Court's discretion despite the absence of good cause. In
considering whether or not to grant an extension absent a       A municipality may not be held liable under 42 U.S.C. §
showing of good cause, the Court must weigh the impact a        1983 for the conduct of its employees based on a theory
dismissal or extension would have on the parties. Zapata,       of respondeat superior. Monell v. Dep't of Social Servs.,
502 F.3d at 197. Dismissing the complaint without               436 U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
prejudice in this case would have serious consequences          Municipal liability attaches only if the plaintiff can show
for Plaintiff because the statute of limitations would bar      that a municipal policy or custom caused the deprivation
him from re-filing. On the other hand, these consequences       of his constitutional rights. Id. at 690-91. Where a plaintiff
are attributable in large part to Plaintiff and his counsel's   alleges municipal liability based on a failure to train and
neglect and failure to prosecute. Plaintiff's counsel filed     supervise, “the inadequacy of police training may serve as
the complaint on February 16, 2007, only three weeks shy        the basis for § 1983 liability only where the failure to train
of the expiration of the three-year statute of limitations      amounts to deliberate indifference to the rights of persons
on his § 1983 claims. Even after being notified that the        with whom the police come into contact,” and therefore
defendant officers had not been served, Plaintiff's counsel     amounts to an actionable city “policy or custom.” City of
failed to make any further attempts to effect service or        Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103
seek an extension of the 120-day period. Importantly,           L.Ed.2d 412 (1989).
Plaintiff's counsel did not inform the Court that he had
lost contact with Plaintiff until his December 12, 2007         In Leatherman v. Tarrant County Narcotics Intelligence
letter requesting a stay of discovery, which the Court          & Coordination Unit, 507 U.S. 163, 113 S.Ct. 1160, 122
had ordered completed by January 1, 2008. In his letter,        L.Ed.2d 517 (1993), the Supreme Court held that district
Plaintiff's counsel stated that he had “recently attempted      courts may not apply a “heightened pleading standard”
to contact Mr. Davis on numerous occasions in order             beyond what is generally required by Federal Rule of
to respond to defendant's [discovery] demands” but had          Civil Procedure 8(a) to Section 1983 complaints alleging
been unable to reach him by either phone or mail. (PL's         municipal liability. Id. at 164. Leatherman appears to
Affirmation, Ex. B.) Although the Court granted counsel's       reject the pleading standard applied by the Second Circuit
request for a 60-day stay of discovery to “provide plaintiff    in Dwares v. City of New York, 985 F.2d 94, 100 (2d
the needed time to effectuate contact” (id.), counsel has       Cir.1993), which held that the allegation of a single
not informed the Court that any contact has been restored.      incident involving only actors below the policymaking
Furthermore, more than four years have passed since the         level does not suffice to state a claim of municipal liability
alleged incident took place. Officer Lopez never received       under Section 1983. See Simpkins v. Bellevue Hosp., 832
notice of this litigation, as he was never served and           F.Supp. 69, 73 n. 3 (S.D.N.Y.1993); see also Cooper v.
no depositions were ever taken to make him aware of             Metro. Transp. Auth., 2006 U.S. Dist. LEXIS 47970, at
the case against him. Were Plaintiff granted leave to           *9-10 (S.D.N.Y. July 13, 2006). Since Leatherman. courts
effect service at this point, Officer Lopez would suffer        in this district have denied motions to dismiss complaints
considerable prejudice in defending against the case, as        alleging that an individual officer's conduct conformed
the facts would have certainly faded from memory. Under         to official policy or custom or that an individual officer
these circumstances, the Court declines to exercise its         was empowered to make policy decisions on behalf of the
discretion to grant an extension for service under Zapata.      municipality. See, e.g., Cooper, 2006 U.S. Dist. LEXIS
                                                                47970, at *9-10 (holding that “[u]nder the Leatherman
                                                                rule ... Plaintiff's bare allegations that Harrington was
   III. Plaintiff's Claim against the City of New York          a “policy maker” and that both Harrington and Paul
 *5 Plaintiff alleges that the City of New York failed          were empowered to make policy decisions on behalf of
to properly train and supervise the police officers who         Metro-North/MTA are sufficient” to withstand a motion
deprived Plaintiff of his constitutional rights. (Compl.¶¶      to dismiss); Lucas v. New York City, 1995 U.S. Dist.
65-66.) Defendants seek to dismiss Plaintiff's claim against    LEXIS 17017, at *7, 1995 WL 675477 (S.D.N.Y. Nov.
the City of New York on the grounds that the complaint          14, 1995) (denying the motion to dismiss plaintiff's § 1983
fails adequately to state a claim for municipal liability and   claim under Leatherman to the extent plaintiff alleges



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

he was arrested pursuant to the long established policy          (2d Cir.2000) (internal quotations omitted). If, however,
of racially selective law enforcement attributable to the        the allegations of a plaintiff's Section 1983 claim are
City). Plaintiff, represented by counsel in this case, fails     insufficient as a matter of law or could not be aided by
adequately to plead a claim of municipal liability against       discovery, a district court may grant summary judgment
the City of New York. Even the usual pleading standard of        even without discovery. M.B. v. Reish, 119 F.3d 230,
Rule 8(a) still requires more than conclusory allegations.       232 (2d Cir.1997) (concluding that the district court's
Bell Atlantic v. Twombly, --- U.S. ----, ----, 127 S.Ct.         denial of discovery was within its discretion because
1955, 1964, 167 L.Ed.2d 929 (2007) (stating that Rule            plaintiff's claims were insufficient as a matter of law
8(a) “requires more than labels and conclusions, and a           and plaintiff failed to present a credible basis to suggest
formulaic recitation of the elements of a cause of action        discovery would produce favorable evidence). In rejecting
will not do”); see also Papasan v. Allain, 478 U.S. 265, 286,    the heightened pleading standard for Section 1983 claims
106 S.Ct. 2932, 92 L.Ed.2d 209 (1986) (stating that on a         in Leatherman, the Supreme Court noted that “federal
motion to dismiss, a district court is “not bound to accept      courts and litigants must rely on summary judgment
as true a legal conclusion couched as a factual allegation”).    and control of discovery to weed out unmeritorious
Plaintiff makes only the conclusory allegation that the          claims sooner rather than later.” Leatherman, 507 U.S. at
City of New York “failed to properly train the person(s)         168-169.
who deprived [Plaintiff] of his civil rights” and “failed to
properly supervise the person(s) who deprived [Plaintiff]        In this case, Plaintiff has not made any showing that
of his civil rights .”                                           further discovery is likely to lead to evidence supporting
                                                                 Plaintiff's claim against the City of New York. Moreover,
                                                                 because Plaintiff's complaint fails to state a claim of
 *6 Such conclusory allegations that a municipality failed       municipal liability upon which relief may be granted,
to train and supervise its employees is insufficient to          Plaintiff's claim against the City of New York is
state a Monell claim. See McAllister v. New York City            insufficient as matter of law. On these grounds, Defendant
Police Dep't, 49 F.Supp.2d 688, 705 (S.D.N.Y.1999)               City of New York's motion for summary judgment is
(“Conclusory allegations of a municipality's pattern or          granted.
policy of unconstitutional behavior are insufficient to
establish a Monell claim, absent evidence to support such
an allegation.”); Oparaji v. City of New York, 1997 U.S.            IV. Plaintiff's Claim against NYPD
Dist. LEXIS 23686, *10, 1997 WL 139160 (E.D.N.Y.                 It is well settled that NYPD, as an agency of the City
Mar. 21, 1997) (dismissing a Monell claim for failure to         of New York, lacks independent legal existence and is
state a claim where plaintiff alleged only that the City had     therefore not a suable entity. Jenkins v. City of New
a policy, practice or custom of failing to adequately screen,    York, 478 F.3d 76, 93 n. 19 (2d Cir.2007); see also
hire and train police officers which resulted in the violation   N.Y.C. Charter § 396 (“All actions and proceedings for
of his constitutional rights).                                   the recovery of penalties for the violation of any law
Plaintiff argues that summary judgment is inappropriate          shall be brought in the name of the city of New York
at this stage because no discovery has taken place. The          and not in that of any agency, except where otherwise
Court granted Plaintiff's request for a stay of discovery        provided by law.”). In his memorandum of law in
from December 20, 2007 to February 12, 2008, and                 opposition to Defendants' motion for summary judgment,
prior to the stay, Defendants had not responded to               Plaintiff concedes that NYPD is a non-suable entity and
Plaintiff's document demands and interrogatories served          discontinues his claim against NYPD. Accordingly, the
on November 19, 2007.                                            claim against NYPD is dismissed.

Generally, before summary judgment may be granted,
the nonmoving party “must have had the opportunity to            CONCLUSION
discover information that is essential to his opposition          *7 For the foregoing reasons, Defendants' motion for
to the motion ... [and] only in the rarest of cases may          summary judgment (Doc. No. 12) is granted. The claims
summary judgment be granted against a plaintiff who has          against Defendant Police Officers George Lopez and “John
not been afforded the opportunity to conduct discovery.”         Doe” are dismissed for non-service, the claims against
Hellstrom v. U.S. Dep't of Veteran Affairs, 201 F.3d 94, 97      Defendant City of New York for failure to state a claim


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Davis v. City of New York, Not Reported in F.Supp.2d (2008)
2008 WL 2511734

and insufficiency as a matter of law, and the claims against
NYPD because it is not a suable entity.                            All Citations

IT IS SO ORDERED.                                                  Not Reported in F.Supp.2d, 2008 WL 2511734

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496


                                                                 A. Facts 1
                 2018 WL 6528496
                                                             1       This account is drawn from the Complaint. Dkt. 1
   Only the Westlaw citation is currently available.
    United States District Court, S.D. New York.                     (“Compl”). For the purpose of resolving the motion
                                                                     to dismiss, all factual allegations in the Complaint
         E. MISHAN & SONS, INC., Plaintiff,                          are presumed true. See Koch v. Christie’s Int'l PLC,
                         v.                                          699 F.3d 141, 145 (2d Cir. 2012). For the purposes
                                                                     of resolving the motions under Rules 12(b)(1) and
           SMART AND EAZY CORP., and
                                                                     12(b)(3), the Court also considered the following
            Masterpan, Inc., Defendants.                             factual submissions: the declarations of Christopher
                                                                     Kikade, Dkt. 17 (“Kikade Decl.”), Leo Lee, Dkt. 15-4
                    18 Civ. 3217 (PAE)
                                                                     (“Lee Decl.”), Raejndra Nagrani, Dkt. 18 (“Nagrani
                             |                                       Decl.”), Brian Doyle, Dkt. 25-5 (“Doyle Decl.”), and
                    Signed 12/12/2018                                the exhibits thereto. The Court cites here the parties'
                                                                     memoranda of law as follows: Dkt. 16 (“D. Mem.”);
Attorneys and Law Firms
                                                                     Dkt. 25 (“P. Mem.”); and Dkt. 26 (“D. Rep.”).

Brian Joseph Doyle, John Zaccaria, Alan Federbush,
Notaro, Michalos & Zaccaria P.C., Orangeburg, NY, for
                                                                                        1. Emson
Plaintiff.
                                                             Emson is a New York corporation with its principal place
Christopher Robert Kinkade, Fox Rothschild LLP,
                                                             of business in New York. Compl. ¶ 7. Emson markets
Lawrenceville, NJ, for Defendants.
                                                             and sells consumer products throughout the United States
                                                             both to wholesalers and directly to customers via print
                                                             media, the Internet, and television advertising. Id. ¶ 11.
                  OPINION & ORDER
                                                             Since at least 2015, Emson has marketed and sold
PAUL A. ENGELMAYER, United States District Judge
                                                             “Gotham Steel,” a line of nonstick cookware and
 *1 Plaintiff E. Mishan & Sons (“Emson”) brings this         bakeware that includes pots and pans. Id. ¶ 12. “The
action against defendants Smart and Eazy Corp. (“S&E”),      Gotham Steel pots and pans are made of aluminum and
and Masterpan, Inc. (“Masterpan”). Emson alleges unfair      have a copper-colored, non-stick ceramic and titanium
competition due to false advertising in violation of 15      coating.” Id. ¶ 13.
U.S.C. § 1125(a) of the Trademark Act of 1946 (“Lanham
Act”).                                                       Emson advertises and sells the Gotham Steel pots and
                                                             pans through direct response (“DRTV”) commercials
Masterpan and S&E now move for dismissal, based on           broadcast on various cable network channels. Id. ¶ 14.
lack of personal jurisdiction under Federal Rule of Civil    Emson “has spent over ten million dollars on advertising
Procedure 12(b)(2), failure to state a claim under Rule      Gotham Steel cookware on television.” Id. ¶ 15. Emson
12(b)(6), and improper venue under Rule 12(b)(3). In the     also “sells the Gotham Steel pots and pans throughout
alternative, defendants move for transfer of venue to the    the United States, including New York and this district,
Central District of California pursuant to 28 U.S.C. §§      directly to consumers through Internet websites and to
1404(a), 1406(a), and 1631.                                  nationwide retailers ... for resale to consumers.” Id. ¶ 16.


For the reasons that follow, the Court denies defendants'    The “retail packaging and label inserts for the Gotham
motions, with one exception: The Court grants the motion     Steel pots and pans include” an “As Seen On TV” logo.
to dismiss Emson’s claims against S&E for failure to state   Id. ¶ 18. Emson also displays this logo both “on its
a claim.                                                     Internet websites” and “in printed advertisements and
                                                             promotional materials.” Id. ¶ 19. Gotham Steel claims that
                                                             it “has sold hundreds of thousands of Gotham steel pots
I. Background



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

and pans labelled and/or packaged in retail boxes printed         pan has a copper-colored cooking surface, Emson alleges
with the ‘As Seen on TV logo.’ ” Id. ¶ 20.                        that it ran tests on samples of the 12-inch OCP, which the
                                                                  OCP website describes as “nonstick ceramic plus copper”
                                                                  and having a “durable, copper-infused nonstick ceramic
                                                                  cooking surface.” Id. ¶ 38. According to Emson, the “test
           2. S&E’s and Masterpan’s Marketing
                                                                  results indicate that the cores of each of the tested Original
              of Their “Original” Copper Pan
                                                                  Copper Pans had undetectable levels of copper” and that
 *2 Defendants S&E and Masterpan are each California              the inner coating on the samples also lacked the presence
corporations with a principal place of business in                of copper. Id. ¶ 46.
California. Id. ¶¶ 8–9.
                                                                  Finally, Emson claims that although defendants, like
Emson alleges that, in or about 2016, “long after Emson           Emson, “use an ‘As Seen On TV logo in their advertising,’
introduced the Gotham Steel pots and pans,” defendants            ” id. ¶ 30, “[d]efendants have not advertised any of [the
began marketing and selling a product bearing the                 OCP] cookware on television or any television advertising
trademark “The Original Copper Pan” (the “OCP”). Id.              for [d]efendants' cookware has been miniscule.” Id.
¶¶ 24, 69. According to Emson, Dreambiz Ltd. of Hong              ¶ 50. Accordingly, Emson alleges, “the use of the
Kong owns the trademark “The Original Copper Pan,”                ‘As seen on TV slogan by [d]efendants is a material
Registration No. 5390167. Id., Ex. D. Emson alleges               misrepresentation.’ ” Id. ¶ 52.
that Dreambiz Ltd. “has shipped non-stick cookware on
several occasions to, and only to, defendant S&E.” Id. ¶          Emson contends that the false claims in defendants'
35.                                                               advertising—the claim to have been the “original” copper
                                                                  pan, the claim that the OCP is made of copper, and
Emson claims that defendants sell the OCP “directly               the claim that defendants' products have been “seen on
to consumers, including consumers in [the Southern                TV” —have “divert[ed] sales from Emson, trade[d] off
District of New York], via the Internet and, as well,             the goodwill built up by Emson’s extensive television
to retailers for resale to consumers, in competition              advertising campaign to create public recognition of its
with Emson’s Gotham Steel Cookware.” Id. ¶ 25.                    products, and deceive[d] the buying public.” Id. ¶ 55. 2
Specifically, Emson alleges, defendants own and operate
the website, www.theoriginalcopperpan.com, through                2      Emson’s Complaint largely treats the two defendants
which they market and sell the OCP. Id. ¶ 33. Defendants                 collectively. In litigating the motions to dismiss,
also allegedly sell and market OCP cookware on                           the parties cast differently the relationship between
Groupon.com. Id. ¶ 43.                                                   them. Defendants acknowledge that Masterpan sells
                                                                         products to the OCP website for resale to consumers.
Emson alleges that, by branding its product as the                       See D. Mem. at 6. Emson contends that because
“original” copper pan, defendants “are attempting to                     the defendants share a principal place of business,
deceive the public by falsely and deceptively conveying to               S&E is accountable for Masterpan’s advertising. See
consumers that its cookware is the first of its kind and that            P. Mem. at 7. Defendants counter that “S&E is an
Emson’s (and other’s) products are not the originals but                 independent, third party package delivery company
                                                                         that provides shipping services to individuals and
are instead mere imitations of Defendants' cookware.” Id.
                                                                         businesses” and that it merely “provides mailing
¶ 28. Emson alleges that defendants' allegedly “false and
                                                                         addresses for some customers, including Masterpan.”
deceptive use of the descriptor ‘original’ is part of a pattern
                                                                         D. Mem. at 2.
and practice of false advertising on its part.” Id.
                                                                    B. Procedural History
Emson further alleges that defendants falsely advertise
                                                                   *3 On April 12, 2018, Emson filed its Complaint.
certain versions of the OCP as being made of, and not
                                                                  Dkt. 1. It brings four claims under the Lanham
merely coated with, copper. Id. ¶ 48. According to Emson,
                                                                  Act, 15 U.S.C. §§ 1125(a)(1)(A) & (B): for falsely
defendants hold out the OCP line of cookware as “copper-
                                                                  advertising that defendants' copper pan is the “original”
infused,” “made of ultra-tough copper,” and featuring
                                                                  of its kind, Compl. ¶¶ 66–76; for falsely advertising
“copper construction.” Id. ¶¶ 29, 41–42. Although each
                                                                  that defendants' pan is “copper,” “copper-infused,”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

of “copper-construction,” and “made of ultra-tough
Copper,” id. ¶¶ 77–85; for falsely advertising that                A plaintiff may make this showing through its “
plaintiffs' product have been “seen on TV,” id. ¶¶ 86–94; as       ‘own affidavits and supporting materials, containing an
well as claims for unfair competition, false designation of        averment of facts that, if credited, would suffice to
origin, false description of fact, and misrepresentation of        establish jurisdiction over the defendant.’ ” S. New Eng.
fact, also based on the defendants' advertising claim that         Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir.
their products are “as seen on TV,” id. ¶¶ 95–103.                 2010) (quoting Whitaker v. Am. Telecasting, Inc., 261
                                                                   F.3d 196, 208 (2d Cir. 2001) ). The Court “construe[s]
On June 4, 2018, Masterpan and S&E filed a joint motion            the pleadings and affidavits in the light most favorable
to dismiss on the grounds identified above, Dkt. 15, a             to [the] plaintiff[ ], resolving all doubts in [the plaintiff’s]
supporting memorandum of law, Dkt. 16, and factual                 favor.” Dorchester, 722 F.3d at 85 (quoting S. New Eng.
materials, Dkts. 17–18. On July 16, 2018, Emson filed a            Tel, 624 F.3d at 138); accord A.I. Trade Fin., Inc. v. Petra
brief in opposition, Dkt. 25. On July 23, 2018, defendants         Bank, 989 F.2d 76, 79–80 (2d Cir. 1993) (“[W]here the issue
filed a reply. Dkt. 26.                                            is addressed on affidavits, all allegations are construed
                                                                   in the light most favorable to the plaintiff and doubts
                                                                   are resolved in the plaintiff’s favor, notwithstanding a
II. Overview                                                       controverting presentation by the moving party.” (citation
Defendants move to dismiss on multiple grounds. The                omitted) ). The Court, however, will neither “draw
Court first considers defendants' argument that the Court          argumentative inferences in the plaintiff’s favor” nor
lacks personal jurisdiction. The Court then considers the          “accept as true a legal conclusion couched as a factual
other asserted grounds for dismissal: improper venue and           allegation.” In re Terrorist Attacks, 714 F.3d at 673
failure to state a claim. Because Emson’s claims against           (citations omitted).
Masterpan survive these motions, the Court last considers
the motion to transfer these surviving claims to the Central        *4 “In a federal question case, where the defendant
District of California.                                            resides outside the forum state, federal courts apply the
                                                                   forum state’s personal jurisdiction rules if the applicable
                                                                   federal statute does not provide for national service of
III. Motion to Dismiss for Lack of Personal Jurisdiction
                                                                   process.” Sunward Elecs., Inc. v. McDonald, 362 F.3d 17,
   A. Applicable Legal Standards                                   22 (2d Cir. 2004) (citation omitted). The Lanham Act does
“[T]he plaintiff bears the burden of establishing that the         not provide for national service of process. Accordingly,
court has jurisdiction over the defendant.” DiStefano v.           New York’s long-arm statute, New York Civil Practice
Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001)               Law and Rules (“CPLR”) § 302(a), governs the instant
(citation omitted); see also In re Terrorist Attacks on Sept.      action. See id.; Fort Knox Music Inc. v. Baptiste, 203 F.3d
11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). What a plaintiff       193, 196 (2d Cir. 2000).
must show “to defeat a defendant’s claim that the court
lacks personal jurisdiction over it ‘varies depending on           Under CPLR § 302(a)(1), two conditions must be met
the procedural posture of the litigation.’ ” Dorchester Fin.       for a court to exercise personal jurisdiction over a
Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir.            non-domiciliary defendant. First, the defendant must
2013) (per curiam) (quoting Ball v. Metallurgie Hoboken-           “transact[ ] [ ] business within the state or contract[ ]
Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990) ). In the         anywhere to supply goods or services in the state.”
posture here, where a case is prior to discovery, a plaintiff      C.P.L.R. § 302(a)(1) (2006). Second, the cause of action
may defeat such a jurisdiction testing motion “by pleading         must arise from the “act[s] which are the basis of
in good faith[ ] legally sufficient allegations of jurisdiction.   jurisdiction.” Id. The Second Circuit has held that this
At such a preliminary stage, the plaintiff’s prima facie           second condition requires a showing that the contacts with
showing may be established solely by allegations.” Id.;            the state had a “substantial relationship” to the cause of
see also In re Terrorist Attacks, 714 F.3d at 673 (“In             action. Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt.,
order to survive a motion to dismiss for lack of personal          LLC, 450 F.3d 100, 103 (2d Cir. 2006).
jurisdiction, a plaintiff must make a prima facie showing
that jurisdiction exists.” (citation omitted) ).



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

Section 302(a)(1) is a “single act” statute; therefore, the    Masterpan to the sale of the OCP are substantially more
defendant need not have engaged in more than one               fulsome.
transaction in, or directed to, New York for New York
courts to invoke jurisdiction. See Deutsche Bank Sec., Inc.     *5 Masterpan does not dispute Emson’s assertion that
v. Montana Bd. of Investments, 7 N.Y.3d 65, 70 (2006).         Masterpan’s products are sold within New York. In
Such jurisdiction exists even if “the defendant never enters   contesting personal jurisdiction, Masterpan counters that
New York, so long as the defendant’s activities here           it “has never sold any accused products to consumers
were purposeful and there is a substantial relationship        or businesses within New York.” D. Mem. at 8. Rather,
between the transaction and the claim asserted.” Kreutter      Masterpan represents, it sells its products “to third party
v. McFadden Oil Corp., 71 N.Y.2d 460, 467 (1988)               OCP website [sic], which is a generally-available website
(citations omitted); see also Bank Brussels Lambert v.         and not domiciled in New York or directed at New York
Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 787 (2d Cir.       consumers.” Id. at 8. Masterpan emphasizes that it does
1999) (finding jurisdiction based on a single transaction      not “advertise[ ] in New York[ ] or receive[ ] funds from
where defendant was not physically present in state). A        any individual business in New York,” and that it is not
court may also find jurisdiction based on the totality         “licensed or registered to do business in New York and
of the defendant’s conduct. See, e.g., CutCo Indus., Inc.      do[es] not pay New York taxes.” Id. Masterpan further
v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986) (“No             disputes that it “own[s] or controls marketing statements
single event or contact connecting defendant to the forum      on the third-party websites from which Plaintiff purchased
state need be demonstrated; rather, the totality of all        the accused products.” Id., at 1.
defendant’s contacts with the forum state must indicate
that the exercise of jurisdiction would be proper.”)           The Court holds that Emson has made both showings
(citations omitted).                                           required under CPLR § 302(a)(1) to demonstrate personal
                                                               jurisdiction over Masterpan in New York.
Section 302(a)(2) provides an alternative basis for
personal jurisdiction over a defendant who “in person or
through an agent ... commits a tortious act within the
                                                                     1. Masterpan Transacts Business in New York
state, except as to a cause of action for defamation of
character arising from the act.” As with Section 302(a)        Under the long-arm statute, Emson must first establish
(1), “there is no minimum threshold of activity required       that Masterpan “transacts [ ] business within the state
so long as the cause of action arises out of the allegedly     or contracts anywhere to supply goods or services in the
infringing activity in New York.” Citigroup Inc. v. City       state.” C.P.L.R. § 302(a). Emson has made this showing
Holding Co., 97 F. Supp. 2d 549, 567 (S.D.N.Y. 2000).          in two ways.
Even “[o]ffering one copy of an infringing work for sale
in New York ... constitutes commission of a tortious           First, Emson purchased three products from the OCP
act within the state sufficient to imbue [the] Court with      website, which, Emson alleges, Masterpan controls.
personal jurisdiction over the infringers.” Id. (quoting       Because New York’s long-arm statute is a single-act
Editorial Musical Latino Americana, S.A. v. Mar Int'l          statute, Deutsche Bank Sec., Inc., 7 N.Y.3d at 70, these
Records, Inc., 829 F. Supp. 62, 64 (S.D.N.Y. 1993) ).          three sales and deliveries constitute more than sufficient
                                                               business contact with New York to satisfy the threshold
                                                               requirement that the defendant conduct business within
   B. Discussion
                                                               the state. This showing would suffice, in fact, even if the
Emson argues that the Court has specific jurisdiction over
                                                               OCP website used by Masterpan to facilitate its sales
defendants under New York’s long-arm statute, C.P.L.R.
                                                               were outside of Masterpan’s ownership and control. See
§§ 302(a)(1), based on defendants' having caused sales in
                                                               EnviroCare Techs., LLC v. Simanovsky, No. 11 Civ. 3458
New York of the products at issue. P. Mem. at 9–15.
                                                               (JS) (ETB), 2012 U.S. Dist. LEXIS 78088, at *13, 2012
For purposes of analyzing the competing arguments as
                                                               WL 2001443 (E.D.N.Y. June 4, 2012) (“[E]ven though
to this question, the Court treats Masterpan and S&E
                                                               Defendants did not personally manage the websites
collectively (and refers to them together as “Masterpan”),
                                                               through which they sold their products, their internet-
recognizing, as developed in the discussion of the motions
under Rule 12(b)(6), that Emson’s allegations linking


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     4
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

based activities established regular business with foreign      *6 Both Groupon.com and the OCP website list
jurisdictions, including New York.”).                          Masterpan’s principal place of business, in California,
                                                               as the return address for products purchased on those
That Masterpan does not operate a brick and mortar             websites. This fact does not defeat Emson’s showing of
store in New York is also not determinative. What              personal jurisdiction, as it is inconsistent with neither
matters is that Masterpan, via the OCP website and/or          Masterpan’s role in causing these websites to sell its
Groupon.com, marketed its products to residents of New         products to New Yorkers nor Masterpan’s role of
York and sold those products, through at least one of          sending its products to New York buyers. And while
those websites, to people within that state, appreciating      Emson, pre-discovery, does not yet have access to
that the products would be sent to New York residents.         Masterpan’s contractual agreement with the OCP website
By advertising its product on interactive websites through     and Groupon.com, it is fair to infer that Masterpan
which users make purchases, Masterpan purposefully             derives some financial or business benefit from the sale
availed itself of the privilege of conducting business in      to customers of its products through these sites, including
New York. See, e.g., Citigroup Inc. v. City Holding Co., 97    the sale of the three products to Emson in New York.
F. Supp. 2d 549, 567 (S.D.N.Y. 2000) (denying motion to        Masterpan does not proffer otherwise. Accordingly, the
dismiss for lack of personal jurisdiction based on finding     Court holds, the shipment of the allegedly infringing
that operating an interactive website that is accessible in    cookware into New York “constituted the transacting of
New York constitutes transacting business under Section        business.” John Wiley & Sons, Inc. v. Treeakarabenjakul,
302(a)(1) ).                                                   No. 09 Civ. 2108 (CM), 2009 WL 1766003, at *4
                                                               (S.D.N.Y. June 18, 2009) (citing Pearson Educ., 525 F.
Second, Emson plausibly alleges that Masterpan has             Supp. at 558) (emphasis in original).
shipped products into the state. Even if the Court accepts
as true Masterpan’s assertions that it has not sold products
in New York, Emson’s allegation that Masterpan has
                                                                     2. The Cause of Action Arises From Business
shipped infringing products to New York is sufficient to
                                                                         Masterpan Transacted in New York
show that Masterpan conducts business in New York.
See Pearson Education, Inc. v. Shi, 525 F. Supp. 2d 551        Emson must also show that its claims here arise from
(S.D.N.Y. 2007). In Pearson, the district court found          the “act[s] which are the basis of jurisdiction.” C.P.L.R.
personal jurisdiction with respect to plaintiffs' Lanham       § 302(a). Emson easily clears this bar. Its claim is
Act claims where the defendant sold infringing works           that Masterpan has engaged in false advertising as to
through third-party websites and shipped those products        Masterpan’s pots, including by falsely terming them
into the forum where plaintiff filed the lawsuit. Id.          “original,” by falsely hyping their copper content, and
at 554. Similarly here, Emson alleges that Masterpan           by falsely claiming that its products had been “seen on
does ship products to New York. Masterpan notably              TV.” Those claims broadly implicate Masterpan’s sales,
does not dispute—indeed, it appears to confirm—this            including those to New York consumers. And Emson
point. In his declaration, Masterpan chief financial officer   adequately pleads that three units of Masterpan cookware
Rajendra Nagrani attests that “Masterpan ships its             were sold to New York residents and shipped to New
products through an independently-owned, third party           York. This showing is sufficient to demonstrate that
freight shipping company, Smart & Eazy.” Nagrani               Emson’s claims arise from the conduct that gives rise to
Decl. at 2. Similarly, the exhibits attached to Emson’s        personal jurisdiction.
Complaint drawn from the Groupon.com website suggest
that seller Masterpan handles the pricing and shipping
of its products purchased through that website. See
                                                                             3. The Exercise of Jurisdiction
Compl. Exs. I–K (“The merchant is solely responsible
                                                                             is Consistent with Due Process
to purchasers for the fulfillment, delivery, care, quality,
and pricing information of the advertised goods and            Having held that New York’s long-arm statute authorizes
services.” (emphasis added) ).                                 the exercise of jurisdiction over Masterpan, the Court
                                                               finally must satisfy itself that this exercise is consistent
                                                               with due process. To do so, the Court applies a minimum-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

contacts test and a reasonableness inquiry. See Bank          These factors make the exercise of jurisdiction entirely
Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 305         reasonable. Masterpan allegedly sold and shipped
F.3d 120, 127 (2d Cir. 2002).                                 products to New York. Having chosen to do so,
                                                              Masterpan could reasonably have expected to be subject
To determine whether a defendant has sufficient minimum       to suit in New York in connection with such sales and
contacts with the New York venue, the Court considers         deliveries to New York buyers. Masterpan has not made
whether the defendant “ ‘purposefully availed itself’ of      any showing of countervailing considerations, such as a
the privilege of doing business in the forum state and        burden that trying this case in New York might pose to it
could ‘reasonably anticipate being haled into court there.’   or a unique interest that California has in this controversy.
” Pearson Educ., Inc. v. Shi, 525 F. Supp. 2d 551, 557        And the New York long-arm statute does not by nature
(S.D.N.Y. 2007) (quoting Burger King Corp. v. Rudzewicz,      tempt due process limits; on the contrary, “[t]he New
471 U.S. 462, 474–75 (1985) ). Here, Masterpan’s contacts     York long-arm statute does not extend in all respects to
with New York—causing its cookware to be marketed to,         the constitutional limits.” Licci ex rel. Licci v. Lebanese
and then shipped to, New York residents—readily qualify       Canadian Bank, SAL, 673 F.3d 50, 60–61 (2d Cir. 2012).
as purposeful availment so as to satisfy the minimum          Accordingly, the Court holds that both the minimum
contacts test.                                                contacts and reasonableness requirements of due process
                                                              have been met.
Although a plaintiff’s showing of “minimum contacts”
will generally satisfy due process, the defendant can         The Court therefore finds the exercise of personal
present a “compelling case that the presence of some other    jurisdiction here proper.
considerations would render jurisdiction unreasonable.”
Metro. Life Ins. Co. v. Robertson–Ceco Corp., 84 F.3d
560, 568 (2d Cir. 1996) (quoting Burger King, 471 U.S.        IV. Motion to Dismiss for Improper Venue
at 477). The reasonableness inquiry “hinges on whether
                                                                 A. Applicable Legal Standards
the assertion of jurisdiction comports with ‘traditional
                                                              The plaintiff also “bears the burden of demonstrating
notions of fair play and substantial justice.’ ” Chatwal
                                                              that [its] chosen venue is proper.” Vann v. Fischer, No.
Hotels & Resorts LLC v. Bollywood Co., 90 F. Supp. 3d
                                                              11 Civ. 1958 (JPO), 2012 WL 2384428, at *4 (S.D.N.Y.
97, 107 (quoting Int'l Shoe Co. v. State of Washington, 326
                                                              June 21, 2012). In ruling on a motion to dismiss pursuant
U.S. 310, 316 (1945) ). The Court weighs five factors when
                                                              to Rule 12(b)(3), the Court accepts as true all factual
determining reasonableness:
                                                              allegations in the non-moving party’s pleadings, including
                                                              the complaint and supporting affidavits, and draws all
                                                              reasonable inferences in that party’s favor. See Blakely
            (1) the burden that the exercise                  v. Lew, No. 13 Civ. 2140 (JMF), 2013 WL 6847102,
            of jurisdiction will impose on the                at *1 (S.D.N.Y. Dec. 30, 2013). If the Court chooses
            defendant; (2) the interests of the               not to hold an evidentiary hearing and, instead, relies
            forum state in adjudicating the                   only “on pleadings and affidavits, the plaintiff need only
            case; (3) the plaintiffs interest in              make a prima facie showing of [venue].” Gulf Ins. Co. v.
            obtaining convenient and effective                Glasbrenner, 417 F.3d 353, 355 (2d Cir. 2005) (alteration
            relief; (4) the interstate judicial[ ]            in original).
            system’s interest in obtaining the
            most efficient resolution of the
            controversy; and (5) the shared                     B. Discussion
            interest of the states in furthering              In cases where the plaintiff brings a civil action in a district
            social substantive policies.                      other than the one where any defendant lives, venue will
                                                              be proper if “a substantial part of the events or omissions
                                                              giving rise to the claim occurred” in that judicial district.
*7 Kernan v. Kurz–Hastings, Inc., 175 F.3d 236, 244 (2d       28 U.S.C. § 1391(b)(2).
Cir. 1999) (internal quotations and citations omitted).




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

Emson makes the requisite prima facie showing of
venue here. The events giving rise to Emson’s claim                 [a]ny person who, on or in connection with any goods or
are the advertisement of products that are marketed                 services, or any container for goods, uses in commerce
by defendants to New York residents and the shipping                any ... false or misleading description of fact, or false or
of products to venues including New York. Emson’s                   misleading representation of fact, which—
Complaint sufficiently alleges both that these products
                                                                      (A) is likely to cause confusion, or to cause mistake,
were marketed to individuals in New York through the
                                                                        or to deceive as to the affiliation, connection, or
interactive OCP website and through Groupon.com, and
                                                                        association of such person with another person, or
that they thereafter were shipped by Masterpan and
                                                                        as to the origin, sponsorship, or approval of his
delivered to Emson’s address in New York. There is a
                                                                        or her goods, services, or commercial activities by
sufficiently substantial nexus between Emson’s claims and
                                                                        another person, or
this forum to make venue here proper under § 1391(b)(2).
                                                                      (B) in commercial advertising or promotion,
                                                                        misrepresents the nature, characteristics, qualities,
V. Motion to Dismiss for Failure to State a Claim
                                                                        or geographic origin of his or her or another
   A. Applicable Legal Standards                                        person’s goods, services, or commercial activities[.]
To survive a motion to dismiss under Rule 12(b)(6), a
                                                                15 U.S.C. § 1125(a)(1).
complaint must plead “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v.
                                                                Here, the Complaint plausibly alleges that Masterpan
Twombly, 550 U.S. 544, 570 (2007). A claim is facially
                                                                falsely describes its products in several respects. First, it
plausible “when the plaintiff pleads factual content that
                                                                claims that Masterpan falsely describes its pots as being
allows the court to draw the reasonable inference that the
                                                                made of copper construction (e.g., “having a durable,
defendant is liable for the misconduct alleged.” Ashcroft
                                                                copper-infused nonstick ceramic cooking surface”) when
v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must be
                                                                in fact they are not. ¶¶ 38, 44. Emson’s basis for
dismissed where, as a matter of law, “the allegations in
                                                                asserting falsehood are tests that it ran to determine the
a complaint, however true, could not raise a claim of
                                                                composition of the OCP, which did not detect any level
entitlement to relief.” Twombly, 550 U.S. at 558. When
                                                                of copper in the “cores of each of the tested [OCPs].”
resolving a motion to dismiss, the Court must assume
                                                                Id. ¶ 46. This allegation of a central factual falsehood
all well-pleaded facts to be true, “drawing all reasonable
                                                                as to the composition of Masterpan’s product is clearly
inferences in favor of the plaintiff.” Koch, 699 F.3d at 145.
                                                                sufficient to state a claim under the Lanham Act. In
That tenet, however, does not apply to legal conclusions.
                                                                addition, Emson plausibly alleges two other falsehoods:
See Iqbal, 556 U.S. at 678. Pleadings that offer only
                                                                that (1) Masterpan’s “branding of its products as The
“labels and conclusions” or “a formulaic recitation of the
                                                                Original Copper Pan” is deceptive in that it suggests it
elements of a cause of action will not do.” Twombly, 550
                                                                “is the first of its kind,” when in fact other copper pots
U.S. at 555.
                                                                and pans preceded it on the market, Id. ¶ 27; and (2)
                                                                Masterpan misrepresents its products as having been “As
  B. Discussion                                                 Seen on TV,” Id. ¶ 53, when in fact they—unlike Emson’s
 *8 As noted, Emson brings false advertising claims under       competing products—were not. 3
15 U.S.C. §§ 1125(a)(1)(A)–(B). The analysis as to whether
these state claims differ by defendant.                         3        To be sure, Emson contradictorily alleges that
                                                                         Masterpan does not market the OCP on television or
                                                                         that it does so minimally. See Compl. ¶ 50. Discovery
                                                                         will determine whether in fact the OCP has never been
                       1. Masterpan
                                                                         marketed on television, or whether it has been, in
The Complaint states a claim under the Lanham Act                        which case Masterpan may have available a defense,
                                                                         at least as to this claim, of literal truthfulness.
against Masterpan. The Act makes liable:
                                                                Masterpan’s attempts to distance itself from the
                                                                statements on the OCP website and Groupon.com do not



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

gain traction on a motion to dismiss. It is conceivable           articulates between S&E and the allegedly misleading
that Masterpan had no agency over or awareness of                 statements is that S&E shares an address with Masterpan.
the statements made to market its product in these                See Compl. ¶ 8–9. That is not a sufficient basis on which
fora, and Masterpan will be at liberty to attempt to              to tie S&E to the actionable conduct alleged here. And
develop such theories in discovery. But on a motion               the Complaint’s allegations that S&E falsely described or
to dismiss, the Court cannot so assume. Viewing the               advertised any relevant product are conclusory. Pleadings,
facts in the light most favorable to the plaintiff, it is         however, “must contain something more than ... a
plausible that Masterpan controls or is party to the              statement of facts that merely creates a suspicion [of] a
marketing statements regarding its products that appear           legally cognizable right of action,” Twombly, 550 U.S. at
on both websites. The OCP website bears the name of               555. Accordingly, the Court grants the motion to dismiss
the product that Masterpan manufactures and sells. Even           the claims against S&E.
if, as defendants note, the domain is not registered to
Masterpan, D. Mem. at 7, it is plausible that Masterpan
has had a say in the words used to market its products as         VI. Motion to Transfer Venue
sold through that website. Masterpan’s control over the           The Court, finally, considers Masterpan’s motion to
advertising on Groupon.com is even more plausible. The            transfer venue to the Central District of California, the site
Groupon.com webpage explicitly states that the product            of its principal place of business.
is “[s]old by Master[p]an” and that “the merchant is solely
responsible to purchasers for the fulfillment, delivery,
                                                                     A. Applicable Legal Standards
care, quality, and pricing information of the advertised
                                                                  A district court has broad discretion when deciding
goods and services.” Compl. Exs. I, K (emphasis added).
                                                                  a motion to transfer venue. N. Y. Mar. & Gen. Ins.
These allegations easily make plausible the claim that
                                                                  Co. v. Lafarge N.A., Inc., 599 F.3d 102, 112 (2d Cir.
Masterpan is responsible for the advertisements made
                                                                  2010). However, the party seeking transfer “carries the
in connection with the OCP on the OCP website and
                                                                  ‘burden of making out a strong case for transfer.’ ” Id.
Groupon.com.
                                                                  at 114 (quoting Filmline (Cross-Country) Prods., Inc. v.
                                                                  United Artists Corp., 865 F.2d 513, 521 (2d Cir. 1989)
                                                                  ). To prevail, the moving party must make a “clear and
                           2. S&E                                 convincing” showing that transfer is proper. See id. at
                                                                  113–14; see also Hershman v. UnumProvident Corp., 658
 *9 Emson’s Complaint, however, does not adequately               F. Supp. 2d 598, 600 (S.D.N.Y. 2009); Schieffelin & Co. v.
plead Lanham Act claims against S&E.                              Jack Co. of Boca, Inc., 725 F. Supp. 1314, 1321 (S.D.N.Y.
                                                                  1989) (“The moving party must make a clear-cut showing
The Complaint persistently lumps both Masterpan and               that transfer is in the best interests of the litigation.”).
S&E together as “defendants.” See, e.g., Compl. ¶ 25
(“On information and belief, Defendants sell The Original         When evaluating a motion to transfer, the Court’s
Copper Pan cookware products directly to consumers,               principal consideration is “the convenience of parties and
including consumers in this district, via the Internet and,       witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).
as well, to retailers for resale to consumers....”). It recites   Courts undertake a two-step inquiry to decide motions to
sufficient basis on which to conclude that Masterpan              transfer venue under § 1404(a). Everlast World’s Boxing
markets and sells the OCP. For example, it alleges, with          Headquarters Corp. v. Ringside, Inc., 928 F. Supp. 2d 735,
documentary support, that the Groupon.com website                 743 (S.D.N.Y. 2013).
explicitly states that the OCP is “[s]old by Master[p]an.”
Id., Ex. I. The Complaint also attaches documentary               At the first step, the Court must determine “ ‘whether the
evidence that Masterpan shares directors with Dreambiz,           action could have been brought in the transferee district.’
Ltd., which owns the trademark “The Original Copper               ” Id. (quoting Robertson v. Cartinhour, No. 10 Civ. 8442
Pan.” See id. Exs. B–C.                                           (LTS) (HBP), 2011 WL 5175597, at *3 (S.D.N.Y. Oct. 28,
                                                                  2011) ). If so, the Court then must determine “ ‘whether
The Complaint, however, does not contain any such                 transfer would be an appropriate exercise of the Court’s
specific pleadings as to S&E. The only connection Emson           discretion.’ ” Everlast, 928 F. Supp. 2d at 743 (quoting


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

Robertson, 2011 WL 5175597, at *3). This second step             relationship between the forum and the cause of action.”
entails weighing the following factors: “(1) the plaintiff’s     CYI, Inc. v. Ja–Ru, Inc., 913 F. Supp. 2d 16, 21 (S.D.N.Y.
choice of forum, (2) the convenience of witnesses, (3) the       2012).
location of relevant documents and relative ease of access
to sources of proof, (4) the convenience of parties, (5)         Here, important facts giving rise to Emson’s claims
the locus of operative facts, (6) the availability of process    occurred in California. That is because Emson claims false
to compel the attendance of unwilling witnesses, and (7)         advertising by Masterpan. The inquiries as to Masterpan’s
the relative means of the parties.” Lafarge, 599 F.3d at         causal role in making the allegedly false representations,
112 (quoting D.H. Blair & Co., Inc. v. Gottdiener, 462           the basis on which these representations were made, and
F.3d 95, 106–07 (2d Cir. 2006) ). The moving party must          the development of the company’s marketing plan, as
show by clear and convincing evidence that these seven           relevant, are likely to turn on events occurring in or
factors favor the new venue. Otherwise, the action must          around Masterpan’s principal place of business.
be maintained in this District. See id.
                                                                 But the pertinent evidence will not uniformly come
                                                                 from there. Some of the proof used to test the
   B. Discussion                                                 validity of Masterpan’s claims will derive from elsewhere.
 *10 The Court considers first whether Emson could have          Masterpan’s claim that its product was the “original”
brought this action in the Central District of California.       of its kind will largely be proven, or disproven, based
Venue is proper in “a judicial district in which any             on plaintiffs' ability to muster evidence as to prior
defendant resides, if all defendants are residents of the        incarnations of this cookware including, presumably,
State in which the district is located.” 28 U.S.C. § 1391(b)     Emson’s own. Masterpan’s claim that its product is
(1). Because Masterpan resides in California, venue is           copper-based will presumably turn on expert analyses
proper there. See Compl. ¶ 19; 28 U.S.C. § 1391(c).              like the one Emson claims to have conducted. There is
                                                                 no reason to assume that such extrinsic-to-Masterpan
The Court next applies the multi-factor balancing test.          proof is uniquely situated, if at all, in California. And
The Court finds that one factor favors a transfer of venue       the truthfulness of Masterpan’s claim that its product
(the locus of operative fact) and another favors denying         has been “seen on TV” will presumably turn on analyses
transfer (the plaintiff’s choice of forum). The remaining        drawn from its business records but also from those of
factors, however, are neutral or nearly so.                      the television networks or station on which Masterpan
                                                                 may claim to have aired its advertisements. Separately,
Locus of operative facts: This factor is a primary one           to the extent that Masterpan may carry through on the
in determining a § 1404(a) motion to transfer. Smart v.          suggestion in its briefs that it does not manufacture
Goord, 21 F. Supp. 2d 309, 316 (S.D.N.Y. 1998) (citation         the product at issue, its proof would presumably turn
omitted). It “substantially favors transfer from this district   on evidence from the actual manufacturer. Masterpan,
when a party ‘has not shown that any of the operative facts      however, has not represented who that entity is or where
arose in the Southern District of New York.’ ” SBAV LP           it is situated, but presumably, in light of its motion to
v. Porter Bancorp, Inc., No. 13 Civ. 372 (PAE), 2013 WL          transfer venue, would have done so had that entity been
3467030, at *4 (S.D.N.Y. July 10, 2013) (quoting Dr. Boy         California-based.
GmbH v. Nationwide Ins., No. 96 Civ. 3217 (AGS), 1996
WL 350699, at *2 (S.D.N.Y. June 25, 1996) ). “[W]here             *11 There will also be some proof derived from this
there is no material connection between this district and        District. Emson alleges, and represents that it will show,
the operative facts[,] the interests of justice require the      that New York consumers were among those who bought
transfer of the action.” Cohn v. Metro. Life Ins., Co., No.      the OCR Of necessity, some such proof will be presented
07 Civ. 0928 (HB), 2007 WL 1573874, at *3 (S.D.N.Y.              at trial. However, such proof will presumably be limited
May 31, 2007) (citation omitted). “To determine the locus        in scope. Emson has not alleged facts indicating that sales
of operative facts, a court must look to the site of the
                                                                 by Masterpan to New York consumers are unique. 4
events from which the claim arises.” AVEMCO Ins. Co.
v. GSV Holding Corp., No. 96 Civ. 8323 (LAP), 1997 WL
                                                                 4      One or both parties presumably may also seek
566149, at *6 (S.D.N.Y. Sept. 11, 1997) (citation omitted).
In assessing this factor, the Court focuses on “the degree of           testimony and documents from Dreambiz, Ltd., the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

       Hong Kong-based company that owns the trademark         203, 208–09 (S.D.N.Y. 1998) (“Vague generalizations and
       “The Original Copper Pan.” Compl. ¶ 34.                 failure to clearly specify the key witnesses to be called,
Accordingly, the Court finds that the locus of operative       along with a statement concerning the nature of their
facts, on balance, weighs in favor of transferring venue to    testimony, are an insufficient basis upon which to grant a
the Central District of California.                            change of venue under § 1404(a).”). And the nature of the
                                                               claims here, which appears largely to turn largely on the
Plaintiff’s choice of forum: This factor, like the locus of    truth or falsity of Masterpan’s marketed claims about its
operative facts, is given considerable weight. See SBAV        product, is such that this case is inherently less likely than
LP v. Porter Bancorp, Inc., No. 13 Civ. 372 (PAE),             many to require a lengthy autopsy of corporate decision-
2013 WL 3467030, at *11 (S.D.N.Y. July 10, 2013) (“A           making and a consequent long line of corporate witnesses.
plaintiff’s choice of forum is accorded considerable weight
in the § 1404(a) balancing test.”). And there are no            *12 Nor has either party argued, let alone shown,
offsetting facts. Plaintiffs have grounded their decision      that the location of relevant documents presents a
to sue here on, as alleged, Masterpan’s having marketed        material convenience issue. And, in an era of electronic
and caused multiple sales of its product to occur in this      maintenance and transmission of discovery, this factor is
District. This factor thus strongly favors denial of the       widely and rightly regarded as of diminished importance.
motion to transfer. See, e.g., Atlantic Recording Corp. v.     See ESPN, Inc. v. Quicksilver, Inc., 581 F. Supp. 2d 542,
Project Playlist, Inc., 603 F. Supp. 2d 690, 698 (S.D.N.Y.     548 (S.D.N.Y. 2008) (“In an era of electronic documents,
2009) (finding that plaintiffs' choice of forum merited        easy copying and overnight shipping, this factor assumes
substantial deference where “three out of six of them          much less importance than it did formerly.” (citing
maintain their principal place of business [there], and        Angelov v. Wilshire Bancorp, No. 06 Civ. 4223 (CM), 2007
because defendant conducts business [there]”); Hershman        WL 237513, at *4 (S.D.N.Y. Aug. 14, 2007) ) ).
v. UnumProvident Corp., 658 F. Supp. 2d 598, 601
(S.D.N.Y. 2009) (finding that “plaintiff’s choice of forum     Nor has either party identified unique issues as to its
weighs against a transfer” where defendant has offered         convenience or as to why an imbalance in the parties'
“no evidence that plaintiff chose the Southern District to     financial or other means make a transfer (or the lack
give him an improper advantage or put defendants at a          thereof) in the interests of justice. Cf. Am. Steamship
tactical disadvantage”).                                       Owners Mut. Protection and Idem. Ass'n, Inc. v. Lafarge
                                                               N.A., Inc., 474 F. Supp. 2d 474, 485 (S.D.N.Y. 2007)
Other factors: On close consideration, the Court’s             (finding that the relative means favors plaintiff’s choice
judgment is that all other factors are neutral or close to     of forum where plaintiff’s “revenue and size are dwarfed”
it. Indeed, neither party fulsomely litigated this motion—     by defendant); Herbert Ltd. Partnership v. Electronic
each side’s submissions as to various factors were sparse.     Arts, Inc., 325 F. Supp. 2d 282, 290 (S.D.N.Y. 2003)
                                                               (finding that relative means favors plaintiff’s choice of
In many cases, the convenience of witnesses is a key factor.   forum where defendant’s “annual revenue appears to have
Neither party, however, has provided a list of witnesses       exceeded [plaintiff’s] annual revenue by a factor of more
to demonstrate the greater suitability of one forum over       than one thousand in 2003”). 5
the other. See, e.g., Am. Eagle Outfitters, Inc. v. Tala
Bros. Corp., 457 F. Supp. 2d 474, 479 (S.D.N.Y. 2006)          5      Under the case law, the convenience of counsel is not
(“Having failed to identify particular unwilling witnesses            germane to a motion to transfer. See, e.g., Fuji Photo
who might be more available in California than in New                 Film Co., Ltd. v. Lexar Media, Inc., 415 F. Supp.
York, the Defendants have failed to establish that this               2d 370, 374 (S.D.N.Y. 2006) (“[T]he convenience
factor weighs in their favor.”); Kiss My Face Corp. v.                of counsel is not an appropriate factor to consider
Bunting, No. 02 Civ. 2645 (RCC), 2003 WL 22244587, AT                 on a motion to transfer.”) (quoting Invivo Research,
*2 (S.D.N.Y. Sept. 30, 2003) (finding that convenience of             Inc. v. Magnetic Resonance Equip. Corp., 119 F.
witnesses weighed against transfer because movant “failed             Supp. 2d 433, 438 (S.D.N.Y. 2000) ); Cento Grp.,
to supply the Court with any list, detailed or otherwise,”            SPA. v. OroAmerica, Inc., 822 F. Supp. 1058, 1061
of witnesses inconvenienced by the current forum); Orb                (S.D.N.Y. 1993) (“The convenience of counsel is
                                                                      of relatively little consequence....”). In any event,
Factory, Ltd. v. Design Sci. Toys, Ltd., 6 F. Supp. 2d
                                                                      Emson is represented by New York area counsel


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
E. Mishan & Sons, Inc. v. Smart and Eazy Corp., Slip Copy (2018)
2018 WL 6528496

       and Masterpan is represented by New York (and                were neutral). Accordingly, the Court denies defendants'
       California) counsel.                                         motion to transfer venue.

On balance, therefore, one important factor (locus of
events) favors transfer and another important factor (the
plaintiff’s choice of forum) favors the current venue.                                    CONCLUSION
The Court therefore cannot, and does not, find that
                                                                    For the foregoing reasons, the Court denies all of
the balance of factors clearly favors transfer or that
                                                                    defendants' motions to dismiss, with the exception of
transfer, in any real sense, is necessary here to further
                                                                    the motion to dismiss the claims against defendant S&E
“the convenience of parties and witnesses, in the interest
                                                                    for failure to state a claim. The Court further denies
of justice.” 28 U.S.C. § 1404(a); see, e.g., Ramirez v.
                                                                    defendants' motion to transfer venue to the Central
SupportBuddy Inc., 2018 WL 2089362 (S.D.N.Y. May
                                                                    District of California. The Clerk of Court is respectfully
4, 2018) (denying motion to transfer case to Eastern
                                                                    requested to terminate the motions pending at Dkt. 15.
District of California, even though all defendants resided
in California, because, inter alia, “plaintiff resides in New
                                                                     *13 Discovery will now commence. By Monday,
York and accessed defendants' website from New York”
                                                                    December 17, 2018, the parties are to submit a proposed
and “defendants do not provide any reasons for why
                                                                    case management plan, consistent with the Court’s
it would be inconvenient for them to litigate in New
                                                                    individual rules, that provides for the close of fact
York”); Karam v. N. Y. Power Auth., No. 16 Civ. 6286
                                                                    discovery by the end of April 2019.
(VB), 2017 WL 1424568, at *2 (S.D.N.Y. 2017) (finding
that plaintiff’s choice of forum should not be disturbed
                                                                    SO ORDERED.
where all other factors were neutral and locus of operative
facts was split between multiple fora); Hershman, 658
F. Supp. 2d at 603 (denying motion to transfer venue                All Citations
where locus of operative facts favored transfer, plaintiff’s
choice weighed against transfer, and all other factors              Slip Copy, 2018 WL 6528496

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351


                                                                 I. BACKGROUND
                  2005 WL 2660351                                On April 29, 2005, Plaintiff brought this wrongful death
    Only the Westlaw citation is currently available.            and survival action against Defendants. (Compl.¶¶ 50-51,
             United States District Court,                       53-55.) Plaintiff alleges that Ms. Fellner was killed on
                 E.D. Pennsylvania.                              May 31, 2003, when she was ejected from a wooden roller
                                                                 coaster ride that was negligently designed, manufactured,
        Azriel C. FELLNER, In his capacity as
                                                                 and operated by Defendants. (Compl.¶¶ 14, 16-18, 22-24.)
        Personal Representative of the Estate
                                                                 The roller coaster, named the Raven, is located at Holiday
          of Tamar Etana Fellner, Plaintiff,
                                                                 World, an amusement park in Santa Claus, Indiana. (Id.
                        v.                                       ¶¶ 6-7, 11-12.) Koch owns and operates both Holiday
   PHILADELPHIA TOBOGGAN COASTERS, INC.                          World and the Raven roller coaster. (Id. ¶¶ 11-12.)
   and Koch Development Corporation, Defendants.                 PTC, a corporation with its principal place of business
                                                                 in Hatfield, Pennsylvania, designed and manufactured
                     No. Civ.A.05-2052.                          the roller coaster cars for the Raven. (Id. ¶¶ 5, 13.)
                              |                                  Plaintiff asserts negligence, strict liability, and breach of
                       Oct. 18, 2005.                            implied warranty claims against Defendants, and seeks
                                                                 compensatory as well as punitive damages. (Id. ¶¶ 15-56.)
Attorneys and Law Firms

Keith W. Vonderahe, Patrick A. Shoulders, Ziemer,                Plaintiff alleges jurisdiction under 28 U.S.C. § 1332 based
Stayman, Weitzel & Shoulders, LLP, Evansville, IN,               on complete diversity of the parties. (Id. ¶ 8.) Plaintiff,
Robert A. Nicholas, Tracy G. Weiss, Krista Ayn Schmid,           as Personal Representative of Ms. Fellner's Estate, is a
Reed Smith LLP, Philadelphia, PA, for Plaintiff.                 citizen of New York; PTC is a citizen of Pennsylvania; and
                                                                 Koch is a citizen of Indiana. (Id. ¶¶ 1, 3, 4.) Defendants
Carol Ann Murphy, Matthew J. Zamites, Margolis,                  seek to dismiss this action based on improper venue,
Edelstein & Scherlis, Heather M. Eichenbaum, Spector             or in the alternative, seek to transfer the case to the
Gadon & Rosen PC, Philadelphia, PA, Stephen J. Tasch,
                                                                 Southern District of Indiana. 1 (Mot. to Dismiss of Def.
Thomas M. Sheehan, Sheehan & Lower PC, Cary, IL, for
                                                                 Koch ¶¶ 34-45; Mot. to Dismiss of Def. PTC ¶¶ 10-20.)
Defendants.
                                                                 Additionally, Defendant Koch seeks to dismiss the strict
                                                                 liability and breach of implied warranty claims for failure
                                                                 to state a claim, and Defendants jointly move to strike
           MEMORANDUM AND ORDER                                  Plaintiff's request for punitive damages and costs of suit.
                                                                 (Mot. to Dismiss of Def. Koch ¶¶ 46-61; Mot. to Dismiss
SCHILLER, J.
                                                                 of Def. PTC ¶¶ 21-26.)
 *1 This case arises out of the tragic death of Tamar
Etana Fellner resulting from a roller coaster accident at an     1      In its initial motion, Defendant Koch also sought
Indiana amusement park. Defendant Koch Development                      dismissal based on lack of personal jurisdiction. (Mot.
Corporation (“Koch”) owns and operates the amusement                    to Dismiss of Def. Koch ¶¶ 13-33.) Defendant Koch
park, and Defendant Philadelphia Toboggan Coasters,                     has since withdrawn this objection. (Pl.'s Resp. in
Inc. (“PTC”) designed and manufactured the roller                       Opp'n to Def. PTC's Mot. to Dismiss Ex. C; R. at
coaster cars. Plaintiff Rabbi Azriel C. Fellner (“Plaintiff”),          21 (Oral Arg. Sept. 15, 2005)). Therefore, Koch's
                                                                        motion to dismiss pursuant to Federal Rule of Civil
as the Personal Representative of Ms. Fellner's Estate,
                                                                        Procedure 12(b)(2) is denied as moot.
brings negligence and strict product liability claims
against Defendants. Presently before the Court are
                                                                 II. STANDARD OF REVIEW
Defendants' motions to dismiss. For the reasons that
                                                                 In considering a motion to dismiss for improper venue
follow, Defendants' motions are granted in part and
                                                                 under Federal Rule of Civil Procedure 12(b)(3), the
denied in part, and this case is transferred to the Southern
                                                                 court must generally accept as true the allegations in the
District of Indiana.
                                                                 complaint, although the parties may submit affidavits in



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351

support of their positions. See Heft v. AAI Corp., 355           PTC and Koch both residing in Pennsylvania, venue is
F.Supp.2d 757, 762 (M.D.Pa.2005) (citing Myers v. Am.            proper in this District. See 28 U.S.C. § 1391(a)(1); see, e.g.,
Dental Ass'n, 695 F.2d 716, 724 (3d Cir.1982). The court         George Young Co. v. Bury Bros., Inc., Civ. A. No. 03-3353,
may examine facts outside the complaint to determine             2004 WL 1173129, at *7 (E.D.Pa. Apr. 2, 2004); Zippo
proper venue, but must draw all reasonable inferences            Mfg. Co. v. Zippo Dot Com, Inc., 952 F.Supp. 1119, 1128
and resolve all factual conflicts in the plaintiff's favor.      (W.D.Pa.1997).
See id.; Quarles v. Gen. Inv. & Dev. Co., 260 F.Supp.2d
1, 8 (D.D.C.2003). The Third Circuit has determined              Furthermore, the Court finds that venue is also proper
that “the movant (the defendant) bears the burden of             under § 1391(a)(2), as a substantial part of the events
demonstrating that venue is improper.” Simon v. Ward,            or omissions giving rise to Plaintiff's claims occurred
80 F.Supp.2d 464, 467 (E.D.Pa.2000) (citing Myers, 695           in this District. See 28 U.S.C. § 1391(a)(2). Generally,
F.2d at 724). The defendant also bears the burden of             venue must be proper as to each specific claim, except in
establishing that a venue transfer is warranted. Id. at          “cases in which the claims are parts of the same cause
470. Furthermore, “in ruling on defendant's [transfer]           of action.” Phila. Musical Soc'y, Local 77 v. Am. Fed'n
motion the plaintiff's choice of venue should not be lightly     of Musicians of the U.S. and Can., 812 F.Supp. 509, 517
disturbed.” Id. (quoting Jumara v. State Farm Ins. Co., 55       (E.D.Pa.1992); see also Lomanno v. Black, 285 F.Supp.2d
F.3d 873, 879 (3d Cir.1995)) (internal citations omitted).       637, 641 (E.D.Pa.2003). When the plaintiff seeks relief
                                                                 based upon separate legal theories for a single wrong,
                                                                 the claims constitute one cause of action. See Christian
III. DISCUSSION                                                  Dalloz S.A. v. Holden, Civ. A. No. 90-0835, 1990 WL
                                                                 121342, at *2 (E.D.Pa. Aug.20, 1990) (“Claims can only
   A. Proper Venue in This District
                                                                 be characterized as separate causes of action if they
 *2 Pursuant to 28 U.S.C. § 1406, a court faced with “a
                                                                 do not simply allege a single wrong with two separate
case laying venue in the wrong division or district shall
                                                                 grounds for relief.”) (citing Beattie v. United States, 756
dismiss, or if it be in the interest of justice, transfer such
                                                                 F.2d 91, 100 (D.D.C.1985); see also Klauder and Nunno
case to any district or division in which it could have
                                                                 Enters., Inc. v. Hereford Assocs., Inc., 723 F.Supp. 336,
been brought.” 28 U.S.C. 1406(a) (2005). Venue is proper
                                                                 341 (E.D.Pa.1989) (describing the issue as “whether the
in a diversity case only in “(1) a judicial district where
                                                                 relief sought is ‘to put an end to an essentially single
any defendant resides, if all defendants reside in the same
                                                                 wrong, however differently characterized ...’ ”) (quoting
state, (2) a judicial district in which a substantial part of
                                                                 Hurn v. Oursler, 289 U.S. 238, 246, 53 S.Ct. 586, 77
the events or omissions giving rise to the claim occurred,
                                                                 L.Ed. 1148 (1933)). Here, Plaintiff asserts multiple claims
or a substantial part of property that is the subject of
                                                                 against Koch and PTC, but only seeks relief arising out of
the action is situated....” See 28 U.S.C. § 1391(a). For
                                                                 a single injury. Thus, venue need not be proper as to each
venue purposes, a defendant corporation “shall be deemed
                                                                 claim individually, but only as to the action as a whole.
to reside in any judicial district in which it is subject to
personal jurisdiction at the time the action is commenced.”
                                                                  *3 The Third Circuit has noted that while the events
28 U.S.C. § 1391(c).
                                                                 or omissions giving rise to the plaintiff's claims must be
                                                                 substantial to make venue proper, “the statute no longer
Although the parties focus solely on the propriety of
                                                                 requires a court to select the ‘best’ forum.” Cottman
venue under § 1391(a)(2), the Court first considers whether
                                                                 Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294 (3d
venue is proper in this District under § 1391(a)(1). As
                                                                 Cir.1994) (noting that pre-1990 version of 1391(a)(2) laid
a corporation, Koch is deemed to reside in any judicial
                                                                 venue in district “in which the claim arose,” suggesting
district in which it is subject to personal jurisdiction. See
                                                                 only one proper district for venue). “Events or omissions
28 U.S.C. § 1391(c). Because Koch has represented to
                                                                 that might only have some tangential connection with
this Court that it does not contest the Court's personal
                                                                 the dispute in litigation are not enough. Substantiality
jurisdiction over it in this matter, the Court need not
                                                                 is intended to preserve the element of fairness so that a
belabor this point. (R. at 21.) The Court finds that Koch
                                                                 defendant is not haled into a remote district having no real
is subject to personal jurisdiction in this District, and may
                                                                 relationship to the dispute.” Id. Yet the statute “does not
be considered a resident of this District for the purpose
                                                                 require a majority of the events take place here, nor that
of assessing proper venue. Pursuant to § 1391(a)(1), with


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351

the challenged forum be the best forum for the lawsuit to        as indicated by their relative physical and financial
be venued.” Park Inn Int'l, L.L.C. v. Mody Enters., Inc.,        condition; (5) convenience of the witnesses, but only to the
105 F.Supp.2d 370, 376 (D.N.J.2000).                             extent that witnesses may be unavailable to testify in one
                                                                 forum; and (6) location of books and records, limited to
According to Plaintiff, the alleged defective design and         the extent they cannot be produced at alternative forum.
manufacture of the roller coaster cars, which occurred in        See id. Public interests include: (1) enforceability of the
this District, constitute a substantial part of the events or    judgment; (2) practical considerations that could make
omissions giving rise to this claim. (Pl.'s Resp. in Opp'n to    the trial easy, expeditious, or inexpensive; (3) relative
Def. Koch's Mot. to Dismiss at 6.) The Court agrees that         administrative difficulty related to court congestion; (4)
such activities represent a substantial part of the product      local interest in deciding local controversies; (5) public
liability claims Plaintiff asserts. See, e.g., Elam v. Ryder     policies of both forums; and (6) familiarity of trial judge
Auto Operations, Civ. A. No. 94-151A, 1994 WL 705290,            with applicable state law in diversity case. See id. at
at *8 (W.D.N.Y. Nov.1, 1994) (venue proper where design          879-80.
and manufacture of product occurred). Moreover, as the
statute does not require that a majority of the events giving     *4 Defendant must show the desirability of transferring
rise to the claims occurred in this District, nor that this      venue, and must present evidence upon which the
District is the best forum for laying venue, venue is proper     court may rely in justifying transfer. See Plum Tree,
in this District. See Cottman, 36 F.3d at 294; Park Inn Int'l,   Inc. v. Stockment, 488 F.2d 754, 756-57 (3d Cir.1973).
105 F.Supp.2d at 376. Thus, under either provision of §          Appropriate supporting evidence includes documents,
1391(a), venue is proper in this District, and Defendants'       affidavits, or statements concerning the availability of
motions to dismiss for improper venue are denied.                material witnesses, relative ease of access to evidence,
                                                                 and business or personal hardships that might result for
                                                                 the moving parties. 2 See id. at 757 n. 2. In this case,
   B. Transfer of Venue to the Southern District of
                                                                 the Jumara factors weigh strongly in favor of transfer,
   Indiana
                                                                 and Defendants' supplemental submissions support the
Pursuant to 28 U.S.C. 1404(a), “[f]or the convenience of
                                                                 Court's decision to transfer.
parties and witnesses, in the interest of justice, a district
court may transfer any civil action to any other district or
                                                                 2      The Third Circuit described appropriate evidence in
division where it might have been brought.” 28 U.S.C. §
1404(a). An action may be transferred to another district               support of a transfer motion as follows:
                                                                            Examples of such documents would be a list
even if venue is proper where initially brought, provided
                                                                            of the names and addresses of witnesses whom
venue is also proper in the transferee district. See Simon
                                                                            the moving party plans to call and affidavits
v. Ward, 80 F.Supp.2d 464, 470 (E.D.Pa.2000). Here,
                                                                            showing the materiality of the matter to which
venue would be proper in the Southern District of Indiana                   these witnesses will testify, statements by the
pursuant to § 1391(a)(2), because a substantial part of                     moving parties of the business difficulties or
the events or omissions giving rise to Plaintiff's negligence               personal hardships that might result from their
claims occurred at Koch's amusement park in Indiana, the                    having to defend against the suit in the district
site of the accident. (Compl.¶¶ 6, 11-12, 22-26.); see also §               court where it was originally brought, affidavits
1391(a)(2).                                                                 concerning the relative ease of access to sources
                                                                            of documentary evidence, and other materials
The venue transfer analysis adopted by the Third Circuit                    where appropriate.
incorporates and elaborates upon the three factors-                       Plum Tree, 488 F.2d at 757 n. 2.
convenience of parties, convenience of witnesses, and
interests of justice-explicitly mentioned in § 1404(a). See         1. Plaintiff's Choice of Forum
Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d              Generally, “plaintiff's choice of a proper forum is a
Cir.1995). The Third Circuit has outlined various private        paramount consideration in any determination of a
and public interests that are also relevant to the transfer      transfer request,” and while “[t]he decision to transfer
inquiry. See id. Private interests include: (1) plaintiff's      is in the court's discretion, [ ] a transfer is not to be
forum preference; (2) defendant's preference; (3) whether        liberally granted.” Shutte v. Armco Steel Corp., 431 F.2d
the claim arose elsewhere; (4) convenience of the parties        22, 25 (3d Cir.1970); see also Park Inn Int'l, 105 F.Supp.2d


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351

at 377 (“[U]nless the balance is strongly tipped in favor        forum, and the inconvenience and expense of traveling
of the defendant, the plaintiff's choice of forum should         to an alternate forum for discovery and trial exists for
not be disturbed.”) (quoting Gulf Oil Corp. v. Gilbert,          all parties. ®. at 10-13 (noting personal hardship upon
330 U.S. 501, 508, 67 S.Ct. 839, 91 L.Ed. 1055 (1947)).          Plaintiff if required to travel to Indiana and business
However, when plaintiff brings suit in a district other          hardship on Defendant Koch if required to travel to
than his home state, his venue choice is entitled to less        Pennsylvania); Supplemental Docs. in Supp. of Mot. to
deference. See Piper Aircraft Co. v. Reyno, 454 U.S. 235,        Dismiss of Def. Koch [hereinafter “Suppl. Docs. of Def.
255, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981) (“[P]laintiff's        Koch”] Ex. 5 (noting hardship and expense to family-
choice of forum is entitled to greater deference when            run Koch Corporation because Holiday World would
the plaintiff has chosen the home forum ....”); see also         likely be shut down during trial due to high number of
Horace Mann Ins. Co. v. Nationwide Mutual Ins. Co.,              employees traveling to testify).)
Civ. A. No. 04-5978, 2005 U.S. Dist. LEXIS 4199, *7
(E.D.Pa. Mar.17, 2005) (noting that courts grant less
deference to plaintiff's choice of forum when plaintiff             4. Public Interests
does not reside in chosen forum). Here, Plaintiff's choice        *5 The public interests in this case are neutral as well
is entitled to less deference because Pennsylvania is not        and thus do not significantly impact the transfer analysis.
Plaintiff's home forum: Decedent Tamar Fellner resided           Plaintiff and Defendants both validly claim that each
                                                                 forum has a strong policy interest in the outcome of the
in New York, and her Estate is domiciled in New York. 3
                                                                 case; Indiana as the site of the accident has an interest
(Compl.¶¶ 3, 4.) Accordingly, although Plaintiff's choice
                                                                 based in promoting and monitoring safety in amusement
of forum weighs against transfer, less significance is
                                                                 parks within its state, and Pennsylvania as the site of
accorded to this preference than if Plaintiff's home forum
                                                                 the manufacture of potentially defective products has an
were Pennsylvania.
                                                                 interest in monitoring the design, manufacture, and sale
                                                                 of such products. (Mot. to Dismiss of Def. Koch ¶ 42; Br.
3      The Court notes that Plaintiff's personal residence       in Supp. of Def. PTC's Mot. to Dismiss at 15; Pl.'s Resp.
       in New Jersey is not relevant to this transfer            in Opp'n to Mot. to Dismiss of Def. Koch at 6-8.)
       analysis, as Plaintiff brings this suit as the Personal
       Representative of Ms. Fellner's Estate.
                                                                    5. Convenience of Witnesses
   2. Defendants' Forum Preference                               The factor which most strongly supports transfer in
Defendants' forum preference weighs in favor of transfer,        this case is the convenience of witnesses, to the extent
as both Koch and PTC desire to litigate this case in             they would be unavailable to testify at Plaintiff's chosen
Indiana. (Mot. to Dismiss of Def. Koch ¶¶ 38-45; Mot.            forum. This District has noted that “[t]he convenience of
to Dismiss of Def. PTC ¶¶ 17-20.) The issue of where this        witnesses weighs heavily in making a decision regarding a
claim arose weighs slightly in favor of transfer as well.        motion to transfer venue,” and “[t]o show inconvenience
Despite the fact that the design and manufacture of the          to witnesses, the moving party needs to provide the type
roller coaster cars in Pennsylvania support a finding of         of documents set forth in Plum Tree.” Gonzalez v. Elec.
proper venue in this District, see supra Part III.A, the         Control Sys., Inc., Civ. A. No. 93-3107, 1993 WL 372217,
accident itself occurred in Indiana, where the primary           at *4 (E.D.Pa. Sept.17, 1993); see also Clay v. Overseas
witnesses of Ms. Fellner's fatal ride are located. (Compl.       Carriers Corp., 61 F.R.D. 325, 331 (E.D.Pa.1973) (noting
¶¶ 6, 11-12, 14; Mot. to Dismiss of Def. Koch ¶¶ 39-41;          that while “the required specificity of proof necessary
Mot. to Dismiss of Def. PTC ¶¶ 5-6.)                             to support a transfer motion” will vary based on the
                                                                 circumstances of each case, some established facts must
                                                                 support movant's conclusory allegations).
   3. Convenience of the Parties
The convenience of the parties, as indicated by their
                                                                 In support of their motions, Defendants have submitted
relative physical and financial condition, and the location
                                                                 appropriate supplemental documentation in the form of
of books and records, to the extent they cannot be
                                                                 affidavits and written and recorded statements, indicating
produced at an alternative forum, are neutral here.
                                                                 the materiality of testimony by witnesses who would be
Records and documents may be produced in either
                                                                 unavailable if this case proceeded to trial in this District.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351

(Suppl. Docs. of Def. Koch; Supplemental Docs. in Supp.         regarding the incident they observed. (Suppl. Docs. of
of Mot. to Dismiss of Def. PTC [hereinafter “Suppl.             Def. Koch Ex. 6.)
Docs. of Def. PTC”] ); see also Plum Tree, 488 F.2d at
757 n. 2. Defendants present at least twelve non-party          With the exception of one witness in Illinois and one in
witnesses who can provide material testimony regarding          Kentucky, 4 all of these witnesses reside in Indiana (Suppl.
Ms. Fellner's accident, including:                              Docs. of Def. Koch Exs. 3A, 3B, 3C, 4D, 4G, 4H, 4K,
                                                                4M, & 4N; Suppl. Docs. of Def. PTC Exs. A & C), and
  (1) Two guests in the parking lot of the amusement park
                                                                thus the Court could not compel their attendance in this
     and one summer Koch employee within the park who
                                                                District. See FED. R. CIV. P. 45(b)(2) (federal court's
     viewed a woman matching Ms. Fellner's description
                                                                subpoena power over non-party witnesses only extends
     on the fatal ride prior to her death;
                                                                to persons within judicial district or within a 100-mile
  (2) Three guests who were seated directly in front of Ms.     radius of courthouse). These witnesses would, however,
     Fellner on the fatal ride, one of whom gave medical        be subject to the subpoena power of the district court in
     care to Ms. Fellner after her fall;                        the Southern District of Indiana. See id. As important
                                                                questions of liability will be addressed by the testimony of
  (3) A former Koch employee responsible for roller             these non-party witnesses, the interests of justice require
     coaster maintenance;                                       their live testimony, which can only be compelled in
                                                                Indiana. See, e.g., Ryer v. Harrisburg Kohl Bros., Inc., 307
  (4) A summer Koch employee who checked Ms.                    F.Supp. 276, 280 (S.D.N.Y.1969) (noting the importance
     Fellner's coaster seat restraints on the ride Ms.          of the location of material witnesses, especially when live
     Fellner took immediately prior to the fatal ride;          testimony is preferable to assess difficult questions of
                                                                liability).
  (5) A former Koch employee who checked Ms. Fellner's
     coaster seat restraints on the fatal ride;
                                                                4      The witness who resides in Kentucky is sufficiently
  (6) A summer Koch employee who viewed Ms. Fellner's                  close to the Southern District of Indiana's courthouse
     coaster car and seat restraints upon the ride's return            in Evansville, Indiana to be subject to that court's
     to the station after Ms. Fellner's fall;                          subpoena power. (Suppl. Docs. of Def. Koch Ex. 4N);
                                                                       see also FED. R. CIV. P. 45(b)(2).
   *6 (7) An amusement ride inspector from the Division
                                                                Plaintiff essentially pursues two distinct theories in this
    of Fire and Building Safety of the State of Indiana,
                                                                case-a product liability claim against PTC for its design
    who inspected Ms. Fellner's roller coaster car after
                                                                and manufacture of the roller coaster cars and a negligence
    the accident and prepared a report of his findings; and
                                                                claim against Koch for its operation of the roller coaster.
  (8) The former Marshall of the Santa Claus Police             (Compl.¶¶ 15-32.) The former could be successfully
     Department, who performed an inspection after the          litigated as easily in Indiana as in Pennsylvania, with
     accident, including observations of the roller coaster.    experts and relatively few PTC principals/employees
                                                                testifying regarding the design and manufacture of the
(Suppl. Docs. of Def. Koch Exs. 3A, 3B, 3C, 4D, 4G, 4H,         roller coaster cars. (Ex. B of Reply Br. in Resp. to Pl.'s
4K, 4M, 4N; Suppl. Docs. of Def. PTC Exs. A & C.) Seven         Br. in Opp'n to Def. PTC's Mot. to Dismiss (noting
of these witnesses completed affidavits indicating that they    that PTC has eleven employees, but only two principals
would not voluntarily appear in this District to testify in     likely to testify, both of whom are willing to travel to
this case. (Suppl. Docs. of Def. Koch Exs. 4D, 4G, 4H,          Indiana); R. at 37.) On the other hand, the latter must be
4K, 4M, 4N; Suppl. Docs. of Def. PTC Ex. C.) Counsel for        litigated in Indiana to ensure a fair and just outcome of
Defendants were unable to obtain similar affidavits from        the negligence claim against Koch. The material testimony
the other five witnesses, but included prior written and/or     of numerous non-party witnesses, as documented in
recorded statements from these witnesses. (Suppl. Docs.         Defendants' supporting submissions to the Court, will be
of Def. Koch Exs. 3, 3A, 3B, 3C; Suppl. Docs. of Def.           crucial to a jury's assessment of Defendant Koch's liability
PTC Exs. 1 & A.) Indeed, two of these primary witnesses         for this tragic accident. In weighing the Jumara factors and
indicated to Counsel for PTC via telephone that they            considering the interests of justice, the Court finds that
did not intend to voluntarily give any further statement        transferring this case to the Southern District of Indiana


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Fellner ex rel. Estate of Fellner v. Philadelphia Toboggan..., Not Reported in...
2005 WL 2660351

is warranted. Thus, Defendants' motions to transfer this               1.     Defendant Koch Development Corporation's
case are granted.                                                           Motion to Dismiss (Document No. 8) is GRANTED
                                                                            in part and DENIED in part, as follows:
IV. CONCLUSION                                                         a. Motion to dismiss for lack of personal jurisdiction is
 *7 For the reasons discussed above, Defendants' motions               DENIED;
to dismiss are granted in part and denied in part, 5 and this
action is transferred to the Southern District of Indiana.             b. Motion to dismiss for improper venue is DENIED;
An appropriate Order follows.
                                                                       c. Motion to transfer venue is GRANTED.
5      Given the Court's decision to transfer this action,             2. Defendant Philadelphia Toboggan Coasters, Inc.'s
       the Court need not rule on Defendants' motions                     Motion to Dismiss (Document No. 22) is
       to dismiss the strict liability and breach of implied              GRANTED in part and DENIED in part, as follows:
       warranty claims and to strike Plaintiff's request for
       punitive damages and costs of suit, as these matters            a. Motion to dismiss for improper venue is DENIED;
       now fall within the province of the transferee court to
       resolve.                                                        b. Motion to transfer venue is GRANTED.

                                                                       3. This case is TRANSFERRED to the United States
                          ORDER                                           District Court for the Southern District of Indiana.

                                                                       4. The Clerk of Court is directed to close this case for
AND NOW, this 18 th day of October, 2005, upon
                                                                          statistical purposes.
consideration of Defendants' Motions to Dismiss,
Plaintiff's responses thereto, Defendants' replies thereon,
and for the foregoing reasons, it is hereby ORDERED                  All Citations
that:
                                                                     Not Reported in F.Supp.2d, 2005 WL 2660351

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Flaherty v. All Hampton Limousine, Inc., Not Reported in F.Supp.2d (2002)
2002 WL 1891212



                 2002 WL 1891212
   Only the Westlaw citation is currently available.                MEMORANDUM OPINION AND ORDER
    United States District Court, S.D. New York.
                                                              SCHEINDLIN, J.
            James E. FLAHERTY, Plaintiff,
                                                               *1 A review of plaintiff's Amended Complaint
                            v.
                                                              (“Am.Cmplt.”) indicates that plaintiff resides in the
            ALL HAMPTON LIMOUSINE,                            Hamlet of Hampton Bays located in Long Island, New
               INC., et al., Defendants.                      York. See Am. Cmplt. ¶ 19. Eight of the twelve defendants
                                                              maintain offices or otherwise reside at addresses located
                    No. 01 Civ.9939 SAS.
                                                              within the Eastern District of New York (All Hampton
                              |
                                                              Limousine, Inc.; Crystal Joyce; Mary Neary; Matthew
                       Aug. 16, 2002.
                                                              Galiadatto; John Tomitz; Rocky Point Taxi Inc.; Peter
Synopsis                                                      Colucci; and David Morse & Associates, Inc.), two
Plaintiff sued 12 defendants, raising labor-related claims.   defendants maintain offices within the Northern District
The District Court, Scheindlin, acting sua sponte, held       of New York (Gates McDonald of New York and
that case would be transferred to Eastern District of New     Barbara Swan), one defendant maintains offices within
York, for convenience of parties and witnesses.               the Southern District of New York and Pennsylvania
                                                              (Reliance National Risk Specialists), and the residence
Case transferred.                                             of one individual defendant, Christopher Scheno, cannot
                                                              be ascertained from the Amended Complaint. See Am.
                                                              Cmplt. ¶¶ 9–18, 50 & Ex. Y.
Attorneys and Law Firms
                                                              Furthermore, a substantial portion of the events or
James E. Flaherty, Riverhead, New York, Plaintiff pro se.     omissions giving rise to plaintiff's claims occurred within
                                                              the Eastern District. For example, plaintiff alleges that
Nora C. Marino, Great Neck, New York, for Defendants
                                                              Rocky Point Taxi Inc. under-reported his 1999 wages to
All Hampton Limousine, Inc., Matthew Galiadatto, Mary
                                                              the Internal Revenue Service Center located at Riverhead,
Neary, and Crystal Joyce.
                                                              Long Island. See id. at ¶ 23. Plaintiff also alleges that
Thomas J. Donovan, Bee, Eisman & Ready, LLP,                  All Hampton Limousine, Inc., conspiring with other
Mineola, New York, for Defendant Rocky Point Taxi.            defendants, sought to defraud him of New York State
                                                              Workers Compensation benefits he was entitled to as a
Joseph M. Glatstein, Williamson & Williamson, P.C.,           result of an on-the-job accident occurring in Hampton
New York, New York, for Defendants Gates McDonald             Bays, Long Island. See id . ¶ 24 and Ex. A.
of New York and Barbara Swan.
                                                              Section 1404(a) of Title 28 of the United States Code
James T. Reynolds, Reynolds Caronia Gianelli & Hagney,        provides: “For the convenience of parties and witnesses,
LLP, Hauppauge, New York, for Defendant Peter                 in the interest of justice, a district court may transfer any
Collucci.                                                     civil action to any other district or division where it might
                                                              have been brought.” 28 U.S.C. § 1404(a). The purpose of
Mitchell D. Goldberg, Ochs & Goldberg, LLP, New
                                                              section 1404(a) “is to prevent the ‘waste of time, energy
York, New York, for Defendant John Tomitz.
                                                              and money’ and ‘to protect litigants, witnesses and the
Jones Hirsch Connors & Bull P.C., New York, New               public against unnecessary inconvenience and expense.”
York, for Defendants David Morse & Associates, Inc. and       ’ Eskofot A/S v. E.I. Du Pont De Nemours & Co., 872
Christopher Scheno.                                           F.Supp. 81, 94 (S.D.N.Y.1995) (quoting Van Dusen v.
                                                              Barrack, 376 U.S. 612, 616, 84 S.Ct. 805, 11 L.Ed.2d 945
Richard T. Radsch, New York, New York, for Defendant          (1964)).
Reliance National Risk Specialists Inc..




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Flaherty v. All Hampton Limousine, Inc., Not Reported in F.Supp.2d (2002)
2002 WL 1891212

Motions to transfer venue are governed by a two-part
test: (1) whether the action to be transferred “might have    Application of the above factors clearly indicates that
been brought” in the transferee venue; and (2) whether        the Eastern District of New York is the more convenient
the balance of convenience and justice favors transfer.       forum for this action. There is no question that this
See American Alliance Ins. Co. v. Sunbeam Corp., No.          action could have been brought originally in the Eastern
98 Civ. 4703, 1999 WL 38183, at *3 (S.D.N.Y. Jan.28,          District of New York. Most of the witnesses reside within
1999); Gerling American Ins. Co. v. FMC Corp., No.            the Eastern District of New York. See In re Eastern
97 Civ. 6473, 1998 WL 410898, at *2 (S.D.N.Y. July            District Repetitive Stress Injury Litig., 850 F.Supp. 188,
22, 1998) (“Motions for transfer lie within the broad         194 (E.D.N.Y.1994) (stating that the “[c]onvenience
discretion of the courts and are determined upon notions      of witnesses is the most powerful factor governing
of convenience and fairness.”). Because this action could     the decision to transfer a given case”). Furthermore,
have been brought in the Eastern District of New York,        plaintiff's claims arise from acts taken within the Eastern
transfer depends on the balance of convenience and            District and the majority of relevant documents are
justice.                                                      located there. Similarly, the second factor favors transfer.
                                                              Clearly, the Eastern District of New York is a more
In making this determination, a judge has “[c]onsiderable     convenient forum for the majority of the parties. The
discretion in adjudicating a motion for transfer according    fifth through seventh factors are neutral—witnesses can
to an individualized, case-by-case consideration of           just as easily be compelled to appear before the Eastern
convenience and fairness.” Bionx Implants, Inc. v. Biomet,    or Southern District of New York, the means of the
Inc., No. 99 Civ. 740, 1999 WL 342306, at *3 (S.D.N.Y.        parties are not affected, and courts in the Eastern
May 27, 1999) (quoting In re Cuyahoga Equip. Corp.,           District are equally familiar with the governing law. While
980 F.2d 110, 117 (2d Cir.1992)). A non-exclusive list of     the eighth factor—plaintiff's choice of forum—favors
factors to consider includes:                                 retaining jurisdiction here, it is not dispositive. See Ayala–
                                                              Branch, 197 F.Supp.2d at 15 (stating that plaintiff's choice
                                                              of forum measurably diminishes “when the operative
             *2 (1) the convenience of witnesses;             facts have few meaningful connections to the plaintiff's
            (2) the convenience of the parties; (3)           chosen forum”); United States Surgical Corp. v. Imagyn
            the location of relevant documents                Med. Techs., Inc., 25 F.Supp.2d 40, 46 (D.Conn.1998)
            and the relative ease of access to                (holding that plaintiff's “choice of forum is entitled to little
            those sources of proof; (4) the situs             deference because the events giving rise to this case did not
            of the operative events in issue;                 occur in Connecticut”). Plaintiff has expressed concern
            (5) the availability of process to                about his travel distance to the Long Island courthouse.
            compel the attendance of unwilling                See August 2, 2002 Letter from Flaherty to defense
            witnesses; (6) the relative means                 counsel at 3. Plaintiff fails to recognize, however, that
            of the parties; (7) the comparative               this case might be assigned to the Brooklyn courthouse.
            familiarity of each district with                 Finally, the last factor—trial efficiency and interests of
            the governing law; (8) the weight                 justice—strongly supports a transfer of venue given this
            accorded a plaintiff's choice of                  action's nexus to Long Island.
            forum; and (9) judicial efficiency and
            the interests of justice.                          *3 In sum, in the interests of justice and for the
                                                              convenience of the parties and witnesses, the above
                                                              captioned case is hereby transferred, pursuant to 28
                                                              U.S.C. § 1404(a), to the Eastern District of New York.
Ayala–Branch v. Tad Telecom, Inc., 197 F.Supp.2d 13,
                                                              Although this transfer is being made sua sponte, see
15 (S.D.N.Y.2002). No individual factor is determinative
                                                              Mattel, Inc. v. Adventure Apparel, No. 00 Civ. 4085, 2001
and a court has discretion to weigh each factor to reach a
                                                              WL 286728, at *5 (S.D.N.Y. Mar.22, 2001) (holding that
fair result. See Pharmaceutical Resources, Inc. v. Alpharma
                                                              a court can transfer venue sua sponte (citing Lead Indus.
USPD Inc., No. 02 Civ. 1015, 2002 WL 987299, at *5
                                                              Ass'n v. Occupational Safety & Health Admin., 610 F.2d 70,
(S.D.N.Y. May 13, 2002) (citing Citigroup Inc. v. City
                                                              79 n. 17 (2d Cir.1979)), I note that two defendants raised
Holding Co., 97 F.Supp.2d 549, 560 (S.D.N.Y.2000)).


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Flaherty v. All Hampton Limousine, Inc., Not Reported in F.Supp.2d (2002)
2002 WL 1891212

improper venue as an affirmative defense. See Answer of
Rocky Point Taxi Inc. ¶ 6 and Answer of Peter Collucci            All Citations
¶ 6.
                                                                  Not Reported in F.Supp.2d, 2002 WL 1891212
The Clerk of the Court is directed to transfer this file to
the Eastern District of New York forthwith. All pending
motions will be addressed by the transferee court.

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Gentile v. Republic Tobacco Co., Not Reported in F.Supp. (1995)
1995 WL 743719

                                                              the cause of action stated in the complaint is frivolous
                                                              or malicious. Moreman v. Douglas, 848 F.Supp. 332, 333
                  1995 WL 743719
                                                              (N.D.N.Y. 1994) (Scullin, J.); Potnick v. Eastern State
   Only the Westlaw citation is currently available.
                                                              Hosp., 701 F.2d 243, 244 (2d Cir. 1983) (per curiam).
    United States District Court, N.D. New York.

          Anthony GENTILE, Plaintiff,                         I have determined that Gentile's financial status qualifies
                     v.                                       him to file or “commence” this action in forma pauperis.
    REPUBLIC TOBACCO COMPANY, Defendant.                      28 U.S.C. § 1915(a). I therefore turn to the second inquiry.
                                                              A court may “dismiss the proceeding under 28 U.S.C. §
              No. 95-CV-1500 (RSP) (DNH).                     1915(d) if the court thereafter determines that ... the action
                            |                                 is frivolous or malicious.” Moreman, 848 F.Supp. at 333
                      Dec. 6, 1995.                           (citation omitted).

Attorneys and Law Firms                                       In determining whether an action is frivolous, the court
                                                              must look to see whether the complaint lacks an arguable
Anthony Gentile, Binghamton, NY, pro se.
                                                              basis either in law or in fact. Neitzke v. Williams, 490 U.S.
                                                              319, 325 (1989). The court has the duty to show liberality
                                                              towards pro se litigants, Nance v. Kelly, 912 F.2d 605,
                DECISION and ORDER                            606 (2d Cir. 1990) (per curiam). In addition, the court
                                                              should exercise extreme caution in ordering sua sponte
POOLER, District Judge.
                                                              dismissal of a pro se complaint before the adverse party
I. Background                                                 has been served and the parties have had an opportunity
 *1 Presently before this Court is an application to          to respond, Anderson v. Coughlin, 700 F.2d 37, 41 (2d
proceed in forma pauperis and a civil rights complaint.       Cir. 1983). Nonetheless, the Court has a responsibility to
Plaintiff Anthony Gentile (“Gentile”) has not paid the        determine that a claim is not frivolous before permitting
partial filing fee required to maintain this action.          a plaintiff to proceed with an action in forma pauperis.
                                                              Dismissal of frivolous actions pursuant to 28 U.S.C. §
Because Gentile's complaint is without arguable basis in      1915(d) is appropriate to prevent abuses of the process of
law, I dismiss it pursuant to 28 U.S.C. § 1915(d) and Rule    the court, Harkins v. Eldredge, 505 F.2d 802, 804 (8th Cir.
5.4(a) of the Local Rules of Practice of this District as     1974), and to discourage the waste of judicial resources.
without arguable basis in law.                                Neitzke, 490 U.S. at 327. See generally Moreman, 848
                                                              F.Supp. at 334.
In his pro se complaint, Gentile claims that defendant
Republic Tobacco Company (“Republic”) manufactures            Gentile brought this action under 42 U.S.C. § 1983, which
a product called TOP tobacco, and that Republic has           permits individuals to seek redress for alleged violations of
negligently failed to put any warning labels on such          their constitutional rights. See, e.g., Von Ritter v. Heald,
product regarding possible health hazards which may be        No. 91-CV-612, 1994 WL 688306, *3, 1994 U.S.Dist.
caused by the use of such product. For a more complete        LEXIS 17698, *8-9 (N.D.N.Y. Nov. 14, 1994) (McAvoy,
statement of plaintiff's claims, reference is made to the     C.J.). However, parties may not be held liable under
entire complaint filed herein.                                this section unless it can be established that they have
                                                              acted under the color of state law. See, e.g., Rounseville v.
                                                              Zahl, 13 F.3d 625, 628 (2d Cir. 1994) (noting state action
II. Discussion                                                requirement under § 1983); Wise v. Battistoni, No. 92-
Consideration of whether a pro se plaintiff should be         Civ-4288, 1992 WL 380914, *1, 1992 U.S.Dist. LEXIS
permitted to proceed in forma pauperis is a two-step          18864, *2-3 (S.D.N.Y. Dec. 10, 1992) (same) (citations
process. First, the court must determine whether the          omitted).
plaintiff's economic status warrants waiver of fees and
costs under 28 U.S.C. § 1915(a). If the plaintiff qualifies    *2 In the present case, Gentile has named Republic
by economic status, the court must then consider whether      as the sole defendant herein. However, Gentile has not



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Gentile v. Republic Tobacco Co., Not Reported in F.Supp. (1995)
1995 WL 743719

alleged any nexus between the State of New York and               ORDERED, that leave to proceed or prosecute this action
                                                                  in forma pauperis is denied, and it is further
the challenged actions of Republic. State action is an
essential element of any § 1983 claim. See Velaire v. City
                                                                  ORDERED, that this action is dismissed pursuant to 28
of Schenectady, 862 F.Supp. 774, 776 (N.D.N.Y. 1994)
                                                                  U.S.C. § 1915(d) and Rule 5.4(a) of the Local Rules of
(McAvoy, C.J.) (citation omitted).
                                                                  Practice of this District as lacking any arguable basis in
                                                                  law, and it is further
Moreover, the Court notes that Gentile contends that
Republic's failure to warn the public of possible health
                                                                  ORDERED, that the Clerk serve a copy of this Order on
hazards was the result of negligence on the part of the
                                                                  the plaintiff by regular mail.
defendant. Complaint at 2. However, it is well settled
that mere negligence is not cognizable under § 1983.
                                                                  I further certify that any appeal from this matter would
See Stevens v. Pinkney, No. 95-CV-1338, slip op. at 4
                                                                  not be taken in good faith pursuant to 28 U.S.C. § 1915(a).
(N.D.N.Y. Oct. 25, 1995) (Scullin, J.) (citations omitted).

                                                                  IT IS SO ORDERED.
Because no arguable basis in law supports Gentile's
complaint, I must dismiss it pursuant to 28 U.S.C. §
1915(d). Neitzke, 490 U.S. at 328.                                All Citations

Accordingly, it is hereby                                         Not Reported in F.Supp., 1995 WL 743719



End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

                                                              venue pursuant to 28 U.S.C. § 1406. In addition, the Court
                                                              finds that a transfer of the claims against the Aurora
                 2014 WL 201502
                                                              Defendants is in the interest of justice pursuant to §
   Only the Westlaw citation is currently available.
                                                              1404(a), and transfers the entire action to the Northern
            United States District Court,
                                                              District of Georgia.
                  E.D. New York.

    Antino GONSALVES–CARVALHAL, Plaintiff,
                                                                 I. Background
                       v.
                                                              The facts alleged in the Amended Complaint are assumed
    AURORA BANK, FSB, Aurora Loan Services,
                                                              to be true for the purposes of this Memorandum and
   LLC, and McCurdy & Candler, LLC, Defendants.               Order. Plaintiff's claims arise from a mortgage agreement
                                                              between Plaintiff and Bayrock Mortgage Corporation
                 No. 12–CV–2790 (MKB).
                                                              (“Bayrock”) dated June 15, 2007, to finance the purchase
                              |
                                                              of Plaintiff's retirement home (“the property”) in Atlanta,
                       Jan. 16, 2014.
                                                              Georgia. (Docket Entry No. 22 “Am. Compl.” ¶¶
Attorneys and Law Firms                                       12, 17, Ex. A.) As part of the mortgage agreement,
                                                              Plaintiff signed a security deed conveying a security
Antino Gonsalves-Carvalhal, Rosedale, NY, pro se.             interest to Mortgage Electronic Registration Systems, Inc.
                                                              (“MERS”), acting as the nominee for Bayrock and its
Margaret J. Cascino, Tompkins McGuire Wachenfeld
                                                              successors. 1 (Am. Compl. Ex. B (“Security Deed”) at 3.)
& Barry LLP, Newark, NJ, William C. Sandelands,
                                                              Plaintiff defaulted on the mortgage loan, (Am.Compl.¶
Sandelands Eyet LLP, Bedminster, NJ, Dennis Jose,
                                                              60), and on January 13, 2011, Plaintiff received a letter
Gross Polowy Orlans, LLC, Westbury, NY, Frank R.
                                                              from McCurdy & Candler informing Plaintiff that it had
Olson, McCurdy & Candler, LLC, Atlanta, GA, Nicole
                                                              been retained by MERS to “collect the debt secured by the
C. Gazzo, Gross Polowy Orlans, LLC, Amherst, NY, for
                                                              above-referenced property, which may involve foreclosure
Defendants.
                                                              proceedings,” and that Plaintiff owed $138,847, (Am.
                                                              Compl. Ex. 100 at 1). On February 10, 2011, MERS
                                                              assigned the security interest in Plaintiff's home to Aurora
             MEMORANDUM & ORDER
                                                              Loan, (Am.Compl.Ex.D), a subsidiary of Aurora Bank,
MARGO K. BRODIE, District Judge.                              (Am.Compl.¶ 1). 2 On October 12, 2011 and April
                                                              10, 2012, McCurdy & Candler sent letters to Plaintiff
 *1 Plaintiff A nti no Gonsalves–Carval hal, proceeding       informing Plaintiff that it “represents Aurora Bank, the
pro se, brings the above-captioned action against             creditor on the above referenced loan,” and advising
Defendants Aurora Bank, FSB (“Aurora Bank”), Aurora           Plaintiff that it had been retained to collect the debt
Loan Services, LLC (“Aurora Loan”) (together “the
                                                              secured by the property. 3 (Am. Compl. Ex. 200; Docket
Aurora Defendants”) and McCurdy & Candler, LLC,
                                                              Entry No. 32, McCurdy & Candler Motion to Dismiss
(“McCurdy & Candler”), pursuant to the Fair Debt
                                                              (“McCurdy Mot.”) Ex. B.) The letter listed Aurora Bank
Collection Practices Act (“FD CPA”), the Truth in
                                                              as the “Creditor” and Aurora Loan as the “Servicer” in the
Lending Act (“TI LA”), the Real Estate Settlement
                                                              address heading. (Am. Compl. Ex. 200; McCurdy Mot.
Procedures Act (“RESPA”), the Fair Credit Billing Act
                                                              Ex. B.)
(“FCBA”) and Georgia state law. The Aurora Defendants
moved to dismiss the Amended Complaint pursuant to
                                                              1      Bayrock Mortgage Corporation was dissolved by
Rule 12(b)(6) of the Federal Rules of Civil Procedure for
failure to state a claim. McCurdy & Candler moved to                 the Georgia Secretary of State in August 2011.
                                                                     (Am.Compl.Ex. C.)
dismiss the Amended Complaint pursuant to Rule 12(b)
(6) and, in the alternative, for a transfer of venue to the   2      Plaintiff alleges that Aurora Loan was involved with
Northern District of Georgia pursuant to 28 U.S.C. §                 servicing his loan as early as 2009 or 2010, prior to the
1404 and § 1406. For the reasons set forth below, the                assignment of the security interest. (Am.Compl.¶¶ 22,
Court grants McCurdy & Candler's motion to transfer                  58.)




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

3      McCurdy & Candler states that Aurora Loan               discovery to “determine whether Plaintiff is obligated
       assigned the security interest in the property to       to make payments to Aurora or RA L I Series 2007—
       Aurora Bank on September 14, 2011, (McCurdy             Q05,” (Id. ¶¶ 8–9), and appends a “Property Securitization
       Mem. ¶ 3), but has not provided any supporting          Analysis Report” prepared by Certified Forensic Loan
       documentation. McCurdy & Candler attaches to its        Auditors, LLC, (Docket Entry No. 32 Attach. 7 “Pl. Opp.
       moving papers only the assignment made by MERS          Aff. Ex.2000”) to his opposition papers.
       to Aurora Loan. (See McCurdy Mem. Ex. A.)
Plaintiff's Amended Complaint centers around five
                                                                 II. Discussion
allegedly unlawful events: (1) his original lender, Bayrock,
engaged in predatory lending, (Am.Compl.¶ 49); (2)                a. Standard of Review
Bayrock unlawfully named M ERS as its nominee /                In reviewing a motion to dismiss under Rule 12(b)(6)
fiduciary in the security deed signed by Plaintiff, (Id. ¶¶    of the Federal Rules of Civil Procedure, the court must
37, 49(b)); (3) MERS lacked the power to assign a security     “accept as true all allegations in the complaint and draw
interest in the property to Aurora Bank in February            all reasonable inferences in favor of the non-moving
2011, (Id. ¶¶ 49(e), 72–76); (4) Bayrock and its successor,    party.” Matson v. Bd. ofEduc., 631 F.3d 57, 63 (2d
Aurora Bank, failed to respond to a rescission notice sent     Cir.2011) (quoting Connecticut v. Am. Elec. Power Co.,
by Plaintiff in November 2011, (Id. ¶¶ 79–88); and (5)         582 F.3d 309, 320 (2d Cir.2009)). A complaint must
the Aurora Defendants and McCurdy & Candler acted              “contain sufficient factual matter, accepted as true, to
unlawfully with respect to the attempts to collect on the      ‘state a claim to relief that is plausible on its face.’ “
mortgage loan debt and attempts to foreclosure on the          Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,
property, (Id. ¶¶ 90–110). Plaintiff also alleges that he is   173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v.
the victim of Aurora Bank's “anticipatory breach” of a         Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d
Consent Order entered into between Aurora Bank and             929 (2007)). A claim is plausible “when the plaintiff
the federal Office of Thrift Supervision. (Id. ¶¶ 2, 45, 68;   pleads factual content that allows the court to draw the
see also Am. Compl. Ex. 850, “Consent Order”.) Plaintiff       reasonable inference that the defendant is liable for the
seeks equitable and injunctive relief, including declaratory   misconduct alleged.” Matson, 631 F.3d at 63 (quoting
judgments and an immediate cease and desist order, as          Iqbal, 556 U.S. at 678). “[W]here the well-pleaded facts
well as damages under various state and federal statutes.      do not permit the court to infer more than the mere
                                                               possibility of misconduct, the complaint has alleged—
 *2 The Aurora Defendants moved to dismiss for failure         but it has not ‘show[n]’—‘that the pleader is entitled to
to state a claim, on the basis that Plaintiff's Amended        relief.’ “ Iqbal, 556 U.S. at 679 (quoting Fed.R.Civ.P.
Complaint is an impermissible “shotgun pleading,” that         8(a)(2)). In reviewing a pro se complaint, the Court must
Plaintiff fails to plead fraud with particularity, and         be mindful that the plaintiff's pleadings should be held
that there is no basis for declaratory relief that would       “to less stringent standards than formal pleadings drafted
enjoin the pending state proceeding of the foreclosure on      by lawyers.” Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d
Plaintiff's home. (Docket Entry No. 37, “Aurora Mem.”          Cir.2012) (quoting Erickson v. Pardus, 551 U.S. 89, 94,
1.) McCurdy & Candler moved to dismiss or in the               127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007)), cert. denied,
alternative, to transfer venue pursuant to 28 U.S.C. § 1404    568 ––– U.S. ––––, 133 S.Ct. 466 (2012). “While pro se
and § 1406, arguing that the case is improperly venued and     complaints must contain sufficient factual allegations to
should be transferred to federal court in Georgia. (Docket     meet the plausibility standard, we are obliged to construe a
Entry No. 32, Attach. 1 “McCurdy Mem.”)                        pro se complaint liberally to raise the strongest arguments
                                                               it suggests.” Bamba v. U.S. Dep' t of Homeland Sec., 533
Plaintiff opposes Defendants' motions on the basis that        F. App'x 33, ––––, 2013 WL 5485916, at * 1 (2d Cir. Oct.3,
another party, “RALI Series 2007—Q05 purports to own           2013) (alteration and internal quotation marks omitted)
[Plaintiff's] loan,” and argues that neither the mortgage      (citing Walker v. Schult, 717 F.3d 119, 124 (2d Cir.2013)
nor the promissory note were legally transferred to this       and Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir.2009)).
party, and that “Aurora is not the proper party in interest
to foreclose Plaintiff's property....” (Docket Entry No.
37, Attach. 6 “Pl. Opp. Aff.” ¶¶ 3–6.) Plaintiff seeks



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

                                                                         (Docket Entry No. 37), and therefore waive their
   b. Venue is Not Proper in the Eastern District of New                 objection to venue. Although McCurdy & Candler
   York                                                                  argues that venue is not proper as to the Aurora
 *3 McCurdy & Candler seeks to transfer venue of this                    Defendants, (McCurdy Mem. ¶ 46 n. 9), “venue is a
proceeding to the Northern District of Georgia, (Docket                  personal privilege that is waivable at will,” Gross v.
Entry No. 32 “McCurdy Notice of Mot.”; McCurdy                           British Broad. Corp., 386 F.3d 224, 234 (2d Cir.2004)
Mem. ¶¶ 43–51), pursuant to 28 U.S.C. § 1404 and § 1406.                 (citing Concession Consultants, Inc. v. Mirisch, 355
Once venue is challenged, “the plaintiff has the burden                  F.2d 369, 371 (2d Cir.1966)). Consequently, a party
                                                                         may raise objections to venue only as to itself,
of establishing that it has chosen the proper venue.”
                                                                         and not as to another party. See Brossart v.
Jackson v. Am. Brokers Conduit, No. 09–CV6045, 2010
                                                                         Lynx Bus. Intelligence Consulting, Inc., No. 08–CV–
WL 2034508, at *1 (S.D.N.Y. May 13, 2010) (citing
                                                                         0609, 2008 WL 2561592, at *2 (D.Ariz. June 25,
Bell v. Classic Auto Grp., Inc., No. 04–CV–0693, 2005                    2008) (“The defense of improper venue is generally
WL 659196, at *4 (S.D.N.Y. Mar. 21, 2005)). However,                     personal, such that one defendant may not obtain
at the motion to dismiss stage, where the Court relies                   dismissal or transfer because venue is improper
only on pleadings and affidavits, “the plaintiff need only               as to a codefendant, unless that codefendant is
make a prima facie showing of [venue].” Gulf Ins. Co. v.                 an indispensable party.” (citing Anrig v. Ringsby
Glasbrenner, 417 F.3d 353, 355 (2d Cir.2005) (alteration                 United, 603 F.2d 1319, 1324 (9th Cir.1979))); Dean
in original) (citing CutCo Indus. v. Naughton, 806 F.2d                  v. Anderson, No. 01–CV2599, 2002 WL 1067454, at
361, 364–65 (2d Cir.1986)). “Prior to discovery, a plaintiff             * 1 (D.Kan. May 2, 2002) (“[A] defendant ‘may not
challenged by a jurisdiction testing motion may defeat                   challenge venue on the ground that it is improper
the motion by pleading in good faith, legally sufficient                 as to a codefendant.’ “ (citing Pratt v. Rowland,
                                                                         769 F.Supp. 1128, 1132 (N.D.Cal.1991)); Pratt, 769
allegations of jurisdiction.” Dorchester Fi n. Sec., Inc. v.
                                                                         F.Supp. at 1132 (“Improper venue is a defense
Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir.2013) (quoting
                                                                         personal to the party to whom it applies. Thus one
Ball v. Metallurgie Hoboken—Overpelt, S.A ., 902 F.2d
                                                                         defendant may not challenge venue on the ground
194, 197 (2d Cir.1990)). “In analyzing whether the plaintiff             that it is improper as to a co-defendant.” (citing Camp
has made the requisite prima facie showing that venue is                 v. Gress, 250 U.S. 308, 314, 39 S.Ct. 478, 63 L.Ed. 997
proper, we view all the facts in a light most favorable to               (1919)).
plaintiff .” Magi XXI, Inc. v. Stato della Citta del Vaticano,
                                                                 When a defendant raises a proper objection to venue, and
714 F.3d 714, 720 (2d Cir.2013) (citing Phillips v. Audio
                                                                 the plaintiff has not made a prima facie showing of venue,
Active Ltd., 494 F.3d 378, 384 (2d Cir.2007)).
                                                                 28 U.S.C. § 1406 requires that the court “dismiss, or if
                                                                 it be in the interest of justice, transfer such case to any
Improper venue is a waivable defense. Any objection to
                                                                 district or division in which it could have been brought.”
venue must be raised in a defendant's responsive pleading
                                                                 28 U.S.C. § 1406(a); Gonzalez v. Hasty, 651 F.3d 318, 324
or pre-answer motion, otherwise a party is deemed to
                                                                 (2d Cir.2011); see also First State Ins. v. Nat'l Cas. Co.,
have waived the obj ection. 4 Fed.R.Civ.P. 12(b)(3), 12(h);      No. 13–CV–0704, 2013 WL 5439143, at * 3 (S .D.N.Y.
Tri–State Employment Servs., Inc. v. Mountbatten Sur.            Sept. 27, 2013) (“If the plaintiff cannot establish that the
Co., Inc., 295 F.3d 256, 261 (2d Cir.2002) (finding that a       chosen venue is correct, ‘[t]he district court ... shall dismiss,
“[d]efendant [who] failed to raise any venue challenge in a      or if it be in the interest of justice, transfer such case
pre-answer motion or responsive pleading ... is deemed to        to any district or division in which it could have been
have waived any objection to venue.” (citing Fed.R.Civ.P.        brought.’ “ (quoting 28 U.S.C. § 1406)); Azrelyant v. B.
12(h)(1)(B) and Concession Consultants, Inc. v. Mirisch,         Manischewitz Co., No. 98–CV–2502, 2000 WL 264345,
355 F.2d 369, 371 & n. 1 (2d Cir.1966)); see also Joe Hand       at *3 (E.D.N.Y. Jan.13, 2000) (“Where a suit is filed in
Promotions, Inc. v. Elmore, No. 11–CV–3761, 2013 WL              federal court in a district in which venue is improper,
2352855, at * 1 n. 2 (E.D.N.Y. May 29, 2013) (noting             and a timely and sufficient objection to the defect is
that “it is well settled that improper venue is a waivable       raised, a change of venue may be made under 28 U.S.C.
defense”) (collecting cases).                                    § 1406(a)....”). “Courts enjoy considerable discretion in
                                                                 deciding whether to transfer a case [under § 1406] in the
4      The Aurora Defendants did not raise a venue               interest of justice.” White v. Rock, No. 10–CV–5163, 2013
       challenge in their pre-answer motion to dismiss           WL 527804, at *5 (E.D.N.Y. Feb. 4, 2013) (quoting Daniel



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

v. American Board of Emergency Medicine, 428 F.3d 408,           Inc., No. 12–CV–4263, 2013 WL 5328324, at * 12
435 (2d Cir.2005)).                                              (E.D.N.Y. Sept.23, 2013) (“under Section 1391(c)(2), a
                                                                 defendant that is a corporation ‘shall be deemed to
 *4 Plaintiff alleges that “[v]enue is proper in this District   reside ... in any judicial district in which such defendant
under 28 USC § 1391(b).” (Am.Compl.¶ 10.) This statute           is subject to the court's personal jurisdiction with respect
provides, in pertinent part, that an action may be brought       to the civil action in question.’ “ (quoting § 1391(c)
in:                                                              (2))); Indus. Quick Search, Inc. v. Miller, Rosado &
                                                                 Algois, LLP, No. 09–CV–1340, 2013 WL 4048324, at
  (1) a judicial district in which any Defendant resides, if     *2 (E.D.N.Y. Aug. 9, 2013) (noting that “the venue
  all Defendants are residents of the State in which the         question [under § 1391(c)(2) ] turns on whether the [district
  district is located;                                           court] has personal jurisdiction over this corporate
                                                                 defendant.” (quoting § 1391(c) (2))).
  (2) a judicial district in which a substantial part of the
  events or omissions giving rise to the claim occurred, or
                                                                 Personal jurisdiction, in turn, is determined by “a two-
  a substantial part of property that is the subject of the
                                                                 step inquiry.” Licci ex rel.. Licci v. Lebanese Canadian
  action is situated; or
                                                                 Bank, SAL, 732 F.3d 161, 169 (2d Cir.2013), reh'g denied,
  (3) if there is no district in which an action may             No. 10–CV1306, 2013 W L 5700963 (2d Cir. Oct. 18,
  otherwise be brought as provided in this section, any          2013) (citing Best Van Lines, Inc. v. Walker, 490 F.3d
  judicial district in which any Defendant is subject to the     239, 242 (2d Cir.2007) and Int' l Shoe Co. v. Washington,
  court's personal jurisdiction with respect to such action.     326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945)).
                                                                 First, the Court “look[s] to the law of the forum state” 5
28 U.S.C. § 1391(b).                                             to determine whether there is personal jurisdiction. Id.
                                                                 If there is personal jurisdiction under state law, the
                                                                 Court still must consider whether the exercise of personal
   i. Venue is not Proper Pursuant to Section 1391(b)(1)
                                                                 jurisdiction over the out-of-state Defendant “comports
In this case, not all Defendants “reside” in New York,
                                                                 with due process protections established under the United
the state in which the Eastern District of New York is
                                                                 States Constitution.” Id.
located, as required by § 1391(b)(1), therefore venue in
the Eastern District of New York is not properly based
                                                                 5      “Forum state” refers to the state in which a lawsuit
on the residence of Defendants. See 28 U.S.C. § 1391(b)
(1) (providing that a civil action may be brought in “a                 is filed.
judicial district in which any defendant resides, if all
defendants are residents of the State in which the district        1. The Court Does Not Have Personal Jurisdiction.
is located”). According to Plaintiff, Aurora Bank has a           *5 Under New York state l aw, a court has jurisdiction
“principal place for doing business located at 1271 Avenue       over a non-domiciliary corporation that commits a
of the Americas, New York N.Y. 10019,” and McCurdy               tortious act outside New York State but causes harm to
& Candler's principal address is 3525 Piedmont Road,             someone in the state, if that corporation “(i) regularly
Atlanta, Georgia, with a registered agent at the same            does or solicits business, or engages in any other persistent
address. (Am.Compl.¶¶ 13–16.) Thus, while Plaintiff may          course of conduct, or derives substantial revenue from
have alleged that at least one Defendant—Aurora Bank             goods used or consumed or services rendered, in the state,
—“resides” in New York, the state in which the Eastern           or (i i) expects or should reasonably expect the act to
District of New York is located, Plaintiff cannot establish      have consequences in the state and derives substantial
that all Defendants are residents of New York state.             revenue from interstate or international commerce.” N.Y.
                                                                 C.P.L.R. § 302(a)(3); Chloe v. Queen Bee of Beverly
For purposes of determining proper venue, a business             Hills, LLC, 616 F.3d 158, 164 (2d Cir.2010). Here,
entity such as a corporation “shall be deemed to reside,         McCurdy & Candler is alleged to have committed a
if a Defendant, in any judicial district in which such           tortious act outside of New York State in its actions with
Defendant is subject to the court's personal jurisdiction        respect to the property, and is a non-domiciliary entity,
with respect to the civil action in question.” 28 U.S.C. §       as “a Georgia corporation,” (Am.Compl.¶ 13), whose
1391(c)(2); see also 5381 Partners LLC v. Shareasale.com,        “principal address is located' in Atlanta, Georgia, (Id. ¶


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

14). Therefore, McCurdy & Candler is subject to personal        Similarly, all of McCurdy & Candler's activities with
jurisdiction in New York if it either “regularly does or        respect to the debt collection and attempted foreclosure,
solicits business” in New York, or “should reasonably           including all of McCurdy & Candler's communications
expect the act to have consequences in the state.” N.Y.         with Plaintiff, were sent to the property in Atlanta,
C.P.L.R. § 302(a)(3)(i)-(i i); see also Levans v. Delta         Georgia. (See Am. Compl. Ex. 100 (letter dated January
Airlines, Inc., No. 12–CV–00773, 2013 WL 6841984, at            13, 2011); Ex. 200 (letter dated October 12, 2011);
*5 (E.D.N.Y. Dec. 23, 2013) (“Pursuant to § 302(a)(3),          McCurdy Mot. Ex. B (letter dated April 12, 2012)).
a court may exercise personal jurisdiction over a non-          Likewise, Plaintiff's communications with McCurdy &
domiciliary who ... ‘commits a tortious act without the         Candler were sent either to Nebraska or Atlanta. (See
state causing injury to person or property within the           Am. Compl. Ex. 400 (“Revocation of Power of Attorney”)
state ... if he (i) regularly does or solicits business, or     at 4; Ex. 500 (“Final Notice to Remove Property from
engages in any other persistent course of conduct, or           Alleged Non Judicial Foreclosure Sale”) at 2–3; Ex. 725
derives substantial revenue from goods used or consumed         (“Qualified Written Request”) at 6.) Therefore, Plaintiff
or services rendered, in the state, or (ii) expects or should   has not alleged any action by McCurdy & Candler
reasonably expect the act to have consequences in the           that could have led McCurdy & Candler to “reasonably
state and derives substantial revenue from interstate or        expect” that its actions would have consequences in the
international commerce’ “ (citing § 302(a)(3))); Richtone       state of New York. Because McCurdy & Candler is
Design Grp., LLC v. Live Art, Inc., No. 12–CV–7652,             not domiciled in New York, does not regularly conduct
2013 WL 5904975, at *5 (S.D.N.Y. Nov. 4, 2013)                  or solicit business in New York, and should not have
(same). Plaintiff has not alleged that McCurdy & Candler        reasonably expected its actions with respect to the
“regularly does or solicits business” in New York, and          property in Atlanta to have consequences in New York,
McCurdy & Candler states that it is a “Georgia limited          personal jurisdiction cannot be established over McCurdy
liability company which only advertises itself as a provider    & Candler under N.Y. C.P.L.R. § 302(a)(3). 6
of legal services” throughout Georgia and Tennessee.
(McCurdy Mem. ¶ 47.) Plaintiff also does not allege that        6      Even if Plaintiff could establish that McCurdy
McCurdy & Candler should reasonably expect its actions
                                                                       & Candler is subject to personal jurisdiction in
with respect to the property to have had consequences in
                                                                       New York under New York law, the assertion
the state of New York. McCurdy & Candler's allegedly                   of personal jurisdiction over McCurdy & Candler
unlawful actions were (1) facilitating the “questionable               in the Eastern District of New York would not
assignment” of a security interest in the property from                comport with the constitutional requirements of due
MERS to Aurora Loan, and entering the assignment into                  process. A defendant in a civil lawsuit is entitled
Georgia's land records, (Am.Compl.¶¶ 102–03), and (2) its              to “due process of law” under the Fifth and the
debt collection and attempted foreclosure activities with              Fourteenth Amendments of the Constitution, which
respect to the property, (id. ¶¶ 90–97).                               means that such a defendant can only be subject to the
                                                                       personal jurisdiction of a court when it has “certain
McCurdy & Candler's role in the assignment of security                 minimum contacts [with the forum state] such that the
                                                                       maintenance of the suit does not offend traditional
interest by MERS to Aurora Loan Services had no
                                                                       notions of fair play and substantial justice.” Licci,
connection to the Eastern District of New York. The
                                                                       732 F.3d at 169 (quoting Int'l Shoe, 326 U.S. at 316).
assignment was prepared by an individual from Aurora
                                                                       Plaintiff does not allege that McCurdy & Candler
Loan Services located in Scottsbluff, Nebraska, stamped                has conducted any business in New York, nor that
with MERS's Delaware corporate seal, filed and recorded                it has any contacts with New York, let alone the
in Fulton County, Georgia, and annotated with an                       “minimum contacts” that are required for personal
instruction to return to McCurdy & Candler in Atlanta,                 jurisdiction. All of the events alleged in the Amended
Georgia. (A m. Compl. Ex. D.) Plaintiff acknowledges                   Complaint took place in Georgia, and McCurdy &
that the assignment was filed with the state of Georgia.               Candler's mailing address and place of incorporation
(Am.Compl.¶ 103.) Nothing connected with the MERS                      is in Georgia. Without more evidence of contacts
assignment to Aurora implicates the Eastern District of                with New York, due process prohibits the exercise of
New York—not the location of any of the people or                      personal jurisdiction over McCurdy & Candler.
the entry of the assignment into the land records itself.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

                                                                  or omissions relevant to his claims occurred in the
   2. McCurdy & Candler Does Not “Reside” in New                  Eastern District of New York; instead, Plaintiff alleges
   York                                                           that venue is proper based in part on the fact that
 *6 Because McCurdy & Candler is not subject to the               “the homeowner now lives in New York.” (Am. Compl.
personal jurisdiction of a court in any judicial district         ¶ 9 (emphasis added).) However, none of the alleged
in New York, it does not “reside” in New York for                 events or omissions, as pleaded by Plaintiff, took place
venue purposes. See 28 U.S.C. § 1391(c)(2) (corporations          in the Eastern District of New York. Plaintiff entered
are deemed to reside, for purposes of venue, “i n any             into a mortgage agreement with Bayrock to finance
judicial district in which such defendant is subject to the       the purchase of the property in Atlanta, Georgia, and
court's personal jurisdiction with respect to the civil action    agreed to send his monthly payments to Alpharetta,
in question”); cf. Indus. Quick Search, Inc., 2013 WL             Georgia. (Am. Compl. Ex. A at 1–2.) As part of
4048324, at * 4 (finding that corporate defendant was             this mortgage agreement, Plaintiff assigned a security
subject to personal jurisdiction in the Southern District of      interest in the property to MERS, acting as the nominee
New York, and therefore that venue was proper in that             for Bayrock and its successors, which assignment was
district); 5381 Partners LLC, 2013 WL 5328324, at * 12            recorded in Fulton County, Georgia. (Security Deed at
(finding that venue was proper in the Northern District           1, 3.) M ERS assigned the security interest to Aurora
of Illinois with respect to corporate defendant under §           Loan, which assignment took place in Fulton County,
1391(c)(2), as it was undisputed that defendant's principal       Georgia, (Am.Compl.Ex.D), and the communications
place of business was in that district). As a result, Plaintiff   from McCurdy & Candler to Plaintiff were mailed from
has not satisfied the precondition to § 1391(b) (1)—that “al      McCurdy & Candler in Georgia to Plaintiff at the address
l defendants are residents of the State in which the district     of the property in Atlanta, Georgia. One communication
is located”—making venue improper under § 1391(b)(1).             from a non-party, law firm McGinnis, Tessitore, W
                                                                  utscher, L L P, originated in Chicago, Illinois. (A m.
                                                                  Compl. Ex. 600.)
   ii. Venue is Not Proper Pursuant to Section 1391(b)(2)
Venue in the Eastern District of New York is not proper
                                                                   *7 Because no events, let alone any “substantial” events,
under § 1391(b)(2), because “a substantial part of the
                                                                  took place in the Eastern District of New York, venue
events or omissions giving rise to the claim” did not occur
                                                                  cannot be established based on a substantial occurrence
in the Eastern District of New York, nor is “a substantial
part of [the] property that is the subject of the action ...      pursuant to § 1391(b) (2). 7 The fact that Plaintiff now lives
situated” in the Eastern District of New York. 28 U.S.C.          in the Eastern District of New York, without more, is not
§ 1391(b)(2). To determine whether venue is proper under          a sufficient basis to establish venue pursuant to § 1391(b)
§ 1391(b)(2), courts apply a two-part test: “First, a court       (2). 8 The fact that this action arises out of a mortgage
should identify the nature of the claims and the acts or          on a property located in Atlanta, Georgia, outside the
omissions that the plaintiff alleges give rise to those claims.   Eastern District of New York, further indicates that venue
Second, the court should determine whether a substantial          is not proper in this District. See Adams v. U.S. Bank, NA,
part of those acts or omissions occurred in the district          No. 12–CV–4640, 2013 W L 5437060, at *5 (E.D.N.Y.
where suit was filed, that is, whether ‘significant events        Sept. 27, 2013) (dismissing challenges to foreclosure and
or omissions material to those claims ... have occurred in        eviction proceedings and noting “that claims regarding
the district in question.’ ” Deufrains v. Karcauskas, No.         [dismissed plaintiffs'] property should generally be filed in
12–CV–2576, 2013 WL 4806955, at *13 (E.D.N.Y. Sept.9,             the jurisdiction where the property is located and the claim
2013) (citing Daniel, 428 F.3d at 432); see also Delgado          arose.” (citing 28 U.S.C. § 1391(b))).
v. Villanueva, No. 12–CV–3113, 2013 WL 3009649, at *2
(S.D.N.Y. June 18, 2013) (same).                                  7      Plaintiff's allegation that he is the victim of an
                                                                         “anticipatory breach” of the Consent Order between
Plaintiff alleges violations of several state and federal laws           Aurora Bank and the federal government—assuming
in connection with the making, transfer, and management                  it could be a valid basis for a claim—references only
of the mortgage loan made on the property which is                       Aurora Bank's place of incorporation in Delaware. (A
his retirement home in Atlanta, Georgia. (See generally                  m. Compl. ¶ 68.) The Consent Order expressly states
A m. Compl.) Plaintiff does not allege that any acts                     “Nothing in this Stipulation or the Order, express or



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

       implied, shall give to any person or entity, other than    Safety Software Ltd. v. Rivo Software, Inc., No. 11–CV–
       the parties hereto, and their successors hereunder, any    7433, 2012 WL 1267889, at *5 (S.D.N.Y. Apr.11, 2012)
       benefit or any legal or equitable right, remedy or claim   (declining to apply § 1391(b)(3) where the action could
       under this Stipulation or the Order .” (Am. Compl.         be brought in another district, noting that “[b]y the plain
       Ex. 850 ¶ 12.) Plaintiff also acknowledges that “[t]here
                                                                  language of the statute, however, [§ 1391(b)(3) ] applies
       is no defined right to sue granted to private individual
                                                                  only if there is no other district in which the action may
       [sic] under the Consent Order for violations or breach
                                                                  be brought”).
       of agreement.” (Am.Compl.¶ 11.)
8      Although Plaintiff does not allege that he was based
       in New York when he entered into the mortgage                 iv. Transfer is Proper Under Section 1406
       agreement that gives rise to his claims, he does           In sum, because venue in the Eastern District of New York
       include some communications to Defendants which            is not proper under any of the provisions of § 1391(b),
       originated in New York, (see, e.g., Revocation             and McCurdy & Candler has timely objected to venue,
       of Power of Attorney at 1, Qualified Written               pursuant to 28 U.S.C. § 1406, the Court must either
       Request at 5–6), attempting to rescind his mortgage        dismiss the claims against McCurdy & Candler or transfer
       and otherwise make legal demands on Defendants.            them to a district where venue is proper. See Gonzalez,
       Because these letters were sent subsequent to the          651 F.3d at 324. In light of the fact that dismissal would
       events that give rise to Plaintiff's claims, they do
                                                                  require pro se Plaintiff to incur additional filing costs,
       not comprise a sufficient basis for establishing
                                                                  and re-filing the Amended Complaint in the appropriate
       venue under § 1391(b)(2), in light of the otherwise
                                                                  district would delay the proceeding, the Court transfers
       overwhelming connections to Atlanta and Fulton
       County, Georgia.
                                                                  the claims against McCurdy & Candler to the Northern
                                                                  District of Georgia. See Fredriksson v. Sikorsky Aircraft
                                                                  Corp., Inc., No. 07–CV–0214, 2008 WL 752469, at *4
  iii. Venue is Not Proper Pursuant to Section 1391(b)(3)
                                                                  (E.D.N.Y. Mar.19, 2008) (transferring a case pursuant to
Venue in the Eastern District of New York is not proper
                                                                  § 1406 and observing that “Congress, by the enactment
under § 1391(b)(3), because there is another district in
                                                                  of § 1406(a), recognized that ‘the interest of justice’ may
which this action “may otherwise be brought.” Section
                                                                  require that the complaint not be dismissed but rather that
1391(b)(3) provides that venue is proper in “any judicial
                                                                  it be transferred in order that the plaintiff not be penalized
district in which any Defendant is subject to the court's
                                                                  by ... ‘timeconsuming and justice-defeating technicalities.’
personal jurisdiction with respect to such action”—but
                                                                  ”) (quoting Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466, 82
only “if there is no district in which an action may otherwise
                                                                  S.Ct. 913, 8 L.Ed.2d 39 (1962)); Int'l Flavors & Fragrances
be brought as provided in this section” (emphasis added);
                                                                  Inc. v. Van Eeghen Int'l B.V., No. 06–CV–490, 2006 WL
see Daniel, 428 F.3d at 434 (“the phrase ‘if there is no
                                                                  1876671, at * 8 (S.D.N.Y. July 6, 2006) (“Dismissal is a
district in which the action may otherwise be brought’
                                                                  harsh remedy that is best avoided when another avenue is
indicates that venue may be based on that subsection
only if venue cannot be established in another district           open.”). 9 Although dismissal rather than transfer under
pursuant to any other venue provision.”). Here, under             is encouraged when a case is a “sure loser,” Gonzalez,
§ 1391(b)(2), venue would be proper in the Northern               651 F.3d at 324, or “clearly doomed,” Daniel, 428 F.3d
District of Georgia, where a substantial part of the acts or      at 436, the Court cannot conclude that there is no merit
omissions that give rise to Plaintiff's claims took place, and    to any of Plaintiff's claims. See Zaltz v. JDATE, No. 12–
where the property that is the subject of the mortgage is         CV–3475, 2013 WL 3369073, at * 12 n. 8 (E.D.N.Y. July
located. Therefore, 1391(b)(3) is not applicable, because,        8, 2013) (transferring under § 1404(a) “even if plaintiff's
contrary to its requirements, there is another district “in       claims might be difficult to sustain, it does not appear
which [the] action may otherwise be brought.” 28U.S.C.            that they are ‘clearly doomed’ ”). In particular, in light
§ 1391(b)(3); see also Daniel, 428 F.3d at 435 (finding           of relevant Eleventh Circuit case law, Plaintiff may have
that, because plaintiffs could have brought a claim in the        stated a claim against McCurdy & Candler for violations
Western District of Michigan under § 1391(b)(2), where            of the Fair Debt Collection Practices A ct. 10
“a substantial part” of the alleged events giving rise to
the claim took place, “they cannot rely on § 1391(b)(3) to        9      The Court transfers the claims as to McCurdy
support venue in the Western District of New York.”);                    & Candler, notwithstanding McCurdy & Candler's



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

      argument that the Court lacks personal jurisdiction              needed to either bring your loan current or to pay off
      over it. See Goldlawr, Inc. v. Heiman, 369 U.S.                  your loan in full.’ ”). In addition, to the extent that
      463, 466, 82 S.Ct. 913, 8 L.Ed.2d 39 (1962) (“The                Plaintiff alleges that McCurdy & Candler engaged in
      language of § 1406(a) is amply broad enough to                   abusive debt collection practices by naming a false
      authorize the transfer of cases, however wrong the               creditor in its attempt to collect a debt, such a claim
      plaintiff may have been in filing his case as to venue,          is cognizable under the FDCPA. See id. at 1241;
      whether the court in which it was filed had personal             Shoup v. McCurdy & Candler, LLC, 465 F. App'x 882,
      jurisdiction over the defendants or not.”); see also             885 (11th Cir.2012) (holding that plaintiff stated a
      Deufrains v. Karcauskas, No. 12–CV–2576, 2013 WL                 claim under the FDCPA by alleging that letter from
      4806955, at * 14 (E.D.N.Y. Sept.9, 2013) (“A district            law firm attempting to collect a debt on a mortgage
      court has the authority [under § 1406] to transfer               loan falsely represented the name of the plaintiff's
      a case to another district, even if the transferring             creditor). In light of the Eleventh Circuit's case law on
      court does not have personal jurisdiction over the               these precise issues, and the factual similarity between
      Defendant.” (citing Goldlawr, 369 U.S. at 466, and               the allegations in Shoup and Plaintiff's allegations
      SongByrd, Inc. v. Estate of Grossman, 206 F.3d 172,              here, the Court is not prepared to dismiss Plaintiff's
      179 n. 9 (2d Cir.2000)); Brown v. City of New York,              Complaint as failing to state a claim or find that
      No. 10–CV–5229, 2013 WL 3245214, at *8 (E.D.N.Y.                 Plaintiff's case is a “sure loser.” See Gonzalez v. Hasty,
      June 26, 2013) (28 U.S.C. § 1406(a) “permits a                   651 F.3d 318, 324 (2d Cir.2011).
      court to transfer claims to another venue even if the
      transferring court lacks personal jurisdiction over the      c. Claims against the Aurora Defendants
      Defendants” (citing Goldlawr, 369 U.S. at 466–67)).        *8 The Court also transfers Plaintiff's claims against the
10    For example, Plaintiff alleges a claim against both
                                                                Aurora Defendants pursuant to 28 U.S.C. § 1404(a) in the
      McCurdy & Candler and the Aurora Defendants               interest of justice and for the convenience of the parties.
      under the Fair Debt Collection Practices Act,             Because the Aurora Defendants waived their objection
      15 U.S.C. § 1692 et. seq., (Am.Compl.¶¶ 5, 91,            to venue, transfer of the claims against them under §
      111.E), which McCurdy & Candler argues must               1406 is not proper. See Azrelyant, 2000 WL 264345, at
      be dismissed because foreclosing on a mortgage is         * 3 (“If a party's objection to venue, however, is not
      not debt collection for purposes of the FDCPA.            timely and sufficient, or if the party has waived the right
      (See McCurdy Mem. ¶ 20 (citing, inter alia, Warren        to object to venue, transfer under 1406(a) is improper
      v. Countrywide Home Loans, Inc., 342 F. App'x             and unwarranted.”); Orb Factory, Ltd. v. Design Sci.
      458, 460 (11 th Cir.2009); Beadle v. Haughey, No.         Toys, Ltd., 6 F.Supp.2d 203, 207 (S.D.N.Y.1998) (“Once
      04–CV–272, 2005 W L 300060, at * 3 (D.N.H.
                                                                objections to venue are waived, any defect in venue is
      Feb. 9, 2005).) The October 12, 2011 and April
                                                                cured, and the benefits of a § 1406(a) transfer for lack
      10, 2012 letters sent by McCurdy & Candler to
                                                                of venue are no longer available.”). However, where, as
      Plaintiff specifically state: “Notice pursuant to the
      Fair Debt Collection Practices Act 15 USC 1692            here, the conduct of the Aurora Defendants is “central
      Initial Communications Letter,” “This law firm is         to the issues raised” by Plaintiff against McCurdy &
      acting as a debt collector and attempting to collect      Candler, in the interest of justice and for the convenience
      a debt,” and, “As of the date of this letter, you         of the parties, rather than sever the claims and hear
      owe $138,847.65.” (Am.Compl.Exs.100, 200.) The            only the claims against the Aurora Defendants, the Court
      Eleventh Circuit has held that a letter featuring         transfers the entire proceeding against all Defendants to
      identical language sent by law firms in Georgia,          the Northern District of Georgia. See 28 U.S.C. § 1404(a)
      attempting to collect a debt on behalf of mortgage        (“For the convenience of parties and witnesses, in the
      loan holders were attempts to collect a debt under the    interest of justice, a district court may transfer any civil
      FDCPA. See Bourff v. Rubin Lublin, LLC, 674 F.3d
                                                                action to any other district or division where it might
      1238, 1240–41 (11th Cir.2012) (“The FDCPA applies
                                                                have been brought or to any district or division to which
      to the notice here in question because the notice was
                                                                all parties have consented.”); Cottman Transmission Sys.,
      an attempt at debt collection. The notice stated that
                                                                Inc. v. Martino, 36 F.3d 291, 296 (3d Cir.1994) (stating
      Rubin Lublin had been retained to ‘collect the loan,’
      stated in bold capital letters that it was ‘an attempt    that when one of two co-Defendants objects to improper
      to collect a debt,’ and advised Bourff to contact         venue and the other waives objection, if the co-Defendant
      Rubin Lublin to ‘find out the total current amount        who has waived the objection “is central to the issues
                                                                raised by the plaintiff against those subject to transfer, ...


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

the proper procedure in this case [is] to transfer the case     took place in that district, and the property is located
in its entirety....”); Indymac Mortgage Holdings, Inc. v.       there.
Reyad, 167 F.Supp.2d 222, 239 (D.Conn.2001) (“[w]hen
the conduct of a co-Defendant as to whom venue is proper        Under § 1404(a), a court determines whether a transfer
is central to the issues raised by the plaintiff against        is warranted “for the convenience of the parties and
those subject to transfer, the grant of a severance would       witnesses, in the interest of justice,” by analyzing various
not ordinarily be consistent with the sound exercise of         factors including: “(1) the plaintiff's choice of forum, (2)
discretion.” (quoting Cottman, 36 F.3d at 296)); accord         the convenience of witnesses, (3) the location of relevant
Montoya v. Fin. Fed. Credit, Inc., 872 F.Supp.2d 1251,          documents and relative ease of access to sources of
1283 (D.N.M.2012); Barnes Grp., Inc. v. Midwest Motor           proof, (4) the convenience of parties, (5) the locus of
Supply Co., Inc., No. 07–CV–1164, 2008 WL 509193,               operative facts, (6) the availability of process to compel
at *3–4 (S.D.Ohio Feb. 22, 2008); see also Brossart v.          the attendance of unwilling witnesses, and (7) the relative
Lynx Bus. Intelligence Consulting, Inc., No. 08–CV–0609,        means of the parties.” Id. at *6 (citing N.Y. Marine &
2008 WL 2561592, at *2 (D.Ariz. June 25, 2008) (“[I]f           Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112
we transfer an action against a particular defendant for        (2d Cir.2010) and Phillips v. Reed Grp., Ltd., No. 07–CV–
improper venue, we may exercise our discretion to transfer      3417, 2013 WL 3340293, at *5 (S.D.N.Y. July 1, 2013)).
the rest of the action to any district where it might           “[S]ubstantial weight is accorded a plaintiff's choice of
have been brought for ‘the convenience of the parties           forum.” Dornoch Ltd. ex rel. Underwriting Members
and witnesses' pursuant to 28 U.S.C. § 1404(a).” (citing        ofLloyd's Syndicate 1209 v. PBM Holdings, Inc., 666
17 Moore's Federal Practice § 111.35[2] (3d ed.2006)));         F.Supp.2d 366, 372 (S.D.N.Y.2009) (citation omitted).
WRIGHT & MILLER, 14D FED. PRAC. & PROC.                         However, “when the transactions or facts giving rise to the
JURIS. § 3827 (3d ed. 2005) (“If venue is proper for some       action have no material relation or significant connection
Defendants but improper for others, the district court          to plaintiff's chosen forum, then the plaintiff's choice is
has wide discretion. It may transfer the entire case to         not accorded the same ‘great weight’ and in fact is given
another forum that would be proper for all the Defendants       reduced significance.” Donde v. Romano, No. 09–CV–
as many courts have done. Alternatively, it may retain          04407, 2010 WL 3173321, at *7 (E.D.N.Y. Aug.10, 2010)
the case as to those Defendants who have been properly          (internal quotation marks omitted) (quoting Romano v.
sued there and either transfer the severed portion of the       Banc of Am. Insurances Servs., 528 F.Supp.2d 127, 130
case for those Defendants for whom venue is improper            (E.D.N.Y.2007) and Hernandez v. Graebel Van Lines, Inc.,
or dismiss the action as to those Defendants.” (citing          761 F.Supp. 983, 990 (E.D.N.Y.1991))).
cases)); cf. Paul v. Shinseki, No. 09–CV–1591, 2010 WL
3927077, at *6 (E.D.N.Y. Sept. 29, 2010) (“Where, as here,      Here, the first and the seventh factors weigh in favor of
a district court finds venue improper with respect to a         Plaintiff, who currently resides in the Eastern District of
given claim, it may as a matter of discretion transfer rather   New York and who, as an individual plaintiff proceeding
than dismiss the improperly venued claim where transfer         pro se, likely is of less means than the incorporated
is in the interest of justice.”).                               Defendants. However, all of the remaining factors weigh
                                                                strongly in favor of litigating the claims against the
 *9 The claims against the Aurora Defendants may be             Aurora Defendants in the Northern District of Georgia.
properly transferred pursuant to 28 U.S.C. § 1404(a).           The claims against the Aurora Defendants are essentially
The purpose of Section 1404(a) “is to prevent waste of          disputes over Plaintiff's mortgage on the property which
time, energy and money and to protect litigants, witnesses      is located in Atlanta, Georgia. Any witnesses to the
and the public against unnecessary inconvenience and            signing of the mortgage and the challenged assignments
expense.” Adams, 2013 WL 5437060, at *5 (citing                 are more likely to be located in the Northern District
Blechman v. Ideal Health, Inc., 668 F.Supp.2d 399, 403          of Georgia, as are Georgia state land records and other
(E.D.N.Y.2009) and Van Dusen v. Barrack, 376 U.S.               relevant documents. See Crutchfield v. Country Wide
612, 616, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964)). As              Home Loans, No. 02–CV–9092, 2003 WL 102879, at * 1–
discussed above, this action could have been brought in         2 (S.D.N.Y. Jan.10, 2003) (finding that venue was more
the Northern District of Georgia pursuant to § 1391(b), as      appropriate in Oklahoma district where property that
the “events or omissions” giving rise to Plaintiff's claims     was the subject of a challenged mortgage was located,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

because “a critical element of the events at issue relates         Plaintiff.” (Am.Compl.¶ 36.) Plaintiff also alleges that
to the mortgage financing of the Property ... and the              McCurdy & Candler “knew or should have known”
material witnesses and documents regarding that aspect             that “MERS is an unlawful fiduciary and nominee
of the underlying transaction are in Oklahoma”). More              for Bayrock as a matter of law,” and that McCurdy's
importantly, any of the witnesses who currently reside in          “action to participate and encourage Aurora to proceed
Georgia are outside this Court's subpoena power, raising           is unconscionable.” (Id. ¶¶ 37–38.) Finally, Plaintiff notes
the costs and complicating the logistics of any discovery          that the third attempt at foreclosure by McCurdy &
that may be needed to resolve the claims against the               Candler occurred after Aurora Bank had signed a Consent
Aurora Defendants. See Fed.R.Civ.P. 45(b)(2) (providing            Order with the Office of Thrift Supervision. (Id. ¶ 42.)
that “a subpoena may be served at any place: (A) within
the district of the issuing court; (B) outside that district but   While the claims against McCurdy & Candler could be
within 100 miles of the place specified for the deposition,        separated to focus solely on its role in attempting to
hearing, trial, production, or inspection”); Crutchfield,          foreclose on Plaintiff's property, another court could not
2003 WL 102879 at *2 (“The location of such witnesses              address the claims against McCurdy & Candler without
and documents within the Court's subpoena power is an              significantly duplicating the litigation before this Court
essential consideration in determining the appropriateness         involving the Aurora Defendants. See Brossart, 2008 WL
and convenience of plaintiff's choice of forum.” (citing           2561592, at *3 (transferring entire action from Arizona
AyalaBranch v. Tad Telecom, Inc., 197 F.Supp.2d 13, 15             to California where venue was improper as to one of two
(S.D.N.Y.2002) and Summit v. U.S. Dynamics Corp., No.              defendants, and “a substantial part of the events giving
97–CV–9224, 2000 WL 502862, at *2 (S.D.N.Y. Apr.27,                rise to all of plaintiff's claims occurred in” California
2000))); Deufrains, 2013 WL 4806955, at * 16 (“The most            rather than in Arizona, because both defendants were
compelling factors to the Court in its finding that transfer       subject to personal jurisdiction of a California court, “a
is in the interest of justice ... relate to the convenience        majority of witnesses and evidence” were in California,
of witnesses and the access to judicial process to compel          and a “district judge in California will have greater
unwilling witnesses to testify.”).                                 familiarity with California law”). Because the conduct of
                                                                   the Aurora Defendants is central to the issues raised by the
 *10 In addition to the fact that most of the witnesses            Plaintiff in the claims against McCurdy & Candler, which
likely live in Georgia and would not be subject to the             are subject to transfer, the Court finds that severance
Court's subpoena power, the claims against both sets               of the claims and transfer of only the claims against
of Defendants share many common facts. Severing and                McCurdy & Candler is not “consistent with the sound
addressing the claims against the Aurora Defendants in             exercise of discretion.” See Indymac, 167 F.Supp.2d at
the Eastern District of New York while permitting the              239.
claims against McCurdy & Candler to proceed in the
Northern District of Georgia will effectively result in
duplicate litigation of Plaintiff's claims, taxing judicial           III. Conclusion
resources and burdening Plaintiff as well as Defendants.           For the foregoing reasons, the Court grants McCurdy &
McCurdy & Candler is a “foreclosure specialty” law                 Candler's motion to transfer venue as to the claims against
firm retained by at least one of the Aurora Defendants             McCurdy & Candler pursuant to 28 U.S.C. § 1406 and,
to foreclose on the property after Plaintiff defaulted on          in the interest of justice, transfers the claims against the
his mortgage. (Am. Compl. ¶¶ 13, 25; Exs. 100, 200.)               Aurora Defendants pursuant to 28 U.S.C. § 1404(a). The
Plaintiff's Amended Complaint alleges that, subsequent to          Aurora Defendants' motion to dismiss is dismissed with
the collapse of loan modification talks between Plaintiff          leave to refile in the Northern District of Georgia. The
and Aurora Loan, “Defendant McCurdy made three                     entire action shall be transferred to the Northern District
attempts to foreclose by non-judicial sale on behalf               of Georgia.
of Aurora Loan Services, LLC,” (Am.Compl.¶¶ 22–
25), and “Plaintiff's Revocation notices were sent to              *11 SO ORDERED:
Aurora [Loan] and to McCurdy as a legal notification
to refrain them from their continued action under
their scheme to misrepresent their relationship with the



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Gonsalves-Carvalhal v. Aurora Bank, FSB, Not Reported in F.Supp.3d (2014)
2014 WL 201502

All Citations

Not Reported in F.Supp.3d, 2014 WL 201502

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  11
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

                                                                       accept as true the allegations in the complaint,
                                                                       although the parties may submit affidavits in support
                  2009 WL 1795309
                                                                       of their positions.’ ” Chester v. Beard, Civ. A. No. 07–
    Only the Westlaw citation is currently available.                  4742, 2008 WL 2310946, at *5 (E.D.Pa. June 2, 2008)
             United States District Court,                             (quoting Fellner v. Phila. Toboggan Coasters, Inc.,
                 E.D. Pennsylvania.                                    2005 WL 2660351, at *1 (E.D.Pa. Oct.18, 2005)). “
                                                                       ‘The court may examine facts outside the complaint to
                 Lester M. HAYES                                       determine proper venue, but must draw all reasonable
                         v.                                            inferences and resolve all factual conflicts in the
           TRANSCOR AMERICA, LLC, et al.                               plaintiff[’]s favor.' ” Id. (quoting Fellner, 2005 WL
                                                                       2660351, at *1).
                  Civil Action No. 08–293.
                                                                Plaintiffis a 67–year–old man who suffers from a
                               |
                                                                herniated disc, arthritis, severe spinal stenosis, high blood
                        June 23, 2009.
                                                                pressure, and an enlarged prostate. (Am.Compl.¶¶ 23–24.)
Attorneys and Law Firms                                         Plaintiff's spinal condition makes it extremely painful for
                                                                him to sit or stand for extended periods of time, and his
Emily J. Lawrence, Jason Belmont Conn, John Weber               prostate condition causes him to experience abnormally
McCauley, R. Brendan Fee, Morgan, Lewis, & Bockius              frequent urgency to urinate—as often as every 20 to
LLP, Philadelphia, PA, for Lester Murphy Hayes.                 30 minutes. (Id. ¶¶ 25–26.) Plaintiff takes a variety of
                                                                prescribed medications to treat his medical conditions. (Id.
Leslie Miller Greenspan, Andre L. Dennis, Stradley,             ¶¶ 28–29.)
Ronon, Stevens, & Young LLP, Philadelphia, PA, for
Transcor America, LLC, et al.                                   In May 2007, while incarcerated in a Greensboro, North
                                                                Carolina jail, Plaintiff received notice of new criminal
                                                                charges filed against him in Philadelphia. (Id. ¶ 17.)
                    MEMORANDUM                                  TransCor, the largest prisoner transportation company in
                                                                the country, was hired to bring Plaintiff to Philadelphia.
PADOVA, District Judge.                                         (Id. ¶ ¶ 8, 19.) Shortly before the transport set out on its
                                                                six-day journey, prison medical staff provided Defendants
 *1 Plaintiff Lester Hayes brings this action pursuant
                                                                with a supply of Plaintiff's medications and informed
to 42 U.S.C. § 1983 and state common law against
                                                                Defendants of Plaintiff's medical needs. (Id. ¶ 31–32; see
Defendants TransCor America, LLC (“TransCor”),
                                                                also Pl.'s Ex. B.) However, Defendants neither catalogued
Karen L. Oates, Carolyn Cooper, Kevin McCord,
                                                                nor stored Plaintiff's medications to ensure their timely
Gary Underwood, Ernest Franklin, Don W. Bowden,
                                                                administration and or to prevent their loss. (Am.Compl.¶
Robert Koch, and Mark Spickard (the “individual
                                                                33.)
Defendants”), alleging violations of his Eighth and
Fourteenth Amendment rights and intentional infliction
                                                                The transport departed from Greensboro on May 12,
of emotional distress (“IIED”). Plaintiff's claims arise out
                                                                2007, and was broken down into two, three-day legs.
of a six-day prisoner extradition transport from North
                                                                (Id. ¶ 31.) The first leg involved travel through North
Carolina to Pennsylvania in May 2007. Presently before
                                                                Carolina, South Carolina, and Tennessee, before stopping
the Court is Defendants' Renewed Motion to Dismiss or
                                                                overnight in Kentucky. (Id. ¶ 22.) During the second
Transfer Venue, for which we held a hearing on June
                                                                leg, the transport continued through Kentucky, Virginia,
11, 2009. For the following reasons, we deny the Motion
                                                                Maryland, Delaware, and New Jersey, before ultimately
insofar as it seeks dismissal, but grant the Motion insofar
                                                                arriving in Pennsylvania on May 18, 2007. (Id. ¶¶ 22,
as it seeks a transfer of venue.
                                                                56, 62.) All told, the transport spent scarcely an hour
                                                                in Pennsylvania, leaving Mount Holly, New Jersey, at
I. BACKGROUND 1                                                 approximately 12:01 a.m. and arriving in Philadelphia at
1                                                               approximately 1:35 a.m. (Id. ¶¶ 61–62; see also Defs.' Exs.
      “ ‘In considering a motion to dismiss for improper
                                                                B, C.)
       venue under [Rule 12(b)(3) ], the court must generally



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

Over the course of the entire six-day transport, the              Defendants ask that we transfer this case to the Middle
individual Defendants refused to provide Plaintiff with his       District of Tennessee pursuant to 28 U.S.C. § 1404(a).
medications, in spite of Plaintiff's numerous complaints
of back pain and other symptoms. (Am.Compl.¶¶ 35–36.)             When a defendant moves pursuant to Federal Rule of
Plaintiff also made repeated requests to use bathroom             Civil Procedure 12(b)(3) to dismiss a case based on
facilities, which went unfulfilled because of a TransCor          improper venue, and we determine that venue is improper,
policy that permitted bathroom breaks only every four to          we must either dismiss the case or transfer it “to any
five hours. (Id. ¶¶ 44–45.) Consequently, Plaintiff urinated      district or division in which it could have been brought.”
and defecated in his pants, and was forced to sit in his          28 U.S.C. § 1406(a). If, on the other hand, we determine
soiled clothing for extended periods of time. (Id. ¶¶ 46,         that venue is proper in this District, we may transfer
49, 57.) In total, Plaintiff missed approximately 33 doses        the case “to any other district or division where it might
of medication, requested to use the bathroom between              have been brought” “[f]or the convenience of parties and
20 to 25 times, urinated on himself between 24 to 28              witnesses, [or] in the interest of justice ....” Id. § 1404(a).
times, and defecated on himself at least three times. (Pl.'s      Defendants bear the burden of showing both that venue
Resp. to Defs.' Interrog. at 6–10.) In this District, Plaintiff   in this District is improper and that transfer to another
missed five to six doses of medication, requested to use          district is justified. See Chester, 2008 WL 2310946, at
the bathroom five to six times, urinated on himself at least      *5 (citing Fellner, 2005 WL 2660351, at *1); Jumara v.
once, and defecated on himself at least once. 2 (Id. at 6,        State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir.1995).
8, 11.)                                                           Although we find that this District is a proper venue, we
                                                                  conclude that transferring the case to the Middle District
2                                                                 of Tennessee is appropriate under the circumstances.
       In his interrogatory responses, Plaintiff alleges that
       these events occurred in Pennsylvania generally,
       without specifically alleging that they occurred in
                                                                     A. Proper Venue
       this District. Nevertheless, we take judicial notice
                                                                  Because this case implicates our federal question
       that Mount Holly, New Jersey, is approximately 30
                                                                  jurisdiction pursuant to 28 U.S.C. § 1331, proper venue
       miles away from Philadelphia. Moreover, the record
       establishes that the transport took approximately
                                                                  is governed by 28 U.S.C. § 1391(b). In his Amended
       1.5 hours to travel between Mount Holly and                Complaint, Plaintiff asserts that this District is a proper
       Philadelphia. As we must draw all reasonable               venue under § 1391(b)(2) because a substantial part of the
       inferences in Plaintiff's favor, we find the acts that     events giving rise to his claims occurred in this District.
       Plaintiff alleges occurred in Pennsylvania occurred in     We agree.
       this District.
 *2 Upon arriving in Philadelphia, Defendants handed              When a defendant challenges venue under § 1391(b)(2),
Plaintiff over to the Philadelphia Police Department              we undertake a two-part inquiry. First, we “ ‘identify
(“PPD”). (Am.Compl.¶¶ 62–63.) The “Prisoner Receipt”              the nature of the claims and the acts or omissions that
that was filled out by Defendants and delivered to PPD            the plaintiff alleges give rise to those claims.’ ” Chester,
indicated that Plaintiff had no medications with him upon         2008 WL 2310946, at *7 (quoting Daniel v. Am. Bd. of
arrival. (See Pl.'s Ex. A.) However, a PPD officer, Officer       Emergency Med., 428 F.3d 408, 432 (2d Cir.2005)); see
Smith, found a container full of Plaintiff's medications          also Cottman Transmissions Sys. v. Martino, 36 F.3d 291,
attached to Plaintiff's belongings. (Am.Compl.¶ 63.)              295 (3d Cir.1994) (first identifying the acts or omissions
Plaintiff subsequently received medical care at the               that gave rise to the plaintiff's claims before determining
Curran–Fromhold Correctional Facility in Philadelphia.            whether a substantial part of those acts or omissions
(Pl.'s Resp. to Defs.' Interrog. at 12.)                          occurred in the district where the suit was filed).

                                                                  Second, we “ ‘determine whether a substantial part of
II. DISCUSSION                                                    those events or omissions material to [those] claims ...
Defendants ask us to dismiss this case because they               have occurred in the district in question.’ ” Chester,
contend that the Eastern District of Pennsylvania is an           2008 WL 2310946, at *7 (quoting Daniel, 428 F.3d at
improper venue under 28 U .S.C. § 1391(b). Alternatively,         432). “Substantiality is intended to preserve the element
                                                                  of fairness so that a defendant is not haled into a


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

remote district having no real relationship to the dispute.”    relatively small, it is not insignificant. See, e.g., Katz
Cottman, 36 F.3d at 294. Consequently, “ ‘[w]hen material       v. Mogus, 538 F.Supp.2d 538, 542–43 (E.D.N.Y.2007)
acts or omissions within the forum bear a close nexus           (finding venue proper where the conduct occurring within
to the claims, they are properly deemed ‘significant’           the district gave rise to only 20 percent of the plaintiff's
and, thus, substantial ....' ” Leone, 574 F.Supp.2d at          damages); McCaskey v. Continential Airlines, Inc., 133
484 (quoting Daniel, 428 F.3d at 432; see also Gulf Ins.        F.Supp.2d 514, 525 (S.D.Tex.2001) (finding venue proper
Co. v. Glasbrenner, 417 F.3d 353, 357 (2d Cir.2005).            in the Southern District of Texas where the airline was
Conversely, “[e]vents or omissions that might only have         allegedly negligent for failing to cut short a cross-country
some tangential connection with the dispute in litigation       flight originating in Houston after the decedent suffered a
are not enough.” Cottman, 36 F.3d at 294; see also Leone,       heart attack shortly after take off). More importantly, the
574 F.Supp.2d at 484. Because § 1391 “ ‘does not require        alleged within-District acts or omissions are qualitatively
a majority of the events take place here, nor that the          central to Plaintiff's claims and comprise “ ‘part of the
challenged forum be the best forum for the lawsuit to           historical predicate for the instant suit.’ “ Estate of Moore
be venued,’ ” Fellner, 2005 WL 2660351, at *3 (quoting          v. Dixon, 460 F.Supp.2d 931, 936 (E.D.Wis.2006) (quoting
Park Inn Int'l, L.L.C. v. Mody Enters., Inc., 105 F.Supp.2d     Master Tech Prods., Inc. v. Smith, 181 F.Supp.2d 910,
370, 376 (D.N.J.2000)), “ ‘[i]t is irrelevant that amore        914 (N.D.Ill.2002)). While Plaintiff might not be able to
substantial part of the events took place in another            prevail on his claims solely on the basis of the acts alleged
district, as long as a substantial part of the events took      to have occurred in this District, he likewise might not be
place in [this] district as well.’ ” Rodriguez v. Smith, Civ.   able to prevail on his claims without them. Consequently,
A. No. 03–3675, 2005 WL 1484591, at *3 n. 5 (E.D.Pa.            we find that Defendants' within-District acts or omissions
June 21, 2005) (quoting Morris v. Genmar Indus., Inc., Civ.     are sufficiently substantial for purposes of § 1391(b)(2)
A. No. 91–5212, 1993 WL 217246, at *5 (N.D.Ill. July            because they “bear a close nexus” to Plaintiff's claims.
18, 1993)). At bottom, the substantiality inquiry is more       Leone, 574 F.Supp.2d at 484 (quoting Daniel, 428 F.3d
qualitative than quantitative. Daniel, 428 F.3d at 432.         at 432). Defendants have not satisfied their burden of
                                                                establishing otherwise. Venue is therefore proper in this
 *3 Turning to the first part of the inquiry, dealing with      District, and Defendants' Motion is denied insofar as it
the nature of Plaintiff's claims, we observe that Plaintiff     seeks dismissal based on improper venue.
alleges that: (1) the individual Defendants violated
his Eighth and Fourteenth Amendment rights through              3      At the hearing, Defendants contended that no acts
their intentional, wanton, and deliberate indifference to              or omissions relevant to Plaintiff's Monell-type claim
his medical needs during the transport; (2) TransCor                   occurred in this District because the policy at issue
violated his Eighth and Fourteenth Amendment rights                    was established and enforced solely in Tennessee.
through the execution of its unconstitutional policy                   However, to hold a corporation that acts under
by the individual Defendants during the transport;                     color of state law liable for its unconstitutional
and (3) all Defendants intentionally inflicted emotional               policy, a plaintiff must establish that the execution
distress upon him through the conduct of the individual                of that policy inflicted the injury alleged. See Monell
Defendants during the transport. In essence, the acts or               v. N.Y. City Dep't of Soc. Servs., 436 U.S. 658,
                                                                       694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Natale
omissions giving rise to all of Plaintiff's claims consist
                                                                       v. Camden County Corr. Facility, 318 F.3d 575,
of the individual Defendants' refusal to administer his
                                                                       583–84 (3d Cir.2003) (applying Monell to a private
medications, as well as their forcing him to both soil
                                                                       corporation). Plaintiff has satisfactorily alleged that
himself and sit in soiled clothing for extended periods of             the individual Defendants executed TransCor's policy
time, pursuant to TransCor's allegedly unconstitutional                in this District.
policy.
                                                                  B. Transferring Venue
Turning to the second part of the inquiry, involving            In the alternative, Defendants have moved pursuant to
substantiality, we observe that several instances of the        28 U.S.C. § 1404(a) to transfer this case to the Middle
conduct giving rise to Plaintiff's claims allegedly occurred    District of Tennessee, where TransCor is headquartered
in this District. 3 Although the number of acts or              and where five of the eight individual Defendants reside. 4
omissions alleged to have occurred in this District is          Plaintiff has not asserted that the Middle District of


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

Tennessee is an improper venue under 28 U.S.C. § 1391(b),      Traditionally, the court does not lightly disturb the
but contends that we should keep the case here because         plaintiff's choice of venue because the plaintiff's choice
Defendants have failed to establish that transfer is proper.   “is a paramount consideration in any determination of a
We disagree.                                                   transfer request.” Shutte v. Armco Steel Corp., 431 F.2d
                                                               22, 25 (3d Cir.1970). In this case, however, Plaintiff does
4      Counsel for Defendants represented at the hearing       not reside in this District, and has not resided here at
       on this Motion that the three remaining individual      any time relevant to this litigation. 5 A plaintiff's choice
       Defendants reside in Arkansas, Texas, and Kentucky.     of forum is entitled to less deference when he does not
 *4 In deciding whether to transfer a case, we do not          reside in the chosen forum, and is to be considered as but
confine our review to the three factors enumerated in          one among several factors. Perretta v. Consol. Rail. Corp.,
28 U.S.C. § 1404(a) (convenience of parties, convenience       Civ. A. No. 98–491, 1998 WL 316088, at *2 (E.D.Pa.
of witnesses, and interests of justice), but consider the      June 10,1998); see also New Image, Inc. v. Travelers Indem.
more general public and private interests protected by         Co., 536 F.Supp. 58, 59 (E.D.Pa.1981); cf. Piper Aircraft
§ 1404(a). Jumara, 55 F.3d at 879. Because the burden          v. Reyno, 454 U.S. 235, 255, 102 S.Ct. 252, 70 L.Ed.2d
rests with Defendants to establish that transfer is proper,    419 (1981) (noting that “a plaintiff's choice of forum is
they must show that “ ‘the balance of convenience of           entitled to greater deference when the plaintiff has chosen
the parties is strongly in [their] favor ....’ ” Shutte v.     the home forum” (citing Koster v. Am. Lumbermens Mut.
Armco Steel Corp., 431 F.2d 22, 25 (3d Cir.1970) (quoting      Cas. Co., 330 U.S. 518, 524, 67 S.Ct. 828, 91 L.Ed.
Owatonna Mfg. Co. v. Melroe Co., 301 F.Supp. 1296, 1307        1067 (1947))). Defendants' countervailing preference is
(D.Minn.1969)). We address the private and public factors      to litigate this case in the Middle District of Tennessee.
separately below.                                              Accordingly, we find that the first two factors, the parties'
                                                               respective preferences, only modestly favor keeping the
                                                               case in this District.
  1. Private factors
The private factors we must consider include:                  5      When Plaintiff initiated this lawsuit, he was
                                                                      incarcerated in a federal correctional facility in
                                                                      Elkton, Ohio. (Am.Compl.¶ 7.) At the hearing,
            [1] plaintiff's forum preference as                       Plaintiff's Counsel represented that Plaintiff resided
            manifested in the original choice;                        in Waymart, Pennsylvania, prior to his incarceration
            [2] the defendant's preference; [3]                       and currently resides in a halfway house outside of
            whether the claim arose elsewhere;                        Scranton, Pennsylvania, both of which are in the
                                                                      Middle District of Pennsylvania.
            [4] the convenience of the parties as
            indicated by their relative physical               However, the third and fourth factors substantially favor
            and financial condition; [5] the                   transfer. With respect to the third factor, we observe
            convenience of the witnesses-but                   that the vast majority of the acts or omissions giving
            only to the extent that the witnesses              rise to Plaintiff's claims—including, most importantly,
            may actually be unavailable for trial              the creation and enforcement of TransCor's allegedly
            in one of the fora; and [6] the                    unconstitutional policy—occurred outside this District;
            location of the books and records                  very few occurred in this District. With respect to the
            (similarly limited to the extent that              fourth factor, we find that the collective burdens that
            the files could not be produced in the             would be imposed on the eight individual Defendants
            alternative forum).                                if the case were to remain here, where none of them
                                                               resides, heavily outweighs the burden that would be
                                                               imposed on the single Plaintiff if the case were transferred
Stone St. Servs., Inc. v. Breaux, Civ. A. No. 00–1904,2000     to Tennessee. We also note that Defendants have a
WL 876886, at *3 (E.D. Pa. June 19, 2000) (quoting             constitutional right to be present at trial, which Plaintiff
Jumara, 55 F.3d at 879). We find that the balance of these     does not enjoy.
factors favors transfer to Tennessee.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

 *5 Finally, the last two factors are neutral, as both                   Plaintiff's treating physician, Dr. Kaplan, currently
Plaintiff and Defendants have failed to establish, let alone             reside in this District. Any burden imposed upon the
allege, that any of the witnesses they plan to call or the               Middle District of Tennessee in overseeing discovery
documentary evidence they plan to use at trial would be                  with respect to these two witnesses, however, is more
                                                                         than outweighed by the burdens imposed on this
unavailable at trial in either this District or the Middle
                                                                         Court in overseeing discovery with respect to at least
District of Tennessee. In sum, the private factors weigh
                                                                         six party witnesses in Tennessee.
in favor of transferring this case to the Middle District of
Tennessee.                                                        The remaining factors are in equipoise. A judgment
                                                                  issued either by this Court or by a federal court in
                                                                  the Middle District of Tennessee would be equally
  2. Public factors                                               enforceable. Moreover, to the extent that a choice-of-
The public factors we must consider include:                      law question arises regarding which state's law governs
                                                                  Plaintiff's common law IIED claim, we note that IIED is
                                                                  not a “particularly complex or unsettled” area of law and
            [1]      the    enforceability      of                that “[j]udges in this district frequently apply foreign law
            the     judgment;     [2]   practical                 in diversity cases when there is no challenge to venue.”
            considerations that could make                        Hatfield, Inc. v. Robocom Sys. Int'l, Inc., Civ. A. No.
            the trial easy, expeditious, or                       98–4004,1999 WL 46563, at *2 (E.D.Pa. Jan. 15,1999). 7
            inexpensive;     [3]    the   relative                Finally, although a factor not worthy of great weight, the
            administrative difficulty in the                      relative congestion of the respective courts slightly favors
            two fora resulting from Court                         transfer to the extent that Defendants' evidence shows
            congestion; [4] the local interest                    that the average Middle District of Tennessee judge has
            in deciding local controversies at                    fewer new cases per year than does the average judge in
            home; and [5] the familiarity of the                  this District,. See Leading Edge Logistics, Inc. v. Central
            trial judge with the applicable state                 Trucking, Inc., Civ. A. No. 05–1299, 2005 WL 1417131, at
            law in diversity cases.                               *2 (E.D.Pa. June 16, 2005) (citations omitted).

                                                                  7      We also note that Pennsylvania's and Tennessee's
Stone St., 2000 WL 876886, at *3 (quoting Jumara, 55                     respective prima facie IIED cases are virtually
F.3d 879–80). As with the private factors, we find that the              identical. Compare Hoy v. Angelone, 554 Pa. 134,
balance of the public factors favors transfer.                           720 A.2d 745, 753 (Pa.1998) (requiring (1) “extreme
                                                                         and outrageous conduct” that (2) “intentionally or
The second and fourth factors substantially favor                        recklessly causes” (3) “severe emotional distress to
Defendants. Most of the decision makers and records                      another”) with Bain v. Wells, 936 S.W.2d 618, 622
involved in Plaintiff's Monell-type claim against TransCor               (Tenn.1997) (requiring that the conduct complained
                                                                         of must “(1) ... be intentional or reckless; (2) ... be so
are located in the Middle District of Tennessee, as are
                                                                         outrageous that it is not tolerated by civilized society;
a majority of the Defendants. The Middle District of
                                                                         and (3) ... result in serious mental injury”).
Tennessee is therefore in the best position to oversee
discovery relating to the bulk of the witnesses, parties,         In sum, the balance of the public factors weighs strongly
                                          6                       in favor of transferring this case to the Middle District of
and important documents in this case. Moreover, given
                                                                  Tennessee.
that this District is not Plaintiff's home forum, the Middle
District of Tennessee has a greater local interest in this
controversy, insofar as it involves the alleged unlawful          IV. CONCLUSION
conduct of several of its residents, including a corporation       *6 For the foregoing reasons, we find that this District
that has its principal place of business within that District's   is a proper venue, but that transferring this case to the
boundaries.                                                       Middle District of Tennessee is appropriate under 28
                                                                  U.S.C. § 1404(a). Consequently, Defendants' Motion is
6      Plaintiff's counsel represented at the hearing that        denied insofar as it seeks dismissal for improper venue,
       two of Plaintiff's witnesses, PPD Officer Smith and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
Hayes v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 1795309

but granted insofar as it seeks transfer of venue. An
                                                                 2. Defendants' Motion to Dismiss (Docket No. 31) is
appropriate Order follows.
                                                                 DENIED in part and GRANTED in part. The Motion is
                                                                 denied to the extent that it seeks dismissal for improper
                                                                 venue, but granted to the extent that it seeks a venue
                        ORDER                                    transfer.

AND NOW, this 23rd day of June, 2009, upon
                                                                 3. This action is TRANSFERRED to the United States
consideration of Defendants' Renewed Motion to Dismiss
                                                                 District Court for the Middle District of Tennessee.
or Transfer Venue (Docket No. 31), Plaintiff's response
and Defendants' reply thereto, and the arguments of
counsel at a hearing on this Motion held on June 11, 2009,       All Citations
IT IS HEREBY ORDERED as follows:
                                                                 Not Reported in F.Supp.2d, 2009 WL 1795309
1. Defendants' Motion for Leave to File a Reply (Docket
No. 33) is GRANTED.

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

                                                                both claims under the Maryland Declaration of Rights
                                                                shall be dismissed. The 42 U.S.C. § 1983 claim under
                  2017 WL 4162251
                                                                the Fourteenth Amendment due process clause shall be
    Only the Westlaw citation is currently available.
                                                                dismissed against PTS but shall proceed against the John
            United States District Court, D.
                                                                Doe defendants.
             Maryland, Southern Division.

           William Jeffrey KARN, Plaintiff,                     1      Plaintiff’s Complaint asserts a total of eight causes
                          v.                                           of action: Count I: Negligence; Count II: Intentional
         PTS OF AMERICA, LLC, Defendants.                              Infliction of Emotional Distress; Count III: Negligent
                                                                       Hiring, Training, and Supervision, Count IV: False
               Civil Action No. GJH-16-3261                            Imprisonment; Count V: Violation of 42 U.S.C.
                              |                                        § 1983—Unlawful Arrest, Seizure, and Detention;
                Signed September 18, 2017                              Count VI: Violation of 42 U.S.C. § 1983 Mistreatment
                                                                       in Custody; Count VII: Violations of Article 24 and
                              |
                                                                       26 of the Maryland Declaration of Rights Excessive
                      Filed 09/19/2017
                                                                       Force; and Count VIII: Violations of Article 24 and
Attorneys and Law Firms                                                26 of the Maryland Declaration of Rights—Loss
                                                                       of Liberty. ECF No. 1 at 9-19. Defendant’s Partial
Jay Paul Holland, Timothy Francis Maloney, Alyse                       Motion to Dismiss requests dismissal of Counts II,
Lauren Prawde, Joseph Greenwald and Laake PA,                          III, IV, V, VI, VII, and VIII. ECF No. 9. Plaintiff
Lawrence Roger Holzman, The Holzman Law Firm,                          withdraws Counts IV and VI in his Opposition. See
                                                                       ECF No. 14-1 at 1. Thus, this Memorandum Opinion
Greenbelt, MD, for Plaintiff.
                                                                       will address only Counts II, III, V, VII, and VIII.
Eric Matthew Rigatuso, Eccleston and Wolf PC,
Hanover, MD, for Defendants.                                        I. BACKGROUND


                                                                                 A. Factual Background 2
              MEMORANDUM OPINION
                                                                2      Unless stated otherwise, the facts are taken from the
GEORGE J. HAZEL, United States District Judge
                                                                       Complaint and assumed to be true.
 *1 Plaintiff William Jeffrey Karn brings this action           William Karn is an adult resident of the State of
against Defendants PTS of America, LLC d/b/a                    Maryland. ECF No. 1 ¶ 3. PTS is a Tennessee corporation
Prisoner Transportation of America (“PTS”) and                  and private company that provides extradition and
John Does #1-6 (collectively, “Defendants”) alleging            detainee transportation services. Id. ¶ 4. PTS employs
various constitutional violations under 42 U.S.C.               drivers and guards to transport prisoners and detainees
§ 1983, violations of Articles 24 and 26 of the                 between jurisdictions. Id. ¶ 5. At all times relevant to this
Maryland Declaration of Rights, and state common law            action, Plaintiff was a pre-trial detainee in the custody of
claims, including negligence and intentional infliction         PTS. See id. ¶ 7.
of emotional distress, resulting from PTS’s transport
of Karn, a pre-trial detainee, from Maryland to South           On or about December 9, 2015, Plaintiff was arrested
Carolina in December 2015. Presently pending before the         in Montgomery County, Maryland for failure to timely
Court is Defendant PTS’s Partial Motion to Dismiss for          pay child support in Horry County, South Carolina.
Failure to State a Claim. ECF No. 9. 1 A hearing on the         ECF No. 1 ¶ 8. Plaintiff waived an extradition hearing
Motion was held on September 13, 2017. See Loc. R.              and was taken to a facility in Montgomery County to
105.6 (D. Md. 2016). For the following reasons, the Partial     await transport to South Carolina. See id. ¶¶ 9-10. On
Motion to Dismiss shall be granted, in part, and denied,        the night of December 23, 2015, Defendants arrived to
in part. The claims of intentional infliction of emotional      retrieve Plaintiff from the facility. Id. ¶¶ 10-11. Defendants
distress; negligent hiring, training, and supervision; the 42   handcuffed Plaintiff, strapped ankle cuffs on his legs, and
U.S.C. § 1983 claim under the Fourth Amendment; and             ran a chain link around his midsection. Id. ¶ 12. Plaintiff



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

alleges that the handcuffs were secured so tightly that the
pressure on his wrists, nerves, tissue and bones made it        Access to food and water varied widely, and was subject to
difficult for him to open his hands, and that his fingers       the whim of the guards. ECF No. 1 ¶ 34. Typically, every
became numb. Id. ¶ 14. Plaintiff informed Defendants of         six to eight hours, the guards would stop at a McDonalds
this problem repeatedly, but Defendants ignored him. Id.        and purchase “a small hamburger from the $1.00 menu”
¶ 15. Defendants escorted Plaintiff out to a white van,         and a twelve-ounce bottle of water for each prisoner. Id. ¶
and when Plaintiff asked how long it would take to get to       33. This meal schedule was largely inconsistent, however,
South Carolina, Defendants told him not to worry about          and at least once, the prisoners were allegedly not given
it and to “just get in the fucking van.” Id. ¶ 16.              food or water for almost twice the six hour period. Id.
                                                                ¶ 34. Additionally, the guards made minimal effort to
 *2 When Karn entered the van, there were already               control the prisoners, and on more than one occasion,
fourteen other prisoners inside, some of whom had been          other prisoners stole Plaintiff’s food and water, leaving
travelling for fourteen days at that point. ECF No. 1 ¶         him with nothing to eat or drink. Id. ¶ 35. Plaintiff alleges
18. Inside the van, the prisoners were seated on eight-         that he was dehydrated for most of the journey, because
inch metal benches, shoulder to shoulder, with their            the twelve-ounce bottle of water was not sufficient. Id. ¶
knees pressed up against a central metal divider. Id. ¶¶        36.
27-28. The prisoners were not secured with seatbelts.
Id. ¶ 30. Plaintiff would spend the next ten days in            Some of the men also fought with each other by head-
this van, traveling through nine different states including     butting and biting one another. ECF No. 1 ¶ 58. To quell
Maryland, Virginia, West Virginia, Ohio, Kentucky,              this behavior, Defendants would “indiscriminately pepper
Tennessee, Arkansas, and North Carolina, to get to South        spray the entire rear compartment” of the van, including
Carolina. Id. ¶ 19. According to Plaintiff, Defendants          Plaintiff, even though he had not been fighting. Id. ¶ 59.
took a circuitous route that passed through multiple states     “Shackled and bound at the waist,” Plaintiff was unable to
more than once, id. ¶ 20, and involved several side-trips       rub his eyes or splash water to rinse his eyes of the pepper
that were “completely unrelated to the transport of the         spray. Id. ¶¶ 40, 59. At the end of one of the thirty-six
prisoners,” including a stop “at an out-of-the way airport      hour stretches in the van, Plaintiff alleges that he became
so that PTS could send one guard/driver on vacation.” Id.       numb in the legs, which diminished his ability to stand
¶ 21. Over the course of the trip, the van travelled to many    up and exit the van. Id. ¶ 41. In response, Defendants
different jails, dropping off prisoners and picking up new      pushed Plaintiff out of the van, causing Plaintiff to fall
ones. Id. ¶ 56. The PTS guards alternated eighteen-hour         onto his side and injure his shoulder. Id. ¶¶ 42-44. Plaintiff
shifts driving, sometimes reaching “speeds up to 95 miles       was unable to brace his fall because of the shackles and
per hour,” and other times apparently “falling asleep at        handcuffs. Id. ¶ 43. Plaintiff alleges that he made no
the wheel.” Id. ¶¶ 24-25.                                       complaints about this because the guards stood over him
                                                                “with hands on their weapons,” and he was never treated
During the trip, Plaintiff and the other prisoners would        for this injury. Id. ¶ 44.
“be in the back of the van on the road for 36 hours
without respite.” ECF No. 1 ¶ 22. Because Defendants            When it came time for the prisoners to urinate or have
did not secure Plaintiff or the other prisoners with seat       a bowel movement, Defendants expected the prisoners to
belts, as the van “careened and bounced its way through         urinate “into their empty water bottles.” ECF No. 1 ¶
the route,” the men were thrown around the back of the          45-46. However, because the men were shackled, many
van, into each other, the metal divider, and the ceiling.       of them ended up urinating on the van’s floor and on
Id. ¶ 30. According to Plaintiff, these conditions made         themselves. Id. ¶ 47. On multiple occasions, Plaintiff and
sleeping impossible. Id. ¶ 31. His inability to move or stand   other prisoners also defecated on themselves, because they
up for long periods of time also caused him to develop          could not contain their bowel movements any longer. Id.
“painful boils, rashes, and abrasions.” Id. ¶ 29. Because       ¶¶ 48-49. One particular prisoner seated next to Plaintiff
the windows of the van were blacked out, much of the time       suffered from a form of irritable bowel syndrome, and
was spent in complete darkness. Id. ¶ 32. The temperature       had “to beg the guards to be permitted to move his
was warm, and “there was little air” in the compartment.        bowels.” Id. ¶ 50. Eventually, Defendants threw a plastic
See id. ¶ 36.                                                   garbage bag in the back of the van and told the prisoner



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

to use it. Id. Plaintiff attempted to help the man pull his     ECF No. 14-1 at 1. Therefore, this Memorandum Opinion
pants down and use the bag in the crowded space, but            will address only Counts II (intentional infliction of
these efforts were unsuccessful, and the prisoner defecated     emotional distress), III (negligent hiring, training and
everywhere, including on Plaintiff’s “leg, arms, clothing,      supervision); V (the Section 1983 claim for unlawful
and the floor.” Id. ¶ 52. Defendants would not allow            arrest, seizure and detention); VII (Maryland Declaration
Plaintiff to bathe or change clothing. Id. ¶ 53.                of Rights Excessive Force); and VIII (Maryland
                                                                Declaration of Rights Loss of Liberty).
 *3 Plaintiff alleges that the combination of urine, open
feces, vomit, and other body odors in the van “was
horrific.” ECF No. 1 ¶ 54. The van had allegedly                   II. STANDARD OF REVIEW
transported “other prisoners in the same circumstances”         Defendants may “test the adequacy of a complaint by way
before Plaintiff, and Defendants did not clean it between       of a motion to dismiss under Rule 12(b)(6).” Prelich v.
prisoners, or for the duration of Plaintiff’s journey. Id.      Med. Res., Inc., 813 F. Supp. 2d 654, 660 (D. Md. 2011)
¶¶ 53-56. Throughout Plaintiff’s transport, Defendants          (citing German v. Fox, 267 Fed.Appx. 231, 233 (4th Cir.
also did not allow him to use a phone to contact his            2008)). Motions to dismiss for failure to state a claim do
family or friends. Id. ¶ 60. Plaintiff alleges that he still    “not resolve contests surrounding the facts, the merits of
suffers from the physical pain, harm, and emotional             a claim, or the applicability of defenses.” Prelich, 813 F.
distress of this experience, and “will require treatment into   Supp. 2d at 660 (citing Edwards v. City of Goldsboro, 178
the foreseeable future.” Id. ¶¶ 65-66. He states that he        F.3d 231, 243 (4th Cir. 1999)). To overcome a Rule 12(b)
continues to “relive[ ] the pain and torment,” id. ¶ 66, and    (6) motion, a complaint must allege enough facts to state
to date, still experiences “numbness and pain in the fingers    a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.
of his left hand,” id. ¶ 39, and pain in his shoulder. Id. ¶¶   662, 678 (2009). A claim is plausible when “the plaintiff
44.                                                             pleads factual content that allows the Court to draw the
                                                                reasonable inference that the defendant is liable for the
                                                                misconduct alleged.” Id.

                  B. Procedural History                         In evaluating the sufficiency of the Plaintiff’s claims, the
                                                                Court accepts factual allegations in the complaint as true
Plaintiff filed the instant Complaint against PTS, and
                                                                and construes the factual allegations in the light most
six unnamed employees, asserting eight causes of action:
                                                                favorable to the Plaintiff. See Albright v. Oliver, 510 U.S.
Count I: Negligence; Count II: Intentional Infliction
                                                                266, 268 (1994); Lambeth v. Bd. of Comm'rs of Davidson
of Emotional Distress (“IIED”); Count III: Negligent
                                                                Cty., 407 F.3d 266, 268 (4th Cir. 2005). However, the
Hiring, Training, and Supervision; Count IV: False
                                                                complaint must contain more than “legal conclusions,
Imprisonment; Count V: Violation of 42 U.S.C. § 1983
                                                                elements of a cause of action, and bare assertions devoid
– Unlawful Arrest, Seizure, and Detention; Count VI:
                                                                of further factual enhancement.” Nemet Chevrolet, Ltd.
Violation of 42 U.S.C. § 1983 – Mistreatment in Custody;
                                                                v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir.
Count VII: Violations of Article 24 and 26 of the
                                                                2009). The court should not grant a motion to dismiss for
Maryland Declaration of Rights Excessive Force; and
                                                                failure to state a claim for relief unless “it is clear that no
Count VIII: Violations of Article 24 and 26 of the
                                                                relief could be granted under any set of facts that could
Maryland Declaration of Rights—Loss of Liberty. ECF
                                                                be proved consistent with the allegations.” GE Inv. Private
No. 1 at 9-19. Plaintiff seeks judgment against Defendant
                                                                Placement Partners II v. Parker, 247 F.3d 543, 548 (4th
in “an amount in excess of $75,000.00, plus interest and
                                                                Cir. 2001) (citing H.J. Inc. v. Northwestern Bell Tel. Co.,
costs, and punitive damages, plus attorneys' fees, interest
                                                                492 U.S. 229, 249-50) (1989)).
and costs.” See id.

Defendant PTS filed an Answer to Count I, negligence,             III. ANALYSIS
and a Partial Motion to Dismiss with respect to the
remaining counts. In Plaintiff’s Opposition, Plaintiff
withdrew Count IV, false imprisonment, and Count VI,                  A. Intentional Infliction of Emotional Distress
the Section 1983 claim for mistreatment in custody. See



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

 *4 To state a common law claim for IIED, Plaintiff must        Brengle, 804 F. Supp. 2d at 453. In particular, “the extreme
allege that: “(1) the defendant’s conduct was intentional       and outrageous character of the defendant’s conduct may
or reckless; (2) the conduct was extreme and outrageous;        arise from his abuse of a position, or relation with another
(3) there was a causal connection between the wrongful          person, which gives him actual or apparent authority over
conduct and the emotional distress; and (4) that the            him, or power to affect his interests.” Harris, 380 A.2d at
emotional distress was severe.” Harris v. Jones, 281 Md.        616.
560, 566 (1977). In Maryland, an IIED claim is “rarely
viable,” Borchers v. Hyrchuk, 126 Md. App. 10, 19 (1999),       With respect to the fourth element, the plaintiff must show
and courts have imposed “liability sparingly and ... limited    that he suffered “a severely disabling emotional response
the tort to situations where the ‘wounds are truly severe       to the defendant’s conduct, and that the distress was so
and incapable of healing themselves.’ ” Lee v. Queen            severe that no reasonable man could be expected to endure
Anne’s Cty. Office of Sheriff, No. CIV.A. RDB-13-672,           it.” Solis v. Prince George’s Cty., 153 F. Supp. 2d 793, 804
2014 WL 476233, at *16 (D. Md. Feb. 5, 2014) (quoting           (D. Md. 2001) (quoting Thacker v. City of Hyattsville, 762
Solis v. Prince George’s Cty., 153 F. Supp. 2d 793, 804         A.2d 172, 197 (Md. Ct. Spec. App. 2000)). To be severe,
(D. Md. 2001)). Accordingly, an IIED claim is subject           “emotional distress need not produce total emotional
to a heightened pleading standard, and each element of          disablement, but it must render the plaintiff unable to
the claim must be “pled with specificity.” Washington v.        function and tend to necessary matters.” Washington,
Maynard, No. CV GLR-13-3767, 2016 WL 865359, at *10             2016 WL 865359, at *11 (citing Reagan v. Rider, 70
(D. Md. Mar. 7, 2016) (citing Bagwell v. Peninsula Reg'l        Md. App. 503, 512 (1987)). To prevail, the plaintiff must
Med. Ctr., 665 A.2d 297, 319 (Md. Ct. Spec. App. 1995);         show the “truly devastating effect of the conduct [he was]
Foor v. Juvenile Servs. Admin., 552 A.2d 947, 959 (Md. Ct.      subjected to.” Kashaka v. Baltimore Cty., Maryland, 450
Spec. App. 1989)). Defendant contends that Plaintiff has        F. Supp. 2d 610, 620 (D. Md. 2006) (quoting Pemberton v.
not alleged facts sufficient to satisfy the first, second and   Bethlehem Steel Corp., 66 Md.App. 133 (Md. 1986)).
fourth elements of IIED.
                                                                Here, Plaintiff has pleaded sufficient factual matter as
To adequately plead the first element of an IIED claim,         to the first three elements of IIED but not the fourth.
a plaintiff must allege that defendant either “desired to       Taking the allegations in the Complaint as true, Plaintiff
inflict severe emotional distress, knew that such distress      has alleged that PTS and its employees knowingly created
was certain or substantially certain to result from his         and perpetuated a situation that was dehumanizing and
conduct, or acted recklessly in deliberate disregard of a       outrageous, causing Plaintiff emotional distress. Plaintiff
high degree of probability that emotional distress would        alleges that he was forced to sit shoulder to shoulder
follow.” Brengle v. Greenbelt Homes, Inc., 804 F. Supp.         with fourteen other men, chained at the hands, feet, and
2d 447, 452 (D. Md. 2011) (quoting Foor, 78 Md. App. at         waist, on metal benches in the back of a van for ten days.
175).                                                           ECF No. 1 ¶¶ 18-19, 27-28, 58. Plaintiff was required to
                                                                sit in the back of this van for thirty-six hour periods of
As to the second element, the defendant’s conduct must          time “without respite.” Id. ¶ 22. At most, Plaintiff was
be “so outrageous in character, and so extreme in degree,       provided a small hamburger and a twelve-ounce bottle of
as to go beyond all possible bounds of decency, and to be       water every six to eight hours. Id. ¶¶ 33-35. In response to
regarded as atrocious, and utterly intolerable in a civilized   fighting among others, Plaintiff was subjected to bursts of
community.” Washington, 2016 WL 865359, at *11 (citing          pepper spray in a confined space, and subsequently denied
Harris, 380 A.2d at 614). “The conduct must strike to           medical treatment. Id. ¶ 59. Plaintiff also told the guards
the very core of one’s being, threatening to shatter the        that his shackles were too tight, but these complaints
frame upon which one’s emotional fabric is hung.” Id.           were ignored, and when Plaintiff was unable to stand, the
(citing Hamilton v. Ford Motor Credit Co., 502 A.2d 1057,       guards pushed him out of the van, injuring his shoulder.
1064 (Md. Ct. Spec. App. 1986)). In assessing this element,     ¶¶ 15, 38-39, 41-42. The PTS guards expressly expected the
“courts should consider multiple factors, including the         prisoners to openly urinate into their empty water bottles
context in which the conduct occurred, the personality of       and defecate into plastic bags. Id. ¶ 45-49. According to
the plaintiff and [his] susceptibility to emotional distress,   the Complaint, when Plaintiff attempted to help a sick
and the relationship between the defendant and plaintiff.”      prisoner defecate into a bag, the feces spilled all over him



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

and the floor, and the guards did not allow Plaintiff to       presumably affected by her psychological and physical
bathe or change clothing. ¶¶ 52-53.                            distress.”). Here, Plaintiff has not, for example, alleged
                                                               that he requires psychological treatment, that he was ever
 *5 Drawing all reasonable inferences in favor of              hospitalized for his mental anguish, or that he is no longer
Plaintiff, Defendants knew that emotional distress would       able to work or function normally. For this reason, the
result from their conduct or acted in reckless disregard       IIED claim must be dismissed.
of the high probability that it would occur, and the
conduct went “beyond all possible bounds of decency,
and ... [was] atrocious, and utterly intolerable in a
                                                                     B. Negligent Hiring, Training, and Supervision
civilized community.” Harris v. Jones, 281 Md. at 567.
Bolstering this conclusion is the fact that this conduct       Maryland has recognized that an employer has an
occurred while Plaintiff was in the custody and control        “obligation to the public to use due care in selecting and
of Defendants for ten days. Cf. Gray v. Kern, 124 F.           retaining only competent and careful employees.” Jarvis
Supp. 3d 600, 616 (D. Md. 2015) (noting that “where            v. Securitas Sec. Servs. USA, Inc., No. 11-CV-00654-
the defendant is in a peculiar position to harass the          AW, 2012 WL 527597, at *6 (D. Md. Feb. 16, 2012),
plaintiff, and cause emotional distress, his conduct will      aff'd sub nom., Jarvis v. Contractor Securitas Sec., 474
be carefully scrutinized”). Defendants assumed a position      Fed.Appx. 271 (4th Cir. 2012) (citing Henley v. Prince
of authority over Plaintiff, and were responsible for his      George’s Cty., 60 Md. App. 24 (Md. Ct. Spec. App.
health and safety during transport. The alleged abuse of       1984)). To state a common law claim for negligent
this power, and the degradation of Plaintiff that ensued,      hiring, training, or supervision, Plaintiff must allege: “(1)
was outrageous.                                                the existence of an employment relationship; (2) the
                                                               employee’s incompetence; (3) the employer’s actual or
Nevertheless, while Plaintiff has alleged that he “relives     constructive knowledge of such incompetence; (4) the
the pain and torment to this date ... and he will require      employee’s act or omission causing the plaintiff’s injuries;
treatment into the foreseeable future,” ECF No. 1 ¶ 66,        and (5) the employer’s negligence in hiring, [training, or
and “continues to suffer humiliation and embarrassment,        supervising the employee] ... as the approximate cause of
and severe and extreme emotional distress,” id. ¶ 79, such     plaintiff’s injuries.” Jarvis, 2012 WL 527597, at *5 (citing
allegations are insufficient to plead “a severely disabling    Latty v. St. Joseph’s Soc. of Sacred Heart, Inc., 198 Md.
emotional response to the defendant’s conduct ... so severe    App. 254, 272 (Md. Ct. Spec. App. 2011)); see also Bryant
that no reasonable man could be expected to endure it.”        v. Better Bus. Bureau, 923 F. Supp. 720, 751 (D. Md.
Thacker v. City of Hyattsville, 762 A.2d 172, 197 (Md.         1996) (noting that for a negligent training and supervision
Ct. Spec. App. 2000). Indeed, such conclusory statements       claim, the plaintiff must allege that employer knew or
of emotional distress are routinely rejected by Maryland       should have known of the employee’s “conduct or general
courts for purposes of IIED claims. See. e.g., Templeton       character which would have caused a prudent employer in
v. First Tenn. Bank N.A., No. CIV.WDQ-09-3280, 2010            these circumstances to have taken action.”).
WL 2292493, at *5 (D. Md. June 3, 2010), aff'd in part,
vacated in part on other grounds, 424 Fed.Appx. 249             *6 “Under Maryland law, an employer’s liability in this
(4th Cir. 2011) (finding allegations that plaintiff suffered   regard is not to be reckoned simply by the happening
“severe mental anxiety” and “extreme emotional distress        of the injurious event. Rather, there must be a showing
for which she incurred medical costs” were insufficient        that the employer failed to use reasonable care in making
to constitute severe distress); Griffin v. Clark, No. RWT      inquiries about the potential employee or in supervising
11-2461, 2012 WL 4341677, at *3 (D. Md. Sept. 20, 2012)        or training the employee.” Gay v. United States, 739 F.
(dismissing IIED claim and noting that “Maryland courts        Supp. 275, 277 (D. Md. 1990) (citing Cramer v. Housing
have found that mere embarrassment, public humiliation,        Opportunities Commission, 304 Md. 705, 501 A.2d 35
feelings of inferiority, or shame do not rise to the level     (1985)). Here, while Plaintiff has alleged the existence
of severe emotional distress.”); Takacs v. Fiore, 473 F.       of an employment relationship between the guards or
Supp. 2d 647, 652 (D. Md. 2007) (dismissing IIED claim         drivers and PTS, and incompetent conduct that injured
where plaintiff did “not allege that she has been unable       Plaintiff, the Complaint is devoid of actual facts about
to function on a daily basis, even if her functioning is       PTS’s training and supervision, or about PTS’s selection



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

of any particular employee nor does Plaintiff allege prior        claiming a violation of the Fourth and Fourteenth
incidents of misconduct involving these guards or drivers         Amendments. ECF No. 1 at 14. Section 1983 states in
that would have given Defendants actual or constructive           pertinent part that “every person who, under color of
notice of their incompetence. Thus, Keene v. Hawkins, No.         any statute, ordinance, regulation, custom, or usage, of
2:13-CV-49, 2015 WL 7180695, at *1 (N.D.W. Va. Feb.               any state or territory, subjects, or causes to be subjected,
20, 2015), relied on by Plaintiff, is distinguishable. There,     any citizen of the United States ... to the deprivation
the plaintiff alleged five prior incidents of misconduct by       of any rights, privileges, or immunities secured by the
the officer at issue, placing the defendant county on notice      Constitution and laws, shall be liable to the party injured
of the officer’s tendency towards excessive force. See id. at     in an action at law ... for redress.” 42 U.S.C. § 1983. To
*1, 6. By contrast, no such allegations are made here. 3          state a claim under Section 1983, Plaintiff must allege
                                                                  “the violation of a right secured by the Constitution and
3                                                                 laws of the United States, and must show that the alleged
       To the extent Plaintiff contends that the opportunity
                                                                  deprivation was committed by a person acting under color
       to conduct discovery would lead to “attestations from
                                                                  of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).
       prisoners previously transported by Defendant,”
       ECF No. 14-1 at 12, Plaintiff is asking the Court to
       grant him the keys to discovery on this issue based        “The traditional definition of acting under color of state
       upon conclusory allegations. Such an approach is           law requires that the defendant in a 1983 action have
       clearly inconsistent with the dictates of Iqbal, and       exercised power ‘possessed by virtue of state law and
       has been routinely rejected by courts. Ashcroft v.         made possible only because the wrongdoer is clothed with
       Iqbal, 556 U.S. 662, 678-79 (noting that the Federal       the authority of state law.’ ” Jarvis, 2012 WL 527597,
       Rules of Civil Procedure do “not unlock the doors          at *3 (citing Atkins, 487 U.S. at 49). To constitute state
       of discovery for a plaintiff armed with nothing more       action, “the deprivation must be caused by the exercise
       than conclusions.”); see also Young v. CitiMortgage,       of some right or privilege created by the State ... or by
       Inc., No. 5:12CV079, 2013 WL 3336750, at * 12 (W.D.
                                                                  a person for whom the State is responsible ... [and] the
       Va. July 2, 2013) (noting that “[t]he discovery process
                                                                  party charged with the deprivation must be a person
       is not a fishing expedition, and a party is not entitled
                                                                  who may fairly be said to be a state actor.” Id. (citing
       to discovery simply in hope that something will turn
       up.”) (citing Riddick v. United States, No. CIV.A.
                                                                  Lugar v. Edmondson, 457 U.S. 922, 937 (1982)). Here,
       2:04CV278, 2005 WL 1667757, at *7 (E.D. Va. July           as a “private corporation involved in the custody and
       6, 2005)) (internal citations and alterations omitted).    control of prisoners,” PTS performs “a traditional state
                                                                  function” and therefore may be held liable under Section
In sum, Plaintiff’s allegations are insufficient to sustain a
                                                                  1983. See Bain v. Transcor Am., LLC, No. 3:08-0656,
negligent hiring, training, or supervision claim. See Jarvis,
                                                                  2009 WL 4348598, at *6, n.2 (M.D. Tenn. Nov. 24, 2009)
2012 WL 527597, at *6 (dismissing negligent hiring claim
                                                                  (imposing Section 1983 liability on private company that
where there were no allegations that “the security guard
                                                                  transported prison inmates); Myers v. Transcor Am., LLC,
was unqualified or incompetent at the time Defendant
                                                                  No. 3:08-0295, 2010 WL 3619831, at *16 (M.D. Tenn.
hired him” or that would support “the contention that
                                                                  Sept. 9, 2010) (noting that “TransCor’s liability under
Defendant engaged in negligent hiring practices”); Silver
                                                                  Section 1983 is akin to the liability of a municipality under
v. Wells Fargo Bank, N.A., No. CV MJG-16-382, 2017
WL 2833254, at *11 (D. Md. June 30, 2017) (dismissing             Section 1983.”) (compiling cases). 4
negligent hiring and retention claim where complaint
pointed “only to the injurious event” as evidence of              4      Defendant PTS does not dispute that it is a
negligent supervision). Therefore, the negligent hiring,                 municipality for purposes of Section 1983 liability in
training, and supervision claim is also dismissed.                       this case. See ECF No. 15 at 7.
                                                                   *7 However, it is well-recognized that there is no
                                                                  doctrine of respondeat superior in Section 1983 actions,
              C. 42 U.S.C. § 1983—Unlawful                        and thus, PTS cannot be held directly liable for the alleged
              Arrest, Seizure, and Detention                      unconstitutional acts of its employees. See Chin v. City of
                                                                  Baltimore, 241 F. Supp. 2d 546, 549 (D. Md. 2003) (citing
In Count V, Plaintiff brings a claim against the individual       Monell v. New York Department of Social Services, 436
defendants and PTS pursuant to 42 U.S.C. § 1983,                  U.S. 658, 694 (1978)). Rather, Plaintiff can proceed only


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

against the PTS employees in their personal capacities, or     took custody of her, when the Fourth Amendment had
seek to establish that the employees were acting pursuant      ceased to apply because the single act of detaining Plaintiff
to an official policy or custom of PTS.                        had already been completed and she was already in police
                                                               custody”). Thus, to the extent Plaintiff raises a claim under
Plaintiff alleges a claim of “unlawful arrest, seizure, and    the Fourth Amendment, those claims must be dismissed
detention” under Section 1983 in Count V, stating that         as to all Defendants.
“Defendants deprived Mr. Karn of his rights under the
Fourth and Fourteenth Amendment ...” See ECF No.               While Plaintiff fails to state a claim under the Fourth
1 at 14. The Fourth Amendment provides that “the               Amendment—Plaintiff does, however, state a claim
right of the people to be secure in their persons, houses,     under the Fourteenth Amendment against John Does
papers, and effects, against unreasonable searches and         #1-6 in their personal capacities. 5 Claims challenging
seizures shall not be violated.” U.S. Const. amend. IV.        the “conditions of confinement imposed upon pretrial
A Fourth Amendment seizure occurs “when there is               detainees are examined under the Due Process Clause of
a governmental termination of freedom of movement              the Fourteenth Amendment.” Oladokun v. Maryland, No.
through means intentionally applied.” Bixler v. Harris,        CIV.A. DKC-14-463, 2014 WL 7014511, at *7 (D. Md.
No. CIV. WDQ-12-1650, 2013 WL 2422892, at *5 (D. Md.
                                                               Dec. 10, 2014). 6
June 3, 2013) (citing Brower v. Cnty. of Inyo, 489 U.S. 593,
597 (1989)). Importantly, however, the Fourth Circuit
                                                               5      As discussed during the hearing on the Motion,
has “rejected any concept of a continuing seizure rule,”
holding that “the Fourth Amendment applies to the initial             because Defendant has not moved to dismiss Count
                                                                      I, this case would move forward into discovery
decision to detain an accused, [but] not to the conditions
                                                                      regardless of the Court’s rulings on the pending
of confinement after that decision has been made.” Robles
                                                                      Motion. Thus. Plaintiff will have the opportunity,
v. Prince George’s Cty., Md., 302 F.3d 262, 268 (4th Cir.
                                                                      through discovery, to identify the individual drivers
2002) (citing Riley v. Dorton, 115 F.3d 1159, 1163)). Thus,           who are currently identified as John Doe defendants,
“[o]nce the single act of detaining an individual has been            amend the complaint to describe what each did
accomplished, the [Fourth] Amendment ceases to apply.”                and serve them with the Amended Complaint. For
Id. Claims regarding the subsequent use of excessive force            now, the Court will address whether their collective
and conditions of confinement are therefore governed by               conduct could state a claim, recognizing that the
the Fourteenth Amendment’s Due Process Clause.                        Defendant will be permitted to bring a renewed
                                                                      Motion based on the specific conduct ascribed to
Here, Plaintiff does not dispute that he was arrested                 individual defendants, if appropriate.
pursuant to a lawful warrant for failure to pay child          6      The Court notes that Count VI, labeled “42 U.S.C.
support. See ECF No. 1 ¶ 8. Plaintiff waived an                       § 1983 – Mistreatment in Custody,” more clearly
extradition hearing and was therefore lawfully extradited             addressed the allegations the Court is relying on as
to South Carolina. Id. ¶ 9. Hence, Plaintiff fails to state           its basis for not dismissing Count V. See ECF No.
a claim entitling him to relief for an unlawful seizure               1 at 15. For reasons explained during the hearing,
under the Fourth Amendment. See. e.g., Davis v. Wright,               however, Plaintiff has withdrawn Count VI, but
No. 3:14CV161, 2014 WL 5361335, at *2 (W.D.N.C.                       the Court finds that Count V sufficiently alleges a
Oct. 21, 2014) (dismissing Fourth Amendment claim                     Fourteenth Amendment claim.
and noting that “[s]ince Plaintiff’s requests to use the        *8 The constitutional protections guaranteed to a
bathroom began after she was arrested and was about to         pretrial detainee under the Fourteenth Amendment “are
enter the BAT Mobile for further processing, the alleged       co-extensive with those provided to convicted prisoners
denial of those requests must be evaluated under the Due       by the Eighth Amendment.” Christopher v. Warden
Process Clause of the Fourteenth Amendment, not the            Assistant Warden of Baltimore City Det. Ctr., No.
Fourth Amendment.”); Walters v. Prince George’s Cty.,          CIV.A. JFM-13-1057, 2013 WL 1701464, at *1 (D.
No. CIV.A. AW-08-711, 2010 WL 2858442, at *6 (D. Md.           Md. Apr. 17, 2013) (citing Bell v. Wolfish 441 U.S.
July 19, 2010) (granting summary judgment on Fourth            520, 535 (1979)); see also Patten v. Nichols, 274 F.3d
Amendment claim under § 1983, noting that “Plaintiff           829, 834 (4th Cir. 2001) (noting that “the Fourteenth
complains of events that occurred after Defendants ...         Amendment rights of pre-trial detainees ‘are at least as



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

great as the Eighth Amendment protections available              and denial of clean bedding and clothing constituted
to a convicted prisoner.’ ”) (quoting City of Revere v.          constitutional violations).
Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983)).
Thus, “pretrial detainees have a clearly established right to    In addition, Plaintiff has alleged that he was forced to sit
the Eighth Amendment’s restraints on ‘cruel and unusual          in darkness for much of the journey, surrounded by metal
punishments’ by prison officials....” Sleeper v. City of         on all sides, and denied clean clothing for ten days. The
Richmond Va., No. 3:12CV441-HEH, 2012 WL 3555412,                drivers took 18 hour shifts, often began to fall asleep at
at *6 (E.D. Va. Aug. 16, 2012). In determining whether           the wheel and drove at speeds up to 95 miles per hour.
conditions of confinement constitute “cruel and unusual          Scuffles between prisoners were not addressed other than
punishment,” the Court employs a two-prong test,                 by the indiscriminate spraying of pepper spray into the
considering first “whether the conditions of confinement         back of the van. For the duration of the trip, Plaintiff was
objectively inflict harm that is sufficiently serious to         shackled at the hands, torso, and ankles. As Plaintiff has
deprive a prisoner of minimal civilized necessities.” Id. at     alleged, the restraints were too tight, causing him to lose
*6 (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)); see     sensation in his fingers. Plaintiff’s cries went ignored and
also Roberts v. Taniguchi, No. CIV.A. JKB-12-1187, 2012          to date, Plaintiff still suffers numbness in his hands. When
WL 5252288, at *5 (D. Md. Oct. 23, 2012) (describing two-        Plaintiff was unable to exit the van, the PTS guards pushed
prong test). In this regard, prison officials are under a duty   him out onto the ground, injuring Plaintiff’s shoulder.
“to furnish humane conditions of confinement, including          Plaintiff still experiences physical pain in his shoulder.
provision of adequate food, clothing, shelter, and medical       Such injuries are more than de minimis, and support a
care.” Sleeper, 2012 WL 3555412, at *6 (citing Hudson v.         claim for a Fourteenth Amendment violation. See Robles
Palmer, 468 U.S. 517, 526-27 (1984)). Second, the Court          v. Prince George’s Cty., Maryland, 302 F.3d 262, 270 (4th
determines “whether prison officials subjectively acted          Cir. 2002) (finding Fourteenth Amendment due process
with ‘deliberate indifference to inmate health or safety,’       violation of pretrial detainee who was “tied up in a dark
meaning that they actually knew of and disregarded the           and deserted location in the middle of the night,” and
inhumane nature of the confinement.” Id. (citing Farmer,         noting that “any reasonable person would have been upset
511 U.S. at 837). Further, Plaintiff must allege an injury       by what happened here.... The resulting injury was more
that is “more than de minimis.” Robles v. Prince George’s        than de minimis”). 7
Cty. Maryland, 302 F.3d 262, 269 (4th Cir. 2002).
                                                                 7      Both sides have cited the Court to a list of cases,
The factual allegations in the Complaint demonstrate
                                                                        mostly from district court judges, supporting their
conditions in the prison van that were cruel and unusual.
                                                                        respective positions on whether the conditions alleged
The rear compartment where Plaintiff was housed                         support a Fourteenth Amendment claim. Compare
contained fourteen other men, many of whom openly                       Wright v. J&S Extradition Services, LLC, et al., No.
urinated and defecated inside of the van throughout the                 3:11-0464, 2012 WL 1681812 (M.D. Tenn. May 11,
course of the trip. While attempting to help another                    2012) (finding plaintiff did not state a claim where
prisoner, Plaintiff got feces on his leg, arms and clothing             during transport he was shackled, not allowed to use
and was not permitted to bathe or change clothes.                       bathroom, not allowed to bathe and his high blood
Additionally, no efforts were made to clean the van of                  pressure was not attended to), Jensen v. Jorgenson,
these unsanitary conditions, and thus, Plaintiff sat in a               No. Civ. 03-4200, 2005 WL 2412379 (D.S.D. Sept.
windowless, warm van, among feces and other bodily                      29, 2005) (granting motion to dismiss where plaintiff
                                                                        alleged being chained to other prisoners and not
fluids, for ten continuous days. It is a “settled rule that
                                                                        being allowed to use the restroom for 12 hours) with
housing inmates in a grossly overcrowded and unsanitary
                                                                        Otero v. Catalogne, C.A. 08-282, 2010 U.S. Dist.
facility violates the inmates' rights to be free from cruel
                                                                        LEXIS 102160, 2010 WL 3883444 (W.D. Penn. Sept.
and unusual punishments.” Brown v. Mitchell, 308 F.                     28, 2010) (allowing claim to move forward against
Supp. 2d 682, 693 (E.D. Va. 2004) (citing Wilson v. Seiter,             driver of prisoner transport vehicle who was falling
501 U.S. 294 (1991); Strickler v. Waters. 989 F.2d 1375                 asleep and driving recklessly); Avery v. Extradition
(4th Cir. 1993)); see Dawson v. Kendrick, 527 F. Supp.                  Transp. Of Am., CV 11-00153-M-DWM-JCL, 2012
1252, 1288 (S.D.W. Va. 1981) (finding that inadequate                   U.S. Dist. LEXIS 186588, 2012 WL 7017862 (D.
plumbing, failure to provide functioning lighting fixtures,             Mont. Nov. 28, 2012) (granting default judgment in



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

       favor of plaintiff who alleged an Eighth Amendment         by custom, or a policy established by negligent training
       violation where plaintiff was shackled continuously        and supervision, Plaintiff has failed to state a 42
       and deprived of adequate sleeping facilities, restroom     U.S.C. § 1983 claim against Defendant PTS in Count
       facilities, and showers for at least six days). It is      V of the Complaint. See Miller v. Hamm, Civ. No.
       difficult to extrapolate a consistent pattern from these
                                                                  CCB-10-243, 2011 WL 9185, at *14 (D. Md. Jan. 3, 2011)
       holdings other than to note that they are fact specific
                                                                  (dismissing a plaintiff’s § 1983 claim against defendants
       and reflect a difference of opinion among judges in
                                                                  in their official capacity where the plaintiff “purports to
       different jurisdictions.
                                                                  identify several policies, customs, and practices engaged
 *9 With regard to Defendants' culpable state of mind             in by the [Defendants] that causally contributed to his
drawing all reasonable inferences in Plaintiff’s favor,           constitutional violations, [but] these allegations amount
the guards and drivers had actual knowledge of these              to no more than conclusory statements that are not
conditions, as they are alleged to have required the              sufficient to establish a plausible claim for relief”). Indeed,
prisoners to urinate in water bottles and defecate in plastic     Plaintiff’s Complaint appears to be limited to a single
bags. The guards and drivers are alleged to have pepper           experience, at a particular time, with a particular set of
sprayed the entire rear compartment of the van, and
                                                                  guards. 8 Accordingly, Count V as to PTS is dismissed.
subsequently denied medical treatment to the prisoners.
Indeed, they sat in the front seat and bore witness to
                                                                  8      During the Motion hearing, counsel for Plaintiff
these events over the course of a week and a half. Thus,
Plaintiff has alleged sufficient facts to state a claim for              presented the Court with a list of similar allegations
                                                                         against PTS employees; however, those allegations
unconstitutional conditions of confinement under the
                                                                         were not included in the Complaint and will,
Fourteenth Amendment against John Does #1-6.
                                                                         therefore, not be considered for purposes of this
                                                                         Motion.
With respect to Defendant PTS, however, under Monell
v. Dep't of Soc. Serv. of City of New York, 436 U.S. 658
(1978), a § 1983 cause of action may sustain against a                      D. Violations of Article 24 and 26 of
municipality only when execution of the government’s                        the Maryland Declaration of Rights
unconstitutional policy or custom causes a plaintiff injury.                —Excessive Force and Loss of Liberty
Lee, 2014 WL 476233, at *10; see also Walker v. Prince
George’s Co., Md., 575 F.3d 426, 431 (4th Cir. 2009)              Finally, as to Plaintiff’s Articles 24 and 26 claims, “the
(stating that the liability of the municipality only arises       cases are legion in which Maryland Courts have construed
where the employees' unconstitutional actions are taken           Article 26 in pari materia with the Fourth Amendment
in furtherance of a municipal policy or custom); Bain v.          to the United States Constitution,” Strickland v. Carroll
Transcor Am., LLC, No. 3:08-0656, 2009 WL 4348598,                Cty., Md., No. CIV.A. ELH-11-00622, 2012 WL 401075,
at *6-7 (M.D. Tenn. Nov. 24, 2009) (discussing Monell             at *23 (D. Md. Feb. 7, 2012) (compiling cases),
claim against private company that provided prisoner and          and Article 24 is the state analog to the Fourteenth
detainee transportation services). To hold a municipality         Amendment Due Process Clause. See Lee, 2014 WL
liable for an unconstitutional policy or custom, plaintiff        476233, at *15 (noting that Articles 24 and 26 are
must allege liability “(1) through an express policy, such        the state analog to the federal Fourth and Fourteenth
as a written ordinance or regulation; (2) through the             Amendments, and they are analyzed in pari materia).
decisions of a person with final policymaking authority;          Moreover, in evaluating claims under Article 24 and
(3) through an omission, such as a failure to properly train      Article 26, “Supreme Court decisions with regard to
officers, that manifests deliberate indifference to the rights    those amendments are particularly persuasive.” Widgeon
of citizens; or (4) through a practice that is so persistent      v. Eastern Shore Hospital Center, 300 Md. 520, 533
and widespread as to constitute a custom or usage with the        (1984). But Maryland courts have recognized that relief
force of law.’ ” Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir.      for violations of the U.S. Constitution do not necessarily
2003) (internal citations omitted).                               warrant relief under the Maryland Declaration of Rights.
                                                                  See Manikhi v. Mass Transit Admin., 360 Md. 333, 361-62
Because Plaintiff’s Complaint is devoid of factual                (2000) (citing DiPino v. Davis, 354 Md. 18, 50 (1999)
allegations from which the Court could reasonably infer           (“[T]he right of recovery for Federal violations arises from
the existence of a written policy, a policy established           statute—§ 1983—whereas the redress for State violations


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Karn v. PTS of America, LLC, Not Reported in Fed. Supp. (2017)
2017 WL 4162251

is through a common law action for damages.”); see also             also Manikhi, 360 Md. at 363 (“Maryland Constitutional
                                                                    provisions have the more narrow focus of protecting
Widgeon, 300 Md. at 537-538 (“we hold only that where an
                                                                    citizens from certain unlawful acts committed by
individual is deprived of his liberty or property interest in
                                                                    government officials. Indeed, only government agents can
violation of Articles 24 and 26, he may enforce those rights
                                                                    commit these kinds of Constitutional transgressions.”)
by bringing a common law action for damages”) (emphasis
                                                                    (emphasis in original and citation omitted). Therefore,
added); Dyer v. Maryland State Board of Education, 187 F.
                                                                    because neither PTS nor John Does #1-6 are public
Supp. 3d. 599, 614 n.23 (D. Md. 2016) (noting that Article
                                                                    officials or government agents, they are not subject to
24 implicates a narrower class of defendants than § 1983).
                                                                    claims under Article 24 and Article 26 of the Maryland
 *10 Liability for constitutional violations under statute          Declaration of Rights. 10
(i.e., § 1983) attaches to those acting “under color of law,”
whereas federal non-statutory constitutional claims may             9       Plaintiff introduces general concepts of agency law
not be pursued against private actors. See Correctional                     to suggest that the Defendants, acting under contract
Services Corp. v. Malesko, 534 U.S. 61, 71 (2001) (holding                  with the State, are liable as government agents. See
that plaintiff may not bring Bivens action against private                  ECF No. 14-1 at 17 (citing Wood v. Walton, 855
prison even if prison was acting “under color of federal                    F. Supp. 2d 494, 503 n.25 (D. Md. 2012). This
law”). The Fourth Circuit has also recognized the need                      analysis is not directly applicable to whether the
to restrain the liability of private actors under judicially-               Defendants, acting ‘under color of law’ for purposes
                                                                            of § 1983 liability are also liable under judicially-
created constitutional remedies, like Bivens, as compared
                                                                            created constitutional remedies.
to § 1983, which is a “congressional enactment that
expressly creates liability” for those acting under color of        10      In addition to the analysis above, the Court’s
law. See Holly v. Scott, 434 F.3d 287, 292 (4th Cir. 2006).                 dismissal of the Plaintiff’s Fourth Amendment claim
As the Fourth Circuit stated, “[t]here is ample reason to                   under Section § 1983 in Count V precludes the Article
be even more cautious about imputing liability to private                   26 claim in Count VII.
actors under Bivens than under § 1983.” Id.
                                                                      IV. CONCLUSION
Likewise, Maryland courts have acknowledged that                    For the foregoing reasons, Defendant’s Partial Motion to
plaintiff’s may only pursue state constitutional claims             Dismiss, ECF No. 9, is granted, in part, and denied, in
against “public officials” or “government agents.” 9 See            part. A separate Order shall issue.
Estate of Jones v. NMS Health Care of Hyattsville, LLC,
903 F. Supp. 2d 232, 239 (D. Md. 2012) (“Although a
                                                                    All Citations
plaintiff may bring a common law cause of action under
[Article 24] ... he can only do so against “public officials”       Not Reported in Fed. Supp., 2017 WL 4162251
or “government agents”) (internal citation omitted); see

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

                                                            (“Compl.”). The defendants removed the case to United
                                                            States District Court for the Southern District of New
                  2012 WL 87616
                                                            York (the “Southern District”). See Notice of Removal.
   Only the Westlaw citation is currently available.
                                                            Shortly thereafter, the defendants filed the instant motion
            United States District Court,
                                                            seeking a transfer of the action to the United States
                  S.D. New York.
                                                            District Court for the Northern District of New York (the
             Rebecca LAREW, Plaintiff,                      “Northern District”). 1
                        v.
          Andrew LAREW et al., Defendants.                  1       See Notice of Motion to Change Venue to the District
                                                                    Court for the Northern District of New York, filed
              No. 11 Civ. 5771(BSJ)(GWG).                           Sept. 8, 2011 (Docket # 23); Memorandum of Law
                             |                                      in Support of Defendants' Motion to Change Venue
                      Jan. 10, 2012.                                to the District Court for the Northern District of
                                                                    New York, filed Sept. 8, 2011 (Docket # 24) (“Def.
                                                                    Mem. of Law”); Affidavit of Anthony F. Fiorito,
                OPINION AND ORDER                                   filed Sept. 8, 2011 (Docket # 25) (“Fiorito Aff.”).
                                                                    Plaintiff submitted papers in opposition, see Affidavit
GABRIEL W. GORENSTEIN, United States Magistrate                     of Rebecca Larew, filed Nov. 1, 2011 (Docket #
Judge.                                                              49) (“Rebecca Aff.”); Declaration of Richard Freeth
                                                                    in Support of Plaintiff's Opposition to the Motion
 *1 Plaintiff Rebecca Larew (“Rebecca”) has brought suit            for Change of Venue, filed Nov. 1, 2011 (Docket
against her former husband Andrew Larew (“Andrew”);                 # 50) (“Freeth Decl.”); Opposition to Motion to
Tony Fiorito; John Funiciello; Christine Wojcik;                    Change Venue to the District Court for the Northern
Alan Doyle; Charles Sangster; John Shannon; Paula                   District of New York, filed Nov. 1, 2011 (Docket #
                                                                    51) (“Opp.Mem.”), and defendants submitted reply
Deckman; Central New York Associates, LLC (“CNY”);
                                                                    papers, see Reply Memorandum of Law in Further
Atrium Associates, LLC (“Atrium”); 224 Harrison
                                                                    Support of Defendants' Motion to Transfer Venue,
Associates, LLC (“Harrison”); Armory Associates, LLC
                                                                    filed Nov. 14, 2011 (Docket # 59) (“Reply”); Affidavit
(“Armory”); 65–35 Queens Associates, LLC (“Queens”);                of Andrew Larew, filed Nov. 14, 2011 (Docket # 60)
460 North Franklin Street Associates, LLC (“Franklin”);             (“Andrew Aff.”).
1401 Erie Boulevard East, LLC (“Erie”); Vinegar
Hill, LLC (“Vinegar Hill”); Brittonfield Associates,            B. Facts Relevant to Venue
LLC (“Bnttonfield”); Soundview Real Estate Partners
(“Soundview”); and Larew, Doyle & Associates, LLC              1. Allegations in the Complaint
(“LDA”) (collectively, “the defendants”) pursuant to the    The complaint alleges that defendants have acted as
Racketeer Influenced and Corrupt Organizations Act          a criminal organization to deprive Rebecca of money
(“RICO”), 18 U.S.C. § 1961 et seq., and state law. The      which was awarded to her in her divorce action against
defendants have filed a motion pursuant to 28 U.S.C. §      Andrew in Connecticut state court. See Compl. ¶¶ 3, 5,
1404(a) seeking to transfer the case to the United States   41. Specifically, Rebecca argues that Andrew and his co-
District Court for the Northern District of New York. For   defendants conspired to hide his assets, thereby lowering
the following reasons, defendants' motion is granted.       the amount he would have to pay under the court-ordered
                                                            support agreement in their divorce proceeding. See id. ¶¶ 1,
                                                            3, 4, 42, 48, 55. The complaint asserts the following claims:
I. BACKGROUND                                               (1) RICO; (2) fraud; (3) conversion; (4) violation of the
                                                            New York State Debtor and Creditor Law; and (5) “prima
  A. Procedural History
                                                            facie tort—economic injury.” See Compl. ¶¶ 86–118.
This action started when plaintiff filed a complaint in
the Supreme Court of the State of New York, County
of New York. See Summons and Complaint, filed July             2. The Parties
18, 2011 (annexed as Ex. A to Notice of Removal, filed      Rebecca is a resident of Southport, Connecticut. Id. ¶
Aug. 18, 2011 (Docket # 1) (“Notice of Removal”))           7. At the time of the filing of her opposition papers on


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

this motion, Rebecca's sole income was a $5,500 monthly         New York, Fiorito Aff. ¶ 6, which is in the Northern
support payment, which was scheduled to end on October          District. They are managed by a management company,
20, 2011. Rebecca Aff. ¶ 3. While Rebecca states that           Partnership Properties, which also has its principal office
she is a “divorced stay-at-home mother,” id., Andrew            in Syracuse, New York, and keeps its books and records
was awarded “sole legal and physical custody” of their          there. Id. ¶¶ 7–10. Defendant Vinegar Hill owns property
children on July 1, 2011, Andrew Aff. ¶¶ 4, 5.                  in Oswego, New York, id. ¶ 13(d), which is located
                                                                in the Northern District. Defendant Brittonfield owns
 *2 Andrew is a “real estate developer with interests           property in Dewitt, New York, id. ¶ 69, which is also
throughout New York State.” Compl. ¶ 8. He is currently         located in the Northern District. Defendants Atrium,
married to defendant Wojcik. Id. ¶ 11. Andrew and               Harrison, Armory, Franklin, and Erie each own property
Wojcik currently reside in New York, New York, id.              in Syracuse, New York, Fiorito Aff. ¶¶ 13(a)-(c), (e), (f), in
¶¶ 8, 11, in the Southern District, although they did           the Northern District. Queens owns a building in Queens,
not live there during the time period of most of the            New York, id . ¶ 13(g), which is located in the Eastern
events in the complaint, see Andrew Aff. ¶ 7. Defendants        District of New York. Defendant LDA owns property in
Fiorito and Furriciello are friends and business associates     Killington, Vermont. Compl. ¶ 70.
of Andrew's. Compl. ¶¶ 9, 10. Funiciello resides in
Baldwinsville, New York, id. ¶ 10, which is located
in the Northern District. Fiorito resides in Liverpool,         II. discussion
New York, Fiorito Aff. ¶ 3, which is also located in
                                                                   A. Law Governing Motions to Transfer to Another
the Northern District. Defendant Doyle is a friend and
                                                                   Judicial District Absent the consent of all parties, 28
business associate of Andrew's. Compl. ¶ 12. His business
                                                                   U.S.C. § 1404(a) provides that “[f]or the convenience
address is in Providence, Rhode Island, id., though he has
                                                                   of parties and witnesses, in the interest of justice, a
a business based in New York County in the Southern
                                                                   district court may transfer any civil action to any
District, see Freeth Decl. ¶ 4. Defendant Sangster is a
                                                                   other district or division where it might have been
business partner of Andrew's. Compl. ¶ 13. He resides in
                                                                   brought.” 28 U.S.C. § 1404(a). Thus, the decision
Manlius, New York, id., which is in the Northern District.
                                                                   whether to transfer a case from one judicial district
Defendant Shannon is an accountant for Andrew. Id.
                                                                   to another absent unanimous consent requires a two-
¶ 14. His last known business address was in Oneida,
                                                                   part inquiry. First, the court must determine whether
New York, id., which is also in the Northern District.
                                                                   the case sought to be transferred could have been
Defendant Deckman is another accountant for Andrew.
                                                                   brought in the proposed transferee court. Second,
Id. ¶ 15. Her principal place of business is in Syracuse, New
                                                                   the court must decide whether transfer is warranted
York, id., which is also in the Northern District.
                                                                   for the convenience of parties and witnesses and is in
                                                                   the interest of justice. See, e.g., Whitehaus Collection
Defendants CNY, Atrium, Harrison, Armory, Queens,
                                                                   v. Barclay Prods., Ltd., 2011 WL 4036097, at *1
Franklin, Erie, Vinegar Hill, and Brittonfield are New
                                                                   (S.D.N.Y. Aug.29, 2011); Matta v. Roswell Park
York limited liability companies. Id. ¶¶ 16–24. Their
                                                                   Cancer Inst. Corp., 2011 WL 3104889, at *3 (S.D.N.Y.
principal places of business are in Syracuse, New York,
                                                                   July 26, 2011). Here, it is undisputed that this action
id., in the Northern District. Defendant Soundview is
                                                                   could have been brought in the Northern District.
a Delaware limited liability company. Id. ¶ 25. Its
                                                                   Therefore, only the second part of the inquiry is at
principal place of business is in Stamford, Connecticut. Id.
                                                                   issue.
Defendant LDA is a New York limited liability company.
                                                                 *3 The Second Circuit has held that “courts should
Id. ¶ 26. Its principal place of business is in New York,
                                                                give deference to a plaintiff's choice of forum.” Iragorri
New York, id., which is in the Southern District,
                                                                v. United Techs. Corp ., 274 F.3d 65, 70 (2d Cir.2001).
                                                                Nonetheless, “if the balance of conveniences suggests
Defendants Atrium, Harrison, Armory, Vinegar Hill,
                                                                that trial in the chosen forum would be unnecessarily
Franklin, Erie, and Queens are single purpose entities
                                                                burdensome for the defendant or the court, dismissal is
each of which “owns a single project.” Fiorito Aff. ¶ 13.
                                                                proper.” Id. at 71 (citations omitted). Whether transfer
They keep their books and records, including financial
                                                                should occur is “determined upon notions of convenience
information and official corporate records, in Syracuse,
                                                                and fairness on a case-by-case basis,” In re Cuyahoga


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

Equip. Corp., 980 F.2d 110, 117 (2d Cir.1992) (citing         statute.” In re Nematron Corp. Secs. Litig., 30
Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29, 108             F.Supp.2d 397, 400 (S.D.N.Y.1998) (quoting Cento
S.Ct. 2239, 101 L.Ed.2d 22 (1988)); accord Orb Factory.       Grp., S.P.A. v. OroAmerica, Inc., 822 F.Supp. 1058,
Ltd. v. Design Sci. Toys, Ltd., 6 F.Supp.2d 203, 208          1060 (S.D.N.Y.1993)) (bracketing added and internal
(S.D.N.Y.1998). The moving party must make a “clear           quotation marks omitted); accord AGCS Marine Ins.
and convincing” showing that the balance of convenience       Co. v. Associated Gas & Oil Co., 775 F.Supp.2d 640,
favors transfer. N.Y. Marine & Gen. Ins. Co. v. Lafarge       647 (S.D.N.Y.2011); Seltzer v. Omni Hotels, 2010 WL
N. Am., Inc., 599 F.3d 102, 114 (2d Cir.2010). The Second     3910597, at *2 (S.D.N.Y. Sept.30, 2010); Hernandez v.
Circuit has noted that among the factors to be considered     Graebel Van Lines, 761 F.Supp. 983, 988 (E.D.N.Y.1991).
in determining whether to grant a motion to transfer venue    We first address the convenience of the parties and then
are the following:                                            the convenience of non-party witnesses.


                                                                 a. Convenience of Parties
            (1) the plaintiff's choice of forum, (2)
                                                               *4 The convenience of the parties weighs heavily in
            the convenience of witnesses, (3) the
                                                              favor of transfer in this case. Of the twenty parties to
            location of relevant documents and
                                                              this case, only three, Andrew, Wojcik, and LDA, are
            relative ease of access to sources of
                                                              currently located in the Southern District. Compl. ¶¶ 8,
            proof, (4) the convenience of parties,
                                                              11, 26. Notably, all three have joined in the motion to
            (5) the locus of operative facts,
                                                              transfer venue to the Northern District. See Def. Mem.
            (6) the availability of process to
                                                              of Law at 3, 7. Three parties, Rebecca, Doyle, and
            compel the attendance of unwilling
                                                              Soundview are located in neither the Northern District nor
            witnesses, and (7) the relative means
                                                              the Southern District. See Compl. ¶¶ 7, 12, 25. Both Doyle
            of the parties.
                                                              and Soundview join in the motion for a change of venue.
                                                              Def. Mem. of Law at 7. The remaining fourteen parties
                                                              are all located in the Northern District. Compl. ¶¶ 9, 10,
Id. at 112 (citations omitted). Courts have also considered   13–24.
“(8) the forum's familiarity with the governing law, and
(9) trial efficiency and the interest of justice.” Fellus     In other words, of the twenty parties in this case,
v. Steme, Agee & Leach, Inc., 783 F.Supp.2d 612, 618          only Rebecca seeks to have it remain in the Southern
(S.D.N.Y.2011); accord AIG Fin. Prods. Corp. v. Pub. Util.    District. Rebecca argues the transfer is inappropriate
Dist. No. 1, 675 F.Supp.2d 354, 368 (S.D.N.Y.2009).           because it would merely “shift inconvenience” from one
                                                              party to another. Opp. Mem. at 4. However, Rebecca is
“There is no rigid formula for balancing these factors        not located in the Southern District, and therefore the
and no single one of them is determinative. Instead,          inconvenience to her of moving from the Southern District
weighing the balance is essentially an equitable task left    to the Northern District is given less weight. See, e.g.,
to the Court's discretion.” Citigroup Inc. v. City Holding    Deshoulieres, S.A. v. Cuthbertson Imports, Inc., 2006 WL
Co., 97 F.Supp.2d 549, 561 (S.D.N.Y.2000) (citations          2849818, at *3 (S.D.N.Y. Oct.3, 2006) (unimportant to
and internal quotation marks omitted). While the list         foreign plaintiff if it litigates in New York or Connecticut
of factors is not exhaustive, see Royal & Sunalliance v.      as both are equally inconvenient); Dr. Boy, GmbH v.
British Airways, 167 F.Supp.2d 573, 576 (S.D.N.Y.2001),       Nationwide Ins., 1996 WL 350699, at *2 (S.D.N.Y. June
no party has suggested that any other factor should be        25, 1996) (inconvenience of a foreign corporation with
considered.                                                   no presence in New York “is ‘at best a neutral factor.’
                                                              ”) (quoting Matra et Manurhin v. Int'l Armament Co.,
                                                              628 F.Supp. 1532, 1535 (S.D.N.Y.1986)); GE Capital
  B. Application of the Section 1404(a) Factors
                                                              Franchise Fin. Corp. v. Cosentino, 2009 WL 1812821, at
  1. Convenience of the Parties and Non–Party Witnesses       *4 (W.D.N.Y. June 25, 2009) (transfer would not shift
“The convenience of parties and witnesses is                  inconvenience because plaintiff would have to travel to
considered the essential criteri [on] under the venue         either venue). The Court recognizes that Rebecca lives
                                                              closer to the courthouses in the Southern District than


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

to the courthouses in the Northern District. Nonetheless,         *5 Here, defendants identify defendant Fiorito and
because the vast majority of the parties are located in          defendant Shannon as potential witnesses, both of whom
the Northern District, and no party residing outside             reside in the Northern District. See Def. Mem. of
the Northern District objects to the transfer, this factor       Law at 6–7. Defendants' papers state that Fiorito is
strongly favors transfer,                                        the “managing member” of Atrium, Harrison, Armory,
                                                                 Vinegar Hill, Franklin, Erie and Queens, while Shannon
                                                                 is the accountant of the same entities. See id. Defendants
   b. Convenience of Witnesses                                   also mention non-parties James Funiciello Sr. and Kristen
“Courts typically regard the convenience of witnesses            Exner as potential witnesses. See Def. Mem. of Law
as the most important factor in considering a § 1404(a)          at 7; Fiorito Aff. ¶ 12. Funiciello Sr. and Exner assist
motion to transfer.” Herbert Ltd. P'ship v. Elec. Arts           in “collecting the rents, paying the bills and preparing
Inc., 325 F.Supp.2d 282, 286 (S.D.N.Y.2004); accord              records and reports for [Atrium, Harrison, Armory,
AGCS Marine Ins. Co., 2011 WL 1325996, at *5; Seltzer,           Vinegar Hill, Franklin, Erie and Queens.]” Fiorito Aff. ¶
2010 WL 3910597, at *2; Clay Paky. S.p.A. v. Van–                12. They both live in the Northern District. Id.
Lite, Inc., 2000 WL 977709, at *7 (S.D.N.Y. July 14,
2000). “In evaluating this factor, the court should ‘look        Rebecca has not identified any non-party witness who
beyond the quantity of witnesses and assess the quality          reside in the Southern District. She identifies as “key
of the testimony to be offered.’ “ DealTime.com, Ltd.            witnesses” all of the defendants living outside the
v. McNuIty, 123 F.Supp.2d 750, 755 (S.D.N.Y.2000)                Northern District—that is, Andrew, Wojcik, Doyle,
(quoting Am. Alliance Ins. Co. v. Sunbeam Corp., 1999 WL         Soundview, and LDA. See Opp. Mem. at 5–6; Freeth
38183, at *6 (S.D.N.Y. Jan.28, 1999)); accord Fifth Ave.         Decl. ¶¶ 2–6. But she fails to provide any specifics on
of Long Island Realty Assocs. v. Caruso Mgmt. Co., 2009          these witnesses' roles in the transactions, or their general
WL 412126, at *15 (E.D.N.Y. Feb.17, 2009) (citations             testimony. More importantly, all of them consent to the
omitted). Accordingly, the movant “must clearly specify          transfer of venue to the Northern District. See Def. Mem.
the key witnesses to be called and must make a general           of Law at 3, 7. Thus, the convenience of the witnesses
statement of what their testimony will cover.” Factors           identified by Rebecca should not play a part in the
Etc., Inc. v. Pro Arts. Inc., 579 F.2d 215, 218 (2d Cir.1978),   analysis.
cert. denied, 440 U.S. 908, 99 S.Ct. 1215, 59 L.Ed.2d
455 (1979); accord LeCroy Corp. v. Hallberg, 2010 WL             Accordingly, this factor too weighs heavily in favor of
3958761, at *6 (S.D.N.Y. Oct.4, 2010). This may be               transfer. See Herbert Ltd. P'ship, 325 F.Supp.2d at 286,
satisfied by “a very general indication of [the witnesses']      292 (ordering transfer to district where majority of party
role in the transaction at issue, and thus, by implication,      and non-party witnesses reside).
of their testimony,” although it is preferable for the
moving party to submit “a more elaborate statement
of probable testimony.” Arrow Elecs. Inc. v. Ducommun               2. Location of Documents and Ease of Access to
Inc., 724 F.Supp. 264, 267 n. 1 (S.D.N.Y.1989); see                 Sources of Proof
generally Fellner v. Cameron, 2010 WL 681287, at *3              “In an era of electronic documents, easy copying
(W.D.N.Y. Feb.24, 2010) (“[A] party will not be held             and overnight shipping, this factor assumes much less
to the requirement of stating with precision each witness        importance than it did formerly. Furthermore, the
and document.”) (citations and internal quotation marks          location of documents is entitled to little weight unless [the
omitted). Still, “a specific showing is required only when       movant] makes a detailed showing of the burden it would
the movant seeks a transfer solely ‘on account of the            incur absent transfer.” Seltzer, 2010 WL 3910597, at *4
convenience of witnesses.’ ... [If the movant] seeks a           (citations and internal quotation marks omitted); accord
transfer ‘on account of several factors, his failure to          K.M. v. Maclaren USA, Inc., 2011 WL 1900137, at *3
specify key witnesses and their testimony is not fatal.”         (S.D.N.Y. Apr.7, 2011). Here, neither party has indicated
Connors v. Lexington Ins. Co., 666 F.Supp. 434, 455              that transmitting documents or other physical evidence
(E.D.N.Y.1987) (emphasis in original) (quoting Factors           would be particularly burdensome. Moreover, inasmuch
Etc., Inc., 579 F.2d at 218); accord Beckerman v. Heiman,        as the operative facts alleged in the complaint occurred in
2006 WL 1663034, at *5 (S.D.N.Y. June 16, 2006).                 the Northern District, it is likely that the sources of proof
                                                                 are located within that district. Accordingly, this factor


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

weighs in favor of transfer. See Seltzer, 2010 WL 3910597,     omissions are deemed to occur in the district where
at *4.                                                         they were transmitted or withheld, not where they are
                                                               received.” ‘ Branthover v. Goldenson, 2011 WL 6179552,
                                                               at*3 (S .D.N.Y. Dec. 12, 2011) (quoting In re Nematron
   3. Location of the Operative Facts                          Corp. Secs. Litig., 30 F.Supp.2d at 404). Here the
The location of a case's operative facts has been considered   misrepresentations occurred in two locales: (1) the District
by some courts as a “primary factor in determining a §         of Connecticut, when Andrew allegedly presented false
1404(a) motion to transfer.” Mitsui Marine & Fire Ins.         testimony and evidence during the Connecticut divorce
Co. v. Nankai Travel Int'l Co., 245 F.Supp.2d 523, 525–        proceedings, see Compl. ¶¶ 35, 36, 55; and (2) the Northern
26 (S.D.N.Y.2003) (internal quotation marks omitted);          District, where tax filings and other financial documents
accord Seltzer, 2010 WL 3910597, at *4. Rebecca asserts        were created allegedly to minimize Andrew's assets and
that “the principal acts alleged in the action occurred in     income, see id. ¶¶ 68. 84, 85; Fiorito Aff. ¶¶ 7–9, 11, 12.
[the Southern District].” Opp. Mem. at 4. However, it
is unclear which of the operative facts Rebecca believes       Courts have also interpreted the locus of operative facts
occurred in the Southern District and the complaint itself     as “the place where events and actors material to proving
provides few indications of such facts. The defendants         liability are located.” Amardeep Garments Indus., Pvt.
contend that the subject matter of the dispute took place      Ltd. v. Cathay Bank, 2011 WL 1226255, at *3 (S.D.N.Y.
in Onondaga County, see Def. Mem. of Law at 3, which           Mar.23, 2011). Rebecca argues in her motion papers that
is located in the Northern District.                           Andrew is “the locus of this fraud .” See Opp. Mem. at
                                                               3. But Andrew did not live in the Southern District until
 *6 The complaint alleges a conspiracy among the               July 2009. Andrew Aff. ¶ 7. Virtually all of the allegations
defendants to deprive Rebecca of money that was                of the complaint concern events that took place prior to
otherwise owed to her. See Compl. ¶¶ 27–85. In conspiracy      that date. See generally Compl. ¶¶ 27–74. Moreover, in
cases, courts may look to where the transactions at issue      her complaint Rebecca alleges that CNY “is pivotal to the
occurred in determining the locus of operative facts. See      scheme as it is [ ] the central business entity through which
S.E.C. v. Lybrand, 2000 WL 913894, at *6 (S.D.N.Y.             [Andrew] perpetrated, and continues to perpetrate, the
July 6, 2000) (New York was locus of operative facts           fraudulent scheme.” Id. ¶ 46. Yet CNY is alleged to have
because “transactions that constituted the core of the         its principal place of business in the Northern District.
fraudulent scheme under the SEC's theory of liability were     Id. ¶ 16. All of the other defendants, with the exception
undertaken by [defendant] in New York.”); cf. United           of LDA and Wojcik, id. ¶¶ 11, 26, are similarly located
States v. Nature's Farm Prods., Inc., 2004 WL 1077968,         outside of the Southern District, with the vast majority
at *5 (S.D.N.Y. May 13, 2004) (New York was not                located in the Northern District, see id. ¶¶ 9, 10, 12–25.
locus of operative facts because core transactions took
place in California and only two alleged actions took           *7 Finally, the allegations of the complaint suggest that
place in New York). Here, there are no allegations as to       any misrepresentations were made in either the Northern
where the transactions actually took place. Of the nineteen    District, see id. ¶¶ 68, 84, 85; Fiorito Aff. ¶¶ 7–9, 11, 12, or
defendants, only three, Andrew, Wojcik, and LDA, have          Connecticut, Compl. ¶¶ 35, 36, 55. The complaint alleges
ever been located in the Southern District, see Compl. ¶¶ 8,   no operative facts that occurred within the Southern
11, 26, and Andrew and Wojcik did not live there until July    District. Therefore, this factor weighs strongly in favor
2009, Andrew Aff. ¶ 7, long after most of the events alleged   of transfer. See Ill. Union Ins. Co. v. NRG Energy,
in the complaint. The other defendants are all located in      Inc., 2010 WL 5187749, at *2–3 (S.D.N.Y. Dec.6, 2010)
the Northern District or the Districts of Rhode Island,        (granting motion to transfer where no operative facts in
Delaware, or Connecticut. See Compl. ¶¶ 9–10, 12–25.           complaint occurred in forum district); Indian Harbor Ins.
                                                               Co. v. Factory Mut. Ins. Co., 419 F.Supp.2d 395, 405
The allegations in the complaint center around Andrew          (S.D.N.Y.2005) (transferring case to Pennsylvania even
hiding assets and interests by presenting false documents      where “it is unclear whether Pennsylvania is the locus of
to the Connecticut court handling his divorce in order to      operative facts [because] it is clear that New York is not”
lower the amount he had to pay his ex-wife. See Compl.         and holding that “[w]here there is no material connection
¶¶ 1–3. “When examining claims for misrepresentation           between the district and the operative facts, ... the interests
on a motion to transfer venue, ‘misrepresentations and


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

of justice require the transfer of [the] action”) (citation and
internal quotation marks omitted).                                   7. Plaintiff's Choice of Forum
                                                                  District courts deciding transfer motions have noted that
                                                                  “[a] plaintiff's choice of forum is generally entitled to
  4. Availability of Process to Compel Unwilling                  considerable weight and should not be disturbed unless
  Witnesses                                                       the balance of the factors is strongly in favor of the
Here, neither party has presented evidence that any non-          defendant. Where the factors are equally balanced, the
party witnesses would not be subject to process in the            plaintiff is entitled to its choice.” Berman, 30 F.Supp.2d
Northern District. Therefore, there is no reason to believe       at 659 (citations omitted); accord In re Warrick, 70 F.3d
that one court is better situated than the other to compel        736, 740–41 (2d Cir.1995) (“[Plaintiff's] choice of venue
the testimony of unwilling witnesses.                             [is] entitled to substantial consideration.”) (citation and
                                                                  internal quotation marks omitted); WorldCare Ltd. v.
                                                                  World Ins. Co., 767 F.Supp.2d 341, 363 (D.Conn.2011).
   5. Relative Means of the Parties                               However, “plaintiffs' choice of forum is accorded less
“Where disparity exists between the parties, such as an           weight where the plaintiffs' chosen forum is neither their
individual plaintiff suing a large corporation, the relative      home nor the place where the operative facts of the action
means of the parties may be considered.” Herman v.                occurred.” Dwyer v. Gen. Motors Corp., 853 F.Supp. 690,
Informix Corp., 30 F.Supp.2d 653, 659 (S.D.N.Y.1998);             694 (S.D.N.Y.1994); accord Emp'rs Ins. of Wausau v.
accord Zinky Elecs. LLC v. Victoria Amplifier Co., 2009           News Corp., 2008 WL 4443899, at *3 (S.D.N.Y. Sept.29,
WL 2151178, at *7–8 (D.Conn. June 24, 2009). However,             2008) (“[W]here the plaintiff has chosen a forum that
this factor will be accorded “little or no significance”          is neither the district of its residence, nor the locus
absent a showing of disparity of means between plaintiffs         of the operative facts in the case, this choice is given
and defendants. Hernandez, 761 F.Supp. at 989; accord             considerably less weight.”); Kwik Goal, Ltd. v. Youth
Emblaze Ltd. v. Apple, Inc., 2011 WL 724275, at *4                Sports Publ'g Inc., 2006 WL 1517598, at *2 (S.D.N.Y.
(S.D.N.Y. Feb.25, 2011). While Rebecca contends that              Mar.31, 2006) (Plaintiff's choice of forum was entitled
the Court should take this factor into account, see Opp.          to “less deference” where the forum was not plaintiff's
Mem. at 6; Rebecca Aff. ¶¶ 3, 4, she has failed to provide        “home state” and “the case lack[ed] material or significant
the Court with any details of her financial status. Rebecca       contacts with the forum state” because “no one involved in
does contend that she will have to retain new counsel if          th[e] litigation [was] located in the SDNY” and the sales in
the matter is transferred. See Opp. Mem. at 6. But it is          the district “were minimal.”); ZPC 2000, Inc. v. SCA Grp.,
more than likely that an attorney located in the Northern         Inc., 86 F.Supp.2d 274, 280 (S.D.N.Y.2000) (“[W]hen a
District would charge lower rates than an attorney in             plaintiff brings a suit ... in a forum that has no material
the Southern District. See generally Arbor Hill Concerned         connection with the action, this factor should be given
Citizens Neighborhood Ass'n v. County of Albany, 522              little weight.”) (internal quotation marks and citations
F.3d 182, 185–86 (2d Cir.2008) (taking as established that        omitted) (alteration in original).
attorneys in the Southern District charge “higher rates
than those prevailing in the Northern District of New             In the instant case, plaintiff does not reside in the
York”). In any event, there is no indication that current         Southern District. Nor. as previously discussed, did
counsel would be unable to appear pro hac vice in the             the operative facts occur in the Southern District.
Northern District or that Rebecca would be unable to pay          Accordingly, plaintiff's choice of forum is accorded little
the incremental costs associated with a transfer, such as         weight.
traveling expenses for her attorney.

                                                                    8. Trial Efficiency and Interest of Justice
  6. Forum's Familiarity with the Governing Law                   Defendants argue that the case is “likely to proceed to trial
 *8 Both the transferor and the transferee courts are             more rapidly in the [Northern District] than in this Court.”
located within New York and thus are familiar with New            Def. Mem. of Law at 8. In support of this argument,
York law. Accordingly, this factor does not weigh in either       the defendants present statistics showing that the median
party's favor.                                                    time to trial in the Northern District is 25.8 months as
                                                                  opposed to 30.9 months in this Court. Id. at 8–9 (citing


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Larew v. Larew, Not Reported in F.Supp.2d (2012)
2012 WL 87616

Admin. Office of the U.S. Courts, Fed. Judicial Caseload            balance of conveniences favors transferring this case to the
                                                                    Northern District.
Statistics: March 31, 2010, Table C–5 (2010)). Rebecca
does not dispute this assertion. Accordingly, this factor
weighs in favor of transfer.                                        III. CONCLUSION
                                                                    For the reasons stated above, the defendants have made
                                                                    a meritorious motion to transfer. The Court will delay
   C. Result of Balancing of the Factors
                                                                    issuing an order to transfer until after January 25, 2012,
 *9 A balancing of the factors easily leads to the
                                                                    to allow plaintiff to move for a stay in the event she seeks
conclusion that this case should be transferred to the
                                                                    review of this Opinion and Order pursuant to Federal
Northern District. With respect to the most important
                                                                    Rule of Civil Procedure 72(a). In the absence of an order
factors, it would be more convenient to the parties
                                                                    granting such a stay, however, the Court will direct the
and nonparty witnesses for this case to be litigated in
                                                                    Clerk, by separate order, to effectuate the transfer on or
the Northern District rather than the Southern District.
                                                                    after January 25, 2012.
Furthermore, the locus of operative facts is in the
Northern District. None of the remaining factors weighs
strongly in favor of plaintiff and most either weigh in favor       All Citations
of the defendants or are neutral. Therefore, defendants
have shown by clear and convincing evidence that the                Not Reported in F.Supp.2d, 2012 WL 87616

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Lewis v. Extradition Transport of America, Not Reported in F.Supp.3d (2014)
2014 WL 494573

                                                              26.) Judge Lynch held a hearing on the matter of default
                                                              judgment on January 9, 2014. (Doc. 37.) Lewis appeared
                 2014 WL 494573
                                                              pro se and Extradition Transport Services did not appear.
   Only the Westlaw citation is currently available.
                                                              (Id.) Judge Lynch found the Court to have both subject
     United States District Court, D. Montana,
                                                              matter and personal jurisdiction in this case and that the
                 Missoula Division.
                                                              Plaintiff's allegations regarding liability, taken as true in
          Stanford Allen LEWIS, Jr., Plaintiff,               light of the Clerk's entry of default, are sufficient and
                          v.                                  entitle him to damages in the amount of $75,000.00. (Doc.
             EXTRADITION TRANSPORT                            40 at 5, 10.) The Court concurs with these findings and
                                                              recommendations.
              OF AMERICA, Defendant.

             No. CV 13–138–M–DWM–JCL.                         IT IS ORDERED that Judge Lynch's Findings and
                            |                                 Recommendations (Doc. 40) are ADOPTED IN FULL.
                      Feb. 5, 2014.                           The Clerk of Court is directed to enter default judgment in
                                                              favor of Stanford Allen Lewis, Jr. and against Extradition
Attorneys and Law Firms                                       Transport of America in the amount of $75,000.00.

Stanford Allen Lewis, Jr., Missoula, MT, pro se.              IT IS FURTHER ORDERED that the Clerk of Court
                                                              shall mail two certified copies of the judgment to Lewis
                                                              and close this case.
                        ORDER

DONALD W. MOLLOY, District Judge.
                                                                  FINDINGS AND RECOMMENDATION OF
 *1 Findings and Recommendations of United States                  UNITED STATES MAGISTRATE JUDGE
Magistrate Judge Jeremiah C. Lynch (Doc. 40) are
now before the Court. Judge Lynch's report presents           JEREMIAH C. LYNCH, United States Magistrate
his findings on the merits of Plaintiff's Complaint and       Judge.
recommendation that default judgment be entered for the
                                                              Plaintiff Stanford Lewis, a pro se prisoner currently
Plaintiff in the amount of $75,000.00. (Id.)
                                                              incarcerated in the Missoula County Detention Facility,
                                                              has sued Defendant Extradition Transport of America
Where no party objects, the Court reviews the findings and
                                                              (“Extradition Transport”) pursuant to 42 U.S.C. § 1983
recommendations of a United States Magistrate Judge for
                                                              for injuries he allegedly suffered when he was transported
clear error. McDonnell Douglas Corp. v. Commodore Bus.
                                                              from Arizona to Montana in May 2013. The United
Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.1981). Clear
                                                              States Marshals Service personally served the Complaint
error is present only if the Court is left with a “definite
                                                              on Extradition Transport on November 4, 2013 (Proof of
and firm conviction that a mistake has been committed.”
                                                              Service, Doc. 21 at 2), but it failed to file an answer or
United States v. Syrax, 235 F.3d 422, 427 (9th Cir.2000).
                                                              otherwise respond. Default was entered on December 2,
                                                              2013. (Doc. 26.) A hearing was held on January 9, 2014 on
Judge Lynch's Findings and Recommendations are
                                                              the matter of default judgment. Lewis appeared pro se at
without clear error. Lewis brings this case under 42
                                                              the hearing. Extradition Transport did not appear.
U.S.C. § 1983, asserting that Defendant Extradition
Transport of America violated his rights under the
Eighth and Fourteenth Amendments to the United States           A. Jurisdiction
Constitution when he allegedly was injured while in            *2 Before considering the merits of default judgment, the
transport from Arizona to Montana in May 2013. (Doc.          Court has an affirmative obligation to determine whether
2.) The United States Marshals Service personally served      or not it has subject matter jurisdiction over this action
Lewis' Complaint on Extradition Transport Services on         and personal jurisdiction over Defendant. See In re Tuli,
November 4, 2013, (Doc. 21), but it failed to file an         172 F.3d 707, 712 (9th Cir.1999) (“To avoid entering a
answer or otherwise plead. Default was entered. (Doc.         default judgment that can later be successfully attacked as


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Lewis v. Extradition Transport of America, Not Reported in F.Supp.3d (2014)
2014 WL 494573

void, a court should determine whether it has the power,                of Toronto Innovations Found., 297 F.3d 1343, 1350
i.e., the jurisdiction, to enter the judgment in the first              (Fed.Cir.2002). International Shoe Co. v. Washington,
place.”).                                                               326 U.S. 310 (1945), and its progeny were decided
                                                                        under the Due Process Clause of the Fourteenth
                                                                        Amendment. See id. at 311. Nonetheless, the
Lewis alleges violations of his rights under the Eighth
                                                                        Federal Circuit applies the standards developed
and Fourteenth Amendments to the United States
                                                                        in International Shoe and its progeny to Fifth
Constitution pursuant to 42 U.S.C. § 1983. As such, the
                                                                        Amendment due process cases arising under federal
Court has federal question subject matter jurisdiction
                                                                        law. Deprenyl Animal Health, 297 F.3d at 1350.
pursuant to 28 U.S.C. § 1331.
                                                                 Due process requires “that in order to subject a defendant
The Court also has personal jurisdiction over Defendant.         to a judgment in personam, if he be not present within the
“When subject matter jurisdiction is premised on a federal       territory of the forum, he have certain minimum contacts
question, a court may exercise specific jurisdiction over        with it such that the maintenance of the suit does not
a defendant if a rule or statute authorizes it to do so          offend traditional notions of fair play and substantial
and the exercise of such jurisdiction comports with the          justice.” International Shoe Co. v. Washington, 326 U.S.
constitutional requirement of due process.” AT & T Co.           310, 316 (1945). Personal jurisdiction can be either general
v. Compagnie Bruxelles Lambert, 94 F.3d 586, 589 (9th            or specific. General jurisdiction exists and permits the
Cir.1996). Federal Rule of Civil Procedure 4(k)(1)(A)            court to hear all claims against a defendant “when their
provides that “serving a summons ... establishes personal        affiliations with the State are so continuous and systematic
jurisdiction over a defendant [ ] who is subject to the          as to render them essentially at home in the forum State.”
jurisdiction of a court of general jurisdiction in the state     Goodyear Dunlop Tires Operations, S.A. v. Brown, 131
where the district court is located.” Fed.R.Civ.P. 4(k)          S.Ct. 2846, 2851 (2011) (internal quotations omitted).
(1)(A). Therefore, to determine whether jurisdiction is          There is insufficient evidence to establish that Extradition
authorized, the Court must consider Montana's long-              Transport maintains such a presence in Montana that
arm statute. Rule 4(b)(1) of the Montana Rules of Civil          general jurisdiction exists.
Procedure, permits the exercise of personal jurisdiction
to the maximum extent permitted by federal due process.           *3 Specific jurisdiction exists when a defendant has
Davis v. American Family Mutual Ins. Co., 861 F.2d 1159,         sufficient minimum contacts with the forum state to
1161 (9th Cir.1988) (citing Decker Coal v. Commonweath           warrant the exercise of jurisdiction. The Ninth Circuit
Edison Co., 805 F.2d 834, 839 (9th Cir.1986); State of           Court of Appeals has established a three prong test for
North Dakota v. Newberger, 188 Mont. 323, 613 P.2d 1002,         determining the existence of specific jurisdiction:
1004 (Mont.1980)). Where the state and federal limits are
                                                                   (1) The non-resident defendant must purposefully direct
coextensive, the jurisdictional analyses under state law
                                                                   his activities or consummate some transaction with the
and federal due process are the same. Panavision Int'l,
                                                                   forum or a resident thereof; or perform some act by
L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir .1998).
                                                                   which he purposefully avails himself of the privilege of
Accordingly, the analysis before the Court collapses
                                                                   conducting activities in the forum, thereby invoking the
into one: whether the exercise of personal jurisdiction
                                                                   benefits and protections of its laws;
comports with due process. Glencore Grain Rotterdam
B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1123            (2) the claim must be one which arises out of or relates
                  1                                                to the defendant's forum-related activities; and
(9th Cir.2002).

                                                                   (3) the exercise of jurisdiction must comport with fair
1      The Federal Circuit has noted that when a federal
                                                                   play and substantial justice, i.e. it must be reasonable.
       court's subject matter jurisdiction is based on federal
       question jurisdiction, 28 U.S.C. § 1331, rather than      Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
       diversity jurisdiction, 28 U.S.C. § 1332, the Due         802 (9th Cir.2004) (quoting Lake v. Lake, 817 F.2d 1416,
       Process Clause of the Fifth Amendment, rather
                                                                 1421 (9th Cir.1987)).
       than the Due Process Clause of the Fourteenth
       Amendment, governs the court's assertion of personal
                                                                 Lewis has established that Extradition Transport was
       jurisdiction. Deprenyl Animal Health, Inc. v. Univ.
                                                                 transacting the business of transporting prisoners in the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Lewis v. Extradition Transport of America, Not Reported in F.Supp.3d (2014)
2014 WL 494573

state of Montana. The company purposefully availed               employees of Defendant Extradition Transport. He was
itself of the privilege of conducting activities in Montana;     transported in a van with nine prisoners in total: five males
Lewis's claims, arise, at least in part, from actions            and four females, one of which was pregnant. Lewis was
committed in Montana; and the exercise of jurisdiction is        the first prisoner to be picked up and the last to be dropped
reasonable.                                                      off. The van traveled through fifteen states. Starting
                                                                 in Arizona, the van traveled to New Mexico, Texas,
Accordingly, the Court has both subject matter and               Louisiana, Mississippi, Alabama, Tennessee, Kentucky,
personal jurisdiction.                                           Illinois, Missouri, Arkansas, Oklahoma, and then back
                                                                 through Texas, New Mexico, Arizona, California, Idaho,
                                                                 Nevada, Idaho and Montana.
  B. Default Judgment
The Ninth Circuit has set forth the following factors for a       *4 During the six-day transport, Lewis was shackled
district court to consider before exercising its discretion to   continuously, he was not allowed to shower, not given
award a default judgment:                                        proper hygiene, and was denied access to a restroom for
                                                                 up to eight hours at a time. There was no ventilation in
                                                                 the van. Lewis was given a small snack like a muffin and
            (1) the possibility of prejudice to                  some water three times a day. On or about May 25, 2013,
            the plaintiff; (2) the merits of                     Lewis and the seven other inmates being transported were
            plaintiff's substantive claim; (3) the               told to urinate in paper cups. When doing so, Lewis soiled
            sufficiency of the complaint; (4)                    himself and had to sit in soiled clothes for three days.
            the sum of money at stake in                         The prisoner next to Lewis also had soiled clothing. The
            the action; (5) the possibility of a                 transport did not stop at any jail or other related facility
            dispute concerning material facts;                   to allow an opportunity for shower, sleep, or rest during
            (6) whether the default was due                      the six-day transport. Lewis alleges Extradition Transport
            to excusable neglect; and (7) the                    acted under color of state law for purposes of § 1983 based
            strong policy underlying the Federal                 upon the company's contract with Missoula County Jail.
            Rules of Civil Procedure favoring                    (Doc. 2 at 7–8.)
            decisions on the merits.
                                                                 To state a claim under 42 U.S.C. § 1983, a plaintiff must
                                                                 allege two elements: (1) that a right secured by the United
Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.1986). In       States Constitution or the laws of the United States was
its prior Order, the Court found that the first, third, and      violated, and (2) that the violation was committed by a
sixth factors have been met. (Doc. 25.) In addition, there       person acting under color of state law. West v. Atkins,
is no indication that Extradition Transport's default is due     487 U.S. 42, 48 (1988); Gomez v. Toledo, 446 U.S. 635,
to excusable neglect or that the material facts are subject      640 (1980). Although Extradition Transport is a private
to dispute since Extradition Transport has not presented         company, it was performing an “exclusive government
a defense or otherwise communicated with the Court.              function,” something it could not have done without
Furthermore, even though strong public policy favors             authorization from the state. See Lugar v. Edmondson
decisions on the merits, Pena v. Seguros La Comercial,           Oil Co., 457 U.S. 922, 939 (1982). Therefore, it will be
S.A., 770 F.2d 811, 814 (9th Cir.1985), it does not              presumed that Extradition Transport was operating as a
appear that litigation of the merits will be possible due to     state actor in this situation. See also Correctional Services
Extradition Transport's refusal to litigate.                     Corp. v. Malesko, 534 U.S. 61, 71 n.5 (2001) (“state
                                                                 prisoners ... already enjoy a right of action against private
The factual basis of Lewis's substantive claim is as follows:    correctional providers under 42 U.S.C. § 1983”). 2
Lewis was arrested in Arizona on a warrant issued out
of Missoula County for felony sexual intercourse without         2      Various district courts have allowed plaintiffs to
consent. For a six-day period ending on May 27, 2013,                   proceed in claims brought pursuant to § 1983
Lewis was transported from Florence, Pinal County,                      against private corporations that provide prison
Arizona to the Missoula County Detention Center by two                  transport services. See, e.g., Schilling v. TransCor



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Lewis v. Extradition Transport of America, Not Reported in F.Supp.3d (2014)
2014 WL 494573

       America, LLC, 2008 WL 3463510 (N.D.Cal. Aug. 11,           *5 To determine whether an Eighth Amendment
       2008)(allowing constitutional claims against private      violation has occurred, a court should consider the
       transport company to proceed without deciding state       circumstances, nature and duration of a deprivation of
       action issue); Dailey v. Hunter, No. 04–392, 2006         these necessities. Johnson v. Lewis, 217 F.3d 726, 731 (9th
       WL 4847739 (M.D.Fla. March 22, 2006) (plaintiff
                                                                 Cir.2000) (referring to necessities such as adequate shelter,
       sufficiently pleaded that the defendant transport
                                                                 food, clothing, sanitation, medical care, and personal
       company acted under color of state law for § 1983
                                                                 safety); see also Hoptowit v. Ray, 682 F.2d 1237, 1258 (9th
       purposes based on the transport company's alleged
                                                                 Cir.1982) (“in considering whether a prisoner has been
       contract for prisoner transportation with county
       jail); Irons v. TransCor America, Inc., No. 01–           deprived of his rights, courts may consider the length of
       4328, 2006 WL 618856 (E.D.Pa. March 9, 2006)              time that the prisoner must go without these benefits ...
       (denying summary judgment in § 1983 action because        The longer the prisoner is without such benefits, the closer
       there existed a genuine issue of material fact as to      it becomes to being an unwarranted infliction of pain.”).
       whether the defendant transport company was a state
       actor since private prison companies obtain custody       Lewis testified to deplorable conditions during his
       over prisoners only by way of state authorization         transport. Given the duration of these deprivations, the
       and plaintiff established that “defendants exercised      Court finds that Extradition Transport was deliberately
       control over him comparable to incarceration”);           indifferent to Lewis's safety and he was denied “the
       Wine v. Dep't of Corrs., No. 00–C–704–C, 2000 WL
                                                                 minimal civilized measure of life's necessities.” Wilson,
       34229819 (W.D.Wis. Dec. 27, 2000) (finding that it
                                                                 501 U.S. 298. Lewis's well-pleaded allegations regarding
       would be inappropriate to dismiss transport company
                                                                 liability, which are taken as true in light of the Clerk's entry
       as a defendant in § 1983 action because plaintiff
       had alleged facts sufficient to proceed against the
                                                                 of default, are sufficient to entitle Lewis to damages.
       transport company as a state actor).
                                                                 The Court should enter default judgment.
Based upon the exhibits to Lewis's Motion for Summary
Judgment, it appears that Lewis was serving a three-
                                                                 As a result of the transport, Lewis suffered wrist and
year sentence in the Arizona Department of Corrections
                                                                 ankle swelling and bruising, an open wound abrasion
prior to his transfer. (Doc. 5–1 at 5.) However, it is
                                                                 on his wrist which required antibiotic ointment, stress,
presumed that Lewis is a pretrial detainee at the Missoula
                                                                 anxiety, and mental anguish. He testified that he now has
County Detention Center. As a convicted prisoner,
                                                                 a bladder control problem which causes him to have to
Lewis's claims arise under the Eighth Amendment of
                                                                 use the restroom four to five times a night. This condition
the United States Constitution. As a pretrial detainee,
                                                                 becomes painful when he is not able to use the restroom
Lewis's claims arise under the Fourteenth Amendment.
                                                                 frequently. He has not, however, sought treatment for this
However, “even though the pretrial detainees' rights
                                                                 injury.
arise under the Due Process Clause, the guarantees of
the Eighth Amendment provide a minimum standard
                                                                 Lewis's Complaint requested $75,000.00 in compensatory
of care for determining their rights.” Oregon Advocacy
                                                                 damages and attorney's fees in the event that counsel
Center v. Mink, 322 F.3d 1101, 1120 (9th Cir.2003). The
Eighth Amendment's prohibition of cruel and unusual              was obtained or appointed. (Complaint, Doc. 2 at 9.) 3
punishment requires that prison officials take reasonable        The evidence presented by Lewis at the hearing clearly
measures for the safety of inmates. Farmer v. Brennan,           justifies the requested damages award of $75,000.00. As
511 U.S. 825, 834 (1994). An official violates the Eighth        no attorney has appeared in this action, the request for
Amendment only when two requirements are met: (1) the            attorneys fees should be denied.
deprivation alleged is, objectively, sufficiently serious, and
(2) the official is, subjectively, deliberately indifferent to   3      Lewis's oral motion to amend the relief requested
the inmate's safety. Id. at 834. “[O]nly those deprivations             section of his Complaint has been withdrawn. (Doc.
denying ‘the minimal civilized measure of life's necessities,’          39.)
are sufficiently grave to form the basis of an Eighth            Accordingly, the Court issues the following:
Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298
(1991) (citation omitted).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Lewis v. Extradition Transport of America, Not Reported in F.Supp.3d (2014)
2014 WL 494573

                 RECOMMENDATION                                   written objections may bar a de novo determination by the
                                                                  district judge and/or waive the right to appeal.
Default judgment should be granted in favor of the
Plaintiff in the amount of $75,000.00.                            4       As this deadline allows a party to act after the
                                                                          Findings and Recommendations is “served,” it falls
                                                                          under Fed.R.Civ.P. 6(d). Therefore, three (3) days are
                                                                          added after the period would otherwise expire.
       NOTICE OF RIGHT TO OBJECT TO
    FINDINGS & RECOMMENDATIONS AND                                This order is not immediately appealable to the Ninth
   CONSEQUENCES OF FAILURE TO OBJECT                              Circuit Court of Appeals. Any notice of appeal pursuant
                                                                  to Fed.R.App.P. 4(a), should not be filed until entry of the
The parties may file objections to these Findings and             District Court's final judgment.
Recommendations within fourteen (14) days after service
(mailing) hereof. 4 28 U.S.C. § 636. Failure to timely file
                                                                  All Citations

                                                                  Not Reported in F.Supp.3d, 2014 WL 494573

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
McCorvey v. Prison Transport Services of America, LLC, Not Reported in Fed. Supp....
2017 WL 2256778

                                                               States Magistrate Judge and adopts it as its opinion in this
                                                               matter. Therefore,
                 2017 WL 2256778
   Only the Westlaw citation is currently available.
                                                               IT IS ORDERED that plaintiff’s claims against Sheriff
    United States District Court, E.D. Louisiana.
                                                               Marlin Gusman are DISMISSED WITH PREJUDICE
           Michael Hosea MCCORVEY, Sr.                         as frivolous and/or for failure to state a claim on which
                         v.                                    relief may be granted.
          PRISON TRANSPORT SERVICES
                                                               IT IS FURTHER ORDERED that the following
             OF AMERICA, LLC, et al.
                                                               defendants and all claims against them are severed and
              CIVIL ACTION NO. 16-16993                        transferred to the United States District Court for the
                          |                                    Middle District of Tennessee, Nashville Division: Prison
                  Signed 05/23/2017                            Transport Services of America, LLC; the unidentified
                                                               president of that corporation; and Officers Jordan and
Attorneys and Law Firms                                        Davison.

Michael Hosea McCorvey, Sr., New Orleans, LA, pro se.          IT IS FURTHER ORDERED that no ruling is made
                                                               as to the sufficiency of the complaint with respect to
                                                               the claims that have been severed and transferred to the
                  SECTION: “A”(1)                              Middle District of Tennessee, Nashville Division, leaving
                                                               that determination to the receiving court.
                       ORDER
                                                               IT IS FURTHER ORDERED that the Clerk of Court
JAY C. ZAINEY, UNITED STATES DISTRICT                          shall advise the Clerk of the Middle District of Tennessee,
JUDGE                                                          Nashville Division, in writing, of the entry of this Order
                                                               and provide the Clerk with a certified copy of this Order
 *1 The Court, having considered the complaint,                and of the docket report for this action, together with all
the record, the applicable law, the Report and                 information necessary for the Clerk of the receiving court
Recommendation of the United States Magistrate Judge,          to electronically access the documents filed in this action.
and the failure of any party to file an objection to the
Magistrate Judge’s Report and Recommendation, hereby
approves the Report and Recommendation of the United           All Citations

                                                               Not Reported in Fed. Supp., 2017 WL 2256778

End of Document                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
McCorvey v. Prison Transport Services of America, LLC, Not Reported in Fed. Supp....


                                                              becomes a part of the total filing by the pro se applicant.
                                                              Id.
                 2017 WL 2270024
   Only the Westlaw citation is currently available.
                                                              Based on the allegations of plaintiff’s complaint, broadly
    United States District Court, E.D. Louisiana.
                                                              construed, 1 and his Spears hearing testimony, the Court
            Michael Hosea MCCORVEY, Sr.                       finds that he is making the following allegations in this
                          v.                                  lawsuit.
           PRISON TRANSPORT SERVICES
              OF AMERICA, LLC, et al.                         1      The Court must liberally construe a pro se civil rights
                                                                     complaint. See Moore v. McDonald, 30 F.3d 616, 620
              CIVIL ACTION NO. 16-16993                              (5th Cir. 1994).
                          |
                                                              In October of 2016, plaintiff was extradited from the
                  Signed 04/25/2017
                                                              Anderson County Detention Center in Anderson, South
Attorneys and Law Firms                                       Carolina, to the Orleans Justice Center in New Orleans,
                                                              Louisiana. He was transported in a van operated by Prison
Michael Hosea McCorvey, Sr., New Orleans, LA, pro se.         Transport Services of America, LLC. He alleges he was
                                                              subjected to unconstitutional conditions of confinement
                                                              during the seven-day journey. Specifically, he alleges that
                   SECTION: “A”(1)                            the van was overcrowded and he was “not able to take
                                                              baths, or take care of personal hygiene for days.” 2 He
        REPORT AND RECOMMENDATION                             further alleges that the van was involved in an “almost
                                                              fatal accident” in Atlanta, Georgia, when the van driver
JANIS VAN MEERVELD,                 UNITED       STATES       hit another vehicle. 3 Plaintiff claims that he suffered a
MAGISTRATE JUDGE                                              leg injury, loss of balance, and a painful ear infection
                                                              during the journey. He further claims that he developed
 *1 Plaintiff, Michael Hosea McCorvey, Sr., a state
                                                              arthritis in his right leg. Despite these physical problems,
inmate, filed this federal civil action pursuant to 42
                                                              he received no medical treatment until he arrived in New
U.S.C. § 1983. His claims in this lawsuit arise from events
                                                              Orleans.
which occurred on a van while he was being transported
from South Carolina to Louisiana. He has sued the van
                                                              2      Rec. Doc. 6-1, p. 10.
operator, Prison Transport Services of America, LLC,
which he identifies as a corporation based in Nashville,      3      Rec. Doc. 17.
Tennessee. He has also sued the unidentified president of
                                                              At the Spears hearing, plaintiff stated that, except for
that corporation and two officers, Jordan and Davison,
                                                              periodic bathroom breaks, he was on the van continuously
all of whom he alleges also reside in Nashville. Lastly, he
                                                              for five days of the circuitous seven-day trip; the van
has sued Orleans Parish Sheriff Marlin Gusman.
                                                              stopped for only one overnight break on the fifth day.
                                                              Also at the hearing, plaintiff was asked why he named
To better understand the factual basis of plaintiff’s
                                                              Sheriff Gusman as a defendant in this action. Plaintiff
lawsuit, the Court held a Spears hearing on April 10,
                                                              responded that Gusman’s only involvement was that he
2017. See Spears v. McCotter, 766 F.2d 179 (5th Cir.
                                                              “executed the extradition”; plaintiff testified that Gusman
1985). “[T]he Spears procedure affords the plaintiff an
                                                              was not involved in plaintiff’s transportation from South
opportunity to verbalize his complaints, in a manner of
                                                              Carolina to Louisiana or the events of the seven-day
communication more comfortable to many prisoners.”
                                                              journey. Plaintiff stated that he requested and received
Davis v. Scott, 157 F.3d 1003, 1005-06 (5th Cir. 1998). The
                                                              medical attention for both his leg injury and ear problem
United States Fifth Circuit Court of Appeals has observed
                                                              upon his arrival in New Orleans. He testified that he has
that a Spears hearing is in the nature of a Fed. R. Civ. P.
                                                              not been denied medical care while in New Orleans, and
12(e) motion for more definite statement. Eason v. Holt,
                                                              he stated that the medical care he has received has been
73 F.3d 600, 602 (5th Cir. 1996). Spears hearing testimony
                                                              adequate.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
McCorvey v. Prison Transport Services of America, LLC, Not Reported in Fed. Supp....




 *2 In that this action’s connections to this judicial district       On review, the court shall identify cognizable claims or
are obviously tenuous, the Court will first address the               dismiss the complaint, or any portion of the complaint,
issue of venue. Because 42 U.S.C. § 1983 contains no                  if the complaint—
specific venue provision, venue is determined pursuant to
                                                                        (1) is frivolous, malicious, or fails to state a claim
28 U.S.C. § 1391, the general venue statute. See Jones v.
                                                                           upon which relief may be granted; or
Bales, 58 F.R.D. 453, 458 (N.D. Ga. 1972), aff'd, 480 F.
2d 805 (5th Cir. 1973). That statute provides:                          (2) seeks monetary relief from a defendant who is
                                                                           immune from such relief.
  A civil action may be brought in—
                                                                  28 U.S.C. § 1915A(b).
     (1) a judicial district in which any defendant resides,
     if all defendants are residents of the State in which the
                                                                  4        “[T]he term ‘prisoner’ means any person incarcerated
     district is located;
                                                                           or detained in any facility who is accused of, convicted
     (2) a judicial district in which a substantial part of the            of, sentenced for, or adjudicated delinquent for,
     events or omissions giving rise to the claim occurred,                violations of criminal law or the terms and conditions
     or a substantial part of property that is the subject of              of parole, probation, pretrial release, or diversionary
                                                                           program.” 28 U.S.C. § 1915A(c).
     the action is situated; or
                                                                  Additionally, with respect to actions filed in forma
     (3) if there is no district in which an action may           pauperis, such as the instant lawsuit, federal law similarly
     otherwise be brought as provided in this section, any        provides:
     judicial district in which any defendant is subject to
     the court’s personal jurisdiction with respect to such           Notwithstanding any filing fee, or any portion thereof,
     action.                                                          that may have been paid, the court shall dismiss the case
                                                                      at any time if the court determines that ... the action ...
28 U.S.C. § 1391(b).
                                                                        (i) is frivolous or malicious;
The instant federal civil rights action challenges the
conditions and events which occurred during an interstate               (ii) fails to state a claim on which relief may be
prison transport. No substantial part of the events                        granted; or
or omissions giving rise to plaintiff’s claims occurred
                                                                        (iii) seeks monetary damages against a defendant who
within this judicial district. Moreover, all but one of the
                                                                           is immune from such relief.
defendants reside in Nashville, Tennessee. Although one
defendant, Sheriff Gusman, does reside within this district       28 U.S.C. § 1915(e)(2)(B).
and is subject to the court’s personal jurisdiction, Gusman
was not personally involved in the events giving rise to          A complaint is frivolous “if it lacks an arguable basis in
plaintiff’s claims.                                               law or fact.” Reeves v. Collins, 27 F.3d 174, 176 (5th
                                                                  Cir. 1994). In making a determination as to whether a
It is clear that the claims against Gusman are appropriate        claim is frivolous, the Court has “not only the authority
for immediate sua sponte dismissal under federal law.             to dismiss a claim based on an indisputably meritless legal
Specifically, federal law mandates that federal courts            theory, but also the unusual power to pierce the veil of the
“review, before docketing, if feasible or, in any event,          complaint’s factual allegations and dismiss those claims
as soon as practicable after docketing, a complaint in            whose factual contentions are clearly baseless.” Neitzke
a civil action in which a prisoner seeks redress from             v. Williams, 490 U.S. 319, 327 (1989); Macias v. Raul A.
a governmental entity or officer or employee of a                 (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994).
governmental entity.” 28 U.S.C. § 1915A(a). 4 Regarding
such lawsuits, federal law further requires:                       *3 A complaint fails to state a claim on which relief
                                                                  may be granted when the plaintiff does not “plead enough
                                                                  facts to state a claim to relief that is plausible on its face.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
McCorvey v. Prison Transport Services of America, LLC, Not Reported in Fed. Supp....


Factual allegations must be enough to raise a right to relief   multiple defendants should be severed and certain claims
above the speculative level, on the assumption that all the     transferred to a more convenient forum.” Cain v. New
allegations in the complaint are true (even if doubtful in      York State Board of Elections, 630 F. Supp. 221, 225
fact).” In re Katrina Canal Breaches Litigation, 495 F.3d       (E.D.N.Y. 1986); accord Wyndham Associates v. Bintliff,
191, 205 (5th Cir. 2007) (citation, footnote, and quotation     398 F.2d 614, 618-19 (2d Cir. 1968); Baez v. Ranjan, No.
marks omitted). The United States Supreme Court has             9:16-CV-0661, 2016 WL 3566862, at *4 (N.D.N.Y. June
explained:                                                      27, 2016). As the court explained in Cain:



            A claim has facial plausibility                                 A claim may be severed based upon
            when the plaintiff pleads factual                               lack of a significant relationship
            content that allows the court                                   between defendants or solely for
            to draw the reasonable inference                                the purpose of facilitating transfer.
            that the defendant is liable                                    Where the administration of justice
            for the misconduct alleged. The                                 would be materially advanced by
            plausibility standard is not akin                               severance and transfer, a court may
            to a “probability requirement,”                                 properly sever the claims against one
            but it asks for more than a                                     or more defendants for the purpose
            sheer possibility that a defendant                              of permitting the transfer of the
            has acted unlawfully. Where a                                   action against other defendants.
            complaint pleads facts that are
            merely consistent with a defendant’s
            liability, it stops short of the line               Cain, 630 F. Supp. at 225-26; accord Wyndham
            between possibility and plausibility                Associates, 398 F.2d at 618; Baez, 2016 WL 3566862, at
            of entitlement to relief.                           *4.

                                                                In the instant case, plaintiff’s cognizable claims, if
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and      any, are against the van operator, Prison Transport
quotation marks omitted).                                       Services of America, LLC, the unidentified president of
                                                                that corporation, and/or Officers Jordan and Davison. 5
Here, plaintiff has no viable claim against Sheriff Gusman.     Plaintiff alleges that the corporation is based in Nashville,
As plaintiff conceded at the Spears hearing, Gusman was         Tennessee, and that the named officers likewise reside in
not personally involved in plaintiff’s transportation from      Nashville. The interests of justice dictate that the claims
South Carolina to Louisiana or the events of the seven-day      against the Tennessee defendants be transferred to the
journey. Because “[p]ersonal involvement is an essential        United States District Court for the Middle District of
element of a civil rights cause of action,” Thompson            Tennessee, Nashville Division, for disposition. Not only
v. Steele, 709 F.2d 381, 382 (5th Cir. 1983), there is          do those defendants reside within that judicial district,
simply no basis for holding Gusman liable for the events        but the majority of relevant witnesses and evidence will
and omissions during the trip which purportedly caused          presumably also be located in Nashville. On the whole, it
plaintiff’s injuries. Therefore, the claims against Gusman      will be more convenient and less expensive for the parties
should be dismissed as frivolous and/or for failure to state    to litigate the claims against the Tennessee defendants in
a claim on which relief may be granted.                         Tennessee.

The next question is whether it is appropriate for the Court    5      At first blush, it might seem as though the claims
to sever the claims against the remaining defendants and
                                                                       against those defendants would not be cognizable
transfer them to Tennessee for adjudication. It is.
                                                                       under § 1983 for lack of state action. However,
                                                                       jurisprudence indicates otherwise:
“Even when venue is proper, a court may determine                        Various district courts have allowed plaintiffs to
that, in the interest of justice, an action between                      proceed in claims brought pursuant to § 1983



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            3
McCorvey v. Prison Transport Services of America, LLC, Not Reported in Fed. Supp....



         against private corporations that provide prison
         transport services. See, e.g., Schilling v. TransCor                         RECOMMENDATION
         America, LLC, 2008 WL 3463510 (N.D. Cal. Aug.
         11, 2008) (allowing constitutional claims against           *4 It is therefore RECOMMENDED that the claims
         private transport company to proceed without               against Sheriff Marlin Gusman be DISMISSED WITH
         deciding state action issue); Dailey v. Hunter,            PREJUDICE as frivolous and/or for failure to state a
         No. 04-392, 2006 WL 4847739 (M.D. Fla. March               claim on which relief may be granted.
         22, 2006) (plaintiff sufficiently pleaded that the
         defendant transport company acted under color
                                                                    It is FURTHER RECOMMENDED that the following
         of state law for § 1983 purposes based on the
                                                                    defendants and all claims against them be severed and
         transport company’s alleged contract for prisoner
         transportation with county jail); Irons v. TransCor
                                                                    transferred to United States District Court for the
         America, Inc., No. 01-4328, 2006 WL 618856 (E.D.           Middle District of Tennessee, Nashville Division: Prison
         Pa. March 9, 2006) (denying summary judgment               Transport Services of America, LLC; the unidentified
         in § 1983 action because there existed a genuine           president of that corporation; and Officers Jordan and
         issue of material fact as to whether the defendant         Davison.
         transport company was a state actor since private
         prison companies obtain custody over prisoners             A party’s failure to file written objections to the
         only by way of state authorization and plaintiff           proposed findings, conclusions, and recommendation in
         established that “defendants exercised control over        a magistrate judge’s report and recommendation within
         him comparable to incarceration”); Wine v. Dep't           fourteen (14) days after being served with a copy shall
         of Corrs., No. 00-C-704-C, 2000 WL 34229819
                                                                    bar that party, except upon grounds of plain error, from
         (W.D. Wis. Dec. 27, 2000) (finding that it would
                                                                    attacking on appeal the unobjected-to proposed factual
         be inappropriate to dismiss transport company
                                                                    findings and legal conclusions accepted by the district
         as a defendant in § 1983 action because plaintiff
         had alleged facts sufficient to proceed against the        court, provided that the party has been served with notice
         transport company as a state actor).                       that such consequences will result from a failure to object.
      Lewis v. Extradition Transport of America, No. CV             28 U.S.C. § 636(b)(1); Douglass v. United Services Auto.
      13-138, 2014 WL 494573, at *4 n.2 (D. Mont. Feb.              Ass'n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
      5, 2014); accord Nave v. Trans-Cor of America, C/A
      No. 8:06-1065, 2007 WL 2156670, at *4 (D.S.C. July
      26, 2007).                                                    All Citations

                                                                    Not Reported in Fed. Supp., 2017 WL 2270024

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Nave v. Trans-Cor of America, Not Reported in F.Supp.2d (2007)
2007 WL 2156670

                                                                           released from ACI in November 2006 and currently
                                                                           resides in Orlando, Florida. See Oct. 16, 2006 Letter
                   2007 WL 2156670
                                                                           from Plaintiff (Entry 16); May 23, 2007 Letter from
     Only the Westlaw citation is currently available.                     Plaintiff (Entry 17).
     United States District Court, D. South Carolina.
                                                                    In accordance with 28 U.S.C. § 636(b) and Local Rule
     Toby Scott NAVE, a/k/a Toby S. Nave, Plaintiff,                73.02, D.S.C ., this matter was referred to United
                          v.                                        States Magistrate Judge Bruce Howe Hendricks for
                                                                    pretrial handling. The Magistrate Judge filed a Report
          TRANS–COR OF AMERICA 1 ; Cpl.
                                                                    and Recommendation on May 16, 2006, in which she
       Young; John Doe, Aiken County Detention                      recommended that the complaint be summarily dismissed
          Center Administrator, Defendants.                         without prejudice and without issuance and service of
                                                                    process. Report and Recommendation, 5 (Entry 12). On
 1       Plaintiff identified this defendant by the name            June 5, 2006, Plaintiff filed objections to the Report and
         “Trans–Cor of America”; however, according to the          Recommendation. Objections (Entry 14).
         corporation's website, the appropriate spelling of
         the name is “TransCor America.” See TransCor
                                                                    The Magistrate Judge makes only a recommendation
         America Home Page, http://www.transcor.com/
                                                                    to this court. The recommendation has no presumptive
         (last visited July 25, 2007). Throughout the
                                                                    weight. The responsibility for making a final
         instant order, the court refers to this defendant as
         “TransCor America” or “TransCor.”                          determination remains with this court. Mathews v. Weber,
                                                                    423 U.S. 261, 270, 96 S.Ct. 549, 46 L.Ed.2d 483 (1976). The
             C/A No. 8:06–1065–MBS–BHH.                             court is charged with making a de novo determination of
                             |                                      any portions of the Report of Magistrate Judge to which a
                      July 26, 2007.                                specific objection is made. The court may accept, reject, or
                                                                    modify, in whole or in part, the recommendation made by
Attorneys and Law Firms                                             the Magistrate Judge or may recommit the matter to the
                                                                    Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).
Toby Scott Nave, Orlando, FL, pro se.                               The district court need not conduct a de novo review when
                                                                    a party makes only general and conclusory objections that
                                                                    do not direct the court to a specific error in the Magistrate
                          ORDER                                     Judge's proposed findings and recommendations. Orpiano
                                                                    v. Johnson, 687 F.2d 44, 47–48 (4th Cir.1982).
MARGARET B. SEYMOUR, United States District
Judge.

*1    Plaintiff Toby Scott Nave, appearing pro se,                                            FACTS
                                                                2
brought this action pursuant to 42 U.S.C. § 1983.
                                                                    According to Plaintiff, the Florida Department of
Plaintiff alleges that the defendants subjected him to
                                                                    Corrections released him into the custody of Defendant
medical indifference after he sustained injuries in a
                                                                    TransCor on December 26, 2003 for the purposes of
vehicle collision that occurred when Defendant TransCor
                                                                    extraditing him to South Carolina pursuant to a fugitive
America (“TransCor”), a company that provides prisoner
                                                                    warrant pending in Aiken County. On December 28,
transportation and extradition services, and one of its
                                                                    2003, TransCor loaded Plaintiff and twenty-two other
bus drivers, Defendant Young, transported Plaintiff from
                                                                    detainees onto one of its buses to be driven by Defendant
Florida to South Carolina.
                                                                    Young. Plaintiff states that he was “shackled to another
                                                                    detainee ... [who] weighed in excess of 200 pounds.”
2       At the time he brought this action, Plaintiff               Amended Complaint, 3 (Entry 13). According to Plaintiff,
        was in the custody of the South Carolina
                                                                    no seatbelts or other safety devices were used to restrain
        Department of Corrections (“SCDC”) and housed
                                                                    any of the detainees.
        at Allendale Correctional Institution (“ACI”) in
        Fairfax, South Carolina. According to Plaintiff's
        subsequent communications with the court, he was



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Nave v. Trans-Cor of America, Not Reported in F.Supp.2d (2007)
2007 WL 2156670

Plaintiff avers that Defendant Young operated the bus            he did not receive any subsequent follow-up care despite
in an erratic manner as it headed north on Interstate–           being “told [that] he would be referred to a specialist
95 despite the large volume of cars on the highway due           for his neck and back injuries.” Id. During the time
to the holiday season. Plaintiff states that Defendant           Plaintiff was held at ACDC, he claims to have complained
Young “drove the bus at speeds in excess of the posted           to various members of the medical staff “that he was
limits, passed vehicles on the right, weaved [sic] in traffic,   experiencing extreme pain in his neck and back, had
and followed other vehicles at too close a distance.” Id.        limited range of motion in his neck, numbness in his legs,
Apparently, when the bus neared Brunswick, Georgia,              and blurred vision.” Id.
Defendant Young again “attempted to move from the
passing (left) lane to the right lane in order to pass slower    Plaintiff filed the instant complaint against Defendants
traffic,” at which point the bus “struck the vehicle in the      TransCor and Young on December 23, 2005 in the
right lane, swerved back to the left lane[,] ... slammed         Southern District of Georgia. Complaint, 1 (Entry –2).
on the brakes to avoid striking a vehicle in front of the        Plaintiff asserted that Defendants TransCor and Young
bus,” and then “struck the retaining rail on the left side       acted negligently during Plaintiff's extradition. Id. at 9.
of the road.” Id. Plaintiff states that the impact caused        Plaintiff also claimed that Defendant TransCor's failure
him to be “thrown forward into the cage that separates the       to provide adequate medical treatment and follow-up care
passengers from the driver,” and caused “the individual to       violated his Eighth and Fourteenth Amendment rights,
whom the Plaintiff was shackled [to] land[ ] on Plaintiff's      thereby subjecting him to medical indifference and due
back.” Id. at 4. Plaintiff and a number of the other             process violations. Id. at 9–10. On March 30, 2006, United
detainees sustained injuries in the collision. Plaintiff's       States District Judge Anthony A. Alaimo issued an order
injuries include facial lacerations, as well as severe neck      transferring the case to the District of South Carolina.
and back pains. Id.                                              Plaintiff filed an amended complaint on May 22, 2006,
                                                                 in which he named John Doe, ACDC Administrator, as
 *2 Plaintiff states that the detainees—many of whom             a defendant. Amended Complaint, 1. Plaintiff's amended
were injured—remained on the bus without medical                 complaint also reasserted his claims of negligence and
assistance while state patrol officers investigated the          constitutional violations against Defendants TransCor
incident and the bus's flat tires were repaired. Id. At some     and Young. Id. at 6–7.
point, Defendant Young drove the bus to a truck stop, and
then later to a local hospital, where six of the detainees
including Plaintiff were taken to the emergency room.
                                                                                       DISCUSSION
After Plaintiff received treatment, he and the other injured
detainees were placed back onto the bus. Plaintiff states        A. Subject Matter Jurisdiction
that he “remained shackled to the same individual and no         Plaintiff objects to the Report and Recommendation
seatbelts or other safety restraints were used.” Id.             on the ground that the Magistrate Judge erred in
                                                                 finding that the court lacked subject matter jurisdiction.
From December 29, 2003 to January 4, 2004, Plaintiff             Plaintiff contends that the Magistrate Judge improperly
was held in Buncombe County Detention Center                     characterized his claims as alleging only that Defendants
(“BCDC”) in Asheville, North Carolina. Plaintiff avers           were negligent in their transport of Plaintiff from Florida
that a representative of Defendant TransCor visited              to South Carolina and that SCDC refused to treat
him at BCDC and that “Plaintiff was assured by the               Plaintiff's injuries. Plaintiff asserts that this inaccurate
representative that he would receive follow-up care upon         reading of the complaint precipitated the Magistrate
his arrival at the county facility which requested his           Judge's recommendation that the case be summarily
extradition.” Id. at 5. On January 4, Defendant TransCor         dismissed because negligence claims are not cognizable
transported Plaintiff to Aiken County Detention Center           under § 1983 and the court lacked jurisdiction because the
(“ACDC”). Plaintiff states that he informed the booking          requirements of the diversity statute, 28 U.S.C. § 1332(a),
officers of the bus accident and “complained of the pain         were not satisfied. Plaintiff asserts that, to the contrary,
he was suffering.” Id. “Eventually, Plaintiff was taken to       he has raised constitutional claims, thus bringing the case
Aiken Regional Medical Center for x-rays and ... was             within the court's federal question jurisdiction pursuant to
prescribed pain medication.” Id. According to Plaintiff,         28 U.S.C. §§ 1331 and 1343(a). He further asserts that the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Nave v. Trans-Cor of America, Not Reported in F.Supp.2d (2007)
2007 WL 2156670

court may exercise supplemental jurisdiction over the state     of TransCor America, Corporal Young, and John Doe”)?
law negligence claims pursuant to 28 U.S.C. § 1367.             It is apparent that Plaintiff's allegations arise under
                                                                the Constitution; thus, Plaintiff's allegations give rise to
 *3 Federal question jurisdiction is governed by 28 U.S.C.      general federal question jurisdiction under 28 U.S.C. §
§§ 1331. Section 1331 provides that “district courts shall      1331. See Bell v. Hood, 327 U.S. 678, 681–82, 66 S.Ct. 773,
have original jurisdiction of all civil actions arising under   90 L.Ed. 939 (1946) (“Where the complaint ... is so drawn
the Constitution, laws, or treaties of the United States.”      as to seek recovery directly under the Constitution or laws
28 U.S.C. §§ 1331. “The presence or absence of federal-         of the United States, the federal court, but for two possible
question jurisdiction is [determined] by the ‘well-pleaded      exceptions ... must entertain the suit.”). 4 Accordingly, the
complaint rule,’ which provides that federal jurisdiction       court declines to summarily dismiss Plaintiff's case for lack
exists only when a federal question is presented on the face
                                                                of subject matter jurisdiction. 5
of the plaintiff's properly pleaded complaint.” Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 96
                                                                3      See also Complaint, 10 (“[TransCor] did wilfully
L.Ed.2d 318 (1987) (internal citations omitted). Courts
generally “look no further than the plaintiff's complaint              deny me my civil rights and thus prevented the
                                                                       8th and 14th Amendments to be used as they were
in determining whether a lawsuit raises issues of federal
                                                                       constituted by law, by knowingly depriving me of
law capable of creating federal-question jurisdiction under
                                                                       the adequate care needed for injuries brought upon
28 U.S.C. § 1331.” King v. Marriott Int'l, Inc., 337 F.3d
                                                                       me by their driver and employee to whom they
421, 424 (4th Cir.2003) (citing Custer v. Sweeney, 89                  are responsible.”); Amended Complaint, 6 (“Young
F.3d 1156, 1165 (4th Cir.1996)). If federal law creates                demonstrated deliberate indifference to Plaintiff's
the plaintiff's cause of action, then federal courts have              serious medical needs following the ... bus crash by
jurisdiction. See Dixon v. Coburg Dairy, Inc., 369 F.3d                failing to immediately have Plaintiff transported to
811, 816 (4th Cir.2004) (“The vast majority of lawsuits                a hospital for treatment”); id. (“TransCor America
‘arise under the law that creates the cause of action.’                demonstrated deliberate indifference to Plaintiff's
Thus, we must ‘first discern whether federal or state law              serious medical needs following the ... bush crash
creates the cause of action.... In cases where federal law             by filing [sic] to provide any follow-up treatment
creates the cause of action, the courts of the United States           for Plaintiff's injuries”; id. at 6–7 (“John Doe
unquestionably have federal subject matter jurisdiction.’              demonstrated deliberate indifference to Plaintiff's
                                                                       serious medical needs while in the custody of [ACDC]
”) (internal citations omitted).
                                                                       by failing to provide proper care for Plaintiff's
                                                                       injuries”).
Plaintiff's claims meet the basic requirements of federal
question jurisdiction. In both the initial complaint            4      The “two possible exceptions” are allegations that
and the amended complaint, Plaintiff makes various                     are “immaterial and made solely for the purpose of
allegations that Defendants violated his constitutional                obtaining jurisdiction” and claims that are “wholly
rights. See Complaint, 9 (“[TransCor] violated Plaintiff's             insubstantial and frivolous.” Id. at 682–83. In
                                                                       the court's view, neither exception applies in this
8th and 1 3 Amendment rights to be free from cruel
                                                                       case because Plaintiff's allegations of constitutional
and unusual punishment and due process by failing to                   violations constitute the core of his complaint and do
provide adequate medical care and follow-up care for                   not appear to be frivolous.
Plaintiff's injuries and knowingly made [sic] an attempt
                                                                5      Likewise, the court may exercise supplemental
to conceal such injuries by seizing and hiding Plaintiff
for six days without any attempt to assist Plaintiff in the            jurisdiction over Plaintiff's related negligence claims
aid and care of his said injuries.”); id. at 10 (alleging              pursuant to 28 U.S.C. § 1367 when, as in this case, it
                                                                       possesses original jurisdiction over a federal question.
“deliberate indifference and denial of due process in that
                                                                       See 28 U.S.C. § 1367(a) (providing that “district
[TransCor] through it's [sic] employee Cpl. Young was
                                                                       courts shall have supplemental jurisdiction over all
directly responsible for any and all injuries incurred [by
                                                                       other claims that are so related to claims in the action
Plaintiff during the bus accident] ); Amended Complaint,               within such original jurisdiction that they form part
7 (alleging that “Plaintiff's right to due process under the           of the same case or controversy under Article III of
Fourteenth Amendment was violated by the deliberate                    the United States Constitution”).
indifference of Plaintiff's serious medical needs on the part



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Nave v. Trans-Cor of America, Not Reported in F.Supp.2d (2007)
2007 WL 2156670

B. Section 1983                                                    2006) (denying summary judgment in § 1983 action
                                                                   because there existed a genuine issue of material fact as
 *4 The question becomes, then, whether Plaintiff has
                                                                   to whether defendants, including TransCor, were state
asserted a claim upon which relief may be granted under
                                                                   actors since private prison companies obtain custody
42 U.S.C. § 1983. In order to state a cause of action
                                                                   over prisoners only by way of state authorization and
under § 1983, a plaintiff must allege that (1) the named
                                                                   plaintiff established that “defendants exercised control
defendant deprived him of a federal right, and (2) the
                                                                   over him comparable to incarceration”); Wine v. Dep't
defendant did so under color of state law. Gomez v.
                                                                   of Corrs., No. 00–704, 2000 U.S. Dist. LEXIS 22555, at
Toledo, 446 U.S. 635, 640, 100 S.Ct. 1920, 64 L.Ed.2d
                                                                   *8–9 (W.D.Wis. Dec. 27, 2000) (finding that it would be
572 (1980). The court finds that Plaintiff has articulated
                                                                   inappropriate to dismiss TransCor as a defendant in §
allegations sufficient to survive summary dismissal. As
                                                                   1983 action because plaintiff had alleged facts sufficient
discussed supra, Plaintiff has alleged that Defendants
                                                                   to proceed against TransCor as a state actor). Likewise,
deprived him of his Eighth and Fourteenth Amendment
                                                                   this courts finds that it would be inappropriate to dismiss
rights. Furthermore, Plaintiff's claims against Defendants
                                                                   Plaintiff's case at the summary dismissal stage.
TransCor and Young also indicate that they were
functioning as state actors for purposes of surviving
summary dismissal. See DeBauche v. Trani, 191 F.3d
499, 506 (4th Cir.1999) (setting out the “four exclusive                                 CONCLUSION
circumstances” under which a private party could be
deemed a state actor, including “when the state has sought         The court has accepted all of Plaintiff's factual allegations
to evade a clear constitutional duty through delegation            as true. After thoroughly reviewing the Report and
to a private actor ... [or] delegated a traditionally and          Recommendation in its entirety, the court declines to
exclusively public function to a private actor”). Various          adopt the Magistrate Judge's recommendation that the
district courts have allowed plaintiffs to proceed in claims       case be summarily dismissed without prejudice and
brought pursuant to § 1983 against private corporations            without issuance of service of process. The within action is
that provide prison transport services, including cases            recommitted to the Magistrate Judge for further pretrial
involving Defendant TransCor. See, e.g., Dailey v. Hunter,         handling.
No. 04–392, 2006 U.S. Dist. LEXIS 82412, at *12
(M.D.Fla. March 22, 2006) (finding that plaintiff had              IT IS SO ORDERED.
sufficiently pleaded that defendant TransCor acted under
color of state law for § 1983 purposes based on TransCor's
                                                                   All Citations
alleged contract for prisoner transportation with county
jail); Irons v. TransCor America, Inc., No. 01–4328,               Not Reported in F.Supp.2d, 2007 WL 2156670
2006 U.S. Dist. LEXIS 9685, *12 (E.D.Pa. March 9,

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

                                                              to lend TDG up to $200,000 in return for a convertible
                                                              revolving promissory note and other consideration. As
                  1997 WL 176325
                                                              a condition precedent to Taylor's performance, TDG
   Only the Westlaw citation is currently available.
                                                              agreed to use its reasonable best efforts to elect a Taylor
    United States District Court, N.D. New York.
                                                              representative to TDG's Board.
       NELSON A. TAYLOR CO., INC., James
       W. Taylor and John E. Taylor, Plaintiffs,              Plaintiffs allege in their complaint that TDG and the
                         v.                                   individual defendants breached the Agreement along with
                                                              a subsequent modification to the agreement and a stock
        TECHNOLOGY DYNAMICS GROUP
                                                              issuance agreement. Plaintiffs also accuse defendants
       INC., d/b/a TDG Aerospace, Inc., David
                                                              of securities fraud. Defendants move for dismissal
       Wensley and George Grauer, Defendants.
                                                              under Fed.R.Civ.P. 12(b)(2) alleging that this court
                                                              lacks personal jurisdiction over them. They also request
                     No. 95–CV–0431.
                                                              dismissal of plaintiffs' securities fraud claim pursuant
                             |
                                                              to both Rule 9 and Rule 12(b)(6). Finally, defendants
                       April 7, 1997.
                                                              seek the transfer of any remaining claims to the
Attorneys and Law Firms                                       Northern District of California pursuant to 28 U.S.C. §
                                                              1404(a). After considering the motions and accompanying
ROEMER AND FEATHERSTONHAUGH, P.C.                             documents, I deny defendants' motion for dismissal
Attorneys for Plaintiffs Capital Center, 99 Pine Street       pursuant to Rule 12(b)(2), grant defendants' motion to
Albany, N.Y. 12207–2781 OF COUNSEL: JAMES D.                  dismiss the securities fraud claim, and deny defendants'
FEATHERSTONHAUGH, ESQ. NADINE FEIDEN                          motion to transfer venue.
SHADLOCK, ESQ.

NIXON, HARGRAVE, DEVANS & DOYLE Attorneys
for Defendants P.O. Box 1051, Clinton Square                                      BACKGROUND
Rochester, N.Y. 14603 OF COUNSEL: CAROLYN G.
                                                              In February 1992 TDG's then president Gerald Bench
NUSSBAUM, ESQ.
                                                              contacted James Taylor, the president and CEO of Taylor.
JACKSON, TUFTS, COLE & BLACK 650 California                   Bench told James Taylor that TDG was interested in
Street San Francisco, CA 94108 ROSEMARY                       meeting to discuss an agreement between TDG and
S. POOLER, D.J. OF COUNSEL: DAVID T.                          Taylor, that would include a loan from Taylor to TDG.
ALEXANDER, ESQ
                                                              TDG, a designer and developer of over-the-wing de-
                                                              icing systems for commercial aircraft, also sought a
            MEMORANDUM-DECISION                               long-term relationship with a complementary company.
           AND ORDER INTRODUCTION                             According to Taylor, TDG representatives subsequently
                                                              visited Taylor's Gloversville, New York office to negotiate
POOLER                                                        the Agreement. Although defendants dispute both the
                                                              frequency and significance of discussions in New York,
 *1 Plaintiffs Nelson A. Taylor, Inc. (“Taylor”), a New       it is not disputed that over the next several months
York corporation, James Taylor, and John Taylor sued          extensive telephone communications ensued between
defendants Technology Dynamics Group, Inc. (“TDG”),           the companies. In addition, James Taylor traveled to
a Delaware corporation qualified to do business in            California to pursue negotiations.
California as TDG Aerospace, Inc., David Wensley, and
George Grauer, in an action filed in this district on March   On November 30, 1992, the Agreement was executed.
29, 1995. The action grew out of a dispute concerning         Under the Agreement, Taylor agreed to lend TDG up
a November 30, 1992, agreement (“the Agreement”)              to $200,000. TDG and its majority shareholders, Bench,
made among TDG, major shareholders of TDG including           Grauer, and Wensley, made several promises in return for
Grauer and Wensley, and Taylor in which Taylor agreed         the anticipated loans. TDG agreed to deliver a convertible



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

revolving promissory note to Taylor and agreed that the          In their complaint, Taylor and James and John Taylor
amount due on the note could be converted into shares            allege that TDG and the individual defendants have
of TDG stock. TDG also agreed to give Taylor (1) the             breached the Agreement, the April 1st Addendum,
opportunity to purchase an additional 5% of TDG shares           and the Issuance Agreement. Specifically, the plaintiffs
upon payment of a further $200,000 and (2) a right of            allege that on November 17, 1994, Wensley asked
refusal to manufacture most TDG products. TDG further            the Taylors to sign a third addendum that would
guaranteed that it would not dilute the percentage of            restrict Taylor's right of first refusal of manufacturing
stock issued to Taylor to less than 5% of the outstanding        opportunities. Wensley next asked James Taylor to sign a
common stock or to less than 10% of the common stock if          resolution that approved certain stock issuances. Because
Taylor exercised its option to purchase additional stock.        he believed these issuances would dilute the Taylors'
Taylor was also given a first right of refusal on future share   position below 10%, James Taylor opposed the stock
issuances. In a section headed “Conditions Precedent             issuances. Thereafter, Wensley and Grauer, who then
to Taylor's Performance,” the Agreement stated: “The             together controlled the majority of TDG's stock, held a
Company [TDG] shall use its reasonable best efforts to           meeting of shareholders at which they removed James
cause a representative of Taylor to be elected to the            Taylor from the Board of Directors.
Company's Board of Directors.”
                                                                 Plaintiffs allege that TDG, Wensley, and Grauer breached
 *2 Two addenda were made to the Agreement, one dated            the Agreement by voting James Taylor off the Board.
November 1, 1992, and the other dated April 1, 1993. Only        They also allege, on information and belief, that TDG,
the April 1, 1993, addendum (the “April 1st Addendum”)           Wensley and Grauer have issued additional shares or plan
is significant in this litigation. The April 1st Addendum        to issue additional shares. They claim that this issuance is
modified the original Agreement by providing that the            (or would be) in violation of the anti-dilution provisions
conversion price of shares to be exchanged for advances          of the Agreement, April 1st Addendum, and Issuance
under the original Agreement was $1.90 per share; that           Agreement. Furthermore, Plaintiffs allege that as majority
is, the $200,000 promissory note could be converted into         shareholders and directors of TDG, a close corporation,
105,000 shares of common stock. In addition, the April 1st       Grauer and Wensley owe a fiduciary duty to the plaintiffs
Addendum omitted the Agreement's language protecting             that those defendants breached. Plaintiffs also allege that
against dilution and instead guaranteed Taylor that if at        the defendants breached Rule 10b–5 of the Securities
any time before October 1, 1997, TDG issued stock at less        Exchange Act of 1934 by inducing Taylor to enter into
than $1.90 per share, TDG would issue shares to Taylor           the Agreement with a promise that they would use their
in an amount determined by a formula set forth in the            best efforts to place a Taylor representative on the Board
addendum.                                                        although they did not intend to allow that representative
                                                                 to remain on the Board.
By an “Agreement Restricting Issuance of Common
Stock” (the “Issuance Agreement”) effective April 1, 1993,        *3 In this opinion, I consider three requests from the
TDG, Wensley, Grauer, Bench, Taylor, and Bace Plastics           defendants. First, defendants move for dismissal under
Group Inc. (“Bace”) agreed that in exchange for Bace             Fed.R.Civ.P. 12(b)(2) alleging that this court does not
and Taylor allowing TDG (1) to issue additional common           possess personal jurisdiction over them. Second, they
stock and further (2) to issue 450,000 shares of stock to        move for dismissal of the securities fraud claim pursuant
its officers, employees and consultants in the future, the       to Rules 9 and 12(b)(6). Lastly, they seek the transfer
TDG signatories would issue no further stock without the         of any remaining claims to the Northern District of
written permission of Taylor and Bace.                           California pursuant to 28 U.S.C. § 1404(a).

James Taylor was elected to the TDG Board of Directors
on October 20, 1992. On April 24, 1994, with the written
                                                                                        DISCUSSION
consent of TDG and its shareholders, Taylor assigned its
interest under the Agreement and the addenda thereto to          I. Personal Jurisdiction over TDG
James and John Taylor.                                           It is well established that a plaintiff must establish personal
                                                                 jurisdiction over a defendant by a preponderance of the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

evidence. Marine Midland Bank, N.A. v. Miller, 664 F.2d         a sufficient basis for jurisdiction under § 302(a)(1) even
899, 904 (2d Cir.1981). However, when jurisdiction is           though the agreement was executed in Atlanta. See also
challenged prior to discovery, a plaintiff may rely solely      Rates Technology Inc. v. Diorio, 626 F.Supp. 1295 at 1297–
upon good faith allegations provided these allegations          98 (E.D.N.Y.1986)(holding that one New York meeting,
create a prima facie showing that jurisdiction exists. Ball     during which the parties concluded the substance of the
v. Metallurgie Hoboken–Overpelt, S.A., 902 F.2d 194, 197        agreement but failed to execute it sufficed to defeat motion
(2d Cir.) cert. denied, 498 U.S. 854 (1990).                    to dismiss); Xedit Corp. v. Harvel Industries Corp., 456
                                                                F.Supp. 725, 728–29 (S.D.N.Y.1978)(same).
Determining whether a plaintiff has established a prima
facie showing of personal jurisdiction in a diversity action     *4 Viewing the plaintiffs' allegations in the light most
requires that I examine the law of the state in which the       sympathetic to them, I find that plaintiffs describe
court sits. Hoffitz For Cutlery, Inc. v. Amajac, Ltd., 763      sufficient contacts between TDG and New York. James
F.2d 55, 57 (2d Cir.1985). New York's relevant long arm         Taylor claims, first of all, that he was contacted by Bench,
statute is N.Y. Civ. Prac. L. & R. § 302(a)(1).                 the then President of TDG “on or about February, 1992,”
                                                                and that at this time Bench was “interested in meeting
Section 302(a)(1) states:                                       and discussing an agreement including loan of funds from
                                                                Taylor, Inc. to TDG.” Taylor Aff. ¶¶ 3–4. In addition,
  As to a cause of action arising from any of the               according to James Taylor, TDG was “looking ... to
  acts enumerated in this section, a court may exercise         establish a long term relationship with a complementary
  personal jurisdiction over any non-domiciliary, or his        entity.” Id. ¶ 5. Discussions continued between the two
  executor or administrator, who in person or through an        companies via telephone calls and other “correspondence”
  agent:                                                        for a “period of months.” Id. ¶ 6. James Taylor also
                                                                alleges that TDG representatives traveled to Gloversville
  1. transacts any business within the state or contracts
                                                                on “four separate occasions to solicit, perfect and carry
  anywhere to supply goods or services in the state....
                                                                out the Agreement which is the subject of this litigation.”
N.Y. Civ. Prac. L. & R. § 302(a)(1) (McKinney 1990).            Id. ¶ 7. Further, Taylor claims that the substance of
                                                                the agreement was negotiated during the second of these
In the first major New York decision concerning the scope       meetings, which occurred in August 1992 and involved
of Section 302, Longings–Wittnauer Watch Co. v. Banes           Bench and TDG's vice president of sales and marketing.
& Reinecke, Inc., 15 N.Y.2d 443, cert. denied, 382 U.S.         Taking these allegations as true, which is required at this
905 (1965) the New York Court of Appeals made clear             stage, it is clear that sufficient contacts have been made
that any of a number of New York related activities, when       between TDG and Taylor, Inc. to satisfy Section 302(a)
viewed either independently or in conjunction with one          (1).
another, can form the basis for jurisdiction. Id., at 455–58.
                                                                Under Section 302(a)(1) a cause of action must also “arise
Contract negotiations taking place in New York can be           from” the transaction found to be sufficiently connected
considered sufficient contacts even when the contract is        to the given jurisdiction. A “substantial nexus” between
not formally “made” in New York. In Hi Fashion Wigs,            the cause of action and the transaction of business must
Inc. v. Peter Hammond Advertising, Inc., 32 N.Y.2d 583,         be shown. Hoffritz, 763 F.2d at 60. For instance, in
586–87 (1973), the New York Court of Appeals found              Sacody Technologies. Inc. v. Avant. Inc., 862 F.Supp. 1152,
that an Oklahoma corporation that had, through its              1155 (S.D.N.Y.1994), the court found that a breach of
president, negotiated and executed a contract in New            confidentiality agreement had a “substantial nexus” to
York was subject to New York jurisdiction. The court            defendant's representative's visit to New York—during
stated that it would “reach the same conclusion even if         which defendant requested a prototype of a machine
we were to assume that the contract ... was not made            and plaintiff requested a confidentiality agreement—
in New York.” Id. at 587. Similarly, in Hoffritz, 763           and to defendant's representative's follow-up phone call
F.2d at 60, the Second Circuit held that negotiations over      from out-of-state agreeing to a confidentiality agreement.
a franchise agreement that took place largely in New            Similarly, Taylor's claims have a sufficient connection to
York City, but also in Atlanta and Detroit, provided            the underlying negotiations, significant portions of which



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

took place in New York. When all doubts are resolved in         they may be subjected to jurisdiction here. Retail Services,
favor of Taylor, the Agreement was made possible to a           854 F.2d at 22. James Taylor and Robert Callen, the
large extent by New York-based negotiations. A breach           senior financial advisor for Taylor, both posit that Grauer
of this contract therefore arises from conduct which took       and Wensley played a significant role in the negotiations
place in New York.                                              even though neither of them ever traveled to New York
                                                                for the negotiations. First, James Taylor alleges that
Defendants have argued, however, that even if an alleged        Grauer and Wensley owned a combined 61.5% of the
breach of the Agreement has a sufficient nexus to their         outstanding shares of TDG at the time of the execution
New York contacts, breaches of the issuance agreement           of the Agreement and continued to own a majority of
and the April 1st Addendum do not. This argument fails          the outstanding shares on June 28, 1995, the date his
because the Issuance Agreement and April 1st Addendum           affidavit was filed. Taylor Aff. ¶ 26. Taylor also alleges
are integrally related to the Agreement.                        that Grauer and Wensley “have had absolute and total
                                                                control of TDG since TDG's very first contact with
                                                                Taylor, Inc.” Id. In addition, Callen states that he had
II. Personal Jurisdiction over Grauer and Wensley               daily conversations with Grauer regarding the “exact
Grauer and Wensley also argue that Bench did not act            terms and provisions of the Agreement.” Callen Aff. ¶
at their direction and therefore his contacts with New          11. Callen also states that “virtually all correspondence
York cannot subject the two shareholders to jurisdiction.       received by Taylor, Inc.” was authored by either Grauer or
Prior to 1988 certain New York courts abided by the             Wensley and therefore posits: “[t]hey obviously controlled
“fiduciary shield doctrine.” This doctrine “shielded” an        the day to day activities of TDG and every detail of
individual corporate employee from the power of a court         its relationship with Taylor, Inc.” (Id. ¶ 16.) Although
to compel his presence if the employee acted solely in a        Grauer and Wensley both claim to have been ignorant
corporate capacity within the forum state. See, CPC Int'l,      of Bench's activities in New York, plaintiffs have shown,
Inc. v. McKesson Corp., 70 N.Y.2d 268, 287–88 (1987)            based on the two individual defendants' control of the
(discussion of cases). However, in 1988 the New York            corporation and their control of negotiations, that Grauer
Court of Appeals abolished the fiduciary shield doctrine        and Wensley may well have consented to Bench's activities
in Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460 (1988).        for the benefit of the corporation and the corporation's
In that case, the court held:                                   controlling shareholders. Thus, at this stage, when all
                                                                inconsistencies are resolved in a manner favorable to
 *5 a[p]laintiff need not establish a formal agency             plaintiff, it is clear that Grauer and Wensley are subject to
relationship between defendants and [the defendants'            New York jurisdiction.
company]. [Plaintiff] need only convince the court that
[such company] engaged in purposeful activities in this         Grauer and Wensley also argue that subjecting them
State in relation to his transaction for the benefit of         to New York's jurisdiction violates their Fourteenth
and with the knowledge and consent of [the individual           Amendment Due Process rights. In general, a state
defendants] and that they exercised some control over [the      may “legitimately exercise personal jurisdiction over
company] in the matter.                                         a nonresident who ‘purposefully directs' his activities”
Id. at 467, 527 N.Y.S.2d at 199, 522 N.E.2d at 44 (citations    toward a resident of that state. Burger King v.
omitted). See also Retail Software Services. Inc. v. Lashlee,   Rudzewicz, 471 U.S. 462, 473 (1985). The defendant
854 F.2d 18, 21–22 (2d Cir.1988)(relying on Kreutter in         must purposefully avail himself of the “privilege of
holding that because two individual employees had been          conducting activities within the forum state.” Hanson
primary actors in a New York transaction and their              v. Dencla, 357 U.S. 235, 253 (1958). Mail and wire
corporate employer transacted business in New York, the         contacts may be included in the assessment of whether
individual defendants were subject to jurisdiction in New       the defendant has purposefully directed its activities
York even though neither had visited New York in the            at in-state residents. Burger King, 471 U.S. at 476.
process of making the transaction). 1                           However, even where the defendant has had the necessary
                                                                “minimum contacts” with the forum state, a consideration
Where corporate directors benefit from and consent to           of several factors may preclude jurisdiction based on
activities performed by a corporate agent in New York,          “fair play and substantial justice.” Id. at 477. The



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

factors that a court should analyze to determine whether        when the defendants did not, in fact, have any intention
the assertion of personal jurisdiction would comport            of keeping a Taylor representative on the TDG board.
with “fair play and substantial justice” include (1) the        According to plaintiffs, defendants' promise violated Rule
burden on the defendant, (2) the forum state's interest         10b–5.
in adjudicating the dispute, (3) the plaintiffs interest in
obtaining convenient and effective relief, (4) the interstate   To state a claim under Rule 10b–5, a plaintiff must plead
judicial system's interest in obtaining the most efficient      that “in connection with the purchase or sale of securities,
resolution of controversies and (5) the shared interests of     the defendant, acting with scienter, made a false material
the several States in furthering fundamental substantive        representation or omitted to disclose material information
social policies. Id.                                            and that plaintiffs reliance on defendant's action caused
                                                                [plaintiff] injury.” In re Time Warner Inc. Securities
 *6 In Burger King, the defendant John Rudzewicz's only         Litigation, 9 F.3d 259, 264 (2d Cir.1993)(internal citations
physical tie to Florida was a training course taken by his      omitted) (cert. denied, 114 S.Ct. 1397 (1994); see also, Luce
business associate, however Rudzewicz chose to reach out        v. Edelstein, 802 F.2d 49, 55 (2d Cir.1986).
and negotiate with a Florida corporation for the purchase
of a long term franchise. Id. at 479–80. By virtue of           It is well settled that “making a specific promise to perform
the agreement, he accepted the benefits of an association       a particular act in the future while secretly intending not
with the Florida corporation as well as long-term and           to perform that act may violate Section 10(b) when the
exacting regulation of his company from Florida. Id. at         promise is part of the consideration for the transfer of
480–81. Moreover, the franchise agreement included a            securities.” Luce, 802 F.2d at 55 (citing Pross v. Katz,
Florida choice-of-law clause. Id. at 481. These contacts        784 F.2d 455, 457 (2d Cir.1986)); see also, Mills v. Polar
with Florida sufficed to support personal jurisdiction in       Molecular Corp., 12 F.3d 1170, 1176 (2d Cir.1993); Drexel
Florida. Id. at 482. In addition, the court found that the      Burnham Lambert Group v. Microgenesys, 775 F.Supp.
inconvenience to defendant of transporting his Michigan         660, 664 (S.D.N.Y.1991). Defendants contend, however,
witnesses to Florida and the applicability of Michigan law      that plaintiffs have not pled facts tending to show an intent
to certain aspects of the franchise relationship did not        to defraud with sufficient particularity.
make the exercise of jurisdiction unconstitutional. Id. at
483–84.                                                          *7 Rule 9(b) of the Federal Rules of Civil Procedure
                                                                requires that “in all averments of fraud or mistake,
From the plaintiff's perspective, Grauer and Wensley—           the circumstances constituting fraud or mistake shall
acting through Bench and through Grauer's own calls             be stated with particularity,” but that “[m]alice, intent,
—reached out to gain the advantage of association               knowledge, and other condition of mind of a person may
with Taylor. Although the choice of law provision in            be averred generally.” However, in the Second Circuit,
the Agreement favors California rather than New York            “the relaxation of Rule 9(b)'s specificity requirement for
law, TDG's, Grauer's and Wensley's contacts with New            scienter must not be mistaken for license to base claims
York are otherwise more substantial than Rudzewicz's            of fraud on speculation and conclusory allegations.”
contacts with Florida in the Burger King case. As in            Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128
Rudzewicz, the contracts defendants are alleged to have         (2d Cir.1994)(internal citations omitted). Therefore, a
breached have a substantial connection with New York.           plaintiff is required to “allege facts that raise a strong
Moreover, defendants have not demonstrated that “fair           inference of fraudulent intent.” Mills, 12 F.3d at 1176;
play and substantial justice” would be offended by holding      see also Ouaknine v. MacFarlane, 897 F.2d 75, 81 (2d
defendants to answer for their actions in New York. Id. at      Cir.1990). In short, there must exist “an ample factual
477. Therefore, jurisdiction is constitutionally permissible.   basis ... to support the charges.” O'Brien v. National
                                                                Property Analysts Partners, 936 F.2d 674, 676 (2d
                                                                Cir.1991).
III. Plaintiff's 10b–5 Claim
Plaintiffs' complaint alleges that the defendants               In this circuit it is established that “to satisfy the
fraudulently induced them into entering into the                dictates of Rule 9(b) a plaintiff may not simply allege
Agreement by promising to use their best efforts to place       nonperformance of a contract.” Drexel Burnham, 775
a representative of Taylor on the TDG board of directors


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

F.Supp. at 664. Thus, “the mere allegation that defendants         775 F.Supp. at 665–66 (fraudulent intent sufficiently pled
did not intend to honor the contract at issue does                 where the sequence of events lent credibility to plaintiff's
not alone create a basis for alleging fraud.” Zucker               claim that defendant never intended to repay the note).
v. Katz, 708 F.Supp. 525, 529 (S.D.N.Y.1989)(citing
Murray v. Xerox Corp., 811 F.2d 118, 122 (2d Cir.1987)).            *8 Plaintiffs' complaint alleges only that “defendants
Therefore, although pleading scienter does not require             Grauer and Wensley, as signatories of [the] document,
great specificity, allegations that a party did not intend         did not intend to allow the Taylor Inc. representative to
to perform an element of a contract which are not                  remain on the Board,” and that, as a result, Plaintiffs were
“accompanied with specific allegations of fact giving rise         “knowingly and intentionally fraudulent[ly]” induced into
to a strong inference of fraud” or are “entirely conclusory”       entering the agreement. Compl. ¶ 70. The complaint
will fall short of Rule 9(b)'s requirements. Finkel v.             makes no factual assertions to support its allegation.
Stratton Corp., 754 F.Supp. 318, 329–30 (S.D.N.Y.1990),            Because the complaint is wholly conclusory, it does not
aff'd in part on other grounds, rev'd in part, on other grounds,   satisfy Rule 9(b). Accordingly, the defendants' motion to
962 F.2d 169 (2d Cir.1992) with Mills, 12 F.3d at 1176.            dismiss is granted.

For instance, in Mills, William Mills, a salesman, agreed
to settlement of an employment dispute in exchange                 IV. TDG's Motion for Change of Venue
for stock and a representation that the stock would be             TDG has moved to transfer venue to the Northern District
registered “immediately.” Mills, 12 F.3d at 1173. When             of California pursuant to 28 U.S.C. § 1404(a), which
Mills discovered six months later that the stock had not           provides:
been registered, he filed a lawsuit that included a Rule
10b–5 claim. The Second Circuit upheld the district court's
dismissal of Mills' 10b–5 claim, holding that the pleading                     For the convenience of parties and
was not sufficiently specific. The court stated: “Mills                        witnesses, in the interest of justice,
alleged no fact probative of [the representative's] intent                     a district court may transfer any
at the time he made the promises to Mills.... We decline                       civil action to any other district or
Mills' invitation to infer fraudulent intent from the fact                     division where it might have been
that Polar made a number of contracts to register shares                       brought.
and never performed any of them.” Id. at 1176.

Similarly, in Finkel, a group of investors (and stock              First, a district court is empowered to exercise its sound
purchasers) sued the developer/corporate parent of a               discretion in deciding a motion to transfer pursuant to §
recreational resort for violating Rule 10b–5 when it               1404(a). Minnette v. Time Warner, 997 F.2d 1023, 1026
became clear that the plans laid out in a prospectus were          (2d Cir.1993); Gilbert v. Wilson, 821 F.Supp. 857, 860
not going to be completed. The court found that plaintiffs         (N.D.N.Y.1993) (Scullin, J.). Second, the moving party
allegations merely “proceed[ed] from the proposition that          has the burden of establishing that there should be a
since certain future acts did not come to pass, defendants         change of venue. Factors Etc, Inc. v. Pro Arts, Inc., 579
never intended to accomplish them.” Finkel, 754 F.Supp.            F.2d 215, 218 (2d Cir.1978), cert. denied, 440 U.S. 908
at 329. The court found this proposition insufficient.             (1979); Pellegrino v. Stratton Corp., 679 F.Supp. 1164,
Because such allegations “must be accompanied with                 1166 (N.D.N.Y.1988) (McCurn, C.J.). Furthermore, “[a]
specific allegations of fact giving rise to a strong inference     discretionary transfer under § 1404(a) will not be granted
of fraud,” and the complaint “contain[ed] no such                  absent a clear cut and convincing showing by defendants
allegations,” the court granted defendants' motion to              that the balance of convenience weighs strongly in favor of
dismiss the 10b–5 claim. Id. at 330. See also Hayden               the transferee court.” Gilbert, 821 F.Supp. at 861 (citations
v. Feldman, 753 F.Supp. 116 (S.D.N.Y.1990) (strong                 omitted); see also Schwartz v. R.H. Macy's, Inc., 791
inference of fraudulent intent insufficiently pled when            F.Supp. 94, 95 (S.D.N.Y.1992).
it was alleged, without factual support, that defendants
never intended to conduct certain partnership agreements           The criteria relevant to the determination of whether a §
in ways they stated they would); compare Drexel Burnham,           1404(a) motion should be granted include:


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

                                                                 documents to New York. Quite simply, the burden of
                                                                 transporting documents from California to New York
            “(1) convenience of the parties; (2)                 is not sufficiently handicapping to warrant a transfer.
            convenience of the witnesses; (3)                    Even if defendants are correct in asserting that a majority
            relative means of the parties; (4)                   of the pertinent documents are located in California,
            locus of operative facts and relative                defendants have not estimated the cost of shipping the
            ease of access to sources of proof;                  documents nor have they articulated why it would be so
            (5) attendance of witnesses; (6) the                 burdensome to ship the documents to New York. See,
            weight accorded the plaintiffs choice                e.g., O'Brien v. Goldstar Technology, Inc., 812 F.Supp.
            of forum; (7) calendar congestion;                   383, 386 (W.D.N.Y.1993) (“[d]ocumentary evidence can
            (8) the desirability of having the                   readily be transported [from California] to ... New York,
            case tried by the forum familiar                     if necessary ...”); Herbst v. Able, 278 F.Supp. 664, 666–
            with the substantive law to be                       67 (S.D.N.Y.1967)(shipping an estimated 16 million pages
            applied; (9) practical difficulties;                 of files from California to New York held insufficient
            and finally, (10) the Court should                   to justify transfer). It is quite possible that, given the
            also consider how best to serve                      unpredictable nature of the discovery process, Plaintiffs
            the interest of justice, based on an                 might end up spending more in shipping documents to
            assessment of the totality of material               California were the transfer granted than defendants
            circumstances.”                                      would were the transfer denied. Defendants have barely
                                                                 alleged, let alone proven that their burden might outweigh
                                                                 that of the plaintiffs were the case transferred.
Wine Markets Int'l. Inc. v. Bass, 939 F.Supp. 178, 181
(E.D.N.Y.1996). Courts have also found that convenience          Location of Relevant Events
of the witnesses is “probably the most important factor.”        Defendants claim that few of the operative facts leading
Filmline (Cross–Country) Prod. v. United Artists, 865 F.2d       up to the instant action took place in New York. It
513, 520 (2d Cir.1989) (citations omitted); Pellegrino, 679      is true that many of the pertinent incidents seem to
F.Supp. at 1166–67.                                              have taken place over the telephone or in California.
                                                                 The Agreement was partially negotiated by telephone by
                                                                 representatives of the parties in their respective states,
Convenience and Means of Parties
                                                                 meetings of the TDG board of directors took place
Defendants argue that it would be inconvenient for them
                                                                 exclusively in California, and the breaches allegedly
to try this case in New York because it would impose
                                                                 committed by defendants were committed in California.
a substantial and expensive burden on TDG's operation.
                                                                 However, certain events did occur in New York. Bench
However, there is no reason to assume that this would not
                                                                 traveled to New York to establish a relationship and
be equally true for the plaintiffs were the case transferred
                                                                 promote an agreement with Taylor, and in 1992, TDG
to California. Furthermore, it has been held that “the
                                                                 sent an employee to the Gloversville facility who then
relative financial hardship a particular venue would have
                                                                 inspected Taylor's capabilities. Moreover, as intimated
on ... litigants ... is usually only applicable to situations
                                                                 above, most of the pertinent evidence seems to be
where an individual is suing a large corporation....”
                                                                 contained within documents which can be shipped across
Aquatic Amusement Assoc. v. Walt Disney World, 734
                                                                 the country with relative ease. Nevertheless, the locus of
F.Supp. 54, 59 (N.D.N.Y.1990) (McCurn, C.J.). In regard
                                                                 operative facts analysis does weigh slightly in favor of
to overall convenience (and financial means insofar as the
                                                                 transfer.
two are interrelated), the scales do not tip strongly in favor
of either party.
                                                                 Convenience/Attendance of Witnesses
 *9 Defendants also argue that, if this case is tried            As stated above, the location of relevant witnesses is a
in New York, TDG not only will be forced to pay                  major factor to be considered in a transfer application.
travel expenses for its officers and witnesses but also will     Defendants state that two non-party witnesses, Don Yost
incur the expense of shipping all the relevant California        and Bench, in addition to the two named party-witnesses


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
Nelson A. Taylor Co., Inc. v. Technology Dynamics Group Inc., Not Reported in F.Supp....
1997 WL 176325

Grauer and Wensley, will be inconvenienced by having              venue”). Thus, although the parties have expressly chosen
                                                                  California law to govern, this factor alone does not
to travel from California to New York. In order to use
                                                                  decisively tip the balance in favor of Defendants.
this argument successfully in support of their motion to
transfer, defendants must describe what the testimony
                                                                  When all material factors are viewed in their entirety,
of these non-party witnesses would be, allege that the
                                                                  defendants have not made a “clear cut and convincing
testimony would be material, and demonstrate that these
                                                                  showing ... that the balance of convenience weighs
witnesses are, in fact, unwilling or unable to appear.
                                                                  strongly in favor of the transferee court.” Gilbert, 821
O'Brien, 812 F.Supp. at 387; see also Gilbert, 821 F.Supp.
                                                                  F.Supp. at 861 (citation omitted). The Defendants motion
at 861; Pellegrino, 679 F.Supp. at 1167.
                                                                  to transfer is thereby denied.
 *10 Defendants discuss none of these things; instead
they recite only that it would be inconvenient for Grauer
and Wensley to testify and that Yost and Bench are                                      CONCLUSION
two non-party witnesses. At the same time, Plaintiffs
have specifically named eight New York based non-party            Defendants' 12(b)(2) motion is DENIED. Defendants'
witnesses whose testimony will be solicited. Defendants           motion to dismiss Plaintiffs 10b–5 claim is GRANTED,
have failed to establish that the inconvenience of trial          and Defendant's motion to transfer venue pursuant to 28
in New York to their necessary and material witnesses             U.S.C. § 1404(a) is DENIED.
outweighs the inconvenience to plaintiffs witnesses of a
trial in California.                                              IT IS SO ORDERED.

                                                                  1       Defendants attempt to distinguish Retail Services and
Choice of Law Provision                                                   Kreutter from the instant case in that both of those
The agreement provides that it is to be interpreted in                    cases involved agents and/or corporate defendants
accordance with California law. Such a provision is an                    who transacted business in New York, so that
important factor in the transfer analysis. Van Dusen                      jurisdiction over the agent “was not based on long-
v. Barrack, 376 U.S. 612, 645 (1964); Gibbs & Hill.                       arm jurisdiction” while the alleged jurisdiction over
Inc. v. Harbert International, Inc., 745 F.Supp.993, 997                  TDG is based on long-arm jurisdiction. Pl. Reply
(S.D.N.Y.1990). However, the parties' choice to apply a                   Mem. At 4. This distinction is wholly irrelevant. In
foreign state's law does not mandate transfer, nor is it                  neither case, do the courts indicate that an agent
necessarily more important than any other consideration.                  or corporate defendant must be “doing business”
                                                                          in New York or that if long-arm jurisdiction is
Filmline, 865 F.2d at 520 (“the district court was entitled
                                                                          established over a company the fiduciary shield
to give some weight to the fact that the Agreement called
                                                                          doctrine remains effective. To the contrary, Kreutter
for its construction ... in accordance with New York law”);
                                                                          held that “the fiduciary shield rule is not available
Viacom Int'l. v. Melvin Simon Productions, 774 F.Supp.                    to defeat jurisdiction under the New York long arm
858, 868 (S.D.N.Y.1991)(choice of law “is just one of                     statute.” Id. at 472.
several factors to consider on a motion to transfer and
in some circumstances may be accorded little weight”);            All Citations
Aquatic Amusement, 734 F.Supp. 54, 59 (“this court, as a
federal court, should not be overly concerned with which          Not Reported in F.Supp., 1997 WL 176325
state law is applicable when deciding a motion to transfer

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
Oubre v. Clinical Supplies Management, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 3077654


                                                               CSM alleges that Oubre forged the signature of Gerald
                   2005 WL 3077654
                                                               Finken, CSM's chief executive officer, on the employment
     Only the Westlaw citation is currently available.
                                                               and stock option contracts. According to CSM, Oubre
              United States District Court,
                                                               worked for CSM from November 2001 to September 2003
                    S.D. New York.
                                                               pursuant to an unwritten agreement, which did not entitle
    Derek OUBRE, Plaintiff-Counterclaim Defendant,             him to stock options.
                          v.
        CLINICAL SUPPLIES MANAGEMENT,                          In November 2003, while still employed by CSM but
                                                               allegedly without its knowledge, Oubre became a director
        INC., Defendant-Counterclaim Plaintiff.
                                                               and chief financial officer of LaGray Chemical Corp., an
                   No. 05 Civ.2062(LLS).                       Illinois pharmaceutical company based in Chicago and
                              |                                Ghana.
                       Nov. 17, 2005.
                                                               Oubre and CSM acknowledge they made an employment
                                                               agreement in December 2003, whereby Oubre became
                                                               CSM's full-time chief financial officer and interim chief
                OPINION AND ORDER
                                                               operating officer as of September 1, 2003, and CSM
STANTON, J.                                                    granted him ten percent of CSM stock. In turn, Oubre
                                                               was to generate a business plan for CSM's packaging
 *1 Derek Oubre, a New York resident, 1 filed a                and labeling operation, and prepare CSM's financial
complaint in New York Supreme Court, New York                  statements, among other things. Oubre and CSM each
County, against his former employer, Clinical Supplies         claim that the other breached the 2003 employment
Management, Inc. (“CSM”), a North Dakota corporation           agreement.
with its principal place of business in Fargo, North
Dakota. CSM removed the case to this court and asserted        Oubre also signed non-competition and confidentiality
several counterclaims. CSM now moves pursuant to 28            agreements in September 2003. CSM claims he breached
U.S.C. § 1404(a) for a change of venue to the United States    these agreements and diverted corporate opportunities
District Court for the District of North Dakota.               from CSM, in violation of his fiduciary duty of loyalty,
                                                               while he was employed by LaGray. Oubre contends that
1       CSM asserts that, at times relevant to the lawsuit,
                                                               CSM officers were aware of his relationship with LaGray,
        Oubre was a resident of either Washington D.C. or      and that LaGray does not compete with CSM.
        New Jersey. However, CSM does not dispute that
        Oubre currently is, and at the commencement of this
        action was, a New York resident. (Def.'s Mem. L.       II. Motion to Transfer
        Supp. Mot. Transfer at 13.)                            Section 1404(a) of title 28 of the United States Code
                                                               provides that, “For the convenience of parties and
I. Background                                                  witnesses, in the interest of justice, a district court may
CSM assists pharmaceutical companies with clinical drug        transfer any civil action to any other district or division
trials. Oubre alleges that he and CSM signed a written         where it might have been brought.” The action could have
employment contract in November 2001, whereby CSM              been brought in the District of North Dakota because
agreed to employ him as a financial consultant for thirty-     venue would be proper and CSM would be subject to
six months at $50.00 per hour plus an annual stipend for       process there.
board service and reimbursement of business expenses.
CSM also allegedly granted him options to acquire 11,112       In determining whether venue should be transferred to the
shares of CSM stock. Oubre claims CSM breached the             District of North Dakota for the convenience of parties
2001 employment agreement by firing him in March 2004          and witnesses, the relevant factors include:
and by failing to pay him his salary and grant him the stock
options.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Oubre v. Clinical Supplies Management, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 3077654

                                                                on the convenience of witnesses “must clearly specify
                                                                the key witnesses to be called and must make a general
             *2 (1) the convenience of witnesses;               statement of what their testimony will cover .” Factors
            (2) the location of relevant                        Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir.1978).
            documents and the relative ease
            of access to sources of proof; (3)
                                                                   (1) LaGray Witnesses
            the convenience of the parties; (4)
                                                                Oubre and CSM both recognize the importance of
            the locus of the operative facts;
                                                                testimony from LaGray employees Paul Lartey and
            (5) the availability of process to
                                                                Alexandra Graham. However, because they are both
            compel attendance of unwilling
                                                                based in Ghana (Lartey Aff. ¶ 8; Graham Aff. ¶ 8) and will
            witnesses; (6) the relative means of
                                                                have to travel a long distance to either proposed venue,
            the parties; (7) a forum's familiarity
                                                                they are not considered in the venue transfer analysis.
            with the governing law; (8) the
                                                                Varsity Spirit v. I.I.P. Inc., No. 03 Civ.2069(LLS),
            weight accorded a plaintiff's choice
                                                                2003 WL 22772638, at *2 (S.D.N.Y. Nov. 24, 2003)
            of forum; and (9) trial efficiency and
                                                                (convenience of witnesses who do not reside in either
            the interests of justice, based on the
                                                                proposed forum does not significantly affect the transfer
            totality of the circumstances.
                                                                analysis).


Lewis v. CRI, Inc., No. 03 Civ. 651(MBM), 2003 WL                 (2) CSM's Witnesses
1900859, at *2 (S.D.N.Y. Apr. 17, 2003). The court has          CSM's North Dakota witnesses are four of its officers and
broad discretion to balance these factors and to consider       employees, one former officer, its outside counsel and two
the evidence of convenience and fairness on a case-by-case      accountants from Eide Bailly, CSM's outside auditors. 2
basis. In re Cuyahoga Equip. Corp., 980 F.2d 110, 117 (2d
Cir.1992), citing Stewart Org., Inc. v. Ricoh Corp., 487        2      CSM also points out that three of Oubre's witnesses
U.S. 22, 29, 108 S.Ct. 2239, 2243, 101 L.Ed.2d 22 (1988).
                                                                       reside in North Dakota and eleven reside in
                                                                       California. CSM, however, cannot rely on the
“Absent a clear cut and convincing showing by defendant
                                                                       convenience of plaintiff's witnesses to support its
that the balance of convenience weighs strongly in favor               motion to transfer. Marks v. Fireman's Fund Ins. Co.,
of the transferee court, plaintiff's choice of forum will not          109 F.Supp. 800, 803 (S.D.N.Y.1953).
be set aside.” Gen. State Auth. (of Pa.) for Benefit of
                                                                 *3 Oubre and CSM both recognize the importance of
Crompton-Richmond Co., Inc. v. Aetna Cas. & Sur. Co.,
                                                                testimony from at least one Eide Bailly witness regarding
314 F.Supp. 422, 423 (S.D.N.Y.1970); see also Ford Motor
                                                                Oubre's claims to CSM stock. That witness will likely be
Co. v. Ryan, 182 F.2d 329, 330 (2d Cir.1950) (defendant
                                                                Scott Swanholm, the accountant principally responsible
must make a strong case for transfer).
                                                                for Eide Bailly's relationship with CSM. (Swanholm Aff.
                                                                ¶ 2.) Since it is not clear what, if anything, the other Eide
III. Discussion                                                 Bailly accountant would add to Swanholm's testimony, his
                                                                testimony is discounted in the transfer analysis. Factors
  A. Convenience of Witnesses                                   Etc., 579 F.2d at 218.
The convenience of witnesses is a major factor in
evaluating a transfer motion. 800-Flowers, Inc. v.              The parties also recognize that Gerald Finken is an
Intercontinental Florist, Inc., 860 F.Supp. 128, 134            important witness, as is CSM's outside counsel, who
(S.D.N.Y.1994). “When weighing the convenience of the           was involved in the negotiation and signing of Oubre's
witnesses, courts must consider the materiality, nature,        employment contracts.
and quality of each witness, not merely the number of
witnesses in each district.” Royal & Sunalliance v. British     The testimony of four other CSM witness also seems
Airways, 167 F.Supp.2d 573, 577 (S.D.N.Y.2001). To              material. Jessica Mather, executive assistant to Mr.
enable the court to make that evaluation, a movant relying      Finken and Oubre, would testify to Oubre's alleged



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Oubre v. Clinical Supplies Management, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 3077654

failure to fulfill his financial planning and reporting         Tower Records, Inc., No. 02 Civ. 2612(PKL), 2002 U.S.
responsibilities. (Mather Aff. ¶ 3.) Brian Moe, CSM's           Dist. LEXIS 20109, at *17 (S.D.N.Y. Oct. 22, 2002).
Vice President of Operations, would testify to Oubre's
alleged unavailability to CSM staff, his pursuit of a            *4 There is no such showing here. CSM merely states
packaging and labeling facility for CSM, and his work on        that it has documents related to its packaging and labeling
behalf of LaGray. (Moe Aff. passim.) Brian Keller, CSM's        operation and to Oubre's performance at its North
former finance director, would address Oubre's alleged          Dakota headquarters, and that Eide Bailly has three or
mishandling of CSM's finances. (G. Finken July 7, 2005          four boxes of documents relevant to Oubre's damages in
Aff. ¶ 10.) Kathleen Finken, a member of CSM's board            North Dakota. This factor is therefore neutral.
of directors, would testify to whether Oubre and CSM
entered the employment and stock option agreements in
2001. (K. Finken Aug. 30, 2005 Aff. ¶ 3.)                          C. Convenience and Relative Means of the Parties
                                                                “A transfer should not merely shift the burden of
Thus, there are seven material CSM witnesses whose              inconvenience from one party to the other.” Dwyer
convenience favors transfer.                                    v. General Motors Corp., 853 F.Supp. 690, 693
                                                                (S.D.N.Y.1994). “Where a disparity exists between the
                                                                means of the parties, such as in the case of an individual
   (3) Oubre's Witnesses                                        suing a large corporation, the court may consider the
Oubre himself is an essential witness. In addition, Oubre       relative means of the parties in determining where a
identifies two material New York witnesses to rebut             case should proceed.” 800-Flowers, 860 F.Supp. at 135;
CSM's claims that he neglected his duties to CSM and            USA Interactive v.. Savannah Air Ctr., LLC, No. 02 Civ.
diverted opportunities from CSM: Phillip McKinley,              3659(LLS), 2002 WL 1808236, at *2 (S.D.N.Y. Aug. 7,
a former CSM consultant who worked with Oubre                   2002) (relative means of the parties is a more significant
pursuing packaging and labeling and sales opportunities         factor when one party is an individual).
in the New York area, and Margaret Bogdan, a
former CSM employee who worked on CSM's financing,              Here, CSM is a corporation that does business worldwide
administration and contracting processes with Oubre             (G. Finken Aug. 30, 2005 Aff. ¶ 21), while Oubre is
from his New York apartment.                                    an individual who has not been steadily employed since
                                                                leaving CSM in March 2004. (Pl.'s Mem. L. Opp'n
In sum, seven of CSM's material witnesses are located           Mot. Transfer at 25.) Relative to their resources, Oubre's
in North Dakota while only three of Oubre's material            burden litigating in North Dakota would be heavier than
witnesses reside in New York. The disparity is less             CSM's burden litigating in New York. The convenience
substantial than the numbers appear, however, because           and relative means of the parties therefore weighs against
two of Oubre's witnesses are non-parties, while four of         transfer.
CSM's seven witnesses are its employees. Indian Harbor
Ins. Co. v. Factory Mut. Ins. Co., No. 05 Civ. 2564(PKL),
2005 U.S. Dist. LEXIS 17253, at *12 (S.D.N.Y. Aug.                 D. Locus of Operative Facts
17, 2005) (convenience of non-party witnesses is accorded       In determining the locus of operative facts, courts look
more weight than that of party witnesses). Hence, the           to the “site of the events from which the claim arises.”
convenience of material witnesses only weakly favors            800-Flowers, 860 F.Supp. at 134. Contract disputes arise
transfer.                                                       “where the contract was negotiated or executed, where
                                                                it was to be performed, and where the alleged breach
                                                                occurred.” Prudential Sec. Inc. v. Norcom Dev., Inc., No.
  B. Location of Relevant Documents                             97 Civ. 6308(DC), 1998 WL 397889, at *4 (S.D.N.Y. July
“In today's era of photocopying, fax machines[,] Federal        16, 1998) (citations omitted).
Express”, Coker v. Bank of Am., 984 F.Supp. 757, 766
(S.D.N.Y.1997), and electronic document transmission,           The employment agreements were apparently negotiated
the location of documents is entitled to little weight unless   and executed in both fora. (Oubre Sept. 12, 2005 Aff.
the movant makes a detailed showing of the burden it            ¶ 4; Oubre Aug. 8, 2005 Aff. ¶¶ 4, 15; G. Finken July
would incur absent transfer. Royal Ins. Co. of Am. v.           7, 2005 Aff. ¶ 4.) Similarly, Oubre was to work for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Oubre v. Clinical Supplies Management, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 3077654

CSM in New York, 3 while CSM's performance, paying                videotaping testimony of witnesses unwilling to travel);
Oubre and issuing him stock and stock options, would              Citigroup, 97 F.Supp.2d at 561-62. This factor somewhat
naturally take place at CSM's headquarters in North               favors transfer.
Dakota. Thus, Oubre's alleged breach of the employment
agreements occurred in New York, while CSM's alleged
                                                                    F. Forum's Familiarity with Governing Law
breach occurred in North Dakota.
                                                                  Familiarity with the governing law is generally given little
                                                                  weight in considering motions to change venue. AEC One
3      The 2003 non-competition agreement provides, “This         Stop Group, Inc. v. CD Listening Bar, Inc., 326 F.Supp.2d
       agreement shall be governed by and enforced to             525, 531 (S.D.N.Y.2004). That is especially true where the
       the fullest extent under the laws of the State of
                                                                  applicable foreign law is settled. Royal Ins. Co. of Am.,
       New York, where Derek Oubre will be living and
                                                                  2002 U.S. Dist. LEXIS 20109, at *24.
       working.” (Affirmation of Russell Bogart Supp.
       Mot. Transfer Ex. M.) Further, while Oubre was
       undoubtedly present in North Dakota many times
                                                                  CSM asserts without contradiction that its counterclaim
       during his tenure with CSM (G. Finken Aug. 30, 2005        under the faithless servant doctrine, which seeks
       Aff. ¶¶ 16, 20), the bulk of his time seems to have been   reimbursement of salary and expenses for Oubre's breach
       spent in New York. (Oubre Aug. 8, 2005 Aff. passim.)       of his duty of loyalty, is a matter of first impression under
CSM's counterclaims relate to Oubre's dealings with               North Dakota law. 4 Where, as here, the case involves
LaGray. Oubre likely conducted business with LaGray               unsettled law of the transferee forum, this factor weighs
either at its Chicago offices or from his home in New             in favor of transfer to that forum as being more familiar
York. In either case, there is no showing that he dealt with      with that body of law. However, it weighs only slightly
LaGray in North Dakota.                                           in favor of transfer because (a) as noted above, the whole
                                                                  factor itself has little weight, and (b) if I retain the case,
The locus of operative facts is not concentrated in either        New York's substantive law on the point is clear, 5 and
the transferor or transferee forum. Thus, this factor is          New York courts presume that the substantive law of
neutral as to transfer.                                           another state (when it is unsettled) resembles New York's
                                                                  and other states' law. See Rogers v. Grimaldi, 875 F.2d 994,
                                                                  1003 (2d Cir.1989).
  E. Availability of Process to Compel Attendance of
  Unwilling Witnesses                                             4      The other claims and counterclaims are governed by
A party relying on this factor must show that non-party
                                                                         the relevant agreements between the parties and by
witnesses are unwilling to testify at trial. Citigroup Inc. v.
                                                                         settled North Dakota or New York law, which either
City Holding Co., 97 F.Supp.2d 549, 562 (S.D.N.Y.2000).
                                                                         court could readily apply.

 *5 The only witness whom either party asserts will be            5      See e.g., Phansalkar v. Andersen Weinroth & Co., L.P.,
unwilling to testify at trial is Brian Keller, CSM's former              344 F.3d 184 (2d Cir.2003) (clarifying the faithless
finance director, who can be compelled to testify in North               servant doctrine under New York law).
Dakota but not in New York. Although his testimony
may be highly material (the alleged mishandling of CSM's            G. Plaintiff's Choice of Forum
finances), since both Mr. Finken and Ms. Mather may               On a motion to transfer venue, a plaintiff's choice of forum
testify willingly on those matters, his testimony may             will not be disturbed unless the movant makes a clear
not be essential. Furthermore, CSM acknowledges that              and convincing showing that the balance of convenience
Keller's deposition testimony will be available and gives         favors an alternate forum. Hubbell Inc. v. Pass & Seymour,
no reason why his deposition or videotaped testimony              Inc., 883 F.Supp. 955, 962 (S.D .N.Y.1995).
would be insufficient at a trial in New York, aside from
a general preference for live testimony. (Def.'s Mem. L.          CSM asserts that plaintiff's choice of forum should be
Supp. Mot. Transfer at 19-20.); Dealtime.com v. McNulty,          given less deference than usual, because none of the
123 F.Supp.2d 750, 757 (S.D.N.Y.2000) (availability               pertinent facts took place in New York. Oubre alleges,
of compulsory process is neutral given the option of              however, that he executed both employment agreements



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Oubre v. Clinical Supplies Management, Inc., Not Reported in F.Supp.2d (2005)
2005 WL 3077654

and negotiated the 2003 agreement in New York and that
                                                                    CSM asserts that dockets are less congested in the District
he worked for CSM from his New York apartment. The
                                                                    of North Dakota than here. While there may be greater
2003 non-competition agreement provides that “Derek
                                                                    overall docket congestion in this district than in the
Oubre will be living and working” in New York. See fn.3.
                                                                    District of North Dakota, under our individual calendar
These contacts, coupled with the fact that Oubre resides
                                                                    system I could likely try this case as soon or sooner than it
in this district, give weight to plaintiff's choice of forum.
                                                                    would be tried in North Dakota. See Dwyer, 853 F.Supp.
                                                                    at 695 (Motley, J.) (relative trial calendar congestion did
 *6 CSM argues that Oubre's choice of forum should
                                                                    not favor transfer where “this particular court's docket is
be accorded less weight because he originally filed suit
                                                                    not nearly as back-logged as the majority of the dockets
in New York state court, rather than this federal court
                                                                    in this District.”).
to which CSM removed it. Plaintiff's choice of forum is
given deference because it is presumed to be a convenient
                                                                    Hence, those factors are neutral as to transfer.
geographic location in which to litigate. That presumption
is no less valid when, as here, the plaintiff files suit in
state court and the defendant later removes the case to a           IV. Conclusion
federal court in the same venue. Innovations Enter. Ltd.            In sum, the convenience and ready availability of material
v. Haas-Jordan Co ., Inc., No. 99 Civ. 1681(EHN), 2000              witnesses and the forum's familiarity with the governing
WL 263745, at *2 (E.D.N.Y. Jan. 4, 2000) (“[V]enue is               law weigh somewhat in favor of transfer. The convenience
primarily an issue of geography, and plaintiff has clearly          of the parties favors retaining the action. The decisive
expressed a preference for litigating within the [federal           factor is plaintiff's choice of forum. “Absent a clear cut
district that] encompasses the county in which plaintiff            and convincing showing by defendant that the balance
originally filed the action.”).                                     of convenience weighs strongly in favor of the transferee
                                                                    court, plaintiff's choice of forum will not be set aside.”
Therefore, plaintiff's choice of forum weighs heavily               Gen. State Auth. (of Pa.) for Benefit of Crompton-
against transfer.                                                   Richmond, 314 F.Supp. at 423. There is not the requisite
                                                                    clear cut and convincing showing that plaintiff's choice of
                                                                    forum should be set aside.
   H. Trial Efficiency and the Interests of Justice
CSM argues that North Dakota has a superior local
                                                                    Defendant's motion to transfer the action to North
interest in adjudicating the case because it involves North
                                                                    Dakota is denied.
Dakota corporate governance laws and a locally owned
North Dakota corporation. New York also has an interest
                                                                    So ordered.
in adjudicating the case, however, because the alleged
breach of the non-competition agreement will be decided
under New York law and the outcome of the case                      All Citations
will affect the rights of a New York resident under
employment agreements signed and to be performed in                 Not Reported in F.Supp.2d, 2005 WL 3077654
New York.

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

                                                              be recommended that the Motion to Dismiss filed by
                                                              Defendants Mississippi Co. and Dorris (R. 40) be denied.
                 2017 WL 9325623
                                                              It will be further recommended that this matter be
   Only the Westlaw citation is currently available.
                                                              transferred to the United States District Court for the
    United States District Court, E.D. Kentucky,
                                                              Western District of Kentucky, and that the Motion to
                  Central Division.
                                                              Dismiss filed by Defendants LMG and Bolton (R. 37) be
                   at Lexington.
                                                              adjudicated by that court after transfer.
         Rose M. PHILLIPS, et al., Plaintiffs,
                       v.
                                                              I. Factual and Procedural Background
      PTS OF AMERICA, LLC, et al., Defendants.
                                                              In their Second Amended Complaint, Plaintiffs Rose
                                                              M. Phillips, administrator of the estate of William
                Civil No. 16-466-DCR-CJS
                                                              Culpepper, Jr.; Michelle Meyer, as parent and next
                             |
                                                              friend of W.C., minor daughter of William Culpepper,
                    Signed 09/12/2017
                                                              Jr. (“Culpepper”); and Brandon Green, the adult son
Attorneys and Law Firms                                       of Culpepper, who was a minor at the time of William
                                                              Culpepper, Jr.'s death, claim pursuant to 42 U.S.C. § 1983
Camille Bathurst, Gregory Allen Belzley, Belzley              that Defendants violated Culpepper's rights under the
Bathurst, Attorneys, Prospect, KY, Paul A. Brizendine,        Eighth and Fourteenth Amendments to the United States
Brizendine Law Office, LLC, Jeffersonville, IN, for           Constitution. (R. 29, at 3). Plaintiffs also allege several
Plaintiffs.                                                   state law claims. (Id.).

Chris J. Gadansky, McBrayer, McGinnis, Leslie &
                                                              Culpepper was arrested in Louisville, Kentucky on
Kirkland, PLLC, J. Denis Ogburn, Pence & Ogburn,
                                                              December 20, 2015, on an outstanding warrant issued
PLLC, Gregory Lucas Finch, Megan Pullem O'Reilly,
                                                              by the State of Mississippi. (Id. at 8). He was housed
Blackburn, Domene & Burchett PLLC, Louisville, KY,
                                                              at the Louisville Metro Department of Corrections
Jaron P. Blandford, McBrayer, McGinnis, Leslie &
                                                              (“LMDC”) pending transport to Mississippi. (Id.) At
Kirkland, PLLC, Lexington, KY, Albert M. Spradling,
                                                              approximately 10:00 a.m. on January 29, 2016, a PTS of
III, Spradling & Spradling, Cape Girardeau, MO, for
                                                              America, LLC (“PTS”) van arrived at LMDC to transport
Defendants.
                                                              Culpepper. (Id.). PTS is a company that provides prisoner
                                                              transportation services. (Id. at 4). The van was operated
                                                              by three PTS employees, Defendants Richard Haskins,
        REPORT AND RECOMMENDATION                             James Crook, and Elva Earnhart. (Id. at 8). While
                                                              Culpepper's intended destination was Central Mississippi
Candace J. Smith, United States Magistrate Judge
                                                              Correctional Facility in Pearl, Mississippi, there was
 *1 This matter is before the Court on: 1) Motion of          one overnight stop planned at the Mississippi County
Defendants Louisville Metro Government (“LMG”) and            Detention Center (“MCDC”) located in Mississippi
Mark E. Bolton, in his individual capacity, to dismiss        County, Missouri. (Id.).
for failure to state a claim upon which relief can be
granted (R. 37); and 2) Motion of Defendants Mississippi      Before Culpepper was released from LMDC custody into
County, Missouri (“Mississippi Co.”) and William Dorris       the custody of PTS for transport, Culpepper allegedly
to dismiss for lack of venue (R. 40). Plaintiffs have filed   reported to Defendants Haskins, Crook, and Earnhart
Responses to the Motions (R. 44; R. 45). Defendants           that he had a bleeding ulcer and was experiencing
LMG and Bolton have filed a Reply (R. 47). Defendants         abdominal pain. (Id.). Defendants Haskins, Crook, and
Mississippi Co. and Dorris have not filed a Reply and         Earnhart spoke with Defendant McKinney, a LMDC
their time to do so has expired. These Motions have           nurse and employee of Defendant Correct Care Solutions,
been referred to the undersigned for preparation of a         LLC, regarding Culpepper's complaints. (Id.). Nurse
Report and Recommendation pursuant to 28 U.S.C. §             McKinney responded that Culpepper had no medical
636(b)(1). (R. 9). For the reasons that follow, it will       history to support his complaint and directed Culpepper
                                                              be given antacids during the trip. (Id. at 8-9). Defendants


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

Haskins, Crook, and Earnhart were also informed, prior          and Dorris. (Id. at 2). The Court's analysis reveals that
to transport, that Culpepper was a diabetic and had been        venue is improper under 28 U.S.C. § 1391, but as explained
non-compliant with his medications. (Id. at 9).                 below, transfer rather than dismissal is the appropriate
                                                                remedy under the circumstances here.
 *2 During transport to MCDC, Culpepper continued
to complain about abdominal pain. (Id.). At one
point, Defendants Haskins, Crook, and Earnhart claim               A. Venue in the Eastern District of Kentucky is
they contacted a nurse at LMDC about Culpepper's                   Improper
complaints, who allegedly directed them to continue             There is no special venue statute for § 1983 civil rights
to administer antacids. (Id.). Defendants also took             actions. Gamble v. Whitmer, No. 3:12-cv-P481-H, 2012
Culpepper's blood sugar twice during the trip and, on both      WL 4460460, at *1 (W.D. Ky. Sept. 25, 2012); Schaeffer
occasions, his blood sugar was high—in excess of 600 mg/        v. Kentucky, No. 3:11-cv-P516-R, 2011 WL 5975380, at
dl. (Id.).                                                      *1 (W.D. Ky. Sept. 21, 2011). Looking therefore to the
                                                                general venue statute, a civil action may be brought in:
The PTS van arrived at MCDC around midnight that
night. (Id.). Defendants Haskins, Crook, and Earnhart
escorted two other inmates from the van into MCDC,                          (1) a judicial district where any
wherein they told an officer and employee of the Jail,                      defendant resides, if all defendants
Defendant Dorris, and other MCDC employees that                             are residents of the State in which
Culpepper was still in the van, “refusing to come in.” (Id.).               the district is located, (2) a judicial
Defendant Dorris went to the van to help move Culpepper                     district in which a substantial part of
into the jail and found Culpepper barely responsive. (Id.).                 the events or omissions giving rise to
                                                                            the claim occurred, or a substantial
After Culpepper was taken inside MCDC around 12:18                          part of property that is the subject of
a.m., Dorris and the Administrator at MCDC, Defendant                       the action is situated, or (3) if there
Cory Hutcheson, refused to admit Culpepper to the Jail                      is no district in which an action may
“until he was stable and medically cleared.” (Id. at 10). By                otherwise be brought in this section,
approximately 12:25 a.m., Culpepper was unconscious.                        any judicial district in which any
(Id.). An ambulance was called at approximately 12:40                       defendant is subject to the court's
a.m. and Defendants Hutcheson, Dorris, and other                            personal jurisdiction with respect to
MCDC employees placed Culpepper into a wheelchair                           such action.
and transported him to the MCDC lobby to await arrival
of the ambulance. (Id.). When the ambulance arrived at
12:50 a.m., Culpepper was unresponsive, had no pulse,           28 U.S.C. § 1391(b). Based on the above language,
and could not be revived. (Id.). The coroner subsequently       subsection (3) of the venue statute is not applicable unless
determined that Culpepper died due to a perforated              both subsections (1) and (2) do not provide a judicial
duodenal ulcer. (Id.).                                          district in which an action may be brought. Schultz v.
                                                                Ary, 175 F.Supp.2d 959, 965 (W.D. Mich. 2001) (stating
                                                                “subsection (3) only applies ‘if there is no district in
II. Analysis                                                    which the action may otherwise be brought’ ”); see also
As pointed out above, Defendants LMG and Bolton,                Maisano v. Corizon Health, Inc., No. 3:13-cv-0947, 2013
in his individual capacity, have now filed a Motion to          WL 5376559, at *3, 2013 U.S. Dist. LEXIS 137502, at
Dismiss for failure to state a claim upon which relief can      *8 (M.D. Tenn. Sept. 25, 2013) (referring to 28 U.S.C.
be granted (R. 37) and Defendants Mississippi Co. and           § 1391(b)(3) as a “last-resort venue provision”). “Once
Dorris have filed a Motion to Dismiss for lack of venue         venue is challenged by a defendant, plaintiff has the
(R. 40). In the Motion to Dismiss for lack of venue,            burden of proof to establish that venue is proper in the
Defendants submit that the Eastern District of Kentucky         district in which the claim has been brought.” Medquist
is not the proper venue for this action under 28 U.S.C. §       MRC, Inc. v. Dayani, 191 F.R.D. 125, 127 (N.D. Ohio
1391 and, as a result, the Court should dismiss the Second      1999) (citations omitted).
Amended Complaint against Defendants Mississippi Co.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

                                                                 Review of the parties' arguments raises the question of
 *3 In their Motion, Defendants Mississippi Co. and              which subsection of 28 U.S.C. § 1391(b)—(2) or (3)—
Dorris argue that venue is improper in the Eastern               applies here to determine proper venue. Under subsection
District of Kentucky because, under § 1391(b)(2), it is          (2), proper venue lies in a judicial district in which a
“clear that the Eastern District of Kentucky is not the          substantial part of the events or omissions giving rise to
district where [a] substantial part of the events occurred       the claim occurred, but what if the events or omissions
as alleged in Plaintiffs' Second Amended Complaint, but          occurred in more than one judicial district? If subsection
rather the State of Missouri is where a substantial part         (2) does not apply in such circumstances, then subsection
of the events are alleged to have occurred.” (R. 41, at          (3) provides that venue is proper in any judicial district
2). These Defendants further contend that the majority           in which any defendant is subject to the court's personal
of the witnesses and parties reside in Missouri. (Id. at         jurisdiction with respect to the action. Plaintiffs rely upon
3). Thus, according to Mississsippi Co. and Dorris, suit         and point to subsection (3) as the reason why they filed in
could have been properly instituted against them in the          this District and why this District is therefore proper.
United States District Court for the Eastern District of
Missouri, Southeastern Division, and venue is improper           In rendering these determinations in the context of a §
in the Eastern District of Kentucky.                             1983 action, a factually similar case from the District of
                                                                 Colorado, Gwynn v. TransCor America, Inc., 26 F.Supp.2d
In Response to Defendants' Motion to Dismiss for                 1256, 1261 (D. Colo. Oct. 21, 1998), is instructive. In
improper venue, Plaintiffs argue that the first two sections     Gwynn, defendant TransCor, an extradition transport
of 28 U.S.C. § 1391(b) do not apply in this matter.              company, transported plaintiff and then-inmate Gwynn
(R. 45, at 4). Specifically, Plaintiffs argue that § 1391(b)     from Oregon to Colorado. Gwynn, 26 F.Supp.2d at 1260.
(1) does not apply because there are named Defendants            The trip took 145 hours and the route passed through
residing in Missouri, Tennessee, and Kentucky. Plaintiffs        Oregon, California, Nevada, Utah, Wyoming, Idaho, and
also contend that “it is unquestionable that this case           Colorado. Id. During the trip, Gwynn was under the
does not meet the criteria set forth in 28 U.S.C. §              custody and control of two TransCor employees operating
1391(b)(2)—the events in this case stretch from Louisville,      a van owned by TransCor. Id. At the end of the trip, these
Kentucky to Charleston, Missouri and involve all points          two employees delivered Gwynn to the custody of a jail in
in between.” (Id.). Accordingly, Plaintiffs claim § 1391(b)      Jefferson County, Colorado. Id.
(3) determines the appropriate venue in this case. Plaintiffs
argue that Defendant PTS does business in Kentucky,               *4 Gwynn filed suit against TransCor and the two
and its registered office is located in Lexington, Kentucky,     employees, asserting inter alia that one of the employees
which is within the Eastern District of Kentucky. (Id.).         raped and sexually assaulted her repeatedly during the
Plaintiffs contend that this fact renders PTS subject to         trip, and the other employee failed to report or prevent
personal jurisdiction in this Court, and thus, the Eastern       these assaults. Id. According to Gwynn, specific acts
District of Kentucky is one of the districts where this          occurred in Caldwell, Idaho, Vale, Oregon, and at a rest
action could be brought for purposes of venue under §            stop in an unspecified state. Id. Gwynn also alleged the
1391(b)(3). (Id. at 6).                                          employee fondled and assaulted her in every state through
                                                                 which he transported her. Id. Gwynn claimed that these
Notwithstanding Plaintiffs' position that venue is proper        actions constituted violations of 42 U.S.C. § 1983. Id. at
in this Court, Plaintiffs state that they would have no          1259.
objection were Defendants to agree to a transfer of this
case to an appropriate division of the Western District          These two employees filed a motion to dismiss the case
of Kentucky for the convenience of the parties. (Id.)            against them, arguing, among other things, that venue
Plaintiffs cite to 28 U.S.C. § 1404(a), which statute permits    was improper in Colorado. Id. at 1260. Specifically,
a district court, for the convenience of the parties, to         defendants argued that venue was improper under 28
transfer any civil action to any other district where it might   U.S.C. § 1391 because insufficient events leading to
have been brought or to which all parties have consented.        Gwynn's claim occurred in Colorado to render Colorado
(Id.).                                                           the proper venue. Id. at 1261. Defendants pointed to the
                                                                 fact that less than two hours of the 145-hour trip occurred



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

in Colorado, a substantial portion of the employee's             claim because they form a substantial portion of the events
alleged sexual assaults did not occur in Colorado, and no        giving rise to her claim even without the events alleged
rape occurred in Colorado. Id. Thus, argued defendants,          to have occurred in other states. Id. (citing United States
Gwynn had not established a substantial portion of the           v. Hartbrodt, 773 F.Supp. 1240, 1242 (S.D. Iowa 1991) ).
events leading to her claim occurred in Colorado where           As a result, the court found that venue in Colorado was
she filed suit. Id.                                              proper and denied the defendants' motion to dismiss for
                                                                 improper venue. Id. at 1267.
In its analysis of the defendants' motion, the court cited
to 28 U.S.C. § 1391(b), which permits a civil action              *5 Applying the analysis set forth in Gwynn, substantial
to “be brought ... in (2) a judicial district in which           parts of the events giving rise to Plaintiffs' claim here
a substantial part of the events or omissions giving             occurred in both the Western District of Kentucky and
rise to the claim occurred ...” Id. The court explained,         the Eastern District of Missouri pursuant to 28 U.S.C. §
“[u]nder this provision, several districts may qualify as the    1391(b)(2). Here, like in Gwynn, “The essential elements of
location of substantial events. ‘The fact that substantial       any claim under § 1983 are that ‘the conduct complained
activities took place in district B does not disqualify          of was committed by a person acting under color of
district A as proper venue as long as ‘substantial’ activities   state law,’ and the ‘conduct deprived a person of rights,
took place in A, too.’ ” Id. (quoting David D. Siegel,           privileges, or immunities secured by the Constitution or
“Commentary on the 1988 and 1990 Revisions of Section            laws of the United States.’ ” Id. It is undisputed that each
1391, Subdivision (a), Clause (2),” printed in 28 U.S.C.A.       of the Defendants in this matter are individuals or entities
§ 1391 at 13 (West 2006) ). The court further provided,          that were acting under color of state law—either Kentucky
“[e]ven if a more substantial portion of the activities giving   or Missouri. Further, the alleged events or omissions
rise to the claim occurred in other districts, venue is          that form the basis of Plaintiffs' claim of deprivation of
proper if the district the plaintiff chose had a substantial     constitutional rights all took place either in the Western
connection to the claim. Id. (citing Setco Enters. Corp. v.      District of Kentucky, prior to and during Culpepper's
Robbins, 19 F.3d 1278, 1281 (8th Cir. 1994) ).                   transport to MCDC, or in the Eastern District of Missouri
                                                                 where MCDC is located and to which Culpepper was
In making its determination on whether a substantial             transported.
portion of the events giving rise to Gwynn's claim
occurred in Colorado, and thus whether venue was proper          In particular, Plaintiffs claim that LMG and Bolton
in Colorado, the court looked to the substantive law             violated Culpepper's constitutional rights by surrendering
underlying Gwynn's claim. Id. (citing Merchants National         Culpepper—who was in need of medical care—to the
Bank v. Safrabank, 776 F.Supp. 538, 541 (D. Kan. 1991) ).        custody of PTS at the LMDC in Louisville, Kentucky.
In particular, the court stated that “[t]he essential elements   (R. 29, at 11-12). Plaintiffs also allege that Defendants
of any claim under § 1983 are that ‘the conduct complained       PTS, Haskins, Crook and Earnhart violated Culpepper's
of was committed by a person acting under color of               constitutional rights by accepting custody of Culpepper at
state law,’ and the ‘conduct deprived a person of rights,        LCDC and yet failing to seek needed medical attention
privileges, or immunities secured by the Constitution or         for Culpepper during the over 13-hour commute through
laws of the United States.’ ” Id. at 1262 (quoting Parratt v.    Kentucky to Missouri. Id. at 9. Finally, Plaintiffs contend
Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420        that Culpepper was deprived of his constitutional rights
(1981), overruled on other grounds by Daniels v. Williams,       when, upon arrival at MCDC, the officers and employees
474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986) ).            at that facility failed to immediately procure medical
                                                                 treatment for Culpepper, ultimately resulting in his death.
Applying the substantive law to the facts as alleged by          Id. at 12.
Gwynn, the court first found that there was no question
that the alleged acts of TransCor and its two employees          Because the events and/or omissions that allegedly took
constituted action under color of state law. Id. The             place in either the Western District of Kentucky or
court then found the events that allegedly took place in         the Eastern District of Missouri, standing alone, could
Colorado—Gwynn alleged she was sexually assaulted in             support Plaintiffs' § 1983 claim, the events occurring in
each state along the route—could support Gwynn's § 1983          both states constitute events forming a substantial portion



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

of the events giving rise to Plaintiffs' claim. As substantial    ultimately decided to transfer the case to a proper venue
parts of the events giving rise to Plaintiffs' claims occurred    rather than dismiss the case. See Pisani v. Diener, No.
in both the Western District of Kentucky and the Eastern          7-cv-5118, 2009 WL 749893, at *10 (E.D.N.Y. 2009). 1
District of Missouri, the next question is whether venue          While Plaintiffs' position is that venue is proper in this
would be potentially proper in either state or in both.           Court, which as addressed above is incorrect, Plaintiffs
                                                                  also state they have no objection to transfer of this matter
In this regard, the legal principles applied by the court         to the Western District of Kentucky. (R. 45, at 5-6).
in Gwynn would support a finding that venue lies in
either the Western District of Kentucky or the Eastern            1      Defendants also cite to Young v. Ellis, in which
District of Missouri. “Under [28 U.S.C. § 1391(b)(2) ],
                                                                         the United States District Court for the District of
several districts may qualify as the location of substantial
                                                                         Kansas dismissed the plaintiff's claim “under Rule
events. ‘The fact that substantial activities took place                 12(b)(3) for improper venue.” No. 2:13-cv-2558, 2014
in district B does not disqualify district A as proper                   U.S. Dist. LEXIS 74654 (D. Kan. 2014). Although
venue as long as ‘substantial’ activities took place in                  not binding on this Court, Young is nevertheless
A, too.’ ” Gwynn, 26 F.Supp.2d at 1260. Indeed, the                      distinguishable from the case at hand because the
Sixth Circuit, in First of Michigan Corp. v. Bramlet,                    court never addressed the possibility of transferring
also looked to this interpretation of § 1391(b)(2) when                  the case, and the court noted that there was a proper
considering challenges to venue. 141 F.3d 260 (6th Cir.                  district in which the action could be brought even
1998). Specifically, the Sixth Circuit reasoned, “[t]he fact             after dismissal. Id. at *3.
that substantial activities took place in district B does         The statute applicable under these circumstances is 28
not disqualify district A as proper venue as long as              U.S.C. § 1406(a), which provides:
‘substantial’ activities took place in A, too. Indeed, district
A should not be disqualified even if it is shown that the
activities in district B were more substantial, or even the                   (a) The district court of a district in
most substantial.” 141 F.3d at 263 (quoting David D.                          which is filed a case laying venue in
Siegel, “Commentary on the 1988 and 1990 Revisions                            the wrong division or district shall
of Section 1391, Subdivision (a), Clause (2),” printed in                     dismiss, or if it be in the interest
28 U.S.C.A. § 1391 at 13 (West 2006) ). Looking to                            of justice, transfer such case to any
Bramlet and Gwynn in this case, venue would be proper                         district or division in which it could
in both the Western District of Kentucky and the Eastern                      have been brought.
District of Missouri because substantial events occurred,
or failed to occur, in both districts pursuant to 28 U.S.C.
§ 1391(b)(2). Thus, subsection (b)(3) is not implicated
                                                                  28 U.S.C. § 1406(a). Although the statute does say that
because subsection (b)(2) applies. Without application of
                                                                  dismissal is an option when venue is laid in the wrong
28 U.S.C. § 1391(b)(3), venue is not proper in this District.
                                                                  district, the court has broad discretion in ruling on
                                                                  whether dismissal or transfer would be the appropriate
   B. Dismissal is not the appropriate remedy here                remedy. See Stanifer v. Brannan, 564 F.3d 455, 457 (6th
 *6 After determining that venue is improper in this              Cir. 2009). Dismissal rather than transfer of a case may
District, the analysis turns to Defendants' requested             be appropriate in instances where the plaintiff misuses
remedy of dismissal. In their Motion, Defendants                  the court process, or makes such an obvious error that
Mississippi Co. and Dorris argue “[b]ecause Plaintiffs'           transfer is inappropriate as it would reward plaintiff's lack
Second Amended Complaint fails to meet any of the three           of diligence. Id. at 460 (citing Cote v. Wadel, 796 F.2d
requirements pursuant to 28 U.S.C. § 1391(b), the Second          981, 985 (7th Cir. 1986); Spar, Inc. v. Info. Res., Inc.,
Amended Complaint against the Missouri Defendants                 956 F.2d 392, 394 (2nd Cir. 1992) ). Plaintiffs here had
should be dismissed.” (R. 41, at 3). Defendants cite a            a seemingly well-founded reason to file their case in the
pair of cases in support of their argument to dismiss, but        Eastern District of Kentucky based on their assessment of
neither of the cases analyzes why dismissal, rather than          the venue statute. Doing so was not a misuse of the court
transfer of the case would be a proper remedy. (R. 41,            process, and the error was not an obvious one. Therefore,
at 3). In one of the cases cited by Defendants, the court         dismissal is not recommended in this instance.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

                                                                on procedural grounds, transfer of this case to a District
In exercising its authority under § 1406, “a district court     where venue is proper, rather than dismissal of the case,
has the power to sua sponte transfer a case.” Cosmichrome,      would better serve the interests of justice.
Inc. v. Spectra Chrome, LLC, 504 F. App'x 468, 472
(6th Cir. 2012). Although Defendants Mississippi Co.
and Dorris request dismissal of the claims against them           C. Transfer to the Western District of Kentucky is
in lieu of transfer, this does not prohibit this Court            appropriate
from considering whether transfer is the more appropriate       As the appropriate remedy is transfer of this matter
remedy in the interests of justice here. In considering         to a district in which it could have been brought, the
whether the interests of justice dictate transfer of a case     question now before the Court is to which jurisdiction
instead of dismissal, courts are guided by the policy “of       this matter should be transferred. As discussed above,
allowing cases to be decided on their substantive merits, as    venue lies in both the Western District of Kentucky and
opposed to being decided on procedural grounds.” Flynn          the Eastern District of Missouri, so either forum would
v. Greg Anthony Constr. Co., Inc., 95 F. App'x 726, 741         be appropriate under 28 U.S.C. § 1406. Prior to the
(6th Cir. 2003) (citing Goldlawr, Inc. v. Heiman, 369 U.S.      1990 amendment to § 1391(a)(2), 2 when choosing the
463, 466-67, 82 S.Ct. 913, 8 L.Ed.2d 39 (1962) ); see also      appropriate forum, courts considered “the availability of
Marsh v. Genetech Inc., No. 11-11462, 2011 WL 2600641,          the witnesses, the accessibility of other relevant evidence,
at *1 (E.D. Mich. 2011) (stating “[i]t is in the interest of    and the convenience of the defendant.” N. Ky. Welfare
justice that Plaintiff's case be decided on its merits”).       Rights Ass'n v. Wilkinson, No. 90-6268, 933 F.2d 1009,
                                                                1991 U.S. App. LEXIS 11472, at *14 (6th Cir. 1991)
As a result, “the reasons for transferring a case to            (citing Leroy v. Great Western United Corporation, 443
a proper forum rather than dismissing are especially            U.S. 173, 185, 99 S.Ct. 2710, 61 L.Ed.2d 464 (1979) ).
compelling if the statute of limitations has run since the      Looking generally at such considerations here suggests
commencement of the action, so that dismissal might             the Western District of Kentucky is an appropriate forum
prevent the institution of a new suit by the plaintiff and      to which to transfer this action. Regarding the witnesses,
a resolution on the merits.” Jackson v. L & F Martin            while there is an identifiable group of persons located
Landscape, 421 F. App'x 482, 484 (6th Cir. 2009). Here,         in Missouri who witnessed Culpepper's death and the
Plaintiffs have filed their claims pursuant to 42 U.S.C. §      circumstances leading up to his death, there are also a
1983 (R. 29, at 3), which does not contain a statute-of-        number of witnesses located in the Western District of
limitations period. Therefore, federal courts are to “turn      Kentucky that can likely attest to Culpepper's condition
to state law for statutes of limitations in actions brought     while incarcerated and in the time leading up to and during
under [this] civil rights [statute].” Burnett v. Grattan, 468   his transport and ultimate death.
U.S. 42, 49, 104 S.Ct. 2924, 82 L.Ed.2d 36 (1984). In
Kentucky, the applicable statute of limitations is one year,    2      The subsection previously laid venue in the judicial
as provided in K.R.S. § 413.140(1)(a). Bowden v. City of               district “in which a substantial part of the acts,
Franklin, Ky., 13 F. App'x 266, 272 (6th Cir. 2001); see also          events or omissions occurred that gave rise to the
Collard v. Kentucky Bd. of Nursing, 896 F.2d 179, 182 (6th             claim for relief,” but after the amendment, venue was
Cir. 1990) (stating that “section 1983 actions in Kentucky             proper in a judicial district “in which a substantial
are limited by the one-year statute of limitations found in            part of the events giving rise to the claim arose.”
section 413.140(1)(a).”).                                              First of Michigan Corp. v. Bramlet, 141 F.3d 260,
                                                                       263 (6th Cir. 1998). The new language removed the
                                                                       requirement that plaintiffs pinpoint the one and only
 *7 The allegations giving rise to Plaintiffs' claims in this
                                                                       forum in which the claim arose. See David D. Siegel,
matter occurred in January of 2016 (R. 29, at 8-9), and
                                                                       “Commentary on the 1988 and 1990 Revisions of
this action was commenced in December of 2016. (R.
                                                                       Section 1391, Subdivision (a), Clause (2),” printed in
1). Thus, it appears that dismissal of Plaintiffs' claims
                                                                       28 U.S.C.A. § 1391 at 13 (West 2006).
against the Missouri Defendants would preclude Plaintiffs
from obtaining an adjudication of their claims on the           As for accessibility of other relevant evidence, Culpepper
merits. As it is in the interest of justice that Plaintiffs'    was arrested in Louisville, Kentucky, and held at LMDC
claims be decided on their merits, rather than dismissed        for over a month. (R. 29, at 8). Therefore, much
                                                                of the physical evidence, including Culpepper's inmate


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Phillips v. PTS of America, LLC, Slip Copy (2017)
2017 WL 9325623

records and medical records regarding his time spent                1) The Motion to Dismiss filed by Defendants
at LMDC, are located in the Western District of                       Mississippi Co. and Dorris (R. 40) be denied.
Kentucky. Culpepper's historical medical records and
other relevant personal documents and information about             2) This matter be transferred in its entirety, including
him prior to his death will also be located in the Western            the pending Motion to Dismiss filed by Defendants
District of Kentucky. And Plaintiff Phillips was appointed            LMG and Bolton (R. 37), to the United States
administrator of Culpepper's estate by the Jefferson                  District Court for the Western District of Kentucky.
County, Kentucky, District Court (see R. 29, at 4), which
is located in the Western District of Kentucky.                   Particularized objections to this Report and
                                                                  Recommendation must be filed with the Clerk of Court
Finally, in considering convenience of a defendant,               within fourteen (14) days of the date of service or further
Defendants in this case are from both the Western District        appeal is waived. Fed. R. Civ. P. 72(b)(2); Thomas v.
of Kentucky and the Eastern District of Missouri, as              Arn, 728 F.2d 813, 815 (6th Cir. 1984), aff'd, 474 U.S.
well as Tennessee. (R. 29, at 4-6). Therefore neither             150 (1985). A general objection that does not “specify
district is more convenient than the other in that                the issues of contention” is not sufficient to satisfy the
aspect. In summary, the Western District of Kentucky              requirement of a written and specific objection. Miller v.
is an appropriate forum for transfer purposes because             Currie, 50 F.3d 373, 380 (6th Cir. 1995) (citing Howard v.
numerous potential witnesses and parties as well as               Sec'y of Health & Human Servs., 932 F.2d 505, 508-09 (6th
significant physical evidence are located in that District.       Cir. 1991) ). Poorly drafted objections, general objections,
                                                                  or objections that require a judge's interpretation should
                                                                  be afforded no effect and are insufficient to preserve the
III. Conclusion and Recommendation                                right of appeal. Howard, 932 F.2d at 509. A party may
 *8 Because this case was improperly filed in the Eastern         file a response to another party's objection within fourteen
District of Kentucky, the matter should be transferred to         (14) days after being served with a copy thereof. Fed. R.
an appropriate forum in the interest of justice under 28          Civ. P. 72(b)(2).
U.S.C. § 1406(a), the Western District of Kentucky being
an appropriate forum.
                                                                  All Citations
Accordingly, IT IS RECOMMENDED that:
                                                                  Slip Copy, 2017 WL 9325623

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Schilling v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 3334889

                                                           On February 14, 2008, plaintiff Kevin Schilling filed this
                                                           lawsuit against TransCor America, LLC (“TransCor”),
                2009 WL 3334889
                                                           Sergeant John Smith, “Officer Blanden,” and Does 1–
   Only the Westlaw citation is currently available.
            United States District Court,                  100. 1 On August 21, 2008, plaintiffs filed an amended
                  N.D. California.                         complaint adding two additional named plaintiffs, John
                                                           Pinedo and William Tellez, and correcting a typographical
     Kevin M. SCHILLING, on behalf of himself              error. The amended complaint alleges that TransCor is a
      and all others similarly situated, Plaintiff,        for-profit Tennessee corporation licensed to do business
                           v.                              in California whose business entails the transportation of
   TRANSCOR AMERICA, LLC, et al., Defendants.              pretrial detainees and prisoners throughout the United
                                                           States on behalf of federal, state and local governments.
                    No. C 08–941 SI.                       First Amended Complaint (“FAC”) ¶ 13. The complaint
                            |                              also alleges that at all material times, each of the
                     Oct. 14, 2009.                        defendants was acting under color of state and federal law.
                                                           Id. ¶ 17.
Attorneys and Law Firms
                                                           1      The complaint incorrectly named defendant Jeff
Andrew Charles Schwartz, Casper Meadows Schwartz
& Cook, Walnut Creek, CA, Joshua Kaizuka, Mark E.                 Brummett as Officer Blanden. Plaintiffs' motion to
Merin, Esq., Law Office of Mark E. Merin, Sacramento,             amend the complaint seeks to correct this error, and
                                                                  defendants have no objection to this amendment. This
CA, Karen Leigh Snell, Attorney at Law, San Francisco,
                                                                  order will refer to defendant by his correct name,
CA, for Plaintiff.
                                                                  Brummett.
Justus C. Spillner, III, McCormick Barstow Sheppard        The FAC alleges that TransCor transports pretrial
Wayte & Carruth LLP, Matthew Edward Fletcher,              detainees and prisoners in conditions that amount to
Attorney at Law, Fresno, CA, Daniel P. Struck, Lisa S.     cruel and unusual punishment. The FAC alleges that
Wahlin, Rachel Love, Jones, Skelton & Hochuli, P.L.C.,     TransCor's policies, practices or customs include but are
Phoenix, AZ, for Defendants.                               not limited to transporting pretrial detainees and prisoners
                                                           in small metal cages in which a person can neither stand up
                                                           nor lie down, for more than 24 hours at a time, while the
        ORDER DENYING DEFENDANTS'                          person is handcuffed, chained, and in shackles, and failing
        MOTION TO TRANSFER VENUE;                          to provide pretrial detainees and prisoners with adequate
      GRANTING PLAINTIFFS' LEAVE TO                        food, fluids, exercise, hygiene, and medical care. Id. ¶ 2.
     FILE SECOND AMENDED COMPLAINT                         According to the FAC, plaintiff Schilling was picked up
                                                           at a detention facility in Fairfield, California, by agents
SUSAN ILLSTON, District Judge.                             and/or employees of TransCor. Id. ¶ 21. The complaint
                                                           alleges that Schilling was strip searched before boarding
 *1 Defendants' motion to transfer venue and plaintiffs'
                                                           the transport van, and that he “was then handcuffed,
motion to amend the complaint are scheduled for a
                                                           a restraint was applied that secured his hands to his
hearing on October 16, 2009. Pursuant to Civil Local
                                                           waist, and he was shackled. After boarding the transport
Rule 7–1(b), the Court determines that the matters are
                                                           van, plaintiff was seated on a metal bench in a small,
appropriate for resolution without oral argument, and
                                                           locked metal cage in which it was impossible for him to
VACATES the hearing. For the reasons set forth below,
                                                           stand up or sit down.” Id. The complaint alleges that for
the Court DENIES defendants' motion to transfer venue,
                                                           the next several days, plaintiff remained in the transport
and GRANTS plaintiff leave to amend the complaint.
                                                           van, restrained and shackled in the metal cage, while
                                                           the van “meandered around California—from Fairfield
                                                           through counties within the Northern District of the
                   BACKGROUND                              United States Court and then back, once again through
                                                           counties within the Northern District of the United States
                                                           District Court, to Fairfield—picking up and dropping


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Schilling v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 3334889

off pretrial detainees and/or prisoners.” Id. ¶ 22. Plaintiff     employees, and forced to remain in the transport van for
Schilling alleges that during the time in the transport           more than 24 hours, from two years preceding the filing
van, he was provided with only two meals per day; he              of this Complaint to the date this case is resolved.” Id.
was not permitted to lie down, stand up, bathe, shave,            ¶ 39. The complaint also alleges a similar subclass of all
brush his teeth or change his clothes; he was forced to           pretrial detainees and prisoners transported in California.
use the on-board toilet at defendants' convenience; and           Id. ¶ 40. The complaint alleges claims under 42 U.S.C. §
aside from the steps from his cage to the toilet and              1983 for violations of the Fourth, Eighth and Fourteenth
back, he was allowed no physical activity. Id. ¶ 23. The          Amendments to the U.S. Constitution, and the California
FAC also alleges that after being in the van for several          State Bane Civil Rights Act. Plaintiffs seek declaratory
days, Schilling realized that the van was headed back to          and injunctive relief, as well as monetary damages.
Fairfield and he demanded to speak to the warden. Id. ¶
24. The complaint alleges that in response, and while he
was detained as described above, defendants Brummett
                                                                                         DISCUSSION
and Smith grabbed him, sprayed pepper spray in his
face, purposely walked him into poles, and along with an          I. Defendants' motion to transfer venue
unknown TransCor employee, punched him. Id. Plaintiff             Defendants move to transfer venue to the Middle
alleges that he was not allowed to see a doctor or a nurse        District of Tennessee, or alternatively to the Eastern
until the transport van reached Imperial County Jail. Id.         District of California. Defendants contend that transfer
                                                                  is appropriate pursuant to 28 U.S.C. § 1406(a) because a
 *2 The FAC alleges that plaintiff Pinedo was picked              substantial part of the events giving rise to this lawsuit
up by TransCor at Kern Valley State Prison in Delano,             occurred in Tennessee, where TransCor is headquartered
California, and transported to Santa Barbara County               and thus where the TransCor policies and procedures
Jail. Id. ¶ 26. The FAC alleges that the trip took more           were developed, or the Eastern District of California,
than 27 hours, and that during the entire time Pinedo             because a large portion of the route that plaintiff Schilling
was in TransCor's vehicle, he was handcuffed, shackled,           traveled on when he was transported from Fairfield,
and restrained with a belly chain and chained to other            California to Las Vegas, Nevada, is in the Eastern District.
inmates in a metal cage, unable to lie down or sleep during       Alternatively, defendants contend that venue should be
the entire time of his transport. Id. ¶ 27. The FAC also          transferred to Tennessee pursuant to 28 U.S.C. § 1404(a)
alleges that Pinedo was permitted only two opportunities          because it is more convenient for the parties and witnesses.
to urinate, but could not sit to use the toilet to defecate
because TransCor personnel would not remove any of the
restraints. Id. ¶ 28. Pinedo also alleges that he was fed            A. 28 U.S.C. § 1406(a)
only three “fast food” meals, and not permitted to wash,           *3 In general, venue is covered by 28 U.S.C. § 1391.
shower or change his clothes before being delivered to            Under 29 U.S.C. 1391(b), where federal subject matter
Santa Barbara County Jail. Id. ¶ 29.                              jurisdiction is not based solely on diversity of citizenship,
                                                                  venue is proper in the following districts: (1) a judicial
The FAC alleges that plaintiff Tellez was picked up               district where any defendant resides, if all defendants
by TransCor at the Federal Penitentiary in Atwater,               reside in the same State; (2) a judicial district in which a
California. Id. ¶ 30. Tellez was transported to Clark             “substantial part of the events or omissions” giving rise to
County Detention Center in a trip that took six days,             the claim occurred, or a “substantial part of the property”
and then approximately six months later, TransCor                 that is the subject of the action is situated; or (3) if there is
transported Tellez from Clark County Detention Center             no district in which the action may otherwise be brought,
back to Atwater, California. Id. ¶ 33. The FAC alleges that       a judicial district in which any defendant may be found.
Tellez experienced conditions similar to those experienced        28 U.S.C. § 1391(b). Here, the defendants do not all reside
by Schilling and Pinedo. Id. ¶¶ 30–33.                            in the same state, 2 and there are districts in which the
                                                                  action may be brought, and thus the question is whether
Plaintiffs filed this action on behalf of a class consisting of   a “substantial part of the events or omissions” giving rise
“all pretrial detainees and prisoners who were transported        to plaintiffs' claims occurred in this district.
by TRANSCOR AMERICA, LLC, its agents and/or



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Schilling v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 3334889

2      Defendants    Brummett    and   Smith    reside   in      *4 The parties dispute how much of plaintiff Schilling's
       Oklahoma.                                                transport route went through the Northern District versus

As an initial matter, plaintiffs contend that defendants        the Eastern District . 3 The Court finds it unnecessary to
have waived an improper venue defense because Federal           resolve this factual question—which in any event cannot
Rule of Civil Procedure 12(b)(3) provides that any motion       be conclusively determined upon this record—because it is
asserting the defense of improper venue must be made            undisputed that at least some portion of Schilling's route
before pleading if a responsive pleading is allowed.            was in the Northern District. In addition, plaintiffs assert,
Plaintiffs note that TransCor filed a motion to dismiss         and defendants do not deny, that discovery has revealed
pursuant to Rule 12(b) in 2008, and that it has since           that during the class period TransCor had contracts with
appeared at three different case management conferences         seven law enforcement agencies in the Northern District
and has represented in case management conference               to transport prisoners and pretrial detainees. In contrast,
statements that “there are no issues regarding personal         TransCor has closed the Fresno “hub,” and TransCor did
jurisdiction or venue.” TransCor argues that it has not         not have any contracts to transport prisoner and pretrial
waived a venue challenge because it was only recently           detainees in the Middle District of Tennessee. Thus, it
that TransCor's counsel learned that plaintiff Schilling's      is likely that putative class members were transported
transport only traveled into the Northern District              throughout the Northern District of California. The
momentarily. Defendants also argue that defendants              Court concludes that based upon these facts, venue is
Smith and Brummett were only recently served with               proper in this District. Moreover, any suggestion by
the complaint, and that these defendants preserved their        defendants that litigating in this District is unfair or
venue objection by asserting it in their answer and by filing   burdensome is undercut by their willingness to litigate in
the instant motion.                                             the Eastern District, which is equally remote from either
                                                                Oklahoma, where the individual defendants reside, or
The Court finds that defendants Smith and Brummett              Tennessee, where TransCor is headquartered.
have not waived their venue objection since these
defendants were only recently served and have raised            3      The parties do not discuss the other named plaintiffs'
improper venue in their answer. Given the procedural                   transport routes.
history of this case and the fact that this action has been
pending since February 2008, it is a much closer call as to        B. 28 U.S.C. § 1404(a)
whether TransCor has waived its right to challenge venue.       “For the convenience of parties and witnesses, in the
However, because all defendants raise identical arguments       interest of justice, a district court may transfer any civil
regarding venue, the Court will consider the motion as to       matter to any other district or division where it might
all defendants.                                                 have been brought.” 28 U .S.C. § 1404(a). The purpose
                                                                of § 1404(a) is to “prevent the waste of time, energy,
The events or omissions on which plaintiffs' claims are         and money and to protect litigants, witnesses and the
based occurred in several judicial districts, including the     public against unnecessary inconvenience and expense.”
Northern and Eastern Districts of California, Nevada,           Van Dusen v. Barrack, 376 U.S. 612, 616, 84 S.Ct. 805,
and Tennessee. Section 1391(b) “do[es] not require              11 L.Ed.2d 945 (1964) (internal citations and quotation
that a majority of the ‘events or omissions' occur in           omitted). A motion for transfer lies within the broad
the district where suit is filed; nor that the events           discretion of the district court, and must be determined
there predominate. It is sufficient that a ‘substantial         on an individualized basis. See Jones v. GNC Franchising,
part’ occur there.” Schwarzer, Tashima & Wagstaffe,             Inc., 211 F.3d 495, 498 (9th Cir.2000).
Federal Civil Procedure Before Trial, ¶ 4:316 (2009). The
“substantiality” requirement is “intended to preserve the       To support a motion for transfer, the moving party must
element of fairness so that a defendant is not haled into a     establish: (1) that venue is proper in the transferor district;
remote district having no real relationship to the dispute.”    (2) that the transferee district is one where the action
Cottman Transmission Systems, Inc. v. Martino, 36 F.3d          might have been brought; and (3) that the transfer will
291, 294 (3d Cir.1994).                                         serve the convenience of the parties and witnesses, and
                                                                will promote the interests of justice. See Goodyear Tire
                                                                & Rubber Co. v. McDonnell Douglas Corp., 820 F.Supp.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Schilling v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 3334889

503, 506 (C.D.Cal.1992). A motion for transfer lies within       Plaintiffs state that through pre-class certification
the broad discretion of the district court, and must be          discovery they have learned that a substantial number of
determined on an individualized basis. See Jones v. GNC          the prisoners and detainees transported by TransCor were
Franchising, Inc., 211 F.3d 495, 498 (9th Cir.2000).             juveniles and state hospital inmates. Plaintiffs state that in
                                                                 preparing to move for class certification, it has come to
Defendants contend that the Middle District of Tennessee         their attention that the complaint unintentionally excludes
is more convenient because TransCor witnesses and                potential class members with timely claims. Plaintiffs
documents are located there. However, given the                  argue that there is no prejudice to defendants because
procedural posture of this case, the Court finds that            the additional class members have the same claims as the
transfer would be both inefficient and not in the interest       original class, and that the proposed amendment does not
of justice. This case has been pending since February            affect the schedule for filing and hearing the motion for
2008, the parties have engaged in motion practice, and the       class certification.
Court has held three case management conferences. Under
the current pretrial schedule, plaintiffs are scheduled to       Defendants oppose amending the class definition on
file a motion for class certification in December 2009,          several grounds. First, defendants argue that plaintiffs
and the Court will hold a hearing on the motion in               have unreasonably delayed in seeking the current
February 2010. According to plaintiffs' counsel, document        amendment, and they emphasize that plaintiffs have
discovery is virtually complete, and the parties have            long known through discovery that TransCor transported
cooperated to schedule depositions at convenient times           juveniles and state hospital inmates. However, delay alone
and places, including in Tennessee and Oklahoma. Thus,           is not a basis for denying leave to amend. See Owens v.
the only inconvenience to non-California witnesses will be       Kaiser Foundation Health Plan Inc., 244 F.3d 708, 712–
if they are required to testify at trial. Given defendants'      713 (9th Cir.2001) ( “Assuming arguendo that Kaiser
willingness to litigate in the Eastern District of California,   had unreasonably delayed the filing of the motion to
any incremental inconvenience caused by traveling to the         amend its answer, undue delay by itself is insufficient to
Northern District is marginal at best.                           justify denying a motion to amend.”) (internal citation and
                                                                 quotation omitted). Moreover, while defendants assert
 *5 Accordingly, the Court DENIES defendants' motion             that the delay is unjustified, there is no suggestion of bad
to transfer venue.                                               faith on the part of plaintiffs.

                                                                 Defendants also contend that the revised class definition
II. Plaintiffs' motion to file second amended complaint          will cause them prejudice because discovery has been
Plaintiffs seek to amend the complaint in several ways.          limited to the class period alleged in the complaint—
Plaintiffs seek to correct the name of defendant Brummett,       February 14, 2006 to February 14, 2008—and extending
and to change the place of plaintiff Schilling's residence       the class period may require that eight witnesses will
as well as the date of his transport. Plaintiffs also wish       have to be re-deposed to ascertain if TransCor's policies
to amend the definition of the class to include pretrial         and procedures were different prior to February 14,
detainees and prisoners whose claims were timely as of           2006. Defendants also assert that they will be required
February 14, 2006, despite having accrued more than              to “scour” through literally thousands of pages of
two years before plaintiffs filed their original complaint,      documents a second time if the class period is expanded.
based on the tolling provisions of California Code of            However, as plaintiffs note, defendants have not offered
Civil Procedure section 352 (limitations period tolled           any evidence in support of their speculation that the
due to the disability of minority or insanity) or 352.1          witnesses identified by defendants—all of whom are
(limitations period tolled for a maximum of two years            TransCor employees—would need to be re-deposed.
due to the disability of imprisonment). Finally, plaintiffs      Plaintiffs argue that if any witness needs to be re-
wish to allege with additional particularity the facts           deposed, that burden falls on plaintiffs, not defendants.
showing that the tolling provisions of California Code           Moreover, plaintiffs state that they believe there will be
of Civil Procedure section 352.1 apply to plaintiff Tellez.      little if any additional discovery required. Plaintiffs have
Defendants only oppose the proposed amendment to the             submitted the deposition testimony of Sondra Pedrigo,
class definition.                                                who was designated by defendants as the “person most



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Schilling v. Transcor America, LLC, Not Reported in F.Supp.2d (2009)
2009 WL 3334889

knowledgeable about any and all policies and procedures            different time period. Defendants also assert that the
                                                                   original complaint only gave them notice that plaintiffs
of TransCor relating to transportation of prisoners,” “the
                                                                   were challenging TransCor's policies and procedures from
nutrition provided to prisoners during transportation,”
                                                                   February 2006 to February 2008. These arguments are
“prisoner complaints,” etc., and who has worked for
                                                                   not persuasive. While the additional class members' claims
TransCor for eleven years. See Snell Reply Decl. Ex.
                                                                   would arise from an earlier time period, the claims are
A. During her testimony, Ms. Pedrigo testified about
                                                                   substantively similar to those of the existing putative
certain practices that have been in place since at least
                                                                   class, and defendants have not identified any meaningful
2001 (such as use of black boxes over handcuffs), and she
                                                                   difference between the pre- and post-February 2006 class
gave no indication that TransCor's policies and practices
                                                                   members. See Immigrant Assistance Project of the Los
had changed in material ways over the years. If, in
                                                                   Angeles County Federation of Labor v. INS, 306 F.3d 842,
fact, there are material differences pre-and postFebruary
                                                                   858 (9th Cir.2002) (addition of new plaintiffs who were
2006 with regard to TransCor's policies and procedures,
                                                                   similarly situated to original plaintiffs did not prejudice
defendants can easily ascertain that fact because Ms.
                                                                   defendants, claims related back). In addition, since the
Pedrigo is a TransCor employee. With regard to document
                                                                   filing of the FAC in August 2008, defendants have
discovery, plaintiffs state that in August 2008, plaintiffs
                                                                   been aware that plaintiff Tellez's claims arose in August
requested transport records from TransCor's computer
                                                                   2005, prior to the asserted class period. See FAC ¶¶
system dating back to February 2004, and that plaintiffs
                                                                   30–34 (alleging that Tellez was incarcerated at Federal
do not anticipate requiring any discovery other than
                                                                   Penitentiary in Atwater, California, and that transports
that already served or noticed prior to filing the class
                                                                   occurred in August 2005 and February 2006).
certification motion.

 *6 Defendants also argue that the proposed amendment
would be futile because the additional class members                                     CONCLUSION
will be difficult to identify, and individual tolling-
issue inquiries will predominate over common questions.            For the foregoing reasons, the Court DENIES defendants'
However, as defendants recognize in their opposition,              motion to transfer venue and GRANTS plaintiffs' motion
those are questions for class certification, and the Court         to file a second amended complaint. (Docket Nos. 69, 70).
finds it premature to resolve those questions at this stage.       Plaintiff shall file an amended complaint no later than
Defendants may renew those arguments in opposition to              October 19, 2009
class certification.
                                                                   IT IS SO ORDERED.
Finally, the parties dispute whether the proposed
amended class definition should relate back to the original
                                                                   All Citations
complaint. Defendants argue that the amendment should
not relate back because the claims of the additional               Not Reported in F.Supp.2d, 2009 WL 3334889
class members arise out of different transports in a

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

                                                              a corporation organized under California law, with its
                                                              principal place of business in California. Defendant is a
                 2013 WL 12291517
                                                              manufacturer and retailer of casual women’s apparel and
   Only the Westlaw citation is currently available.
                                                              accessories. It is undisputed that defendant is registered
    United States District Court, N.D. New York.
                                                              with the New York Secretary of State as a foreign
             Michael STARR, Plaintiff,                        corporation authorized to do business in the state. See
                        v.                                    N.Y. Business Corp. Law (“BCL”) §§ 1301 et seq.
          MICHAEL STARS, INC., Defendant.
                                                              Defendant moves to dismiss for improper venue under
                5:12-CV-860 (NAM/ATB)                         Fed.R.Civ.P. 12(b)(3), based on 28 U.S.C. § 1406(a),
                           |                                  which states: “The district court of a district in which is
                   Signed 03/21/2013                          filed a case laying venue in the wrong division or district
                                                              shall dismiss, or if it be in the interest of justice, transfer
Attorneys and Law Firms                                       such case to any district or division in which it could have
                                                              been brought.” In the alternative, defendant requests that,
Office of Howard D. Leib, Howard D. Leib, Esq., of
                                                              if the Court denies dismissal under section 1406(a), the
counsel, 1861 Hanshaw Road, Ithaca, New York 14850,
                                                              case be transferred to the Central District of California
Attorney for Plaintiff.
                                                              in the Court’s discretion “for the convenience of parties
Hancock Estabrook, LLP, Ashley D. Hayes, Esq., of             and witnesses, in the interest of justice” under 28 U.S.C.
counsel, Robert J. Thorpe, Esq., of counsel, Zachary          § 1404(a).
M. Mattison, Esq., of counsel, 1500 AXA Tower I, 100
Madison Street, Syracuse, New York 13221, and Ezra            In support of its contention that venue lies in the Northern
Brutzkus Gubner LLP, J. Alison Grabell, Esq., of counsel,     District of New York, plaintiff relies on the following
Mark D. Brutzkus, Esq., of counsel, 21650 Oxnard              allegations: defendant is authorized to do business in New
St., Suite 500, Woodland Hills, California 91367-4911,        York State; defendant sells its products on its website;
Attorneys for Defendant.                                      and nine independent retailers in the Northern District sell
                                                              defendant’s products.


     MEMORANDUM-DECISION AND ORDER
                                                                                      DISCUSSION
Honorable Norman A. Mordue, U.S. District Judge
                                                              The pertinent portions of 28 U.S.C. § 1391 provide:
 *1 In this action alleging trademark infringement,
defendant moves (Dkt. No. 13) to dismiss for improper             (b) Venue in general.—A civil action may be brought in
venue under 28 U.S.C. § 1406(a) and Fed.R.Civ.P. 12(b)            —
(3), or to transfer venue to the Central District of
California under 28 U.S.C. § 1404(a). The Court grants              (1) a judicial district in which any defendant resides,
the motion to the extent that the case is transferred to            if all defendants are residents of the State in which the
the Central District of California; the motion is otherwise         district is located; [or]
denied.
                                                                    (2) a judicial district in which a substantial part of the
                                                                    events or omissions giving rise to the claim occurred
                                                                    [.]
                    BACKGROUND
                                                                    ***
The complaint alleges jurisdiction under 15 U.S.C. §
1121(a) (granting original jurisdiction to district court         (c) Residency.—For all venue purposes—
over all actions “arising under” 15 U.S.C. Chapter 22,
                                                                    ***
“Trademarks”). Plaintiff is an individual residing in the
State of California. Defendant Michael Stars, Inc. is



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517


     (2) an entity with the capacity to sue and be              The recently-enacted subdivision (d) of section 1391
     sued in its common name under applicable law,              provides that where, as here, a defendant corporation is
     whether or not incorporated, shall be deemed to            subject to personal jurisdiction in a state having multiple
     reside, if a defendant, in any judicial district in        judicial districts, the corporation “shall be deemed to
     which such defendant is subject to the court’s             reside in any district in that State within which its contacts
     personal jurisdiction with respect to the civil action     would be sufficient to subject it to personal jurisdiction
     in question[.]
                                                                if that district were a separate State.” 1 The Court reads
     ***                                                        section 1391(d) as applying not only where personal
                                                                jurisdiction in New York is based on contacts with the
  (d) Residency of corporations in States with multiple         state, but also where, as here, it is based on implied consent
  districts.—For purposes of venue under this chapter,          under BCL § 304. Therefore, the Court must conduct
  in a State which has more than one judicial district          a personal jurisdiction analysis, treating the Northern
  and in which a defendant that is a corporation is             District as a state and defendant as a corporation that
  subject to personal jurisdiction at the time an action is     has not consented to jurisdiction here. See generally ICA
  commenced, such corporation shall be deemed to reside         Group, LLC v. Taggart Global, LLC, 2013 WL 159936,
  in any district in that State within which its contacts       *1 (E.D. Pa. Jan. 15, 2013); Schneider v. Bishop, 2012 WL
  would be sufficient to subject it to personal jurisdiction    5948465, *3 (S.D. Cal. Nov. 27, 2012); Garnet Digital,
  if that district were a separate State....                    LLC v. Apple, Inc., 2012 WL 4465260, *1 (E.D. Tex. Sept.
                                                                27, 2012).
 *2 Plaintiff relies primarily on section 1391(b)(1) venue,
arguing that defendant is deemed to reside in the Northern      1      See Federal Courts Jurisdiction and Venue
District of New York by operation of section 1391(d),
                                                                       Clarification Act of 2011, PL 112-63, 125 Stat 758,
because defendant is subject to personal jurisdiction here
                                                                       Dec. 7, 2011.
under sections 301 and/or 302(a)(1) of New York Civil
Practice Law and Rules (“C.P.L.R.”). The parties have           In arguing that defendant’s contacts with the Northern
not engaged in discovery; thus, plaintiff has only the          District of New York would be sufficient to subject it
burden of making a prima facie showing that jurisdiction        to personal jurisdiction if this district were a separate
exists, and all pleadings and affidavits are construed in his   state, plaintiff relies on two New York jurisdictional
favor. See Hoffritz for Cutlery, Inc. v Amajac, Ltd., 763       provisions: C.P.L.R. § 301 (defendant is doing business
F.2d 55, 57 (2d Cir. 1985).                                     here); and C.P.L.R. § 302(a)(1) (defendant transacts
                                                                business here and plaintiff’s cause of action arises from
Authorization to do business in New York and                    defendant’s transaction of business). If a statutory basis
designation of a registered agent for service of process        for jurisdiction exists, the Court must then consider
amount to consent to personal jurisdiction in New York          whether the exercise of jurisdiction comports with the
State. See Weisman Celler Spett & Modlin, P.C. v. Trans-        Due Process Clause of the United States Constitution. See
Lux Corp., 2012 WL 5512164, *2 (S.D.N.Y. Nov. 14,               Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158,
2012); Rockefeller Univ. v. Ligand Pharms., 581 F.Supp.2d       164 (2d Cir. 2010).
461, 467 (S.D.N.Y. 2008) (cited with approval in STX
Panocean (UK) Co., Ltd. v. Glory Wealth Shipping PTE            Plaintiff has not made a prima facie showing that
Ltd., 560 F.3d 127, 131 (2d Cir. 2009)). It is undisputed       the Northern District, if it were a state, could assert
that defendant is registered with the New York Secretary        general jurisdiction over defendant under C.P.L.R. §
of State pursuant to BCL § 1304 and is thereby authorized       301. Section 301 provides for general jurisdiction over
to do business in the state. As a result, by operation of       a foreign corporation that “does business in New York
New York law, defendant is deemed to have designated            not occasionally or casually, but with a fair measure
the New York Secretary of State as its agent for service of     of permanence and continuity.” Wiwa v. Royal Dutch
process, thus consenting to suit in New York. See BCL §         Petroleum Co., 226 F.3d 88, 95 (2d Cir. 2000) (internal
304. Defendant is subject to personal jurisdiction in New       quotes and citation omitted) (quoted in Xiu Feng Li v.
York State, based on its consent.                               Hock, 371 Fed.Appx. 171, 174 (2d Cir. 2010)). The Court
                                                                analyzes defendant’s connections to this district “not for


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

the sake of contact-counting, but rather for whether such       products. Defendant’s website, www.michaelstars.com,
contacts show a continuous, permanent and substantial           provides information about defendant’s products, lists
activity in New York.” Landoil Res. Corp. v. Alexander          defendant’s retail stores, and allows the purchase of
& Alexander Servs., Inc., 918 F.2d 1039, 1043 (2d Cir.          products online. The website shows that defendant owns
1990) (quoting Weinstein, Korn & Miller, New York Civil         eleven retail stores, none of which are located in New
Practice, ¶ 301.16, at 3-32). Among the factors bearing         York, and a seasonal store in East Hampton, Suffolk
on section 301 jurisdiction are “the existence of an office     County, New York, which is in the Eastern District
in New York; the solicitation of business in New York;          of New York. 2 Nothing in this record suggests that
the presence of bank accounts or other property in New          defendant’s online sales in this district or its sales through
York; and the presence of employees or agents in New            nine retailers in this district constitute substantial and
York.” Id. “The shipment of goods into New York does            continuous solicitation or that they constitute a significant
not ipso facto constitute ‘doing business.’ ” Beacon Enters.,   percentage of defendant’s business. Indeed, a search of
Inc. v. Menzies, 715 F.2d 757, 763 (2d Cir. 1983) (finding      defendant’s website shows that its products are carried
that defendant’s “cease and desist” letter to plaintiff and     by, inter alia, 91 independent retailers in New York
an unspecified number of mail order sales of defendant’s        State; 150 in California; 70 in Florida; 60 in New Jersey;
products in New York are insufficient to satisfy the “doing     58 in Illinois; 46 in Massachusetts; 36 in Alabama; 36
business” test). Solicitation of business does not satisfy      in Georgia; 26 in Michigan; 23 in Connecticut, 22 in
section 301 unless it is “substantial and continuous,”          Arizona; and 19 in Maryland. Thus, the independent
and “defendant engages in other activities of substance         retailers offering defendant’s products in the Northern
in the state.” Landoil, 918 F.2d at 1043 (citing Beacon,        District of New York amount to less than 1.5% of the
715 F.2d at 763); accord Xiu Feng Li, 371 Fed.Appx.             independent retailers throughout the nation that offer
at 174-75. Courts generally hold that the fact that an          its products. Defendant also sells its products through
out-of-state corporation has a website accessible in New        department stores such as Bloomingdale’s, and online sites
York—even one from which internet users can purchase            such as www.bloomingdales.com, www.nordstrom.com,
products to be shipped into the state—is insufficient           www.zappos.com and www.amazon.com. This Court
to confer section 301 jurisdiction unless the website is        holds that internet sales on websites available throughout
“purposefully directed towards” the state or amounts to         the nation, and the location in the Northern District of
solicitation of “substantial amounts of business from the       New York of a minuscule proportion of the independent
state on a continuous basis.” Biro v. Nast, 2012 WL             retailers that carry defendant’s products, without more,
3262770, *5-6 (S.D.N.Y. Aug. 10, 2012); accord Holey            do not support a finding of solicitation of substantial
Soles Holdings, Ltd. v. Foam Creations, Inc., 2006 WL           amounts of business on a continuous basis sufficient to
1147963, *4 (S.D.N.Y. May 1, 2006). As the Southern             satisfy section 301. As the Holey Soles court observed,
District observed: “If such a website gave rise to general      to hold otherwise would mean that “millions of retailers
jurisdiction, then millions of retailers located throughout     located throughout the globe could be haled into New
the globe could be haled into New York courts for any           York courts for any claim brought against them by any
claim brought against them by any party; such a finding         party.” Plaintiff has failed to make a prima facie showing
would contravene the purposefully narrow reach and              that section 301 jurisdiction would exist in the Northern
long-standing stringent application of C.P.L.R. § 301.”         District so as to support venue here.
Holey Soles, 2006 WL 1147963 at *4.
                                                                2      According to defendant, less than four percent of
 *3 Plaintiff does not claim that defendant has a retail
                                                                       its total national United States sales from January
store, office, bank account, property, employee, or agent
                                                                       1, 2011 through June 30, 2012 was derived from
in the Northern District. Plaintiff does not allege any                sales to customers in the State of New York, with
contacts in this district except the following: solicitation           a vast majority of those sales being in the New
of sales through a website accessible in every district in             York City area and from its seasonal store in East
the country; the possibility that, through the website,                Hampton. Defendant also submits evidence that it
defendant may have sold and shipped products to                        has conducted a review of its internet sales records
consumers in the Northern District; and the fact that                  and has not identified any internet sales to customers
nine independent retailers in this district carry defendant’s          in the Northern District of New York. Defendant




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

       adds: “To the extent any of those sales may have been     RV, 2010 WL 5391535, *5-6 (N.D.N.Y. Dec 21, 2010);
       made to customers in the Northern District of New         Research Foundation of State Univ. of N.Y. v. Bruker
       York, they would have been de minimis.” Defendant’s       Corp., 2010 WL 981304, *6 (N.D.N.Y. 2010) (citing
       evidence is consistent with record before the Court.      cases). Retail sales of a defendant’s products in the state
       Because the parties have not engaged in discovery,
                                                                 may constitute transaction of business here, depending on
       however, plaintiff is at a disadvantage in this regard.
                                                                 the underlying business arrangement. See generally Iovate
       The Court need not rely on this evidence to decide this
                                                                 Health Sciences, Inc. v. Masuda, 2009 WL 2878526, *3
       motion.
                                                                 (W.D.N.Y. Sept. 2, 2009).
The Court next considers “transaction of business”
jurisdiction under C.P.L.R. § 302(a)(1), which provides:          *4 In support of his assertion that defendant transacts
                                                                 business in the Northern District of New York within
  (a) ... As to a cause of action arising from any of the
                                                                 the meaning of C.P.L.R. § 302(a)(1), plaintiff relies on
  acts enumerated in this section, a court may exercise
                                                                 the facts that nine independent retailers offer defendant’s
  personal jurisdiction over any non-domiciliary, or his
                                                                 products in this district, and that defendant operates
  executor or administrator, who in person or through an
                                                                 a website accessible to internet users anywhere, from
  agent:
                                                                 which a resident of the Northern District can order
     1. transacts any business within the state or contracts     defendant’s products for shipment into this district.
     anywhere to supply goods or services in the state[.]        Defendant submits evidence that it has reviewed its
                                                                 internet sales records and has not been able to identify
To evaluate specific jurisdiction under this section, the        internet sales to customers in the Northern District. 3
Court must decide “(1) whether the defendant ‘transacts          The nature of defendant’s business arrangement with
any business’ in New York and, if so, (2) whether this           the independent retailers in this district is undisclosed.
cause of action ‘aris[es] from’ such a business transaction.”    Evidence regarding these matters is in defendant’s control,
Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d            and plaintiff has not had an opportunity for discovery. In
Cir. 2007) (citing Deutsche Bank Sec., Inc. v. Montana           the absence of discovery on the issue, the Court cannot
Bd. of Invs., 7 N.Y.3d 65, 71 (2006)). Courts consider the       determine whether venue in the Northern District of New
totality of the defendant’s activities within the forum in       York would be proper on the ground that section 302(a)
determining whether a defendant has transacted business          (1) jurisdiction would exist here if this district were a state.
here. Id. A defendant need not be physically present in
New York to transact business here under section 302(a)          3      Plaintiff’s evidence that, after defendant made the
(1), as long as it engages in “purposeful activities” through
                                                                        instant motion, plaintiff’s counsel ordered an item
which it “avails itself of the privilege of conducting
                                                                        from defendant’s website that was shipped into the
activities within the ... State, thus invoking the benefits
                                                                        Northern District of New York does not aid plaintiff
and protections of its laws.” Fischbarg v. Doucet, 9                    in establishing that venue was proper at the time the
N.Y.3d 375, 380 (2007) (citations and internal quotation                complaint was filed.
marks omitted). In the context of internet commerce, the
                                                                 Assuming that a venue inquiry under 28 U.S.C. § 1391(d)
Second Circuit has held that “the single act of an out-
                                                                 requires a due process analysis, the Court notes that,
of-state defendant employee shipping an item into New
                                                                 in the absence of discovery, the record does not enable
York, combined with his employer’s extensive business
                                                                 it to determine whether the exercise of jurisdiction over
activity involving New York” demonstrates transaction
                                                                 defendant would offend the Due Process Clause. The due
of business under section 302(a)(1). Chloé, 616 F.3d at
                                                                 process analysis has two components “(1) the minimum
165. Because it found additional activity in New York,
                                                                 contacts inquiry and (2) the reasonableness inquiry.”
the Chloé court did not decide whether a single act of
                                                                 Chloé, 616 F.3d at 171. The minimum contacts inquiry,
shipping an item into New York could be sufficient,
                                                                 which concerns whether defendant has purposely availed
without more, to support section 302(a)(1) jurisdiction.
                                                                 itself of the privilege of conducting activities within the
Id. at 170. District courts following Chloé generally
                                                                 forum state, thus invoking the benefits and protections of
hold that section 302(a)(1) jurisdiction in internet sales
                                                                 its laws, id., would involve essentially the same issues as the
cases requires additional contacts beyond a single sale
                                                                 transaction of business inquiry under C.P.L.R. § 302(a)
into New York. See, e.g., RVDirect.com v. Worldwide
                                                                 (1). The second component, the reasonableness inquiry,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

depends on whether the exercise of jurisdiction “offend[s]      *5 The Court now proceeds to set forth its analysis of the
traditional notions of fair play and substantial justice”      factors bearing on a discretionary transfer under section
such that it is not reasonable under the Due Process           1404(a). As the Second Circuit explains:
Clause. Id. at 173. Among the factors to be considered are
the burden on the defendant, the interests of the forum
State, and the plaintiff’s interest in obtaining relief. The               District courts have broad discretion
present record contains insufficient information regarding                 in making determinations of
these issues.                                                              convenience under Section 1404(a),
                                                                           and notions of convenience and
Plaintiff also argues that the Court has venue under 28                    fairness are considered on a case-
U.S.C. § 1391(b)(2), on the ground that the Northern                       by-case basis. Some of the factors
District of New York is “a judicial district in which a                    a district court is to consider are,
substantial part of the events or omissions giving rise to                 inter alia: (1) the plaintiff’s choice
the claim occurred.” Plaintiff’s allegations do not support                of forum, (2) the convenience of
venue under this provision.                                                witnesses, (3) the location of relevant
                                                                           documents and relative ease of
Having found that the present record contains insufficient                 access to sources of proof, (4) the
information to enable the Court to decide whether section                  convenience of parties, (5) the locus
302(a)(1) jurisdiction would exist if the Northern District                of operative facts, (6) the availability
of New York were a state, the Court turns to consider                      of process to compel the attendance
whether to direct discovery on the question of whether                     of unwilling witnesses, [and] (7) the
venue here is proper. Under the circumstances of this                      relative means of the parties.
case, if defendant were to demonstrate after discovery that
venue here was improper, the Court would not dismiss
the case, but would transfer it to the Central District        D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106-07
of California in the interest of justice, as permitted by      (2d Cir. 2006) (citations and internal quote omitted). As
28 U.S.C. § 1406(a). It is undisputed that venue would         a general rule, a plaintiff’s choice of forum “is entitled
be proper in the Central District of California, where         to significant consideration and will not be disturbed
plaintiff resides and defendant maintains its principal        unless other factors weigh strongly in favor of transfer.”
place of business. Transfer rather than dismissal would        Hershman v. UnumProvident Corp., 658 F.Supp.2d 598,
benefit plaintiff, who would be spared the necessity of        601 (S.D.N.Y. 2009) (quoting Royal & Sunalliance v.
refiling the action, and it would not prejudice defendant,     British Airways, 167 F.Supp.2d 573, 576 (S.D.N.Y. 2001));
which acknowledges that venue in the Central District of       see also Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508
California would be proper.                                    (1947) (“[U]nless the balance is strongly in favor of the
                                                               defendant, the plaintiff’s choice of forum should rarely be
On the other hand, if the Court were to find after             disturbed.”). The level of deference given to a plaintiff’s
discovery that venue here was proper, the Court would          choice of forum depends, however, “on the bona fide
then consider whether to grant defendant’s request for a       connection the plaintiff has with that forum.” Pollux
discretionary transfer to the Central District of California   Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 71
“[f]or the convenience of parties and witnesses, in the        (2d Cir. 2003). To overcome the presumption in favor of
interest of justice” under 28 U.S.C. § 1404(a). As explained   a plaintiff’s choice of forum, the defendant “must make
below, upon an analysis of the factors bearing on a            a clear showing that the proposed transferee district is
section 1404(a) transfer, the Court concludes that it would    a more convenient one, and that the interests of justice
exercise its discretion to grant such a transfer. Plainly,     would be better served by a trial there.” Hershman, 658
then, discovery on the question of venue is pointless, since   F.Supp.2d at 601 (citation and internal quotation marks
the case will be transferred regardless of the outcome of      omitted).
discovery. Therefore, the Court transfers the case without
ordering venue discovery.                                      Regarding the convenience of witnesses, defendant
                                                               submits a declaration from Jeffrey Paul Busse, its


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     5
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

Controller, stating that it expects to call the following
witnesses, all of whom are located in the Central                Regarding the locus of operative facts, plaintiff argues
District of California: defendant’s President Michael            that, inasmuch as he has shown that defendant has offered
Cohen; defendant’s Controller Mr. Busse; defendant’s             infringing products for sale in this district, the locus
Vice President of Human Resources Jennifer Needham;              of operative facts favors him. Defendant’s products are
defendant’s former CEO Michael Rosen; a former officer           sold in many other districts, as well, however, including
of defendant Simon Cohen; and defendant’s former                 the Central District of California. Moreover, defendant’s
Director of Licensing, Jennifer Gross. Busse’s declaration       business is located in the Central District of California,
briefly summarizes the testimony each witness is expected        and plaintiff resides there. The locus of operative facts
to give. Plaintiff points out that three of defendant’s          favors defendant.
witnesses are its officers and employees, and argues that
their convenience should not be given great weight. The          With respect to the availability of process to compel
other three of defendant’s witnesses are former officers         the attendance of unwilling witnesses, defendant has
or employees, to whom this argument would not apply.             identified three non-party witnesses, all of whom could be
In any event, plaintiff makes no showing whatsoever that         compelled to attend in the Central District of California
the convenience of any of his witnesses would favor the          but not in the Northern District. The unidentified non-
Northern District of New York. Plaintiff states only that        party witnesses whom plaintiff may call are located in New
he expects to call witnesses located in New Jersey and/          Jersey and/or North Carolina; their attendance cannot be
or North Carolina. Moreover, plaintiff does not name             compelled in either the Northern District of New York
these witnesses or set forth the testimony which they are        or the Central District of California. Plaintiff has not
expected to give. The convenience of witnesses weighs            identified a single witness whose attendance could be
heavily in defendant’s favor.                                    compelled in the Northern District. This factor strongly
                                                                 favors defendant.
 *6 As for the location of relevant documents and relative
ease of access to sources of proof, defendant argues that        Plaintiff offers mere speculation that judicial economy and
this factor favors transfer, because all of defendant’s          trial efficiency favor the Northern District of New York.
documents are in the Central District of California.             Defendant points to United States Government statistics
Plaintiff does not contend that documents and sources            showing that, due to overcrowding of the Northern
of proof are located in the Northern District; rather, he        District’s docket, the average time from filing of a civil
argues that in this digital age the factor is neutral. This      action until trial is 35.6 months, while the Central District
factor favors defendant.                                         of California’s average time from filing to trial is 20.1
                                                                 months. This factor favors defendant.
The convenience of the parties clearly will be served by
transfer to the Central District of California, inasmuch         On consideration of the relevant factors, the Court finds
as both plaintiff and defendant are located there. As            that notions of convenience and fairness heavily favor
noted, the level of deference given to a plaintiff’s choice of   transfer to the Central District of California. Defendant
forum depends “on the bona fide connection the plaintiff         has made a clear showing that the Central District of
has with that forum.” Pollux Holding, 329 F.3d at 71             California is a more convenient venue for the parties
(“[W]hen a plaintiff sues in his home forum, that choice         and witnesses, and that the interests of justice would be
is generally entitled to great deference, because it is          better served by a trial there, thus carrying its burden
presumed to be convenient.” (citation omitted)). Here,           of overcoming the presumption in favor of plaintiff’s
although plaintiff evidently prefers the Northern District       choice of venue. Plaintiff offers no reason why transfer
to his home district, his submissions are devoid of any          to his home venue would be inconvenient or unfair.
showing that he has a bona fide connection with the              Accordingly, the defendant’s motion to transfer venue
Northern District, and his choice is not entitled to strong      to the Central District of California is granted under 28
deference. Plaintiff presents no explanation why being           U.S.C. §§ 1404(a) and 1406(a).
required to attend trial in the district in which he resides
would be inconvenient or unfair. The convenience of the
parties heavily favors defendant.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Starr v. Michael Stars, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12291517

                     CONCLUSION                                 Central District of California; the motion is otherwise
                                                                denied.
*7 It is therefore
                                                                IT IS SO ORDERED.
ORDERED that defendant’s motion (Dkt. No. 13) is
granted to the extent that the case is transferred to the
                                                                All Citations

                                                                Not Reported in Fed. Supp., 2013 WL 12291517

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

                                                             over $1 million from a fund established by federal statute
                                                             to compensate victims of terrorists acts. Under that
                 2017 WL 7411022
                                                             statutory provision, attorneys representing victims eligible
   Only the Westlaw citation is currently available.
                                                             for compensation from the fund are entitled to charge a
    United States District Court, N.D. New York.
                                                             fee of up to twenty-five percent of the amount recovered.
           Joseph STERN, et al., Plaintiffs,                 It is the recovery of this attorney's fee that forms the basis
                       v.                                    for the instant dispute.
       WESTERMAN BALL EDERER MILLER
                                                             This action was initially commenced in New York State
       & SHARFSTEIN, LLP, et al., Defendants.
                                                             court, but was subsequently removed by two defendants
        Civil Action No. 1:17-CV-0034 (FJS/DEP)              to this court. Currently pending before the court are two
                             |                               motions. In the first, plaintiffs seek an order remanding
                    Signed 03/23/2017                        the matter to state court, arguing that, despite the federal
                                                             underpinnings of the legal proceedings leading to the
Attorneys and Law Firms                                      Stern Family's recovery, the issues now being litigated
                                                             are inherently matters of state concern, relating to the
FOR PLAINTIFFS: ROSENBLUM & PARTNERS,                        appropriate allocation of attorney's fees and the existence
LLP, OF COUNSEL: SANFORD ROSENBLUM,                          of charging liens against any recovery by the Stern Family.
ESQ., RICHARD B. ANCOWITZ, ESQ., 110 Great
                                                             Plaintiffs also argue that defendants' removal to federal
Oaks Blvd., Albany, NY 12203.                                court was procedurally improper because it was not
                                                             sought on behalf, or with the consent, of all defendants
FOR DEFENDANT TOLCHIN: THE BERKMAN
                                                             served in the action. Defendants have opposed plaintiffs'
LAW OFFICE, LLC, OF COUNSEL: ROBERT J.
                                                             motion to remand, and have moved for an order finding
TOLCHIN, ESQ., 111 Livingston Street, Suite 1928,
                                                             that venue is improper in this district and directing that
Brooklyn, NY 11201.
                                                             the action be transferred to the United States District
FOR MINTZ LEVIN DEFENDANTS: MINTZ LEVIN                      Court for the District of Columbia, where the judgment
COHN FERRIS GLOVSKY AND POPEO PC, OF                         awarding the Stern Family damages was entered. For
COUNSEL: DOMINIC J. PICCA, ESQ., 666 Third                   the reasons set forth below, I recommend that plaintiffs'
Avenue, New York, NY 10017.                                  motion to remand be granted, and defendants' motion be
                                                             denied as moot.
FOR    DEFENDANT          WESTERMAN  BALL
EDERER MILLER & SHARFSTEIN, LLP:
WESTERMAN BALL EDERER MILLER ZUCKER                          I. BACKGROUND 1
& SHARFSTEIN, LLP, OF COUNSEL: LAURA A.                      1     The following recitation of facts is drawn principally
GILLEN, ESQ., JEFFREY A. MILLER, ESQ., 1201                         from plaintiffs' complaint. Dkt. No. 2.
RXR Plaza, Uniondale, NY 11556.
                                                             A tragic terrorist bombing that occurred on July 30,
                                                             1997, in Jerusalem, Israel, and killed Leah Stern serves
                                                             as the genesis for this action. Dkt. No. 2 at 3; Dkt. No.
       REPORT AND RECOMMENDATION
                                                             12-5 at 8. 2 Since that time, the Stern Family has been
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE                      engaged in litigation to pursue damage claims against the
JUDGE                                                        Republic of Iran, at whose direction the bombing took
                                                             place. See generally Dkt. No. 2. To that end, the Stern
 *1 This is an action in which the plaintiffs seek court     Family entered into a written retainer agreement with
guidance concerning entitlement to attorney's fees for       defendant Westerman Ball Ederer Miller & Sharfstein,
representing plaintiffs Joseph Stern, Shaul Stern, and       LLP (“Westerman”), on or about May 11, 2000, to
Yocheved Kushner (collectively the “Stern Family”)
                                                             represent them in the matter. 3 Dkt. No. 2 at 6-7; Dkt. No.
in their efforts to recover damages resulting from the
                                                             12-1 at 4-5; Dkt. No. 12-5 at 8-9; Dkt. No. 12-6 at 32-34.
death of their mother, Leah Stern, in 1997 during a
                                                             The retainer agreement stated that defendant Nitsana
terrorist attack. The Stern Family has now recovered


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

Darshan-Leitner & Associates (“Darshan-Leitner”), an
Israeil law firm, had been retained to assist defendant        In or about November 2003, defendant Westerman
                                                4
Westerman in representing the Stern Family. Dkt. No.           withdrew from representation of the Stern Family after
2 at 7; Dkt. No. 12-5 at 9. The retainer agreement also        certain conflicts of interest between defendants Darshan-
reflects that defendants Westerman and Darshan-Leitner         Leitner and Westerman surfaced and could not be
were to receive thirty-three percent of any recovery by the    resolved. Dkt. No. 2 at 9; Dkt. No. 12-5 at 10. Thereafter,
Stern Family up to the first $10 million, and eight percent    the judgment secured on behalf of the Stern Family
of any sum recovered over that amount. See Dkt. No. 12-6       languished, uncollected, for a period of five years. Dkt.
at 35.                                                         No. 2 at 10.


2                                                              On May 9, 2008, the Stern Family entered into a retainer
       Many of the documents submitted by plaintiffs in
                                                               agreement with defendant Darshan-Leitner and the law
       support of their motion to remand, including Dkt.
       No. 12-5, are duplicative of those submitted in         firm of Jaroslawicz and Jaros, 5 providing for legal
       opposition to defendants' motion to change venue.       representation to enforce the judgment against reported
       For the sake of simplicity, where duplicates exist      assets of the Republic of Iran held by UBS AG. Dkt. No.
       in the record, I have cited only to those exhibits      2 at 10; Dkt. No. 12-5 at 10-11; Dkt. No. 12-7 at 46-47.
       submitted in connection with plaintiffs' motion to      That retainer agreement was signed by defendant Robert
       remand.                                                 Tolchin (“Tolchin”) on behalf of Jaroslawicz and Jaros.
3      The retainer agreement was subsequently modified on
                                                               Dkt. No. 2 at 10. The retained attorneys thereafter took
       July 10, 2001. Dkt. No. 12-6 at 35-37.                  steps to enforce the judgment to no avail. 6 Dkt. No. 2 at
4                                                              10.
       A legal representation and fee-sharing agreement
       governing their joint representation of the Stern
                                                               5      Jaroslawicz and Jaros is not a party to this action.
       Family was executed by defendants Darshan-Leitner
       and Westerman in late February or early March 2000.     6      The measures taken by defendant Tolchin and
       Dkt. No. 12-6 at 39-41.
                                                                      others on behalf of the Stern Family following their
 *2 After engaging local counsel in Washington, D.C.,                 retention in 2008 are briefly outlined in defendants'
defendant Westerman commenced an action on behalf                     memorandum in support of their motion to change
of the Stern Family in the United States District Court               venue. Dkt. No. 6 at 2. Although that memorandum is
for the District of Columbia pursuant to the Foreign                  not sworn, and thus does not constitute evidence, the
Sovereign Immunities Act of 1986, 28 U.S.C. §§ 1330,                  court is permitted to take judicial notice of defendant
1441, 1602-1611, seeking compensation for the injuries                Tolchin's attempt to enforce the judgment in Stern v.
                                                                      Islamic Rep. of Iran, 73 F. Supp. 3d 46 (D. D.C. 2014),
to and death of Leah Stern. Dkt. No. 2 at 8; Dkt.
                                                                      aff'd, Weinstein v. Islamic Rep. of Iran, 831 F.3d 470
No. 12-1 at 5; Dkt. No. 12-5 at 9; Dkt. No. 12-7 at
                                                                      (D.C. Cir. 2016). Fed. R. Evid. 201; see also Kramer v.
2-21. The defendants in that action, which included the
                                                                      Time Warner Inc., 937 F.2d 767m 774 (2d Cir. 1991)
Republic of Iran and other related parties, failed to answer          (“[C]ourts routinely take judicial notice of documents
the plaintiffs' complaint, resulting in the entry of their            filed in other courts ... to establish the fact of such
default on February 13, 2002. Dkt. No. 2 at 8; Dkt. No.               litigation and related filings.”).
12-1 at 5; Dkt. No. 12-5 at 9. Following the submission
                                                               On April 2, 2015, the Stern Family retained Kreindler
of evidence, District Judge Royce C. Lamberth issued
                                                               and Kreindler LLP (“Kreindler”) and the Silverman Law
a decision and order on July 17, 2003, awarding $1
                                                               Firm PLLC (“Silverman”) to represent them in their
million in compensatory damages for Leah Stern's pain
                                                               continuing efforts to enforce their judgment. Dkt. No. 2
and suffering prior to her death, and $3 million to each
                                                               at 10-11; Dkt. No. 12-5 at 11; Dkt. No. 12-7 at 49-51.
of the four members of the Stern Family, for a total
                                                               Kreindler subsequently engaged the Perles Law Firm, P.C.
compensatory damage award of $13 million against all
of the defendants. Dkt. No. 2 at 8-9; Dkt. No. 12-6 at         (“Perles”), to assist in that regard. 7 Dkt. No. 2 at 11.
12-13; Dkt. No. 25-1 at 25-30. The court also awarded          Kreindler and Silverman were subsequently discharged by
punitive damages in the amount of $300 million against         the Stern Family in June 2016. Id. at 11.
the individual defendants. Dkt. No. 12-6 at 13.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

7      Kreindler, Silverman, and Perles were all named as
                                                                 II. PROCEDURAL HISTORY
       defendants in plaintiffs' complaint, but have been
                                                                 This action was filed on or about December 14, 2016,
       dismissed from this action by stipulation. Dkt. No.
       19.
                                                                 in Albany County Supreme Court, by the Stern Family
                                                                 and Attorneys Ancowitz and Rosenblum. Dkt. No. 1 at
In December 2015, hope for at least partial recovery of the      2. Named as defendants in plaintiffs' complaint are (1)
2003 judgment was provided to the Stern Family and other         Westerman; (2) Darshan-Leitner; (3) Greenberg Traurig,
victims of state-sponsored terrorism through passage of          LLP; (4) Kreindler; (5) Silverman; (6) Perles; (7) Mitz
the Justice for United States Victims of State Sponsored         Levin, LLP, and its successor, Mintz Levin Cohn Ferris
Terrorism Fund Act (“USVSST”), 42 U.S.C. § 10609.                Glovsky and Popeo, PC (collectively referred to as
Dkt. No. 2 at 12; Dkt. No. 12-5 at 12. The USVSST was            “Mintz”); (8) Tolchin; and (9) Raines Feldman LLP. Dkt.
enacted to create a fund to compensate victims of state-         No. 2 at 4-6.
sponsored terrorism. Dkt. No. 2 at 12. Victims, like the
Stern Family, with judgments against state-sponsors of           In their complaint, plaintiffs request judgment
terrorism, such as the Republic of Iran, are eligible to file    adjudicating the rights of the parties to monies that have
claims for recovery of fund moneys in accordance with the        now been received by the Stern Family pursuant to the
USVSST. 42 U.S.C. § 10609(c)(1). According to defendant          USVSST, and declaring that none of the defendants have
Tolchin, a Special Master has been appointed to oversee          a claim of entitlement to, or a charging lien against, that
the administration of the USVSST fund pursuant to 42             recovery. Dkt. No. 2 at 16-18. Following commencement
U.S.C. § 10609(b). Dkt. No. 6 at 2-3.                            of the action, an order was issued by New York State
                                                                 Supreme Court Justice Christina L. Ryba on January
 *3 In or about August 2016, the Stern Family retained           10, 2017, directing defendants to show cause why the
plaintiffs Richard B. Ancowitz, Esq., and Sanford                court should not grant the relief requested, and setting the
Rosenblum, Esq., two attorneys with offices in Albany            matter down for a hearing. Dkt. No. 12-5 at 1-4.
County, New York, to represent them in their efforts to
enforce their judgment pursuant to the USVSST. 8 Dkt.            The action was removed to this court on January 10, 2017.
No. 12-5 at 11; Dkt. No. 12-6 at 23. With the assistance         Dkt. No. 1. The removal notice was signed by defendant
of Attorneys Ancowitz and Rosenblum, the Stern Family            Tolchin and by Dominic Picca, Esq., an attorney with
applied to the USVSST fund on October 6, 2016, for               defendant Mintz. Id. at 3-4. A consent to the removal was
recovery. Dkt. No. 2 at 15. Attorneys Ancowitz and               subsequently filed on behalf of defendant Westerman on
Rosenblum contend that their efforts to make an earlier          January 25, 2017. 10 Dkt. No. 17.
application on behalf of the Stern Family were hindered
by defendants—principally defendant Tolchin—through              10     A declaration from Attorney Picca was filed on
their failure to provide vital information necessary to
                                                                        February 10, 2017, confirming that defendant Mintz
make and support the Stern Family's claim. 9 Id. at                     joined in the notice of removal and “continued to
13. According to defendant Tolchin, plaintiffs' USVSST                  consent to removal.” Dkt. No. 20.
application has been accepted by the Special Master, Dkt.
                                                                 On January 12, 2017, defendant Tolchin filed a motion
No. 6 at 2-3, and the parties recently represented to the
                                                                 seeking a transfer of this action to the United States
court that plaintiff Ancowitz has now received the funds
                                                                 District Court for the District of Columbia. Dkt. Nos. 5-7.
from the USVSST fund on behalf of the Stern Family.
                                                                 Plaintiff subsequently moved, on January 18, 2017, for an
Dkt. Nos. 32, 33.
                                                                 order remanding the action to New York State Supreme
                                                                 Court. Dkt. No. 12. Both motions are opposed. Dkt. Nos.
8      Plaintiffs' complaint does not specify precisely when     21, 23. The pending motions have been referred to me by
       those attorneys were retained by the Stern Family.        Senior District Judge Frederick J. Scullin for the issuance
       Dkt. No. 2 at 11.
                                                                 of a report and recommendation pursuant to 28 U.S.C. §
9      Plaintiffs do not allege that the Stern Family suffered   636(B)(1)(b). 11 Dkt. No. 14. Oral argument in connection
       any prejudice as a result of defendant Tolchin's          with the parties' motions was heard on February 27, 2017,
       alleged failure to cooperate.                             at which time decision was reserved.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

11     The referral by Judge Scullin references only the            joined and served must join in or consent to the removal
       motion to remand. Dkt. No. 14. Ordinarily, a                 of the action.
       motion to transfer venue would fall within my non-
       consensual jurisdiction. See, e.g., Salzman v. Travelers
                                                                    (B) Each defendant shall have 30 days after receipt by
       Home & Marine Ins. Co., No. 16-CV-4008, 2016 WL              or service on that defendant of the initial pleading or
       3951206, at *1 (S.D.N.Y. July 20, 2016). In light            summons described in paragraph (1) to file the notice
       of the interplay between the two motions, however,           of removal.
       and my recommendation that the motion to remand
       be granted and the motion for a change of venue              (C) If defendants are served at different times, and a
       be denied as moot, I have formatted this opinion             later-served defendant files a notice of removal, any
       as a report and recommendation addressing both               earlier-served defendant may consent to the removal
       motions. See Williams v. Beemiller, Inc., 527 F.3d           even though that earlier-served defendant did not
       259, 266 (2d Cir. 2008) (“A motion to remand is not          previously initiate or consent to removal.
       a ‘pretrial matter’ under [28 U.S.C.] § 636(b)(1)(A),
       and a magistrate judge presented with such a motion        28 U.S.C. § 1446.
       should provide a report and recommendation to the
       district court[.]”).                                       In this case, defendant Tolchin was served on December
                                                                  20, 2016. Dkt. No. 1 at 2. He thereafter filed a notice of
III. DISCUSSION                                                   removal to federal court on January 10, 2017, and thus
                                                                  within the thirty-day period allotted by section 1446(b)
  A. Motion to Remand 12                                          (1). Plaintiffs do not contest the timeliness of defendant
12     The parties agree that the court should address            Tolchin's notice of removal. See generally Dkt. No. 12-2.
       plaintiffs' remand motion first before turning to
       defendants' motion to transfer venue.                      The so-called “rule of unanimity,” which was originally
                                                                  created under the common law and later loosely woven
 *4 Plaintiffs contend that this action should be remanded
                                                                  into a 2011 amendment of section 1446, requires that
because (1) the removal was procedurally improper and
                                                                  the remaining defendants “who have been properly joined
(2) federal question jurisdiction, which served as the
                                                                  and served must join in or consent to the removal of
predicate for defendants' removal notice, does not exist.
                                                                  the action.” 28 U.S.C. § 1446(b)(2)(A) (emphasis added).
Dkt. No. 12-2 at 4-10.
                                                                  Significantly, section 1446(b)(2)(C) sets no time limit for
                                                                  an earlier-served defendant to file its consent after the
                                                                  notice of removal is filed by the later-served defendant.
                 1. The Rule of Unanimity                         See 28 U.S.C. § 1446(b)(2)(C) (“If defendants are served at
                                                                  different times, and a later-served defendant files a notice
Removal of an action to federal court is governed by 28
                                                                  of removal, any earlier-served defendant may consent to
U.S.C. § 1446. In relevant part, that statute provides as
                                                                  the removal even though that earlier-served defendant did
follows:
                                                                  not previously initiate or consent to removal.”).
  (b) Requirements; generally.—(1) The notice of
  removal of a civil action ... shall be filed within 30 days     At the time defendant Tolchin filed the notice of
  after the receipt by the defendant, through service or          removal, four other defendants had been served, including
  otherwise, of a copy of the initial pleading setting forth      defendants Kreindler, Silverman, Westerman, and Mintz.
  the claim for relief upon which such action ... is based,       Dkt. No. 12-8. Because Kreindler and Silverman are no
  or within 30 days after the service of summons upon the         longer parties to this action, their consent is immaterial.
  defendant if such initial pleading has then been filed in       Dkt. No. 19. As for defendant Mintz, it was served with
  court and is not required to be served on the defendant,        a summons and complaint on December 15, 2016, Dkt.
  whichever period is shorter.                                    No. 12-8 at 2, and it joined defendant Tolchin's notice of
                                                                  removal. Dkt. No. 1 at 4. In addition, defendant Mintz
  (2)(A) When a civil action is removed solely under              later filed a declaration reaffirming its consent to removal.
  section 1441(a), all defendants who have been properly          Dkt. No. 20. Defendant Westerman filed its notice of
                                                                  consent to removal on January 25, 2017. Dkt. No. 17.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

                                                                 U.S.C. § 1331, which provides that “[t]he district courts
 *5 As for the remaining defendant in this matter,               shall have original jurisdiction of all civil actions arising
defendant Darshan-Leitner, there is no proof in the record       under the Constitution, laws, or treaties of the United
that service upon that defendant has been effectuated.           States.” 28 U.S.C. § 1331; see Debevoise v. Rutland Ry.
Although plaintiffs contend that defendant Darshan-              Corp., 291 F.2d 379, 380 (2d Cir. 1961) (“Under the
Leitner was served the state court summons, complaint,           removal statue, where there is no diversity, a defendant's
and order to show cause issued by the New York State             power to remove turns upon whether the plaintiff's claim
Supreme Court Justice Ryba by Federal Express, Dkt.              arises under federal law within the meaning of [section]
No. 27 at 6, Dkt. No. 27-1, such service of process              1331.” (citation omitted)).
does not comply with New York Civil Practice and Law
(“CPLR”) § 312-a, which provides for service by mail.            Federal district courts are courts of limited jurisdiction.
Specifically, section 312-a(a) permits, as an alternative        Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365,
to the methods of personal service prescribed by the             374 (1978). In accepting matters for adjudication, district
CPLR, service of the summons and complaint to be                 courts must ensure that the subject matter requirement is
“served by the plaintiff ... by first class mail ..., together   met, and they may raise the question of jurisdiction sua
with two copies of a statement of service by mail and            sponte at any point in the litigation. Transatlantic Marine
acknowledgement of receipt.” N.Y. C.P.L.R. § 312-a(a).           Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace
There is no evidence before the court that plaintiffs mailed     Young Inc., 109 F.3d 105, 107 (2d Cir. 1997). A party
defendant Darshan-Leitner a statement of service by mail         seeking to invoke the jurisdiction of a federal court must
and/or an acknowledgement of receipt. Dkt. No. 27-1.             shoulder the burden of demonstrating that its claims are
Moreover, service of process by mail is not complete             properly brought in that forum. McNutt v. Gen. Motors
until “the date the signed acknowledgement of receipt is         Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936); see
mailed or delivered to the sender.” N.Y. C.P.L.R. § 312-         also Gonzalez v. Red Hook Container Terminal LLC, No.
a (b). There is no evidence that plaintiffs have received        16-CV-5104, 2016 WL 7322335, at *1 (E.D.N.Y. Dec.
the signed acknowledgment of receipt from defendant              15, 2016) (“On a motion to remand, the party seeking
Darshan-Leitner. Accordingly, based on the record now            removal bears the burden of establishing to a reasonable
before the court, I find that defendant Darshan-Leitner          probability that removal is proper.” (quotation marks
has not yet been served. For that reason, there is no            omitted)). When removal based upon federal question
requirement under section 1446 that it consent to removal.       jurisdiction is challenged, any doubts should be resolved
28 U.S.C. § 1446(b)(2)(A).                                       against removability “out of respect for the limited
                                                                 jurisdiction of the federal courts and the rights of states[.]”
Having determined that defendants have complied with             In re Methyl Tertiary Butyl Ether (“MTBE”) Products
the relevant mechanisms provided for in section 1446             Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007); accord,
in removing this action to federal court, remand is not          Gonzalez, 2016 WL 7322335, at *1.
appropriate based upon plaintiffs' argument that removal
of the action was not effectuated in accordance with the         To implicate federal question jurisdiction, a plaintiff's
governing procedural requirements.                               pleading must set forth a cause of action created by
                                                                 federal law. Jacobson v. Wells Fargo Nat'l Bank, N.A.,
                                                                 824 F.3d 308, 315 (2d Cir. 2016) (citing Grable & Sons
                                                                 Metal Prods., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308,
             2. Federal Question Jurisdiction
                                                                 312 (2005)); see also Gonzalez, 2016 WL 7322335, at *2.
A state court action over which a federal district court         A careful reading of plaintiffs' complaint in this case
would have original jurisdiction may be removed by the           reflects that their claims arise out of a dispute among
defendants to a district in which the court where the            the various attorneys that currently or previously served
action is pending is located. 28 U.S.C. § 1441(a); see also      as counsel for the Stern Family. See generally Dkt. No.
Calif. Public Emp.'s Ret. Sys. v. WorldCom, Inc., 368            2. More specifically, the attorneys disagree with respect
F.3d 86, 102 (2d Cir. 2004). In support of their removal         to the apportionment of any attorney's fees for work
of this action, defendants argue that original jurisdiction      performed pursuant to the retainer agreements entered
over plaintiffs' claims lies in federal court pursuant to 28     into between them and the Stern Family, and whether the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

Stern Family's failure to compensate their lawyers gives          resolution in federal court without disrupting the federal-
rise to a charging lien under New York Judiciary Law §            state balance approved by Congress. Where all four of
475. 13 Id. at 15-16. It would thus appear, at least at first     these requirements are met, we held, jurisdiction is proper
glance, that plaintiffs' claims implicate New York State          because there is a serious federal interest in claiming the
law principles of contract and charging liens and do not          advantages thought to be inherent in a federal forum,
                                                                  which can be vindicated without disrupting Congress's
arise under federal law. 14
                                                                  intended division of labor between state and federal
                                                                  courts.” (quotation marks omitted)); accord, Jacobson,
13     Section 475 provides as follows:                           824 F.3d at 315.
         From the commencement of an action, special
         or other proceeding in any court or before any
                                                                  In this case, plaintiffs' complaint asks the court to
         state, municipal or federal department, except a
                                                                  determine the parties' rights to the distribution of the
         department of labor, or the service of an answer
                                                                  funds anticipated to be received by the Stern Family
         containing a counterclaim, or the initiation of any
         means of alternative dispute resolution including,
                                                                  pursuant to the USVSST. Dkt. No. 2 at 16-17. To render
         but not limited to, mediation or arbitration, or the     such a determination, a court must examine the conduct
         provision of services in a settlement negotiation        of the parties with respect to obtaining the judgment
         at any stage of the dispute, the attorney who            rendered by Judge Lamberth. Id. at 16-17. Plaintiffs'
         appears for a party has a lien upon his or her           complaint alleges that all defendants, with the exception of
         client's cause of action, claim or counterclaim,         defendant Perles, are not entitled to a charging lien or fee
         which attaches to a verdict, report, determination,      because of their “misconduct and/or ethical violations[.]”
         decision, award, settlement, judgment or final           Id. at 17-18. In addition, plaintiffs contends that, except
         order in his or her client's favor, and the proceeds     for defendant Perles, defendants did “not obtain a ‘final
         thereof in whatever hands they may come; and the         order’ on behalf of the [Stern Family]” in light of the
         lien cannot be affected by any settlement between
                                                                  defendants' failure (specifically defendant Tolchin's) to
         the parties before or after judgment, final order or
                                                                  properly serve the judgment upon the Republic of Iran.
         determination. The court upon the petition of the
                                                                  Id. at 14. Although plaintiffs' complaint does not cite
         client or attorney may determine and enforce the
         lien.                                                    legal authority for their allegation that defendant Tolchin
       N.Y. Judiciary L. § 475.                                   failed to properly served the Republic of Iran, defendants
                                                                  contend the provision on which plaintiffs rely for this
14     While plaintiffs' complaint cites New York law, it         proposition is 28 U.S.C. § 1608(e). Dkt. No. 21 at 9.
       may ultimately be determined that principles relating      Plaintiffs do not explicitly dispute defendants' contention.
       to attorney liens from another jurisdiction, including     Dkt. No. 27 at 3. Plaintiffs do, however, maintain that
       potentially the District of Columbia, should apply.
                                                                  the primary authority on which they rely in contending
       This potential conflict of laws issue does not affect my
                                                                  that defendants are not entitled to a charging lien is
       determination that federal jurisdiction over plaintiffs'
                                                                  defendants' alleged violations of the New York Rules of
       claims does not lie.
                                                                  Professional Conduct. See id. at 2-4 (accusing defendants
 *6 Federal question jurisdiction may “also extend[,              of violating Rules 1.1, 1.16, and 7.3 of the New York Rules
however,] to state-law claims that ‘turn on substantial           of Professional Conduct).
questions of federal law.’ ” Gonzalez, 2016 WL 7322335,
at *2 (quoting Grable & Sons Metal Prods., Inc., 545              Based on my review of plaintiffs' complaint and the
U.S. at 312). As the Supreme Court has said, “[T]he               parties' submissions, I am inclined to agree with plaintiffs
question is, does a state-law claim necessarily raise a           that this matter does not raise a substantial federal
stated federal issue, actually disputed and substantial,          question. Though it is true that one of the allegations in
which a federal forum may entertain without disturbing            plaintiffs' complaint involves an accusation that defendant
any congressionally approved balance of federal and state         Tolchin failed to properly serve Judge Lamberth's
judicial responsibilities.” Grable & Sons Metal Prods., Inc.,     judgment upon the Republic of Iran, and, therefore,
545 U.S. at 314; see also Gunn v. Minton, 133 S. Ct.              did not obtain a final order on behalf of the Stern
1059, 1065 (2013) (“[F]ederal jurisdiction over a state law       Family pursuant to 28 U.S.C. § 1608(e), I agree with
claim will lie if a federal issue is: (1) necessarily raised,     plaintiffs that the thrust of their complaint accuses
(2) actually disputed, (3) substantial, and (4) capable of


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

defendants, albeit vaguely, of ethical misconduct that,          district court to “require payment of just costs and any
in turn, breached their obligations to the Stern Family          actual expenses, including attorney fees, incurred as a
under the respective retainer agreements. For example,           result of the removal.” 28 U.S.C. § 1447(c). A district
in their complaint, plaintiffs accuse defendant Darshan-         court may award attorney's fees where “the removing
Leitner of “improperly solicit[ing] the Stern family to sign     party lacked an objectively reasonable basis for seeking
a retainer with [defendant] WESTERMAN[.]” Dkt. No.               removal.” Martin v. Franklin Capital Corp., 546 U.S. 132,
2 at 7. Defendants Darshan-Leitner and Westerman are             141 (2005). “Conversely, when an objectively reasonable
also accused of abandoning the Stern Family. Id. at 7, 9.        basis exists, fees should be denied.” Martin, 546 U.S. at
In addition, plaintiffs accuse all defendants of breaching       141.
their fiduciary responsibilities to the Stern Family and
pursuing their own self-interests above their clients'. Id. at   In this case, it was reasonable for defendants to believe
12. These concerns, as described in plaintiffs' complaint,       that there was a basis for federal jurisdiction in this matter.
do not implicate substantial federal questions. Rather,          Not only did the underlying matter arise under federal
they involve questions of state law that arise either under      law, but plaintiffs' complaint also—albeit implicitly—
the retainer agreements entered into between defendants          invokes 28 U.S.C. § 1608(e) by accusing defendant Tolchin
and the Stern Family or the code of ethics governing             of failing to properly serve Judge Lamberth's judgment
attorney practice. While the parties may dispute whether         upon the Republic of Iran. Accordingly, I recommend
the laws of New York State or District of Columbia               against an award of attorney's fees to either party under
govern, the questions of attorney liens and recovery under       section 1447(c). 15
retainer agreements are matters of local concern over
which federal courts have little or no interest.                 15     It follows, from the previously discussed finding that
                                                                        removal was not proper, that there is no basis to
 *7 In sum, while the legal representation provided by
                                                                        recommend that defendants' request for an award of
defendants that is at issue in this case was rendered                   costs and attorney's fees be granted.
in connection with efforts to enforce a federal court
judgment, such matters inherently present questions                B. Change of Venue
of local concern. Accordingly, I recommend a finding             Defendants assert that venue in the Northern District
that defendants have failed to carry their burden of             of New York is improper and request that the matter
establishing that the court possesses subject matter             be transferred to the United States District Court for
jurisdiction over plaintiffs' claims, and that the matter was
                                                                 the District of Columbia. 16 Dkt. No. 6 at 4. Plaintiffs
therefore improperly removed to this court.
                                                                 oppose defendants' motion, arguing that venue in this
                                                                 district is proper because a substantial part of the
                                                                 events or omissions giving rise to the action occurred in
                     3. Attorney's Fees                          this district. Dkt. No. 23 at 2. If my recommendation
                                                                 concerning plaintiffs' motion for remand is adopted, there
In their motion to remand, plaintiffs request that the
                                                                 will be no need to address defendants' change of venue
court award attorney's fees against defendant Tolchin
                                                                 motion, which will thereby be rendered moot. In the
for improperly removing the matter to this court. Dkt.
                                                                 event the motion to remand is denied and the matter
No. 12-2 at 11. Defendants have responded by opposing
                                                                 remains in federal court, however, the question then
that request and asking the court for attorney's fees to
                                                                 becomes whether it should be transferred to the District
compensate them for having to oppose plaintiffs' motion.
                                                                 of Columbia.
See Dkt. No. 21 at 18 (“The plaintiffs request ... attorney's
fees for their expense in bringing their motion. Had they
                                                                 16     At oral argument, defendant Tolchin confirmed that
not done so, the undersigned would not have requested
                                                                        defendants do not seek a transfer of this matter to
fees. But since they requested fees, the undersigned makes
                                                                        the District of Columbia under 28 U.S.C. § 1404(a).
a reciprocal request.”).
                                                                        Instead, they argue that venue in the action does not
                                                                        lie in the Northern District of New York, and that the
The provision governing the procedures after removal to                 matter should therefore be transferred to the District
federal court, including a motion to remand, permits a                  of Columbia pursuant to 28 U.S.C. § 1406.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

 *8 The venue statute that controls in this case provides         plaintiffs' action—however, all appear to have occurred
that an action may be brought in “a judicial district in          outside of this district.
which a substantial part of the events or omissions giving
rise to the claim occurred, or a substantial part of property     Plaintiffs' attempt to rely upon the portion of section
that it is the subject of the action is situated[.]” 28 U.S.C     1391(b)(2) providing for proper venue where “a
§ 1391(b)(2). In the event a court in which an action             substantial part of property that is the subject of the
is pending finds that venue is improper, a court “shall           action is situated” is unpersuasive. Prior to the receipt
dismiss, or if it be in the interest of justice, transfer [the]   distribution form the USVSST fund, plaintiffs specifically
case to any district or division in which it could have been      argued that when a distribution was made from the fund,
brought.” 28 U.S.C. § 1406(a).                                    which has now occurred, the subject monies would be
                                                                  transferred to the escrow account for plaintiff Ancowitz,
In 2005, the Second Circuit joined several other circuits         and therefore would be located within the Northern
in clarifying that the phrase “a substantial part” does           District of New York. Dkt. No. 23 at 4. Because
not mean “the substantial part,” and, accordingly, venue          venue is judged at the time an action is commenced,
may properly lie in more than one district pursuant to            Sullivan v. Tribley, 602 F. Supp. 2d 795, 799 (E.D. Mich.
section 1391(b)(2). Gulf Ins. Co. v. Glasbrenner, 417 F.3d        2009); Technograph Printed Circuits, Ltd. v. Packard Bell
353, 356-57 (2d Cir. 2005). The court cautioned, however,         Elecs. Corp., 290 F. Supp. 308, 326 (C.D. Calif. 1968)
that the venue statute must be strictly construed, and the        (citing Hoffman v. Blaski, 363 U.S. 335 (1960)), plaintiffs'
term “significant” implies that “for venue to be proper,          argument is unavailing and does not provide a basis for
significant events or omissions material to the plaintiff's       venue.
claim must have occurred in the district in question, even
if other material events occurred elsewhere.” Glasbrenner,         *9 In sum, I am unable to conclude that a substantial
417 F.3d at 357 (emphasis in original).                           portion of the events giving rise to plaintiffs' claims in this
                                                                  case occurred in the Northern District of New York, and
In this case, it appears that the conduct giving rise to the      therefore find that venue here is improper. Accordingly, in
liens that plaintiffs now seek to extinguish occurred both        the event that plaintiffs' motion to remand is denied and
in New York, though not in this district, and elsewhere.          this case remains pending in federal court, I recommend
See generally Dkt. No. 2. Many of the legal services giving       that the action be transferred to the United States District
rise to any alleged charging lien occurred in connection          Court for the District of Columbia.
with a federal court action and resulting judgment in
2003, rendered in the United States District Court for
the District of Columbia. Id. Some of defendants' efforts,        IV. SUMMARY AND RECOMMENDATION
including defendant Tolchin's, to enforce the judgment            Plaintiffs commenced this action seeking judicial
also occurred in the District of Columbia. Id.                    determination of the parties' entitlement to attorney's fees
                                                                  in connection with the Stern Family's recovery of damages
Conversely, it does not appear that any of the acts               following their mother's death. Although the underlying
giving rise to defendants' alleged liens occurred within          matter giving rise to the entitlement to attorney's fees
this district. Id. Instead, the sole connection with this         involved federal statutory provisions, the apportionment
district appears to be that the law offices of plaintiff-         of the fees is disputed in light of plaintiffs' allegations
attorneys Ancowitz and Ronseblum are located within the           that defendants, who formerly served as attorneys for the
County of Albany, and thus within the Northern District           Stern Family, breached their obligations to their client in
of New York. Dkt. No. 2 at 4. To be sure, plaintiffs'             violation of both the retainer agreements governing the
complaint alleges that those two attorneys engaged in             attorney-client relationship and ethical codes governing
efforts to obtain information from the various defendants         an attorney's practice—neither of which implicate federal
to support an application on behalf of the Stern Family for       law. Accordingly, I recommend that the matter be
recovery from the USVSST fund. Id. at 15. Defendants'             remanded to state court, but that the parties' cross-
failures to perform pursuant to their retainer agreements         requests for costs and attorney's fees be denied. In the
and their alleged breaches of the applicable rules of             event that this recommendation is adopted, defendants'
professional conduct—the conduct that forms the basis of          motion for change of a venue will be moot. If the
                                                                  portion of this report and recommendation addressing


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            8
Stern v. Westerman Ball Ederer Miller & Sharfstein, LLP, Not Reported in Fed. Supp....
2017 WL 7411022

plaintiffs' remand motion is not adopted, however, then         be GRANTED, without an award of costs or attorney's
                                                                fees, and that defendants' motion for a change of venue
I recommend that the action be transferred to the United
                                                                (Dkt. No. 5) be DENIED as moot.
States District Court for the District of Columbia. Based
upon the foregoing it is hereby respectfully
                                                                All Citations
RECOMMENDED that plaintiffs' motion to remand this
action to New York State Supreme Court. (Dkt. No. 12)           Not Reported in Fed. Supp., 2017 WL 7411022

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            9
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

                                                             California and to stay this action pending a decision on
                                                             its venue motion (“the Order”). For the reasons set forth
                2013 WL 12130430
                                                             below, Defendant’s objections are denied and Magistrate
   Only the Westlaw citation is currently available.
                                                             Judge Dancks' Order is affirmed in its entirety.
    United States District Court, N.D. New York.

        VIEW 360 SOLUTIONS LLC, Plaintiff,
                                                             I. RELEVANT BACKGROUND
                      v.
            GOOGLE, INC., Defendant.                           A. Procedural History
                                                             Plaintiff, View 360 Solutions, Inc., commenced this
                1:12-CV-1352(GTS/TWD)                        action against Defendant, Google, Inc., on August 31,
                           |                                 2012. Plaintiff’s Complaint alleges eight counts of direct
                   Signed 08/13/2013                         and induced infringement of eight separate patents,
                                                             regarding which Plaintiff has an exclusive license to
Attorneys and Law Firms
                                                             enforce and sue infringers. (Dkt. No. 1.) Generally,
INNOVALAW, P.C., 1900 Ravinia Place, OF                      the Complaint alleges that Defendant’s product, Google
COUNSEL: TIMOTHY E. GROCHOCINSKI, ESQ.,                      Street View, infringes the underlying patents. In its
AARON W. PURSER, ESQ., Orland Park, IL 60462,                Answer, Defendant asserts sixteen counter-claims seeking
Counsel for Plaintiff.                                       a declaratory judgment of non-infringement, invalidity
                                                             and unenforceability regarding each of the patents. (Dkt.
THE SIMON LAW FIRM, P.C., 800 Market Street, Suite           No. 19.)
1700, OF COUNSEL: ANTHONY G. SIMON, ESQ.,
BENJAMIN A. ASKEW, ESQ., Saint Louis, MO 63101,              In January 2013, the parties submitted a case management
Counsel for Plaintiff.                                       plan wherein Defendant indicated its intent to file a
                                                             motion to transfer venue of this action to the Northern
LAW OFFICES OF DANIEL M. SLEASMAN,
                                                             District of California pursuant to 28 U.S.C. § 1404(a) as
One Crumitie Road, OF COUNSEL: DANIEL M.
                                                             well as a motion to stay this action pending resolution
SLEASMAN, ESQ., Albany, NY 12211, Counsel for
                                                             of the venue motion. (Dkt. No. 21.) Two weeks later,
Plaintiff.
                                                             Defendant filed its motions to transfer venue and to
AKIN GUMP STRAUSS HAUER & FELD, LLP, 1333                    stay this action. Plaintiff opposed both motions and,
New Hampshire Avenue, N.W., OF COUNSEL: CONO.                with permission of Magistrate Judge Dancks, Defendant
A. CARRANO, ESQ., DAVID C. VONDLE, ESQ.,                     replied. (Dkt. Nos. 25, 26, 28, 30, 34.) On March 13, 2013,
Washington, D.C. 20036, Counsel for Defendant.               Magistrate Judge Dancks denied both motions. (Dkt. No.
                                                             35.) This timely appeal followed. (Dkt. No. 38.)
HISCOCK & BARCLAY, LLP, One Park Place,
300 South State Street, OF COUNSEL: DOUGLAS
J. NASH, ESQ., Syracuse, NY 13202, Counsel for                  B. Factual Background
Defendant.                                                   Plaintiff is a New York limited liability company with its
                                                             principal place of business in Frisco, Texas. Defendant is a
                                                             Delaware corporation with its principal place of business
                                                             in Mountain View, California. The sole named inventor
     MEMORANDUM-DECISION and ORDER
                                                             of each of the patents underlying this action is Ford Oxaal
HON. GLENN T. SUDDABY, United States District                (“Oxaal”), who currently resides in Cohoes, New York.
Judge
                                                             Oxaal declares that he has resided in the Northern District
 *1 Currently before the Court in this patent infringement   of New York for twenty-two years, which is where he
action are Defendant’s objections to the March 13,           conceived of and reduced to practice all of the inventions
2013 Order of Magistrate Judge Thérèse Wiley Dancks          claimed in the patents underlying this action. (See Dkt.
denying Defendant’s motions to transfer venue to the         No. 30-1 [Decl. of Ford Oxaal, Feb. 19, 2013].) Oxaal
United States District Court for the Northern District of    formed and operates Minds-Eye View, Inc. (“MEV”) in



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

the Northern District of New York, of which he and his         choice of forum should not be given any weight in the
wife are the only employees. MEV has developed and             transfer analysis because it incorporated in New York less
sold software applications that were marked as being           than four weeks before it commenced this action and none
covered by several of the patents-in-suit underlying this      of the operative facts or events giving rise to Plaintiff’s
action. Oxaal granted Plaintiff an exclusive licence to        claims occurred in the Northern District of New York.
enforce the underlying patents and sue infringers. Plaintiff   Defendant also argued that the convenience of witnesses,
incorporated in New York on August 7, 2012.                    the convenience of the parties, the location of relevant
                                                               documents and the relative ease of access to those sources
Oxaal declares that, if this matter proceeds in the            of proof, the location of operative events, and judicial
Northern District of New York, he intends to testify at        efficiency all weigh in favor of transferring this action to
trial. Oxaal further declares that travel to the Northern      the Northern District of California. (See Dkt. No. 25-1, at
District of California would be very burdensome and            5-15 [Def.'s Mem. of Law].)
inconvenient to him and to MEV. According to Oxaal, he
possesses hard copy and electronic documents pertaining        Generally, in response to Defendant’s motion, Plaintiff
to the patents-in-suit and MEV. In addition to these           argued that Defendant’s motion to transfer venue should
documents, Oxaal also possesses models, drawing and            be denied because (1) Plaintiff’s choice of forum is entitled
paintings that may pertain to the patents-in-suit, which       to great weight, (2) the convenience of parties, availability
are very difficult to transport. Oxaal further declares        of process to compel attendance of non-party witnesses
that shipping of these materials to the Northern District      and judicial efficiency weigh against transfer of this
of California would be very difficult and may result in        action to the Northern District of California, and (3)
damage to them.                                                the remainder of the factors are neutral to the transfer
                                                               analysis. (Dkt. No. 30, at 3-12 [Pl.'s Mem. of Law].)
 *2 Defendant’s engineering manager, Allen Hutchinson
(“Hutchinson”) declares generally that the teams               Generally, in its reply memorandum of law, Defendant
responsible for research, design and development for           argued that its motion to transfer venue should be granted
Google Street View are primarily led by Defendant’s            because (1) Plaintiff’s choice of venue should be afforded
employees at its facilities in Mountain View, California,      little weight, (2) all of the witnesses except one are
which is located in the Northern District of California.       located outside of the Northern District of New York,
Hutchinson specifically identifies four such employees,        (3) Defendant is significantly more inconvenienced by
including himself, that Defendant expects to provide           litigating in the Northern District of New York than
testimony in this case. Hutchinson also declares that          Plaintiff would be in the Northern District of California,
Defendant’s business documents and records related             (4) most of the relevant proof is located in the Northern
to the research, design and development of Google              District of California, (5) nearly all of the operative
Street View are either physically present or electronically    facts are in the Northern District of California, (6)
accessible in Mountain View, California. Hutchinson goes       the majority of non-party witnesses could be compelled
on to declare that “[a]ll or nearly all of the documents and   to attend trial in the Northern District of California,
highly proprietary information and source code relating        and (7) judicial efficiency and the Northern District of
to Google Street View are stored in [Defendant’s] various      California’s interest in this case weigh in favor of transfer.
data centers, which are accessible and ultimately managed      (Dkt. No. 34, at 1-9 [Def’s. Reply Mem. of Law].)
from Mountain View, California.” (Dkt. No. 25-3, at ¶ 5
[Decl. of Allen Hutchinson, Jan. 24, 2013].)
                                                                 D. Defendant’s Motion to Stay This Action
                                                               Generally, in support of its motion to stay this action
   C. Defendant’s Motion to Transfer Venue                     pending resolution of its motion to transfer venue to the
Generally, in support of its motion to transfer venue to the   Northern District of California, Defendant argued that
Northern District of California, Defendant argued that         the Federal Circuit Court of Appeals' recent order in In
(1) this case could have been brought in the Northern          re Fusion-IO, Inc., 489 Fed.Appx. 465 (Fed. Cir. 2012)
District of California and (2) the balance of convenience      recommends that a short stay of proceedings is the proper
and justice favors transfer to that district. Specifically,    vehicle to limit prejudice and inconvenience to the parties
Defendant argued, among other things, that Plaintiff’s


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

while they await a decision on threshold issues such as         transfer, (2) the location of relevant proof at best weighs
proper venue. (See Dkt. No. 26-1 [Def.'s Mem. of Law].)         only slightly in favor of transfer and at the very least
                                                                is neutral to the analysis, and (3) the convenience of
 *3 Generally, in response to Defendant’s motion,               witnesses, convenience of the parties, loci of operative
Plaintiff argued that Defendant failed to meet its burden       facts and availability to compel attendance of non-party
to demonstrate that a stay is necessary. (See Dkt. No. 28       witnesses are neutral to the analysis. (See Dkt. No. 39, at
[Pl.'s Mem. of Law].)                                           1-8 [Pl.'s Mem. of Law].)


   E. The Order                                                 III. Relevant Legal Standards
Generally, in deciding the motions to transfer venue and
to stay this action, Magistrate Judge Dancks concluded            A. Legal Standard Governing Objections to the Order
that this action might have been brought in the Northern          of a Magistrate Judge
District of California and that the balance of convenience      In reviewing timely objections to a magistrate judge’s
and justice weighs against transfer. In weighing the            non-dispositive order, 1 the court “must modify or set
balance of convenience and justice, Magistrate Judge            aside any part of the order that is clearly erroneous or is
Dancks concluded that while the location of relevant            contrary to law.” Fed. R. Civ. P. 72(a). A finding is clearly
proof weighs slightly in favor of transfer, judicial            erroneous if “ ‘on the entire evidence,’ [the reviewing
efficiency and the weight afforded to Plaintiff’s choice of     court] is ‘left with the definite and firm conviction that a
forum weigh against transfer and the remaining factors          mistake has been committed.’ ” Snyder v. Louisiana, 552
are neutral to the analysis. Accordingly, Magistrate Judge      U.S. 472, 487, 128 S. Ct. 1203, 1213 (2008) (citing Easley
Dancks denied Defendant’s motion to transfer venue.             v. Cromartie, 532 U.S. 234, 242, 121 S. Ct. 1452 (2001)
Having denied Defendant’s motion to transfer venue,             (quoting United States v. United States Gypsum Co., 333
Magistrate Judge Dancks denied the motion to stay this          U.S. 364, 395, 68 S. Ct. 525 (1948))). An order is contrary
action as moot. (Dkt. No. 35, at 3-14 [the Order].)             to law “if it fails to apply or misapplies relevant statutes,
                                                                case law or rules of procedure.” New York v. Salazar, No.
The pending objections followed.                                6:08-CV-644, 2011 WL 1938232, at *4 (N.D.N.Y. Mar. 8,
                                                                2011).

II. Defendant’s Objections                                      1      Courts in this District view orders on motions to
Generally, in support of its objections to the Order,
                                                                       transfer venue as non-dispositive. See Glover v. Goord,
Defendant argues that Magistrate Judge Dancks
                                                                       No. 06-CV-1037, 2007 WL 2454193 (N.D.N.Y. Aug.
committed legal error in her analysis of the following                 22, 2007) (Kahn, J.); White Mop Wringer Co. of
five transfer factors: (1) the convenience of the parties,             Canada Ltd. v. BT Capital Partners, Inc., No. 95-
(2) the convenience of the witnesses, (3) the locus of                 CV-565, 1997 WL 222380, at *1 (N.D.N.Y. Apr.
operative facts, (4) the location of relevant documents,               29, 1997) (Pooler, J.); Pemrick v. Stracher, No. 90-
and (5) Plaintiff’s choice of forum, all of which weigh in             CV-849, 1992 WL 697636, at *1 (N.D.N.Y. Mar. 27,
favor of transferring this action to the Northern District             1992) (McAvoy, C.J.).
of California. Defendant also argues that the judicial
efficiency factor weighs in favor of transfer, relying on its      B. Legal Standard Governing a Motion to Transfer
argument in its papers in support of its motion to transfer        Venue
venue. Regarding its motion to stay this action, Defendant       *4 A district court may decide to transfer an action
argues that a stay is warranted to prevent prejudice and        to another district in the interest of justice and for the
promote judicial economy while the motion to transfer           convenience of the parties and witnesses. See 28 U.S.C. §
is pending. (See Dkt. No. 38-1, at 1-20 [Def.'s Mem. of         1404(a) (“For the convenience of the parties and witnesses,
Law].)                                                          in the interest of justice, a district court may transfer
                                                                any civil action to any other district or division where
In response, Plaintiff argues generally that Defendant’s        it might have been brought.”); see also Ferens v. John
objections should be denied because (1) Plaintiff’s choice      Deere Co., 494 U.S. 516, 530 (1990); Lead Indus. Ass'n
of forum is entitled to great weight and weighs against         v. Occupational Safety & Health Admin., 610 F.2d 70, 79


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

n.17 (2d Cir. 1979) (citing cases); Kelly v. Kelly, 911 F.     Amersham Pharmacia Biotech, Inc. v. Perkin-Elmer Corp.,
Supp. 70, 71 (N.D.N.Y. 1996). “The purpose of section          11 F. Supp. 2d 729, 730 (S.D.N.Y. 1998). A non-exclusive
1404(a) is to prevent the waste of time, energy and money      list of factors courts routinely consider in making this
and to protect litigants, witnesses and the public against     determination include the following:
unnecessary inconvenience and expense.” Flaherty v. All
Hampton Limousine, Inc., 01-CV-9939, 2002 WL 1891212,
at *1 (S.D.N.Y. Aug. 16, 2002) (internal quotation marks                   (1) the convenience of witnesses; (2)
omitted). When considering whether to transfer a case, a                   the convenience of the parties; (3)
district court must conduct “a two-part test: (1) whether                  the location of relevant documents
the action to be transferred might have been brought                       and the relative ease of access to
in the transferee venue; and (2) whether the balance of                    those sources of proof; (4) the situs
convenience and justice favors transfer.” Advanced Fiber                   of the operative events in issue;
Tech. Trust v. J & L Fiber Serv. Inc., 07-CV-1191, 2008 WL                 (5) the availability of process to
4890377, at *1 (N.D.N.Y. Nov. 12, 2008) (Homer, M.J.).                     compel the attendance of unwilling
                                                                           witnesses; (6) the relative means
                                                                           of the parties; (7) the comparative
IV. Analysis
                                                                           familiarity of each district with
  A. Whether Magistrate Judge Dancks' Order Denying                        the governing law; (8) the weight
  Defendant’s Motion to Transfer This Action to the                        accorded a plaintiff’s choice of
  Northern District of California Is Clearly Erroneous or                  forum; and (9) judicial efficiency and
  Contrary to Law                                                          the interests of justice.
The Court answers this question in the negative, in part for
the reasons stated in Plaintiff’s abbreviated memorandum
of law. (Dkt. No. 39, at 1-8 [Pl.'s Mem. of Law].) The         Amersham Pharmacia Biotech, Inc., 11 F. Supp. 2d at 730.
Court would add the following analysis.                        “No individual factor is determinative and a court has
                                                               discretion to weigh each factor to reach a fair result.” Id.
Neither party disputes that this action might have             Moreover, it is important to note that the party requesting
been brought in the Northern District of California.           transfer bears the burden of making a clear and convincing
However, the parties disagree regarding whether the            showing that transfer is warranted in light of these factors.
balance of convenience and justice favors transfer. To         See EasyWeb Innovations, LLC v. Facebook, Inc., 888 F.
that end, Defendant argues that Magistrate Judge Dancks        Supp. 2d 342, 348 (E.D.N.Y. 2012) (citing Factors Etc.,
misapplied the law when she weighed six of the factors         Inc. v. Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir. 1978),
in the transfer analysis: (1) convenience of witnesses, (2)    abrogated on other grounds by, Pirone v. MacMillan, Inc.,
convenience of parties, (3) location of relevant documents     894 F.2d 579, 585 (2d Cir. 1990)). See also Hubbell Inc.
and relative ease of access to those sources of proof,         v. Pass & Seymour, Inc., 883 F. Supp. 955, 962 (S.D.N.Y.
(4) locus of the operative events in issue, (5) weight         1995).
accorded to Plaintiff’s choice of forum, and (6) judicial
efficiency and interests of justice. Defendant argues that
each of these factors weighs in favor of transfer, and                        1. Convenience of Witnesses
that, since Magistrate Judge Dancks found that the
remaining three factors are neutral, a balance of the           *5 “Convenience of both party and non-party witnesses
factors warrants transfer of this action to the Northern       is probably the single-most important factor in the
District of California.                                        analysis of whether transfer should be granted.” In re
                                                               Bennett Funding Group, Inc., 259 B.R. 243, 249 (N.D.N.Y.
Once it has been established that the action might have        2001). While the convenience of party witnesses is
been brought in the transferee district, the resolution of a   certainly relevant, courts may weigh more heavily the
motion to transfer venue lies “within the broad discretion     convenience of non-party witnesses in conducting this
of the district court and [is] determined upon notions         analysis. See CYI, Inc. v. Ja-Ru, Inc., No. 12-CV-2230,
of convenience and fairness on a case-by-case basis.”          2012 WL 6646188, at *5 (S.D.N.Y. Dec. 21, 2012);


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

Pecorino v. Vutec Corp., No. 11-CV-6313, 2012 WL                patents-in-suit. Finally, Oxaal declares that he intends to
5989918, at *8 (E.D.N.Y. Nov. 30, 2012). An evaluation          testify at trial in this matter and that travel to the Northern
of this factor involves “more than a mere tally of              District of California would be very burdensome and
witnesses who reside in the current forum in comparison         inconvenient to him and MEV.
to the number located in the proposed transferee forum.”
Advanced Fiber, 2008 WL 4890377, at *2. Rather, the             In finding that this factor is neutral to the transfer analysis,
Court should “qualitatively evaluate the materiality of         Magistrate Judge Dancks relied on this Court’s decision in
the testimony that witnesses may provide.” Id.; see also        Defenshield Inc. v. First Choice Armor & Equipment, Inc.,
The Research Found. of State Univ. of New York v.               No. 10-CV-1140, 2012 WL 1069088, at *12 (N.D.N.Y.
Luminex Corp., No. 07-CV-1260, 2008 WL 4822276, at              Mar. 29, 2012). In Defenshield, the defendant identified
*3 (N.D.N.Y. Nov. 3, 2008) (“Courts should consider             only two potential witnesses and the plaintiff identified
both the number of witnesses located in a given venue           nine witnesses, including the named inventor of the
and the relative salience of their testimony.”). “Generally,    underlying patent. However, keeping in mind that “this
the moving party submits an affidavit explaining why the        factor is ‘more than a mere tally of witnesses,’ ” the Court
transferee forum is more convenient, which includes ‘the        in Defenshield found this factor to be neutral, “because the
potential principal witnesses expected to be called and         parties' potential witness appear to offer equally material
the substance of their testimony.’ ” EasyWeb Innovations,       information.” Defenshield, 2012 WL 1069088, at *12
888 F. Supp. 2d at 350 (citing Pall Corp. v. PTI Techs.,        (quoting Advanced Fiber Techn. Trust, 2008 WL 4890377,
Inc., 992 F. Supp. 196, 198 (E.D.N.Y. 1998) (quoting            at *2). Defendant argues that here, Magistrate Judge
Laumann Mfg. Corp. v. Castings USA Inc., 913 F. Supp.           Dancks erroneously found that one non-party witness in
712, 720 (E.D.N.Y. 1996)).) See also Factors Etc., 579 F.2d     this District neutralized numerous party and non-party
at 218 (“When a party seeks the transfer on account of the      witnesses outside the District. Defendant goes on to note
convenience of witnesses under § 1404(a), he must clearly       the rule of law that “analysis of this factor requires both
specify the key witnesses to be called and must make a          a tallying of witnesses and a qualitative evaluation of the
general statement of what their testimony will cover.”)         materiality of the witness[e]s' testimony” but then argues
                                                                that “[b]ased solely on the number of witnesses identified
In support of its motion to transfer venue, Defendant           by the parties, this factor clearly warrants transfer.” (Dkt.
offers the Declaration of Allen Hutchinson. (See Dkt.           No. 38-1, at 9.) To be sure, Defendant also argues that
No. 25-3, at [Decl. of Allen Hutchinson, Jan. 24, 2013].)       a qualitative analysis of these witnesses favors transfer,
In his declaration, Hutchinson, an engineering manager          relying on argument in its original moving papers that
for Defendant, specifically identifies only four potential      in a patent infringement action, the key witnesses are
party witnesses that are knowledgeable regarding various        those who are involved in the design, production and
specific aspects of Google Street View. (Id. at ¶ 4a-           sale of products. However, as Magistrate Judge Dancks
d.) Each of the witnesses are located in the Northern           noted, Mr. Oxaal, the only non-party witness identified
District of California. (Id.) In its memorandum of law          with specificity, conceived of and reduced to practice
in support of transfer, Defendant identifies “two prior         the inventions underlying each of the patents-in-suit.
art references that appear to be relevant to [its] invalidity   In contrast, Defendant only specifically identified four
defense at companies located in the Northern District of        witnesses, each of whom is a party-witness.
California.” (Dkt. No. 25-1, at 9 [Def.'s Mem. of Law].)
Defendant also asserts that there are four non-party             *6 Keeping in mind that courts have broad discretion
prosecuting attorneys who are located in Texas, Virginia        in balancing the transfer factors, that courts may weigh
and Florida. In Plaintiff’s opposition to Defendant’s           the convenience of non-party witnesses more heavily than
motion, Plaintiff specifically identifies only one non-         party witnesses, that the moving party bears the burden of
party witness, the sole inventor of the patents-in-suit,        a clear and convincing showing that transfer is warranted,
Mr. Oxaal. By declaration, Oxaal states that he resides         and that both a tallying of witnesses and a qualitative
in the Northern District of New York and operates his           evaluation of the materiality of their testimony is required,
business there, of which Oxaal and his souse are the only       Magistrate Judge Dancks' finding in this case that the
employees. Oxaal further declares that he conceived of          convenience of witnesses factor is neutral to the transfer
and reduced to practice all of the inventions underlying the    analysis was not clearly erroneous or contrary to law.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

                                                                location.” Id. (internal quotation marks omitted). In
                                                                evaluating the significance of the location of relevant
                                                                documents, the location of the defendant’s documents
                 2. Convenience of Parties
                                                                weighs in favor of venue being laid in that location,
Defendant is a Delaware corporation, with offices in            because in a patent infringement action, the bulk of
Mountain View, California and Plaintiff is a New York           the relevant evidence is in the possession of the accused
corporation, with its principal place of business in Frisco,    infringer. See In re Genentech, Inc., 566 F.3d 1338, 1345
Texas. Magistrate Judge Dancks found that this factor           (Fed. Cir. 2009).
is neutral because for the same reason it would be
inconvenient for Plaintiff to travel to the Northern District   Magistrate Judge Dancks found this factor weighs
of California, it would be inconvenient for Defendant to        only slightly in favor of transfer, relying on EasyWeb
travel to the Northern District of New York. Defendant          Innovations, LLC v. Facebook, Inc., 888 F. Supp. 2d
argues that because transfer would alleviate unnecessary        342 (E.D.N.Y. 2012). In EasyWeb, the court noted
inconvenience to it without any additional inconvenience        that this factor is not “particularly significant given the
to Plaintiff, Magistrate Judge Dancks committed legal           technological age in which we live, with the widespread use
error when she weighed this factor in favor of transfer.        of, among other things, electronic document production.”
Defendant cites In re Microsoft Corp., 630 F.3d 1361            EasyWeb, 888 F. Supp. 2d at 352 (citing Am. S.S.
(Fed. Cir. 2011) for support. However, in that case,            Owners Mut. Prot. and Indem. Ass'n, Inc. v. Lafarge N.
the plaintiff was a company that was operated in part           Am., Inc., 474 F. Supp. 2d 474, 484 (S.D.N.Y. 2007))
by the co-inventor of the patent it sought to enforce           ( “The location of relevant documents is largely a neutral
against Microsoft. While the principal place of plaintiff’s     factor in today’s world of faxing, scanning, and emailing
business was in the United Kingdom, it maintained an            documents.”); Distefano v. Carozzi N. Am., Inc., No. 98
office in Tyler, Texas. The court in In re Microsoft            Civ. 7137(SJ), 2002 WL 31640476, at *4 (E.D.N.Y. Nov.
held that plaintiff’s transfer of documents to its Texas        16, 2002) (“Although the location of relevant documents is
office in anticipation of litigation, where the Texas office    entitled to some weight when determining whether a case
staffed no employees and was established recently and           should be transferred, modern photocopying technology
in anticipation of litigation, was merely an attempt to         deprives this issue of practical or legal weight.” (citations
manipulate venue. See In re Microsoft, 630 F.3d at              omitted)). Defendant argues that this was legal error since
1364-65. Here, Plaintiff is a company whose purpose is          the Federal Circuit “expressly rejected” this rationale in
to enforce patent rights. Oxaal, the sole inventor of each      In re TS Tech USA Corp., 551 F.3d 1315 (Fed. Cir.
of the patents that Plaintiff seeks to enforce here, resides    2008) (applying Fifth Circuit law). In In re TS Tech, the
in this District and maintains documents and models             Federal Circuit noted that the Court of Appeals for the
regarding his conception and reduction to practice of the       Fifth Circuit, whose law governed the underlying District
underlying inventions in this District. Accordingly, Judge      Court’s decision, explained that the fact “that access to
Dancks' finding that the convenience of the parties factor      some sources of proof presents a lesser inconvenience now
is neutral to the transfer analysis is not clearly erroneous    than it might have absent recent developments does not
or contrary to law.                                             render this factor superfluous.” In re TS Tech., 551 F.3d at
                                                                1321 (quoting In re Volkswagen of America, Inc., 545 F.3d
                                                                304, 316 (5 th Cir. 2008)). The court went on to conclude
                                                                that, because all of the physical evidence, including some
     3. Location of Relevant Documents and Relative
                                                                automobile equipment and documentary evidence, are far
         Ease of Access to Those Sources of Proof
                                                                more conveniently located near the transferee district, the
“The location of relevant documents once carried                district court erred in not weighing this factor in favor
significant weight in this analysis and in patent               of transfer. See In re TS Tech, 551 F.3d at 1321. Here,
infringement cases is usually produced from the                 Defendant, who has the burden to show that a transfer
accused infringer.” Advanced Fiber Techn. Trust,                is warranted, did not clearly show that any physical
2008 WL 4890377, at *4 (internal quotation marks                evidence exists in the Northern District of California.
omitted). “Consequently, the place where the defendant’s        In contrast, Plaintiff has shown that the sole inventor
documents are kept weighs in favor of transfer to that          possesses hard copy documents, models, drawings and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

paintings pertaining to the patents-in-suit in this District.   that this factor is neutral, Magistrate Judge Dancks
Accordingly, Magistrate Judge Dancks' finding that this         considered both Defendant’s assertion that the transferee
factor weighs only slightly in favor of Defendant is not        District is the situs of operative events because that
clearly erroneous or contrary to law.                           is where the design and development of Google Street
                                                                View took place and Plaintiff’s assertion that this District
                                                                is the situs of operative events because this is where
                                                                Oxaal conceived of and reduced to practice the inventions
         4. Locus of the Operative Events in Issue
                                                                underlying the patents-in-suit. While the court in Wagner
 *7 Operative facts in a patent infringement action             found that the facts of that case warranted a finding
include those relating to the design, development, and          that there was a stronger connection to the transferee
production of a patented product. See Fuji Photo Film           District, other courts have found that where there are
Co., Ltd. v. Lexar Media, Inc., 415 F. Supp. 2d 370,            loci of operative events that equally favor both districts,
375 (S.D.N.Y. 2006); Invivo Research, Inc. v. Magnetic          the factor is neutral to the analysis. See Defenshield, 2012
Resonance Equipment Corp., 119 F. Supp. 2d 433, 439             WL 1069088, at 13; EasyWeb, 888 F. Supp. 2d at 354.
(S.D.N.Y. 2000) (citing Bionx Implants, Inc. v. Biomet,         Accordingly, Magistrate Judge Dancks' finding that this
Inc., No. 99-CV-0740, 1999 WL 342306, at *4 (S.D.N.Y.           factor is neutral to the transfer analysis was not clearly
May 27, 1999)). Similar information regarding the               erroneous or contrary to law.
allegedly infringing product is also vital in adjudicating
an infringement suit. See Amersham Pharmacia Biotech,
Inc., 11 F. Supp. 2d at 730. Also relevant to consideration         5. Weight Accorded to Plaintiff’s Choice of Forum
of this factor is the area in which the allegedly infringing
device was sold or offered for sale. See Invivo Research,       Generally, “[a] plaintiff’s choice of forum is entitled to
Inc., 119 F. Supp.2d at 439. However, “[w]here a                considerable weight and should not be disturbed unless
party’s products are sold in many states, sales alone           other factors weight strongly in favor of transfer.” Neil
are insufficient to establish a material connection to the      Bros. Ltd. v. World Wide Lines, Inc., 425 F. Supp. 2d 325,
forum and to override other factors favoring transfer.” Id.     333 (E.D.N.Y. 2006); see also Iragorri v. United Techs.
(quoting Bionx Implants, 1999 WL 342306, at *4 (citations       Corp., 274 F.3d 65, 70-71 (2d Cir. 2001) (“[U]nless the
omitted)). As a result, venue analysis may demonstrate          balance is strongly in favor of the defendant, the plaintiff’s
that there are multiple loci of operative facts. See Atl.       choice of forum should rarely be disturbed.” (internal
Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d      quotation marks omitted.)). “However plaintiff’s choice
690, 696-97 (S.D.N.Y. 2009); Adams v. Key Tronic Corp.,         of forum is not entitled to great weight when the operative
No. 94-CV-0535, 1997 WL 1864, at *4, n.1 (S.D.N.Y.              facts have little or no connection with the transferor
Jan. 2, 1997); Kwatra v. MCI, Inc., No. 96-CV-2491, 1996        forum, or when the plaintiff does not reside in his chosen
WL 694444, at *3-4 (S.D.N.Y. Dec. 3, 1996). Thus, while         forum.” Neil Bros. Ltd., 425 F. Supp. 2d at 333.
certainly an important factor, the situs of development
of the infringing device is not alone determinative. See         *8 Magistrate Judge Dancks found that this factor
Defenshield, 2012 WL 1069088, at *13 (citing Amersham           weighs against transfer because Plaintiff is incorporated
Pharmacia Biotech, Inc., 11 F. Supp. 2d at 730).                in this state, maintains a preference for litigating in
                                                                this forum, and the patents-in-suit were designed in
Magistrate Judge Dancks found that this factor is neutral,      this forum by Mr. Oxaal, who resides here. Moreover,
noting that both this District and the transferee District      Magistrate Judge Dancks noted that the place where an
are loci of operative facts. Defendant argues that this         invention was developed is considered a locus of operative
was error because the Magistrate Judge was required to          facts. Defendant argues that Magistrate Judge Dancks
weigh the connection of operative events and facts to each      committed legal error in affording deference to Plaintiff’s
district and determine which is stronger, citing Wagner         choice of forum because, according to prevailing caselaw
v. New York Marriott Marquis, 502 F. Supp. 2d 312,              and the facts of this case, Plaintiff is not entitled to such
316 (N.D.N.Y. 2007) (finding that stronger connection           deference.
between the operative facts and the transferee district
“cannot be denied”). However, in reaching her conclusion



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

While it is true that the Plaintiff’s choice of forum is no         after a review of the Magistrate Judge’s Order, the Court
                                                                    finds that her findings in this regard are not clearly
longer decisive, it is entitled to great weight unless the
                                                                    erroneous or contrary to law.
operative facts have little or no connection to Plaintiff’s
chosen forum or the Plaintiff does not reside in the
                                                                    After weighing all of the factors, the Court finds that
forum. Here, while the latter may be true, that Plaintiff, a
                                                                    Magistrate Judge Dancks correctly concluded that the
corporation with its principal place of business in Texas,
                                                                    balance of convenience and interests of justice favor venue
does not reside in this forum, for the same reasons that
                                                                    in the Northern District of New York. Accordingly,
Magistrate Judge Dancks found that this District is a
                                                                    Magistrate Judge Dancks' Order denying Defendant’s
locus of operative events, there is a connection between
                                                                    motion to transfer venue to the Northern District of
this forum and the underlying facts of this action. Given
                                                                    California is not clearly erroneous or contrary to law.
the broad discretion afforded the Court in weighing the
balance of convenience and justice, Magistrate Judge
Dancks' finding that the Plaintiff’s choice of forum weighs            B. Whether Magistrate Judge Dancks' Order Denying
against transfer was not clearly erroneous or contrary to              Defendant’s Motion to Stay This Action is Clearly
law.                                                                   Erroneous or Contrary to Law
                                                                    The Court answers this question in the negative. Because
                                                                    Magistrate Judge Dancks' denial of Defendant’s motion
       6. Judicial Efficiency and Interests of Justice              to transfer venue to the Northern District of California
                                                                    is not clearly erroneous or contrary to law, her denial of
Finally, Defendant objects to Magistrate Judge Dancks'              Defendant’s motion to stay this action pending resolution
finding that judicial efficiency and the interests of justice       of its motion to transfer venue as moot is likewise not
do not weigh in favor of transfer relying on, and                   clearly erroneous or contrary to law.
incorporating by reference, its argument in its papers
in support of its underlying motion to transfer venue.              Accordingly, it is
The Court finds that Magistrate Judge Dancks correctly
noted that Defendant failed to meet its burden to show              ORDERED that Defendant’s objections to the March
that the interests of justice weigh in favor of a transfer.         13, 2013, Order of Magistrate Judge Dancks denying
Accordingly, this finding is not clearly erroneous or               Defendant’s motions to transfer venue and for a stay (Dkt.
contrary to law.                                                    No. 38) are DENIED, and it is further

                                                                    ORDERED that the March 13, 2013, Order of Magistrate
                 7. The Remaining Factors                           Judge Dancks (Dkt. No. 35) is AFFIRMED.

Magistrate Judge Dancks found that the remaining three
factors – the availability of process to compel attendance          DATED: August 13, 2013.
of unwilling witnesses, the relative means of the parties,
                                                                    All Citations
and the comparative familiarity of each district with
governing law – are all neutral to the transfer analysis,           Not Reported in Fed. Supp., 2013 WL 12130430
and Defendant fails to object to those findings. Moreover,

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

                                                             California and to stay this action pending a decision on
                                                             its venue motion (“the Order”). For the reasons set forth
                2013 WL 12130430
                                                             below, Defendant’s objections are denied and Magistrate
   Only the Westlaw citation is currently available.
                                                             Judge Dancks' Order is affirmed in its entirety.
    United States District Court, N.D. New York.

        VIEW 360 SOLUTIONS LLC, Plaintiff,
                                                             I. RELEVANT BACKGROUND
                      v.
            GOOGLE, INC., Defendant.                           A. Procedural History
                                                             Plaintiff, View 360 Solutions, Inc., commenced this
                1:12-CV-1352(GTS/TWD)                        action against Defendant, Google, Inc., on August 31,
                           |                                 2012. Plaintiff’s Complaint alleges eight counts of direct
                   Signed 08/13/2013                         and induced infringement of eight separate patents,
                                                             regarding which Plaintiff has an exclusive license to
Attorneys and Law Firms
                                                             enforce and sue infringers. (Dkt. No. 1.) Generally,
INNOVALAW, P.C., 1900 Ravinia Place, OF                      the Complaint alleges that Defendant’s product, Google
COUNSEL: TIMOTHY E. GROCHOCINSKI, ESQ.,                      Street View, infringes the underlying patents. In its
AARON W. PURSER, ESQ., Orland Park, IL 60462,                Answer, Defendant asserts sixteen counter-claims seeking
Counsel for Plaintiff.                                       a declaratory judgment of non-infringement, invalidity
                                                             and unenforceability regarding each of the patents. (Dkt.
THE SIMON LAW FIRM, P.C., 800 Market Street, Suite           No. 19.)
1700, OF COUNSEL: ANTHONY G. SIMON, ESQ.,
BENJAMIN A. ASKEW, ESQ., Saint Louis, MO 63101,              In January 2013, the parties submitted a case management
Counsel for Plaintiff.                                       plan wherein Defendant indicated its intent to file a
                                                             motion to transfer venue of this action to the Northern
LAW OFFICES OF DANIEL M. SLEASMAN,
                                                             District of California pursuant to 28 U.S.C. § 1404(a) as
One Crumitie Road, OF COUNSEL: DANIEL M.
                                                             well as a motion to stay this action pending resolution
SLEASMAN, ESQ., Albany, NY 12211, Counsel for
                                                             of the venue motion. (Dkt. No. 21.) Two weeks later,
Plaintiff.
                                                             Defendant filed its motions to transfer venue and to
AKIN GUMP STRAUSS HAUER & FELD, LLP, 1333                    stay this action. Plaintiff opposed both motions and,
New Hampshire Avenue, N.W., OF COUNSEL: CONO.                with permission of Magistrate Judge Dancks, Defendant
A. CARRANO, ESQ., DAVID C. VONDLE, ESQ.,                     replied. (Dkt. Nos. 25, 26, 28, 30, 34.) On March 13, 2013,
Washington, D.C. 20036, Counsel for Defendant.               Magistrate Judge Dancks denied both motions. (Dkt. No.
                                                             35.) This timely appeal followed. (Dkt. No. 38.)
HISCOCK & BARCLAY, LLP, One Park Place,
300 South State Street, OF COUNSEL: DOUGLAS
J. NASH, ESQ., Syracuse, NY 13202, Counsel for                  B. Factual Background
Defendant.                                                   Plaintiff is a New York limited liability company with its
                                                             principal place of business in Frisco, Texas. Defendant is a
                                                             Delaware corporation with its principal place of business
                                                             in Mountain View, California. The sole named inventor
     MEMORANDUM-DECISION and ORDER
                                                             of each of the patents underlying this action is Ford Oxaal
HON. GLENN T. SUDDABY, United States District                (“Oxaal”), who currently resides in Cohoes, New York.
Judge
                                                             Oxaal declares that he has resided in the Northern District
 *1 Currently before the Court in this patent infringement   of New York for twenty-two years, which is where he
action are Defendant’s objections to the March 13,           conceived of and reduced to practice all of the inventions
2013 Order of Magistrate Judge Thérèse Wiley Dancks          claimed in the patents underlying this action. (See Dkt.
denying Defendant’s motions to transfer venue to the         No. 30-1 [Decl. of Ford Oxaal, Feb. 19, 2013].) Oxaal
United States District Court for the Northern District of    formed and operates Minds-Eye View, Inc. (“MEV”) in



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

the Northern District of New York, of which he and his         choice of forum should not be given any weight in the
wife are the only employees. MEV has developed and             transfer analysis because it incorporated in New York less
sold software applications that were marked as being           than four weeks before it commenced this action and none
covered by several of the patents-in-suit underlying this      of the operative facts or events giving rise to Plaintiff’s
action. Oxaal granted Plaintiff an exclusive licence to        claims occurred in the Northern District of New York.
enforce the underlying patents and sue infringers. Plaintiff   Defendant also argued that the convenience of witnesses,
incorporated in New York on August 7, 2012.                    the convenience of the parties, the location of relevant
                                                               documents and the relative ease of access to those sources
Oxaal declares that, if this matter proceeds in the            of proof, the location of operative events, and judicial
Northern District of New York, he intends to testify at        efficiency all weigh in favor of transferring this action to
trial. Oxaal further declares that travel to the Northern      the Northern District of California. (See Dkt. No. 25-1, at
District of California would be very burdensome and            5-15 [Def.'s Mem. of Law].)
inconvenient to him and to MEV. According to Oxaal, he
possesses hard copy and electronic documents pertaining        Generally, in response to Defendant’s motion, Plaintiff
to the patents-in-suit and MEV. In addition to these           argued that Defendant’s motion to transfer venue should
documents, Oxaal also possesses models, drawing and            be denied because (1) Plaintiff’s choice of forum is entitled
paintings that may pertain to the patents-in-suit, which       to great weight, (2) the convenience of parties, availability
are very difficult to transport. Oxaal further declares        of process to compel attendance of non-party witnesses
that shipping of these materials to the Northern District      and judicial efficiency weigh against transfer of this
of California would be very difficult and may result in        action to the Northern District of California, and (3)
damage to them.                                                the remainder of the factors are neutral to the transfer
                                                               analysis. (Dkt. No. 30, at 3-12 [Pl.'s Mem. of Law].)
 *2 Defendant’s engineering manager, Allen Hutchinson
(“Hutchinson”) declares generally that the teams               Generally, in its reply memorandum of law, Defendant
responsible for research, design and development for           argued that its motion to transfer venue should be granted
Google Street View are primarily led by Defendant’s            because (1) Plaintiff’s choice of venue should be afforded
employees at its facilities in Mountain View, California,      little weight, (2) all of the witnesses except one are
which is located in the Northern District of California.       located outside of the Northern District of New York,
Hutchinson specifically identifies four such employees,        (3) Defendant is significantly more inconvenienced by
including himself, that Defendant expects to provide           litigating in the Northern District of New York than
testimony in this case. Hutchinson also declares that          Plaintiff would be in the Northern District of California,
Defendant’s business documents and records related             (4) most of the relevant proof is located in the Northern
to the research, design and development of Google              District of California, (5) nearly all of the operative
Street View are either physically present or electronically    facts are in the Northern District of California, (6)
accessible in Mountain View, California. Hutchinson goes       the majority of non-party witnesses could be compelled
on to declare that “[a]ll or nearly all of the documents and   to attend trial in the Northern District of California,
highly proprietary information and source code relating        and (7) judicial efficiency and the Northern District of
to Google Street View are stored in [Defendant’s] various      California’s interest in this case weigh in favor of transfer.
data centers, which are accessible and ultimately managed      (Dkt. No. 34, at 1-9 [Def’s. Reply Mem. of Law].)
from Mountain View, California.” (Dkt. No. 25-3, at ¶ 5
[Decl. of Allen Hutchinson, Jan. 24, 2013].)
                                                                 D. Defendant’s Motion to Stay This Action
                                                               Generally, in support of its motion to stay this action
   C. Defendant’s Motion to Transfer Venue                     pending resolution of its motion to transfer venue to the
Generally, in support of its motion to transfer venue to the   Northern District of California, Defendant argued that
Northern District of California, Defendant argued that         the Federal Circuit Court of Appeals' recent order in In
(1) this case could have been brought in the Northern          re Fusion-IO, Inc., 489 Fed.Appx. 465 (Fed. Cir. 2012)
District of California and (2) the balance of convenience      recommends that a short stay of proceedings is the proper
and justice favors transfer to that district. Specifically,    vehicle to limit prejudice and inconvenience to the parties
Defendant argued, among other things, that Plaintiff’s


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

while they await a decision on threshold issues such as         transfer, (2) the location of relevant proof at best weighs
proper venue. (See Dkt. No. 26-1 [Def.'s Mem. of Law].)         only slightly in favor of transfer and at the very least
                                                                is neutral to the analysis, and (3) the convenience of
 *3 Generally, in response to Defendant’s motion,               witnesses, convenience of the parties, loci of operative
Plaintiff argued that Defendant failed to meet its burden       facts and availability to compel attendance of non-party
to demonstrate that a stay is necessary. (See Dkt. No. 28       witnesses are neutral to the analysis. (See Dkt. No. 39, at
[Pl.'s Mem. of Law].)                                           1-8 [Pl.'s Mem. of Law].)


   E. The Order                                                 III. Relevant Legal Standards
Generally, in deciding the motions to transfer venue and
to stay this action, Magistrate Judge Dancks concluded            A. Legal Standard Governing Objections to the Order
that this action might have been brought in the Northern          of a Magistrate Judge
District of California and that the balance of convenience      In reviewing timely objections to a magistrate judge’s
and justice weighs against transfer. In weighing the            non-dispositive order, 1 the court “must modify or set
balance of convenience and justice, Magistrate Judge            aside any part of the order that is clearly erroneous or is
Dancks concluded that while the location of relevant            contrary to law.” Fed. R. Civ. P. 72(a). A finding is clearly
proof weighs slightly in favor of transfer, judicial            erroneous if “ ‘on the entire evidence,’ [the reviewing
efficiency and the weight afforded to Plaintiff’s choice of     court] is ‘left with the definite and firm conviction that a
forum weigh against transfer and the remaining factors          mistake has been committed.’ ” Snyder v. Louisiana, 552
are neutral to the analysis. Accordingly, Magistrate Judge      U.S. 472, 487, 128 S. Ct. 1203, 1213 (2008) (citing Easley
Dancks denied Defendant’s motion to transfer venue.             v. Cromartie, 532 U.S. 234, 242, 121 S. Ct. 1452 (2001)
Having denied Defendant’s motion to transfer venue,             (quoting United States v. United States Gypsum Co., 333
Magistrate Judge Dancks denied the motion to stay this          U.S. 364, 395, 68 S. Ct. 525 (1948))). An order is contrary
action as moot. (Dkt. No. 35, at 3-14 [the Order].)             to law “if it fails to apply or misapplies relevant statutes,
                                                                case law or rules of procedure.” New York v. Salazar, No.
The pending objections followed.                                6:08-CV-644, 2011 WL 1938232, at *4 (N.D.N.Y. Mar. 8,
                                                                2011).

II. Defendant’s Objections                                      1      Courts in this District view orders on motions to
Generally, in support of its objections to the Order,
                                                                       transfer venue as non-dispositive. See Glover v. Goord,
Defendant argues that Magistrate Judge Dancks
                                                                       No. 06-CV-1037, 2007 WL 2454193 (N.D.N.Y. Aug.
committed legal error in her analysis of the following                 22, 2007) (Kahn, J.); White Mop Wringer Co. of
five transfer factors: (1) the convenience of the parties,             Canada Ltd. v. BT Capital Partners, Inc., No. 95-
(2) the convenience of the witnesses, (3) the locus of                 CV-565, 1997 WL 222380, at *1 (N.D.N.Y. Apr.
operative facts, (4) the location of relevant documents,               29, 1997) (Pooler, J.); Pemrick v. Stracher, No. 90-
and (5) Plaintiff’s choice of forum, all of which weigh in             CV-849, 1992 WL 697636, at *1 (N.D.N.Y. Mar. 27,
favor of transferring this action to the Northern District             1992) (McAvoy, C.J.).
of California. Defendant also argues that the judicial
efficiency factor weighs in favor of transfer, relying on its      B. Legal Standard Governing a Motion to Transfer
argument in its papers in support of its motion to transfer        Venue
venue. Regarding its motion to stay this action, Defendant       *4 A district court may decide to transfer an action
argues that a stay is warranted to prevent prejudice and        to another district in the interest of justice and for the
promote judicial economy while the motion to transfer           convenience of the parties and witnesses. See 28 U.S.C. §
is pending. (See Dkt. No. 38-1, at 1-20 [Def.'s Mem. of         1404(a) (“For the convenience of the parties and witnesses,
Law].)                                                          in the interest of justice, a district court may transfer
                                                                any civil action to any other district or division where
In response, Plaintiff argues generally that Defendant’s        it might have been brought.”); see also Ferens v. John
objections should be denied because (1) Plaintiff’s choice      Deere Co., 494 U.S. 516, 530 (1990); Lead Indus. Ass'n
of forum is entitled to great weight and weighs against         v. Occupational Safety & Health Admin., 610 F.2d 70, 79


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

n.17 (2d Cir. 1979) (citing cases); Kelly v. Kelly, 911 F.     Amersham Pharmacia Biotech, Inc. v. Perkin-Elmer Corp.,
Supp. 70, 71 (N.D.N.Y. 1996). “The purpose of section          11 F. Supp. 2d 729, 730 (S.D.N.Y. 1998). A non-exclusive
1404(a) is to prevent the waste of time, energy and money      list of factors courts routinely consider in making this
and to protect litigants, witnesses and the public against     determination include the following:
unnecessary inconvenience and expense.” Flaherty v. All
Hampton Limousine, Inc., 01-CV-9939, 2002 WL 1891212,
at *1 (S.D.N.Y. Aug. 16, 2002) (internal quotation marks                   (1) the convenience of witnesses; (2)
omitted). When considering whether to transfer a case, a                   the convenience of the parties; (3)
district court must conduct “a two-part test: (1) whether                  the location of relevant documents
the action to be transferred might have been brought                       and the relative ease of access to
in the transferee venue; and (2) whether the balance of                    those sources of proof; (4) the situs
convenience and justice favors transfer.” Advanced Fiber                   of the operative events in issue;
Tech. Trust v. J & L Fiber Serv. Inc., 07-CV-1191, 2008 WL                 (5) the availability of process to
4890377, at *1 (N.D.N.Y. Nov. 12, 2008) (Homer, M.J.).                     compel the attendance of unwilling
                                                                           witnesses; (6) the relative means
                                                                           of the parties; (7) the comparative
IV. Analysis
                                                                           familiarity of each district with
  A. Whether Magistrate Judge Dancks' Order Denying                        the governing law; (8) the weight
  Defendant’s Motion to Transfer This Action to the                        accorded a plaintiff’s choice of
  Northern District of California Is Clearly Erroneous or                  forum; and (9) judicial efficiency and
  Contrary to Law                                                          the interests of justice.
The Court answers this question in the negative, in part for
the reasons stated in Plaintiff’s abbreviated memorandum
of law. (Dkt. No. 39, at 1-8 [Pl.'s Mem. of Law].) The         Amersham Pharmacia Biotech, Inc., 11 F. Supp. 2d at 730.
Court would add the following analysis.                        “No individual factor is determinative and a court has
                                                               discretion to weigh each factor to reach a fair result.” Id.
Neither party disputes that this action might have             Moreover, it is important to note that the party requesting
been brought in the Northern District of California.           transfer bears the burden of making a clear and convincing
However, the parties disagree regarding whether the            showing that transfer is warranted in light of these factors.
balance of convenience and justice favors transfer. To         See EasyWeb Innovations, LLC v. Facebook, Inc., 888 F.
that end, Defendant argues that Magistrate Judge Dancks        Supp. 2d 342, 348 (E.D.N.Y. 2012) (citing Factors Etc.,
misapplied the law when she weighed six of the factors         Inc. v. Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir. 1978),
in the transfer analysis: (1) convenience of witnesses, (2)    abrogated on other grounds by, Pirone v. MacMillan, Inc.,
convenience of parties, (3) location of relevant documents     894 F.2d 579, 585 (2d Cir. 1990)). See also Hubbell Inc.
and relative ease of access to those sources of proof,         v. Pass & Seymour, Inc., 883 F. Supp. 955, 962 (S.D.N.Y.
(4) locus of the operative events in issue, (5) weight         1995).
accorded to Plaintiff’s choice of forum, and (6) judicial
efficiency and interests of justice. Defendant argues that
each of these factors weighs in favor of transfer, and                        1. Convenience of Witnesses
that, since Magistrate Judge Dancks found that the
remaining three factors are neutral, a balance of the           *5 “Convenience of both party and non-party witnesses
factors warrants transfer of this action to the Northern       is probably the single-most important factor in the
District of California.                                        analysis of whether transfer should be granted.” In re
                                                               Bennett Funding Group, Inc., 259 B.R. 243, 249 (N.D.N.Y.
Once it has been established that the action might have        2001). While the convenience of party witnesses is
been brought in the transferee district, the resolution of a   certainly relevant, courts may weigh more heavily the
motion to transfer venue lies “within the broad discretion     convenience of non-party witnesses in conducting this
of the district court and [is] determined upon notions         analysis. See CYI, Inc. v. Ja-Ru, Inc., No. 12-CV-2230,
of convenience and fairness on a case-by-case basis.”          2012 WL 6646188, at *5 (S.D.N.Y. Dec. 21, 2012);


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

Pecorino v. Vutec Corp., No. 11-CV-6313, 2012 WL                patents-in-suit. Finally, Oxaal declares that he intends to
5989918, at *8 (E.D.N.Y. Nov. 30, 2012). An evaluation          testify at trial in this matter and that travel to the Northern
of this factor involves “more than a mere tally of              District of California would be very burdensome and
witnesses who reside in the current forum in comparison         inconvenient to him and MEV.
to the number located in the proposed transferee forum.”
Advanced Fiber, 2008 WL 4890377, at *2. Rather, the             In finding that this factor is neutral to the transfer analysis,
Court should “qualitatively evaluate the materiality of         Magistrate Judge Dancks relied on this Court’s decision in
the testimony that witnesses may provide.” Id.; see also        Defenshield Inc. v. First Choice Armor & Equipment, Inc.,
The Research Found. of State Univ. of New York v.               No. 10-CV-1140, 2012 WL 1069088, at *12 (N.D.N.Y.
Luminex Corp., No. 07-CV-1260, 2008 WL 4822276, at              Mar. 29, 2012). In Defenshield, the defendant identified
*3 (N.D.N.Y. Nov. 3, 2008) (“Courts should consider             only two potential witnesses and the plaintiff identified
both the number of witnesses located in a given venue           nine witnesses, including the named inventor of the
and the relative salience of their testimony.”). “Generally,    underlying patent. However, keeping in mind that “this
the moving party submits an affidavit explaining why the        factor is ‘more than a mere tally of witnesses,’ ” the Court
transferee forum is more convenient, which includes ‘the        in Defenshield found this factor to be neutral, “because the
potential principal witnesses expected to be called and         parties' potential witness appear to offer equally material
the substance of their testimony.’ ” EasyWeb Innovations,       information.” Defenshield, 2012 WL 1069088, at *12
888 F. Supp. 2d at 350 (citing Pall Corp. v. PTI Techs.,        (quoting Advanced Fiber Techn. Trust, 2008 WL 4890377,
Inc., 992 F. Supp. 196, 198 (E.D.N.Y. 1998) (quoting            at *2). Defendant argues that here, Magistrate Judge
Laumann Mfg. Corp. v. Castings USA Inc., 913 F. Supp.           Dancks erroneously found that one non-party witness in
712, 720 (E.D.N.Y. 1996)).) See also Factors Etc., 579 F.2d     this District neutralized numerous party and non-party
at 218 (“When a party seeks the transfer on account of the      witnesses outside the District. Defendant goes on to note
convenience of witnesses under § 1404(a), he must clearly       the rule of law that “analysis of this factor requires both
specify the key witnesses to be called and must make a          a tallying of witnesses and a qualitative evaluation of the
general statement of what their testimony will cover.”)         materiality of the witness[e]s' testimony” but then argues
                                                                that “[b]ased solely on the number of witnesses identified
In support of its motion to transfer venue, Defendant           by the parties, this factor clearly warrants transfer.” (Dkt.
offers the Declaration of Allen Hutchinson. (See Dkt.           No. 38-1, at 9.) To be sure, Defendant also argues that
No. 25-3, at [Decl. of Allen Hutchinson, Jan. 24, 2013].)       a qualitative analysis of these witnesses favors transfer,
In his declaration, Hutchinson, an engineering manager          relying on argument in its original moving papers that
for Defendant, specifically identifies only four potential      in a patent infringement action, the key witnesses are
party witnesses that are knowledgeable regarding various        those who are involved in the design, production and
specific aspects of Google Street View. (Id. at ¶ 4a-           sale of products. However, as Magistrate Judge Dancks
d.) Each of the witnesses are located in the Northern           noted, Mr. Oxaal, the only non-party witness identified
District of California. (Id.) In its memorandum of law          with specificity, conceived of and reduced to practice
in support of transfer, Defendant identifies “two prior         the inventions underlying each of the patents-in-suit.
art references that appear to be relevant to [its] invalidity   In contrast, Defendant only specifically identified four
defense at companies located in the Northern District of        witnesses, each of whom is a party-witness.
California.” (Dkt. No. 25-1, at 9 [Def.'s Mem. of Law].)
Defendant also asserts that there are four non-party             *6 Keeping in mind that courts have broad discretion
prosecuting attorneys who are located in Texas, Virginia        in balancing the transfer factors, that courts may weigh
and Florida. In Plaintiff’s opposition to Defendant’s           the convenience of non-party witnesses more heavily than
motion, Plaintiff specifically identifies only one non-         party witnesses, that the moving party bears the burden of
party witness, the sole inventor of the patents-in-suit,        a clear and convincing showing that transfer is warranted,
Mr. Oxaal. By declaration, Oxaal states that he resides         and that both a tallying of witnesses and a qualitative
in the Northern District of New York and operates his           evaluation of the materiality of their testimony is required,
business there, of which Oxaal and his souse are the only       Magistrate Judge Dancks' finding in this case that the
employees. Oxaal further declares that he conceived of          convenience of witnesses factor is neutral to the transfer
and reduced to practice all of the inventions underlying the    analysis was not clearly erroneous or contrary to law.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

                                                                location.” Id. (internal quotation marks omitted). In
                                                                evaluating the significance of the location of relevant
                                                                documents, the location of the defendant’s documents
                 2. Convenience of Parties
                                                                weighs in favor of venue being laid in that location,
Defendant is a Delaware corporation, with offices in            because in a patent infringement action, the bulk of
Mountain View, California and Plaintiff is a New York           the relevant evidence is in the possession of the accused
corporation, with its principal place of business in Frisco,    infringer. See In re Genentech, Inc., 566 F.3d 1338, 1345
Texas. Magistrate Judge Dancks found that this factor           (Fed. Cir. 2009).
is neutral because for the same reason it would be
inconvenient for Plaintiff to travel to the Northern District   Magistrate Judge Dancks found this factor weighs
of California, it would be inconvenient for Defendant to        only slightly in favor of transfer, relying on EasyWeb
travel to the Northern District of New York. Defendant          Innovations, LLC v. Facebook, Inc., 888 F. Supp. 2d
argues that because transfer would alleviate unnecessary        342 (E.D.N.Y. 2012). In EasyWeb, the court noted
inconvenience to it without any additional inconvenience        that this factor is not “particularly significant given the
to Plaintiff, Magistrate Judge Dancks committed legal           technological age in which we live, with the widespread use
error when she weighed this factor in favor of transfer.        of, among other things, electronic document production.”
Defendant cites In re Microsoft Corp., 630 F.3d 1361            EasyWeb, 888 F. Supp. 2d at 352 (citing Am. S.S.
(Fed. Cir. 2011) for support. However, in that case,            Owners Mut. Prot. and Indem. Ass'n, Inc. v. Lafarge N.
the plaintiff was a company that was operated in part           Am., Inc., 474 F. Supp. 2d 474, 484 (S.D.N.Y. 2007))
by the co-inventor of the patent it sought to enforce           ( “The location of relevant documents is largely a neutral
against Microsoft. While the principal place of plaintiff’s     factor in today’s world of faxing, scanning, and emailing
business was in the United Kingdom, it maintained an            documents.”); Distefano v. Carozzi N. Am., Inc., No. 98
office in Tyler, Texas. The court in In re Microsoft            Civ. 7137(SJ), 2002 WL 31640476, at *4 (E.D.N.Y. Nov.
held that plaintiff’s transfer of documents to its Texas        16, 2002) (“Although the location of relevant documents is
office in anticipation of litigation, where the Texas office    entitled to some weight when determining whether a case
staffed no employees and was established recently and           should be transferred, modern photocopying technology
in anticipation of litigation, was merely an attempt to         deprives this issue of practical or legal weight.” (citations
manipulate venue. See In re Microsoft, 630 F.3d at              omitted)). Defendant argues that this was legal error since
1364-65. Here, Plaintiff is a company whose purpose is          the Federal Circuit “expressly rejected” this rationale in
to enforce patent rights. Oxaal, the sole inventor of each      In re TS Tech USA Corp., 551 F.3d 1315 (Fed. Cir.
of the patents that Plaintiff seeks to enforce here, resides    2008) (applying Fifth Circuit law). In In re TS Tech, the
in this District and maintains documents and models             Federal Circuit noted that the Court of Appeals for the
regarding his conception and reduction to practice of the       Fifth Circuit, whose law governed the underlying District
underlying inventions in this District. Accordingly, Judge      Court’s decision, explained that the fact “that access to
Dancks' finding that the convenience of the parties factor      some sources of proof presents a lesser inconvenience now
is neutral to the transfer analysis is not clearly erroneous    than it might have absent recent developments does not
or contrary to law.                                             render this factor superfluous.” In re TS Tech., 551 F.3d at
                                                                1321 (quoting In re Volkswagen of America, Inc., 545 F.3d
                                                                304, 316 (5 th Cir. 2008)). The court went on to conclude
                                                                that, because all of the physical evidence, including some
     3. Location of Relevant Documents and Relative
                                                                automobile equipment and documentary evidence, are far
         Ease of Access to Those Sources of Proof
                                                                more conveniently located near the transferee district, the
“The location of relevant documents once carried                district court erred in not weighing this factor in favor
significant weight in this analysis and in patent               of transfer. See In re TS Tech, 551 F.3d at 1321. Here,
infringement cases is usually produced from the                 Defendant, who has the burden to show that a transfer
accused infringer.” Advanced Fiber Techn. Trust,                is warranted, did not clearly show that any physical
2008 WL 4890377, at *4 (internal quotation marks                evidence exists in the Northern District of California.
omitted). “Consequently, the place where the defendant’s        In contrast, Plaintiff has shown that the sole inventor
documents are kept weighs in favor of transfer to that          possesses hard copy documents, models, drawings and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

paintings pertaining to the patents-in-suit in this District.   that this factor is neutral, Magistrate Judge Dancks
Accordingly, Magistrate Judge Dancks' finding that this         considered both Defendant’s assertion that the transferee
factor weighs only slightly in favor of Defendant is not        District is the situs of operative events because that
clearly erroneous or contrary to law.                           is where the design and development of Google Street
                                                                View took place and Plaintiff’s assertion that this District
                                                                is the situs of operative events because this is where
                                                                Oxaal conceived of and reduced to practice the inventions
         4. Locus of the Operative Events in Issue
                                                                underlying the patents-in-suit. While the court in Wagner
 *7 Operative facts in a patent infringement action             found that the facts of that case warranted a finding
include those relating to the design, development, and          that there was a stronger connection to the transferee
production of a patented product. See Fuji Photo Film           District, other courts have found that where there are
Co., Ltd. v. Lexar Media, Inc., 415 F. Supp. 2d 370,            loci of operative events that equally favor both districts,
375 (S.D.N.Y. 2006); Invivo Research, Inc. v. Magnetic          the factor is neutral to the analysis. See Defenshield, 2012
Resonance Equipment Corp., 119 F. Supp. 2d 433, 439             WL 1069088, at 13; EasyWeb, 888 F. Supp. 2d at 354.
(S.D.N.Y. 2000) (citing Bionx Implants, Inc. v. Biomet,         Accordingly, Magistrate Judge Dancks' finding that this
Inc., No. 99-CV-0740, 1999 WL 342306, at *4 (S.D.N.Y.           factor is neutral to the transfer analysis was not clearly
May 27, 1999)). Similar information regarding the               erroneous or contrary to law.
allegedly infringing product is also vital in adjudicating
an infringement suit. See Amersham Pharmacia Biotech,
Inc., 11 F. Supp. 2d at 730. Also relevant to consideration         5. Weight Accorded to Plaintiff’s Choice of Forum
of this factor is the area in which the allegedly infringing
device was sold or offered for sale. See Invivo Research,       Generally, “[a] plaintiff’s choice of forum is entitled to
Inc., 119 F. Supp.2d at 439. However, “[w]here a                considerable weight and should not be disturbed unless
party’s products are sold in many states, sales alone           other factors weight strongly in favor of transfer.” Neil
are insufficient to establish a material connection to the      Bros. Ltd. v. World Wide Lines, Inc., 425 F. Supp. 2d 325,
forum and to override other factors favoring transfer.” Id.     333 (E.D.N.Y. 2006); see also Iragorri v. United Techs.
(quoting Bionx Implants, 1999 WL 342306, at *4 (citations       Corp., 274 F.3d 65, 70-71 (2d Cir. 2001) (“[U]nless the
omitted)). As a result, venue analysis may demonstrate          balance is strongly in favor of the defendant, the plaintiff’s
that there are multiple loci of operative facts. See Atl.       choice of forum should rarely be disturbed.” (internal
Recording Corp. v. Project Playlist, Inc., 603 F. Supp. 2d      quotation marks omitted.)). “However plaintiff’s choice
690, 696-97 (S.D.N.Y. 2009); Adams v. Key Tronic Corp.,         of forum is not entitled to great weight when the operative
No. 94-CV-0535, 1997 WL 1864, at *4, n.1 (S.D.N.Y.              facts have little or no connection with the transferor
Jan. 2, 1997); Kwatra v. MCI, Inc., No. 96-CV-2491, 1996        forum, or when the plaintiff does not reside in his chosen
WL 694444, at *3-4 (S.D.N.Y. Dec. 3, 1996). Thus, while         forum.” Neil Bros. Ltd., 425 F. Supp. 2d at 333.
certainly an important factor, the situs of development
of the infringing device is not alone determinative. See         *8 Magistrate Judge Dancks found that this factor
Defenshield, 2012 WL 1069088, at *13 (citing Amersham           weighs against transfer because Plaintiff is incorporated
Pharmacia Biotech, Inc., 11 F. Supp. 2d at 730).                in this state, maintains a preference for litigating in
                                                                this forum, and the patents-in-suit were designed in
Magistrate Judge Dancks found that this factor is neutral,      this forum by Mr. Oxaal, who resides here. Moreover,
noting that both this District and the transferee District      Magistrate Judge Dancks noted that the place where an
are loci of operative facts. Defendant argues that this         invention was developed is considered a locus of operative
was error because the Magistrate Judge was required to          facts. Defendant argues that Magistrate Judge Dancks
weigh the connection of operative events and facts to each      committed legal error in affording deference to Plaintiff’s
district and determine which is stronger, citing Wagner         choice of forum because, according to prevailing caselaw
v. New York Marriott Marquis, 502 F. Supp. 2d 312,              and the facts of this case, Plaintiff is not entitled to such
316 (N.D.N.Y. 2007) (finding that stronger connection           deference.
between the operative facts and the transferee district
“cannot be denied”). However, in reaching her conclusion



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
View 360 Solutions LLC v. Google, Inc., Not Reported in Fed. Supp. (2013)
2013 WL 12130430

While it is true that the Plaintiff’s choice of forum is no         after a review of the Magistrate Judge’s Order, the Court
                                                                    finds that her findings in this regard are not clearly
longer decisive, it is entitled to great weight unless the
                                                                    erroneous or contrary to law.
operative facts have little or no connection to Plaintiff’s
chosen forum or the Plaintiff does not reside in the
                                                                    After weighing all of the factors, the Court finds that
forum. Here, while the latter may be true, that Plaintiff, a
                                                                    Magistrate Judge Dancks correctly concluded that the
corporation with its principal place of business in Texas,
                                                                    balance of convenience and interests of justice favor venue
does not reside in this forum, for the same reasons that
                                                                    in the Northern District of New York. Accordingly,
Magistrate Judge Dancks found that this District is a
                                                                    Magistrate Judge Dancks' Order denying Defendant’s
locus of operative events, there is a connection between
                                                                    motion to transfer venue to the Northern District of
this forum and the underlying facts of this action. Given
                                                                    California is not clearly erroneous or contrary to law.
the broad discretion afforded the Court in weighing the
balance of convenience and justice, Magistrate Judge
Dancks' finding that the Plaintiff’s choice of forum weighs            B. Whether Magistrate Judge Dancks' Order Denying
against transfer was not clearly erroneous or contrary to              Defendant’s Motion to Stay This Action is Clearly
law.                                                                   Erroneous or Contrary to Law
                                                                    The Court answers this question in the negative. Because
                                                                    Magistrate Judge Dancks' denial of Defendant’s motion
       6. Judicial Efficiency and Interests of Justice              to transfer venue to the Northern District of California
                                                                    is not clearly erroneous or contrary to law, her denial of
Finally, Defendant objects to Magistrate Judge Dancks'              Defendant’s motion to stay this action pending resolution
finding that judicial efficiency and the interests of justice       of its motion to transfer venue as moot is likewise not
do not weigh in favor of transfer relying on, and                   clearly erroneous or contrary to law.
incorporating by reference, its argument in its papers
in support of its underlying motion to transfer venue.              Accordingly, it is
The Court finds that Magistrate Judge Dancks correctly
noted that Defendant failed to meet its burden to show              ORDERED that Defendant’s objections to the March
that the interests of justice weigh in favor of a transfer.         13, 2013, Order of Magistrate Judge Dancks denying
Accordingly, this finding is not clearly erroneous or               Defendant’s motions to transfer venue and for a stay (Dkt.
contrary to law.                                                    No. 38) are DENIED, and it is further

                                                                    ORDERED that the March 13, 2013, Order of Magistrate
                 7. The Remaining Factors                           Judge Dancks (Dkt. No. 35) is AFFIRMED.

Magistrate Judge Dancks found that the remaining three
factors – the availability of process to compel attendance          DATED: August 13, 2013.
of unwilling witnesses, the relative means of the parties,
                                                                    All Citations
and the comparative familiarity of each district with
governing law – are all neutral to the transfer analysis,           Not Reported in Fed. Supp., 2013 WL 12130430
and Defendant fails to object to those findings. Moreover,

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

                                                             below, I deny the motion to transfer, as well as the motion
                                                             to stay.
                 2013 WL 998379
   Only the Westlaw citation is currently available.
            United States District Court,                    I. FACTUAL AND PROCEDURAL SUMMARY
                  N.D. New York.                             View 360 Solutions, LLC (“Plaintiff”) filed a complaint
                                                             against Google, Inc. (“Defendant”) for infringement of
        VIEW 360 SOLUTIONS LLC, Plaintiff,
                                                             eight U.S. patents on August 31, 2012. (Dkt. No. 1 at 1.)
                      v.
                                                             In its complaint, Plaintiff asserts that Google Street View
            GOOGLE, INC., Defendant.
                                                             directly infringed upon its rights to the patents-in-suit; as
                                                             such, the complaint lists eight counts of direct and indirect
             No. 1:12–CV–1352 (GTS/TWD).
                                                             patent infringement. (See Dkt. No. 1.) Plaintiff further
                           |
                                                             accuses Defendant of inducing end users of Google Street
                     March 13, 2013.
                                                             View to infringe the patents-in-suit. Id.
Attorneys and Law Firms
                                                             Mr. Ford Oxaal is the sole inventor listed on the eight
Innovalaw, P.C., Timothy E. Grochocinski, Esq., Aaron        patents-in-suit, and he conceived of and reduced to
W. Purser, Esq., of Counsel, Orlando Park, IL, for           practice the claimed inventions in the patents in the
Plaintiff.                                                   Northern District of New York. (Dkt. No. 30–1 at ¶¶ 2–
                                                             6.) Plaintiff claims that Mr. Oxaal granted it an exclusive
Simon Law Firm, Benjamin R. Askew, Esq., Michael P.
Kella, Esq., Anthony G. Simon, Esq., of Counsel, St.         license to the patents-in-suit. (Dkt. No. 30 at 1. 1 )
Louis, MO, for Plaintiff.
                                                             1      Page numbers in citations to Plaintiff's memorandum
Office of Daniel M. Sleasman, Daniel M. Sleasman, Esq.,             of law in opposition to Defendant's motion to transfer
of Counsel, Albany, NY, for Plaintiff.                              venue refer to the page numbers in the original
                                                                    document.
Akin, Gump Law Firm, Cono A. Carrano, Esq., David
                                                             Defendant filed the motion to transfer venue to the
C. Vondle, Esq., of Counsel, Washington, D.C., for
                                                             Northern District of California and motion to stay on
Defendant.
                                                             March 7, 2013. (Dkt. No. 25 at 1; Dkt. No. 26 at 1.)
Hiscock & Barclay, LLP, Douglas J. Nash, Esq., of
Counsel, Syracuse, NY, for Defendant.
                                                             II. ANALYSIS
                                                             “For the convenience of parties and witnesses, in the
                                                             interest of justice, a district court may transfer any civil
                DECISION and ORDER
                                                             action to any other district or division where it might have
THÉRÈSE WILEY DANCKS, United States Magistrate               been brought.” 28 U .S.C. § 1404(a) (West Supp.2012).
Judge.                                                       The purpose of section 1404(a) “is to prevent waste of
                                                             time, energy and money and to protect litigants, witnesses
 *1 Plaintiff View 360 Solutions, LLC, a New York            and the public against unnecessary inconvenience and
limited liability company with its principal place           expense.” Blechman v. Ideal Health, Inc., 668 F.Supp.2d
of business in Texas, brings this action for patent          399, 403 (E.D.N.Y.2009) (quoting Van Dusen v. Barrack,
infringement under Title 35 of the United States Code.       376 U.S. 612, 616 (1964)). “[M]otions for transfer lie
Currently before the Court is Defendant's motion to          within the broad discretion of the district court and are
transfer venue. (Dkt. No. 25–1.) Plaintiff opposed the       determined upon notions of convenience and fairness on a
motion. (Dkt. No. 30.) Defendant filed a reply brief in      case-by-case basis.” In re Cuyahoga Equip. Corp., 980 F.2d
support of its motion. (Dkt. No. 34.) Defendant also filed   110, 117 (2d Cir.1992) (citing Stewart Org., Inc. v. Ricoh
a motion to stay proceedings while this motion to transfer   Corp., 487 U.S. 22, 29 (1988)).
venue is pending. (Dkt. No. 26.) Plaintiff opposed the
motion to stay. (Dkt. No. 28.) For the reasons set forth



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

“Motions to transfer venue are governed by a two-part        jurisdiction with respect to the civil action in question....”
test: (1) whether the action to be transferred ‘might have   28 U.S.C. § 1391(c) (West Supp.2012).
been brought’ in the transferee venue; and (2) whether
the balance of convenience and justice favors transfer.”     Pursuant to 28 U.S.C. § 1391(c), Defendant contends that
Rescuecom Corp. v. Chumley, 522 F.Supp.2d 429, 448–          Plaintiff could have filed suit in the Northern District of
49 (N.D.N.Y.2007). The moving party has the burden           California. (Dkt. No. 25–1 at 5.) Plaintiff concedes this
of demonstrating the desirability of transfer, and a court   point in its opposition papers. (Dkt. No. 30 at 3 n. 2.)
should not disturb a plaintiff's choice of forum “unless
Defendants make a clear and convincing showing that          Defendant, a corporate entity, “resides” in the Northern
the balance of convenience favors [their] choice.” Hubbell   District of California, because it is headquartered in and
Inc. v. Pass & Seymour, Inc., 883 F.Supp. 955, 962           is subject to personal jurisdiction in the judicial district.
(S.D.N.Y.1995).                                              Id. Moreover, “any civil action for patent infringement
                                                             may be brought in the judicial district where the defendant
                                                             resides, or where the defendant has committed acts of
   A. “Might Have Been Brought”                              infringement and has a regular and established place of
 *2 To establish that an action “might have been brought”    business.” 28 U.S.C. § 1400(b) (West Supp.2012). In the
in the transferee venue, the moving party must establish     instant case, Plaintiff brought a suit alleging direct and
that (a) venue is proper in the transferee venue; and (b)    indirect infringement of eight separate patents. (See Dkt.
the transferee venue had personal jurisdiction over the      No. 1.)
defendant on the date the action was commenced. Anglo
Am. Ins. Grp., P.L. C. v. CalFed Inc., 916 F.Supp. 1324,     For the foregoing reasons, Defendant has met its burden
1330 (S.D.N.Y.1996).                                         of showing that the suit “might have been brought” in the
                                                             Northern District of California at the outset of litigation.
The relevant federal venue statute provides, in pertinent
part:
                                                                B. The Balance of Convenience and Justice
                                                             Because this case “might have been brought” in the
           A civil action may be brought in                  proposed transferee district, the decision of whether to
           (1) a judicial district in which any              transfer depends on the balance of convenience and
           defendant resides, if all defendants              justice. As noted above, the Court has considerable
           are residents of the State in which               discretion and determines this balance on a case-by-case
           the district is located; (2) a judicial           basis. In re Cuyahoga Equip. Corp., 980 F.2d at 117. A
           district in which a substantial part of           non-exclusive list of factors to consider includes:
           the events or omissions giving rise to
           the claim occurred, or a substantial
           part of property that is the subject of                       (1) the convenience of witnesses; (2)
           the action is situated; or (3) if there                       the convenience of the parties; (3)
           is no district in which an action may                         the location of relevant documents
           otherwise be brought as provided in                           and the relative ease of access to
           this section, any judicial district in                        those sources of proof; (4) the situs
           which any defendant is subject to                             of the operative events in issue;
           the court's personal jurisdiction with                        (5) the availability of process to
           respect to such action.                                       compel the attendance of unwilling
                                                                         witnesses; (6) the relative means
                                                                         of the parties; (7) the comparative
28 U.S.C. § 1391(b) (West Supp.2012). A defendant                        familiarity of each district with
corporation is deemed to reside “in any judicial district                the governing law; (8) the weight
in which such defendant is subject to the court's personal               accorded a plaintiff's choice of




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

            forum; and (9) judicial efficiency and              motion, Plaintiff specifically notes that the only non-party
            the interests of justice.                           witness identified to be called at trial is Ford Oxaal, the
                                                                sole named inventor of all eight patents-in-suit. (Dkt. No.
                                                                30 at 5.)
 *3 Rescuecom, 522 F.Supp.2d at 449. “No individual
factor is determinative and a court has discretion to weigh     Defendant replied to Plaintiff's argument and contends
each factor to reach a fair result.” Id. (citations omitted).   that “all but one of the identified witnesses are located
                                                                in the Northern District of California or outside this
The burden of establishing that transfer is appropriate is      district.” (Dkt. No. 34 at 4. 2 ) Furthermore, Defendant
on the moving party. Anglo Am. Ins. Grp., 916 F.Supp.           contends that “Plaintiff only identifies limited and narrow
at 1327. The moving party “must support the application         issues” to which Oxaal would testify at trial. Id.
with an affidavit containing detailed factual statements
relevant to the factors [to be considered by the court          2      Page numbers in citations to Defendant's reply brief
in its transfer decision], including the potential principal           in support of its motion to transfer venue refer to the
witnesses expected to be called and a general statement of             page numbers in the original document.
the substance of their testimony.” Hernandez v. Graebel
                                                                The facts of the instant case are comparable to those
Van Lines, 761 F.Supp. 983, 987 (E.D.N.Y.1991).
                                                                in Defenshield. 2012 WL 1069088. There, the defendant
                                                                named “only two” potential non-party witnesses outside
  1. Convenience of Non–Party Witnesses                         the District. Id. at *11. The plaintiff named “nine potential
“The convenience of party and nonparty witnesses is             witnesses, including the inventor of [the patent-in-suit], all
usually the most important consideration in deciding a          of which [were] located in [this District].” Id. As a result,
motion to transfer venue.” AEC One Stop Grp., Inc.              this Court found that these facts served to neutralize one
v. CD Listening Bar, Inc., 326 F.Supp.2d 525, 529               another. Id. In the instant case, Defendant has named four
(S.D.N.Y.2004). In assessing the convenience of witnesses,      witnesses who are located outside this District and has
courts routinely examine the residence of witnesses.            listed the possibility of others. (Dkt. No. 25–1 at 8. 3 ) The
Argent Funds Grp., LLC v. Schutt, No. 3:05CV01456               Plaintiff has named one material witness, the sole inventor
(SRU), 2006 U .S. Dist. LEXIS 60469, at *14, 2006 WL            of the patents-in-suit, who is located within the district.
2349464, at *5 (D. Conn. June 27, 2006) (citing Golconda        (Dkt. No. 30 at 5.)
Min. Corp. v. Herlands, 365 F.2d 856, 857 (2d Cir.1966)).
Moreover, the Court should “qualitatively evaluate the          3      Page numbers in citations to Defendant's
materiality of the testimony that witnesses may provide .”             memorandum of law in support of motion to transfer
Defenshield, Inc. v. First Choice Armor & Equipment, Inc.,             venue refer to the page numbers in the original
No. 5:10–CV–1140 (GTS/DEP), 2012 U.S. Dist. LEXIS                      document.
44276, at *36, 2012 WL 1069088, at *11 (N.D.N.Y. Mar.
                                                                 *4 For the foregoing reasons, I find that this factor is
29, 2012) (quoting Advanced Fiber Tech. Trust v. J & L
                                                                neutral to venue transfer analysis.
Fiber Servs., Inc., No. 07–CV–1191 (LEK/DRH), 2008
U.S. Dist. LEXIS 91795, at *7, 2008 WL 4890377, at*3
(N.D.N.Y. Nov. 12, 2008)).                                        2. Convenience of the Parties
                                                                The convenience of the parties is another consideration
In support of its motion to transfer venue, Defendant           in determining whether transfer is appropriate. Here,
offers a declaration from Allen Hutchinson. (Dkt. No. 25–       Defendant is headquartered in the Northern District of
3.) In his declaration, Mr. Hutchinson, an Engineering          California. (Dkt. No. 25–1 at 10.) Defendant asserts
Manager for the Street View team for the Defendant,             that “the persons with knowledge of the technical
identifies four potential witnesses “who have relevant          research, design, and development of Google Street View
knowledge about the development, structure, function,           work at Google's Northern California headquarters.” Id.
and operation of Google Street View.” Id. at 2. Each            Moreover, Allen Hutchinson stated in his declaration
of these witnesses is located in the Northern District of       in support of the defendant's motion to transfer venue
California. Id. In Plaintiff's opposition to Defendant's        that “the Google teams responsible ... for Google Street



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

View are primarily led by personnel that have been,             evidence is far greater if the case remains [in this District].”
and are, located in Google's facilities in Mountain View,       Id.
California.” (Dkt. No. 25–3 at ¶ 4.)
                                                                Plaintiff contends that this factor “weighs slightly against
Plaintiff is a subsidiary of Acacia Research Corporation,       transfer, or at a minimum, is neutral.” (Dkt. No. 30 at 8.)
whose principal place of business is in Texas. (Dkt. No. 30     Many documents relevant to this matter, “including those
at 1 n. 1; Dkt. No. 25–2 at 119) Plaintiff is incorporated      pertaining to the conception of and reduction to practice
in New York as of October 9, 2012. (Dkt. No. 25–2 at            of the claimed inventions,” are located in this District at
6.) Plaintiff relies upon Easy Web Innovations, LLC v.          the residence of Mr. Oxaal, the sole inventor named on
Facebook, Inc., such that where transfer would merely           the patents-in-suit. Id. Plaintiff also relays the possibility
shift the inconvenience from one party to the other, the        that “several models and drawings,” which cannot be
Court should leave plaintiff's choice of venue undisturbed.     converted into electronic format and may be damaged by
No. 11–CV–5121 (JFB)(ETB), 2012 U.S. Dist. LEXIS                shipping, may relate to this action. Id.
123833, at *25, 2012 WL 3755410, at *8 (E.D.N.Y. Aug.
30, 2012). 4                                                     *5 Furthermore, Plaintiff contends that Defendant's
                                                                statement that pertinent documents are “stored in
4                                                               Google's various data centers, which are accessible and
       “However, ‘transfer of venue may be appropriate
                                                                ultimately managed from Mountain View, California”
       where inconvenience for the party moving for transfer
                                                                was ambiguous and does not assert that the relevant
       could be completely eliminated without substantially
       adding to the nonmoving party's inconvenience.’ “        documents are actually (or physically) located in
       EasyWeb, 2012 WL 3755410, at *8 (quoting Frame v.        Mountainview. Id. Moreover, Plaintiff contends that
       Whole Foods Mkt., Inc., No. 06 Civ. 7058(DAB), 2007      Defendant fails “to account for the fact that all of these
       U.S. Dist. LEXIS 72720, at *16, 2007 WL 2815613,         documents will be produced electronically in this matter.”
       at *6 (S.D.N.Y. Sept. 24, 2007)).                        Id.
Here, for the same reason that it would be inconvenient for
Plaintiff to travel to the Northern District of California,     In patent infringement cases, the location of relevant
it would be inconvenient for Defendants to travel to the        documents “once carried significant weight in this
Northern District of New York. Defenshield, 2012 WL             analysis.” Defenshield, 2012 WL 1069088, at *12 (citing
1069088, at *12. As a result, I find that this factor is        Advanced Fiber Tech., 2008 WL 4890377, at *4). This
neutral.                                                        factor weighs in favor of a defendant's argument for
                                                                venue transfer, because in a patent infringement case,
                                                                the bulk of the relevant evidence is in possession of
   3. Location of Relevant Documents                            the accused infringer. Defenshield, 2012 WL 1069088,
“Access to documents and other proof is not a persuasive        at *12. However, this factor is not accorded significant
factor in favor of transfer without proof that documents        weight “given the technological age in which we live, with
are particularly bulky or difficult to transport, or proof      the widespread use of, among other things, electronic
that it is somehow a greater imposition for defendant to        document production.” EasyWeb, 2012 WL 3755410, at
bring its evidence to New York than for plaintiff to bring”     *7.
its evidence to California. Sunshine Cellular v. Vanguard
Cellular Sys., Inc., 810 F.Supp. 486, 500 (S.D.N.Y.1992).       For the foregoing reasons, I find that this factor only
                                                                slightly weighs in favor of Defendant's motion to transfer.
Defendant contends that this factor weighs substantially
in its favor. Defendant states that “all or nearly all of the
documents and highly proprietary information relating to           4. Situs of Operative Events in Issue
Google Street View are stored in Google's various data          “The situs of the operative facts is an important factor in
centers, which are accessible and ultimately managed from       deciding motions to transfer.... Where a cause of action
Mountain View, California.” (Dkt. No. 25–1 at 11.) As           arises from claims of alleged wrongdoing in the proposed
such, Defendant contends that “the burden associated            transferee district, transfer is appropriate. Transfer is
with accessing and transporting documentary and other           not precluded where the operative facts have some
                                                                connection to the initial forum if the transferee district


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

has a stronger connection with the operative facts raised          that is within 100 miles of the place specified in the
in the pleadings.” Sheet Metal Workers' Nat'l Pension              subpoena. Federal Rule of Civil Procedure Rule 45(b)(2).
Fund v. Gallagher, 669 F.Supp. 88, 92–93 (S.D.N.Y.1987)            “In determining whether a change of venue is appropriate,
(citations omitted).                                               the Court will ... examine the ability to compel the
                                                                   attendance of witnesses.” Neil Bros. Ltd. v. World Wide
“Operative facts in a patent infringement action include           Lines, Inc., 425 F.Supp.2d 325, 332–33 (E.D.N.Y.2006).
those relating to the design, development, and production          “However, ‘this factor is generally relevant only with
of a patented product.” Defenshield, 2012 WL 1069088,              respect to third-party witnesses, since employees of the
at *13 (citing Fuji Photo Film Co., Ltd. v. Lexar                  parties will as a practical matter be available in any venue
Media, Inc., 415 F.Supp.2d 370, 375 (S.D.N.Y.2006);                by virtue of the employment relationship.’ “ Defenshield,
Invivo Research, Inc. v. Magnetic Resonance Equipment              2012 WL 1069088, at *13 (quoting Ripmax Ltd. v. Horizon
Corp., 119 F.Supp.2d 433, 439 (S.D.N.Y.2000)). “Similar            Hobby, Inc., No. 07–CV–386 (JCH), 2007 U.S. Dist.
information regarding the allegedly infringing product             LEXIS 50047, at *13, 2007 WL 204933, at *4 (D. Conn.
is also vital in adjudicating an infringement case.”               June 25, 2007)).
Defenshield, 2012 WL 1069088, at *13 (citing Amersham
Pharmacia Biotech, Inc. v. Perkin–Elmer Corp., 11                  Here, Plaintiff stated concern regarding the availability
F.Supp.2d 729, 730 (S.D.N.Y.1998)). “As a result, venue            to compel attendance of its only non-party witness, Mr.
analysis may demonstrate that there are multiple loci of           Oxaal, who is the inventor of the patent-in-suit. (Dkt. No.
operative facts.” Defenshield, 2012 WL 1069088, at *13             30 at 10.) However, Plaintiff noted that it “expects that
(internal citations omitted).                                      Mr. Oxaal will voluntarily appear at trial in this matter.”
                                                                   Id. at n. 9. Defendant stated concern regarding this
Defendant contends that “the operative events and                  Court's subpoena power over “all prosecuting attorneys
facts related to Google Street View include its design             of the Patents–in–Suit.” (Dkt. No. 25–1 at 13.) However,
and development, both of which occurred in the                     Defendant fails to identify non-party witnesses it intends
Northern District of California.” (Dkt. No. 25–1 at                to depose or have testify during future proceedings.
12.) Furthermore, Defendant contends that, “although
the alleged conception and reduction to practice of the            Although Defendant notes that potential witnesses would
Patents–in–Suit may have occurred in this District,” the           be outside of this District's ability to be subpoenaed, they
persons with significant, relevant knowledge are located           have not indicated that such witnesses would be unwilling
outside of this District. Id. For these reasons, Defendant         to appear. As such, there is no indication that any non-
asserts that this factor weighs in favor of transfer.              party witnesses would refuse to appear. Thus, this factor
                                                                   is neutral to the venue transfer analysis.
 *6 Plaintiff contends that this factor is neutral to the
analysis and relies upon Easy Web. 2012 WL 3755410,
at *9. There, the Court stated “that in patent cases, the             6. Relative Means of the Parties
locus of operative facts can include the district where            “Where a disparity exists between the means of the
either the patent-in-suit or the allegedly infringing product      parties ..., the Court may consider the relative means of
was designed, developed, and produced.” Id. (emphasis in           the parties in determining whether to transfer.” Miller v.
original). The Court ultimately held that “because both            Bombardier Inc., No. 93–CV–0376 (PLK), 1993 U.S. Dist.
districts in this case are loci of operative events, this factor   LEXIS 13319, at *13, 1993 WL 378585, at *5 (S.D.N.Y.
is neutral in this case.” Id.                                      Sept. 23, 1993). In the instant case, both parties concede
                                                                   that this factor is neutral to the analysis. (Dkt. No. 25–1 at
Here, the facts mirror those of Easy Web. As such, the two         13; Dkt. No. 30 at 10.) Defendant and Plaintiff both have
loci of operative events offset each other, rendering this         significant resources at their disposal. For the foregoing
factor neutral to the analysis.                                    reasons, I agree that this factor is neutral.



  5. Availability of Process to Compel Attendance                    7. Comparative Familiarity of Each District with the
The court can compel the attendance of witnesses who                 Governing Law
are served within the district or at any other place


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379

 *7 “This case involves questions of federal law, and             9. Judicial Efficiency and the Interests of Justice
‘any district court may handle a patent case with equal         Even if Defendants had shown a difference in speed of
skill.’ “ Defenshield, Inc., 2012 WL 1069088, at *14            cases to final disposition in the two districts, “docket
(quoting Bionix Implants, Inc. v. Biomet, Inc., No. 99 Civ.     congestion is not considered a dispositive factor....” Dow
740(WHP), 1999 U.S. Dist. LEXIS 8031, at *15, 1999              Jones & Co., Inc. v. Bd. of Trade, 539 F.Supp. 190, 192–
WL 342306, at *4 (S.D.N.Y. May 27, 1999). As a result,          93 (S.D.N.Y.1982).
both parties concede that this factor is neutral to transfer
analysis, and I agree.                                          Despite Defendant's argument regarding the parties' lack
                                                                of “a meaningful connection with this District,” and the
                                                                relative “Judicial Caseload Statistics” for the two forums,
  8. Weight Accorded a Plaintiff's Choice of Forum
                                                                it has not met its burden in showing that “the interests of
A plaintiff's choice of forum “should not be disturbed
                                                                justice” factor weighs in favor of transfer. This Court is
unless the balance of several factors is strongly in favor of
                                                                fully capable of adjudicating Plaintiff's claims in a timely
defendant.” Fuji Photo Film Co. v. Lexar Media, Inc., 415
                                                                manner. For these reasons, I find that this factor does not
F.Supp.2d 370, 376 (S.D.N.Y.2006) (citation omitted).
                                                                weigh in favor of transfer.
Here, Plaintiff properly filed this action in the Northern
District of New York, is incorporated in this state, and          C. Conclusion
maintains a preference for litigating in this forum. (See        *8 Of the nine factors considered above, only one factor
Dkt. No. 30.) Moreover, the patents-in-suit were designed       weighs in favor of transferring venue to the Northern
in the Northern District of New York by Ford Oxaal,             District of California, two factors weigh in favor of
who currently resides in this forum. Id. at 1. These facts      maintaining venue in the Northern District of New York,
are significant to an action for patent infringement and        and the remaining six factors are neutral to transfer
support Plaintiff's choice of forum. Defenshield, 2012 WL       analysis. As a result, I find that none of the factors heavily
1069088, at *15 (citing Advanced Fiber Tech. Trust, 2008        outweigh the deference accorded to Plaintiff's choice of
WL 4890377, at *6).                                             forum. For this reason, Defendant's motion to transfer
                                                                venue is denied.
Moreover, while Defendant contends that this Court
should give little deference to Plaintiff's choice of forum     Based on the above analysis of the relevant factors, I find
because “none of the operative facts or events giving rise      the balance of convenience and the interests of justice
to the infringement allegations occurred in this District,      favors venue in the Northern District of New York. Since
other than the named inventor appearing to reside in            Defendant's motion to stay was requested pending a ruling
this District,” Defendant's argument is inconsistent with       on its motion to transfer venue, there is no reason to stay
relevant case law. (Dkt. No. 25–1 at 6.)                        the action.

“The place where the patented invention was developed           ACCORDINGLY, it is
and the place where the allegedly infringing products
are developed are both loci of operative facts.” Easy           ORDERED that Defendants' motion to transfer venue
Web, 2012 WL 3755410, *5 (finding that Plaintiff's choice       (Dkt. No. 25) is DENIED; and it is further
of venue was entitled great deference as there was a
“clear connection to the District as the place where the        ORDERED that Defendant's motion to stay (Dkt. No. 26)
patents-in-suit were designed, developed and patented ...       is DENIED.
although operative facts also occurred in California)
(citing Defenshield, 2012 WL 1069088, at *13).
                                                                All Citations
For all of these reasons, I find that this factor weighs
against transfer.                                               Not Reported in F.Supp.2d, 2013 WL 998379




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
View 360 Solutions LLC v. Google, Inc., Not Reported in F.Supp.2d (2013)
2013 WL 998379



End of Document                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

                                                                       Court to reject Plaintiff's proposed second amended
                                                                       complaint. Federal Rule of Civil Procedure 15(a)(2)
                  2013 WL 1234930
                                                                       provides that “[t]he court should freely give leave”
    Only the Westlaw citation is currently available.                  to amend the complaint “when justice so requires.”
             United States District Court,                             The principal reasons to deny leave to amend include
                   S.D. New York.                                      “undue delay, bad faith or dilatory motive on the part
                                                                       of the movant, repeated failure to cure deficiencies
              Kevin WALKER, Plaintiff,                                 by amendments previously allowed, undue prejudice
                        v.                                             to the opposing party by virtue of allowance of the
         Dora B. SCHRIRO, et al., Defendants.                          amendment, [and] futility of amendment.” Foman v.
                                                                       Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d
                   No. 11 Civ. 9299(JPO).                              222 (1962). Here, there is no evidence of undue
                               |                                       delay, bad faith, prejudice, or repeated failure to cure
                     March 26, 2013.                                   deficiencies. The futility of amendment is a question
                                                                       best addressed by actually deciding the pending
                                                                       motion to dismiss. Recognizing that the Court
                                                                       indicated that Plaintiff could file a proposed second
           MEMORANDUM AND ORDER
                                                                       amended complaint, and that the pleadings filed by
                                                                       pro se litigants merit “special solicitude,” Ruotolo v.
J. PAUL OETKEN, District Judge.
                                                                       I.R.S., 28 F.3d 6, 8 (2d Cir.1994), the Court therefore
 *1 This civil rights case, brought by Plaintiff Kevin                 accepts Plaintiff's Second Amended Complaint (“the
Walker against a number of prison officials, arises from               Complaint”) as the operative pleading in the case.
a course of events that pivot around Plaintiff's efforts        On August 10, 2011, Plaintiff was placed in the New
to obtain medically authorized supportive footwear              York City Department of Correction V.C.B.C. (also
while incarcerated. The Second Amended Complaint,               known as “the Boat”). While being processed into the
filed pro se and therefore interpreted to allege the            facility, Plaintiff was informed by Defendant Daly that a
strongest claims it suggests, alleges due process, equal        prison order prevents inmates from wearing any personal
protection, First Amendment retaliation, access to courts,      footwear. Plaintiff objected to Daly and explained that he
Eighth Amendment, and products liability violations.            has a medical condition that necessitates special footwear.
Defendants have moved to dismiss all claims. For the            Specifically, Plaintiff requires custom sneakers with extra
reasons that follow, this motion is granted in part and         support, cushioned soles, ankle support, and special arch
denied in part.                                                 support. In contrast, D.O.C. standard-issue sneakers lack
                                                                these features. Daly responded by telling Plaintiff to sign
                                                                up for sick call.
I. Background
The facts stated in this background section are drawn           On August 15, 2011, Plaintiff saw a doctor and explained
from allegations made in Plaintiff's Second Amended             this situation. The doctor examined Plaintiff, determined
Complaint. For purposes of this motion, these allegations       that Plaintiff has flat feet and weighs over 350 pounds, and
are presumed to be true. See Cleveland v. Caplaw Enters.,       stated that if Plaintiff did not wear suitable sneakers he
448 F.3d 518, 521 (2d Cir.2006). 1                              would experience pain and swelling in his feet and back.
                                                                Plaintiff returned to sick call several times due to extreme
1      Plaintiff filed his original complaint on December 16,   pain from his deficient footwear and was given Tylenol,
       2011. He filed an amended complaint on June 6, 2012.     even though he explained to the doctor that this medicine
       Defendants filed a motion to dismiss the amended         was inadequate. The doctor indicated that Plaintiff would
       complaint on August 30, 2012. On November 20,            soon receive different pain medication.
       2012, the Court informed Plaintiff that he had until
       December 7, 2012 to file opposition papers. The          On August 29, 2011, Plaintiff was moved to G.R.V.C.
       Court added that Plaintiff “may also file on that        (known as “the Beacon”). He signed up for sick call and
       date his proposed second amended complaint, to           planned on seeing a foot and back specialist on September
       which defendants may respond in their reply brief.”
                                                                6, 2011, but this never happened (for reasons unspecified
       In their reply brief, Defendants have asked the
                                                                in the Complaint) and Plaintiff remained in “extreme


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

pain.” The doctor continued to prescribe only Tylenol,        had “pissed someone off” and “there was nothing he could
even after indicating that Plaintiff would receive more       do to help.” When Plaintiff spoke to Best, she replied
effective medication.                                         that “nobody in this building (GRVC) get their personal
                                                              footwear regardless of a medical or not, it's the building
On September 13, 2011, Plaintiff spoke with Dr. Pravin        rules, if it's a problem we ship your ass out to another jail,
Nanjan, who indicated that the medicine had not arrived       its just that simple.”
because the order had been placed incorrectly. Ranjan
prescribed Plaintiff stronger medication, provided permits    After these events, Plaintiff's unit was subjected to a
for a double mattress to alleviate Plaintiff's severe back    routine search. Harris arrived at his cell, explained
pain, and provided a permit for Plaintiff to wear his         that Plaintiff had “pissed somebody off,” and, without
supportive sneakers. Around this time, Plaintiff spoke        any process known to Plaintiff, gave him a “green Id
with Defendant Washington, explained his situation and        ICR card; ICR is the acronym for Inmate Contraband
his receipt of a permit, and was informed by Washington       Receiver.” Harris cursed at Plaintiff and promised that
that Plaintiff's wife could bring custom sneakers to the      Plaintiff would never get his custom footwear. Receipt
prison for Plaintiff. Also around this time, Plaintiff        of an ICR card entails a number of onerous disciplinary
learned from his wife that she had sent a pair of             consequences, including more extensive searches of an
permissible sneakers and they had been returned—even          inmate's cell, prohibitions on work outside one's housing
though Plaintiff had never been notified of this package.     unit, and more thorough searches during visits by family.
When Plaintiff asked Defendant Hart about this package,
“in hopes that defendant would understand because she         Several days later, Plaintiff explained his medical and
too is a big person,” she “became very abusive and stated     ICR situation to Defendant Garcia. Garcia replied that
‘maybe your fatass need to loose [sic] weight and your feet   nobody gets to wear special footwear and that corrections
would not bother you!’ “                                      officers “do what we want.” Garcia reiterated that
                                                              Plaintiff had “pissed someone off” and referred to prior
 *2 On September 17, 2011, Plaintiff's wife brought           litigation involving Plaintiff before Judge William H.
Plaintiff's custom sneakers. Defendant Lespinasse             Pauley of this District.
prohibited Plaintiff from keeping the sneakers, adding
that Washington had told her not to allow the sneakers.       In the middle of October 2011, Defendant Anku and other
She “laughed” when Plaintiff presented her with the           officers searched Plaintiff's housing unit. The inmates
medical permit.                                               were told to get down on their knees. Plaintiff told
                                                              Anku that Plaintiff's medical condition would cause severe
Several days later, Plaintiff explained his situation to      pain if he remained in that position; Anku replied by
Defendants Lemon and Fraizer. Lemon stated that he            cursing at Plaintiff and emphasizing that he did not care
would look into it, but that he had told the doctors to       about Plaintiff's medical condition. This caused Plaintiff
stop giving out permits for sneakers. A week later, Lemon     “extreme pain” for 30–45 minutes.
confirmed to Plaintiff that he told the doctors to stop
issuing medical permits for prisoners and added that he       On October 17, 2011, Plaintiff was called to appear
“runs G.R.V.C., not the warden, not the doctors, me!          concerning his grievances against Lemon arising from
Deputy of security!” Lemon and Frazier then discussed         denial of medically appropriate footwear notwithstanding
their desire to set a precedent that would prevent all        a medical permit. Defendant Moultre told Plaintiff that
inmates from obtaining medically prescribed footwear.         his request for a hearing had been denied and that the
Lemon added that Plaintiff could get his sneakers by          grievance had been rejected. Moultre stated “I don't give
offering information on what was happening in the jail, an    a fuck about no medical.” As they argued, Defendants
offer that Plaintiff refused by telling Lemon “that he was    Smith and Hines arrived. Plaintiff explained his footwear
losing his fucking mind!”                                     situation and medical permit. Smith replied that “we
                                                              are setting standards throughout Rikers Island that in
On September 19, 2011, Plaintiff asked Defendants             the Beacon (GRVC) nobody gets to wear their personal
Williams and Best for help with his footwear situation.       sneakers, regardless of a medical.” Smith added that he
Williams called someone and then told Plaintiff that he       would speak to Lemon about Plaintiff's concerns. Plaintiff



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

returned to his cell and wrote to Defendant Agro about          On March 28, 2012, Plaintiff was returned to the Boat.
his problems.                                                   Upon his arrival, Daly—who was not at the time a
                                                                named defendant in this action—learned of Plaintiff's
 *3 Ten to twenty minutes later, Lemon came by and              lawsuit and threatened Plaintiff, adding that he had
told Plaintiff that his subordinates would be dealing with      “something” for Plaintiff upstairs. Plaintiff immediately
the situation. Thirty minutes later, Plaintiff was “packed      spoke to Defendant Morris and explained his fear of
up and removed from the housing unit to a waiting bus           Daly's threat. Morris replied “don't worry about it, just
to C–95.” Plaintiff objected to non-defendant Captain           go to your housing area.” Even though his classification
Carter that he could not go to C–95; Carter replied that he     did not merit such treatment, Plaintiff was sent to a high
had his orders. Upon arrival at C–95, Plaintiff explained       classification housing unit.
to non-defendant C.O. Jacobs that he wasn't supposed
to be on Rikers Island, “especially this building per O.        The next morning, Plaintiff called the Inspector General
S.I.U. (security).” Jacobs sent for security. Ten minutes       office and reported Daly's threat. He also called the Board
later, Defendant Williams “came to the bullpens ... and         of Corrections and filed a complaint. At 2 p.m., Defendant
stated ‘I know who the fuck you are, you got a lot of           Bacote arrived at Plaintiff's housing unit to discuss the
balls even coming in this building’!” At Williams' order,       matter. At Becote's request, Plaintiff showed Becote the
Plaintiff was confined to the intake bullpens for two           initial complaint in this case and noted where it mentioned
days without food, shower, linen, running water, or a           Daly. Becote told Plaintiff and another inmate who had
bathroom. Plaintiff believes this conduct was in retaliation    witnessed this whole course of events to remain by the
for a civil rights lawsuit filed by Plaintiff in 2008 against   officer station. An hour later, Becote arrived with a team
Williams and several other guards. The next morning,            of officers clad in riot gear. Plaintiff was handcuffed and
Plaintiff's wife called security and spoke with Defendant       taken to the intake bullpens, where he remained for five
Letizia, “who told her, ‘don't worry we will take care of       hours.
him and laughed.’ “ Plaintiff and his wife interpreted this
as a threat.                                                     *4 Non-defendant Captain Calise took statements from
                                                                Plaintiff and the other inmate, and Plaintiff was then led
On October 19, 2011, Plaintiff was moved to M.D.C.,             by Morris to the medical clinic. Upon leaving the clinic,
where the corrections personnel similarly refused to honor      Morris, Bacote, Daly, and two other officers “tried to take
his medical permit. At M.D.C., Plaintiff was told to see a      [P]laintiff in a secluded area by the elevators and [P]laintiff
foot specialist, but this appointment was cancelled because     to walk in the area with all five (5) officers, which (3)
Plaintiff could not fit into any of the orange jumpsuits        are defendants.” Morris then ordered Plaintiff to “play
prerequisite to trips outside the prison facility. Plaintiff    the wall” while Daly applied tight handcuffs. Plaintiff
grieved this situation several times, but has not yet been      was returned to a high classification house, threatened by
fitted for a jumpsuit. Many of his medical appointments         Bacote and Daly, and released from the handcuffs.
and physical therapy sessions have been cancelled as a
result.                                                         On April 2, 2012, Plaintiff was called to the security
                                                                office and given a ticket by Bacote, who told Plaintiff
Plaintiff has seen two podiatrists, one at West Facility and    to “shut the fuck up.” The next day, Bacote walked
one at M.D.C., both of whom agreed that he should wear          by Plaintiff in a threatening manner. On April 5, 2012,
supportive sneakers. At this point, non-defendant Deputy        Bacote and two other officers taunted and threatened
of Security Colon stated that Plaintiff could wear custom       Plaintiff in the housing unit. The Warden of V.C.B.C.
sneakers only if they are “PUMA” brand. Plaintiff's wife        did not respond to Plaintiff's request that she intervene
set out in search of suitable Puma brand sneakers and           in this course of events. Plaintiff received a ticket for
sent them to Plaintiff, but Plaintiff was denied access to      disciplinary charges fabricated by Bacote. At the hearing
the sneakers for 30–45 days while Colon inspected them.         on this ticket, Bacote successfully urged the hearing officer
In total, Plaintiff suffered 7–8 months of “extreme pain        to give Plaintiff the maximum penalty of forty days.
in [his] foot and ankles,” and his lower back, with only        Plaintiff believes that throughout this period, Bacote,
Tylenol to alleviate this condition.                            Morris, and Daly were retaliating against plaintiff. In
                                                                August 2012—several months after these events—Bacote



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

continued to retaliate against Plaintiff by stealing his legal    (citations omitted). The pleadings filed by pro se litigants
papers, breaking Plaintiff's personal glasses, arranging for      thus merit “special solicitude.” Ruotolo, 28 F.3d at 8.
repeated searches of Plaintiff's cell, threatening Plaintiff,
and interfering with Plaintiff's personal mail.
                                                                  III. Discussion
Plaintiff reports that he remains in extreme pain due to          In the Complaint, Plaintiff identifies five causes of
improper footwear, that he has been rushed to Bellevue            action: (1) violations of Plaintiff's due process and equal
Hospital on one occasion because of swelling in his               protection rights by Agro, Lemon, Fraizer, Garcia,
ankles, and that he is still taking Tylenol with codeine          Harris, and Schriro when Plaintiff was placed on ICR
twice per day. Plaintiff has sued Defendant Barker, the           status without appropriate procedure; (2) retaliation
supplier of standard inmate footwear to the New York              against Plaintiff by Bacote, Morris, Daly, Garcia, Lemon,
City Department of Correction, for “failure to notify the         Harris, and Williams for filing a civil complaint and
public that the product that he is selling has not only a         numerous grievances, retaliation against Plaintiff by
defect in the design but that it would cause serious injuries     Williams for Plaintiff's prior civil complaint before Judge
to those that wear it for an extended period of time ... and      Pauley, and retaliation against Plaintiff by Bacote for
that it is not suggested that these sneakers be [worn] for        the filing of this civil action; (3) violations of Plaintiff's
a specific period of time.” Plaintiff adds that Barker has        Eighth Amendment rights by Williams, who kept Plaintiff
failed to warn the public that his sneakers are not suitable      locked in the intake area for two days, and by Bacote, who
for extended wear or for use by people who weigh a certain        forced Plaintiff to sleep in the intake area on a number
amount and have certain foot problems.                            of occasions while moving Plaintiff out of the building;
                                                                  (4) violations of Plaintiff's Eighth Amendment rights by
                                                                  Schriro, Agro, Lemon, Fraizer, Williams, Best, Smith,
II. Standard of Review                                            Garcia, Washington, Lespinasse, Hart, Hines, Aknu, and
Federal Rule of Civil Procedure 8(a)(2) requires “a short         Moultrie through deliberate indifference to Plaintiff's need
and plain statement of the claim showing that the pleader         for medical treatment, and by Barker through deliberate
is entitled to relief.” To survive a motion to dismiss            indifference to the public's medical need in warning of
pursuant to Federal Rule 12(b)(6), a plaintiff must plead         design defects in his products; and (5) a products liability
sufficient factual allegations “to state a claim to relief that   claim against Barker for design flaws and failure to warn.
is plausible on its face.” Bell Atlantic Corp. v. Twombly,        The Court generally agrees with Plaintiff that the facts
550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929                alleged in the Complaint are best interpreted as alleging
(2007). A claim is facially plausible “when the plaintiff         this set of claims. However, in recognition of the special
pleads factual content that allows the court to draw the          solicitude afforded to pro se litigants, the Court clarifies
reasonable inference that the defendant is liable for the         the doctrinal basis and appropriate defendants for some
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,             of Plaintiff's claims.
678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). The Court
must accept as true all well-pleaded factual allegations
in the complaint, and “draw[ ] all inferences in the                A. Due Process and Equal Protection
plaintiff's favor.” Allaire Corp. v. Okumus, 433 F.3d             Plaintiff alleges that he was assigned a “Green ID, ICR
248, 250 (2d Cir.2006) (quotations omitted). That said,           card” while at G.R.V.C. without proper procedure or
“the tenet that a court must accept as true all of the            an opportunity to contest that designation. He adds that
allegations contained in a complaint is inapplicable to           the defendants associated with the claim—Agro, Lemon,
legal conclusions. Threadbare recitals of the elements of a       Fraizer, Garcia, Harris, and Schriro—acted in specific
cause of action, supported by mere conclusory statements,         disregard of standard disciplinary procedures. He argues
do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted).       that these defendants thereby violated his due process and
                                                                  equal protection rights. Neither claim succeeds.
 *5 “It is well established that the submissions of a pro se
litigant must be construed liberally and interpreted to raise     To establish a due process claim with respect to a prison
the strongest arguments that they suggest.” Triestman v.          disciplinary proceeding, “a plaintiff must establish (1)
Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006)           possession of a liberty interest and (2) deprivation by
                                                                  defendants of that interest as a result of insufficient


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

process.” Dawkins v. Gonyea, 646 F.Supp.2d 594, 605
(S.D.N.Y.2009). “Prison discipline [does] implicate[ ] a
liberty interest when it ‘imposes atypical and significant                 To state a claim for an equal
hardship on the inmate in relation to the ordinary                         protection violation, appellants
incidents of prison life.’ “ Ortiz v. McBride, 380 F.3d 649,               must allege that a government actor
654 (2d Cir.2004) (quoting Sandin v. Conner, 515 U.S. 472,                 intentionally discriminated against
484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995)). However,                     them on the basis of race, national
“[t]he Supreme Court has stated ... that prisoners do not                  origin or gender. Such intentional
have a liberty interest under the Federal Constitution in                  discrimination can be demonstrated
‘prisoner classifications and eligibility for rehabilitative               in several ways. First, a law or
programs in the federal system.’ “ Green v. Armstrong, 189                 policy is discriminatory on its face
F.3d 460, 460 (2d Cir.1999) (quoting Moody v. Daggett,                     if it expressly classifies persons on
429 U.S. 78, 88 n. 9, 97 S.Ct. 274, 50 L.Ed.2d 236 (1976)).                the basis of race or gender. In
As Judge Castel has explained:                                             addition, a law which is facially
                                                                           neutral violates equal protection if
                                                                           it is applied in a discriminatory
             *6 In assessing whether a prison                              fashion. Lastly, a facially neutral
            facility has afforded its inmates                              statute violates equal protection if
            adequate procedural due process,                               it was motivated by discriminatory
            courts acknowledge that prison                                 animus and its application results in
            administrators have wide discretion                            a discriminatory effect.
            to adopt and execute policies
            and procedures that are in the
            best interest of the institution.                  Hayden v. County of Nassau, 180 F.3d 42, 48 (2d Cir.1999)
            Regarding classification procedures,               (citations omitted). Here, Plaintiff does not allege that he
            prison      officials   have      “full            was mistreated or treated differently than his colleagues
            discretion” to control conditions of               on the basis of a protected classification. He does not
            confinement, which include prisoner                identify any law or policy as the source of the alleged
            classification, and prisoners have                 violation, nor does he adequately allege discriminatory
            no      legitimate    statutory     or             enforcement of any law or policy. Thus, Plaintiff cannot
            constitutional entitlement sufficient              prevail as a matter of law on any equal protection claim.
            to invoke due process in connection
            with such conditions. Consequently,
            prisoners have no liberty interest                    B. Retaliation and Access to Courts
            that protects them from security                   Plaintiff alleges three distinct claims styled as
            classification or mis-classification.              “retaliation”: the first claim focuses on actions by Bacote,
                                                               Morris, Daly, Garcia, Lemon, Harris, and Williams
                                                               against Plaintiff motivated by Plaintiff's filing of a
Walker v. City of New York, No. 11 Civ. 9611, 2012             civil complaint and numerous grievances; the second
WL 3037308, at *2 (S.D.N.Y. July 25, 2012) (quotation          claim concerns actions taken by Williams and Letizia as
marks and citations omitted); see also Taylor v. New York      punishment for Plaintiff's prior civil case before Judge
Dept. of Corr., No. 10 Civ. 3819, 2012 WL 2469856, at          Pauley; and the third claim focuses on actions taken by
*3 (S.D.N.Y. June 27, 2012). Because Plaintiff has failed      Bacote in response to Plaintiff's decision to file this civil
to identify a liberty interest protected by the Due Process    action. 2 The Court interprets Plaintiff's Complaint to
Clause, his claim cannot succeed.                              raise claims under the First Amendment for retaliation
                                                               and under the constitutional right of access to courts.
Plaintiff's equal protection claim also fails. The Second
Circuit has explained that:




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

2      Plaintiff's prior case before Judge Pauley is denoted     some circumstances, verbal threats may constitute adverse
       1:08–cv–00284–WHP on ECF.                                 action, depending on their degree of specificity and
                                                                 the context in which they are uttered ... [but] vague
  1. First Amendment Retaliation                                 intimations of some unspecified harm generally will not
 *7 “[O]therwise constitutional acts may be actionable           rise to the level of adverse action for the purpose of a First
if taken in retaliation for the exercise of First                Amendment retaliation claim.” Bumpus v. Canfield, 495
Amendment rights.” Soto v. Iacavino, No. 01 Civ.                 F.Supp.2d 316, 326 (W.D.N.Y.2007).
5850, 2003 WL 21281762, at *2 (S.D.N.Y. June
4, 2003). To survive dismissal, “a plaintiff asserting           Courts also recognize a doctrine of retaliatory transfer. As
First Amendment retaliation claims must advance non-             Judge Swain has explained:
conclusory allegations establishing: (1) that the speech or
conduct at issue was protected, (2) that the defendant
took adverse action against the plaintiff, and (3) that there                Prisoners normally have no
was a causal connection between the protected speech and                     constitutional right to remain in
the adverse action.” Dawes v. Walker, 239 F.3d 489, 492                      any particular state prison facility,
(2d. Cir.2001), overruled on other grounds, Swierkiewicz v.                  absent a state statute or policy
Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1                      conditioning transfers on proof of
(2002).                                                                      specific acts of misconduct. Prison
                                                                             officials thus have broad discretion
It is well established that “a prisoner's filing of both                     in making transfer determinations.
lawsuits and administrative grievances is constitutionally                   They may not, however, transfer
protected .” Collins v. Goord, 438 F.Supp.2d 399, 419                        [prisoners] solely in retaliation for
(S.D.N.Y.2006) (citations omitted). In other words,                          the exercise of constitutional rights.
“[s]ince access to the courts is an established constitutional               Where, as here, an adverse action
right,” Smith v. City of New York, No. 03 Civ. 7576,                         (such as a transfer) is challenged
2005 WL 1026551, at *3 (S.D.N.Y. May 3, 2005) (citing                        as retaliatory in violation of the
Bounds v. Smith, 430 U.S. 817, 821, 97 S.Ct. 1491, 52                        First and Fourteenth Amendments,
L.Ed.2d 72 (1977)), speech undertaken for the purpose                        the plaintiff has the burden in
of accessing courts—extending from civil litigation to the                   the first instance of demonstrating
administrative grievances ordinarily prerequisite to civil                   that the underlying conduct that
litigation under the Prison Litigation Reform Act—is                         precipitated the adverse action was
“protected” for purposes of First Amendment retaliation                      constitutionally protected and that
analysis.                                                                    said conduct was a substantial or
                                                                             motivating factor in the defendant's
The adverse action inquiry is “objective” and is “tailored                   subsequent adverse conduct. If the
to the different circumstances in which retaliation claims                   plaintiff meets that burden, the
arise.” Dawes, 239 F.3d at 493 (citation omitted). “Only                     defendants have the opportunity to
retaliatory conduct that would deter a similarly situated                    demonstrate by a preponderance
individual of ordinary firmness from exercising his or her                   of the evidence that they would
constitutional rights constitutes an adverse action for a                    have reached the same decision even
claim of retaliation.” Dawes, 239 F.3d at 493 (citations                     in the absence of the protected
omitted). “Otherwise, the retaliatory act is simply de                       conduct.
minimis and therefore outside the ambit of constitutional
protection.” Id. (citing Davidson v. Chestnut, 193 F.3d 144,
150 (2d Cir.1999) (per curiam)); see also id. (“Prisoners         *8 Salahuddin v. Perez, No. 99 Civ. 10431, 2006 WL
may be required to tolerate more than public employees,          266574, at *5 (S.D.N.Y. Feb.2, 2006) (quotation marks
who may be required to tolerate more than average                and internal citations omitted).
citizens, before a [retaliatory] action taken against them
is considered adverse.” (citation omitted)). Thus, “[u]nder



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

The third and final requirement of a retaliation claim            which defendant Williams was a defendant with [several]
is a causal connection between the protected speech               of his colleagues also.” This claim fails even at the motion
and adverse action. Dawes, 239 F.3d at 492. “The                  to dismiss stage because Plaintiff has inadequately pleaded
causal connection must be sufficient to support the               a connection between the protected activity (his civil suit)
inference ‘that the speech played a substantial part in           and the adverse action (threatening Plaintiff while on the
the employer's adverse employment action.’ “ Diesel v.            phone with Plaintiff's wife). This critical element is merely
Town of Lewisboro, 232 F.3d 92, 107 (2d Cir.2000)                 asserted, but none of the facts contained in the Complaint
(quoting Ezekwo v. NYC Health & Hospitals Corp.,                  adequately support it. See Crenshaw, 681 F.Supp.2d at
940 F.2d 775, 780 (2d Cir.1991)). A combination of                416. Further, even if the claim did not fail on this ground,
direct and circumstantial evidence can support such an            the Court would still dismiss it due to the requirement of
inference. Smith, 2005 WL 1026551, *4. Even at the                an adverse action that rises above the threshold of a vague
motion to dismiss stage, “the inmate must allege more             verbal threat. See Bumpus, 495 F.Supp.2d at 326 (“[V]ague
than his personal belief that he is the victim of retaliation.    intimations of some unspecified harm generally will not
Conclusory allegations of retaliation are not sufficient;         rise to the level of adverse action for the purpose of a First
the plaintiff must [allege facts] from which retaliation          Amendment retaliation claim.”).
may plausibly be inferred.” Crenshaw v. Hartman, 681
F.Supp.2d 412, 416 (W.D.N.Y.2010) (quotation marks                 *9 Second, Plaintiff alleges that Garcia retaliated against
and citations omitted). In determining whether a causal           him for his prior civil suit before Judge Pauley. The
connection exists between the plaintiff's protected activity      protected activity here is Plaintiff's prior civil suit.
and a prison official's actions, courts may consider “(i)         The adverse action is denial of supportive footwear
the temporal proximity between the protected activity and         notwithstanding a medical permit. As the Court explains
the alleged retaliatory act; (ii) the inmate's prior good         below, this constitutes an independent constitutional
disciplinary record; (iii) vindication at a hearing on the        violation—but that does not preclude it from doing
matter; and (iv) statements by the defendant concerning           double—duty as the adverse action prerequisite to a
his motivation.” Baskerville v. Blot, 224 F.Supp.2d 723,          finding of First Amendment retaliation. Denial of medical
732 (S.D.N.Y.2002) (citation omitted).                            care that could address “extreme pain” surely qualifies as
                                                                  an action “that would deter a similarly situated individual
“[P]rison officials have broad administrative and                 of ordinary fitness from exercising his or her constitutional
discretionary authority over the institutions they                rights.” Dawes, 239 F.3d at 493. The causal connection is
manage.” Lowrance v. Achtyl, 20 F.3d 529, 535                     based on Plaintiff's recollection that Garcia “stated that he
(2d Cir.1994) (citation omitted). Accordingly, courts             was notified by an officer in the 3 building (GMDC) and
approach First Amendment retaliation claims brought               5 building (AMKC) that you were back in the system ...
by inmates “with skepticism and particular care,” since           and that you [were] involved in something back in 2006, (a
“virtually any adverse action taken against a prisoner by         settled suit with Honorable William H. Pauley[ ] ), and for
a prison official—even those otherwise not rising to the          us to put you on ICR status. Defendant Garcia stated that
level of a constitutional violation—can be characterized as       plaintiff pissed someone off, so, I can't help you.” Plaintiff
a constitutionally proscribed retaliatory act.” Dawes, 239        has adequately alleged the factual predicate of a causal
F.3d at 491.                                                      connection between the protected activity and the adverse
                                                                  action. This claim therefore survives Defendants' motion
Here, Plaintiff alleges several different retaliation claims.     to dismiss.
The Court addresses each in turn, granting in part and
denying in part Defendants' motion to dismiss.                    Third, Plaintiff alleges that Lemon engineered a
                                                                  retaliatory transfer. The protected activity for this claim
First, Plaintiff alleges that Letizia retaliated against him      is Plaintiff's filing of a grievance against Lemon for
for his prior civil suit before Judge Pauley. Specifically,       denial of medical care. The adverse action is the transfer
he alleges that Letizia mocked Plaintiff's wife with the          of Plaintiff at Lemon's instigation to C–95—a facility
promise that “we will take care of [Plaintiff].” Plaintiff        that Plaintiff immediately recognized as a dangerous
adds that “I know this comment [referred] to the treatment        location, as evidenced by his objections to Carter that
plaintiff was receiving in retaliation for the suit in 2008, in   “I could not go to C–95.” Plaintiff explains that C–95



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

was “the same facility that defendant Lemon threaten[ed]         to punish an inmate for filing a civil lawsuit does qualify
to send plaintiff if he don't leave it alone (obtaining          as an adverse action under retaliation doctrine. 3 Given
his supportive footwear) even though defendant Lemon             that Plaintiff also described facts that support a finding
knew that a few officers tried to have physical injury           of causal connection, Defendants' motion to dismiss the
done to plaintiff.” The causal connection is based on            retaliation claim against Becote arising from the ticketing
this explicit threat by Lemon, coupled with the fact that        incident is denied.
Plaintiff filed a grievance against Lemon (thereby not
“leav[ing] it alone”) and the fact that Lemon “told plaintiff    3      Defendants argue that Plaintiff should be required
that his underlings will be dealing with me.” Applying
                                                                        specifically to allege that he did not engage in
the standard that Judge Swain articulated in Salahuddin,
                                                                        the behavior charged by the ticket. In the Second
which includes the proviso that prison officials may not                Amended Complaint, however, Plaintiff plainly states
transfer prisoners “solely in retaliation for the exercise of           that “Up until that point plaintiff have not had one
constitutional rights,” 2006 WL 266574, at *5 (citations                single problem that would warrant a misbehavior
omitted), the Court concludes that Plaintiff's claim of                 report, nor have plaintiff ever refused to lock-
retaliatory transfer survives this motion to dismiss.                   in.” He adds that “both charges [were] fabricated
                                                                        by defendant Bacote.” These facts, taken as true
Fourth, Plaintiff alleges that Williams locked him in an                for purposes of this motion, negate Defendants'
intake area without food, water, showers, linens, running               argument.
water, or a bathroom as retaliation for Plaintiff's 2008 civil   In sum, Plaintiff's retaliation claims against Garcia,
case against Williams. The protected activity is Plaintiff's     Lemon, Williams, and Becote survive this motion to
prior civil case. The adverse action is Williams' decision to    dismiss. All other retaliation claims are dismissed.
confine Plaintiff to an intake area without basic necessities
for two days. The causal connection is based on Williams'
statement that “I know who the fuck you are, you got a              2. Access to Courts
lot of balls coming to this building!” This claim survives       “It is well established that all persons enjoy a
Defendants' motion to dismiss.                                   constitutional right of access to the courts, although the
                                                                 source of this right has been variously located in the First
 *10 Finally, Plaintiff alleges that Becote, Morris, and         Amendment right to petition for redress, the Privileges
Daly threatened him in several ways on and after March           and Immunities Clause of Article IV, section 2, and
28, 2012, and that Bacote gave Plaintiff a ticket without        the Due Process Clauses of the Fifth and Fourteenth
any other justification that resulted in Plaintiff being         Amendments.” Monsky v. Moraghan, 127 F.3d 243, 246
punished for 40 days. The protected activity is Plaintiff's      (2d Cir.1997) (collecting cases). “The right of access
decision to litigate this case. The adverse actions consist      to courts extends beyond mere physical access to a
of verbal and physical threats and a handcuffing by              courtroom and a judge.” Id. “Prisoners must have a
Becote, Morris, and Daly, as well as the forty days              ‘reasonably adequate opportunity to present claimed
of punishment that resulted from Becote's trumped-up             violations of fundamental constitutional rights to the
charges. The causal connection is based on the facts that        courts.’ “ Smith, 2005 WL 1026551, at *6 (quoting Bounds
Daly learned of this case and told Plaintiff that Daly had       v. Smith, 430 U.S. 817, 825, 97 S.Ct. 1491, 52 L.Ed.2d
“something” for Plaintiff upstairs, that Becote reviewed         72 (1977)). Thus, the active interference of prison officials
the initial complaint in this case after Plaintiff complained    in the preparation, filing, or exchange of legal documents
of Daly's threat, and that Daly and Becote (joined by            may constitute denial of access to the courts. See Lewis v.
Morris) commenced their allegedly adverse actions almost         Casey, 518 U.S. 343, 350, 116 S.Ct. 2174, 135 L.Ed.2d 606
immediately afterwards. A retaliation claim based on the         (1996).
threats and handcuffing described by Plaintiff cannot
succeed because these actions do not rise to the level of        “In order to establish a violation of a right of access
severity prerequisite to a finding of adverse action. Thus,      to courts, a plaintiff must demonstrate that a defendant
the retaliation claim against Daly, Morris, and Becote           caused actual injury, i.e., took or was responsible for
based on their threats and handcuffing must be dismissed.        actions that hindered [a plaintiff's] efforts to pursue a legal
However, forty days of punishment for a charge fabricated        claim.” Monsky, 127 F.3d at 247 (quotation marks and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

citations omitted). “Interference with legal mail implicates     that could support a finding that he has been prejudiced
a prison inmate's rights to access to the courts ... [t]o        or impeded in his legal actions, Defendants' motion to
state a claim for denial of access to the courts—in this         dismiss must be granted as to any access to court claim
case due to interference with legal mail—a plaintiff must        suggested by the Complaint. See Cancel, 2001 WL 303713,
allege that the defendant took or was responsible for            at *4.
actions that hindered [a plaintiff's] efforts to pursue a
legal claim.” Davis v. Goord, 320 F.3d 346, 351 (2d              4      Plaintiff's opposition to the motion to dismiss the
Cir.2003) (quotation marks and citations omitted); see                  First Amended Complaint contains additional facts
also id. (“In addition to the right of access to the courts, a          of this sort, some of which are addressed by
prisoner's right to the free flow of incoming and outgoing              Defendants in their filings. Those allegations are
mail is protected by the First Amendment.”) (citations                  not considered in this opinion, which addresses only
omitted)). Accordingly, “[i]n balancing the competing                   the now-operative Second Amended Complaint and
interests implicated in restrictions on prison mail, courts             Defendants' motion to dismiss.
have consistently afforded greater protection to legal mail
than to non-legal mail, as well as greater protection to            C. Eighth Amendment
outgoing mail than to incoming mail.” Id. (collecting            The Eighth Amendment to the U.S. Constitution provides
cases).                                                          that “cruel and unusual punishments [shall not be]
                                                                 inflicted.” U.S. Const. amend. VIII. That rule, applicable
 *11 “To state a valid § 1983 claim that he has                  to the states through the Fourteenth Amendment, see
been denied reasonable access to the courts, [an                 Estelle v. Gamble, 429 U.S. 97, 101–02, 97 S.Ct. 285,
inmate] must show that the alleged deprivation actually          50 L.Ed.2d 251 (1976), is violated by unnecessary and
interfered with his access to the courts or prejudiced           wanton inflictions of pain and suffering, see Whitley v.
an existing action.” Jermosen v. Coughlin, 877 F.Supp.           Albers, 475 U.S. 312, 320, 106 S.Ct. 1078, 89 L.Ed.2d 251
864, 871 (S.D.N.Y.1995); see also Davis, 320 F.3d at             (1986).
352 (“[Plaintiff] fails to state a constitutional claim for
violating his right to send and receive legal mail because he    Plaintiff alleges Eighth Amendment violations under
alleges neither the establishment of an ongoing practice by      two distinct theories: inadequate medical treatment and
prison officials of interfering with his mail nor any harm       unconstitutional conditions of confinement. 5 In 1976,
suffered by him from the tampering.”). “A delay in being         the Supreme Court explained that “deliberate indifference
able to work on one's legal action or communicate with           to serious medical needs of prisoners constitutes the
the courts does not rise to the level of a constitutional        unnecessary and wanton infliction of pain proscribed by
violation.” Jermosen, 877 F.Supp. at 871. “In other              the Eighth Amendment ... whether the indifference is
words the plaintiff must show that a non-frivolous legal         manifested by prison doctors in their response to the
claim had been frustrated or was being impeded due to            prisoner's needs or by prison guards in intentionally
the actions of prison officials.” Cancel v. Goord, No.           denying or delaying access to medical care or intentionally
00 Civ.2042, 2001 WL 303713, at *4 (S.D.N.Y. Mar.                interfering with the treatment once prescribed.” Estelle,
29, 2001) (citations omitted); see also Smith, 2005 WL           429 U.S. at 104–05 (quotation marks and internal citations
1026551, at *6; Bartley v. Artuz, No. 95 Civ. 10161, 1999        omitted). The Court has since clarified that “we see no
WL 942425, at *9 (S.D.N.Y. Oct.19, 1999).                        significant distinction between claims alleging inadequate
                                                                 medical care and those alleging inadequate conditions of
Plaintiff alleges at multiple points that certain defendants     confinement .... Whether one characterizes the treatment
interfered with his mail, including his legal mail, and took     received by [the prisoner] as inhumane conditions of
action against him in retaliation for his grievances and         confinement, failure to attend to his medical needs, or
civil lawsuits (including this suit). 4 Most of Plaintiff's      a combination of both, it is appropriate to apply the
legal claims arising from this course of events are covered      deliberate indifference standard articulated in Estelle.”
by First Amendment retaliation doctrine. Regardless,             Wilson v. Seiter, 501 U.S. 294, 303, 111 S.Ct. 2321,
because Plaintiff has not alleged facts that reveal              115 L.Ed.2d 271 (1991) (quotation marks and citations
a substantial delay or interruption in his ability to            omitted).
communicate with the Court, and has not alleged facts



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

5      The Complaint also suggests an instance of tight            standards of decency.” Id. (citations omitted); see also
       handcuffing by Daly while Morris ordered Plaintiff          Carr v. Canty, No. 10 Civ. 3829, 2012 WL 3578742, at *3
       to “play the wall” after Plaintiff's visit to the medical   (S.D.N.Y. Aug.16, 2012) (“[T]o establish the deprivation
       clinic. To the extent that Plaintiff alleges an Eighth      of a basic human need such as reasonable safety, an inmate
       Amendment excessive force claim based on this               must show actual or imminent harm.” (quotation marks
       incident, that claim does not succeed on these facts.       and citations omitted)).
       As this Court has noted:
          [S]ome degree of injury is ordinarily required to        “To establish the second element, deliberate indifference,
          state a claim of excessive use of force in violation     a plaintiff must show something more than mere
          of the Eighth Amendment. A plaintiff need not
                                                                   negligence ....“ Id. (internal quotation marks and citation
          prove significant injury to make out an excessive
                                                                   omitted). An official cannot be found liable on a
          force claim, but a de minimis use of force will rarely
                                                                   conditions of confinement theory “unless the official
          suffice to state a constitutional claim. De minimis
          force, even if clearly unpleasant to endure, does not
                                                                   knows of and disregards an excessive risk to inmate health
          violate the Eighth Amendment where the use of            or safety; the official must both be aware of facts from
          force is not of a sort repugnant to the conscience of    which the inference could be drawn that a substantial
          mankind.                                                 risk of serious harm exists, and he must also draw the
       Taylor v. New York Dept. of Corr., No. 10 Civ. 3819,        inference.” Farmer, 511 U.S. at 837. The Second Circuit
       2012 WL 2469856, at *4 (S.D.N.Y. June 27, 2012);            has noted that “[t]his deliberate indifference element is
       see also id. at *3–5 (discussing Eighth Amendment           equivalent to the familiar standard of recklessness as used
       excessive force doctrine). Here, Plaintiff does not         in criminal law.” Phelps v. Kapnolas, 308 F.3d at 186
       allege any serious injury, nor does he allege that he       (quotation marks omitted). “Whether a prison official
       protested that the handcuffs were too tight or that the     had the requisite knowledge of a substantial risk is a
       officers acted abusively. Cf. Sachs v. Cantwell, No. 10
                                                                   question of fact subject to demonstration in the usual
       Civ. 1663, 2012 WL 3822220, at *14 (S.D.N.Y. Sept.
                                                                   ways, including inference from circumstantial evidence, ...
       4, 2012) (discussing the legal standard for excessive
                                                                   and a factfinder may conclude that a prison official knew
       force claims under the Fourth Amendment for claims
       based on tight handcuffing).                                of a substantial risk from the very fact that the risk was
                                                                   obvious.” Farmer, 511 U.S. at 842.
 *12 To state an Eighth Amendment claim, a prisoner
must allege both (1) that he suffered a sufficiently,
                                                                   Plaintiff's conditions of confinement claims against
objectively serious deprivation and (2) that officials who
                                                                   Williams and Bacote for confining him in intake areas do
caused the harm acted or failed to act with a sufficiently
                                                                   not succeed. Plaintiff's claim against Williams is based on
culpable state of mind, i.e., with deliberate indifference to
                                                                   the fact that Plaintiff was confined to an intake bullpen
inmate health or safety. See Farmer v. Brennan, 511 U.S.
                                                                   for two days and denied access to food, shower, linens,
825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
                                                                   running water, and a bathroom. Plaintiff's claim against
                                                                   Becote is based on the fact that, on the 5–7 occasions that
The objective prong of this analysis requires an assessment
                                                                   Plaintiff was moved out of V.C.B.C. at Becote's command,
of the allegedly cruel and unusual conditions. “[T]he
                                                                   Plaintiff was forced to sleep in an intake area with “a
Constitution does not mandate comfortable prisons.”
                                                                   constant air-condition system” that blew “extreme cold
Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392,
                                                                   air” onto Plaintiff, who lacked blankets, sheets, running
69 L.Ed.2d 59 (1981). However, prisoners may not be
                                                                   water, and a toilet.
deprived of “basic human needs—e.g., food, clothing,
shelter, medical care, and reasonable safety.” Helling v.
                                                                    *13 Addressed individually, none of these conditions
McKinney, 509 U.S. 25, 32, 113 S.Ct. 2475, 125 L.Ed.2d
                                                                   suffices to state an Eighth Amendment violation. It is
22 (1993). “Nor may prison officials expose prisoners
                                                                   well established that deprivation of food, see Robles v.
to conditions that ‘pose an unreasonable risk of serious
                                                                   Coughlin, 725 F.2d 12, 15 (2d Cir.1983), denial of toilet
damage to [their] future health.’ “ Phelps v. Kapnolas, 308
                                                                   paper and toiletries, see Trammell v. Keane, 338 F.3d 155,
F.3d 180, 185 (2d Cir.2002) (quoting Helling, 509 U.S.
                                                                   165 (2d Cir.2003), exposure to the bitter cold, see Gaston
at 35). “Ultimately, to establish the objective element of
                                                                   v. Coughlin, 249 F.3d 156, 164 (2d Cir.2001), exposure to
an Eight Amendment claim, a prisoner must prove that
                                                                   the cold without bed linens, see Maguire v. Coughlin, 901
the conditions of his confinement violate contemporary


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

F.Supp. 101, 105 (N.D.N.Y.1995), and confinement in a                   Amendment violation.” (citation omitted)); see also
cell without a toilet, see LaReau v. MacDougall, 473 F.2d               Dean v. Coughlin, 804 F.2d 207, 215 (2d Cir.1986).
974, 977 (2d Cir.1972), can result in an Eighth Amendment        Defendants cite a number of cases that have rejected
violation when severe enough or sustained over a long            Eighth Amendment claims based on denial of footwear.
enough period of time. Moreover,                                 Most of these cases are off-point or address the issue
                                                                 only with stray lines of obiter dictum. While the Court
    [s]ome conditions of confinement may establish an
                                                                 agrees that the legal principles articulated by these cases
    Eighth Amendment violation “in combination” when
                                                                 would defeat a conditions of confinement claim in this case
    each would not do so alone, but only when they have a
                                                                 based on shoddy footwear, it parts ways from Defendants
    mutually enforcing effect that produces the deprivation
                                                                 on the significance of these cases for Plaintiff's denial of
    of a single, identifiable human need such as food,
    warmth, or exercise-for example, a low cell temperature      medical care claim. 7 Although these claims are analyzed
    at night combined with a failure to issue blankets.          under the same doctrinal framework, the presence of a
                                                                 medical treatment issue calls upon the Court to assess
Wilson, 501 U.S. at 304 (citations omitted). In this case,       with particularity the nature and quality of the medical
however, the Court cannot conclude that the deprivations         deprivation that Plaintiff endured. As the Second Circuit
that Plaintiff experienced rise to the level of cruel and        has explained,
unusual punishment. This determination hinges largely
on the fact that none of Plaintiff's confinements in the         7      Nearly all of the cases cited by Defendants either
intake areas lasted more than two days. Given that none                 address this point in brief dicta or discuss only a
of these deprivations rose to an acute and conscience-                  conditions of confinement claim where the plaintiff
shocking level, either alone or in combination, the relative            lacked a medical condition, medically advised
brevity of Plaintiff's mistreatment precludes a finding that            footwear, or prescription medication. In Edwards v.
Plaintiff can satisfy the requirement of an objectively                 Quinones, Judge Pauley held that a plaintiff could
serious deprivation.                                                    not satisfy the deliberate indifference element—and
                                                                        then added in a single sentence of dicta that the
                                                                        plaintiff, who had not alleged such facts as medical
The Court reaches a different conclusion, however, with
                                                                        need, prescribed painkillers, or extreme pain, “[bore]
respect to Plaintiff's claim based on denial of medical care.
                                                                        the hallmarks of a recreational litigant.” No. 10 Civ.
At this early stage in the case, drawing all inferences in
                                                                        314 1, 2010 WL 4669110, at * 1, *3 (S.D.N.Y. Nov.17,
Plaintiff's favor, the Court concludes that Plaintiff has
                                                                        2010). Walker v. Clemson, presented by Defendants
sufficiently alleged a serious medical need.                            as their principal case, similarly misses the mark.
                                                                        No. 11 Civ. 9623, 2012 WL 2335865 (S.D.N.Y. June
It is well established that not every claim made by                     20, 2012) report and recommendation adopted, No.
a prisoner that he has not received adequate medical                    11 Civ. 9623, 2012 WL 3714449 (S.D.N.Y. Aug.28,
treatment states a violation of the Eighth Amendment;                   2012). In Walker, the plaintiff was denied use of
neither negligence nor medical malpractice is sufficient.               personal sneakers even after a doctor recommended
Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir.2003). To the             that he be provided with supportive footwear to
contrary, a plaintiff must show conduct that is “repugnant              remedy a foot spur; this injury, coupled with the
to the conscience” or “incompatible with the evolving                   prison-issued sneakers, caused the plaintiff “to suffer
                                                                        pain, chronic fungus, [and] a painful gait which in
standards of decency that mark the progress of a maturing
                                                                        turn warranted the use of a cane to correct” and
society.” Estelle, 429 U.S. at 102, 105 (citations omitted). 6          resulted in a possible need for surgery. Id. at * 1.
                                                                        Magistrate Judge Cott recommended denial of a
6       Moreover, inmates are not entitled to the medical               conditions of confinement claim based on deprivation
        treatment of their choice. Chance v. Armstrong, 143             of basic human needs, noting that “[w]hile the prison-
        F.3d 698, 703 (2d Cir.1998) ( “[M]ere disagreement              issued footwear may not have been as supportive as
        over the proper treatment does not create a                     [the plaintiff's] personal sneakers, the Constitution
        constitutional claim. So long as the treatment given            does not require that prisons provide high-quality
        is adequate, the fact that a prisoner might prefer a            footwear.” Id . at *4. However, when Judge Cott
        different treatment does not give rise to an Eighth             turned to the plaintiff's separate claim of inadequate
                                                                        medical care, he concluded that an absence of



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          11
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

       information about “how much time passed from [ ]                ‘annoying’ and ‘extreme’ could not suffice to support
       the date Walker was seen by the facility doctor,                a denial of treatment violation under the Eighth
       to the date his personal sneakers were returned                 Amendment).
       to him” prevented any “determination from the                Here, Plaintiff states that he experienced months of
       pleadings as to the particular risk of harm faced by
                                                                    “extreme pain,” including intense pain in his feet, severely
       Walker due to the alleged deprivation.” Id. at *6.
                                                                    swollen ankles, and chronic bouts of lower back pain,
       Judge Cott nonetheless recommended denial of the
                                                                    as the direct result of Defendants' allegedly malicious
       plaintiff's claim due to failure to satisfy the deliberate
                                                                    refusal to allow him access to supportive footwear.
       indifference requirement. Id. Several of Defendants'
       other citations fare little better because Defendants        These symptoms, he reports, resulted in a visit to the
       rely on cases that deal with ordinary conditions of          hospital to examine his swollen ankles and difficulties
       confinement claims, not denial of medical care claims.       engaging in certain prerequisites to prison life, such as
       See, e.g., Martin v. City of New York, No. 11 Civ.           “playing the wall” and kneeling on the ground during
       600, 2012 WL 1392648, at *9 (S.D.N.Y. Apr. 20,               a search. Significantly, this situation persisted despite
       2012) (finding no Eighth Amendment violation where           several recommendations from prison physicians that
       inmate slipped and fell on a wet shower floor while          Plaintiff be allowed to wear supportive footwear, despite
       wearing poorly constructed shoes); Williams v. Dep't         official permits from these physicians, and despite the fact
       of Corr., No. 11 Civ. 1515, 2011 WL 3962596, at              that Plaintiff was prescribed painkillers to deal with the
       *4 (S.D.N.Y. Sept.7, 2011) (denying conditions of
                                                                    pain that resulted from non-treatment. Plaintiff is thus
       confinement claim where poorly constructed shoes
                                                                    differently situated than the plaintiffs in other cases that
       caused slip and falls, and pain in inmate's calves and
       feet).                                                       lacked medical advice and medical prescriptions. 8


   *14 if the unreasonable medical care is a failure                8      Further, unlike cases where courts addressed
  to provide any treatment for an inmate's medical                         somewhat analogous facts with the precision made
  condition, courts examine whether the inmate's medical                   possible by fully developed factual records, this Court
  condition is sufficiently serious. Factors relevant to the               can rely only on the pleadings. Cf. Cole v. Scully,
  seriousness of a medical condition include whether a                     No. 93 Civ.2066, 1995 WL 231250, at *3 (S.D.N.Y.
  reasonable doctor or patient would find [it] important                   Apr.18, 1995)
  and worthy of comment, whether the condition                      While “[i]t is a far easier task to identify a few
  significantly affects an individual's daily activities, and       exemplars of conditions so plainly trivial and insignificant
  whether it causes chronic and substantial pain.                   as to be outside the domain of Eighth Amendment
  Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir.2006)              concern than it is to articulate a workable standard
  (citations omitted). While this standard most certainly           for determining ‘seriousness' at the pleading stage,”
  includes “condition[s] of urgency that may produce                Chance, 143 F.3d at 702–03 (citations omitted), the
  death, degeneration, or extreme pain,” Hathaway v.                Court concludes that this claim must survive Defendants'
  Coughlin, 99 F.3d 550, 553 (2d Cir.1996) (citation                motion to dismiss. Plaintiff has described a form of
  omitted), it has also been interpreted to include “less           near-chronic suffering that, by his own account, far
  serious denials [of medical attention] which cause or             exceeds the threshold of merely annoying and rises to the
  perpetuate pain.” Brock v. Wright, 315 F.3d 158, 163 (2d          level of extreme pain. Brock, 315 F.3d at 163. Notably,
  Cir.2003). Thus, courts “will no more tolerate prison             physicians found this condition “worthy of comment” and
  officials' deliberate indifference to the chronic pain of         treatment—namely, prescription painkillers and medical
  an inmate than we would a sentence that required                  permits—and Plaintiff has explained that this condition
  the inmate to submit to such pain.” Id. Accordingly,              “significantly affects [his] daily activities.” See Salahuddin,
  when presented with denial of medical treatment claims,           467 F.3d at 280. While this case is in some respects
  courts do not “require an inmate to demonstrate that              a close one, the Court cannot conclude as a matter
  he or she experiences pain that is at the limit of                of law that Plaintiff's injuries fall below the relevant
  human ability to bear, nor do we require a showing                threshold of objective severity for purposes of an Eighth
  that his or her condition will degenerate into a life-            Amendment denial of medical treatment claim. The
  threatening one.” See id. (disagreeing with district court        settled fact that “the Constitution does not mandate
  determination that chronic pain somewhere between                 comfortable prisons,” Rhodes, 452 U.S. at 349, simply


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

does not mean that the Eighth Amendment abides the               claims it suggests against the set of named defendants.
wanton infliction of months of “extreme” pain through            The Court has independently examined the Complaint
the allegedly arbitrary denial of medically authorized           and concludes that Plaintiff's Eighth Amendment claim
footwear by prison guards. Recalling that “[m]obility            is alleged against Hart, Lespinasse, Washington, Lemon,
is fundamental to our continued health,” the Court               Fraizer, Best, Williams, Harris, Garcia, Moultre, Smith,
concludes that “discovery could shed light on whether            and Hines. For the reason set forth infra, Plaintiff's
Plaintiff's medical need was of such seriousness and             claims against Schriro and Agro are dismissed for
urgency that the failure to address it ... amounted to a         failure adequately to allege their supervisory liability.
violation of Plaintiff's constitutional rights.” Giambalvo       Further, Plaintiff's allegations against Aknu involve
v. Sommer, No. 10 Civ. 6774, 2012 WL 4471532, at *5              only conditions of confinement; to wit, being required
(S.D.N.Y. Sept.19, 2012). 9                                      to kneel uncomfortably for 30–45 minutes during a
                                                                 search. Because the Complaint does not allege that Aknu
9                                                                participated in the denial of Plaintiff's request for medical
       Defendants argue that this claim must be dismissed
                                                                 treatment, the Eighth Amendment claim against him must
       on the basis of a single Inmate Grievance Form (IGF)
                                                                 be dismissed.
       from October 12, 2011, which Defendants argue is
       incorporated into the Complaint by reference. Even
       assuming that this IGF is, in fact, incorporated by
                                                                    D. Claims Against Defendants Schriro and Agro
       reference, it would not constitute a basis to dismiss
       the Complaint. This form states that, as a resolution
                                                                 “It is well-settled that where the complaint names a
       of Plaintiff's grievance, “the [Inmate Grievance          defendant in the caption but contains no allegations
       Resolution Committee] was informed that if your           indicating how the defendant violated the law or injured
       medical note is current, you are advised to bring         the plaintiff, a motion to dismiss the complaint in regard
       your medical note to the clothes box and you will be      to that defendant should be granted.” McCoy v. Goord,
       issued supportive footwear.” The IGF indicates that       255 F.Supp.2d 233, 258 (S.D.N.Y.2003) (quotation marks
       Plaintiff refused to sign. Nothing about this document    and citations omitted). Under § 1983, supervisory liability
       plainly contradicts Plaintiff's own account of events.    “depends on a showing of some personal responsibility,
       It is entirely possible that the Committee took that      and cannot rest on respondeat superior.” Hernandez v.
       permissive position in response to his grievance, but     Keane, 341 F.3d 137, 144 (2d Cir.2003) (citing Al–Jundi v.
       that Defendants nonetheless maliciously and willfully
                                                                 Estate of Rockefeller, 885 F.2d 1060, 1065 (2d Cir.1989)).
       disregarded that instruction from the Committee.
                                                                 “[P]roof of ‘linkage in the prison chain of command’ is
       The fact that Plaintiff refused to sign the form says
                                                                 insufficient.” Id. (quoting Ayers v. Coughlin, 780 F.2d 205,
       little on its own; it certainly does not contradict
       Plaintiff's allegations that Defendants denied him
                                                                 210 (2d Cir.1985)). “Absent some personal involvement
       access to his supportive footwear notwithstanding         by [an official] in the allegedly unlawful conduct of his
       a medical permit, nor does it prove that Plaintiff        subordinates,” he cannot be liable under section 1983.
       actually received supportive footwear.                    Gill v. Mooney, 824 F.2d 192, 196 (2d Cir.1987); see
                                                                 also Hernandez, 341 F.3d at 145 (specifying some of the
 *15 Because Defendants have not moved to dismiss
                                                                 forms of involvement that would support supervisory
these claims on any ground other than Plaintiff's supposed
                                                                 liability). A defendant's status as warden or commissioner
failure to demonstrate a sufficiently serious deprivation,
                                                                 of a prison, standing alone, is thus insufficient to
the Court does not examine whether Plaintiff satisfies the
                                                                 support a finding of supervisory liability. See Collins,
other requirements of a denial of medical treatment claim
                                                                 438 F.Supp.2d at 420. Further, merely “affirming the
(including the requirement of a culpable mental state on
                                                                 administrative denial of a prison inmate's grievance by
Defendants' part).
                                                                 a high-level official is insufficient to establish personal
                                                                 involvement under section 1983.” Manley v. Mazzuca,
In the Complaint, Plaintiff identifies Schriro, Agro,
                                                                 No. 01 Civ. 5178, 2007 WL 162476, at *10 (S.D.N.Y.
Lemon, Fraizer, Williams, Best, Smith, Garcia,
                                                                 Jan.19, 2007). “Broad, conclusory allegations that a high-
Washington, Lespinasse, Hart, Hines, Anku, and
                                                                 ranking defendant was informed of an incident are also
Moultrie as the defendants associated with the deliberate
                                                                 insufficient.” Gonzalez v. Sarreck, No. 08 Civ. 3661, 2011
indifference claim. Because the Complaint was filed by a
                                                                 WL 5051341, at *14 (S.D.N.Y. Oct.24, 2011) (citation
pro se litigant, it must be interpreted to raise the strongest
                                                                 omitted).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        13
Walker v. Schriro, Not Reported in F.Supp.2d (2013)
2013 WL 1234930

                                                                   alleged in the Complaint. See Tops Markets, Inc. v. Quality
                                                                   Markets, Inc., 142 F.3d 90, 102–03 (2d Cir.1998) (noting
 *16 Applying these rules, the Court concludes that
                                                                   that “when all federal claims are eliminated in the early
Plaintiff has not alleged facts that could support a finding
                                                                   stages of the litigation, the balance of factors generally
of supervisory liability against Agro and Schriro. All
                                                                   favors declining to exercise pendent jurisdiction over
claims against these defendants are therefore dismissed.
                                                                   remaining state law claims and dismissing them without
                                                                   prejudice”).
   E. Claims Against Barker
Plaintiff alleges that Barker violated the Eighth                  All claims against Barker are therefore dismissed.
Amendment by virtue of deliberate indifference to the
public's medical needs and that Barker should be held
                                                                   IV. Summary of Remaining Claims
liable under the tort law doctrine of products liability
                                                                   All claims in this case are dismissed except for First
for defective design and failure to warn. These claims do
                                                                   Amendment retaliation claims against Garcia, Lemon,
not succeed. As a provider of shoes to the prison, Barker
                                                                   Williams, and Becote, and Eighth Amendment denial
could not plausibly be described as one of the officials
                                                                   of medical treatment claims against Hart, Lespinasse,
acting under color of law “who caused the harm” or did
                                                                   Washington, Lemon, Fraizer, Best, Williams, Harris,
so with the requisite state of mind—namely, deliberate
                                                                   Garcia, Moultre, Smith, and Hines.
indifference. See Farmer, 511 U.S. at 834. This defeats any
Eighth Amendment claim against him. Plaintiff has not
alleged and this Court cannot imagine any other claim              V. Conclusion
under § 1983 against Barker. Thus, there is no federal             For the foregoing reasons, Defendants' motion to dismiss
claim in this case against Barker.                                 is granted in part and denied in part. The Clerk of Court
                                                                   is directed to close the motion at Dkt. No. 32.
Absent such a federal claim, this Court could only
consider a state law products liability claim against              SO ORDERED.
Baker as a matter of supplemental jurisdiction. Given the
early stage of this litigation and the markedly distinct
nature of the state law claims as compared to Plaintiff's          All Citations
federal claims, the Court declines to exercise supplemental
jurisdiction over the varied products liability claims             Not Reported in F.Supp.2d, 2013 WL 1234930


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
